Exhibit 10.2

[EXECUTION VERSION]

 

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated as of

November 1, 2013

among

FREESCALE SEMICONDUCTOR, INC.,

as Issuer

FREESCALE SEMICONDUCTOR HOLDINGS V, INC,

SIGMATEL, LLC

and

CITIBANK, N.A.,

as Notes Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

   Indenture      2   

SECTION 1.02.

   Other Defined Terms      2    ARTICLE II    SECURITY INTERESTS   

SECTION 2.01.

   Security Interest      5   

SECTION 2.02.

   Representations and Warranties      6   

SECTION 2.03.

   Covenants      8   

SECTION 2.04.

   Additional Covenants      9    ARTICLE III    REMEDIES   

SECTION 3.01.

   Remedies Upon Default      10   

SECTION 3.02.

   Application of Proceeds      12   

SECTION 3.03.

   Grant of License to Use Intellectual Property      13    ARTICLE IV   
INDEMNITY, SUBROGATION AND SUBORDINATION   

SECTION 4.01.

   Indemnity      13   

SECTION 4.02.

   Contribution and Subrogation      13   

SECTION 4.03.

   Subordination      14    ARTICLE V    MISCELLANEOUS   

SECTION 5.01.

   Notices      14   

SECTION 5.02.

   Waivers; Amendment      15   

SECTION 5.03.

   Notes Collateral Agent’s Fees and Expenses; Indemnification      15   

SECTION 5.04.

   Successors and Assigns      16   

SECTION 5.05.

   Survival of Agreement      16   

SECTION 5.06.

   Counterparts; Effectiveness; Several Agreement      16   

SECTION 5.07.

   Severability      16   

SECTION 5.08.

   Right of Set-Off      17   

SECTION 5.09.

   Governing Law; Jurisdiction; Consent to Service of Process      17   

SECTION 5.10.

   WAIVER OF JURY TRIAL      18   

 

i



--------------------------------------------------------------------------------

SECTION 5.11.    Headings    18 SECTION 5.12.    Security Interest Absolute   
18 SECTION 5.13.    Termination or Release    18 SECTION 5.14.    Additional
Restricted Subsidiaries    19 SECTION 5.15.    General Authority of the Notes
Collateral Agent    20 SECTION 5.16.    Notes Collateral Agent Appointed
Attorney-in-Fact    20

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Intellectual Property Schedule II    Jointly Owned
Patents Exhibits    Exhibit I    Form of Intellectual Property Security
Agreement Supplement

 

iii



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE NOTES COLLATERAL AGENT WITH RESPECT TO THE LIENS, SECURITY
INTERESTS AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES SHALL BE AS SET FORTH IN, AND SUBJECT TO THE
TERMS AND CONDITIONS OF (AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE NOTES
COLLATERAL AGENT HEREUNDER OR THEREUNDER SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF), THE FIRST LIEN INTERCREDITOR AGREEMENT, DATED AS OF FEBRUARY 19,
2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG CITIBANK, N.A., AS DIRECTING
AGENT; CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT COLLATERAL AGENT;
CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT INCREMENTAL COLLATERAL AGENT;
CITIBANK, N.A., AS THE INITIAL ADDITIONAL FIRST LIEN REPRESENTATIVE; AND EACH
ADDITIONAL AUTHORIZED REPRESENTATIVE FROM TIME TO TIME PARTY THERETO (IN EACH
CASE, AS DEFINED IN THE INTERCREDITOR AGREEMENT), AS CONSENTED TO BY THE
GRANTORS HEREUNDER FROM TIME TO TIME. WITH THE EXCEPTION OF SECTION 2.01 HEREOF,
IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES AND THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT SHALL CONTROL.

INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of November 1, 2013, among
FREESCALE SEMICONDUCTOR, INC., a Delaware corporation (the “Issuer”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings V”), SIGMATEL,
LLC, a Delaware limited liability company (“SigmaTel”), the Subsidiaries of
FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (“Holdings III”) from time to time
party hereto and CITIBANK, N.A., as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Notes Collateral Agent”).

Reference is made to the Indenture dated as of November 1, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Holdings V, SigmaTel, the other Guarantors named therein and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), pursuant to which
the Issuer has issued $960,000,000 aggregate principal amount of 6.000% Senior
Secured Notes due 2022 (the “Notes”) to the holders thereof (the “Holders”). The
obligations of the initial Holders to purchase the Notes are conditioned upon,
among other things, the execution and delivery of this Agreement. Each of the
Issuer, Holdings V and SigmaTel will derive substantial benefits from the
execution, delivery and performance of the obligations under the Indenture and
the Collateral Documents relating to the Notes and each is, therefore, willing
to enter into this Agreement. Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Indenture.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture. All terms defined in the New York
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” means this Intellectual Property Security Agreement.

“Claiming Party” has the meaning assigned to such term in Section 4.02.

“Collateral” has the meaning assigned to such term in Section 2.01.

“Collateral Documents” means collectively, the Senior Credit Agreement
Collateral Documents, the Additional First Lien Debt Collateral Documents and
the Intercreditor Agreement.

“Contributing Party” has the meaning assigned to such term in Section 4.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule I.

“Grantor” means each of Holdings V, the Issuer, SigmaTel and each other
Restricted Subsidiary that is a Material Domestic Subsidiary.

“Holders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

2



--------------------------------------------------------------------------------

“Holdings III” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Holdings V” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Indemnitee” means the Notes Collateral Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the Notes
Collateral Agent and Affiliates.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, and all additions,
improvements and accessions to, and books and records describing any of the
foregoing.

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.

“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Issuer” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Notes Collateral Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Notes Documents” means the Indenture, the Notes and the Collateral Documents
relating to the Notes.

“Obligations” has the meaning assigned to such term in the Indenture.

 

3



--------------------------------------------------------------------------------

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule I, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by the chief
financial officer and the chief legal officer of each of Holdings III, Holdings
IV, Holdings V, SigmaTel and the Issuer.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means, collectively, the Notes Collateral Agent, the Holders
and the Trustee to the Indenture.

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

“SigmaTel” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule I, (b) all goodwill connected with the use of
and symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

 

4



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTERESTS

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, including the Guarantees, each
Grantor hereby assigns and pledges to the Notes Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Notes Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”):

(i) all Copyrights;

(ii) all Patents;

(iii) all Trademarks;

(iv) all Licenses;

(v) all other Intellectual Property; and

(vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Notes Collateral Agent’s Lien made in the
U.S. Patent and Trademark Office, U.S. Copyright Office, or other IP registry
office), this Agreement shall not constitute a grant of a security interest in
any property to the extent that such grant of a security interest is prohibited
by any rule of law, statute or regulation or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, or would result in the forfeiture of the Grantors’ rights in the
property including, without limitation, any Trademark applications filed in the
United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application.

(b) Each Grantor hereby irrevocably authorizes the Notes Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform

 

5



--------------------------------------------------------------------------------

Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Notes Collateral Agent promptly upon request.

The Notes Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Notes Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Notes Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 2.02.Representations and Warranties. Holdings V, the Issuer and SigmaTel
jointly and severally represent and warrant, as to themselves and the other
Grantors, to the Notes Collateral Agent and the other Secured Parties that:

(a) Except as would not be expected to have a Material Adverse Effect, each
Grantor has good and valid rights in and title to (or with respect to the
Patents set forth on Schedule II hereto, a joint ownership interest in) the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Notes Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(i) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.

(ii) The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Notes Collateral Agent based upon the information
provided to the Notes Collateral Agent in the Perfection Certificate for filing
in each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Issuer to the Notes
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by the Indenture), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to establish a valid and perfected
security interest in favor of the Notes Collateral Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

 

6



--------------------------------------------------------------------------------

(iii) Each Grantor represents and warrants that a fully executed agreement in
the form hereof and containing a description of all Collateral consisting of
United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights have been delivered to the Notes Collateral Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, and otherwise as may be
required pursuant to the laws of any other necessary jurisdiction, to establish
a valid and perfected security interest in favor of the Notes Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral consisting
of Patents, Trademarks and Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions under the
Federal intellectual property laws, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such filings and actions as are necessary to perfect the Security
Interest with respect to (i) any Collateral consisting of Patents, Trademarks
and Copyrights (or registration or application for registration thereof)
acquired or developed by any Grantor after the date hereof), (ii) as may be
required under the laws of jurisdictions outside the United States with respect
to Collateral created under such laws, and (iii) the Uniform Commercial Code
financing and continuation statements contemplated in subsection (i) of this
Section 2.02(a).

(b) The Security Interest constitutes (i) a valid security interest in all the
Collateral securing the payment and performance of the Obligations, (ii) subject
to the filings described in Section 2.02(b), a perfected security interest in
all Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code and (iii) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or a fully
executed short form agreement in form and substance reasonably satisfactory to
the Notes Collateral Agent and the Issuer) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction. The Security Interest is and shall
be prior to any other Lien on any of the Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 4.12 of the
Indenture and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 4.12 of the Indenture.

 

7



--------------------------------------------------------------------------------

(c) The Collateral, which is purported to be owned in whole or in part by the
Grantors, is owned by the Grantors free and clear of any Lien, except for Liens
expressly permitted pursuant to Section 4.12 of the Indenture. None of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the Uniform Commercial Code or any other applicable
laws covering any Collateral, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 4.12 of the Indenture and Liens that are no longer
effective.

SECTION 2.03. Covenants.

(a) The Issuer agrees promptly to notify the Notes Collateral Agent in writing
of any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Notes Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 4.12 of the Indenture.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Indenture,
the Issuer shall deliver to the Notes Collateral Agent a certificate executed by
the chief financial officer and the chief legal officer of the Issuer setting
forth the information required pursuant to Sections 1(a), 1(c), 1(d), 2(b) and
12 of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 2.03(c).

(d) The Issuer agrees, on its own behalf and on behalf of each other Grantor, at
its own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the Notes
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. Subject to the terms of the
Intercreditor Agreement, if any amount payable under or in connection with any
of the Collateral that is in excess of $10,000,000 shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Notes Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Notes Collateral Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Notes Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule I or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents or Trademarks; provided that

 

8



--------------------------------------------------------------------------------

any Grantor shall have the right, exercisable within 10 days after it has been
notified by the Notes Collateral Agent of the specific identification of such
Collateral, to advise the Notes Collateral Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Collateral. Each Grantor agrees that it will use its best efforts to
take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Notes Collateral Agent
of the specific identification of such Collateral.

(e) Subject to the terms of the Intercreditor Agreement, at its option, the
Notes Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Collateral and not permitted pursuant to Section 4.12 of the Indenture, and
may pay for the maintenance and preservation of the Collateral to the extent any
Grantor fails to do so as required by the Indenture or this Agreement and within
a reasonable period of time after the Notes Collateral Agent has requested that
it do so, and each Grantor jointly and severally agrees to reimburse the Notes
Collateral Agent within 10 days after demand for any payment made or any
reasonable expense incurred by the Notes Collateral Agent pursuant to the
foregoing authorization; provided, however, Grantors shall not be obligated to
reimburse the Notes Collateral Agent with respect to any Intellectual Property
Collateral which any Grantor has failed to maintain or pursue, or otherwise
allowed to lapse, terminate or be put into the public domain, in accordance with
Section 2.04(f). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Notes
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Notes Documents.

(f) Each Grantor (rather than the Notes Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Notes Collateral Agent
and the other Secured Parties from and against any and all liability for such
performance.

SECTION 2.04. Additional Covenants.

(a) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, with respect to registration or pending application
of each item of its Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all reasonable steps, including,
without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authority located in the United States, to
(i) maintain the validity and enforceability of any registered Collateral (or
applications therefor) and maintain such Collateral in full force and effect,
and (ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Collateral of such Grantor, including, without limitation, the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of

 

9



--------------------------------------------------------------------------------

applications for renewal or extension, the filing of affidavits under Sections 8
and 15 or the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

(c) Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Collateral after the Closing Date (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property shall automatically become
part of the Collateral subject to the terms and conditions of this Agreement
with respect thereto.

(e) Once every fiscal quarter of the Issuer, with respect to issued or
registered Patents (or published applications therefor), Trademarks (or
applications therefor), and registered Copyrights, each Grantor shall sign and
deliver to the Notes Collateral Agent an appropriate supplemental Intellectual
Property Security Agreement with respect to all applicable Intellectual Property
owned by it as of the last day of such period, to the extent that such
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it. In each case, it will promptly
cooperate as reasonably necessary to enable the Notes Collateral Agent to make
any necessary or reasonably desirable recordations with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as appropriate.

(f) Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Collateral to the extent permitted by the Indenture if such Grantor determines
in its reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

ARTICLE III

REMEDIES

SECTION 3.01. Remedies Upon Default. Subject to the terms of the Intercreditor
Agreement, if an Event of Default occurs and is continuing, each Grantor agrees
to deliver each item of Collateral to the Notes Collateral Agent on demand, and
it is agreed that the

 

10



--------------------------------------------------------------------------------

Notes Collateral Agent shall have the right, at the same or different times,
with respect to any Collateral, on demand, to cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Collateral
by the applicable Grantors to the Notes Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Notes Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers cannot be obtained), and, generally, to exercise any and all
rights afforded to a secured party with respect to the Obligations under the
Uniform Commercial Code or other applicable law. Without limiting the generality
of the foregoing, each Grantor agrees that the Notes Collateral Agent shall have
the right, subject to the mandatory requirements of applicable law and the
notice requirements described below, to sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale, for
cash, upon credit or for future delivery as the Notes Collateral Agent shall
deem appropriate. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Notes Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Notes Collateral Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale. Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Notes Collateral Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Notes Collateral Agent may (in its sole and absolute
discretion) determine. The Notes Collateral Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The Notes
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Notes Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Notes Collateral Agent shall not incur any liability in case any such purchaser
or purchasers shall fail to take up and pay for the Collateral so sold and, in
case of any such failure, such Collateral may be sold again upon like notice. At
any public (or, to the extent permitted by law, private) sale made pursuant to
this Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the Notes
Collateral Agent

 

11



--------------------------------------------------------------------------------

shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Notes Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Notes Collateral Agent may proceed
by a suit or suits at law or in equity to foreclose this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 3.02. Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreement, the Notes Collateral
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, as follows:

First, to pay Obligations in respect of incurred and unpaid fees and expenses of
the Notes Collateral Agent and the Trustee under the Notes Documents;

Second, towards payment of amounts then due and owing and remaining unpaid in
respect of the Obligations, pro rata among the Secured Parties according to the
amounts of the Obligations then due and owing and remaining unpaid to the
Secured Parties.

Third, towards payment of any remaining Obligations, pro rata among the Secured
Parties according to the amounts of the Obligations then held by the Secured
Parties; and

Last, any balance remaining after the Obligations shall have been paid in full
shall be paid over to the Issuer or to whomsoever may be lawfully entitled to
receive the same.

The Notes Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.

(b) In making the determinations and allocations required by this Section 3.02,
the Notes Collateral Agent may conclusively rely upon information supplied by
the Trustee as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the Obligations, and the Notes Collateral Agent
shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Notes Collateral
Agent pursuant to this Section 3.02 shall be (subject to any decree of any court
of competent jurisdiction) final (absent manifest error), and the Notes
Collateral Agent shall have no duty to inquire as to the application by the
Trustee of any amounts distributed to it.

 

12



--------------------------------------------------------------------------------

SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Notes Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Notes Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor shall, upon request by the
Notes Collateral Agent at any time after and during the continuance of an Event
of Default, grant to the Notes Collateral Agent an irrevocable (until the
termination of the Indenture) nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use, license or sublicense
any of the Collateral now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that nothing in this Section 3.03 shall require
Grantors to grant any license that is prohibited by any rule of law, statute or
regulation or is prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, to the extent
permitted by the Indenture, with respect to such property; provided, further,
that such licenses to be granted hereunder with respect to Trademarks shall be
subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks. The use of such license by the Notes Collateral Agent may be
exercised, at the option of the Notes Collateral Agent, during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Notes Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

ARTICLE IV

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 4.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Issuer agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document
relating to the Notes to satisfy in whole or in part an Obligation owed to any
Secured Party, the Issuer shall indemnify such Grantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 4.02. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 4.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Collateral Document relating to the Notes
to satisfy any Obligation owed to any Secured Party, and such other Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Issuer as
provided in Section 4.01, the Contributing Party shall indemnify the Claiming
Party in an amount equal to the greater of the book value or the fair market
value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof

 

13



--------------------------------------------------------------------------------

(or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Intellectual Property Security Agreement
Supplement executed and delivered by such Grantor). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 4.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.

SECTION 4.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 4.01 and 4.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Issuer or any Grantor to make the payments required
by Sections 4.01 and 4.02 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Grantor with respect to its obligations hereunder, and each Grantor shall remain
liable for the full amount of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Notes Collateral
Agent all Indebtedness owed by it to any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Obligations.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All communications and notices hereunder, other than with
respect to the Notes Collateral Agent, shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 13.01 of the
Indenture. All communications and notices hereunder to any Grantor shall be
given to it in care of the Issuer as provided in Section 13.01 of the Indenture.
All communications and notices hereunder to the Notes Collateral Agent is duly
given if in writing and delivered in person or mailed by first-class mail
(registered or certified, return receipt requested), fax or overnight air
courier guaranteeing next day delivery, to the Notes Collateral Agent’s address:

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

Facsimile: 646-291-1629

Telephone: 212-723-5457

Email: peter.t.baumann@citi.com

Additional Email: oploanswebadmin@citigroup.com

Attention: Peter Baumann

 

14



--------------------------------------------------------------------------------

SECTION 5.02. Waivers; Amendment.

(a) (a) No failure or delay by the Notes Collateral Agent or any Secured Party
in exercising any right or power hereunder or under any other Notes Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Notes
Collateral Agent and the Secured Parties hereunder and under the other Notes
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of any Additional First Lien Debt
shall not be construed as a waiver of any Default, regardless of whether the
Notes Collateral Agent or any Secured Party may have had notice or knowledge of
such Default at the time. No notice or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Subject to the terms of the Intercreditor Agreement and except as otherwise
provided in the Indenture, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Notes Collateral Agent and the Grantor or Grantors
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 9.02 of the
Indenture.

SECTION 5.03. Notes Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Notes Collateral Agent shall be entitled
to reimbursement of its expenses incurred hereunder.

(b) Without limitation of its indemnification obligations under the other Notes
Documents, the Issuer agrees to indemnify the Notes Collateral Agent and the
other Indemnitees against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents relating to the
Notes. The provisions of this Section 5.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Notes Document, the consummation of the

 

15



--------------------------------------------------------------------------------

transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Notes Document, or any investigation made by or on behalf of the Notes
Collateral Agent or any other Secured Party. All amounts due under this
Section 5.03 shall be payable within 10 days of written demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Notes Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Notes Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Notes Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Notes Documents and the issuance of any Additional First Lien
Debt, regardless of any investigation made by any Secured Party or on its behalf
and notwithstanding that the Notes Collateral Agent or any Secured Party may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any securities are issued under the Indenture, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Note is outstanding and unpaid.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Notes Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Notes Collateral Agent, and thereafter shall be
binding upon such Grantor and the Notes Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Grantor, the Notes Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Indenture. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

16



--------------------------------------------------------------------------------

SECTION 5.08. Right of Set-Off. Subject to the terms of the Intercreditor
Agreement, in addition to any rights and remedies of the Secured Parties
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party and its Affiliates is authorized at any time and
from time to time, without prior notice to the Issuer or any other Grantor, any
such notice being waived by the Issuer (on its own behalf and on behalf of each
Grantor and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Secured Party and its Affiliates, as the case may be, to or for
the credit or the account of the respective Grantors and their Subsidiaries
against any and all Obligations owing to such Secured Party and its Affiliates
hereunder or under any other Notes Document, now or hereafter existing,
irrespective of whether or not such Secured Party or Affiliate shall have made
demand under this Agreement or any other Notes Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Secured
Party agrees promptly to notify the Issuer and the Trustee after any such set
off and application made by such Secured Party; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Trustee and each Secured Party under this Section 5.08 are in
addition to other rights and remedies (including other rights of setoff) that
the Trustee and such Secured Party may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Grantors hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Notes Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Notes Document shall affect any right
that the Notes Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Notes Document
against any Grantor or its properties in the courts of any jurisdiction.

(c) Each of the Grantors hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Notes Document in any
court referred to in paragraph (b) of this Section 5.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

17



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Notes Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Notes Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Notes Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, any
other Notes Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 5.13. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) when all the
outstanding Obligations have been indefeasibly paid in full.

 

18



--------------------------------------------------------------------------------

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Indenture as
a result of which such Grantor ceases to be a Subsidiary or is designated as an
Unrestricted Subsidiary of Holdings III; provided that Holders of more than 50%
in principal amount of the total outstanding Notes shall have consented to such
transaction (to the extent required by the Indenture) and the terms of such
consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral (other than
any transfer to another Grantor) that is permitted under the Indenture, or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 11.02 of the Indenture, the
security interest of such Grantor in such Collateral shall be automatically
released.

(d) A Grantor (other than Holdings V and the Issuer) shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Grantor shall be automatically released if such Grantor
ceases to be a Material Domestic Subsidiary.

(e) If the security interest on any Collateral is released pursuant to
Section 2.04 of the Intercreditor Agreement and such release results in the
release of the security interest on such Collateral under this Agreement or any
Collateral Document relating to the Notes, the security interest on such
Collateral granted hereunder or under any such Collateral Document relating to
the Notes shall be automatically released.

(f) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.13, the Notes Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Notes Collateral Agent.

(g) In the event that any of the Collateral shall be transferred by any Grantor
in connection with the Foreign Reorganization, the Security Interest granted
hereunder on such Collateral shall automatically be discharged and released and
all rights to such Collateral shall revert to the applicable Grantor without any
further action by the Notes Collateral Agent or any other Person. Without
prejudice to the foregoing, upon the request of the applicable Grantor, the
Notes Collateral Agent, at the expense of such Grantor, shall promptly execute
and deliver to such Grantor, all releases, termination statements, stock
certificates, any certificated securities or any other documents necessary or
desirable for the release of the Security Interest on such Collateral.

SECTION 5.14. Additional Restricted Subsidiaries. Pursuant to Section 11.05 of
the Indenture, certain Restricted Subsidiaries of Holdings III that were not in
existence or not Secured Guarantors on the date of the Indenture are required to
enter in this Agreement as Grantors upon becoming Secured Guarantors. Upon
execution and delivery by the Notes

 

19



--------------------------------------------------------------------------------

Collateral Agent and a Restricted Subsidiary of an Intellectual Property
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

SECTION 5.15. General Authority of the Notes Collateral Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents relating to
the Notes, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Notes Collateral
Agent as its agent hereunder and under such other Collateral Documents relating
to the Notes, (b) to confirm that the Notes Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Collateral
Documents relating to the Notes against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document relating to
the Notes against any Grantor, to exercise any remedy hereunder or thereunder or
to give any consents or approvals hereunder or thereunder except as expressly
provided in this Agreement or any other Collateral Document relating to the
Notes and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents relating to the Notes.

SECTION 5.16. Notes Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Notes Collateral Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Notes Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until the termination of the Indenture) and coupled with an interest. Without
limiting the generality of the foregoing, the Notes Collateral Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and notice by the Notes Collateral Agent to the Issuer of its intent to exercise
such rights, with full power of substitution either in the Notes Collateral
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to commence and prosecute any
and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (e) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the Notes
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Notes Collateral Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the Notes
Collateral Agent, or to present or file any claim or notice, or to take any
action with

 

20



--------------------------------------------------------------------------------

respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby. The Notes Collateral Agent
and the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or wilful misconduct or that of any of their
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

FREESCALE SEMICONDUCTOR INC., By:   /s/ Steven P. Goel   Name:   Steven P. Goel
  Title:   Vice President and Treasurer FREESCALE SEMICONDUCTOR HOLDINGS V,
INC., By:   /s/ Steven P. Goel   Name:   Steven P. Goel   Title:   Treasurer
SIGMATEL, LLC, By:   Freescale Semiconductor, Inc.,   as its Sole Member By:  
/s/ Steven P. Goel   Name:   Steven P. Goel   Title:   Treasurer

[Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. as Notes Collateral Agent By:   /s/ Matthew Burke   Name:  
Matthew Burke   Title:   Vice President

[Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1A

COPYRIGHTS

Freescale Semiconductor, Inc. – Copyrights; United States

 

Owner

  

Country

  

Title

  

Reg. No.

Freescale Semiconductor, Inc.    US    PEG WindowBuilder Manual    TX0007366227
Freescale Semiconductor, Inc.    US    PEG Programming Manual    TX0007366228
Freescale Semiconductor, Inc.    US    PEG API Reference Manual    TX0007366230
Freescale Semiconductor, Inc.    US    PEG software (1.8.2)    TX0007366580
Freescale Semiconductor, Inc.    US    C/PEG software (1.6.4)    TX0007368278
Freescale Semiconductor, Inc.    US    WindowBuilder software tool (1.94)   
TX0007368374 Freescale Semiconductor, Inc.    US    WindowBuilder software tool
(C/PEG, 1.6.4)    TX0007368401 Freescale Semiconductor, Inc.    US   
WindowBuilder software tool (PEG 1803)    TX0007368438 Freescale Semiconductor,
Inc.    US    C/PEG software    TX0007368460 Freescale Semiconductor, Inc.    US
   PEG software (2.3.7)    TX0007368557 Freescale Semiconductor, Inc.    US   
WindowBuilder software tool    TX0007369069 Freescale Semiconductor, Inc.    US
   PEG software    TX0007369215 Freescale Semiconductor, Inc.    US    Simulot
software (2010)    TXu001828658 Freescale Semiconductor, Inc.    US    Factory
Scheduling Tool (FaST) software (2010)    TXu001828670 Freescale Semiconductor,
Inc.    US    OpStation software (2010)    TXu001828679 Freescale Semiconductor,
Inc.    US    Graphical Manufacturing Monitor Systems (GraMMs) software (2010)
   TXu001828696 Freescale Semiconductor, Inc.    US    Flowview software (2010)
   TXu001828701 Freescale Semiconductor, Inc.    US    Java Graphical
Manufacturing Monitor Systems (GraMMs) software (2010)    TXu001828704 Freescale
Semiconductor, Inc.    US    OpStation software    TXu001830003 Freescale
Semiconductor, Inc.    US    Flowview software    TXu001830005 Freescale
Semiconductor, Inc.    US    Factory Scheduling Tool (FaST) software   
TXu001830009 Freescale Semiconductor, Inc.    US    Simulot software   
TXu001830010 Freescale Semiconductor, Inc.    US    Java Graphical Manufacturing
Monitor Systems (GraMMs) software    TXu001830012 Freescale Semiconductor, Inc.
   US    Graphical Manufacturing Monitor Systems (GraMMs) software   
TXu001830013 Freescale Semiconductor, Inc.    US    Hero chip    VA0001372428

SCHEDULE 1A (Copyrights)



--------------------------------------------------------------------------------

SigmaTel, Inc. – Copyrights; United States

 

Title

  

Reg. No.

  

Reg. Date

  

Copyright Claimant

Sigma Tel host audio driver 0205 software    TX0005355465    2001-06-07   
SigmaTel, LLC Sigma Tel host audio driver wdm 7085 general software   
TX0005355469    2001-06-07    SigmaTel, LLC SigmaTel host audio NT driver 4.5049
   TX0005377822    2001-06-12    SigmaTel, LLC SigmaTel host audio unified NT
driver 6004    TX0005431336    2001-06-12    SigmaTel, LLC STIR4200 coinstaller
   TX0005385381    2001-06-12    SigmaTel, LLC STIr4200 NDIS miniport device
driver is a computer program with trade secrets    TX0005377823    2001-06-12   
SigmaTel, LLC STMP3400 audio player firmware ATLM-0117    TX0005338511   
2001-06-11    SigmaTel, LLC STMP3400 boot loader boot ROM A4-03 : general
release    TX0005338512    2001-06-11    SigmaTel, LLC STMP3400 booty booter :
ver booty-01    TX0005338509    2001-06-11    SigmaTel, LLC STMP3400 device
control class firmware ver DCC.017    TX0005338510    2001-06-11   
SigmaTel, LLC STMP3400 host firmware update utility    TX0005329066   
2001-06-11    SigmaTel, LLC STMP3400 host formatter utility    TX0005329065   
2001-06-11    SigmaTel, LLC STMP3400 host SCSI miniport driver    TX0005329058
   2001-06-11    SigmaTel, LLC STMP3400 host USB device driver : general release
   TX0005338508    2001-06-11    SigmaTel, LLC

SCHEDULE 1A (Copyrights)



--------------------------------------------------------------------------------

SCHEDULE 1B

PATENTS

Freescale Semiconductor, Inc. – Registered Patents; United States

 

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5339266    PARALLEL METHOD AND APPARATUS FOR
DETECTING AND COMPLETING F LOATING POINT OPERATIONS INVOL VING SPECIAL OPERANDS
FREESCALE SEMICONDUCTOR, INC.    5371394    DOUBLE IMPLANTED LATERALLY DIF FUSED
MOS DEVICE AND METHOD TH EREOF FREESCALE SEMICONDUCTOR, INC.    5381114    A
CONTINUOUS TIME COMMON MODE FEEDBACK AMPLIFIER FREESCALE SEMICONDUCTOR, INC.   
5386341    SEMICONDUCTOR CARRIER ASSEMBLY FREESCALE SEMICONDUCTOR, INC.   
5387913    RECEIVER WITH DIGITAL TUNING A ND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5391397    METHOD OF ADHESION TO A POLYMI DE SURFACE BY
FORMATION OF COV ALENT BONDS FREESCALE SEMICONDUCTOR, INC.    5391999   
GLITCHLESS SWITCHED-CAPACITOR BIQUAD LOW PASS FILTER FREESCALE SEMICONDUCTOR,
INC.    5394027    HIGH VOLTAGE CHARGE PUMP AND R ELATED CIRCUITRY FREESCALE
SEMICONDUCTOR, INC.    5396296    VIDEO FEEDBACK MATCHING CIRCUI T AND METHOD
THERE FREESCALE SEMICONDUCTOR, INC.    5399507    FABRICATION OF MIXED THIN-FILM
AND BULK SEMICONDUCTOR SUBSTRA TE FOR INTEGRATED CIRCUIT APPL ICATIONS FREESCALE
SEMICONDUCTOR, INC.    5399887    MODULATION DOPED FIELD EFFECT TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.    5400274    MEMORY HAVING LOOPED GLOBAL DA TA
LINES FOR PROPAGATION DELAY MATCHING FREESCALE SEMICONDUCTOR, INC.    5404386   
PROGRAMMABLE CLOCK FOR AN ANAL OG CONVERTER IN A DATA PROCESS OR AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    5416744    MEMORY HAVING BIT LINE LOAD
WI TH AUTOMATIC BIT LINE PRECHARG E AND EQUALIZATION FREESCALE SEMICONDUCTOR,
INC.    5424245    CIRCUIT AND METHOD OF FORMING VIAS THROUGH TWO-SIDED SUBSTRA
TE FREESCALE SEMICONDUCTOR, INC.    5426263    ELECTRONIC ASSEMBLY HAVING A
DOUBLE-SIDED LEADLESS COMPONENT FREESCALE SEMICONDUCTOR, INC.    5427964   
INSULATED GATE FIELD EFFECT TR ANSISTOR AND METHOD FOR FABRIC ATING FREESCALE
SEMICONDUCTOR, INC.    5429293    SOLDERING PROCESS FREESCALE SEMICONDUCTOR,
INC.    5435481    SOLDERING PROCESS FREESCALE SEMICONDUCTOR, INC.    5436203   
SHIELDED LIQUID ENCAPSULATED S EMICONDUCTOR DEVICE AND METHOD FOR MAKING THE
SAME FREESCALE SEMICONDUCTOR, INC.    5437189    DUAL ABSOLUTE PRESSURE SENSOR
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    5441914    METHOD OF FORMING
CONDUCTIVE I NTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5442240   
METHOD OF ADHESION TO A POLYMI DE SURFACE BY FORMATION OF COV ALENT BONDS
FREESCALE SEMICONDUCTOR, INC.    5442628    LOCAL AREA NETWORK DATA PROCES SING
SYSTEM CONTAINING A QUAD ELASTIC BUFFER AND LAYER MANAG EMENT (ELM) INTEGRATED
CIRCUIT AND METHOD OF SWITCHING FREESCALE SEMICONDUCTOR, INC.    5446625    CHIP
CARRIER AND METHOD FOR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    5447874    A
METHOD FOR MAKING A SEMICOND UCTOR DEVICE GATE FREESCALE SEMICONDUCTOR, INC.   
5451274    REFLOW OF MULTI-LAYER METAL BU MPS FREESCALE SEMICONDUCTOR, INC.   
5451543    STRAIGHT SIDEWALL PROFILE CONT ACT OPENING TO UNDERLYING INTE
RCONNECT AND METHOD FOR MAKING THE SAME

 

SCHEDULE 1B (Patents)

3



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5454270    HERMETICALLY SEALED PRESSURE S ENSOR
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    5460704    FERRITE FILM AND
METHOD OF DEPOSITING SAME FREESCALE SEMICONDUCTOR, INC.    5461007    PROCESS
FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    5463353    RESISTORLESS VCO INCLUDING CUR RENT
SOURCE AND SINK CONTROLLI NG A CURRENT CONTROLLED OSCILL ATOR FREESCALE
SEMICONDUCTOR, INC.    5465626    PRESSURE SENSOR WITH STRESS IS OLATION
PLATFORM HERMETICALLY SEALED TO PROTECT SENSOR DIE FREESCALE SEMICONDUCTOR, INC.
   5467253    SEMICONDUCTOR DEVICE AND METHO D OF FORMING FREESCALE
SEMICONDUCTOR, INC.    5467455    DATA PROCESSING SYSTEM AND MET HOD FOR
PERFORMING DYNAMIC BUS TERMINATION FREESCALE SEMICONDUCTOR, INC.    5468999   
LIQUID ENCAPSULATED BALL GRID ARRAY SEMICONDUCTOR DEVICE WIT H FINE PITCH WIRE
BONDING FREESCALE SEMICONDUCTOR, INC.    5469476    SPIKE FILTER CIRCUIT AND
METHO D THEREFOR FREESCALE SEMICONDUCTOR, INC.    5470787    SEMICONDUCTOR
DEVICE SOLDER BU MP HAVING INTRINSIC POTENTIAL FOR FORMING AN EXTENDED EUTECT IC
REGION AND METHOD FOR MAKIN G AND USING THE SAME FREESCALE SEMICONDUCTOR, INC.
   5471422    EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND
OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.    5473569    A METHOD FOR
OPERATING A FLASH MEMORY FREESCALE SEMICONDUCTOR, INC.    5475255    CIRCUIT DIE
HAVING IMPROVED SUBSTRATE NOISE ISOLATION FREESCALE SEMICONDUCTOR, INC.   
5476816    PROCESS FOR ETCHING AN INSULAT ING LAYER AFTER A METAL ETCHIN G STEP
FREESCALE SEMICONDUCTOR, INC.    5478436    SELECTIVE CLEANING PROCESS FOR
FABRICATING A SEMICONDUCTOR D EVICE FREESCALE SEMICONDUCTOR, INC.    5482878   
INSULATED GATE FIELD EFFECT TR ANSISTOR HAVING SUBTHRESHOLD S WING AND METHOD
FOR FABRICATIN G FREESCALE SEMICONDUCTOR, INC.    5484740    III-V SEMICONDUCTOR
GATE STRUC TURE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
5485487    RECONFIGURALE COUNTER AND PULS E WIDTH MODULATOR (PWM) USING SAME
FREESCALE SEMICONDUCTOR, INC.    5485602    INTEGRATED CIRCUIT HAVING A CO NTROL
SIGNAL FOR IDENTIFYING C OINCIDING ACTIVE EDGES OF TWO CLOCK SIGNALS FREESCALE
SEMICONDUCTOR, INC.    5486792    METHOD AND APPARATUS FOR CALCU LATING A
DIVIDER IN A DIGITAL PHASE LOCK LOOP FREESCALE SEMICONDUCTOR, INC.    5486824   
DATA PROCESSOR WITH A HARDWARE KEYSCAN CIRCUIT, HARDWARE KEYS CAN CIRCUIT, AND
METHOD THEREF OR FREESCALE SEMICONDUCTOR, INC.    5488688    DATA PROCESSOR WITH
REAL-TIME DIAGNOSTIC CAPABILTIY FREESCALE SEMICONDUCTOR, INC.    5489988   
ENVIRONMENTAL SENSOR AND METHO D THEREFOR FREESCALE SEMICONDUCTOR, INC.   
5492223    INTERLOCKING AND INVERTIBLE SE MICONDUCTOR DEVICE TRAY AND TE ST
CONTACTOR MATING THERETO FREESCALE SEMICONDUCTOR, INC.    5492863    METHOD FOR
FORMING CONDUCTIVE BUMPS ON A SEMICONDUCTOR DEVIC E FREESCALE SEMICONDUCTOR,
INC.    5496438    METHOD OF REMOVING PHOTO RESIS T FREESCALE SEMICONDUCTOR,
INC.    5498767    METHOD FOR POSITIONING BOND PA DS IN A SEMICONDUCTOR DIE LAYO
UT FREESCALE SEMICONDUCTOR, INC.    5500543    SENSOR FOR DETERMINING A RATIO OF
MATERIALS IN A MIXTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    5501943   
METHOD OF PATTERNING AN INORGANIC OVERCOAT FOR A LIQUID CRYSTAL DISPLAY
ELECTRODE FREESCALE SEMICONDUCTOR, INC.    5502406    LOW POWER LEVEL SHIFT
CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    5506544    BIAS
CIRCUIT FOR DEPLETION MOD E FIELD EFFECT TRANSISTORS

 

SCHEDULE 1B (Patents)

4



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5510645    SEMICONDUCTOR STRUCTURE HAVING AN
AIR REGION AND METHOD OF FO RMING THE SEMICONDUCTOR STRUCT URE FREESCALE
SEMICONDUCTOR, INC.    5512518    METHOD OF MANUFACTURE OF MULTI LAYER
DIELECTRIC ON A III-V SU BSTRATE FREESCALE SEMICONDUCTOR, INC.    5513358   
METHOD AND APPARATUS FOR POWER -UP STATE INITIALIZATION IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    5514891    N-TYPE HIGFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5514892    ELECTROSTATIC DISCHARGE PROTEC TION
DEVICE FREESCALE SEMICONDUCTOR, INC.    5515232    STATIC PROTECTION CIRCUIT FOR
A SEMICONDUCTOR INTEGRATED CIR CUIT DEVICE FREESCALE SEMICONDUCTOR, INC.   
5519340    LINE DRIVER HAVING MAXIMUM OUT PUT VOLTAGE CAPACITY FREESCALE
SEMICONDUCTOR, INC.    5525920    COMPARATOR CIRCUIT AND METHOD THEREFOF
FREESCALE SEMICONDUCTOR, INC.    5527424    PRECONDITIONER FOR A POLISHING PAD
AND METHOD FOR USING THE SAME FREESCALE SEMICONDUCTOR, INC.    5528692   
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER FREESCALE
SEMICONDUCTOR, INC.    5529682    METHOD FOR MAKING SEMICONDUCTO R DEVICES
HAVING ELECTROPLATED LEADS FREESCALE SEMICONDUCTOR, INC.    5530383    METHOD
AND APPARATUS FOR A FRE QUENCY DETECTION CIRCUIT FOR U SE IN A PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.    5530676    METHOD AND APPARATUS FOR REDUC ING
POWER CONSUMPTION IN MEMOR Y CIRCUITS FREESCALE SEMICONDUCTOR, INC.    5530804
   SUPERSCALAR PROCESSOR WITH PLU RAL PIPELINED EXECUTION UNITS EACH UNIT
SELECTIVELY HAVING B OTH NORMAL AND DEBUG MODES FREESCALE SEMICONDUCTOR, INC.   
5530824    ADDRESS TRANSLATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5530825
   DATA PROCESSOR WITH BRANCH TAR GET ADDRESS CACHE AND METHOD O F OPERATION
FREESCALE SEMICONDUCTOR, INC.    5532509    SEMICONDUCTOR INVERTER LAYOUT HAVING
IMPROVED ELECTROMIGRATI ON CHARACTERISTICS IN THE OUTP UT MODE FREESCALE
SEMICONDUCTOR, INC.    5532899    VOLTAGE PROTECTION STRUCTURE F OR
SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    5534462    METHOD FOR
FORMING A PLUG AND SEMICONDUCTOR DEVICE HAVING TH E SAME FREESCALE
SEMICONDUCTOR, INC.    5534784    METHOD FOR PROBING A SEMICONDU CTOR WAFER
FREESCALE SEMICONDUCTOR, INC.    5534819    CIRCUIT AND METHOD FOR REDUCIN G
VOLTAGE ERROR WHEN CHARGING AND DISCHARGING A VARIABLE CAP ACITOR THROUGH A
SWITCH FREESCALE SEMICONDUCTOR, INC.    5535349    A DATA PROCESSING SYSTEM AND
M ETHOD FOR PROVIDING CHIP SELEC TS TO PERIPHERAL DEVICES FREESCALE
SEMICONDUCTOR, INC.    5536962    SEMICONDUCTOR DEVICE HAVING A BURIED CHANNEL
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    5539200    INTEGRATED OPTOELECTRONIC
SUBS TRATE FREESCALE SEMICONDUCTOR, INC.    5539351    CIRCUIT AND METHOD FOR
REDUCIN G A GATE VOLTAGE OF A TRANSMIS SION GATE WITHIN A CHARGE PUMP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    5539733    METHOD FOR SWITCHING DATA FLOW IN A
FIBER DISTRIBUTED DATA I NTERFACE (FDDI) SYSTEM FREESCALE SEMICONDUCTOR, INC.   
5539892    ADDRESS TRANSLATION LOOKASIDE BUFFER REPLACEMENT APPARATUS A ND
METHOD WITH USER OVERIDE FREESCALE SEMICONDUCTOR, INC.    5541135    METHOD OF
FABRICATING A FLIP C HIP SEMICONDUCTOR DEVICE HAVIN G AN INDUCTOR FREESCALE
SEMICONDUCTOR, INC.    5541450    LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    5545359    METHOD OF MAKING A PLASTIC
MOL DED OPTOELECTRONIC INTERFACE FREESCALE SEMICONDUCTOR, INC.    5545574   
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A METAL-SE MICONDUCTOR
COMPOUND FREESCALE SEMICONDUCTOR, INC.    5545912    ELECTRONIC DEVICE ENCLOSURE
IN CLUDING A CONDUCTIVE CAP AND S UBSTRATE

 

SCHEDULE 1B (Patents)

5



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5546047    METHOD AND APPARATUS OF AN OPE
RATIONAL AMPLIFIER WITH A WIDE DYNAMIC RANGE FREESCALE SEMICONDUCTOR, INC.   
5546333    A DATA PROCESSOR HAVING A DATA TABLE FOR PERFORMING A DUAL F UNCTION
OF ALPHANUMERIC NOTICE AND NUMERICAL CALCULATION FREESCALE SEMICONDUCTOR, INC.
   5548794    DATA PROCESSOR AND METHOD FOR PROVIDING SHOW CYCLES ON A FAS T
MULTIPLEXED BUS FREESCALE SEMICONDUCTOR, INC.    5550090    METHOD FOR
FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED SURFACE
MICROMACH INED STRUCTURES FREESCALE SEMICONDUCTOR, INC.    5550503    CIRCUIT
AND METHOD FOR REDUCIN G VOLTAGE ERROR WHEN CHARGING AND DISCHARGING A CAPACITOR
TH ROUGH A TRANSMISSION GATE FREESCALE SEMICONDUCTOR, INC.    5550774    MEMORY
CACHE WITH LOW POWER CO NSUMPTION AND METHOD OF OPERAT ION FREESCALE
SEMICONDUCTOR, INC.    5551076    CIRCUIT AND METHOD OF SERIES B IASING A
SINGLE-ENDED MIXER FREESCALE SEMICONDUCTOR, INC.    5551627    ALLOY SOLDER
CONNECT ASSEMBLY AND METHOD OF CONNECTION FREESCALE SEMICONDUCTOR, INC.   
5552332    PROCESS FOR FABRICATING A MOSF ET DEVICE HAVING REDUCED REVER SE
SHORT CHANNEL EFFECTS FREESCALE SEMICONDUCTOR, INC.    5553019    WRITE ONCE
READ MANY MEMORY USING EEPROM CELLS FREESCALE SEMICONDUCTOR, INC.    5553236   
METHOD AND APPARATUS FOR TESTI NG A CLOCK STOPPING/STARTING F UNCTION OF A LOW
POWER MODE IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    5553566   
HIGHLY DOPED N+ SUBSTRATES AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.
   5554869    ELECTRICALLY PROGRAMMABLE READ -ONLY MEMORY AND ARRAY FREESCALE
SEMICONDUCTOR, INC.    5554940    BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR
PROBING THE SAME FREESCALE SEMICONDUCTOR, INC.    5559054    METHOD FOR BALL
BUMPING A SEMI CONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5559359   
MICROWAVE INTEGRATED CIRCUIT P ASSIVE ELEMENT STRUCTURE AND M ETHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES FREESCALE SEMICONDUCTOR, INC.    5559500   
OVERCURRENT SENSE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5559981    PSEUDO
STATIC MASK OPTION REGI STER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   5561302    ENHANCED PERFORMANCE MOSFET FREESCALE SEMICONDUCTOR, INC.   
5561738    A DATA PROCESSOR FOR EXECUTING A FUZZY LOGIC OPERATION AND M ETHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    5564091    METHOD AND APPARATUS FOR
OPERA TING AN AUTOMATIC FREQUENCY CO NTROL IN A RADIO FREESCALE SEMICONDUCTOR,
INC.    5565690    METHOD FOR DOPING STRAINED HET ERO JUNCTION SEMICONDUCTOR DEV
ICES AND STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5565813    APPARATUS FOR A
LOW VOLTAGE DI FFERENTIAL AMPLIFIER INCORPORA TING SWITCHED CAPACITORS FREESCALE
SEMICONDUCTOR, INC.    5567648    INTERCONNECT BUMP APPARATUS AN D METHOD FOR
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    5570310    METHOD AND DATA
PROCESSOR FO R FINDING A LOGARITHM OF A NUM BER FREESCALE SEMICONDUCTOR, INC.   
5571374    METHOD OF ETCHING SILICON CARB IDE FREESCALE SEMICONDUCTOR, INC.   
5571734    METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE
FREESCALE SEMICONDUCTOR, INC.    5572066    LEAD-ON-CHIP SEMICONDUCTOR DEV ICE
AND METHOD FOR ITS FABRICA TION FREESCALE SEMICONDUCTOR, INC.    5572467   
ADDRESS COMPARISON IN AN INTEG RATED CIRCUIT MEMORY FREESCALE SEMICONDUCTOR,
INC.    5574457    SWITCHED CAPACITOR GAIN STAGE

 

SCHEDULE 1B (Patents)

6



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5574515    VOLTAGE CONTROLLED OSCILLATOR
CIRCUIT AND AUTOMATIC FINE TU NING CIRCUIT FOR TV FREESCALE SEMICONDUCTOR, INC.
   5578167    SUBSTRATE HOLDER AND METHOD OF USE FREESCALE SEMICONDUCTOR, INC.
   5578860    MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE HAVIN G A
GROUNDED SOURCE CONFIGURAT ION FREESCALE SEMICONDUCTOR, INC.    5579257   
METHOD FOR READING AND RESTORI NG DATA IN A DATA STORAGE ELEM ENT FREESCALE
SEMICONDUCTOR, INC.    5579492    DATA PROCESSING SYSTEM AND A M ETHOD FOR
DYNAMICALLY IGNORING BUS TRANSFER TERMINATION CONTR OL SIGNALS FOR A
PREDETERMINED AMOUNT OF TIME FREESCALE SEMICONDUCTOR, INC.    5580815    PROCESS
FOR FORMING FIELD ISOL ATION AND A STRUCTURE OVER A S EMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    5581215    VOLTAGE CONTROLLED OSCILLATOR HAVING
FREQUENCY AND AMPLITUD E CONTROLLING LOOPS FREESCALE SEMICONDUCTOR, INC.   
5581432    CLAMP CIRCUIT AND METHOD FOR I DENTIFYING A SAFE OPERATING AR EA
FREESCALE SEMICONDUCTOR, INC.    5581775    A HISTORY BUFFER SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5583068    PROCESS FOR FORMING A CAPACITO R HAVING A
METAL-OXIDE DIELECT RIC FREESCALE SEMICONDUCTOR, INC.    5583350    FULL COLOR
LIGHT EMITTING DIOD E DISPLAY ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    5583370
   TAB SEMICONDUCTOR DEVICE HAVIN G DIE EDGE PROTECTION FREESCALE SEMICONDUCTOR,
INC.    5583964    COMPUTER UTILIZING NEURAL NETW ORK AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.    5584031    SYSTEM AND METHOD FOR EXECUTIN G A
LOW POWER DELAY INSTRUCTIO N FREESCALE SEMICONDUCTOR, INC.    5584059    DC
OFFSET REDUCTION IN A ZERO-IF TRANSMITTER FREESCALE SEMICONDUCTOR, INC.   
5587342    METHOD OF FORMING AN ELECTRICA L INTERCONNECT FREESCALE
SEMICONDUCTOR, INC.    5589423    PROCESS FOR FABRICATING A NON- SILICIDED
REGION IN AN INTEGRA TED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5590232   
OPTIC PACKAGE AND METHOD OF MA KING FREESCALE SEMICONDUCTOR, INC.    5590241   
SPEECH PROCESSING SYSTEM AND M ETHOD FOR ENHANCING SPEECH SIG NALS IN A NOISY
ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    5592025    PAD ARRAY SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    5592493    SERIAL SCAN CHAIN
ARCHITECTURE FOR A DATA PROCESSING SYSTEM AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    5592634    A ZERO-CYCLE MULTI-STATE BRANC H CACHE
PREDICTION DATA PROCES SING SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    5593538    METHOD FOR ETCHING A DIELECTRI C LAYER ON A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.    5593903    METHOD OF FORMING CONTACT PADS FOR
WAFER LEVEL TESTING AND B URN-IN OF SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    5594273    APPARATUS FOR PERFORMING WAFER LEVEL-TESTING
OF INTEGRATED CI RCUITS WHERE TESTPADS LIE WITH IN INTEGRATED CIRCUIT DIE BUT
OVERLY NO ACTIVE CIRCUITRY FOR IMPROVED YIELD FREESCALE SEMICONDUCTOR, INC.   
5595602    DIFFUSER FOR UNIFORM GAS DISTR IBUTION IN SEMICONDUCTOR PROCE SSING
AND METHOD FOR USING THE SAME FREESCALE SEMICONDUCTOR, INC.    5597110    METHOD
FOR FORMING A SOLDER BU MP BY SOLDER-TETTING OR THE LI KE FREESCALE
SEMICONDUCTOR, INC.    5597737    METHOD FOR TESTING AND BURNING -IN A
SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    5597768    METHOD OF
FORMING A GA203 DIEL ECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    5598362   
APPARATUS AND METHOD FOR PERFO RMING BOTH 24 BIT AND 16 BIT A RITHMETIC
FREESCALE SEMICONDUCTOR, INC.    5598550    CACHE CONTROLLER FOR PROCESSIN G
SIMULTANEOUS CACHE ACCESSES

 

SCHEDULE 1B (Patents)

7



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5598569    DATA PROCESSOR HAVING OPERATIN G
MODES SELECTED BY AT LEAST O NE MASK OPTION BIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5600071    VERTICALLY INTEGRATED SENSOR S TRUCTURE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    5602491    INTEGRATED CIRCUIT TESTING
BOA RD HAVING CONSTRAINED THERMAL EXPANSION CHARACTERISTICS FREESCALE
SEMICONDUCTOR, INC.    5604160    METHOD FOR PACKAGING SEMICONDU CTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.    5605615    METHOD AND APPARATUS FOR PLATI NG
METALS FREESCALE SEMICONDUCTOR, INC.    5605865    METHOD FOR FORMING
SELF-ALIGNE D SILICIDE IN A SEMICONDUCTOR DEVICE USING VAPOR PHASE REACT ION
FREESCALE SEMICONDUCTOR, INC.    5606275    BUFFER CIRCUIT HAVING VARIABLE
OUTPUT IMPEDANCE FREESCALE SEMICONDUCTOR, INC.    5606319    METHOD AND
APPARATUS FOR INTER POLATION AND NOISE SHAPING IN A SIGNAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    5606682    DATA PROCESSOR WITH BRANCH TAR GET ADDRESS
CACHE AND SUBROUTI NE RETURN ADDRESS CACHE AND ME THOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    5608345    PROGRAMMABLE SWITCHED CAPACITO R CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    5608795    TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.    5610543    DELAY LOCKED LOOP FOR DETECTIN G THE
PHASE DIFFERENCE OF TWO SIGNALS HAVING DIFFERENT FREQU ENCIES FREESCALE
SEMICONDUCTOR, INC.    5612232    A METHOD OF FABRICATING SEMICO NDUCTOR DEVICES
AND THE DEVICE S FREESCALE SEMICONDUCTOR, INC.    5612576    SELF-OPENING VENT
HOLE IN AN O VERMOLDED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
5612861    METHOD AND APPARATUS FOR LOW V OLTAGE CMOS START CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5613119    DATA PROCESSOR INITIALIZATION PROGRAM AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    5614131    METHOD OF MAKING AN
OPTO-ELECT RONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    5614816    LOW VOLTAGE
REFERENCE CIRCUIT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
5616886    WIREBONDLESS MODULE PACKAGE FREESCALE SEMICONDUCTOR, INC.    5617054
   SWITCHED CAPACITOR VOLTAGE ERR OR COMPENSATING CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5617348    LOW POWER DATA TRANSLATION CIR CUIT AND METHOD
OF OPERATION FREESCALE SEMICONDUCTOR, INC.    5617531    DATA PROCESSOR HAVING A
BUILT- IN INTERNAL SELF TEST CONTROLL ER FOR TESTING A PLURALITY OF MEMORIES
INTERNAL TO THE DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    5619064    III-V
SEMICONDUCTOR GATE STRUC TURE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    5619156    LOW VOLTAGE INHIBIT CIRCUIT AN D INTEGRATED CIRCUIT USING SAM
E FREESCALE SEMICONDUCTOR, INC.    5619687    QUEUE SYSTEM HAVING A TIME-OUT
FEATURE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    5623159   
INTEGRATED CIRCUIT ISOLATION S TRUCTURE FOR SUPPRESSING HIGH- FREQUENCY
CROSS-TALK FREESCALE SEMICONDUCTOR, INC.    5623234    CLOCK SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5623664    AN INTERACTIVE MEMORY ORGANIZA TION SYSTEM AND
METHOD THEREFO R FREESCALE SEMICONDUCTOR, INC.    5624854    SEMICONDUCTOR
DEVICE AND METHO D OF FORMATION FREESCALE SEMICONDUCTOR, INC.    5625224   
METHOD AND APPARATUS FOR AN IN TEGRATED CIRCUIT CHIP CARRIER HAVING IMPROVED
MOUNTING PAD D ENSITY FREESCALE SEMICONDUCTOR, INC.    5627492    CIRCUIT AND
METHOD FOR ISOLATI NG CIRCUIT BLOCKS FOR REDUCING POWER DISSIPATION

 

SCHEDULE 1B (Patents)

8



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5627890    TELEPHONE LINE INTERFACE CIRCU IT
FREESCALE SEMICONDUCTOR, INC.    5628026    MULTI-DIMENSIONAL DATA TRANSFE R IN
A DATA PROCESSING SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
5628862    POLISHING PAD FOR CHEMICAL-MEC HANICAL POLISHING OF A SEMICON DUCTOR
SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5628922    ELECTRICAL FLAME-OFF WAND
FREESCALE SEMICONDUCTOR, INC.    5629630    SEMICONDUCTOR WAFER CONTACT SY STEM
AND METHOD FOR CONTACTING A SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.   
5629643    FEEDBACK LATCH AND METHOD THER EFOR FREESCALE SEMICONDUCTOR, INC.   
5630228    DOUBLE BALANCE MIXER CIRCUIT W ITH ACTIVE FILTER LOAD FOR A P ORTABLE
COMMUNICATION RECEIVER FREESCALE SEMICONDUCTOR, INC.    5631178    METHOD FOR
MANUFACTURING A STA BLE ARSENIC DOPED SEMICONDUCTO R DEVICE FREESCALE
SEMICONDUCTOR, INC.    5631192    SEMICONDUCTOR DEVICE ON AN OPP OSED LEADFRAME
AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    5631492    A STANDARD
CELL HAVING A GROUN D CAPACITOR AND A POWER SUPPLY CAPACITOR FOR REDUCING NOISE
AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    5631548    POWER
OFF-LOADING CIRCUIT AND METHOD FOR DISSIPATING POWER FREESCALE SEMICONDUCTOR,
INC.    5633186    PROCESS FOR FABRICATING A NON- VOLATILE MEMORY CELL IN A SEMI
CONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5633640    METHOD AND
APPARATUS FOR A DAT A CONVERTER WITH A SINGLE OPER ATIONAL AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    5635767    SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH
FREQUENCY BYPASS C APACITOR AND METHOD FOR ITS FA BRICATION FREESCALE
SEMICONDUCTOR, INC.    5636228    SCAN REGISTER WITH DECOUPLED S CAN ROUTING
FREESCALE SEMICONDUCTOR, INC.    5637834    MULTILAYER CIRCUIT SUBSTRATE AND
METOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    5638020    SWITCHED
CAPACITOR DIFFERENTIA L CIRCUITS FREESCALE SEMICONDUCTOR, INC.    5639683   
STRUCTURE AND METHOD FOR INTER GRATING MICROWAVE COMPONENTS O N A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    5639687    METHOD AND STRUCTURE FOR FORMING AN
INTEGRATED CIRCUIT PATTE RN ON A SEMICONDUCTOR SUBSTRAT E FREESCALE
SEMICONDUCTOR, INC.    5639695    LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR
PACKAGE AND METHOD FREESCALE SEMICONDUCTOR, INC.    5639989    SHIELDED
ELECTRONIC COMPONENT ASSEMBLY AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5640460    AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    5640681    BOOT-STRAPPED CASCODE CURRENT MIRROR
FREESCALE SEMICONDUCTOR, INC.    5641695    METHOD OF FORMING A SILICON CA RBIDE
JFET FREESCALE SEMICONDUCTOR, INC.    5641712    METHOD AND STRUCTURE FOR REDUC
ING CAPACITANCE BETWEEN INTERC ONNECT LINES FREESCALE SEMICONDUCTOR, INC.   
5642305    LOGARITHM/INVERSE-LOGARITHM CO NVERTER AND METHOD OFUSING SAM E
FREESCALE SEMICONDUCTOR, INC.    5642480    METHOD AND APPARATUS FOR ENHAN CED
SECURITY OF A DATA PROCESS OR FREESCALE SEMICONDUCTOR, INC.    5643405    METHOD
FOR POLISHING A SEMICON DUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
5644519    METHOD AND APPARATUS FOR A MUL TIPLY AND ACCUMULATE CIRCUIT H AVING A
DYNAMIC SATURATION RAN GE FREESCALE SEMICONDUCTOR, INC.    5644528   
NON-VOLATILE MEMORY HAVING A CELL APPLYING TO MULTI-BIT DATA BY MULTI-LAYERED
FLOATING GATE ARCHITECTURE AND PROGRAM MING METHOD FOR THE SAME FREESCALE
SEMICONDUCTOR, INC.    5644756    INTEGRATED CIRCUIT DATA PROCES SOR WITH
SELECTABLE ROUTING OF DATA ACCESSES FREESCALE SEMICONDUCTOR, INC.    5646055   
METHOD FOR MAKING BIPOLAR TRAN SISTOR

 

SCHEDULE 1B (Patents)

9



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5646060    METHOD FOR MAKING AN EEPROM CE LL
WITH ISOLATION TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    5646550    HIGH
RELIABILITY OUTPUT BUFFER FOR MULTIPLE VOLTAGE SYSTEM FREESCALE SEMICONDUCTOR,
INC.    5646946    APPARATUS AND METHOD FOR SELEC TIVELY COMPANDING DATA ON A SL
OT-BY-SLOT BASIS FREESCALE SEMICONDUCTOR, INC.    5646949    METHOD AND
APPARATUS FOR GENER ATING INSTRUCTIONS FOR USE IN TESTING A MICROPROCESSOR
FREESCALE SEMICONDUCTOR, INC.    5647123    IMPROVED METHOD FOR UNDERFILLI NG
EUTECTIC BUMPED FLIP CHIP D IE FREESCALE SEMICONDUCTOR, INC.    5649125   
METHOD AND APPARATUS FOR PROVI DING VALID ADDRESSES ACROSS A MULTIPLEXED
COMMUNICATIONS BUS FREESCALE SEMICONDUCTOR, INC.    5650749    FM DEMODULATOR
USING INJECTION LOCKED OSCILLATOR HAVING TUNI NG FEEDBACK AND LINEARIZING FE
EDBACK FREESCALE SEMICONDUCTOR, INC.    5652844    FLEXIBLE PIN CONFIGURATION
FOR USE IN A DATA PROCESSING SYST EM DURING A RESET OPERATION AN D METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    5654588    APPARATUS FOR PERFORMING
WAFER LEVEL TESTING OF INTEGRATED CI RCUITS WHERE THE WAFER USES A SEGMENTED
CONDUCTIVE TOP-LAYER BUS STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5655042   
MOLDED SLOTTED OPTICAL SWITCH STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.
   5656549    METHOD OF PACKAGING A SEMICOND UCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    5656844    SEMICONDUCTOR-ON-INSULATOR TRA NSISTOR HAVING
A DOPING PROFIL E FOR FULLY-DEPLETED OPERATION FREESCALE SEMICONDUCTOR, INC.   
5656943    APPARATUS FOR FORMING A TEST S TACK FOR SEMICONDUCTOR WAFER P ROBING
AND METHOD FOR USING TH E SAME FREESCALE SEMICONDUCTOR, INC.    5656951    INPUT
CIRCUIT AND METHOD FOR H OLDING DATA IN MIXED POWER SU PPLY MODE FREESCALE
SEMICONDUCTOR, INC.    5657324    BIDIRECTIONAL COMMUNICATION SY STEM FREESCALE
SEMICONDUCTOR, INC.    5658810    METHOD FOR MAKING A SENSOR FOR DETERMINING A
RATIO OF MATERI ALS IN A MIXTURE FREESCALE SEMICONDUCTOR, INC.    5659648   
POLYIMIDE OPTICAL WAVEGUIDE HA VING ELECTRICAL CONDUCTIVITY FREESCALE
SEMICONDUCTOR, INC.    5659698    METHOD AND APPARATUS FOR GENER ATING A
CIRCULAR BUFFER ADDRES S IN INTEGRATED CIRCUIT THAT P ERFORMS MULTIPLE
COMMUNICATION TASKS FREESCALE SEMICONDUCTOR, INC.    5659950    ELECTRONIC DIE
PACKAGE ASSEMBL Y HAVING A SUPPORT AND METHOD FREESCALE SEMICONDUCTOR, INC.   
5661042    PROCESS FOR ELECTRICALLY CONNE CTING ELECTRICAL DEVICES USING A
CONDUCTIVE ANISDTROPIC MATE RIAL FREESCALE SEMICONDUCTOR, INC.    5661082   
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.    5661088    ELECTRONIC COMPONENT AND METHO D OF
PACKAGING FREESCALE SEMICONDUCTOR, INC.    5661312    SILICON CARBIDE MOSFET
FREESCALE SEMICONDUCTOR, INC.    5663690    CONSTANT HIGH Q VOLTAGE CONTRO LLED
OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    5664168    METHOD AND APPARATUS IN A
DATA PROCESSING SYSTEM FOR SELECTI VELY INSERTING BUS CYCLE IDLE TIME FREESCALE
SEMICONDUCTOR, INC.    5665202    MULTI-STEP PLANARIZATION PROCE SS FREESCALE
SEMICONDUCTOR, INC.    5665633    SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION
AND A PROCESS FO R FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    5665658
   METHOD OF FORMING A DIELECTRIC LAYER STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   5666509    A DATA PROCESSING SYSTEM FOR P ERFORMING EITHER A PRECISE MEM ORY
ACCESS OR AN IMPRECISE MEM ORY ACCESS BASED UPON A LOGICA L ADDRESS VALUE AND
METHOD THE REOF FREESCALE SEMICONDUCTOR, INC.    5667128    WORKSTATION FOR
PROCESSING A F LEXIBLE MEMBRANCE

 

SCHEDULE 1B (Patents)

10



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5667632    METHOD OF DEFINING A LINE WIDT H
FREESCALE SEMICONDUCTOR, INC.    5668021    PROCESS FOR FABRICATING A SEMI
CONDUCTOR DEVICE HAVING A SEGM ENTED CHANNEL REGION FREESCALE SEMICONDUCTOR,
INC.    5670389    SEMICONDUCTOR-ON-INSULATOR DEV ICE HAVING A LATERALLY-GRADED
CHANNEL REGION AND METHOD OF M AKING FREESCALE SEMICONDUCTOR, INC.    5670829   
PRECISION CURRENT LIMIT CIRCUI T FREESCALE SEMICONDUCTOR, INC.    5673001   
METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL FREESCALE SEMICONDUCTOR, INC.   
5673396    ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T
RANSFERS FREESCALE SEMICONDUCTOR, INC.    5674762    METHOD OF FABRICATING AN
EPROM WITH HIGH VOLTAGE TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    5674780   
METHOD OF FORMING AN ELECTRICA LLY CONDUCTIVE POLYMER BUMP OV ER AN ALUMINUM
ELECTRODE FREESCALE SEMICONDUCTOR, INC.    5675166    FET WITH STABLE THRESHOLD
VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME FREESCALE SEMICONDUCTOR, INC.   
5675243    VOLTAGE SOURCE DEVICE FOR LOW- VOLTAGE OPERATION FREESCALE
SEMICONDUCTOR, INC.    5675469    INTEGRATED CIRCUIT WITH ELECTR OSTATIC
DISCHARGE (ESD) PROTEC TION AND ESD PROTECTION CIRCUI T FREESCALE SEMICONDUCTOR,
INC.    5675822    METHOD AND APPARATUS FOR A DIG ITAL SIGNAL PROCESSOR HAVING A
MULTIPLIERLESS COMPUTATION BLO CK FREESCALE SEMICONDUCTOR, INC.    5677917   
INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N FREESCALE
SEMICONDUCTOR, INC.    5679275    CIRCUIT AND METHOD OF MODIFYIN G
CHARACTERISTICS OF A UTILIZA TION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5680626    METHOD AND APPARATUS FOR PROVI DING ONLY THAT NUMBER OF CLOCK PULSES
NECESSARY TO COMPLETE A TASK FREESCALE SEMICONDUCTOR, INC.    5682340    LOW
POWER CONSUMPTION CIRCUIT AND METHOD OF OPERATION FOR IM PLEMENTING SHIFTS AND
BIT REVE RSALS FREESCALE SEMICONDUCTOR, INC.    5683569    METHOD OF SENSING A
CHEMICAL A ND SENSOR THEREFOR FREESCALE SEMICONDUCTOR, INC.    5683934   
ENHANCED MOBILITY MOSFET DEVIC E AND METHOD FREESCALE SEMICONDUCTOR, INC.   
5683944    METHOD OF FABRICATING A THERMA LLY ENHANCED LEAD FRAME FREESCALE
SEMICONDUCTOR, INC.    5684928    CIRCUIT AND METHOD FOR EVALUAT ING FUZZY LOGIC
RULES FREESCALE SEMICONDUCTOR, INC.    5686698    PACKAGE FOR ELECTRICAL COMPONE
NTS AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    5686860    AMPLIFIER
AND CONTROLLING APPA RATUS OPERATING FROM A UNIPOLA R POWER SUPPLY FREESCALE
SEMICONDUCTOR, INC.    5687104    METHOD AND APPARATUS FOR GENER ATING DECOUPLED
FILTER PARAMET ERS AND IMPLEMENTING A BAND DE COUPLED FILTER FREESCALE
SEMICONDUCTOR, INC.    5689714    METHOD AND APPARATUS FOR PROVI DING LOW POWER
CONTROL OF PERI PHERAL DEVICES USING THE REGIS TER FILE OF A MICROPROCESSOR
FREESCALE SEMICONDUCTOR, INC.    5691242    METHOD FOR MAKING AN ELECTRONI C
COMPONENT HAVING AN ORGANIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5691253
   PROCESS FOR POLISHING AND ANAL YZING AN EXPOSED SURFACE OF A PATTERNED
SEMICONDUCTOR SUBSTR ATE FREESCALE SEMICONDUCTOR, INC.    5691554    PROTECTION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5693545    METHOD FOR FORMING A
SEMICONDU CTOR SENSOR FET DEVICE AND SEM ICONDUCTOR SENSOR FET DEVICE FREESCALE
SEMICONDUCTOR, INC.    5693955    TUNNEL TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    5693966    POWER MOS TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    5694308
   METHOD AND APPARATUS FOR A REG ULATED LOW VOLTAGE CHARGE PUMP FREESCALE
SEMICONDUCTOR, INC.    5694344    A METHOD FOR ELECTRICALLY MODE LING A
SEMICONDUCTOR PACKAGE

 

SCHEDULE 1B (Patents)

11



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5695877    METHOD OF DEPOSITING FERRITE FILM
(AS AMEMDED) FREESCALE SEMICONDUCTOR, INC.    5696666    LOW PROFILE EXPOSED DIE
CHIP CARRIER PACKAGE FREESCALE SEMICONDUCTOR, INC.    5697088    BALUN
TRANSFORMER FREESCALE SEMICONDUCTOR, INC.    5699309    METHOD AND APPARATUS FOR
PROVI DING USER SELECTABLE LOW POWER AND HIGH PERFORMANCE MEMORY A CCESS MODES
FREESCALE SEMICONDUCTOR, INC.    5699422    TELECOMMUNICATIONS DEVICE FREESCALE
SEMICONDUCTOR, INC.    5702981    METHOD FOR FORMING A VIA IN A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    5703405    INTEGRATED CIRCUIT CHIP
FORMED FROM PROCESSING TWO OPPOSING SURFACES OF A WAFER FREESCALE SEMICONDUCTOR,
INC.    5703478    CURRENT MIRROR CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5703808    NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    5704034    METHOD AND CIRCUIT FOR INITIAL IZING A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    5706036    METHOD AND
APPARATUS FOR PROVI DING A VIDEO SYNCHRONISING SIG NAL OF A PREDETERMINED
POLARIT Y FREESCALE SEMICONDUCTOR, INC.    5706228    METHOD FOR OPERATING A
MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    5707881    A TEST STRUCTURE AND
METHOD FO R PERFORMING BURN-IN TESTING O F A SEMICONDUCTOR PRODUCT WAFE R
FREESCALE SEMICONDUCTOR, INC.    5708288    THIN FILM SILICON ON INSULATOR
SEMICONDUCTOR INTEGRATED CIRC UIT WITH ELECTROSTATIC DAMAGE PROTECTION AND
METHOD FREESCALE SEMICONDUCTOR, INC.    5708839    METHOD AND APPARATUS FOR
PROVI DING BUS PROTOCOL SIMULATION FREESCALE SEMICONDUCTOR, INC.    5710071   
PROCESS FOR UNDERFILLING A FLI P-CHIP SEMICONDUCTOR DEVICE AN D A DEVICE MADE
THEREBY FREESCALE SEMICONDUCTOR, INC.    5712208    METHODS OF FORMATION OF
SEMICO NDUCTOR COMPOSITE GATE DIELECT RIC HAVING MULTIPLE INCORPORAT ED ATOMIC
DOPANTS FREESCALE SEMICONDUCTOR, INC.    5712589    APPARATUS AND METHOD FOR
PERFO RMING ADAPTIVE POWER REGULATIO N FOR AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5712794    AUTOMATED METHOD FOR ADDING AT TRIBUTES
IDENTIFIED ON A SCHEM ATIC DIAGRAM TO AN INTEGRATED CIRCUIT LAYOUT FREESCALE
SEMICONDUCTOR, INC.    5714792    SEMICONDUCTOR DEVICE HAVING A REDUCED DIE
SUPPORT AREA AND M ETHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
5714800    INTEGRATED CIRCUIT ASSEMBLY HA VING A STEPPED INTERPOSER AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5715014    CIRCUIT AND METHOD OF PROVIDIN G
PARENTAL DISCRETIONARY CONTR OL ON A PIP IC FREESCALE SEMICONDUCTOR, INC.   
5715184    METHOD OF PARALLEL SIMULATION OF STANDARD CELLS ON A DISTRIB UTED
COMPUTER FREESCALE SEMICONDUCTOR, INC.    5716866    METHOD OF FORMING A
SEMICONDUC TOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5716875    METHOD FOR
MAKING A FERROELECT RIC DEVICE FREESCALE SEMICONDUCTOR, INC.    5717700   
METHOD OF CONSTRUCTION OF A SC ANNABLE INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5717772    METHOD AND APPARATUS FOR SUPPR ESSING ACOUSTIC
FEEDBACK IN AN AUDIO SYSTEM FREESCALE SEMICONDUCTOR, INC.    5717931    METHOD
AND APPARATUS FOR COMMU NICATING BETWEEN MASTER AND SL AVE ELECTRONIC DEVICES
WHERE T HE SLAVE DEVICE MAY BE HAZARDO US FREESCALE SEMICONDUCTOR, INC.   
5719519    CIRCUIT AND METHOD FOR RECONST RUCTING A PHASE CURRENT FREESCALE
SEMICONDUCTOR, INC.    5719856    TRANSMITTER/RECEIVER INTERFACE APPARATUS AND
METHOD FOR A BI -DIRECTIONAL TRANSMISSION PATH FREESCALE SEMICONDUCTOR, INC.   
5719878    SCANNABLE STORAGE CELL AND MET HOD OF OPERATION

 

SCHEDULE 1B (Patents)

12



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5720100    ASSEMBLY HAVING A FRAME EMBEDD ED IN
A POLYMERIC ENCAPSULANT AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR,
INC.    5721438    HETEROJUNCTION SEMICONDUCTOR D EVICE AND METHOD OF MANUFACTUR
E FREESCALE SEMICONDUCTOR, INC.    5721450    MOISTURE RELIEF FOR CHIP CARRIERS
FREESCALE SEMICONDUCTOR, INC.    5721451    INTEGRATED CIRCUIT ASSEMBLY AD
HESIVE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    5721509    CHARGE
PUMP HAVING REDUCED THR ESHOLD VOLTAGE LOSSES FREESCALE SEMICONDUCTOR, INC.   
5721704    CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY
USING SAME FREESCALE SEMICONDUCTOR, INC.    5721889    DATA TRANSFER BETWEEN
INTEGRAT ED CIRCUIT TIMER CHANNELS FREESCALE SEMICONDUCTOR, INC.    5724283   
DATA STORAGE ELEMENT AND METHO D FOR RESTORING DATA FREESCALE SEMICONDUCTOR,
INC.    5724604    DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    5725788    APPARATUS AND METHOD
FOR PATTE RNING A SURFACE FREESCALE SEMICONDUCTOR, INC.    5726087    METHOD OF
FORMATION OF SEMICON DUCTOR GATE DIELECTRIC FREESCALE SEMICONDUCTOR, INC.   
5726502    BUMPED SEMICONDUCTOR DEVICE WI TH ALIGNMENT FEATURES AND METH OD FOR
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    5726944    VOLTAGE REGULATOR
FOR REGULATI NG AN OUTPUT VOLTAGE FROM A CH ARGE PUMP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    5727038    PHASE LOCKED LOOP USING DIGITA L
LOOP FILTER AND DIGITALLY CO NTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.
   5727172    METHOD AND APPARATUS FOR PERFO RMING ATOMIC ACCESSES IN A DAT A
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    5729151    SYSTEM AND METHOD
FOR TESTING A PHASE LOCKED LOOP IN AN INTE GRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5729176    LINEAR DIFFERENTIAL GAIN STAGE FREESCALE
SEMICONDUCTOR, INC.    5729223    METHOD AND APPARATUS FOR DATA COMPRESSION AND
RESTORATION FREESCALE SEMICONDUCTOR, INC.    5729225    METHOD AND APPARATUS FOR
ASYNC HRONOUS DIGITAL MIXING FREESCALE SEMICONDUCTOR, INC.    5729438   
DISCRETE COMPNENT PAD ARRAY CARRIER FREESCALE SEMICONDUCTOR, INC.    5729493   
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
THEREFOR FREESCALE SEMICONDUCTOR, INC.    5729577    SIGNAL PROCESSOR WITH
IMPROVED EFFICIENCY FREESCALE SEMICONDUCTOR, INC.    5729721    TIMEBASE
SYNCHRONIZATION IN SE PARATE INTEGRATED CIRCUITS OR SEPARATE MODULES FREESCALE
SEMICONDUCTOR, INC.    5731709    METHOD FOR TESTING A BALL GRID ARRAY
SEMICONDUCTOR DEVICE AN D A DEVICE FOR SUCH TESTING FREESCALE SEMICONDUCTOR,
INC.    5731769    MULTI-RATE DIGITAL FILTER APPA RATUS AND METHOD FOR SIGMA-DEL
TA CONVERSION PROCESSES FREESCALE SEMICONDUCTOR, INC.    5732225    INTEGRATED
CIRCUIT TIMER SYSTE M HAVING A GLOBAL BUS FOR TRAN SFERRING INFORMATION BETWEEN
L OCAL BUSES FREESCALE SEMICONDUCTOR, INC.    5732405    METHOD AND APPARATUS
FOR PERFO RMING A CACHE OPERATION IN A D ATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5733794    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE
WITH ESD PROTECTI ON FREESCALE SEMICONDUCTOR, INC.    5733806    METHOD FOR
FORMING A SELF-ALIG NED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
5734201    LOW PROFILE SEMICONDUCTOR DEVI CE AND METHOD FOR MAKING THE S AME
FREESCALE SEMICONDUCTOR, INC.    5734317    CURRENT LIMIT CONTROLLER FOR A N AIR
BAG DEPLOYMENT SYSTEM FREESCALE SEMICONDUCTOR, INC.    5737254    SYMMETRICAL
FILTERING APPARATU S AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

13



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5737516    DATA PROCESSING SYSTEM FOR PER
FORMING A DEBUG FUNCTION AND M ETHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
5737584    DATA PROCESSING SYSTEM HAVING PROGRAMMABLE EXTERNAL TERMINAL S SUCH
THAT THE EXTERNAL TERMI NALS ARE SELECTIVELY SUBJECTED TO BUS ARBITRATION
FREESCALE SEMICONDUCTOR, INC.    5737760    MICROCONTROLLER WITH SECURITY LOGIC
CIRCUIT WHICH PREVENTS R EADING OF INTERNAL MEMORY BY E XTERNAL PROGRAM
FREESCALE SEMICONDUCTOR, INC.    5737768    METHOD AND SYSTEM FOR STORING DATA
BLOCKS IN A MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    5739557    REFRACTORY
GATE HETEROSTRUCTUR E FIELD EFFECT TRANSISTOR FREESCALE SEMICONDUCTOR, INC.   
5740109    NON-LINEAR CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.    5740325   
COMPUTER UTILIZING NEURAL NETW ORK AND METHOD OF USING SAME FREESCALE
SEMICONDUCTOR, INC.    5740382    METHOD AND APPARATUS FOR ACCES SING A
CHIP-SELECTABLE DEVICE IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   5740417    PIPELINED PROCESSOR OPERATING IN DIFFERENT POWER MODE BASED ON
BRANCH PREDICTION STATE OF BRANCH HISTORY BIT ENCODED AS TAKEN WEAKLY NOT TAKEN
AND STR ONGLY NOT TAKEN STATES FREESCALE SEMICONDUCTOR, INC.    5742007   
ELECTRONIC DEVICE PACKAGE AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5742100    STRUCTURE HAVING FLIP-CHIP CON NECTED
FREESCALE SEMICONDUCTOR, INC.    5742210    NARROW-BAAND OVERCOPPLED DIREC
TIONAL COUPLER IN MULTILAYER P ACKAGE FREESCALE SEMICONDUCTOR, INC.    5742799
   METHOD AND APPARATUS FOR SYNCHRONIZING MULTIPLE CLOCKS FREESCALE
SEMICONDUCTOR, INC.    5744396    A SEMICONDUCTOR DEVICE FORMED ON A HIGHLY
DOPED N+ SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5744841    SEMICONDUCTOR
DEVICE WITH ESD PROTECTION FREESCALE SEMICONDUCTOR, INC.    5745411   
SEMICONDUCTOR MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    5747839    CHEMICAL
SENSING TRENCH FIELD EFFECT TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    5747858
   ELECTRONIC COMPONENT HAVING AN INTERCONNECT SUBSTRATE ADJACE NT TO A SIDE
SURFACE OF A DEVI CE SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5748161   
INTEGRATED ELECTRO-OPTICAL PAC KAGE WITH INDEPENDENT MENU BAR FREESCALE
SEMICONDUCTOR, INC.    5748475    APPARATUS AND METHOD OF ORIENT ING
ASYMMETRICAL SEMICONDUCTOR DEVICES IN A CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5748645    SINGLE CLOCK SCAN DESIGN CIRCU IT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5748949    COUNTER HAVING PROGRAMMABLE PE RIODS AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    5749090    CACHE TAG RAM HAVING
SEPARATE VALID BIT ARRAY WITH MULTIPLE STEP INVALIDATION AND METHOD T HEREFOR
FREESCALE SEMICONDUCTOR, INC.    5749614    VACUUM PICKUP TOOL FOR PLACING BALLS
IN A CUSTOMIZED PATTERN FREESCALE SEMICONDUCTOR, INC.    5750419    PROCESS FOR
FORMING A SEMICOND UCTOR DEVICE HAVING A FERROELE CTRIC CAPACITOR FREESCALE
SEMICONDUCTOR, INC.    5750440    APPARATUS AND METHOD FOR DYNAM ICALLY MIXING
SLURRY FOR CHEMI CAL MECHANICAL POLISHING FREESCALE SEMICONDUCTOR, INC.   
5751166    INPUT BUFFER CIRCUIT AND METHO D . FREESCALE SEMICONDUCTOR, INC.   
5751555    ELECTRONIC COMPONENT HAVING RE DUCED CAPACITANCE FREESCALE
SEMICONDUCTOR, INC.    5751938    PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.    5752077    DATA PROCESSING SYSTEM HAVING A
MULTI-FUNCTION INPUT/OUTPUT PORT WITH INDIVIDUAL PULL-UP A ND PULL-DOWN CONTROL

 

SCHEDULE 1B (Patents)

14



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5753904    TOOL FOR DETECTING MISSING BAL LS
USING A PHOTODETECTOR FREESCALE SEMICONDUCTOR, INC.    5753929   
MULTI-DIRECTIONAL OPTOCOUPLER AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    5754010    MEMORY CIRCUIT AND METHOD FOR SENSING DATA FREESCALE
SEMICONDUCTOR, INC.    5754482    MEMORY USING UNDECODED PRECHAR GE FOR HIGH
SPEED DATA SENSING FREESCALE SEMICONDUCTOR, INC.    5754861    DYNAMIC PROGRAM
INPUT/OUTPUT D ETERMINATION FREESCALE SEMICONDUCTOR, INC.    5754879   
INTEGRATED CIRCUIT FOR EXTERNA L BUS INTERFACE HAVING PROGRAM MABLE MODE SELECT
BY SELECTIVE LY BONDING ONE OF THE BOND PAD S TO A RESET TERMINAL VIA A CO
NDUCTIVE WIRE FREESCALE SEMICONDUCTOR, INC.    5756380    METHOD FOR MAKING A
MOISTURE R ESISTANT SEMICONDUCTOR DEVICE HAVING AN ORGANIC SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    5757303    MULTI-BIT A/D CONVERTER HAVING REDUCED
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    5758107    SYSTEM FOR OFFLOADING
EXTERNAL BUS BY COUPLING PERIPHERAL DE VICE TO DATA PROCESSOR THROUGH INTERFACE
LOGIC THAT EMULATE THE CHARACTERISTICS OF THE EXT ERNAL BUS FREESCALE
SEMICONDUCTOR, INC.    5759910    PROCESS FOR FABRICATING A SOLD ER BUMP FOR A
FLIP CHIP INTEGR ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5760459    HIGH
PERFORMANCE HIGH VOLTAGE NON-EPI BIPOLAR TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    5760489    METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR AND
AN INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5760728    INPUT STATE FOR
AN ANALOG-TO-D ITIGAL CONVERTER AND METHOD OF OPERATION THEREOF FREESCALE
SEMICONDUCTOR, INC.    5761215    SCAN BASED PATH DELAY TESTING OF INTEGRATED
CIRCUITS CONTAIN ING EMBEDDED MEMORY ELEMENTS FREESCALE SEMICONDUCTOR, INC.   
5761489    METHOD AND APPARATUS FOR SCAN TESTING WITH EXTENDED TEST VEC TOR
STORAGE IN A MULTI-PURPOSE MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.   
5761491    DATA PROCESSING SYSTEM AND MET HOD FOR STORING AND RESTORING A STACK
POINTER FREESCALE SEMICONDUCTOR, INC.    5761700    ROM MAPPING AND INVERSION
APPA RATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    5763862    DUAL CARD
SMART CARD READER WI TH VISUAL IMAGE DISPLAY FREESCALE SEMICONDUCTOR, INC.   
5764024    PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D
ISTORTION CORRECTION FREESCALE SEMICONDUCTOR, INC.    5765208    METHOD OF
SPECULATIVELY EXECUT ING STORE INSTRUCTIONS PRIOR T O PERFORMING SNOOP
OPERATIONS FREESCALE SEMICONDUCTOR, INC.    5765216    DATA PROCESSOR WITH AN
EFFICIE NT BIT MOVE CAPABILITY AND MET HOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    5770849    SMART CARD DEVICE WITH PAGER A ND VISUAL IMAGE DISPLAY
FREESCALE SEMICONDUCTOR, INC.    5770965    CIRCUIT AND METHOD OF COMPENSA TING
FOR NON-LINEARITIES IN A SENSOR SIGNAL FREESCALE SEMICONDUCTOR, INC.    5773083
   METHOD FOR COATING A SUBSTRATE WITH A COATING SOLUTION FREESCALE
SEMICONDUCTOR, INC.    5773314    PLUG PROTECTION PROCESS FOR US E IN THE
MANUFACTURE OF EMBEDD ED DYNAMIC RANDOM ACCESS MEMOR Y (DRAM) CELLS FREESCALE
SEMICONDUCTOR, INC.    5773326    METHOD OF MAKING AN SOI INTEGR ATED CIRCUIT
WITH ESD PROTECTI ON FREESCALE SEMICONDUCTOR, INC.    5773359    INTERCONNECT
SYSTEM AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    5773364   
METHOD FOR USING AMMONIUM SALT SLURRIES FOR CHEMICAL MECHANI CAL POLISHING (CMP)
FREESCALE SEMICONDUCTOR, INC.    5773887    HIGH FREQUENCY SEMICONDUCTOR C
OMPONENT FREESCALE SEMICONDUCTOR, INC.    5773987    METHOD FOR PROBING A
SEMICONDU CTOR WAFER USING A MOTOR CONTR OLLED SCRUB PROCESS FREESCALE
SEMICONDUCTOR, INC.    5776798    SEMICONDUCTOR PACKAGE AND METH OD THEREFOR

 

SCHEDULE 1B (Patents)

15



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5777361    SINGLE GATE NONVOLATILE MEMORY CELL
AND METHOD FOR ACCESSING THE SAME FREESCALE SEMICONDUCTOR, INC.    5777522   
ELECTRONIC DEVICE FOR CONTROLL ING A REACTANCE VALUE FOR A RE ACTIVE ELEMENT
FREESCALE SEMICONDUCTOR, INC.    5777935    MEMORY DEVICE WITH FAST WRITE
RECOVERY AND RELATED WRITE REC OVERY METHOD FREESCALE SEMICONDUCTOR, INC.   
5780352    METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATO R
TECHNOLOGY FREESCALE SEMICONDUCTOR, INC.    5780878    LATERAL GATE VERTICAL
DRIFT RE GION TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    5781480    PIPELINED
DUAL PORT INTEGRATED CIRCUIT MEMORY FREESCALE SEMICONDUCTOR, INC.    5781566   
CYCLIC REDUNDANCY CODER FREESCALE SEMICONDUCTOR, INC.    5781765    SYSTEM FOR
DATA SYNCHRONIZATIO N BETWEEN TWO DEVICES USING FO UR TIME DOMAINS FREESCALE
SEMICONDUCTOR, INC.    5784427    FEEDBACK AND SHIFT UNIT FREESCALE
SEMICONDUCTOR, INC.    5786230    METHOD OF FABRICATING MULTI-CH IP PACKAGES
FREESCALE SEMICONDUCTOR, INC.    5786263    METHOD FOR FORMING A TRENCH IS
OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5786608    A SEMICONDUCTOR CHEMICAL SENSO R WITH SPECIFIC HEATER STRUCTU RE
FREESCALE SEMICONDUCTOR, INC.    5787125    METHOD AND APPARATUS FOR DERIV ING
IN-PHASE AND QUADRATURE-PH ASE BASEBAND SIGNALS FROM A CO MMUNICATION SIGNAL
FREESCALE SEMICONDUCTOR, INC.    5789733    SMART CARD WITH CONTACTLESS OP TICAL
INTERFACE FREESCALE SEMICONDUCTOR, INC.    5789766    LED ARRAY WITH STACKED
DRIVER CIRCUITS AND METHODS OF MANUFA CTURE FREESCALE SEMICONDUCTOR, INC.   
5789815    THREE DIMENSIONAL SEMICONDUCTO R PACKAGE HAVING FLEXIBLE APPE NDAGES
AND METHOD FREESCALE SEMICONDUCTOR, INC.    5789973    RESISTORLESS OPERATIONAL
TRANS CONDUCTANCE AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5790728   
OPTICAL COUPLING COMPONENT AND METHOD OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5792594    METALLIZATION AND TERMINATION PROCESS FOR AN
INTEGRATED CIRC UIT CHIP FREESCALE SEMICONDUCTOR, INC.    5796391    SCALEABLE
REFRESH DISPLAY CONT ROLLER FREESCALE SEMICONDUCTOR, INC.    5796682    METHOD
FOR MEASURING TIME AND STRUCTURE THEREFOR FREESCALE SEMICONDUCTOR, INC.   
5796993    METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING
ON-CHIP VERIFICATION FREESCALE SEMICONDUCTOR, INC.    5798556    SENSOR AND
METHOD OF FABRICATI ON FREESCALE SEMICONDUCTOR, INC.    5798937    METHOD AND
APPARATUS FOR FORMI NG REDUNDANT VIAS BETWEEN COND UCTIVE LAYERS OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5799049    PHASE-INDEPENDENT
CLOCK CIRCUI T AND METHOD FREESCALE SEMICONDUCTOR, INC.    5799160    CIRCUIT
AND METHOD FOR CONTROL LING BUS ARBITRATION FREESCALE SEMICONDUCTOR, INC.   
5800747    METHOD FOR MOLDING USING AN IO N IMPLANTED MOLD FREESCALE
SEMICONDUCTOR, INC.    5801108    LOW TEMPERATURE COFIREABLE DIELECTRIC PASTE
AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    5801523   
CIRCUIT AND METHOD OF PROVIDIN G A CONSTANT CURRENT FREESCALE SEMICONDUCTOR,
INC.    5801552    VOLTAGE DETECTOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5801798    FAST SPEED LIQUID CRYSTAL PHAS E SPATIAL LIGHT MODULATOR FOR ENHANCED
DISPLAY RESOLUTION

 

SCHEDULE 1B (Patents)

16



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5801799    MULTI-DIRECTIONAL LIQUID CRYST AL
PHASE SPATIAL LIGHT MODULAT OR FOR ENHANCED DISPLAY RESOLU TION FREESCALE
SEMICONDUCTOR, INC.    5801987    AUTOMATIC TRANSITION CHARGE PU MP FOR
NON-VOLATILE MEMORIES FREESCALE SEMICONDUCTOR, INC.    5802317    ELECTRONIC
CIRCUIT HAVING CASC ADED LOGIC BUSSES FREESCALE SEMICONDUCTOR, INC.    5802541
   METHOD AND APPARATUS IN A DATA PROCESSING SYSTEM FOR USING C HIP SELECTS TO
PERFORM A MEMOR Y MANAGEMENT FUNCTION FREESCALE SEMICONDUCTOR, INC.    5804881
   METHOD AND ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION
FREESCALE SEMICONDUCTOR, INC.    5804958    SELF-REFERENCED CONTROL CIRCUI T
FREESCALE SEMICONDUCTOR, INC.    5804985    PROGRAMMABLE OUTPUT BUFFER AND
METHOD FOR PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    5806365    ACCELERATION
SENSING DEVICE ON A SUPPORT SUBSTRATE AND METHO D OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    5808362    INTERCONNECT STRUCTURE AND MET HOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    5808873    ELECTRONIC COMPONENT ASSEMBLY HAVING
AN ENCAPSULATION MATERI AL AND METHOD OF FORMING THE S AME FREESCALE
SEMICONDUCTOR, INC.    5809530    METHOD AND APPARATUS FOR EFFIC IENTLY
PROCESSING MULTIPLE CAC HE MISSES FREESCALE SEMICONDUCTOR, INC.    5809532   
DATA PROCESSOR WITH CACHE AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.
   5812561    SCAN BASED TESTING OF AN INTEG RATED CIRCUIT FOR COMPLIANCE W ITH
TIMING SPECIFICATIONS FREESCALE SEMICONDUCTOR, INC.    5812595    WAVEFORM
SHAPING CIRCUIT FOR A MULTIPLEXED INFOMRATION BUS T RANSMITTER FREESCALE
SEMICONDUCTOR, INC.    5812831    METHOD AND AAPRATUS FOR PULSE WIDTH MODULATION
FREESCALE SEMICONDUCTOR, INC.    5812833    TIMER BUS STRUCTURE FOR AN INT
EGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5812868    METHOD AND APPARATUS
FOR SELEC TING A REGISTER FILE IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5813041    METHOD FOR ACCESSING MEMORY BY ACTIVATING A
PROGRAMMABLE CHI P SELECT SIGNAL FREESCALE SEMICONDUCTOR, INC.    5814401   
SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT FREESCALE
SEMICONDUCTOR, INC.    5814545    METHOD OF MANUFACTURE A SEMICO NDUCTOR DEVICE
HAVING A PHOSPH ORUS DOPED PECVD FILM FREESCALE SEMICONDUCTOR, INC.    5814727
   SEMICONDUCTOR ACCELEROMETER HA VING REDUCED SENSOR PLATE FLEX URE FREESCALE
SEMICONDUCTOR, INC.    5814733    METHOD OF CHARACTERIZING DYNAM ICS OF A
WORKPIECE HANDLING SY STEM FREESCALE SEMICONDUCTOR, INC.    5814893   
SEMICONDUCTOR DEVICE HAVING A BOND PAD FREESCALE SEMICONDUCTOR, INC.    5815017
   FORCED OSCILLATOR CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    5816478
   FLUXLESS FLIP-CHIP BOND AND A METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.
   5818276    NON-OVERLAPPING CLOCK GENERATO R CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    5819305    METHOD AND APPARATUS FOR CONFI
GURING OPERATING MODES IN A ME MORY FREESCALE SEMICONDUCTOR, INC.    5821160   
METHOD FOR FORMING A LASER REP AIRABLE FUSE AREA OF A MEMORY CELL USING AN ETCH
STOP LAYER FREESCALE SEMICONDUCTOR, INC.    5821168    PROCESS FOR FORMING A
SEMICOND UCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5821170    METHOD OF
REMOVING ETCHING AN INSULATING MATERIAL FREESCALE SEMICONDUCTOR, INC.    5821456
   MICROELECTRONIC ASSEMBLY INCLU DING A DECOMPOSABLE ENCAPSULAN T, AND METHOD
FOR FORMING AND REWORKING SAME FREESCALE SEMICONDUCTOR, INC.    5822764   
METHOD AND CIRCUIT FOR EFFICIE NTLY REPLACING INVALID LOCKED PORTIONS OF A CACHE
WITH VALID DATA

 

SCHEDULE 1B (Patents)

17



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5824584    METHOD OF MAKING AND ACCESSING SPLIT
GATE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    5824601    CARBOXYLIC ACID
ETCHING SOLUTI ON AND METHOD FREESCALE SEMICONDUCTOR, INC.    5825091    SENSOR
ASSEMBLY MOUNTED TO A L EADFRAME WITH ADHESIVE DEPOSIT S AT SEPARATE LOCATIONS
FREESCALE SEMICONDUCTOR, INC.    5825093    ATTACHMENT SYSTEM AND METHOD T
HEREFOR FREESCALE SEMICONDUCTOR, INC.    5825640    CHARGE PUMP CIRCUIT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    5825819    ASYMMETRICAL DIGITAL
SUBSCRIBE R LINE (ADSL) LINE DRIVER CIRC UIT FREESCALE SEMICONDUCTOR, INC.   
5826047    METHOD AND APPARATUS FOR EXTER NAL VIEWING OF AN INTERNAL BUS
FREESCALE SEMICONDUCTOR, INC.    5826058    METHOD AND APPARATUS FOR PROVI DING
AN EXTERNAL INDICATION OF INTERNAL CYCLES IN A DATA PROC ESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5827625    METHODS OF DESIGNING AND FORMI NG A RETICLE
AND FORMING A SEM ICONDUCTOR DEVICE THEREWITH FREESCALE SEMICONDUCTOR, INC.   
5828264    TWO-STAGE OPERATIONAL AMPLIFIE R CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    5828607    MEMORY PROGRAMMING CIRCUIT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    5828612    METHOD AND CIRCUIT FOR CONTROL LING A
PRECHARGE CYCLE OF A ME MORY DEVICE FREESCALE SEMICONDUCTOR, INC.    5828827   
DATA PROCESSING SYSTEM FOR PER FORMING A TEST FUNCTION AND ME THOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    5829879    TEMPERATURE SENSOR FREESCALE
SEMICONDUCTOR, INC.    5831699    DISPLAY WITH INACTIVE PORTIONS AND ACTIVE
PORTIONS AND HAVIN G DRIVERS IN THE INACTIVE PORT IONS FREESCALE SEMICONDUCTOR,
INC.    5831832    MOLDED PLASTIC BALL GRID ARRAY PACKAGE FREESCALE
SEMICONDUCTOR, INC.    5832370    CURRENT MODE TRANSCEIVER CIRCU IT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5838416    DEVICE AND METHOD FOR ENHANCIN G THE
VIEWING ANGLE OF A DISPL AY FREESCALE SEMICONDUCTOR, INC.    5844315   
LOW-PROFILE MICROELECTRIC PACK AGE, AND METHOD FOR FORMING SA ME FREESCALE
SEMICONDUCTOR, INC.    5844319    MICROELECTRONIC ASSEMBLY WITH COLLAR
SURROUNDING INTEGRATED CIRCUIT COMPONENT ON A SUBSTRA TE FREESCALE
SEMICONDUCTOR, INC.    5845098    ADDRESS LINES LOAD REDUCTION FREESCALE
SEMICONDUCTOR, INC.    5848289    EXTENSIBLE CENTRAL PROCESSING UNIT FREESCALE
SEMICONDUCTOR, INC.    5848466    METHOD FOR FORMING A MICROELEC TRONIC ASSEMBLY
AND ASSEMBLY F ORMED THEREBY FREESCALE SEMICONDUCTOR, INC.    5849440    PROCESS
FOR PRODUCING AND INSP ECTING A LITHOGRAPHIC RETICLE AND FABRICATING
SEMICONDUCTOR DEVICES USING SAME FREESCALE SEMICONDUCTOR, INC.    5851927   
METHOD OF FORMING A SEMICONDUC TOR DEVICE BY DUV RESIST PATTE RNING FREESCALE
SEMICONDUCTOR, INC.    5852316    COMPLEMENTARY HETEROJUNCTION A MPLIFIER
FREESCALE SEMICONDUCTOR, INC.    5854944    METHOD AND APPARATUS FOR DETER
MINING WAIT STATES ON A PER CY CLE BASIS IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5856068    METHOD FOR FABRICATING A PRINT ED CIRCUIT
BOARD UNDER SUPERAT MOSPHERIC PRESSURE FREESCALE SEMICONDUCTOR, INC.    5856684
   HIGH POWER HFET WITH IMPROVED CHANNEL INTERFACES FREESCALE SEMICONDUCTOR,
INC.    5859541    DATA PROCESSOR HAVING AN OUTPU T TERMINAL WITH SELECTABLE OUT
PUT IMPEDANCES FREESCALE SEMICONDUCTOR, INC.    5861347    METHOD FOR FORMING A
HIGH VOLT AGE GATE DIELECTRIC FOR USE IN INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    5863838    SLURRY FOR CHEMICALLY-MECHANIC ALLY POLISHING
A LAYER AND MET HOD OF USE

 

SCHEDULE 1B (Patents)

18



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5867032    PROCESS FOR TESTING A SEMICOND UCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    5870670    INTEGRATED IMAGE REJECT MIXER
FREESCALE SEMICONDUCTOR, INC.    5872374    VERTICAL SEMICONDUCTOR DEVICE AND
METHOD OF MANUFACTURING TH E SAME FREESCALE SEMICONDUCTOR, INC.    5872385   
CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    5872458    METHOD FOR ELECTRICALLY CONTAC TING
SEMICONDUCTOR DEVICES IN TRAYS AND TEST CONTACTOR USEFU L THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5875143    DYNAMIC MEMORY DEVICE WITH REF RESH CIRCUIT
AND REFRESH METHO D FREESCALE SEMICONDUCTOR, INC.    5875482    METHOD AND
APPARATUS FOR PROGR AMMABLE CHIP SELECT NEGATION I N A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    5875897    PACKAGING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5877047    LATERAL GATE, VERTICAL DRIFT R EGION
TRANSLATION FREESCALE SEMICONDUCTOR, INC.    5877654    CLASS A AMPLIFIER WITH A
DIGIT ALLY PROGRAMMABLE MILLER COMPENSATION NETWORK FREESCALE SEMICONDUCTOR,
INC.    5879630    SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A
THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    5880018    A METHOD FOR MANUFACTURING A L OW DIELECTRIC
CONSTANT INTERLE VEL INTEGRATED CIRCUIT STRUCTU RE FREESCALE SEMICONDUCTOR, INC.
   5880687    CASCADED INTEGRATOR-COMB INTER POLATION FILTER FREESCALE
SEMICONDUCTOR, INC.    5882034    AUTOMOBILE AIRBAG SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5883012    METHOD OF ETCHING A TRENCH INT O A
SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5883305    TIRE
PRESSURE MONITORING SYSTE M FREESCALE SEMICONDUCTOR, INC.    5883404   
COMPLEMENTARY HETEROJUNCTION S EMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   5885856    INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING
THE SAME FREESCALE SEMICONDUCTOR, INC.    5885860    SILICON CARBIDE TRANSISTOR
AND METHOD FREESCALE SEMICONDUCTOR, INC.    5885870    METHOD FOR FORMING A
SEMICONDU CTOR DEVICE HAVING A NITRIDED OXIDE DIELECTRIC LAYER FREESCALE
SEMICONDUCTOR, INC.    5886396    LEADFRAME ASSEMBLY FOR CONDUCT ING THERMAL
ENERGY FROM A SEMI CONDCUTOR DIE DISPOSED IN A PA CKAGE FREESCALE SEMICONDUCTOR,
INC.    5886556    LOW POWER SCHMITT TRIGGER FREESCALE SEMICONDUCTOR, INC.   
5886562    METHOD AND APPARATUS FOR SYNCH RONIZING A PLURALITY OF OUTPUT CLOCK
SIGNALS GENERATED FROM A CLOCK INPUT SIGNAL FREESCALE SEMICONDUCTOR, INC.   
5886928    NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    5888412    METHOD FOR MAKING A SCULPTURED DIAPHRAHM
FREESCALE SEMICONDUCTOR, INC.    5889211    MEDIA COMPATIBLE MICROSENSOR S
TRUCTURE AND METHODS OF MANUFA CTURING AND USING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5889788    WRAPPER CELL ARCHITECTURE FOR PATH DELAY
TESTING OF EMBEDDED CORE MICROPROCESSORS AND METH OD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    5889973    METHOD AND APPPARATUS FOR SELE CTIVELY
CONTROLLING INTERRUPT LATENCY IN A DATA PROCESSING S YSTEM FREESCALE
SEMICONDUCTOR, INC.    5890191    METHOD AND APPARATUS FOR PROVI DING ERASING
AND PROGRAMMING P ROTECTION FOR ELECTRICALLY ERA SABLE PROGRAMMABLE READ ONLY M
EMORY

 

SCHEDULE 1B (Patents)

19



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5890799    METHOD FOR REDUCING POWER CONS
UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A LIQUID CRYSTA L DISPLAY SCREEN
FREESCALE SEMICONDUCTOR, INC.    5891606    HIGH-DENSITY CIRCUIT STRUCTURE WITH
INTERLAYER ELECTRICAL CO NNECTIONS AND PROCESS THEREFOR FREESCALE SEMICONDUCTOR,
INC.    5892252    CHEMICAL SENSING TRENCH FIELD EFFECT TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    5892379    TRANSISTOR PROTECTION CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5892661    SMARTCARD AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    5892682    METHOD AND APPARATUS FOR GENER ATING
A HIERARCHICAL INTERCONN ECTION DESCRIPTION OF AN INTEG RATED CIRCUIT DESIGN AND
USING THE DESCRIPTION TO EDIT THE IN TEGRATED CIRCUIT DESIGN FREESCALE
SEMICONDUCTOR, INC.    5892777    APPARATUS AND METHOD FOR OBSER VING THE MODE
OF A MEMORY DEVI CE FREESCALE SEMICONDUCTOR, INC.    5893137    APPARATUS AND
METHOD FOR IMPLE MENTING A CONTENT ADDRESSABLE MEMORY CIRCUIT WITH TWO STAGE
MATCHING FREESCALE SEMICONDUCTOR, INC.    5893752    SEMICONDUCTOR DEVICE AND A
PRO CESS FOR FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    5895229   
MICROELECTRONIC PACKAGE INCLUD ING A POLYMER ENCAPSULATED DIE , AND METHOD FOR
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    5895247    METHOD OF FORMING A
HIGH PERFO RMANCE, HIGH VOLTAGE NON-EPI B IPOLAR TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    5895260    METHOD OF FABRICATING SEMICOND UCTOR DEVICES
AND THE DEVICES FREESCALE SEMICONDUCTOR, INC.    5895929    LOW SUBTHRESHOLD
LEAKAGE CURRE NT HFET FREESCALE SEMICONDUCTOR, INC.    5895976   
MICROELECTRONIC ASSEMBLLY INCL UDING POLYMERIC REMINFORCEMENE T DIE AND METHOD
FOR FORMING S AME FREESCALE SEMICONDUCTOR, INC.    5896045    A STATIC PULSED
CROSS-COUPLED LEVEL SHIFTER AND METHOD THERE FOR FREESCALE SEMICONDUCTOR, INC.
   5896335    METHOD AND APPARATUS FOR REDUC ING POWER DISSIPATION IN A PRE
CHARGE/DISCHARGE MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.    5897375   
CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    5898213   
SEMICONDUCTOR PACKAGE BOND POS T CONFIGURATION FREESCALE SEMICONDUCTOR, INC.   
5898217    SEMICONDUCTOR DEVICE INCLUDING A SUBSTRATE HAVING CLUSTERED
INTERCONNECTS FREESCALE SEMICONDUCTOR, INC.    5898617    SENSING CIRCUIT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    5898619    MEMORY CELL HAVING A PLURAL
TR ANSISTOR TRANSMISSION GATE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    5898633    CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C
IRCUIT FREESCALE SEMICONDUCTOR, INC.    5900340    ONE-DIMENSIONAL LITHOGRAPHIC
P ROXIMITY CORRECTION USING DRC SHAPE FUNCTIONS FREESCALE SEMICONDUCTOR, INC.   
5900530    METHOD FOR TESTING PRESSURE SE NSORS FREESCALE SEMICONDUCTOR, INC.   
5900776    CURRENT SENSE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    5901103   
INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    5902130    THERMAL PROCESSING OF OXIDE CO
MPOUND SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5903038   
SEMICONDUCTOR SENSING DEVICE A ND METHOD FOR FABRICATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5903419    CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD)
PROTECTION FREESCALE SEMICONDUCTOR, INC.    5903748    METHOD AND APPARATUR FOR
MANAG ING FAILURE OF A SYSTEM CLOCK IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    5903919    METHOD AND APPARATUS FOR SELEC TING A REGISTER
BANK

 

SCHEDULE 1B (Patents)

20



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5904547    APPARATUS FOR DICING A SEMICON
DUCTOR DEVICE SUBSTRATE AND A PROCESSOR THEREFOR FREESCALE SEMICONDUCTOR, INC.
   5904553    FABRICATION METHOD FOR A GATE QUALITY OXIDE-COMPOUND SEMICON
DUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5905393    UNBUFFERED LATCH
RESISTANT TO BACKWRITING AND METHOD OF OPER ATION THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5905397    A MOS SWITCHING CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5907765    SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR
FORMING A SEMICON DUCTOR SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5907792
   METHOD OF FORMING A SILICON NI TRIDE LAYER FREESCALE SEMICONDUCTOR, INC.   
5910994    METHOD AND APPARATUS FOR SUPPR ESSING ACOUSTIC FEEDBACK IN AN AUDIO
SYSTEM FREESCALE SEMICONDUCTOR, INC.    5911151    OPTIMIZING BLOCK-SIZED
OPERAND MOVEMENT UTILIZING STANDARD I NSTRUCTIONS FREESCALE SEMICONDUCTOR, INC.
   5912510    BONDING STRUCTURE FOR AN ELECT RONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    5912562    QUIESCENT CURRENT MONITOR CIRC UIT FOR WAFER
LEVEL INTEGRATED CIRCUIT TESTING FREESCALE SEMICONDUCTOR, INC.    5912819   
METHOD FOR DESIGNING AN ARCHIT ECTURAL SYSTEM FREESCALE SEMICONDUCTOR, INC.   
5914521    SEMICONDUCTOR DEVICE AND METHO D FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    5915463    HEAT DISSIPATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5916011    PROCESS FOR POLISHING A SEMICO
NDUCTOR DEVICE SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5917336    CIRCUIT FOR
ELECTROSTATIC DISC HARGE (ESD) PROTECTION FREESCALE SEMICONDUCTOR, INC.   
5917358    METHOD AND OUTPUT BUFFER WITH PROGRAMMABLE BIAS TO ACCOMODAT E
MULTIPLE SUPPLY VOLTAGES FREESCALE SEMICONDUCTOR, INC.    5917363    MULTIPLEXED
DRIVER SYSTEM REQU IRING A REDUCED NUMBER OF AMPL IFIER CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    5918112    SEMICONDUCTOR COMPONENT AND ME THOD OF
FABRICATION FREESCALE SEMICONDUCTOR, INC.    5918247    METHOD FOR CANCELING
PARTIAL L INE FETCH FOR CACHE WHEN NEW D ATA IS REQUESTED DURING CURREN T FETCH
AND INVALIDATING PORTI ON OF PREVIOUSLY FETCHED DATA FREESCALE SEMICONDUCTOR,
INC.    5920093    SOI FET HAVING GATE SUB-REGION S CONFORMING TO T-SHAPE
FREESCALE SEMICONDUCTOR, INC.    5920113    LEADFRAME STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    5920487    TWO DIMENSIONAL LITHOGRAPHIC PROXIMITY
CORRECTION USING DRC SHAPE FUNCTIONS FREESCALE SEMICONDUCTOR, INC.    5920690   
METHOD AND APPARATUS FOR PROVI DING ACCESS PROTECTION IN AN I NTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    5920810    MULTIPLIER AND METHOD FOR MIXI NG
SIGNALS FREESCALE SEMICONDUCTOR, INC.    5923217    AMPLIFIER CIRCUIT AND METHOD
F OR GENERATING A BIAS VOLTAGE FREESCALE SEMICONDUCTOR, INC.    5923222    LOW
POWER AMPLIFIER AND AN OSC ILLATING CIRCUIT INCORPORATING THE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    5923615    SYNCHRONOUS PIPELINED BURST ME MORY
AND METHOD FOR OPERATING SAME FREESCALE SEMICONDUCTOR, INC.    5924005   
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH A LOW K DIEL ECTRIC LAYER AND
DEVICE MADE T HEREBY FREESCALE SEMICONDUCTOR, INC.    5925908    SEMICONDUCTOR
DEVICE AND METHO D OF MAKING FREESCALE SEMICONDUCTOR, INC.    5928001    SURFACE
MOUNTABLE FLEXIBLE INTERCONNECT FREESCALE SEMICONDUCTOR, INC.    5929478   
SINGLE LEVEL GATE NONVOLATILE MEMORY DEVICE AND METHOD FOR A CCESSING THE SAME
FREESCALE SEMICONDUCTOR, INC.    5929494    A READ ONLY MEMORY ARRAY AND A
METHOD OF MANUFACTURING THE A RRAY

 

SCHEDULE 1B (Patents)

21



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5929659    CIRCUIT AND PROCESS FOR SENSIN G
DATA FREESCALE SEMICONDUCTOR, INC.    5929662    ANALOG COMPARATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.    5932924    LEADFRAME HAVING CONTINUOUSLY
REDUCING WIDTH AND SEMICONDUCT OR DEVICE INCLUDING SUCH A LEA D FRAME FREESCALE
SEMICONDUCTOR, INC.    5933750    METHOD OF FABRICATING A SEMICO NDUCTOR DEVICE
WITH A THINNED SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    5935871    PROCESS FOR
FORMING A SEMICOND UCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5936454   
LATERAL BIPOLAR TRANSISTOR OPE RATING WITH INDEPENDENT BASE A ND GATE BIASING
FREESCALE SEMICONDUCTOR, INC.    5936469    AMPLIFIER WITH INPUT REFERRED
COMMON-MODE ADJUSTMENT FREESCALE SEMICONDUCTOR, INC.    5936837    SEMICONDUCTOR
COMPONENT HAVING LEADFRAME WITH OFFSET GROUND PLANE FREESCALE SEMICONDUCTOR,
INC.    5937285    METHOD OF FABRICATING SUBMICRO N FETS AND DEVICE FREESCALE
SEMICONDUCTOR, INC.    5939753    MONOLITHIC INTEGRATED CIRCUIT AND PROCESS FOR
FABRICATING TH E SAME FREESCALE SEMICONDUCTOR, INC.    5939906    CIRCUIT
COMPENSATING NONLINEARITIES FREESCALE SEMICONDUCTOR, INC.    5940683    LED
DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION FREESCALE
SEMICONDUCTOR, INC.    5941974    SERIAL INTERFACE WITH REGISTER SELECTION WHICH
USES CLOCK COUNTING, CHIP SELECT PULSING, AND NO ADDRESS BITS FREESCALE
SEMICONDUCTOR, INC.    5943274    METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL
TO PRODUCE A LA TCHED DIGITAL SIGNAL FREESCALE SEMICONDUCTOR, INC.    5945346   
CHEMICAL MECHANICAL PLANARIZAT ION SYSTEM AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5945694    METHOD OF FORMING A COMPOUND S EMICONDUCTOR
DEVICE HAVING RED UCED TERMPERATURE VIABILITY FREESCALE SEMICONDUCTOR, INC.   
5945718    SELF-ALIGNED METAL-OXIDE-COMPO UND SEMICONDUCTOR DEVICE AND M ETHOD
OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    5946177    CIRCUIT FOR
ELECTROSTATIC DISC HARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    5949125   
SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION WITH A MESA FREESCALE
SEMICONDUCTOR, INC.    5952870    CIRCUIT WITH HYSTERESIS AND ME THOD USING SAME
FREESCALE SEMICONDUCTOR, INC.    5953251    PROGRAMMING METHOD FOR NONVOLA TILE
MEMORIES FREESCALE SEMICONDUCTOR, INC.    5954813    DATA PROCESSOR WITH
TRANSPARENT OPERATION DURING A BACKGROUND MODE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    5955980    CIRCUIT AND METHOD FOR CALIBRA TING A DIGITAL
TO ANALOG CONVE RTER FREESCALE SEMICONDUCTOR, INC.    5956336    APPARATUS AND
METHOD FOR CONCURRENT SEARCH CONTENT ADDRESSABLE MEMORY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    5958029    METHOD AND SYSTEM FOR EFFICIENT MESSAGE
VALIDATION FREESCALE SEMICONDUCTOR, INC.    5958508    PROCESS FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5958635    LITHOGRAPHIC
PROXIMITY CORRECTION THROUGH SUBSET FEATURE MODIFICATION FREESCALE
SEMICONDUCTOR, INC.    5959462    A TEST STRUCTURE FOR ENABLING BURN-IN TESTING
ON AN ENTIRE SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    5959522   
INTEGRATED ELECTROMAGNETIC DEV ICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
5960270    METHOD OF FORMING AN MOS TRANSISTOR HAVING A METALLIC GATE ELECTRODE
THAT IS FORMED AFTER THE FORMATION OF SELF-ALIGNED SOURCE AND DRAIN REGIONS
FREESCALE SEMICONDUCTOR, INC.    5960289    A METHOD FOR MAKING A DUAL-THICKNESS
GATE OXIDE LAYER USING A NITRIDE/OXIDE COMPOSITE REGION FREESCALE SEMICONDUCTOR,
INC.    5960306    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

22



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5961373    PROCESS FOR FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    5961622    SYSTEM AND METHOD FOR
RECOVERING A MICROPROCESSOR FROM A LOCKED BUS STATE FREESCALE SEMICONDUCTOR,
INC.    5961791    PROCESS FOR FABRICATING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    5962926    SEMICONDUCTOR DEVICE HAVING MULTIPLE
OVERLAPPING ROWS OF BOND PADS WITH CONDUCTIVE INTERCONNECTS AND METHOD OF PAD
PLACE FREESCALE SEMICONDUCTOR, INC.    5963068    FAST START-UP PROCESSOR CLOCK
GENERATION METHOD AND SYSTEM FREESCALE SEMICONDUCTOR, INC.    5963315    METHOD
AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING
ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION FREESCALE SEMICONDUCTOR,
INC.    5963782    SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    5965912    VARIABLE CAPACITOR AND METHOD FOR FABRICATING
THE SAME FREESCALE SEMICONDUCTOR, INC.    5966029    MULTI-BIT EXCLUSIVE OR
FREESCALE SEMICONDUCTOR, INC.    5966038    CIRCUIT WITH OVERVOLTAGE PROTE CTION
AND METHOD FREESCALE SEMICONDUCTOR, INC.    5966047    PROGRAMMABLE ANALOG ARRAY
AND METHOD FREESCALE SEMICONDUCTOR, INC.    5966054    METHOD AND APPARATUS FOR
PROVIDING A CLOCKING SIGNAL FREESCALE SEMICONDUCTOR, INC.    5966635    METHOD
FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING FREESCALE
SEMICONDUCTOR, INC.    5969383    SPLIT GATE MEMORY DEVICE AND METHOD FOR
ACCESSING THE SAME FREESCALE SEMICONDUCTOR, INC.    5972804    PROCESS FOR
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    5973379   
FERROELECTRIC SEMICONDUCTOR DE VICE FREESCALE SEMICONDUCTOR, INC.    5973388   
LEADFRAME, METHOD OF MANUFACTU RING A LEADFRAME AND METHOD OF PACKAGING AN
ELECTRONIC COMPO NENT UTILIZING THE LEADFRAME FREESCALE SEMICONDUCTOR, INC.   
5973568    POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    5973955    COMPARISON CIRCUIIT UTILIZING A DIFFERENTIAL
AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    5975757    PROVE FOR PROVIDING
SURFACE IM AGES AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    5977632
   FLIP CHIP BUMP STRUCTURE AND M ETHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.
   5977892    OFFSET CANCELLATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
5978249    HIGH IMPEDANCE SIGNAL CONVERSI ON CIRCUIT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    5978286    TIMING CONTROL OF AMPLIFIERS I N A MEMORY
FREESCALE SEMICONDUCTOR, INC.    5980106    TEMPERATURE DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    5981340    METHOD OF BUILDING AN EPROM CELL
WITHOUT DRAIN DISTURB AND REDUCED SELECT GATE RESISTANCE FREESCALE
SEMICONDUCTOR, INC.    5982166    METHOD FOR MEASURING A CHARACT ERISTIC OF A
SEMICONDUCTOR WAF ER USING CYLINDRICAL CONTROL FREESCALE SEMICONDUCTOR, INC.   
5985045    PROCESS FOR POLISHING A SEMICONDUCTOR SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    5985731    METHOD FOR FORMING A SEMICONDU CTOR DEVICE
HAVING A CAPACITOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    5986598    SIGMA
DELTA DATA CONVERTER WIT H FEED-FORWARD PATH TO STABILI ZE INTEGRATOR SIGNAL
SWING FREESCALE SEMICONDUCTOR, INC.    5990547    SEMICONDUCTOR DEVICE HAVING
PLATED CONTACTS AND METHOD THEREOF

 

SCHEDULE 1B (Patents)

23



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    5995731    MULTIPLE BIST CONTROLLERS FOR
TESTING MULTIPLE EMBEDDED MEMO RY ARRAYS FREESCALE SEMICONDUCTOR, INC.   
5998258    METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A STACKED CAPACITOR
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6000029    METHOD AND APPARATUS FOR
AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    6001730    A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY
FOR POLISHING COPPER INTERCONNECTS WHICH USE TANTALUM-BASED BARRIER LAYERS
FREESCALE SEMICONDUCTOR, INC.    6002273    LINEAR LOW NOISE PHASE-FREQUEN CY
DETECTOR FREESCALE SEMICONDUCTOR, INC.    6003133    DATA PROCESSOR WITH A
PRIVILEGED STATE FIREWALL AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.   
6004850    A TANTALUM OXIDE ANTI-REFLECTI VE COATING (ARC) INTEGRATED WITH A
METALLIC TRANSISTOR GATE ELECTRODE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    6005634    METHOD AND APPARATUS FOR CONTR OLLING THE
DISPLAY OF A VIDEO IMAGE FREESCALE SEMICONDUCTOR, INC.    6008677    VOLTAGE
RECOVERY CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6009012   
MICROCONTROLLER HAVING A NON-VOLATILE MEMORY AND A METHOD FOR SELECTING AN
OPERATIONAL MODE FREESCALE SEMICONDUCTOR, INC.    6010927    A METHOD FOR MAKING
A FERROELECTRIC DEVICE HAVING A TANTALUM NITRIDE BARRIER LAYER FREESCALE
SEMICONDUCTOR, INC.    6011734    A FUSELESS MEMORY REPAIR SYSTEM AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    6011749    INTEGRATED CIRCUIT HAVING
OUTPUT TIMING CONTROL CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.
   6012076    ARITHMETIC LOGIC UNIT HAVING P RESHIFT AND PREROUND CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    6013571    MICROELECTRONIC ASSEMBLLY INCL UDING
COLUMNAR INTERCONNECTION S AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR,
INC.    6013933    SEMICONDUCTOR STRUCTURE HAVING A MONOCRYSTALLINE MEMBER OVER
LYING A CAVITY IN A SEMICONDUC TOR SUBSTRATE AND PROCESS THER EFOR FREESCALE
SEMICONDUCTOR, INC.    6014722    DATA COMMUNICATION SYSTEM FOR CONTROLLING
PRIORITIZATION AND TRANSFER OF DATA AND METHOD TH EREFOR FREESCALE
SEMICONDUCTOR, INC.    6016269    QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC
READOUT AND/OR N ANO-MEMORY ELEMENTS FREESCALE SEMICONDUCTOR, INC.    6017798   
FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME
FREESCALE SEMICONDUCTOR, INC.    6018998    ACCELERATION SENSING DEVICE AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6019508    INTEGRATED
TEMPERATURE SENSOR FREESCALE SEMICONDUCTOR, INC.    6020024    METHOD FOR
FORMING HIGH DIELECTRIC CONSTANT METAL OXIDES FREESCALE SEMICONDUCTOR, INC.   
6020611    SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    6020787    METHOD AND APPARATUS FOR AMPLIFYING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.    6021072    METHOD AND APPARATUS FOR PRECHARGING
BITLINES IN A NONVOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    6022754   
ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANE FOR AN ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    6022761    METHOD FOR COUPLING SUBSTRATES AND
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6023091    SEMICONDUCTOR HEATER AND
METHO D FOR MAKING FREESCALE SEMICONDUCTOR, INC.    6023133    PARABOLIC SIGNAL
GENERATOR FREESCALE SEMICONDUCTOR, INC.    6023136    ADAPTIVE MOTOR CONTROL
CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    6023141    METHOD AND
APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR

 

SCHEDULE 1B (Patents)

24



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6026003    CHARGE PUMP CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    6026013    QUANTUM RANDOM ADDRESS MEMORY
FREESCALE SEMICONDUCTOR, INC.    6026501    DATA PROCESSING SYSTEM FOR CON
TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6027961    CMOS SEMICONDUCTOR DEVICES AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    6027997    METHOD FOR CHEMICAL
MECHANICAL POLISHING A SEMICONDUCTOR DEVICE USING SLURRY FREESCALE
SEMICONDUCTOR, INC.    6031775    DYNAMIC SENSE AMPLIFIER IN A MEMORY CAPABLE OF
LIMITING THE VOLTAGE SWING ON HIGH-CAPACITANCE GLOBAL DATA LINES FREESCALE
SEMICONDUCTOR, INC.    6034333    ASSEMBLY HAVING A FRAME EMBEDD ED IN A
POLYMERIC ENCAPSULANT AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.
   6034562    MIXED SIGNAL PROCESSING SYSTEM AND METHOD FOR POWERING SAME
FREESCALE SEMICONDUCTOR, INC.    6034735    CLOCK GENERATOR FOR DIGITAL VI DEO
SIGNAL PROCESSING APPARATU S FREESCALE SEMICONDUCTOR, INC.    6034736    DIGITAL
HORIZONTAL FLYBACK CON TROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6035372   
MICROPROCESSOR AND SYSTEM FREESCALE SEMICONDUCTOR, INC.    6035422    DATA
PROCESSING SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6037668    INTEGRATED CIRCUIT HAVING A
SUPPORT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6039765    COMPUTER
INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO IMPROVE
SOFTWARE EMULATION FREESCALE SEMICONDUCTOR, INC.    6040604    SEMICONDUCTOR
COMPONENT COMPRISING AN ELECTROSTATIC-DISCHARGE PROTECTION DEVICE FREESCALE
SEMICONDUCTOR, INC.    6040624    SEMICONDUCTOR DEVICE PACKAGE A ND METHOD
FREESCALE SEMICONDUCTOR, INC.    6040729    DIGITAL OUTPUT BUFFER FOR MULTIPLE
VOLTAGE SYSTEM FREESCALE SEMICONDUCTOR, INC.    6043146    PROCESS FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6043524    TRANSDUCER AND
INTERFACE CIRCU IT AND METHOD FREESCALE SEMICONDUCTOR, INC.    6044036    BUFFER
CIRCUIT MEMORY DEVICE, AND INTEGRATED CIRCUIT FOR RECEIVING DIGITAL SIGNALS
FREESCALE SEMICONDUCTOR, INC.    6044392    METHOD AND APPARATUS FOR PERFO RMING
ROUNDING IN A DATA PROCE SSOR FREESCALE SEMICONDUCTOR, INC.    6045435    LOW
SELECTIVITY CHEMICAL MECHA NICAL POLISHING (CMP) PROCESS FOR USE ON INTEGRATED
CIRCUIT METAL INTERCONNECTS FREESCALE SEMICONDUCTOR, INC.    6046642   
AMPLIFIER WITH ACTIVE BIAS COM PENSATION AND METHOD FOR ADJUS TING QUIESCENT
CURRENT FREESCALE SEMICONDUCTOR, INC.    6046897    SEGMENTED BUS ARCHITECTURE
(SB A) FOR ELECTROSTATIC DISCHARGE (ESD) PROTECTION FREESCALE SEMICONDUCTOR,
INC.    6046901    SUPPORT STRUCTURE ELECTRONIC A SSEMBLY AND METHOD OF MANUFACT
URE FREESCALE SEMICONDUCTOR, INC.    6046910    MICROELECTRONIC ASSEMBLY HAVIN G
SLIDABLE FREESCALE SEMICONDUCTOR, INC.    6047025    METHOD AND APPARATUS FOR
EQUAL IZATION IN AN ASYMMETRIC DIGIT AL SUBSCRIBER LINE (ADSL) FREESCALE
SEMICONDUCTOR, INC.    6047390    MULTIPLE CONTEXT SOFTWARE ANAL YSIS FREESCALE
SEMICONDUCTOR, INC.    6049114    METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND
A SEMICONDUCTOR DEVICE FORMED THEREBY FREESCALE SEMICONDUCTOR, INC.    6049119
   PROTECTION CIRCUIT FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   6049501    MEMORY DATA BUS ARCHITECTURE AND METHOD OF CONFIGURING MULTI-WIDE
WORD MEMORIES FREESCALE SEMICONDUCTOR, INC.    6049865    METHOD AND APPARATUS
FOR IMPLEMENTING FLOATING POINT PROJECTION INSTRUCTIONS

 

SCHEDULE 1B (Patents)

25



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6049876    DATA PROCESSING SYSTEM AND METHOD
WHICH DETECT UNAUTHORIZED MEMORY ACCESSES FREESCALE SEMICONDUCTOR, INC.   
6051997    CIRCUIT FOR TRACKING RAPID CHA NGES IN MID-POINT VOLTAGE OF A DATA
SIGNAL FREESCALE SEMICONDUCTOR, INC.    6052302    BIT-WISE CONDITIONAL WRITE
METHOD AND SYSTEM FOR AN MRAM FREESCALE SEMICONDUCTOR, INC.    6052746   
INTEGRATED CIRCUIT HAVING SINGLE PROGRAMMABLE PULL DEVICE CONFIGURED TO
ENABLE/DISABLE FIRST FUNCTION IN FAVOR OF SECOND FUNCTION ACCORDING TO
PREDETERMINED SCHEME BEFORE/AFTER RESET FREESCALE SEMICONDUCTOR, INC.    6053049
   ELECTRICAL DEVICE HAVING ATMOS PHERIC ISOLATION FREESCALE SEMICONDUCTOR, INC.
   6054825    METHOD AND APPARATUS FOR HIGH VOLTAGE GENERATION FREESCALE
SEMICONDUCTOR, INC.    6054901    LOW-NOISE PREAMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    6056888    ELECTRONIC COMPONENT AND METHO D OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6057219    METHD OF FORMING AN
OHMIC CONT ACT TO A III-A SEMICONDUCTOR M ATERIAL FREESCALE SEMICONDUCTOR, INC.
   6057566    SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6057713   
METHOD AND APPARATUS FOR PERFORMING VOLTAGE SAMPLING FREESCALE SEMICONDUCTOR,
INC.    6058405    SIMD COMPUTATION OF RANK BASED FILTERS FOR M X N GRIDS
FREESCALE SEMICONDUCTOR, INC.    6058449    FAULT TOLERANT SERIAL ARBITRATION
SYSTEM FREESCALE SEMICONDUCTOR, INC.    6061218    OVERVOLTAGE PROTECTION DEVICE
AND METHOD FOR INCREASING SHUN T CURRENT FREESCALE SEMICONDUCTOR, INC.   
6063698    A METHOD FOR MANUFACTURING A HIGH DIELECTRIC CONSTANT GATE OXIDE FOR
USE IN SEMICONDUCTOR INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
6064114    SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTURE AND
METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    6066971    INTEGRATED
CIRCUIT HAVING BUFFERING CIRCUITRY WITH SLEW RATE CONTROL FREESCALE
SEMICONDUCTOR, INC.    6068668    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    6069493    INPUT CIRCUIT AND METHOD FOR P
ROTECTING THE INPUT CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6069593    DISPLAY
CARRIER AND ELECTRONIC DISPLAY CONTROL FOR MULTIPLE DISPLAYS IN A PORTABLE
ELECTRO NIC DEVICE FREESCALE SEMICONDUCTOR, INC.    6070263    CIRCUIT FOR USE
IN A VITERBI D ECODER FREESCALE SEMICONDUCTOR, INC.    6070464    SENSING
STRUCTURE COMPRISING A MOVABLE MASS AND A SELF-TEST STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    6071816    METHOD OF CHEMICAL MECHANICAL PLANARIZATION
USING A WATER RINSE TO PREVENT PARTICLE CONTAMINATION FREESCALE SEMICONDUCTOR,
INC.    6072211    SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.   
6072238    SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    6073252   
DATA PROCESSING SYSTEM WITH MEMORY PATCHING AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    6075271    SEMICONDUCTOR DEVICE INHIBITING PARASITIC
EFFECTS DURING ELECTROSTATIC DISCHARGE FREESCALE SEMICONDUCTOR, INC.    6075409
   DEMODULATION METHOD AND ARRANG MENT FREESCALE SEMICONDUCTOR, INC.    6075727
   PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
6076096    BINARY RATE MULTIPLIER FREESCALE SEMICONDUCTOR, INC.    6076149   
DATA PROCESSING CIRCUIT

 

SCHEDULE 1B (Patents)

26



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6076177    METHOD AND APPARATUS FOR TESTING A
CIRCUIT MODULE CONCURRENTLY WITH A NON-VOLATILE MEMORY OPERATION IN A
MULT-MODULE DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6077726   
METHOD AND APPARATUS FOR STRESS RELIEF IN SOLDER BUMP FORMATION ON A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6078277    ARRANGEMENT AND
METHOD FOR PRO DUCING A PLURALITY OF PULSE WI DTH MODULATED SIGNALS FREESCALE
SEMICONDUCTOR, INC.    6078527    PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.    6079015    DATA PROCESSING SYSTEM HAVING
SELECTABLE EXCEPTIONAL TABLE RELOCATION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6081037    SEMICONDUCTOR DEVICE AND METHO D FOR PACKAGING
A SEMICONDUCTO R CHIP FREESCALE SEMICONDUCTOR, INC.    6081091    MOTOR
CONTROLLER, INTEGRATED CIRCUIT, AND METHOD OF CONTROLLING A MOTOR FREESCALE
SEMICONDUCTOR, INC.    6081216    LOW-POWER DECIMATOR FOR AN OVERSAMPLED
ANALOG-TO-DIGITAL CONVERTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6083806    METHOD OF FORMING AN ALIGNMENT MARK FREESCALE SEMICONDUCTOR, INC.   
6083819    METHOD AND ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION
FREESCALE SEMICONDUCTOR, INC.    6084241    METHOD OF MANUFACTURING SEMICO
NDUCTOR DEVICES AND APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.    6084279
   SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE DEVICE FREESCALE
SEMICONDUCTOR, INC.    6087701    SEMICONDUCTOR DEVICE HAVING A CAVITY AND
METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    6087873    PRECISION
HYSTERESIS CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6088215    CAPACITOR AND
METHOD OF MANUFA CTURE FREESCALE SEMICONDUCTOR, INC.    6088782    METHOD AND
APPARATUS FOR MOVING DATA IN A PARALLEL PROCESSOR USING SOURCE AND DESTINATION
VECTOR REGISTERS FREESCALE SEMICONDUCTOR, INC.    6091287    VOLTAGE REGULATOR
WITH AUTOMATIC ACCELERATED AGING CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
6093966    A SEMICONDUCTOR DEVICE WITH A COPPER BARRIER LAYER AND FORMATION
THEREOF FREESCALE SEMICONDUCTOR, INC.    6093972    MICROELECTRONIC PACKAGE
INCLUD ING A POLYMER ENCAPSULATED DIE , AND METHOD FOR FORMING SAME FREESCALE
SEMICONDUCTOR, INC.    6094295    ULTRAVIOLET TRANSMITTING OXIDE WITH METALLIC
OXIDE PHASE AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    6096575
   OPTIMUM CONDITION DETECTING METHOD FOR FLIP-CHIP FREESCALE SEMICONDUCTOR,
INC.    6096606    SEMICONDUCTOR DEVICE AND METHO D OF MAKING FREESCALE
SEMICONDUCTOR, INC.    6096652    METHOD OF CHEMICAL MECHANICAL PLANARIZATION
USING COPPER COORDINATING LIGANDS FREESCALE SEMICONDUCTOR, INC.    6097075   
SEMICONDUCTOR STRUCTURE FOR DRIVER CIRCUITS WITH LEVEL SHIFTING FREESCALE
SEMICONDUCTOR, INC.    6097627    QUANTUM RANDOM ADDRESS MEMORY WITH NANO-DIODE
MIXER FREESCALE SEMICONDUCTOR, INC.    6100549    HIGH BREAKDOWN VOLTAGE RESURF
HFET FREESCALE SEMICONDUCTOR, INC.    6100763    CIRCUIT FOR RF BUFFER AND METH
OD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6100787    MULTILAYER CERAMIC
PACKAGE WIT H LOW-VARIANCE EMBEDDED RESIST ORS AND METHOD OF MAKING SAME
FREESCALE SEMICONDUCTOR, INC.    6101125    ELECTRICALLY PROGRAMMABLE MEMO RY
AND METHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    6101145    SENSING
CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    6103548    SEMICONDUCTOR
DEVICE AND METHO D OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6104227    RF
MIXER CIRCUIT AND METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

27



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6107136    METHOD FOR FORMING A CAPACITOR
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6107180    METHOD FOR FORMING
INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.   
6107203    A CHEMICAL MECHANICAL POLISHIN G SYSTEM AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6108181    ELECTROSTATIC DISCHARGE (ESD) CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    6108263    MEMORY SYSTEM, METHOD FOR VERIFYING
DATA STORED IN A MEMORY SYSTEM AFTER A WRITE CYCLE AND METHOD FOR WRITING TO A
MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.    6108266    MEMORY UTILIZING A
PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS FREESCALE SEMICONDUCTOR, INC.   
6110840    METHOD OF PASSIVATING THE SURF ACE OF A SI SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    6111316    ELECTRONIC COMPONENT AND METHO D FOR MAKING
FREESCALE SEMICONDUCTOR, INC.    6111761    AN ELECTRONIC ASSEMBLY FREESCALE
SEMICONDUCTOR, INC.    6111796    PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.    6113721    METHOD OF BONDING A SEMICONDUCTOR
WAFER FREESCALE SEMICONDUCTOR, INC.    6121784    PROBE TIP, A PROBE CARD, AND A
PROCESS FOR TESTING A SEMICON DUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
6121845    PHASED-LOCKED LOOP SYSTEM AND METHOD FOR MODIFYING AN OUTPUT
TRANSITION TIME FREESCALE SEMICONDUCTOR, INC.    6121849    OSCILLATOR AMPLIFIER
WITH FREQUENCY BASED DIGITAL MULTI-DISCRETE-LEVEL GAIN CONTROL AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    6122963    ELECTRONIC COMPONENT
FREESCALE SEMICONDUCTOR, INC.    6125404    COMMUNICATIONS SYSTEM HAVING A
PROTOCOL TIMER FREESCALE SEMICONDUCTOR, INC.    6125413    COMPUTER SYSTEM WITH
TRIGGER CONTROLLED INTERFACE AND METHOD FREESCALE SEMICONDUCTOR, INC.    6127230
   VERTICAL SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING TH E SAME FREESCALE
SEMICONDUCTOR, INC.    6127258    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    6127831    METHOD OF TESTING A SEMICONDUCTOR
DEVICE BY AUTOMATICALLY MEASURING PROBE TIP PARAMETERS FREESCALE SEMICONDUCTOR,
INC.    6127875    COMPLIMENTARY DOUBLE PUMPING V OLTAGE BOOST CONVERTER
FREESCALE SEMICONDUCTOR, INC.    6128224    METHOD AND APPARATUS FOR WRITING AN
ERASABLE NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    6128672    DATA
TRANSFER USING SOFTWARE INTERRUPT SERVICE ROUTINE BETWEEN HOST PROCESSOR AND
EXTERNAL DEVICE WITH QUEUE ON HOST PROCESSOR AND HARDWARE QUEUE POINTERS ON
EXTERNAL DEVICE FREESCALE SEMICONDUCTOR, INC.    6130102    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE INCLUDING A DUAL INLAID STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    6130548    SIGNAL CONVERTING RECEIVER HAVING CONSTANT HYSTERESIS, AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6130821    MULTI-CHIP ASSEMBLY
HAVING A HEAT SINK AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6130920
   METHOD AND APPARATUS FOR ACCURATE SYNCHRONIZATION USING SYMBOL DECISION
FEEDBACK FREESCALE SEMICONDUCTOR, INC.    6131017    DUAL SYSTEM PORTABLE
ELECTRONI C COMMUNICATOR FREESCALE SEMICONDUCTOR, INC.    6133093    METHOD FOR
FORMING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6133100    METHOD
FOR MANUFACTURING A REA D ONLY MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.   
6133764    COMPARATOR CIRCUIT AND METHOD

 

SCHEDULE 1B (Patents)

28



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6133797    SELF CALIBRATING VCO CORRECTION
CIRCUIT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6134675   
METHOD OF TESTING MULTI-CORE PROCESSORS AND MULTI-CORE PROCESSOR TESTING DEVICE
FREESCALE SEMICONDUCTOR, INC.    6136682    METHOD FOR FORMING A CONDUCTIVE
STRUCTURE HAVING A COMOSITE OR AMORPHOUS BARRIER LAYER FREESCALE SEMICONDUCTOR,
INC.    6137062    BALL GRID ARRAY WITH RECESSED SOLDER BALLS FREESCALE
SEMICONDUCTOR, INC.    6137154    BIPOLAR TRANSISTOR WITH INCREA SED EARLY
VOLTAGE FREESCALE SEMICONDUCTOR, INC.    6137347    MID SUPPLY REFERENCE
GENERATOR FREESCALE SEMICONDUCTOR, INC.    6137429    CIRCUIT AND METHOD FOR
ATTENUA TING NOISE IN A DATA CONVERTER FREESCALE SEMICONDUCTOR, INC.    6137852
   PHASE DETECTOR CIRCUIT AND MET HOD OF PHASE DETECTING FREESCALE
SEMICONDUCTOR, INC.    6137995    CIRCUIT AND METHOD OF GENERATI NG A PHASE
LOCKED LOOP SIGNAL HAVING AN OFFSET REFERENCE FREESCALE SEMICONDUCTOR, INC.   
6137999    IMAGE REJECTION TRANSCEIVER AN D METHOD OF REJECTING AN IMAGE
FREESCALE SEMICONDUCTOR, INC.    6140184    FIELD EFFECT TRANSISTOR AND ME THOD
OF MAKING FREESCALE SEMICONDUCTOR, INC.    6140212    SEMICONDUCTOR DEVICE AND
METHO D THEREFOR FREESCALE SEMICONDUCTOR, INC.    6140703    METHOD OF FORMING A
SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6143648    METHOD FOR FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    6144569    SYSTEM AND METHOD FOR RECOVERING
FROM A POWER SUPPLY INTERRUPTION FREESCALE SEMICONDUCTOR, INC.    6144845   
METHOD AND CIRCUIT FOR IMAGE R EJECTION FREESCALE SEMICONDUCTOR, INC.    6144846
   FREQUENCY TRANSLATION CIRCUIT AND METHOD OF TRANSLATING FREESCALE
SEMICONDUCTOR, INC.    6145097    METHOD AND APPARATUS FOR PROVIDING OPERAND
FEED FORWARD SUPPORT IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   6145104    DATA PROCESSING SYSTEM EXTERNAL PIN CONNECTIVITY TO COMPLEX
FUNCTIONS FREESCALE SEMICONDUCTOR, INC.    6145122    DEVELOPMENT INTERFACE FOR
A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    6146948    METHOD FOR
MANUFACUTRING A THIN OXIDE FOR USE IN SEMICONDUCTOR INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    6146970    CAPPED SHALLOW TRENCH ISOLATION AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6147410    ELECTRONIC
COMPONENT AND METHO D OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6147551   
SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE FREESCALE
SEMICONDUCTOR, INC.    6148673    DIFFERENTIAL PRESSURE SENSOR A ND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    6149508    CHEMICAL MECHANICAL
PLANARIZAT ION SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6150190    METHOD OF FORMATION OF BURIED MIRROR SEMICONDUCTIVE DEVICE FREESCALE
SEMICONDUCTOR, INC.    6150200    SEMICONDUCTOR DEVICE AND METHO D OF MAKING
FREESCALE SEMICONDUCTOR, INC.    6150724    MULTI-CHIP SEMICONDUCTOR DEVIC E AND
METHOD FOR MAKING THE DEVICE BY USING MULTIPLE FLIP CHIP INTERFACES FREESCALE
SEMICONDUCTOR, INC.    6150881    AMPLIFIER CIRCUIT WITH AMPLTUD E AND PHASE
CORRECTION AND MET HOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6150889   
CIRCUIT AND METHOD FOR MINIMIZ ING RECOVERY TIME FREESCALE SEMICONDUCTOR, INC.
   6150917    PIEZORESISTIVE SENSOR AND METHOD

 

SCHEDULE 1B (Patents)

29



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6151594    ARTIFICIAL NEURON AND METHOD O F
USING SAME FREESCALE SEMICONDUCTOR, INC.    6153519    METHOD FOR DEPOSITING A
DIFFUSION BARRIER FREESCALE SEMICONDUCTOR, INC.    6153905    SEMICONDUCTOR
COMPONENT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6154369   
ELECTRONIC ASSEMBLY AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
6157583    INTEGRATED CIRCUIT MEMORY HAVING A FUSE DETECT CIRCUIT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6157989    DYNAMIC BUS ARBITRATION
PRIORITY AND TASK SWITCHING BASED ON SHARED MEMORY FULLNESS IN A MULTI-PROCESSOR
SYSTEM FREESCALE SEMICONDUCTOR, INC.    6157998    METHOD FOR PERFORMING BRANCH
PREDICTION AND RESOLUTION OF TWO OR MORE BRANCH INSTRUCTIONS WITHIN TWO OR MORE
BRANCH PREDICTION BUFFERS FREESCALE SEMICONDUCTOR, INC.    6157999    DATA
PROCESSING SYSTEM HAVING A SYNCHRONIZING LINK STACK AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    6159834    METHOD OF FORMING A GATE QUALI TY OXIDE
COMPOUND SEMICONDUCTO R STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6160280   
DOWN CONVERTER AND METHOD FOR GENERATING AN INTERMEDIATE FRE QUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.    6160305    BETA DEPENDENT TEMPERATURE SENSOR
FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6160490    APPARATUS
FOR IMPROVING THE BA TTERY LIFE OF A SELECTIVE CALL RECEIVER FREESCALE
SEMICONDUCTOR, INC.    6160842    DEVICE AND METHOD FOR SERIALLY COMMUNICATING
FREESCALE SEMICONDUCTOR, INC.    6160861    METHOD AND APPARATUS FOR A FREQUENCY
MODULATION PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    6161200    METHOD
AND APPARATUS FOR ANALYZING SOFTWARE EXECUTED IN EMBEDDED SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    6163063    SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6163835    METHOD AND APPARATUS FOR
TRANSFERRING DATA OVER A PROCESSOR INTERFACE BUS FREESCALE SEMICONDUCTOR, INC.
   6166451    RECTIFIER CIRCUIT HAVING FIRST AND SECOND INPUTS INTERCHANGE ABLY
CONNECTED TO FIRST AND SE COND CONDUCTORS FREESCALE SEMICONDUCTOR, INC.   
6166578    CIRCUIT ARRANGEMENT TO COMPENSATE NON-LINEARITIES IN A RESISTOR, AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6166653    SYSTEM FOR ADDRESS
INITIALIZAT ION OF GENERIC NODES IN A DISTRIBUTED COMMAND AND CONTROL SYSTEM AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6167081    DUAL MODE RECEIVER
FREESCALE SEMICONDUCTOR, INC.    6167484    METHOD AND APPARATUS FOR LEVERAGING
HISTORY BITS TO OPTIMIZE MEMORY REFRESH PERFORMANCE FREESCALE SEMICONDUCTOR,
INC.    6169408    METHOD AND APPARATUS FOR TESTI NG AN INTEGRATED CIRCUIT WITH
A PULSED RADIATION BEAM FREESCALE SEMICONDUCTOR, INC.    6169420    OUTPUT
BUFFER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6169800   
INTEGRATED CIRCUIT AMPLIFIER A ND METHOD FOR ADAPTIVE OFFSET FREESCALE
SEMICONDUCTOR, INC.    6171910    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    6171959    METHOD FOR MAKING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    6174425    PROCESS FOR DEPOSITING A
LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    6177354    METHOD OF ETCHING A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.
   6177832    HIGH FREQUENCY DIFFERENTIAL TO SINGLE-ENDED CONVERTER FREESCALE
SEMICONDUCTOR, INC.    6178332    RADIO WITH HALTING APPARATUS AND METHOD

 

SCHEDULE 1B (Patents)

30



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6178491    METHOD FOR STORING DATA STRUCTURES
IN MEMORY USING ADDRESS POINTERS, AND APPARATUS FREESCALE SEMICONDUCTOR, INC.   
6181168    HIGH SPEED PHASE DETECTOR AND A METHOD FOR DETECTING PHASE DIFFERENCE
FREESCALE SEMICONDUCTOR, INC.    6182104    CIRCUIT AND METHOD OF MODULO M
ULTIPLICATION FREESCALE SEMICONDUCTOR, INC.    6184072    PROCESS FOR FORMING A
HIGH-K GATE DIELECTRIC FREESCALE SEMICONDUCTOR, INC.    6184073    PROCESS FOR
FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERCONECT OR CONDUCTIVE FILM
ELECTRICALLY INSULATED FROM A CONDUCTIVE MEMBER OR REGION FREESCALE
SEMICONDUCTOR, INC.    6185139    CIRCUIT AND METHOD FOR ENABLING SEMICONDUCTOR
DEVICE BURN-IN FREESCALE SEMICONDUCTOR, INC.    6185657    MULTI-WAY CACHE
APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    6187216    METHOD FOR
ETCHING A DIELECTRIC LAYER OVER A SEMICONDUCTOR SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    6189061    MULTI-MASTER BUS SYSTEM PERFORMING ATOMIC
TRANSACTIONS AND METHOD OF OPERATING SAME FREESCALE SEMICONDUCTOR, INC.   
6194246    PROCESS FOR FABRICATING ELECTRONIC DEVICES HAVING A THERMALLY
CONDUCTIVE SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6194250    LOW-PROFILE
MICROELECTRIC PACK AGE, AND METHOD FOR FORMING SA ME FREESCALE SEMICONDUCTOR,
INC.    6195536    IMPEDANCE MATCHING FOR A DUAL BAND POWER AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    6198314    SAMPLE AND HOLD CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6200829    MICROELECTRONIC ASSEMBLY WITH
CONNECTION TO A BURIED ELECTRI CAL ELEMENT, AND METHOD FOR FO RMING SAME
FREESCALE SEMICONDUCTOR, INC.    6201186    ELECTRONIC COMPONENT ASSEMBLY AND
METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    6201192    METHOD AND
ASSEMBLY FOR PROVID ING INPROVED UNDERCHIP ENCAPSU LATION FREESCALE
SEMICONDUCTOR, INC.    6204783    DIGITAL TO ANALOG CONVERTER HAVING A DC OFFSET
CANCELLING DEVICE AND A METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6208205
   AMPLIFIER CIRCUIT AND METHOD FOR REDUCING NOISE THEREIN FREESCALE
SEMICONDUCTOR, INC.    6208211    LOW JITTER PHASE LOCKED LOOP HAVING A SIGMA
DELTA MODULATOR AND A METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6215359   
IMPEDANCE MATCHING FOR A DUAL BAND POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.
   6215423    METHOD AND SYSTEM FOR A SYNCHRONOUS SAMPLE RATE CONVERSION USING A
NOISE-SHAPED NUMERICALLY CONTROL OSCILLATOR FREESCALE SEMICONDUCTOR, INC.   
6215834    DUAL BANDWIDTH PHASE LOCKED LO OP FREQUENCY LOCK DETECTION SY STEM
AND METHOD FREESCALE SEMICONDUCTOR, INC.    6217660    METHOD OF CLEANING A
THROTTLE VALVE AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    6218200   
MULTI-LAYER REGISTRATION CONTROL FOR PHOTOLITHOGRAPHY PROCESSES FREESCALE
SEMICONDUCTOR, INC.    6218302    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    6222236    PROTECTION CIRCUIT AND METHOD FOR
PROTECTING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6222420   
MINIMIZING RECOVERY TIME FREESCALE SEMICONDUCTOR, INC.    6224669    METHOD FOR
FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL
OXIDE INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    6225144    A
METHOD AND MACHINE FOR UNDER FILLING AN ASSEMPLY TO FORM A SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    6225674    SEMICONDUCTOR STRUCTURE AND ME THOD
OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6226556    APPARATUS WITH
FAILURE RECOVERY AND METHOD THEREFORE

 

SCHEDULE 1B (Patents)

31



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6226724    MEMORY CONTROLLER AND METHOD FOR
GENERATING COMMANDS TO A MEMORY FREESCALE SEMICONDUCTOR, INC.    6228275   
METHOD OF MANUFACTURING A SENSOR FREESCALE SEMICONDUCTOR, INC.    6228743   
SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD FREESCALE SEMICONDUCTOR, INC.   
6229097    SUBSTRATE HAVING TRIM WINDOW IN A C5 ARRAY FREESCALE SEMICONDUCTOR,
INC.    6229400    METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION
PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    6230238    METHOD AND
APPARATUS FOR ACCESSING MISALIGNED DATA FROM MEMORY IN AN EFFICIENT MANNER
FREESCALE SEMICONDUCTOR, INC.    6231743    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    6232634    NONVOLATILE MEMORY CELL AND
ME THOD FOR MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6235603   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE USING AN ETCH STOP LAYER FREESCALE
SEMICONDUCTOR, INC.    6236611    PEAK PROGRAM CURRENT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    6237089    METHOD AND APPARATUS FOR AFFECTING
SUBSEQUENT INSTRUCTION PROCESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    6238967    METHOD OF FORMING EMBEDDED DRAM STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    6239636    DIGITAL WAVEFORM GENERATOR APPARATUS AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6240024    METHOD AND APPARATUS
FOR GENERATING AN ECHO CLOCK IN A MEMORY FREESCALE SEMICONDUCTOR, INC.   
6240479    METHOD AND APPARATUS FOR TRANSFERRING DATA ON A SPLIT BUS IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6240493    METHOD AND
APPARATUS FOR PERFORMING ACCESS CENSORSHIP IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6241821    METHOD FOR FABRICATING A SEMICONDUCTOR
STRUCTURE HAVING A CR YSTALLINE ALKALINE EARTH METAL OXIDE INTERFACE WITH
SILICON FREESCALE SEMICONDUCTOR, INC.    6242802    MOISURE ENHANCED BALL GRID
ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    6242892    PORTABLE ELECTRONIC
DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    6242956    PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.    6243566    IMPEDANCE MATCHING FOR A DUAL BAND
POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    6243802    APPARATUS AND METHOD
FOR ENCRY PTED INSTRUCTIONS FREESCALE SEMICONDUCTOR, INC.    6245686    PROCESS
FOR FORMING A SEMICONDUCTOR DEVICE AND A PROCESS FOR OPERATING AN APPARATUS
FREESCALE SEMICONDUCTOR, INC.    6249170    LOGARITHMIC GAIN CONTROL CIRCUIT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6249857    APPARATUS USING A MULTIPLE
INS TRUCTION REGISTER LOGARITHM BA SED PROCESSOR FREESCALE SEMICONDUCTOR, INC.
   6251734    METHOD FOR FABRICATING TRENCH ISOLATION AND TRENCH SUBSTRATE
CONTACT FREESCALE SEMICONDUCTOR, INC.    6254815    MOLDED PACKAGING METHOD FOR
A SENSING DIE HAVING A PRESSURE SENSING DIAPHRAGM FREESCALE SEMICONDUCTOR, INC.
   6255204    METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    6255710    3-D SMART POWER IC FREESCALE SEMICONDUCTOR, INC.    6257756
   APPARATUS AND METHOD FOR IMPLEMENTING VITERBI BUTTERFLIES FREESCALE
SEMICONDUCTOR, INC.    6259904    EAST SQUELCH CIRCUIT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    6260086    CONTROLLER CIRCUIT FOR TRANSFERRING A SET OF
PERIPHERAL DATA WORDS

 

SCHEDULE 1B (Patents)

32



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6261868    SEMICONDUCTOR COMPONENT AND ME THOD
FOR MANUFACTURING THE SEM ICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.   
6261978    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE WITH THICK AND THIN FILMS
FREESCALE SEMICONDUCTOR, INC.    6262451    ELECTRODE STRUCTURE FOR TRANSI STORS
NON-VOLATILE MEMORIES AN D THE LIKE FREESCALE SEMICONDUCTOR, INC.    6262461   
METHOD AND APPARATUS FOR CREAT ING A VOLTAGE THRESHOLD IN A F ET FREESCALE
SEMICONDUCTOR, INC.    6265329    QUANTUM DEPOSITION DISTRIBUTIO N CONTROL
FREESCALE SEMICONDUCTOR, INC.    6265917    CIRCUIT AND METHOD FOR ALTERING THE
FREQUENCY OF A SIGNAL FREESCALE SEMICONDUCTOR, INC.    6267641    METHOD OF
MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING SYSTEM
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6268289    METHOD FOR PROTECTING THE
EDGE EXCULUSION OF A SEMICONDUCTOR WAFER FROM COPPER PLATING THROUGH USE OF AN
EDGE EXCLUSION MASKING LAYER FREESCALE SEMICONDUCTOR, INC.    6271106    METHOD
OF MANUFACTURING A SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.   
6271143    METHOD FOR PREVENTING TRENCH FILL EROSION FREESCALE SEMICONDUCTOR,
INC.    6271699    DRIVER CIRCUIT AND METHOD FOR CONTROLLING TRANSITION TIME OF
A SIGNAL FREESCALE SEMICONDUCTOR, INC.    6272588    METHOD AND APPARATUS FOR
VERIF YING AND CHARACTERIZING DATA R ETENTION TIME IN A DRAM USING BUILT-IN TEST
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    6274424    SEMICONDUCTOR DEVICE
INCLUDING A DUAL INLAID STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6274478    A
METHOD FOR FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL
MECHANICAL POLISHING (CMP) PROCESS FREESCALE SEMICONDUCTOR, INC.    6274515   
SPIN-ON DIELECTRIC FOR USE IN MANUFACTURING SEMICONDUCTORS FREESCALE
SEMICONDUCTOR, INC.    6274899    SEMICONDUCTOR DEVICE CAPACITOR ELECTRODE
FREESCALE SEMICONDUCTOR, INC.    6275178    VARIABLE CAPACITANCE VOLTAGE SHIFTER
AND AMPLIFIER AND A METHOD FOR AMPLIFYING AND SHIFTING VOLTAGE FREESCALE
SEMICONDUCTOR, INC.    6275835    FINITE IMPULSE RESPONSE FILTER AND METHOD
FREESCALE SEMICONDUCTOR, INC.    6278158    VOLTAGE VARIABLE CAPACITOR WITH
IMPROVED C-V LINEARITY FREESCALE SEMICONDUCTOR, INC.    6278394    A SIGNAL
PROCESSING CIRCUIT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
6284616    CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING
ELECTROSTATIC DISCHARGES FREESCALE SEMICONDUCTOR, INC.    6284633    METHOD FOR
FORMING A TENSILE PLASMA ENHANCED NITRIDE CAPPING LAYER OVER A GATE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.    6285066    SEMICONDUCTOR DEVICE HAVING FIELD
ISOLATION FREESCALE SEMICONDUCTOR, INC.    6285073    CONTACT STRUCTURE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6285214    OUTPUT BUFFER
STAGE FOR USE WITH A CURRENT CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.
   6287951    PROCESS FOR FORMING A COMBINATION HARDMASK AND ANTIREFLECTIVE
LAYER FREESCALE SEMICONDUCTOR, INC.    6287960    SELF ALIGNED INLAID PATTERNING
AND ETCHING FREESCALE SEMICONDUCTOR, INC.    6288599    DATA PROCESSING SYSTEM
HAVING AN INPUT BUFFER WHICH INTERFACES UNDER ADDRESS CONTROL WITH CIRCUITRY
OPERATING WITH A DIFFERENT SUPPLY VOLTAGE VALUE FREESCALE SEMICONDUCTOR, INC.   
6289204    INTEGRATION OF A RECEIVER FRON T-END IN MULTILAYER CERAMIC IN
TEGRATED CIRCUIT TECHNOLOGY FREESCALE SEMICONDUCTOR, INC.    6291319    METHOD
FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE INTERFACE
WITH SILICON FREESCALE SEMICONDUCTOR, INC.    6292034    LOW NOISE
TRANSCONDUCTANCE DEVICE

 

SCHEDULE 1B (Patents)

33



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6294405    METHOD OF FORMING SEMICONDUCTOR
DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   6294820    A METAL OXIDE GATE ELECTRODE STACK HAVING A METALLIC GATE
DIELECTRIC, METALLIC GATE ELECTRODE AND A METALLIC ARC LAYER FREESCALE
SEMICONDUCTOR, INC.    6294933    METHOD AND APPARATUS FOR LOW POWER
DIFFERENTIAL SIGNALING TO REDUCE POWER FREESCALE SEMICONDUCTOR, INC.    6294938
   SYSTEM WITH DLL FREESCALE SEMICONDUCTOR, INC.    6295229    SEMICONDUCTOR
DEVICE AND METHODS OF FORMING AND OPERATING IT FREESCALE SEMICONDUCTOR, INC.   
6297095    MEMORY DEVICE THAT INCLUDES PASSIVATED NANOCLUSTERS AND METHOD FOR
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6297155    METHOD OF FORMING A
COPPER LAYER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    6297173
   PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
6297757    METHOD AND CIRCUIT FOR TESTING AN ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.    6298464    METHOD AND APPARATUS FOR MAXIM UM
LIKELIHOOD SEQUENCE DETECTI ON FREESCALE SEMICONDUCTOR, INC.    6300202   
SELECTIVE REMOVAL OF A METAL OXIDE DIELECTRIC FREESCALE SEMICONDUCTOR, INC.   
6300234    PROCESS FOR FORMING AN ELECTRICAL DEVICE FREESCALE SEMICONDUCTOR,
INC.    6300884    METHOD FOR DECODING A QUADRATURE ENCODED SIGNAL FREESCALE
SEMICONDUCTOR, INC.    6304843    METHOD AND APPARATUS FOR RECONSTRUCTING A
LINEAR PREDICTION FREESCALE SEMICONDUCTOR, INC.    6305708    AIRBAG DEPLOYMENT
SYSTEM AND M ETHOD FOR MONITORING SAME FREESCALE SEMICONDUCTOR, INC.    6307169
   MICRO-ELECTROMECHANICAL SWITCH FREESCALE SEMICONDUCTOR, INC.    6307298   
ACTUATOR AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6307452   
FOLDED SPRING BASED MICRO ELECTROMECHANICAL RF SWITCH FREESCALE SEMICONDUCTOR,
INC.    6307782    PROCESS FOR OPERATING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    6307904    CLOCK RECOVERY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6308308    SEMICONDUCTOR DEVICE USING DIODE PLACE-HOLDERS
AND METHOD OF MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    6309908    A
PACKAGE FOR AN ELECTRONIC COMPONENT AND METHOD OF MAKING IT FREESCALE
SEMICONDUCTOR, INC.    6309912    METHOD OF INTERCONNECTING AN EMBEDDED
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6310403    METHOD OF
MANUFACTURING COMPONENTS AND COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.   
6311327    METHOD AND APPARATUS FOR ANALYZING SOFTWARE IN A LANGUAGE-INDEPENDENT
MANNER FREESCALE SEMICONDUCTOR, INC.    6313024    METHOD FOR FORMING AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6313567    LITHOGRAPHY CHUCK
HAVING PIEZOELECTRIC ELEMENTS AND METHOD FREESCALE SEMICONDUCTOR, INC.   
6313664    LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    6313774    DELTA-SIGMA ANALOG-TO-DIGITAL CONVERTER, AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6314023    NON-VOLATILE PROGRAMMING
ELEMENTS FOR REDUNDANCY AND IDENTIFICATION IN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6316164    PROXIMITY EFFECT CORRECTION METHOD THROUGH
UNIFORM REMOVAL OF FRACTION OF INTERIOR PIXELS FREESCALE SEMICONDUCTOR, INC.   
6316359    INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF
FORMATION

 

SCHEDULE 1B (Patents)

34



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6316968    SENSE AMPLIFIER CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6317474    METHOD AND APPARATUS FOR ESTIMATING
TIME-OF-ARRIVAL OF A SYNCHRONIZATION SIGNAL SENT SIMULTANEOUSLY FROM AT LEAST
TWO NON-COLLOCATED TRANSMITTERS FREESCALE SEMICONDUCTOR, INC.    6318174   
SENSOR AND METHOD OF USE FREESCALE SEMICONDUCTOR, INC.    6319730    METHOD FOR
FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE INTERFACE
FREESCALE SEMICONDUCTOR, INC.    6320425    DUAL FET DIFFERENTIAL VOLTAGE
CONTROLLED ATTENUATOR FREESCALE SEMICONDUCTOR, INC.    6320784    MEMORY CELL
AND METHOD FOR PROGRAMMING THEREOF FREESCALE SEMICONDUCTOR, INC.    6323704   
MULTIPLE VOLTAGE COMPATIBLE I/O BUFFER FREESCALE SEMICONDUCTOR, INC.    6326228
   SENSOR AND METHOD OF FABRICATI ON FREESCALE SEMICONDUCTOR, INC.    6326554   
SURFACE MOUNT FLEXIBLE INTERCONNECT AND COMPONENT CARRIER FREESCALE
SEMICONDUCTOR, INC.    6326811    OUTPUT BUFFER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6327126    ELECTROSTATIC DISCHARGE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6327182    SEMICONDUCTOR DEVICE AND A METHOD OF OPERATING
THE SAME FREESCALE SEMICONDUCTOR, INC.    6327647    METHOD AND APPARATUS FOR
INTERFACING A PROCESSOR TO A COPROCESSOR FREESCALE SEMICONDUCTOR, INC.   
6329692    CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING
ELECTROSTATIC DISCHARGES FREESCALE SEMICONDUCTOR, INC.    6330184    METHOD OF
OPERATING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6330234   
METHOD AND APPARATUS FOR REDUCING CURRENT CONSUMPTION FREESCALE SEMICONDUCTOR,
INC.    6342411    ELECTRONIC COMPONENT AND METHOD FOR MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    6344403    MEMORY DEVICE AND METHOD FOR MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    6344413    METHOD OF FORMING A SEMICONDUC TOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    6346469    SEMICONDUCTOR DEVICE AND A
PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
6346829    HIGH VOLTAGE INPUT BUFFER MADE BY A LOW VOLTAGE PROCESS AND HAVING A
SELF-ADJUSTING TRIGGER POINT FREESCALE SEMICONDUCTOR, INC.    6346832   
MULTI-CHANNEL SIGNALING FREESCALE SEMICONDUCTOR, INC.    6346880    CIRCUIT AND
METHOD FOR CONTROLLING AN ALARM FREESCALE SEMICONDUCTOR, INC.    6346908   
APPARATUS FOR CONVERTING AN ANALOG SIGNAL UTILIZING RESISTOR D/A CONVERTER
PRECHARGING FREESCALE SEMICONDUCTOR, INC.    6347056    RECORDING OF RESULT
INFORMATION IN A BUILT-IN SELF-TEST CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6348386    METHOD FOR MAKING A HAFNIUM-BASED INSULATING
FILM FREESCALE SEMICONDUCTOR, INC.    6348820    HIGH-SIDE, LOW-SIDE
CONFIGURABLE DRIVER FREESCALE SEMICONDUCTOR, INC.    6350954    ELECTRONIC
DEVICE PACKAGE, AND METHOD FREESCALE SEMICONDUCTOR, INC.    6351020    LINEAR
CAPACITOR STRUCTURE IN A CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    6351246
   PLANAR ULTRA WIDE BAND ANTENNA WITH INTEGRATED ELECTRONICS FREESCALE
SEMICONDUCTOR, INC.    6352192    SYSTEM AND METHOD TO CONTROL SOLDER REFLOW
FURNACE WITH WAFER SURFACE CHARACTERIZATION FREESCALE SEMICONDUCTOR, INC.   
6352874    METHOD OF MANUFACTURING A SENSOR

 

SCHEDULE 1B (Patents)

35



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6353296    ELECTRONIC DRIVER CIRCUIT WITH
MULTIPLEXER FOR ALTERNATIVELY DRIVING A LOAD FOR A BUSLINE, AND METHOD FREESCALE
SEMICONDUCTOR, INC.    6355550    ULTRA-LATE PROGRAMMING ROM AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6356142    DIGITAL FILTER TUNE LOOP
FREESCALE SEMICONDUCTOR, INC.    6356594    DATA CONVERTER FREESCALE
SEMICONDUCTOR, INC.    6356636    CIRCUIT AND METHOD FOR FAST MODULAR
MULTIPLICATION FREESCALE SEMICONDUCTOR, INC.    6358816    METHOD FOR UNIFORM
POLISH IN MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    6359294   
INSULATOR COMPOUND SEMICONDUCT OR INTERFACE STRUCTURE AND MET HODS OF
FABRICATION FREESCALE SEMICONDUCTOR, INC.    6359458    APPARATUS FOR DETECTING
A DIAPHRAGM FAILURE FREESCALE SEMICONDUCTOR, INC.    6360243    METHOD, DEVICE
AND ARTICLE OF MANUFACTURE FOR IMPLEMENTING A REAL-TIME TASK SCHEDULING ACC
ELERATOR FREESCALE SEMICONDUCTOR, INC.    6362018    MEMS VARIABLE CAPACITOR
WITH STABILIZED ELECTROSTATIC DRIVE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6362071    METHOD FOR FORMING A SEMICONDUCTOR DEVICE WITH AN OPENING IN
A DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    6362089    METHOD FOR
PROCESSING A SEMICONDUCTOR SUBSTRATE HAVING A COPPER SURFACE DISPOSED THEREON
AND STRUCTURE FORMED FREESCALE SEMICONDUCTOR, INC.    6365474    SEMICONDUCTOR
DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    6366157    METHODS AND
CIRCUITS FOR SYNAM ICALLY ADJUSTING A SUPPLY VOLT AGE AND/OR A FREQUENCY OF A CL
OCK SIGNAL IN A DIGITAL CIRCUI FREESCALE SEMICONDUCTOR, INC.    6366768   
CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE FREESCALE SEMICONDUCTOR, INC.    6366786    RADIO WITH SYNCHRONIZATION
APP ARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6366865   
APPARATUS AND METHOD FOR ESTIMATING THE COIL RESISTANCE AND ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.    6368924    AMORPHOUS CARBON LAYER FOR IMPROVED
ADHESION OF PHOTORESIST AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.
   6368929    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    6369647   
DEMODULATOR CIRCUIT AND METHOD OF TUNING FREESCALE SEMICONDUCTOR, INC.   
6369742    SELECTIVE OVER-RANGING IN FOLDING AND AVERAGING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    6372622    FINE PITCH BUMPING WITH IMPROVED
DEVICE STANDOFF AND BUMP VOLUME FREESCALE SEMICONDUCTOR, INC.    6372638    A
METHOD FOR FORMING A CONDUCTIVE PLUG BETWEEN CONDUCTIVE LAYERS OF AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6372665    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6373104    CIRCUIT AND
METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC DISCHARGES
FREESCALE SEMICONDUCTOR, INC.    6373139    LAYOUT FOR A BALL GRID ARRAY
FREESCALE SEMICONDUCTOR, INC.    6373271    SEMICONDUCTOR FRONT SIDE PRESSURE
TESTING SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6376349   
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    6376371    METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    6377125    DISTRIBUTED AMPLIFIER HAVING
SEPARATELY BIASED SECTIONS FREESCALE SEMICONDUCTOR, INC.    6378022    METHOD
AND APPARATUS FOR PROCESING INTERRUPTIBLE MULTI-CYCLE INSTRUCTIONS FREESCALE
SEMICONDUCTOR, INC.    6379744    METHOD FOR COATING AN INTEGRAT ED CIRCUIT
SUBSTRATE

 

SCHEDULE 1B (Patents)

36



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6380760    INTEGRATED CIRCUIT FOR HANDLING
BUFFER CONTENTION AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6380811   
SIGNAL GENERATOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    6381224    METHOD
AND APPARATUS FOR CONTROLLING A FULL-DUPLEX COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6381656    METHOD AND APPARATUS FOR MONITORING
INPUT/OUTPUT (“I/O”) PERFORMANCE IN I/O PROCESSORS FREESCALE SEMICONDUCTOR, INC.
   6383873    PROCESS FOR FORMING A STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
6383885    BIPOLAR TRANSISTOR WITH IMPROVED REVERSE BREAKDOWN CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.    6384353    MICRO-ELECTROMECHANICAL SYSTEM
DEVICE FREESCALE SEMICONDUCTOR, INC.    6385021    ELECTROSTATIC DISCHARGE (ESD)
PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6385101    PROGRAMMABLE
DELAY CONTROL FOR SENSE AMPLIFIERS IN A MEMORY FREESCALE SEMICONDUCTOR, INC.   
6387787    LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE FREESCALE
SEMICONDUCTOR, INC.    6389489    DATA PROCESSING SYSTEM HAVING A FIFO BUFFER
WITH VARIABLE THRESHOLD VALUE BASED ON INPUT AND OUTPUT DATA RATES AND DATA
BLOCK SIZE FREESCALE SEMICONDUCTOR, INC.    6389706    WAFER CONTAINER HAVING
ELECTRICALLY CONDUCTIVE KINEMATIC COUPLING GROOVE, SUPPORT SURFACE WITH
ELECTRICALLY CONDUCTIVE KINEMATIC COUPLING PIN, TRANSPORTATION SYSTEM, AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6391762    METHOD OF FORMING A
MICROELECTRIC ASSEMBLY WITH A PARTICULATE FREE UNDERFILL MATERIAL AND A
MICROELECTRONIC ASSEMBLY INCORPORATING THE SAME FREESCALE SEMICONDUCTOR, INC.   
6392257    SEMICONDUCTOR STRUCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE,
INTEGRATED CIRCUIT, AND PROCESS FOR FABRICATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    6392558    SYSTEM FOR ADDRESS INITIALIZATION OF GENERIC
NODES IN A DISTRIBUTED COMMAND AND CONTROL SYSTEM AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6395053    METHOD OF FORMING METAL COLLOIDS, METAL
COLLOIDS AND METHOD OF FORMING A METAL OXIDE SENSITIVE LAYER FOR A CHEMICAL
SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6396158    SEMICONDUCTOR DEVICE
AND A PROCESS FOR DESIGNING A MASK FREESCALE SEMICONDUCTOR, INC.    6400610   
MEMORY DEVICE INCLUDING ISOLATED STORAGE ELEMENTS THAT UTILIZE HOLE CONDUCTION
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6401196    DATA PROCESSING
SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF FREESCALE SEMICONDUCTOR, INC.
   6401536    ACCELERATION SENSOR AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    6401545    MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH
SELECTIVE ENCAPSULATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6404283    METHOD AND APPARATUS FOR AMPLIFYING A RADIO FREQUENCY SIGNAL
FREESCALE SEMICONDUCTOR, INC.    6404912    METHOD AND APPARATUS FOR VISUALLY
INSPECTING AN OBJECT FREESCALE SEMICONDUCTOR, INC.    6406555    POINT OF USE
DILUTION TOOL AND METHOD FREESCALE SEMICONDUCTOR, INC.    6406791    MULTIPHASE
DIALECTRIC COMPOSITION AND MULTILAYERED DEVICE INCORPORATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    6406976    SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING
THE SAME FREESCALE SEMICONDUCTOR, INC.    6407634    LINEAR ENVELOPE TRACKING RF
POWER AMPLIFIER WITH ADAPTIVE ANALOG SIGNAL PROCESSING FREESCALE SEMICONDUCTOR,
INC.    6408023    METHOD AND APPARATUS FOR PERFO RMING EQUALISATION IN A RADIO
RECEIVER FREESCALE SEMICONDUCTOR, INC.    6410861    LOW PROFILE INTERCONNECT
STRUCTURE

 

SCHEDULE 1B (Patents)

37



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6410941    RECONFIGURABLE SYSTEMS USING HYBRID
INTEGRATED CIRCUITS WITH OPTICAL PORTS FREESCALE SEMICONDUCTOR, INC.    6411116
   A METHOD FOR TESTING A PRODUCT INTEGRATED CIRCUIT WAFER USIN G A STIMULUS
INTEGRATED CIRCUI T WAFER FREESCALE SEMICONDUCTOR, INC.    6411226    HUFFMAN
DECODER WITH REDUCED MEMORY SIZE FREESCALE SEMICONDUCTOR, INC.    6411232   
METHOD AND SYSTEM FOR DETERMINING AN ELEMENT CONVERSION CHARACTERISTIC
CONTEMPORANEOUS WITH CONVERTING AN INPUT SIGNAL IN A SIGNAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    6411758    METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE
TO A DEVICE FREESCALE SEMICONDUCTOR, INC.    6413806    SEMICONDUCTOR DEVICE AND
METHOD FOR PROTECTING SUCH DEVICE FROM A REVERSED DRAIN VOLTAGE FREESCALE
SEMICONDUCTOR, INC.    6413819    MEMORY DEVICE AND METHOD FOR USING
PREFABRICATED ISOLATED STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.    6413878
   METHOD OF MANUFACTURING ELECTRONIC COMPONENTS FREESCALE SEMICONDUCTOR, INC.
   6414562    CIRCUIT AND METHOD FOR IMPEDAN CE MATCHING FREESCALE
SEMICONDUCTOR, INC.    6414613    APPARATUS FOR NOISESHAPING A PULSE WIDTH
MODULATION (PWM) SIGNAL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6418029    INTERCONNECT SYSTEM HAVING VERTICALLY MOUNTED PASSIVE COMPONENTS ON
AN UNDERSIDE OF A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6418489    DIRECT
MEMORY ACCESS CONTROLLER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6418527    DATA PROCESSOR INSTRUCTION SYSTEM FOR GROUPING INSTRUCTION WITH OR
WITHOUT A COMMON PREFIX AND DATA PROCESSING SYSTEM THAT USES TWO OR MORE
INSTRUCTION GROUPING METHODS FREESCALE SEMICONDUCTOR, INC.    6420098    METHOD
AND SYSTEM FOR MANUFACTURING SEMICONDUCTOR DEVICES ON A WAFER FREESCALE
SEMICONDUCTOR, INC.    6420208    AN ALTERNATIVE GROUND CONTACT FOR A
SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    6420923    LOW SUPPLY CURRENT
CONTROLLED FET P1 ATTENUATOR FREESCALE SEMICONDUCTOR, INC.    6421744    DIRECT
MEMORY ACCESS CONTROLLER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6423619    TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS
AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6423638    FILTER
APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6423991    FIELD
EFFECT TRANSISTOR AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    6426239
   SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    6426683    INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF
FABRICATION FREESCALE SEMICONDUCTOR, INC.    6426698    LOT SIGNALLING DEVICE
FREESCALE SEMICONDUCTOR, INC.    6427066    APPARATUS AND METHOD FOR EFFECTING
COMMUNICATIONS AMONG A PLURALITY OF REMOTE STATIONS FREESCALE SEMICONDUCTOR,
INC.    6429030    METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.    6429046    FLIP CHIP DEVICE AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6429103    MOCVD-GROWN EMODE HIGFET
BUFFER FREESCALE SEMICONDUCTOR, INC.    6429531    METHOD AND APPARATUS FOR
MANUFACTURING AN INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6430666
   LINKED LIST MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6432779    SELECTIVE REMOVAL OF A METAL OXIDE DIELECTRIC FREESCALE
SEMICONDUCTOR, INC.    6433382    SPLIT-GATE VERTICALLY ORIENTATED EEPROM DEVICE
AND PROCESS

 

SCHEDULE 1B (Patents)

38



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6433568    MASSIVE PARALLEL SEMICONDUCTOR
MANUFACTURING TEST PROCESS FREESCALE SEMICONDUCTOR, INC.    6433571    PROCESS
FOR TESTING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6433626   
CURRENT MODE FILTER WITH COMPLEX ZEROS FREESCALE SEMICONDUCTOR, INC.    6434698
   MICROPROCESSOR MODULE AND METH OD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6434707    LOW JITTER CLOCK GENERATION WI THOUT SINE LOOK-UP TABLES FREESCALE
SEMICONDUCTOR, INC.    6434721    METHOD AND APPARATUS FOR CONSTRAINT GRAPH
BASED LAYOUT COMPACTION FOR INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
6436300    METHOD OF MANUFACTURING ELECTRONIC COMPONENTS FREESCALE
SEMICONDUCTOR, INC.    6436730    MICROELECTRONIC PACKAGE COMPRISING TIN-COPPER
BUMP INTERCONNECTIONS, AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.
   6440805    METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH ISOLATION AND WELL
REGIONS FREESCALE SEMICONDUCTOR, INC.    6441449    MEMS VARIABLE CAPACITOR WITH
STABILIZED ELECTROSTATIC DRIVE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   6441594    LOW POWER VOLTAGE REGULATOR WITH IMPROVED ON-CHIP NOISE ISOLATION
FREESCALE SEMICONDUCTOR, INC.    6441688    SINGLE-TO-DIFFERENTIAL BUFFER
AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    6444512    DUAL METAL GATE
TRANSISTORS FOR CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    6444545    DEVICE
STRUCTURE FOR STORING CHARGE AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.
   6444563    METHOD AND APPARATUS FOR EXTENDING FATIGUE LIFE OF SOLDER JOINTS
IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6444569    A METHOD
FOR FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL MECHANICAL
POLISHING (CMP) PROCESS FREESCALE SEMICONDUCTOR, INC.    6448192    METHOD FOR
FORMING A HIGH DIELECTRIC CONSTANT MATERIAL FREESCALE SEMICONDUCTOR, INC.   
6448736    METHOD FOR CONTROLLING SWITCHED RELUCTANCE MOTOR, AND CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    6449195    METHOD AND APPARATUS FOR COUPLING
NOISE REDUCTION IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
6449675    MULTIFIELD REGISTER HAVING A SELECTION FIELD FOR SELECTING A SOURCE
OF AN INFORMATION FIELD FREESCALE SEMICONDUCTOR, INC.    6451127    CONDUCTIVE
PASTE AND SEMICONDU CTOR COMPONENT HAVING CONDUCTI VE BUMMPS MADE FROM THE
CONDUC TIVE PASTE FREESCALE SEMICONDUCTOR, INC.    6451181    METHOD FOR FORMING
A SEMICONDUCTOR DEVICE BARRIER LAYER FREESCALE SEMICONDUCTOR, INC.    6451627   
SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6451681    METHOD OF
FORMING COPPER INTERCONNECTION UTILIZING ALUMINUM CAPPING FILM FREESCALE
SEMICONDUCTOR, INC.    6452284    SEMICONDUCTOR DEVICE SUBSTRATE AND A PROCESS
FOR ALTERING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6452445   
VOLTAGE CONTROLLED VARIABLE GAIN ELEMENT FREESCALE SEMICONDUCTOR, INC.   
6453749    PHYSICAL SENSOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    6458622   
STRESS COMPENSATION COMPOSITION AND SEMICONDUCTOR COMPONENT FORMED USING THE
STRESS COMPENSATION COMPOSITION FREESCALE SEMICONDUCTOR, INC.    6459156   
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE FREESCALE SEMICONDUCTOR, INC.    6459325    OUTPUT
BUFFER HAVING A PRE-DRIVER TRANSITION CONTROLLER FREESCALE SEMICONDUCTOR, INC.
   6461898    TWO STEP WIRE BOND PROCESS

 

SCHEDULE 1B (Patents)

39



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6461914    PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.    6461925    METHOD OF MANUFACTURING A
HETEROJUNCTION BICMOS INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
6462360    INTEGRATED GALLIUM ARSENIDE COMMUNICATION SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    6462789    CIRCUIT AND METHOD FOR GENERAT ING CHROMINANCE
LOCK FREESCALE SEMICONDUCTOR, INC.    6463549    A DEVICE AND METHOD FOR
PATCHING CODE RESIDING ON A READ ONLY MEMORY MODULE FREESCALE SEMICONDUCTOR,
INC.    6465281    METHOD OF MANUFACTURING A SEMICONDUCTOR WAFER LEVEL PACKAGE
FREESCALE SEMICONDUCTOR, INC.    6465297    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT THEREOF FREESCALE
SEMICONDUCTOR, INC.    6465743    MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY
ASSEMBLIES AND METHOD FREESCALE SEMICONDUCTOR, INC.    6465853    METHOD FOR
MAKING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6469536    A
METHOD AND DEVICE FOR TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    6472243    METHOD OF FORMING AN INTEGRATED CMOS CAPACITIVE PRESSURE
SENSOR FREESCALE SEMICONDUCTOR, INC.    6472276    USING SILICATE LAYERS FOR
COMPOSITE SEMICONDUCTOR STRUCTURES FREESCALE SEMICONDUCTOR, INC.    6472694   
MICROPROCESSOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6473605    NOISE
REDUCTION AND RANGE CONTROL FOR AN AM/FM DUAL RADIO SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6473606    COMMON INTERMEDIATE FREQUENCY BROADCAST RADIO
FRONT END FREESCALE SEMICONDUCTOR, INC.    6475930    UV CURE PROCESS AND TOOL
FOR LOW K FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    6476506    PACKAGED
SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6477285    INTEGRATED CIRCUITS WITH OPTICAL SIGNAL
PROPAGATION FREESCALE SEMICONDUCTOR, INC.    6477477    EXTENDED BASE BAND
MULTICARRIER SYSTEM FREESCALE SEMICONDUCTOR, INC.    6477608    INTERFACE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6477640    APPARATUS FOR PERFORMING
BRANCH PREDICTION AND RESOLUTION OF TWO OR MORE BRANCH INSTRUCTIONS WITHIN TWO
OR MORE BRANCH PREDICTION BUFFERS FREESCALE SEMICONDUCTOR, INC.    6477679   
METHODS FOR DECODING DATA IN DIGITAL COMMUNICATION SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    6477681    METHODS FOR DECODING DATA IN DIGITAL
COMMUNICATION SYSTEMS FREESCALE SEMICONDUCTOR, INC.    6479310    METHOD AND
APPARATUS FOR TESTING A SEMICONDUCTOR INTEGRATED CIRCUIT DEVICE FREESCALE
SEMICONDUCTOR, INC.    6479843    SINGLE SUPPLY HFET WITH TEMPERATURE
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    6482073    TRANSLATION MECHANISM
FOR A CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6483885    FRAME SYNCHRONIZER FREESCALE SEMICONDUCTOR,
INC.    6487240    APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED
SYMBOLS FREESCALE SEMICONDUCTOR, INC.    6487670    METHOD FOR DETECTING AND FOR
RESPONDING TO DETECTION OF A BATTERY TO A LOGIC DEVICE AND SYSTEMS RELATING
THERETO FREESCALE SEMICONDUCTOR, INC.    6489083    SELECTIVE SIZING OF FEATURES
TO COMPENSATE FOR RESIST THICKNESS VARITATIONS IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.    6489211    SEIMCONDUCTOR COMPONENT AND METHOD
OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6489229    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING CONDUCTIVE BUMPS WITHOUT USING GOLD

 

SCHEDULE 1B (Patents)

40



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6489914    RSD ANALOG TO DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.    6491451    WAFER PROCESSING EQUIPMENT AND
METHOD FOR PROCESSING WAFERS FREESCALE SEMICONDUCTOR, INC.    6492202    METHOD
OF ASSEMBLING COMPONENTS ONTO A CIRCUIT BOARD AND ELECTRONIC COMPONENT THEREOF
FREESCALE SEMICONDUCTOR, INC.    6492232    VERTICAL SEMICONDUCTOR DEVICE AND
METHOD OF MANUFACTURING THE SAME FREESCALE SEMICONDUCTOR, INC.    6492686   
INTEGRATED CIRCUIT HAVING BUFFERING CIRCUITRY WITH SLEW RATE CONTROL FREESCALE
SEMICONDUCTOR, INC.    6492874    ACTIVE BIAS CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    6493497    ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.    6496556    STEP-DOWN CLOCK CONTROL AND METHOD
FOR IMPROVING CONVERGENCE FOR A DIGITALLY CONTROLLED SELF-CALIBRATING VCO
FREESCALE SEMICONDUCTOR, INC.    6496946    ELECTRONIC CONTROL APPARATUS WITH
MEMORY VALIDATION AND METHOD FREESCALE SEMICONDUCTOR, INC.    6498066   
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    6498550    FILTERING DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
6499092    METHOD AND APPARATUS FOR PERFORMING ACCESS CENSORSHIP IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6500324    PROCESS FOR
DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
6500723    METHOD FOR FORMING A WELL UNDER ISOLATION AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    6500724    METHOD OF MAKING SEMICONDUCTOR
DEVICE HAVING PASSIVE ELEMENTS INCLUDING FORMING CAPACITOR ELECTRODE AND
RESISTOR FROM SAME LAYER OF MATERIA FREESCALE SEMICONDUCTOR, INC.    6500750   
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.   
6501121    SEMICONDUCTOR STRUCTURE AND PROCESS FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    6501973    APPARATUS AND METHOD FOR MEASURING SELECTED
PHYSICAL CONDITION OF AN ANIMATE SUBJECT FREESCALE SEMICONDUCTOR, INC.   
6504246    INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL
LINES FREESCALE SEMICONDUCTOR, INC.    6504427    SWITCHING AMPLIFIER HAVING
DIGITAL CORRECTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6505032
   CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING APPLICATION DATA
FREESCALE SEMICONDUCTOR, INC.    6505331    A METHOD FOR ROUTING OF NETS IN AN
ELECTRONIC DEVICE USING GRAPH REPRESENTATION FREESCALE SEMICONDUCTOR, INC.   
6507475    CAPACITIVE DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    6509247    SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD FREESCALE
SEMICONDUCTOR, INC.    6514789    COMPONENT AND METHOD FOR MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    6516420    DATA SYNCHRONIZER USING A PARALLEL HANDSHAKE
PIPELINE WHEREIN VALIDITY INDICATORS GENERATE AND SEND ACKNOWLEDGEMENT SIGNALS
TO A DIFFERENT CLOCK DOMAIN FREESCALE SEMICONDUCTOR, INC.    6516666    YAW RATE
MOTION SENSOR FREESCALE SEMICONDUCTOR, INC.    6517698    SYSTEM AND METHOD FOR
PROVIDING ROTATION TO PLATING FLOW FREESCALE SEMICONDUCTOR, INC.    6517977   
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE FREESCALE SEMICONDUCTOR,
INC.    6518106    SEMICONDUCTOR DEVICE AND A METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6518634    STRONTIUM NITRIDE OR STRONTIUM OXYNITRIDE GATE
DIELECTRIC

 

SCHEDULE 1B (Patents)

41



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6519684    LOW OVERHEAD METHOD FOR SELECTING
AND UPDATING AN ENTRY IN A CACHE MEMORY FREESCALE SEMICONDUCTOR, INC.    6521961
   SEMICONDUCTOR DEVICE USING A BARRIER LAYER BETWEEN THE GATE ELECTRODE AND
SUBSTRATE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6522195    LOW
NOISE AMPLIFIER BYPASS CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    6524931   
METHOD FOR FORMING A TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    6524967    METHOD FOR INCORPORATING NITROGEN
INTO A DIELECTRIC LAYER USING A SPECIAL PRECURSOR FREESCALE SEMICONDUCTOR, INC.
   6525501    METHOD AND APPARATUS FOR ACCELERATING COMMUNICATION BETWEEN
CONTROLLABLE DEVICES FREESCALE SEMICONDUCTOR, INC.    6528377    SEMICONDUCTOR
SUBSTRATE AND METHOD FOR PREPARING THE SAME FREESCALE SEMICONDUCTOR, INC.   
6528849    DUAL-GATE RESURF SUPERJUNCTION LATERAL DMOSFET FREESCALE
SEMICONDUCTOR, INC.    6531384    METHOD OF FORMING A BOND PAD AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    6531731    INTEGRATION OF TWO MEMORY
TYPES ON THE SAME INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6532559   
METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    6535157    LOW POWER CYCLIC A/D CONVERTER FREESCALE SEMICONDUCTOR, INC.
   6540309    FAULT-TOLERANT ELECTRONIC BRAKING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    6541280    HIGH DIELECTRIC FILM FREESCALE SEMICONDUCTOR, INC.    6542940
   METHOD AND APPARATUS FOR CONTROLLING TASK EXECUTION IN A DIRECT MEMORY ACCESS
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    6544810    CAPACITIVELY SENSED
MICROMACHINED COMPONENT AND METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR,
INC.    6545324    DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS FREESCALE
SEMICONDUCTOR, INC.    6551869    LATERAL PNP AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    6552436    SEMICONDUCTOR DEVICE HAVING A BALL
GRID ARRAY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6553487   
DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH
FREESCALE SEMICONDUCTOR, INC.    6556099    MULTILAYERED TAPERED TRANSMISSION
LINE, DEVICE AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
6559723    SINGLE ENDED INPUT, DIFFERENTIAL OUTPUT AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    6562663    MICROELECTRONIC ASSEMBLY WITH DIE SUPPORT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6563181    HIGH FREQUENCY SIGNAL
ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6563226   
BONDING PAD FREESCALE SEMICONDUCTOR, INC.    6564366    METHOD FOR CHANNEL
ROUTING AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    6567424    APPARATUS AND
METHOD FOR DETERMINING A SYNCHRONIZATION SIGNAL FREESCALE SEMICONDUCTOR, INC.   
6569740    METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A BUFFER FREESCALE
SEMICONDUCTOR, INC.    6570947    A PHASE LOCK LOOP HAVING A ROBUST BANDWIDTH
AND A CALIBRATION METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6573160   
METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR DEVICE UTILIZING A LOW
TEMPERATURE PROCESS FREESCALE SEMICONDUCTOR, INC.    6573173    A METHOD FOR
FORMING A COPPER INTERCONNECT USING A MULTI-PLATEN CHEMICAL MECHANICAL POLISHING
(CMP) PROCESS FREESCALE SEMICONDUCTOR, INC.    6573562    SEMICONDUCTOR
COMPONENT AND METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

42



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6574284    BIT ENCODING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.    6576520    AMORPHOUS CARBON LAYER FOR IMPROVED
ADHESION OF PHOTORESIST AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.
   6576532    SEMICONDUCTOR DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6576967    SEMICONDUCTOR STRUCTURE AND PROCESS FOR FORMING A METAL
OXY-NITRIDE DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    6577195    BIPOLAR
DIFFERENTIAL AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    6577851    IMPULSE NOISE
BLANKER FREESCALE SEMICONDUCTOR, INC.    6580172    LITHOGRAPHIC TEMPLATE AND
METHOD OF FORMATION AND USE FREESCALE SEMICONDUCTOR, INC.    6580298    THREE
INPUT SENSE AMPLIFIER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
6580301    METHOD AND APPARATUS FOR A CLOCK CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    6581140    METHOD AND APPARATUS FOR IMPROVING ACCESS TIME IN
SET-ASSOCIATIVE CACHE SYSTEMS FREESCALE SEMICONDUCTOR, INC.    6583043   
DIELECTRIC BETWEEN METAL STRUCTURES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6586160    METHOD FOR PATTERNING RESIST FREESCALE SEMICONDUCTOR, INC.   
6589856    METHOD AND APPARATUS FOR CONTROLLING ANTI-PHASE DOMAINS IN
SEMICONDUCTOR STRUCTURES AND DEVICES FREESCALE SEMICONDUCTOR, INC.    6591093   
CIRCUIT AND METHOD FOR FREQUENCY TRANSLATION FREESCALE SEMICONDUCTOR, INC.   
6591378    DEBUG CONTROLLER IN A DATA PROCESSOR AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6592434    WAFER CARRIER AND METHOD OF MATERIAL REMOVAL
FROM A SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    6592708    FILTER
APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6593226    METHOD
FOR ADDING FEATURES TO A DESIGN LAYOUT AND PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.    6593605    ENERGY ROBUST FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    6594422    OPTO-COUPLING DEVICE
STRUCTURE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6596465    METHOD
OF MANUFACTURING A SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.   
6603157    FIELD EFFECT TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    6603388   
SECURITY SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    6605395    METHOD
AND APPARATUS FOR FORMING A PATTERN ON AN INTEGRATED CIRCUIT USING DIFFERING
EXPOSURE CHARACTERISTICS FREESCALE SEMICONDUCTOR, INC.    6605991    CIRCUITRY
FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING AMPLIFIER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6608789    HYSTERESIS REDUCED
SENSE AMPLIFIER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6611045
   METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    6614062    SEMICONDUCTOR
TILING STRUCTURE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.   
6614091    SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6614197    ODD HARMONICS REDUCTION OF PHASE
ANGLE CONTROLLED LOADS FREESCALE SEMICONDUCTOR, INC.    6614307    HYBRID
STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.   
6617214    INTEGRATED CIRCUIT STRUCTURE AND METHOD THEREFORE

 

SCHEDULE 1B (Patents)

43



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6617524    PACKAGED INTEGRATED CIRCUIT AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6617920    LINEAR ENVELOPE
TRACKING RF POWER AMPLIFIER WITH ADAPTIVE ANALOG SIGNAL PROCESSING FREESCALE
SEMICONDUCTOR, INC.    6620656    BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR
DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6621348    VARIABLE
GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION FREESCALE SEMICONDUCTOR, INC.
   6621438    METHOD AND APPARATUS FOR CONVERTING DIGITAL-TO-ANALOG SIGNALS
FREESCALE SEMICONDUCTOR, INC.    6621729    SENSE AMPLIFIER INCORPORATING A
SYMMETRIC MIDPOINT REFERENCE FREESCALE SEMICONDUCTOR, INC.    6625232    SMART
DC OFFSET CORRECTION LOOP FREESCALE SEMICONDUCTOR, INC.    6625727    APPARATUS
AND METHOD FOR CONFIGURING A DATA PROCESSING SYSTEM BY RETRIEVING A
CONFIGURATION VALUE FROM STORAGE DEVICE USING RESET VECTOR AND CONFIGURING
PARAMETERS AFTER RESET FREESCALE SEMICONDUCTOR, INC.    6625777    METHOD OF
IDENTIFYING AN IMPROVED CONFIGURATION FOR A COMMUNICATION SYSTEM USING CODING
GAIN AND AN APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.    6629270    A
SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    6629367    METHOD FOR FORMING AN ELECTRICALLY
ISOLATED VIA IN A MULTILAYER CERAMIC PACKAGE AND AN ELECTRICAL CONNECTION FORMED
WITH THE VIA FREESCALE SEMICONDUCTOR, INC.    6630725    ELECTRONIC COMPONENT
AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6630746   
SEMICONDUCTOR DEVICE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.
   6633716    OPTICAL DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   6636402    HIGH VOLTAGE PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
6638838    SEMICONDUCTOR STRUCTURE INCLUDING A PARTIALLY ANNEALED LAYER AND
METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    6645678    METHOD
AND APPARATUS FOR MAKING AN INTEGRATED CIRCUIT USING POLARIZATION PROPERTIES OF
LIGHT FREESCALE SEMICONDUCTOR, INC.    6646347    SEMICONDUCTOR POWER DEVICE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6646844    APPARATUS FOR
POWER-ON DISABLE IN A MULTIPLE POWER SUPPLY SYSTEM AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6646948    DATA STORAGE SYSTEM UTILIZING A
NON-VOLATILE IC BASED MEMORY FOR REDUCTION OF DATA RETRIEVAL TIME FREESCALE
SEMICONDUCTOR, INC.    6647116    CURRENT SENSING CIRCUIT AND ADSL INTERFACE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6649445    WAFER COATING AND
SINGULATION METHOD FREESCALE SEMICONDUCTOR, INC.    6649452    METHOD FOR
MANUFACTURING A LITHOGRAPHIC RETICLE FOR TRANSFERRING AN INTEGRATED CIRCUIT
DESIGN TO A SEMICONDUCTOR WAFER AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR,
INC.    6650022    SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION
WHEN ILLUMINATED IN A MACHINE VISION SYSTEM FREESCALE SEMICONDUCTOR, INC.   
6650092    SYSTEM AND METHOD FOR REGULATING A POWER SYSTEM WITH FEEDBACK USING
CURRENT SENSING FREESCALE SEMICONDUCTOR, INC.    6650135    MEASUREMENT CHUCK
HAVING PIEZOELECTRIC ELEMENTS AND METHOD FREESCALE SEMICONDUCTOR, INC.   
6653053    METHOD OF FORMING A PATTERN ON A SEMICONDUCTOR WAFER USING AN
ATTENUATED PHASE SHIFTING REFLECTIVE MASK FREESCALE SEMICONDUCTOR, INC.   
6653911    A BROAD BAND IMPEDANCE MATCHING DEVICE WITH REDUCED LINE WIDTH
FREESCALE SEMICONDUCTOR, INC.    6654871    A DEVICE AND METHOD FOR PERFORMING
STACK OPERATIONS IN A PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6656761
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE FOR DETECTING LIGHT

 

SCHEDULE 1B (Patents)

44



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6657502    MULTIPHASE VOLTAGE CONTROLLED
OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    6657977    RADIO WITH BURST EVENT
EXECUTION APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6658245
   RADIO RECEIVER HAVING A DYNAMIC BANDWIDTH FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6658440    MULTICHANNEL FILTERING DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6664200    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT AND POLYIMIDE ETCHANT THEREOF FREESCALE SEMICONDUCTOR,
INC.    6664606    MULTILAYER CIRCUIT APPARATUS WITH REDUCED COUPLING FREESCALE
SEMICONDUCTOR, INC.    6664826    VARIABLE GAIN LOOP FILTER FOR IMPROVED PHASE
MARGIN AND DECREASED PHASE NOISE WITH WIDEBAND BOC'S FREESCALE SEMICONDUCTOR,
INC.    6665338    CIRCUITRY FOR CONVERTING A SAMPLED DIGITAL SIGNAL TO A
NATURALLY SAMPLED DIGITAL SIGNAL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6665527    DOUBLE BALANCED MIXER CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   6667196    METHOD FOR REAL-TIME MONITORING AND CONTROLLING PEROVSKITE OXIDE
FILM GROWTH AND SEMICONDUCTOR STRUCTURE FORMED USING THE METHOD FREESCALE
SEMICONDUCTOR, INC.    6667500    SEMICONDUCTOR DEVICE AND METHOD FOR PROTECTING
SUCH DEVICE FROM A REVERSED DRAIN VOLTAGE FREESCALE SEMICONDUCTOR, INC.   
6667701    VARIABLE LENGTH DECODER FREESCALE SEMICONDUCTOR, INC.    6669079   
CONDUCTIVE PASTE AND SEMICONDUCTOR COMPONENT HAVING CONDUCTIVE BUMMPS MADE FROM
THE CONDUCTIVE PASTE FREESCALE SEMICONDUCTOR, INC.    6673646    GROWTH OF
COMPOUND SEMICONDUCTOR STRUCTURES ON PATTERNED OXIDE FILMS AND PROCESS FOR
FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    6673667    METHOD FOR
MANUFACTURING A SUBSTANTIALLY INTEGRAL MONOLITHIC APPARATUS INCLUDING A
PLURALITY OF SEMI CONDUCTOR MATERIALS FREESCALE SEMICONDUCTOR, INC.    6674304
   OUTPUT BUFFER CIRCUIT AND METH OD OF OPERATION FREESCALE SEMICONDUCTOR, INC.
   6674333    BAND SWITCHABLE VOLTAGE CONTROLLED OSCILLATOR WITH SUBSTANTIALLY
CONSTANT TUNING RANGE FREESCALE SEMICONDUCTOR, INC.    6675235    METHOD FOR AN
EXECUTION UNIT INTERFACE PROTOCOL AND APPARATUS THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6677875    SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND
METHOD FREESCALE SEMICONDUCTOR, INC.    6677876    DIFFERENTIAL SIGMA-DELTA DAC
WITH DYNAMIC SPECTRAL SHAPING FREESCALE SEMICONDUCTOR, INC.    6678340   
APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL FREESCALE
SEMICONDUCTOR, INC.    6683370    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6683926    GAIN CONTROLLER
WITH COMPARATOR OFFSET COMPENSATION FOR CIRCUIT HAVING IN-PHASE AND QUADRATURE
CHANNELS FREESCALE SEMICONDUCTOR, INC.    6686245    VERTICAL MOSFET WITH
ASYMMETRIC GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    6686254   
SEMICONDUCTOR STRUCTURE AND METHOD FOR REDUCING CHARGE DAMAGE FREESCALE
SEMICONDUCTOR, INC.    6686282    PLATED METAL TRANSISTOR GATE AND METHOF OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    6686633    SEMICONDUCTOR DEVICE,
MEMORY CELL AND PROCESSES FOR FORMING THEM FREESCALE SEMICONDUCTOR, INC.   
6686859    DIGITAL-TO-ANALOG CONVERTER FREESCALE SEMICONDUCTOR, INC.    6687813
   DATA PROCESSING SYSTEM AND METHOD FOR IMPLEMENTING ZERO OVERHEAD LOOPS USING
A FIRST OR SECOND PREFIX INSTRUCTION FOR INITIATING CONDITIONAL JUMP OPERATIONS
FREESCALE SEMICONDUCTOR, INC.    6689676    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE STRUCTURE IN A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.   
6689680    SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

 

SCHEDULE 1B (Patents)

45



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6690748    RECEIVER WITH IMPROVED DIGITAL
INTERMEDIATE TO BASE BAND DEMODULATOR FREESCALE SEMICONDUCTOR, INC.    6690945
   METHOD FOR SUPPRESSING TRANSIENTS USING A PULSE-SHAPING LOOK-UP TABLE
FREESCALE SEMICONDUCTOR, INC.    6693020    METHOD OF PREPARING COPPER
METALLIZATION DIE FOR WIRE BONDING FREESCALE SEMICONDUCTOR, INC.    6693033   
METHOD OF REMOVING AN AMORPHOUS OXIDE FROM A MONOCRYSTALLINE SURFACE FREESCALE
SEMICONDUCTOR, INC.    6693339    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6693572    DIGITAL TUNING
SCHEME FOR CONTINUOUS-TIME SIGMA DELTA MODULATION FREESCALE SEMICONDUCTOR, INC.
   6697956    METHOD AND APPARATUS FOR PHRASE SYNCHRONIZING A PLURALITY OF
MICROCONTROLLERS OF A DISTRIBUTED MICROCONTROLLER NETWORK IN A BRAKE-BY-WIRE
AUTOMOBILE BRAKING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6700451    CROSS
COUPLED CASCODE VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.   
6700520    MULTI-BIT CONTINUOUS TMIE SIGMA-DELTA ADC FREESCALE SEMICONDUCTOR,
INC.    6700814    SENSE AMPLIFIER BIAS CIRCUIT FOR A MEMORY HAVING AT LEAST TWO
DISTINCT RESISTANCE STATES FREESCALE SEMICONDUCTOR, INC.    6700939    ULTRA
WIDE BANDWIDTH SPREAD-SPECTRUM COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR,
INC.    6701476    TEST ACCESS MECHANISM FOR SUPPORTING A CONFIGURABLE BUILT-IN
SELF-TEST CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6703895   
SEMICONDUCTOR COMPONENT AND METHOD OF OPERATING SAME FREESCALE SEMICONDUCTOR,
INC.    6706548    METHOD OF MAKING A MICROMECHANICAL DEVICE FREESCALE
SEMICONDUCTOR, INC.    6706599    MULTI-BIT NON-VOLATILE MEMORY DEVICE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6707339    CONTROLLED BIAS
CURRENT BUFFER AND METHOD THEREFOF FREESCALE SEMICONDUCTOR, INC.    6709793   
METHOD OF MANUFACTURING RETICLES USING SUBRESOLUTION TEST PATTERNS FREESCALE
SEMICONDUCTOR, INC.    6710265    MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY
ASSEMBLIES AND METHOD FREESCALE SEMICONDUCTOR, INC.    6713381    METHOD OF
FORMING SEMICONDUCTOR DEVICE INCLUDING INTERCONNECT BARRIER LAYERS FREESCALE
SEMICONDUCTOR, INC.    6713812    NON-VOLATILE MEMORY DEVICE HAVING AN
ANTI-PUNCH THROUGH (APT) REGION FREESCALE SEMICONDUCTOR, INC.    6714081   
ACTIVE CURRENT BIAS NETWORK FOR COMPENSATING HOT-CARRIER INJECTION INDUCED BIAS
DRIFT FREESCALE SEMICONDUCTOR, INC.    6714436    WRITE OPERATION FOR
CAPACITORLESS RAM FREESCALE SEMICONDUCTOR, INC.    6717226    GATE DIELECTRIC
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6717269    DIELECTRIC
BETWEEN METAL STRUCTURES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6717270    INTEGRATED CIRCUIT DIE I/O CELLS FREESCALE SEMICONDUCTOR, INC.   
6717533    METHOD AND APPARATUS FOR COMBINING A WIRELESS RECEIVER AND A
NON-WIRELESS RECEIVER FREESCALE SEMICONDUCTOR, INC.    6720635    ELECTRONIC
COMPONENT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6724032   
MULTI-BIT NON-VOLATILE MEMORY CELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6724048    BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6724079    WIRE BOND-LESS
ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    6724603    ELECTROSTATIC DISCHARGE PROTECTION
CIRCUITRY AND METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

46



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6730623    COFIREABLE DIELECTRIC COMPOSITION
FREESCALE SEMICONDUCTOR, INC.    6734524    ELECTRONIC COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6735238    ULTRA WIDEBAND
COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE PULSE FORMATION
FREESCALE SEMICONDUCTOR, INC.    6737202    METHOD OF FABRICATING A TIERED
STRUCTURE USING A MULTI-LAYERED RESIST STACK AND USE FREESCALE SEMICONDUCTOR,
INC.    6737929    HYBRID N+ AND P+ GATE-DOPED VOLTAGE VARIABLE CAPACITORS TO
IMPROVE LINEAR TUNING RANGE IN VOLTAGE CONTROLLED OSCILLATORS FREESCALE
SEMICONDUCTOR, INC.    6738303    TECHNIQUE FOR SENSING THE STATE OF A
MAGNETO-RESISTIVE RANDOM ACCESS MEMORY FREESCALE SEMICONDUCTOR, INC.    6738420
   DIGITAL FILTER HAVING AN UPSAMPLER OPERATIONAL AT A FRACTIONAL CLOCK RATE
FREESCALE SEMICONDUCTOR, INC.    6740544    SOLDER COMPOSITIONS FOR ATTACHING A
DIE TO A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6741194    METHODS AND
APPARATUS FOR DETECTING OUT-OF-RANGE SIGNALS IN AN ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.    6743668    PROCESS FOR FORMING A METAL
OXY-NITRIDE DIELECTRIC LAYER BY VARYING THE FLOW RATE OF NITROGEN INTO THE
CHAMBER FREESCALE SEMICONDUCTOR, INC.    6744117    HIGH FREQUENCY SEMICONDUCTOR
DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6744264   
TESTING CIRCUIT AND METHOD FOR MEMS SENSOR PACKAGED WITH AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    6744494    CONTINUOUSLY ADJUSTABLE NEUTRAL
DENSITY AREA FILTER FREESCALE SEMICONDUCTOR, INC.    6747332    SEMICONDUCTOR
COMPONENT HAVING HIGH VOLTAGE MOSFET AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    6747434    METHODS AND DEVICES FOR CONTROLLING STEPPER
MOTORS FREESCALE SEMICONDUCTOR, INC.    6748558    PERFORMANCE MONITOR SYSTEM
AND METHOD SUITABLE FOR USE IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    6750524    TRENCH MOS RESURF SUPER-JUNCTION DEVICES FREESCALE
SEMICONDUCTOR, INC.    6750664    APPARATUS AND METHOD FOR MANAGING AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6750704    OFFSET
COMPENSATED DIFFERENTIAL AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    6750721   
HBT LINEARIZER AND POWER BOOSTER FREESCALE SEMICONDUCTOR, INC.    6750722   
BIAS CONTROL FOR HBT POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    6751125
   GATE VOLTAGE REDUCTION IN A MEMORY READ FREESCALE SEMICONDUCTOR, INC.   
6753216    MULTIPLE GATE TRANSISTOR EMPLOYING MONOCRYSTALLINE SILICON WALLS
FREESCALE SEMICONDUCTOR, INC.    6753242    INTEGRATED CIRCUIT DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6753719    SYSTEM AND CIRCUIT FOR
CONTROLLING WELL BIASING AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
6754752    MULTIPLE MEMORY COHERENCE GROUPS IN A SINGLE SYSTEM AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6756320    ARTICLE COMPRISING AN OXIDE
LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    6757701    APPARATUS AND METHOD FOR
IMPLEMENTING A LINEARLY APPROXIMATED LOG MAP ALGORITHM FREESCALE SEMICONDUCTOR,
INC.    6757852    SELF RESETTING HIGH SPEED REDUNDANCY CIRCUIT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6759675    OPTICAL DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6759914    OSCILLATOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    6760268    METHOD AND APPARATUS FOR
ESTABLISHING A REFERENCE VOLTAGE IN A MEMORY

 

SCHEDULE 1B (Patents)

47



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6760864    DATA PROCESSING SYSTEM WITH ON-CHIP
FIFO FOR STORING DEBUG INFORMATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    6762706    REDUCED POWER ANALOG-TO-DIGITAL CONVERTER AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    6764919    METHOD FOR FORMING A PASSIVATION
LAYER FOR AIR GAP FORMATION AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.
   6765778    INTEGRATED VERTICAL STACK CAPACITOR FREESCALE SEMICONDUCTOR, INC.
   6765816    STORAGE CIRCUIT HAVING SINGLE-ENDED WRITE CIRCUITRY FREESCALE
SEMICONDUCTOR, INC.    6766431    DATA PROCESSING SYSTEM AND METHOD FOR A SECTOR
CACHE FREESCALE SEMICONDUCTOR, INC.    6766433    SYSTEM HAVING USER
PROGRAMMABLE ADDRESSING MODES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   6769076    REAL-TIME PROCESSOR DEBUG SYSTEM FREESCALE SEMICONDUCTOR, INC.   
6769319    COMPONENT HAVING A FILTER FREESCALE SEMICONDUCTOR, INC.    6770506   
RELEASE ETCH METHOD FOR MICROMACHINED SENSORS FREESCALE SEMICONDUCTOR, INC.   
6770569    LOW TEMPERATURE PLASMA SI OR SIGE FOR MEMS APPLICATIONS FREESCALE
SEMICONDUCTOR, INC.    6770923    HIGH K DIELECTRIC FILM FREESCALE
SEMICONDUCTOR, INC.    6770929    METHOD FOR UNIFORM POLISH IN MICROELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    6771630    MULTI-CHANNEL CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    6774497    FLIP-CHIP ASSEMBLY WITH THIN
UNDERFILL AND THICK SOLDER MASK FREESCALE SEMICONDUCTOR, INC.    6774732   
SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION FREESCALE SEMICONDUCTOR, INC.    6775727    SYSTEM AND
METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST CYCLES
FREESCALE SEMICONDUCTOR, INC.    6775765    DATA PROCESSING SYSTEM HAVING
INSTRUCTION FOLDING AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6778457
   VARIABLE REFRESH CONTROL FOR A MEMORY FREESCALE SEMICONDUCTOR, INC.   
6779055    FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    6780751    METHOD FOR ELIMINATING VOIDING IN PLATED
SOLDER FREESCALE SEMICONDUCTOR, INC.    6781908    MEMORY HAVING A VARIABLE
REFRESH CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6783904   
LITHOGRAPHY CORRECTION METHOD AND DEVICE FREESCALE SEMICONDUCTOR, INC.   
6784103    METHOD OF FORMATION OF NANOCRYSTALS ON A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    6784725    SWITCHED CAPACITOR CURRENT REFERENCE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6785177    METHOD OF ACCESSING MEMORY
AND DEVICE THEREOF FREESCALE SEMICONDUCTOR, INC.    6785326    METHOD AND
APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A COMMUNICATIONS
NETWORK FREESCALE SEMICONDUCTOR, INC.    6785772    DATA PREFETCHING APPARATUS
IN A DATA PROCESSING SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6786222    METHOD FOR REMOVING PARTICLES FROM A SEMICONDUCTOR PROCESSING TOOL
FREESCALE SEMICONDUCTOR, INC.    6787421    METHOD FOR FORMING A DUAL GATE OXIDE
DEVICE USING A METAL OXIDE AND RESULTING DEVICE FREESCALE SEMICONDUCTOR, INC.   
6787858    CARRIER INJECTION PROTECTION STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   6788117    METHOD AND APPARATUS FOR GENERATING FREQUENCY-STABLE WAVELETS
FREESCALE SEMICONDUCTOR, INC.    6788134    LOW VOLTAGE CURRENT SOURCES/CURRENT
MIRRORS

 

SCHEDULE 1B (Patents)

48



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6790719    PROCESS FOR FORMING DUAL METAL GATE
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    6790727    INTEGRATION OF TWO MEMORY
TYPES ON THE SAME INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6790759   
SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN FREESCALE SEMICONDUCTOR,
INC.    6791125    SEMICONDUCTOR DEVICE STRUCTURES WHICH UTILIZE METAL SULFIDES
FREESCALE SEMICONDUCTOR, INC.    6791883    PROGRAM AND ERASE IN A THIN FILM
STORAGE NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    6792481    DMA
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    6792502    A MICROPROCESSOR HAVING A
CONTENT ADDRESSABLE MEMORY (CAM) DEVICE AS A FUNCTIONAL UNIT THEREIN AND METHOD
OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6794101   
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING FREESCALE SEMICONDUCTOR,
INC.    6794281    DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS FREESCALE
SEMICONDUCTOR, INC.    6794949    FREQUENCY GENERATING DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    6796482    PHASE SEPARATED SYSTEM FOR FLUXING
FREESCALE SEMICONDUCTOR, INC.    6797440    METHOD OF FORMING A RIM PHASE
SHIFTING MASK AND USING THE RIM PHASE SHIFTING MASK TO FORM A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    6798064    ELECTRONIC COMPONENT AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6798074    METHOD OF
ATTACHING A DIE TO A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6798152   
CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    6798289    SYSTEM, APPARATUS AND METHOD FOR VOLTAGE TO CURRENT
CONVERSION FREESCALE SEMICONDUCTOR, INC.    6800946    SELECTIVE UNDERFILL FOR
OPTO-ELECTRONIC FLIP CHIPS AND FLIP-CHIP ASSEMBLIES FREESCALE SEMICONDUCTOR,
INC.    6803248    A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON
InGaAsP MOSTLY FORMED BETWEEN GaAs AND InxGa(1-x) P LAYERS FREESCALE
SEMICONDUCTOR, INC.    6803302    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
HAVING A MECHANICALLY ROBUST PAD INTERFACE FREESCALE SEMICONDUCTOR, INC.   
6803323    METHOD OF FORMING A COMPONENT OVERLYING A SEMICONDUCTOR SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    6803832    OSCILLATOR CIRCUIT HAVING REDUCED
LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS FREESCALE SEMICONDUCTOR, INC.   
6808986    METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE FREESCALE
SEMICONDUCTOR, INC.    6809593    POWER AMPLIFIER DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    6810078    BLIND RATE DETERMINATION FREESCALE
SEMICONDUCTOR, INC.    6811714    MICROMACHINED COMPONENT AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6811936    STRUCTURE AND PROCESS
FOR A PELLICLE MEMBRANE FOR 157 NANOMETER LITHOGRAPHY FREESCALE SEMICONDUCTOR,
INC.    6812517    DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP
DIELECTRIC AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6812580   
SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING FREESCALE
SEMICONDUCTOR, INC.    6812762    FAST MONO-CYCLE GENERATING CIRCUIT USING FULL
RAIL SWING LOGIC CIRCUITS FREESCALE SEMICONDUCTOR, INC.    6813666    SCALEABLE
ARBITRATION AND PRIORITIZATION OF MULTIPLE INTERRUPTS FREESCALE SEMICONDUCTOR,
INC.    6813762    METHOD FOR PROCESSING PROGRAM FILES

 

SCHEDULE 1B (Patents)

49



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6815254    SEMICONDUCTOR PACKAGE WITH MULTIPLE
SIDES HAVING PACKAGE CONTACTS FREESCALE SEMICONDUCTOR, INC.    6815780   
SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    6815820    MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6816414    NONVOLATILE
MEMORY AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    6817602   
ELECTRONIC DEVICE FOR A LITHOGRAPHY MASK CONTAINER, SEMICONDICTOR MANUFACTURING
SYSTEM, AND METHOD FREESCALE SEMICONDUCTOR, INC.    6818362    PHOTOLITHOGRAPHY
RETICLE DESIGN FREESCALE SEMICONDUCTOR, INC.    6818493    SELECTIVE METAL OXIDE
REMOVAL FREESCALE SEMICONDUCTOR, INC.    6819200    BROADBAND BALUN AND
IMPEDANCE TRANSFORMER FOR PUSH-PULL AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.   
6819538    METHOD AND APPARATUS FOR CONTROLLING CURRENT DEMAND IN AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6819912    VARIABLE FREQUENCY SWITCHING
AMPLIFIER AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6821082    WAFER
MANAGEMENT SYSTEM AND METHODS FOR MANAGING WAFERS FREESCALE SEMICONDUCTOR, INC.
   6821829    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    6821878   
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD FREESCALE SEMICONDUCTOR, INC.    6823070    METHOD FOR KEY ESCROW IN A
COMMUNICATION SYSTEM AND APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6823224    DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6825092    SEMICONDUCTOR DEVICE
HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.
   6825641    HIGH EFFICIENCY ELECTRICAL SWITCH AND DC-DC CONVERTER
INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    6825727    RADIO FREQUENCY
POWER TRANSISTOR AVALANCHE BREAKDOWN DETECTION CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6825736    METHOD AND APPARATUS FOR CONTROLLING
A VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    6826103   
AUTO-TUNEABLE REFERENCE CIRCUIT FOR FLASH EEPROM PRODUCTS FREESCALE
SEMICONDUCTOR, INC.    6826691    ARRANGEMENT FOR ENCRYPTION/DECRYPTION OF DATA
AND DATA CARRI ER INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    6828618   
SPLIT-GATE THIN-FILM STORAGE NVM CELL FREESCALE SEMICONDUCTOR, INC.    6828650
   BIPOLAR JUNCTION TRANSISTOR STRUCTURE WITH IMPROVED CURRENT GAIN
CHARACTERISTICS FREESCALE SEMICONDUCTOR, INC.    6831310    INTEGRATED CIRCUIT
HAVING MULTIPLE MEMORY TYPES AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    6831350    SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT
MATERIALS AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
6832280    DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    6833761    AMPLIFIER APPARATUS AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    6834073    SYSTEM AND METHOD FOR
BASEBAND REMOVAL OF NARROWBAND INTERFERENCE IN ULTRA WIDEBAND SIGNALS FREESCALE
SEMICONDUCTOR, INC.    6834086    PHASE DETECTOR AND METHOD FOR SECOND HARMONIC
CANCELLATION FREESCALE SEMICONDUCTOR, INC.    6834216    METHOD AND APPARATUS
FOR THE AUTOMATIC SYNCHRONIZATION OF DYNAMIC ANGULAR AND TIME DOMAIN CONTROL
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    6835671    METHOD OF MAKING AN
INTEGRATED CIRCUIT USING AN EUV MASK FORMED BY ATOMIC LAYER DEPOSITION FREESCALE
SEMICONDUCTOR, INC.    6838322    METHOD FOR FORMING A DOUBLE-GATED
SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

50



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6838332    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES FREESCALE SEMICONDUCTOR,
INC.    6838354    METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION
AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    6838721    INTEGRATED
CIRCUIT WITH A TRANSISTOR OVER AN INTERCONNECT LAYER FREESCALE SEMICONDUCTOR,
INC.    6838751    MULTI-ROW LEADFRAME FREESCALE SEMICONDUCTOR, INC.    6838776
   CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    6838930    SWITCHED CAPACITOR AMPLIFIER WITH
HIGH THROUGHPUT ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    6839011    SYSTEM
AND METHOD OF FILTERING FREESCALE SEMICONDUCTOR, INC.    6839280    VARIABLE
GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY FREESCALE
SEMICONDUCTOR, INC.    6840106    SENSOR USING AN ACTUATOR FOR SELF-TEST AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6841736    CURRENT-CARRYING
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR,
INC.    6841869    ELECTRONIC ASSEMBLY PACKAGE FREESCALE SEMICONDUCTOR, INC.   
6842822    SYSTEM AND METHOD FOR CACHE EXTERNAL WRITING FREESCALE SEMICONDUCTOR,
INC.    6844221    WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL
CIRCUIT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6844224   
SUBSTRATE CONTACT IN SOI AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6844597    LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP FREESCALE
SEMICONDUCTOR, INC.    6844631    SEMICONDUCTOR DEVICE HAVING A BOND PAD AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6844762    CAPACITIVE CHARGE
PUMP FREESCALE SEMICONDUCTOR, INC.    6845419    FLEXIBLE INTERRUPT CONTROLLER
THAT INCLUDES AN INTERRUPT FORCE REGISTER FREESCALE SEMICONDUCTOR, INC.   
6845670    SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER FREESCALE SEMICONDUCTOR,
INC.    6846716    INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6846717    SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6847102    SEMICONDUCTOR
DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6847548    MEMORY
WITH MULTIPLE STATE CELLS AND SENSING METHOD FREESCALE SEMICONDUCTOR, INC.   
6848030    METHOD AND APPARATUS FOR FILLING LINES IN A CACHE FREESCALE
SEMICONDUCTOR, INC.    6849487    METHOD FOR FORMING AN ELECTRONIC STRUCTURE
USING ETCH FREESCALE SEMICONDUCTOR, INC.    6849515    SEMICONDUCTOR PROCESS FOR
DISPOSABLE SIDEWALL SPACERS AND STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
6850733    CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.    6852454    MULTI-TIERED LITHOGRAPHIC TEMPLATE
AND METHOD OF FORMATION AND USE FREESCALE SEMICONDUCTOR, INC.    6852588   
METHODS OF FABRICATING SEMICONDUCTOR STRUCTURES COMPRISING EPITAXIAL HF3SI2
LAYERS FREESCALE SEMICONDUCTOR, INC.    6853586    NON-VOLATILE MEMORY
ARCHITECTURE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    6854637   
WIREBONDING INSULATED WIRE FREESCALE SEMICONDUCTOR, INC.    6855992    STRUCTURE
AND METHOD FOR FABRICATING CONFIGURABLE TRANSISTOR DEVICES UTILIZING THE
FORMATION OF A COMPLIANT SUBSTRATE FOR MATERIALS USED TO FORM THE SAME

 

SCHEDULE 1B (Patents)

51



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6856173    MULTIPLEXING OF DIGITAL SIGNALS AT
MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   6856266    MULTI-RATE ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR,
INC.    6858542    SEMICONDUCTOR FABRICATION METHOD FOR MAKING SMALL FEATURES
FREESCALE SEMICONDUCTOR, INC.    6858932    PACKAGED SEMICONDUCTOR DEVICE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6859506    ULTRA WIDEBAND
COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE RECEPTION FREESCALE
SEMICONDUCTOR, INC.    6859875    PROCESSOR HAVING SELECTIVE BRANCH PREDICTION
FREESCALE SEMICONDUCTOR, INC.    6861689    ONE TRANSISTOR DRAM CELL STRUCTURE
AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    6861817    METHOD AND
APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR FREESCALE
SEMICONDUCTOR, INC.    6862240    VARIABLE REFRESH CONTROL FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.    6864135    SEMICONDUCTOR FABRICATION PROCESS
USING TRANSISTOR SPACERS OF DIFFERING WIDTHS FREESCALE SEMICONDUCTOR, INC.   
6864758    APPARATUS AND RESONANT CIRCUIT EMPLOYING A VARACTOR DIODE IN PARALLEL
WITH A TRANSMISSION LINE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
6864817    SIGNALING DEPENDENT ADAPTIVE ANALOG-TO-DIGITAL CONVERTER (ADC) SYSTEM
AND METHOD OF USING SAME FREESCALE SEMICONDUCTOR, INC.    6867072    FLIPCHIP
QFN PACKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6867078   
METHOD FOR FORMING A MICROWAVE FIELD EFFECT TRANSISTOR WITH HIGH OPERATING
VOLTAGE FREESCALE SEMICONDUCTOR, INC.    6868129    DEMODULATOR FOR A RADIO
RECEIVER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    6868431   
CIRCUIT AND METHOD FOR PROCESSING DATA FREESCALE SEMICONDUCTOR, INC.    6870219
   FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    6870243    THIN GAAS WITH COPPER BACK-METAL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    6870444    ELECTROMECHANICAL RESONATOR AND
METHOD OF OPERATING SAME FREESCALE SEMICONDUCTOR, INC.    6871246    PREFETCH
CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    6873218   
FREQUENCY MODULATOR USING A WAVEFORM GENERATOR FREESCALE SEMICONDUCTOR, INC.   
6875546    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE
SHIFT MASK FREESCALE SEMICONDUCTOR, INC.    6875635    METHOD OF ATTACHING A DIE
TO A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6877123    SCAN CLOCK CIRCUIT
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6878633    FLIP-CHIP
STRUCTURE AND METHOD FOR HIGH QUALITY INDUCTORS AND TRANSFORMERS FREESCALE
SEMICONDUCTOR, INC.    6879028    MULTI-DIE SEMICONDUCTOR PACKAGE FREESCALE
SEMICONDUCTOR, INC.    6879476    ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    6880134    METHOD FOR IMPROVING
CAPACITOR NOISE AND MISMATCH CONSTRAINTS IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    6881681    FILM DEPOSITION ON A SEMICONDUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.    6882023    SEMICONDUCTOR COMPONENT AND METHOD
OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6882582    EEPROM CIRCUIT
VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW TEMPERATURE-COEFFICIENT
VOLTAGE REFERENCE

 

SCHEDULE 1B (Patents)

52



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6882745    METHOD AND APPARATUS FOR TRANSLATING
DETECTED WAFER DEFECT COORDINATES TO RETICLE COORDINATES USING CAD DATA
FREESCALE SEMICONDUCTOR, INC.    6884685    RADICAL OXIDATION AND/OR NITRIDATION
DURING METAL OXIDE LAYER DEPOSITION PROCESS FREESCALE SEMICONDUCTOR, INC.   
6884727    SEMICONDUCTOR FABRICATION PROCESS FOR MODIFYING THE PROFILES OF
PATTERNED FEATURES FREESCALE SEMICONDUCTOR, INC.    6885065    A FERROMAGNETIC
SEMICONDUCTOR STRUCTURE AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR,
INC.    6885093    STACKED DIE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    6887138    CHEMICAL MECHANICAL POLISH (CMP) CONDITIONING-DISK HOLDER
FREESCALE SEMICONDUCTOR, INC.    6887758    NON-VOLATILE MEMORY DEVICE AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    6888246    SEMICONDUCTOR
POWER DEVICE WITH SHEAR STRESS COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
6889427    PROCESS AND APPARATUS FOR DISENGAGING SEMICONDUCTOR DIE FROM AN
ADHESIVE FILM FREESCALE SEMICONDUCTOR, INC.    6890816    COMPOUND SEMICONDUCTOR
STRUCTURE INCLUDING AN EPITAXIAL PEROVSKITE LAYER AND METHOD FOR FABRICATING
SEMICONDUCTOR STRUCTURES AND DEVICES FREESCALE SEMICONDUCTOR, INC.    6891229   
INVERTED ISOLATION FORMED WITH SPACERS FREESCALE SEMICONDUCTOR, INC.    6891846
   METHOD AND APPARATUS FOR A TRAFFIC SHAPER FREESCALE SEMICONDUCTOR, INC.   
6892260    INTERRUPT PROCESSING IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6893947    ADVANCED RF ENHANCEMENT-MODE FETS WITH
IMPROVED GATE PROPERTIES FREESCALE SEMICONDUCTOR, INC.    6894353    CAPPED DUAL
METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    6894540    GLITCH REMOVAL CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6895530    METHOD AND APPARATUS FOR CONTROLLING A DATA
PROCESSING SYSTEM DURING DEBUG FREESCALE SEMICONDUCTOR, INC.    6895596   
CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM FREESCALE SEMICONDUCTOR, INC.
   6897095    SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL
OXIDE GATE DIELECTRIC WITH SINGLE METAL GATE ELECTRODE FREESCALE SEMICONDUCTOR,
INC.    6897562    ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.    6898129    ERASE OF A MEMORY HAVING A
NON-CONDUCTIVE STORAGE MEDIUM FREESCALE SEMICONDUCTOR, INC.    6898682   
AUTOMATIC READ LATENCY CALCULATION WITHOUT SOFTWARE INTERVENTION FOR A
SOURCE-SYNCHRONOUS INTERFACE FREESCALE SEMICONDUCTOR, INC.    6900105   
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
6900970    ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6901112    ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM
COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    6902440    METHOD OF
FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS FREESCALE
SEMICONDUCTOR, INC.    6902969    PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.    6902971    TRANSISTOR SIDEWALL SPACER STRESS
MODULATION FREESCALE SEMICONDUCTOR, INC.    6903004    METHOD OF MAKING A
SEMICONDUCTOR DEVICE HAVING A LOW K DIELECTRIC FREESCALE SEMICONDUCTOR, INC.   
6903967    MEMORY WITH CHARGE STORAGE LOCATIONS FREESCALE SEMICONDUCTOR, INC.   
6904446    FLOATING POINT MULTIPLIER/ACCUMULATOR WITH REDUCED LATENCY AND METHOD
THEREOF

 

SCHEDULE 1B (Patents)

53



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6905392    POLISHING SYSTEM HAVING A CARRIER
HEAD WITH SUBSTRATE PRESENCE SENSING FREESCALE SEMICONDUCTOR, INC.    6905891   
METHOD FOR PROCESSING MULTIPLE SEMICONDUCTOR DEVICES FOR TEST FREESCALE
SEMICONDUCTOR, INC.    6906406    MULTIPLE DICE PACKAGE FREESCALE SEMICONDUCTOR,
INC.    6906582    CIRCUIT VOLTAGE REGULATION FREESCALE SEMICONDUCTOR, INC.   
6906900    STRUCTURE AND METHOD OF THERMALLY PROTECTING POWER DEVICES FOR
AIR-BAG DEPLOYMENT FREESCALE SEMICONDUCTOR, INC.    6908822    SEMICONDUCTOR
DEVICE HAVING AN INSULATING LAYER AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    6908852    METHOD OF FORMING AN ARC LAYER FOR A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    6909320    METHOD AND
APPARATUS FOR DUAL OUTPUT VOLTAGE REGULATION FREESCALE SEMICONDUCTOR, INC.   
6909393    SPACE EFFICIENT LOW POWER CYCLIC A/D CONVERTER FREESCALE
SEMICONDUCTOR, INC.    6909638    NON-VOLATILE MEMORY HAVING A BIAS ON THE
SOURCE ELECTRODE FOR HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    6909877   
CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA FREESCALE
SEMICONDUCTOR, INC.    6911360    FUSE AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    6912372    ULTRA WIDEBAND SIGNALS FOR CONVEYING DATA
FREESCALE SEMICONDUCTOR, INC.    6913941    SOI POLYSILICON TRENCH REFILL
PERIMETER OXIDE ANCHOR SCHEME FREESCALE SEMICONDUCTOR, INC.    6914012   
ARTICLE COMPRISING AN OXIDE LAYER ON A GAAS-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    6914573    ELECTRICALLY
SMALL PLANAR UWB ANTENNA APPARATUS AND RELATED SYSTEM FREESCALE SEMICONDUCTOR,
INC.    6916682    SEMICONDUCTOR PACKAGE DEVICE FOR USE WITH MULTIPLE INTEGRATED
CIRCUITS IN A STACKED CONFIGURATION AND METHOD OF FORMATION AND TESTING
FREESCALE SEMICONDUCTOR, INC.    6916717    METHOD FOR GROWING A MONOCRYSTALLINE
OXIDE LAYER AND FOR FABRICATING A SEMICONDUCTOR DEVICE ON A MONOCRYSTALLINE
SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    6916728    SEMICONDUCTOR STRUCTURE
AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6917097    DUAL GAUGE
LEADFRAME FREESCALE SEMICONDUCTOR, INC.    6917555    INTEGRATED CIRCUIT POWER
MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6919244    METHOD OF MAKING A SEMICONDUCTOR
DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE SEMICONDUCTOR, INC.   
6919258    SEMICONDUCTOR DEVICE INCORPORATING A DEFECT CONTROLLED STRAINED
CHANNEL STRUCTURE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
6919590    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    6920316    HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR
WITH SUBSTRATE TRANSIENT SUPPRESSION FREESCALE SEMICONDUCTOR, INC.    6921700   
METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE CHANNELS FREESCALE SEMICONDUCTOR,
INC.    6921961    SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE
SIDES INCLUDING A VIA WITH AN END FORMED AT A BOTTOM SURFACE OF THE DIFFUSION
REGION FREESCALE SEMICONDUCTOR, INC.    6921975    CIRCUIT DEVICE WITH AT LEAST
PARTIAL PACKAGING, EXPOSED ACTIVE SURFACE AND A VOLTAGE REFERENCE PLANE
FREESCALE SEMICONDUCTOR, INC.    6921979    SEMICONDUCTOR DEVICE HAVING A BOND
PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6922100    METHOD AND
APPARATUS FOR SWITCHING AMPLIFICATION HAVING VARIABLE SAMPLE POINT AND VARIABLE
ORDER CORRECTION FREESCALE SEMICONDUCTOR, INC.    6924172    METHOD OF FORMING A
BOND PAD

 

SCHEDULE 1B (Patents)

54



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6924184    SEMICONDUCTOR DEVICE AND METHOD FOR
FORMING A SEMICONDUCTOR DEVICE USING POST GATE STACK PLANARIZATION FREESCALE
SEMICONDUCTOR, INC.    6924697    SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6925108    ULTRAWIDE BANDWIDTH SYSTEM AND
METHOD FOR FAST SYNCHRONIZATION FREESCALE SEMICONDUCTOR, INC.    6927429   
INTEGRATED CIRCUIT WELL BIAS CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    6927613
   CIRCUIT GENERATING CONSTANT NARROW-PULSE-WIDTH BOPOLARITY CYCE MONOCYCLES
USING CMOS CIRCUITS FREESCALE SEMICONDUCTOR, INC.    6927722    SERIES
CAPACITIVE COMPONENT FOR SWITCHED-CAPACITOR CIRCUITS CONSISTING OF
SERIES-CONNECTED CAPACITORS FREESCALE SEMICONDUCTOR, INC.    6928005    DOMINO
COMPARATOR CAPABLE FOR USE IN A MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.   
6928409    SPEECH RECOGNITION USING POLYNOMIAL EXPANSION AND HIDDEN MARKOV
MODELS FREESCALE SEMICONDUCTOR, INC.    6930027    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    6930032    UNDER BUMP
METALLURGY STRUCTURAL DESIGN FOR HIGH RELIABILITY BUMPED PACKAGES FREESCALE
SEMICONDUCTOR, INC.    6931078    ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM
COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    6931241    DUAL DIGITAL
LOW IF COMPLEX RECEIVER FREESCALE SEMICONDUCTOR, INC.    6933227   
SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR,
INC.    6933523    SEMICONDUCTOR ALIGNMENT AID FREESCALE SEMICONDUCTOR, INC.   
6933546    SEMICONDUCTOR COMPONENT AND METHOD FOR MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    6933772    VOLTAGE REGULATOR WITH IMPROVED LOAD
REGULATION USING ADAPTIVE BIASING FREESCALE SEMICONDUCTOR, INC.    6936492   
SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER FREESCALE SEMICONDUCTOR, INC.   
6936896    SEMICONDUCTOR APPARATUS FREESCALE SEMICONDUCTOR, INC.    6937047   
INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING FREESCALE
SEMICONDUCTOR, INC.    6937089    OFFSET, DELAY AND PARASITICALLY IMMUNE
RESISTOR-CAPACITOR (RC) TRACKING LOOP AND METHOD OF USING SAME FREESCALE
SEMICONDUCTOR, INC.    6937646    LEAKAGE NULLING RECEIVER CORRELATOR STRUCTURE
AND METHOD FOR ULTRA WIDE BANDWIDTH COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6939650    METHOD OF PATTERNING PHOTORESIST ON A WAFER
USING A TRANSMISSION MASK WITH A CARBON LAYER FREESCALE SEMICONDUCTOR, INC.   
6939767    MULTI-BIT NON-VOLATILE INTEGRATED CIRCUIT MEMORY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6939781    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT THAT INCLUDES SELF-ALIGNING A GATE ELECTRODE TO A FIELD
PLATE FREESCALE SEMICONDUCTOR, INC.    6943289    SLOTTED PLANAR POWER CONDUCTOR
FREESCALE SEMICONDUCTOR, INC.    6943650    ELECTROMAGNETIC BAND GAP MICROWAVE
FILTER FREESCALE SEMICONDUCTOR, INC.    6949398    LOW COSE FABRICATION AND
ASSEMBLY OF LID FOR SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.   
6949455    METHOD FOR FORMING A SEMICONDUCTOR DEVICE STRUCTURE IN A
SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    6949816    SEMICONDUCTOR
COMPONENT HAVING FIRST SURFACE AREA FOR ELECTRICALLY COUPLING TO A SEMICONDUCTOR
CHIP AND SECOND SURFACE AREA FOR ELECTRICALLY COUPLING TO A SUBSTRATE, AND
METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    6950476   
APPARATUS AND METHOD FOR PERFORMING SISO DECODING

 

SCHEDULE 1B (Patents)

55



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6951783    CONFINED SPACERS FOR DOUBLE GATE
TRANSISTOR SEMICONDUCTOR FABRICATION PROCESS FREESCALE SEMICONDUCTOR, INC.   
6951801    METAL REDUCTION IN WAFER SCRIBE AREA FREESCALE SEMICONDUCTOR, INC.   
6953738    METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.    6953985    WAFER LEVEL MEMS PACKAGING FREESCALE
SEMICONDUCTOR, INC.    6954100    LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.   
6954821    CROSSBAR SWITCH THAT SUPPORTS A MULTI-PORT SLAVE DEVICE AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    6955967    NON-VOLATILE MEMORY HAVING
A REFERENCE TRANSISTOR AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.   
6956281    SEMICONDUCTOR DEVICE FOR REDUCING PHOTOVOLTAIC CURRENT FREESCALE
SEMICONDUCTOR, INC.    6957054    RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF
FILTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    6958265   
SEMICONDUCTOR DEVICE WITH NANOCLUSTERS FREESCALE SEMICONDUCTOR, INC.    6958548
   SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK FREESCALE
SEMICONDUCTOR, INC.    6959014    METHOD AND APPARATUS FOR OPERATING A
COMMUNICATION BUS FREESCALE SEMICONDUCTOR, INC.    6959309    INTERFACE BETWEEN
PROGRAMMING LANGUAGES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
6960509    METHOD OF FABRICATING THREE DIMENSIONAL GATE STRUCTURE USING OXYGEN
DIFFUSION FREESCALE SEMICONDUCTOR, INC.    6961423    METHOD AND APPARATUS FOR
PERFORMING ADAPTIVE FILTERING FREESCALE SEMICONDUCTOR, INC.    6961669   
DE-EMBEDDING DEVICES UNDER TEST FREESCALE SEMICONDUCTOR, INC.    6963090   
ENHANCMENT MODE METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    6963963    MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    6964902    METHOD FOR REMOVING NANOCLUSTERS
FROM SELECTED REGIONS FREESCALE SEMICONDUCTOR, INC.    6964911    METHOD FOR
FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS FREESCALE SEMICONDUCTOR,
INC.    6965128    STRUCTURE AND METHOD FOR FABRICATING SEMICONDUCTOR
MICRORESONATOR DEVICES FREESCALE SEMICONDUCTOR, INC.    6965357    LIGHT
EMITTING ELEMENT DRIVING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    6965630   
MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    6965653    CIRCUIT AND
METHOD FOR PROCESSING AN AUTOMATIC FREQUENCY CONTROL SIGNAL FREESCALE
SEMICONDUCTOR, INC.    6967143    SEMICONDUCTOR FABRICATION PROCESS WITH
ASYMMETRICAL CONDUCTIVE SPACERS FREESCALE SEMICONDUCTOR, INC.    6967390   
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME FREESCALE SEMICONDUCTOR,
INC.    6967611    OPTIMIZED REFERENCE VOLTAGE GENERATION USING SWITCHED
CAPACITOR SCALING FOR DATA CONVERTERS FREESCALE SEMICONDUCTOR, INC.    6967993
   ULTRAWIDE BANDWIDTH SYSTEM AND METHOD FOR FAST SYNCHRONIZATION USING SUB-CODE
SPINS FREESCALE SEMICONDUCTOR, INC.    6969568    METHOD FOR ETCHING A QUARTZ
LAYER IN A PHOTORESISTLESS SEMICONDUCTOR MASK FREESCALE SEMICONDUCTOR, INC.   
6969656    METHOD AND CIRCUIT FOR MULTIPLYING SIGNALS WITH A TRANSISTOR HAVING
MORE THAN ONE INDEPENDENT GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
6969883    NON-VOLATILE MEMORY HAVING A REFERENCE TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    6970336    ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND
METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

56



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6972224    METHOD FOR FABRICATING DUAL-METAL
GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    6972571    LOAD BOARD WITH EMBEDDED
RELAY TRACKER FREESCALE SEMICONDUCTOR, INC.    6973417    METHOD AND SYSTEM FOR
SIMULATING EXECUTION OF A TARGET PROGRAM IN A SIMULATED TARGET SYSTEM FREESCALE
SEMICONDUCTOR, INC.    6973471    METHOD AND APPARATUS FOR IMPLEMENTING SIGNED
MULTIPLICATION OF OPERANDS HAVING DIFFERING BIT WIDTHS WITHOUT SIGN EXTENSION OF
THE MULTIPLICAND FREESCALE SEMICONDUCTOR, INC.    6973540    METHOD AND
APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT FREESCALE
SEMICONDUCTOR, INC.    6974776    ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION
PLATING OF INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    6975665    LOW
POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH COMMUNICATION
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    6976110    METHOD AND APPARATUS FOR
REDUCING INTERRUPT LATENCY BY DYNAMIC BUFFER SIZING FREESCALE SEMICONDUCTOR,
INC.    6978392    ENABLE PROPAGATION CONTROLLER FREESCALE SEMICONDUCTOR, INC.
   6979622    SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING
MATERIALS AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    6979627   
ISOLATION TRENCH FREESCALE SEMICONDUCTOR, INC.    6980541    MEDIA ACCESS
CONTROLLER HAVING PSEUDO-STATIC GUARANTEED TIME SLOTS FREESCALE SEMICONDUCTOR,
INC.    6982483    HIGH IMPEDANCE RADIO FREQUENCY POWER PLASTIC PACKAGE
FREESCALE SEMICONDUCTOR, INC.    6982689    LIGHT-EMITTING ELEMENT DRIVE
APPARATUS FREESCALE SEMICONDUCTOR, INC.    6986971    REFLECTIVE MASK USEFUL FOR
TRANSFERRING A PATTERN USING EXTREME ULTRAVIOLET (EUV) RADIATION AND METHOD OF
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    6986974    ATTENUATED PHASE
SHIFT MASK FOR EXTREME ULTRAVIOLET LITHOGRAPHY AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    6987063    METHOD TO REDUCE IMPURITY ELEMENTS DURING
SEMICONDUCTOR FILM DEPOSITION FREESCALE SEMICONDUCTOR, INC.    6987423    TWO
PORT VOLTAGE CONTROLLED OSCILLATOR FOR USE IN WIRELESS PERSONAL AREA NETWORK
SYNTHESIZERS FREESCALE SEMICONDUCTOR, INC.    6989229    NON-RESOLVING MASK
TILING METHOD FOR FLARE REDUCTION FREESCALE SEMICONDUCTOR, INC.    6990164   
DUAL STEERED FREQUENCY SYNTHESIZER FREESCALE SEMICONDUCTOR, INC.    6991984   
METHOD FOR FORMING A MEMORY STRUCTURE USING A MODIFIED SURFACE TOPOGRAPHY AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    6992003    INTEGRATION OF
ULTRA LOW K DIELECTRIC IN A SEMICONDUCTOR FABRICATION PROCESS FREESCALE
SEMICONDUCTOR, INC.    6992371    DEVICE INCLUDING AN AMORPHOUS CARBON LAYER FOR
IMPROVED ADHESION OF ORGANIC LAYERS AND METHOD OF FABRICATION FREESCALE
SEMICONDUCTOR, INC.    6992377    SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR
ASSEMBLY AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    6993311   
RADIO RECEIVER HAVING AN ADAPTIVE EQUALIZER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    6993693    ANALOGUE/DIGITAL INTERFACE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    6995482    SWITCHING CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    6995791    AUTOMATIC WHITE BALANCE FOR DIGITAL
IMAGING FREESCALE SEMICONDUCTOR, INC.    6996651    ON CHIP NETWORK WITH MEMORY
DEVICE ADDRESS DECODING FREESCALE SEMICONDUCTOR, INC.    6996897    MOUNTING
SURFACES FOR ELECTRONIC DEVICES FREESCALE SEMICONDUCTOR, INC.    6998952   
INDUCTIVE DEVICE INCLUDING BOND WIRES

 

SCHEDULE 1B (Patents)

57



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    6999014    INCREMENTAL-DELTA
ANALOGUE-TO-DIGITAL CONVERSION FREESCALE SEMICONDUCTOR, INC.    6999627   
DETERMINISTIC PREDICTION IN AN IMAGE PROCESSING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    7000473    MEM STRUCTURE HAVING REDUCED SPRING STICTION FREESCALE
SEMICONDUCTOR, INC.    7001852    METHOD OF MAKING A HIGH QUALITY THIN
DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    7002371    LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.    7002940    MULTIPLE-STAGE FILTERING DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    7003056    SYMBOL TIMING TRACKING AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7003743    METHOD AND SYSTEM OF
DATA PROCESSOR DESIGN FREESCALE SEMICONDUCTOR, INC.    7005193    METHOD OF
ADDING MASS TO MEMS STRUCTURES FREESCALE SEMICONDUCTOR, INC.    7005717   
SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7006318   
REMOVABLE MEDIA STORAGE SYSTEM WITH MEMORY FOR STORING OPERATIONAL DATA
FREESCALE SEMICONDUCTOR, INC.    7006439    METHOD AND APPARATUS FOR DETERMINING
AN UPPER DATA RATE FOR A VARIABLE DATA RATE SIGNAL FREESCALE SEMICONDUCTOR, INC.
   7006553    ANALOG SIGNAL SEPARATOR FOR UWB VERSUS NARROWBAND SIGNALS
FREESCALE SEMICONDUCTOR, INC.    7007154    METHOD AND APPARATUS FOR INTERFACING
A PROCESSOR TO A COPROCESSOR FREESCALE SEMICONDUCTOR, INC.    7009424    SINGLE
SUPPLY LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    7010056    SYSTEM AND
METHOD FOR GENERATING ULTRA WIDEBAND PULSES FREESCALE SEMICONDUCTOR, INC.   
7012324    LEAD FRAME WITH FLAG SUPPORT STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   7013357    ARBITER HAVING PROGRAMMABLE ARBITRATION POINTS FOR UNDEFINED
LENGTH BURST ACCESSES AND METHOD FREESCALE SEMICONDUCTOR, INC.    7013409   
METHOD AND APPARATUS FOR DEBUGGING A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7013447    METHOD FOR CONVERTING A PLANAR TRANSISTOR
DESIGN TO A VERTICAL DOUBLE GATE TRANSISTOR DESIGN FREESCALE SEMICONDUCTOR, INC.
   7014888    METHOD AND STRUCTURE FOR FABRICATING SENSORS WITH A SACRIFICIAL
GEL DOME FREESCALE SEMICONDUCTOR, INC.    7015075    DIE ENCAPSULATION USING A
POROUS CARRIER FREESCALE SEMICONDUCTOR, INC.    7015153    METHOD FOR FORMING A
LAYER USING A PURGING GAS IN A SEMICONDUCTOR PROCESS FREESCALE SEMICONDUCTOR,
INC.    7015517    SEMICONDUCTOR DEVICE INCORPORATING A DEFECT CONTROLLED
STRAINED CHANNEL STRUCTURE AND METHOD OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7015585    A PACKAGED INTEGRATED CIRCUIT HAVING WIRE
BONDS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7015679    CIRCUIT
AND METHOD FOR SUPPLYING AN ELECTRICAL AC LOAD FREESCALE SEMICONDUCTOR, INC.   
7015852    CYCLIC ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.   
7016488    METHOD AND APPARATUS FOR NON-LINEAR PROCESSING OF AN AUDIO SIGNAL
FREESCALE SEMICONDUCTOR, INC.    7018747    PHOTOMASK HAVING LINE END PHASE
ANCHORS FREESCALE SEMICONDUCTOR, INC.    7018876    TRANSISTOR WITH VERTICAL
DIELECTRIC STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7018901    METHOD FOR
FORMING A SEMICONDUCTOR DEVICE HAVING A STRAINED CHANNEL AND A HETEROJUNCTION
SOURCE/DRAIN FREESCALE SEMICONDUCTOR, INC.    7018939    MICELLAR TECHNOLOGY FOR
POST-ETCH RESIDUES

 

SCHEDULE 1B (Patents)

58



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7019332    FABRICATION OF A WAVELENGTH LOCKER
WITHIN A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7019403   
ADHESIVE FILM AND TACKING PADS FOR PRINTED WIRING ASSEMBLIES FREESCALE
SEMICONDUCTOR, INC.    7020374    OPTICAL WAVEGUIDE STRUCTURE AND METHOD FOR
FABRICATING THE SAME FREESCALE SEMICONDUCTOR, INC.    7023195    MODULE, SYSTEM
AND METHOD FOR TESTING A PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.   
7023981    METHOD AND APPARATUS FOR SIGNAL DETECTION FREESCALE SEMICONDUCTOR,
INC.    7026076    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A
REFLECTIVE MASK WITH A MULTI-LAYER ARC FREESCALE SEMICONDUCTOR, INC.    7026204
   TRANSISTOR WITH REDUCED GATE-TO-SOURCE CAPACITANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7029980    METHOD OF MANUFACTURING SOI TEMPLATE
LAYER FREESCALE SEMICONDUCTOR, INC.    7030001    METHOD FOR FORMING A GATE
ELECTRODE HAVING A METAL FREESCALE SEMICONDUCTOR, INC.    7030469    METHOD OF
FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR,
INC.    7030663    MONOCYCLE GENERATOR FREESCALE SEMICONDUCTOR, INC.    7030849
   ROBUST LCD CONTROLLER FREESCALE SEMICONDUCTOR, INC.    7031680   
STOP-ON-STATION METHOD AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    7033866   
METHOD FOR MAKING DUAL GAUGE LEADFRAME FREESCALE SEMICONDUCTOR, INC.    7034558
   TEST SYSTEM FOR DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7037795    LOW RC PRODUCT TRANSISTORS IN SOI SEMICONDUCTOR PROCESS FREESCALE
SEMICONDUCTOR, INC.    7037857    METHOD FOR ELIMINATING OF EXCESSIVE FIELD
OXIDE RECESS FOR THIN SI SOI FREESCALE SEMICONDUCTOR, INC.    7038547   
AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7038959    MRAM SENSE
AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING FREESCALE
SEMICONDUCTOR, INC.    7039392    SYSTEM AND METHOD FOR PROVIDING DEVICE
AUTHENTICATION IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    7039438   
MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A COMMON REFERENCE OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.    7040154    MOTION SENSING FOR TIRE PRESSURE
MONITORING FREESCALE SEMICONDUCTOR, INC.    7041562    METHOD FOR FORMING
MULTIPLE GATE OXIDE THICKNESS UTILIZING ASHING AND CLEANING FREESCALE
SEMICONDUCTOR, INC.    7041576    SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL
TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    7042098    BONDING PAD FOR A
PACKAGED INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7042103    LOW
STRESS SEMICONDUCTOR DIE ATTACH FREESCALE SEMICONDUCTOR, INC.    7042377   
ANALOGUE-TO-DIGITAL SIGMA-DELTA MODULATOR WITH FIR FILTERS FREESCALE
SEMICONDUCTOR, INC.    7042765    MEMORY BIT LINE SEGMENT ISOLATION FREESCALE
SEMICONDUCTOR, INC.    7042868    METHOD AND SYSTEM FOR PERFORMING RANGING
FUNCTIONS IN AN ULTRAWIDE BANDWIDTH SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7042964    VITERBI DECODER, METHOD AND UNIT THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7043017    KEY STREAM CIPHER DEVICE FREESCALE SEMICONDUCTOR, INC.   
7045432    METHOD FOR FORMING A SEMICONDUCTOR DEVICE WITH LOCAL
SEMICONDUCTOR-ON-INSULATOR (SOI)

 

SCHEDULE 1B (Patents)

59



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7045815    A SEMICONDUCTOR STRUCTURE EXHIBITING
REDUCED LEAKAGE CURRENT AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR,
INC.    7047174    METHOD FOR PRODUCING TEST PATTERNS FOR TESTING AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7049694    SEMICONDUCTOR PACKAGE WITH
CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    7050354    LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS
TIMING FREESCALE SEMICONDUCTOR, INC.    7051150    SCALABLE ON CHIP NETWORK
FREESCALE SEMICONDUCTOR, INC.    7052939    STRUCTURE TO REDUCE SIGNAL
CROSS-TALK THROUGH SEMICONDUCTOR SUBSTRATE FOR SYSTEM ON CHIP APPLICATIONS
FREESCALE SEMICONDUCTOR, INC.    7056766    METHOD OF FORMING LAND GRID ARRAY
PACKAGED DEVICE FREESCALE SEMICONDUCTOR, INC.    7056778    SEMICONDUCTOR LAYER
FORMATION FREESCALE SEMICONDUCTOR, INC.    7057427    POWER ON RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7057462    TEMPERATURE COMPENSATED ON-CHIP BIAS
CIRCUIT FOR LINEAR RF HBT POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.   
7057564    MULTYLAYER CAVITY SLOT ANTENNA FREESCALE SEMICONDUCTOR, INC.   
7058149    SYSTEM FOR PROVIDING A CALIBRATED CLOCK AND METHODS THEREOF FREESCALE
SEMICONDUCTOR, INC.    7058414    METHOD AND SYSTEM FOR ENABLING DEVICE
FUNCTIONS BASED ON DISTANCE INFORMATION FREESCALE SEMICONDUCTOR, INC.    7061299
   BIDIRECTIONAL LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    7063919   
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT METHOD OF REPAIR AND USE
FREESCALE SEMICONDUCTOR, INC.    7064030    METHOD FOR FORMING A MULTI-BIT
NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    7064396   
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS FREESCALE
SEMICONDUCTOR, INC.    7064615    METHOD AND APPARATUS FOR DOHERTY AMPLIFIER
BIASING FREESCALE SEMICONDUCTOR, INC.    7064700    MULTI-CHANNEL ANALOG TO
DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    7065136    RECEIVER HAVING AN
EQUALIZING DEMODULATOR AND A NON-EQUALIZING DEMODULATOR AND METHOD FOR
CONTROLLING THE SAME FREESCALE SEMICONDUCTOR, INC.    7065207    CONTROLLING
ATTENUATION DURING ECHO SUPPRESSION FREESCALE SEMICONDUCTOR, INC.    7067856   
SEMICONDUCTOR STRUCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED
CIRCUIT, AND PROCESS FOR FABRICATING THE SAME FREESCALE SEMICONDUCTOR, INC.   
7067868    DOUBLE GATE DEVICE HAVING A HETEROJUNCTION SOURCE/DRAIN AND STRAINED
CHANNEL FREESCALE SEMICONDUCTOR, INC.    7067907    SEMICONDUCTOR PACKAGE HAVING
ANGULATED INTERCONNECT SURFACES FREESCALE SEMICONDUCTOR, INC.    7068198   
DOUBLE-SAMPLED INTEGRATOR SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    7069384    SYSTEM AND METHOD FOR CACHE EXTERNAL WRITING AND WRITE
SHADOWING FREESCALE SEMICONDUCTOR, INC.    7071038    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING A DIELECTRIC LAYER WITH HIGH DIELECTRIC CONSTANT
FREESCALE SEMICONDUCTOR, INC.    7071518    SCHOTTKY DEVICE FREESCALE
SEMICONDUCTOR, INC.    7072635    METHOD FOR COMBINING DATA FROM PHASE
INDETERMINATE DATA STREAMS FOR RAKING FREESCALE SEMICONDUCTOR, INC.    7074118
   POLISHING CARRIER HEAD WITH A MODIFIED PRESSURE PROFILE FREESCALE
SEMICONDUCTOR, INC.    7074527    METHOD FOR FABRICATING A MASK USNG A HARDMASK
AND METHOD FOR MAKING A SEMICONDUCTOR DEVICE USING THE SAME

 

SCHEDULE 1B (Patents)

60



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7074627    LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.    7074647    SEMICONDUCTOR COMPONENT AND METHOD
OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    7074664    DUAL METAL
GATE ELECTRODE SEMICONDUCTOR FABRICATION PROCESS AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7074681    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    7074687    METHOD FOR FORMING AN
ESD PROTECTION DEVICE FREESCALE SEMICONDUCTOR, INC.    7074713    PLASMA
ENHANCED NITRIDE LAYER FREESCALE SEMICONDUCTOR, INC.    7076584    METHOD AND
APPARATUS FOR INTERCONNECTING PORTIONS OF CIRCUITRY WITHIN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7078297    MEMORY WITH RECESSED DEVICES
FREESCALE SEMICONDUCTOR, INC.    7078785    SEMICONDUCTOR DEVICE AND MAKING
THEREOF FREESCALE SEMICONDUCTOR, INC.    7078796    CORROSION-RESISTANT COPPER
BOND PAD AND INTEGRATED DEVICE FREESCALE SEMICONDUCTOR, INC.    7078966    POWER
AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER FREESCALE
SEMICONDUCTOR, INC.    7079068    ANALOG TO DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    7079604    ULTRAWIDE BANDWIDTH SYSTEM AND METHOD FOR FAST
SYNCHRONIZATION USING MULTIPLE DETECTION ARMS FREESCALE SEMICONDUCTOR, INC.   
7080373    METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM
FILES FREESCALE SEMICONDUCTOR, INC.    7082451    RECONFIGURABLE
VECTOR-FFT/IFFT, VECTOR-MULTIPLIER/DIVIDER FREESCALE SEMICONDUCTOR, INC.   
7083880    LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE FREESCALE
SEMICONDUCTOR, INC.    7084485    METHOD OF MANUFACTURING A SEMICONDUCTOR
COMPONENT, AND SEMICONDUCTOR COMPONENT FORMED THEREBY FREESCALE SEMICONDUCTOR,
INC.    7084698    BAND-GAP REFERENCE CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7085175    WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7088009    WIREBONDED ASSEMBLAGE
METHOD AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    7088162    CIRCUIT
GENERATING CONSTANT NARROW-PULSE-WIDTH BIPOLARITY MONOCYCLES FREESCALE
SEMICONDUCTOR, INC.    7088632    AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7088702    METHOD FOR CONTROLLING A
DATA STREAM IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    7089170   
SYSTEM AND METHOD FOR TESTING AN EMBEDDED MICROPROCESSOR SYSTEM CONTAINING
PHYSICAL AND/OR SIMULATED HARDWARE FREESCALE SEMICONDUCTOR, INC.    7089467   
ASYNCHRONOUS DEBUG INTERFACE FREESCALE SEMICONDUCTOR, INC.    7091071   
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER FREESCALE SEMICONDUCTOR, INC.    7091089    METHOD OF FORMING A
NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    7091130   
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR,
INC.    7091568    DIELECTRIC LAYER, AN ELECTRONIC DEVICE INCLUDING THE
DIELECTRIC LAYER, AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7091602    MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR
AN OVERMOLDED PLASTIC PACKAGE

 

SCHEDULE 1B (Patents)

61



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7091712    CIRCUIT FOR PERFORMING VOLTAGE
REGULATION FREESCALE SEMICONDUCTOR, INC.    7092465    METHOD AND APPARATUS FOR
PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL FREESCALE SEMICONDUCTOR, INC.   
7092890    METHOD FOR MANUFACTURING THIN GAAS DIE WITH COPPER-BACK METAL
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    7094645    PROGRAMMING AND ERASING
STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF MAKING FREESCALE
SEMICONDUCTOR, INC.    7095092    SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE
SAME FREESCALE SEMICONDUCTOR, INC.    7095246    VARIABLE IMPEDANCE OUTPUT
BUFFER FREESCALE SEMICONDUCTOR, INC.    7096307    SHARED WRITE BUFFER IN A
PERIPHERAL INTERFACE AND METHOD OF OPERATING FREESCALE SEMICONDUCTOR, INC.   
7096348    METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER
FREESCALE SEMICONDUCTOR, INC.    7096378    DATA STORAGE SYSTEM HAVING A
NON-VOLATILE IC BASED MEMORY FOR STORING USER DATA FREESCALE SEMICONDUCTOR, INC.
   7098073    METHOD FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7098502    TRANSISTOR HAVING THREE
ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    7098877    DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   7099973    METHOD AND SYSTEM OF BUS MASTER ARBITRATION FREESCALE
SEMICONDUCTOR, INC.    7100020    DIGITAL COMMUNICATIONS PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    7100152    SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS
FOR SELECTIVELY COLLECTING ANALYSIS DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE
INSTRUMENTED WITH TAG STATEMENTS AND METHOD FOR USE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7101736    METHOD OF ASSEMBLING A SEMICONDUCTOR COMPONENT
AND APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.    7102359    INTEGRATED
FAULT DETECTOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7102365    APPARATUS FOR
CURRENT SENSING FREESCALE SEMICONDUCTOR, INC.    7102410    HIGH VOLTAGE LEVEL
CONVERTER USING LOW VOLTAGE DEVICES FREESCALE SEMICONDUCTOR, INC.    7102669   
DIGITAL COLOR IMAGE PRE-PROCESSING FREESCALE SEMICONDUCTOR, INC.    7105383   
PACKAGED SEMICONDUCTOR WITH COATED LEADS AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    7105395    PROGRAMMING AND ERASING STRUCTURE FOR AN NVM
CELL FREESCALE SEMICONDUCTOR, INC.    7105429    METHOD OF INHIBITING METAL
SILICIDE ENCROACHMENT IN A TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    7105430
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE
AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    7105866    HETEROJUNCTION
TUNNELING DIODES AND PROCESS FOR FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.
   7105886    HIGH K DIELECTRIC FILM FREESCALE SEMICONDUCTOR, INC.    7107436   
CONDITIONAL NEXT PORTION TRANSFERRING OF DATA STREAM TO OR FROM REGISTER BASED
ON SUBSEQUENT INSTRUCTION ASPECT FREESCALE SEMICONDUCTOR, INC.    7108755   
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.    7109051    METHOD OF INTEGRATING OPTICAL
DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    7109055    METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE
FOR SENSING ELEMENTS FREESCALE SEMICONDUCTOR, INC.    7109079    METAL GATE
TRANSISTOR CMOS PROCESS AND METHOD FOR MAKING

 

SCHEDULE 1B (Patents)

62



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7109550    SEMICONDUCTOR FABRICATION PROCESS
WITH ASYMMETRICAL CONDUCTIVE SPACERS FREESCALE SEMICONDUCTOR, INC.    7109782   
WELL BIAS VOLTAGE GENERATOR FREESCALE SEMICONDUCTOR, INC.    7109906    NICAM
ENCODER FEATURING SYNCHRONIZATION OF A NICAM PROCESSOR WITH FRONT-END INPUT AND
OUTPUT SECTIONS FREESCALE SEMICONDUCTOR, INC.    7110380    SYSTEM, METHOD, AND
COMPUTER PROGRAM PRODUCT FOR SHARING BANDWIDTH IN A WIRELESS PERSONAL AREA
NETWORK OR A WIRELESS LOCAL AREA NETWORK FREESCALE SEMICONDUCTOR, INC.   
7110473    MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA
WIDEBAND COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    7111184    SYSTEM
AND METHOD FOR DETERMINISTIC COMMUNICATION ACROSS CLOCK DOMAINS FREESCALE
SEMICONDUCTOR, INC.    7112455    SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    7112490    HOT CARRIER INJECTION
PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE ELEMENTS AND SPACER
CONTROL GATES IN A TRENCH FREESCALE SEMICONDUCTOR, INC.    7112832    TRANSISTOR
HAVING MULTIPLE CHANNELS FREESCALE SEMICONDUCTOR, INC.    7112871    FLIPCHIP
QFN PACKAGE FREESCALE SEMICONDUCTOR, INC.    7113054    ARRANGEMENT AND METHOD
IMPEDANCE MATCHING FREESCALE SEMICONDUCTOR, INC.    7113430    DEVICE FOR
REDUCING THE EFFECTS OF LEAKAGE CURRENT WITHIN ELECTRONIC DEVICES FREESCALE
SEMICONDUCTOR, INC.    7115949    METHOD OF FORMING A SEMICONDUCTOR DEVICE IN A
SEMICONDUCTOR LAYER AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.   
7116147    CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY FREESCALE SEMICONDUCTOR,
INC.    7116537    SURGE CURRENT PREVENTION CIRCUIT AND DC POWER SUPPLY
FREESCALE SEMICONDUCTOR, INC.    7117346    DATA PROCESSING SYSTEM HAVING
MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7119381    COMPLEMENTARY METAL-OXIDE SEMICONDUCTOR FIELD EFFECT TRANSISTOR
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7120126    METHOD FOR IMPROVED MEDIA
QUALITY FEEDBACK FREESCALE SEMICONDUCTOR, INC.    7120661    BIT EXACTNESS
SUPPORT IN DUAL-MAC ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    7121141   
Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA FREESCALE SEMICONDUCTOR, INC.    7122395   
METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY FREESCALE SEMICONDUCTOR,
INC.    7122421    SEMICONDUCTOR DEVICE INCLUDING A TRANSISTOR AND A CAPACITOR
HAVING AN ALIGNED TRANSISTOR AND CAPATIVE ELEMENT FREESCALE SEMICONDUCTOR, INC.
   7123068    FLIP-FLOP CIRCUIT HAVING LOW POWER DATA RETENTION FREESCALE
SEMICONDUCTOR, INC.    7123647    CHIP RATE BASE BAND RECEIVER PROCESSOR WHICH
RECEIVES DIGITAL INFORMATION CONTAINING SYMBOL INFORMATION FREESCALE
SEMICONDUCTOR, INC.    7123677    VARIABLE SAMPLING DATA OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7123892    ARCHITECTURE FOR AN AM/FM DIGITAL
INTERMEDIATE FREQUENCY RADIO FREESCALE SEMICONDUCTOR, INC.    7124162    ADDER
TREE STRUCTURE DSP SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    7124385   
METHOD FOR AUTOMATED TRANSISTOR FOLDING FREESCALE SEMICONDUCTOR, INC.    7125805
   METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR, INC.    7126172   
INTEGRATION OF MULTIPLE GATE DIELECTRICS BY SURFACE PROTECTION FREESCALE
SEMICONDUCTOR, INC.    7126192    TRANSISTOR WITH REDUCED GATE-TO-SOURCE
CAPACITANCE AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

63



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7126433    SELF-CALIBRATING OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7127254    METHOD OF USING SUB-RATE SLOTS IN AN
ULTRAWIDE BANDWIDTH SYSTEM FREESCALE SEMICONDUCTOR, INC.    7127384    FAST
SIMULATION OF CIRCUITRY HAVING SOI TRANSISTORS FREESCALE SEMICONDUCTOR, INC.   
7129566    SCRIBE STREET STRUCTURE FOR BACKEND INTERCONNECT SEMICONDUCTOR WAFER
INTEGRATION FREESCALE SEMICONDUCTOR, INC.    7130346    METHOD AND APPARATUS
HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE SHAPING FREESCALE
SEMICONDUCTOR, INC.    7130943    DATA PROCESSING SYSTEM WITH BUS ACCESS
RETRACTION FREESCALE SEMICONDUCTOR, INC.    7132303    STACKED SEMICONDUCTOR
DEVICE ASSEMBLY AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    7132327
   DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD FREESCALE
SEMICONDUCTOR, INC.    7132329    SOURCE SIDE INJECTION STORAGE DEVICE WITH
SPACER GATES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7132360   
METHOD FOR TREATING A SEMICONDUCTOR SURFACE TO FORM A METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.    7132372    METHOD FOR PREPARING A SEMICONDUCTOR
SUBSTRATE SURFACE FOR SEMICONDUCTOR DEVICE FABRICATION FREESCALE SEMICONDUCTOR,
INC.    7132704    TRANSISTOR SIDEWALL SPACER STRESS MODULATION FREESCALE
SEMICONDUCTOR, INC.    7132863    DIGITAL CLOCK FREQUENCY DOUBLER FREESCALE
SEMICONDUCTOR, INC.    7135370    DIELECTRIC STORAGE MEMORY CELL HAVING HIGH
PERMITTIVITY TOP DIELECTRIC AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7135379    ISOLATION TRENCH PERIMETER IMPLANT FOR THRESHOLD VOLTAGE CONTROL
FREESCALE SEMICONDUCTOR, INC.    7135842    VOLTAGE REGULATOR HAVING IMPROVED IR
DROP FREESCALE SEMICONDUCTOR, INC.    7136028    APPLICATIONS OF A HIGH
IMPEDANCE SURFACE FREESCALE SEMICONDUCTOR, INC.    7136029    FREQUENCY
SELECTIVE HIGH IMPEDANCE SURFACE FREESCALE SEMICONDUCTOR, INC.    7138328   
PACKAGED IC USING INSULATED WIRE FREESCALE SEMICONDUCTOR, INC.    7138686   
INTEGRATED CIRCUIT WITH IMPROVED SIGNAL NOISE ISOLATION AND METHOD FOR IMPROVING
SIGNAL NOISE ISOLATION FREESCALE SEMICONDUCTOR, INC.    7138842    FLIP-FLOP
CIRCUIT HAVING LOW POWER DATA RETENTION FREESCALE SEMICONDUCTOR, INC.    7139860
   SCALABLE ON CHIP NETWORK FREESCALE SEMICONDUCTOR, INC.    7139878    METHOD
AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT
FREESCALE SEMICONDUCTOR, INC.    7141476    METHOD OF FORMING A TRANSISTOR WITH
A BOTTOM GATE FREESCALE SEMICONDUCTOR, INC.    7141857    SEMICONDUCTOR
STRUCTURES AND METHODS OF FABRICATING SEMICONDUCTOR STRUCTURES COMPRISING
HAFNIUM OXIDE MODIFIED WITH LANTHANUM, A LANTHANIDE-SERIES METAL, OR A
COMBINATION THEREOF FREESCALE SEMICONDUCTOR, INC.    7141860    LDMOS TRANSISTOR
FREESCALE SEMICONDUCTOR, INC.    7141989    METHODS AND APPARATUS FOR A MEMS
VARACTOR FREESCALE SEMICONDUCTOR, INC.    7142058    ON-CHIP TEMPERATURE
COMPENSATION CIRCUIT FOR AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
7142401    DETECTING OVERCURRENTS IN A SWITCHING REGULATOR USING A VOLTAGE
DEPENDENT REFERENCE FREESCALE SEMICONDUCTOR, INC.    7142597    FULL BRIDGE
INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION SIGNALS
FREESCALE SEMICONDUCTOR, INC.    7142606    METHOD AND APPARATUS FOR SHARED
PROCESSING A PLURALITY OF SIGNALS

 

SCHEDULE 1B (Patents)

64



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7142665    AUTOMATIC GAIN CONTROL FOR AN
ADAPTIVE FINITE IMPULSE RESPONSE AND METHOD THEREFORE FREESCALE SEMICONDUCTOR,
INC.    7142669    CIRCUIT FOR GENERATING HASH VALUES FREESCALE SEMICONDUCTOR,
INC.    7144784    METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    7144825    MULTI-LAYER DIELECTRIC
CONTAINING DIFFUSION BARRIER MATERIAL FREESCALE SEMICONDUCTOR, INC.    7145084
   RADIATION SHIELDED MODULE AND METHOD OF SHIELDING MICROELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.    7145309    OPEN LOOP MOTOR PARKING METHOD AND
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7146593    METHOD OF IMPLEMENTING
POLISHING UNIFORMITY AND MODIFYING LAYOUT DATA FREESCALE SEMICONDUCTOR, INC.   
7149674    METHODS FOR ANALYZING INTEGRATED CIRCUITS AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7151302    METHOD AND APPARATUS FOR MAINTAINING
TOPOGRAPHICAL UNIFORMITY OF A SEMICONDUCTOR MEMORY ARRAY FREESCALE
SEMICONDUCTOR, INC.    7151387    ANALYSIS MODULE, INTEGRATED CIRCUIT, SYTEM AND
METHOD FOR TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7151396    CLOCK DELAY COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7151695    INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH DISCHARGE RATE
CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7153726   
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK FREESCALE
SEMICONDUCTOR, INC.    7154314    COMMUNICATION APPARATUS INCLUDING DRIVER MEANS
FOR APPLYING A SWITCHED SIGNAL TO A COMMUNICATION LINE WITH A CONTROLLED SLEW
RATE FREESCALE SEMICONDUCTOR, INC.    7154719    CIRCUIT FOR ELECTROSTATIC
DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    7157345    SOURCE SIDE
INJECTION STORAGE DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7157355    METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING A STRAINED
SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    7157377    METHOD OF MAKING
A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST FREESCALE SEMICONDUCTOR, INC.
   7158432    MEMORY WITH ROBUST DATA SENSING AND METHOD FOR SENSING DATA
FREESCALE SEMICONDUCTOR, INC.    7159459    MULTIPLE MICROELECTROMECHANICAL
(MEM) DEVICES FORMED ON A SINGLE SUBSTRATE AND SEALED AT DIFFERENT PRESSURES AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7160755    METHOD OF FORMING A
SUBSTRATELESS SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    7160769   
CHANNEL ORIENTATION TO ENHANCE TRANSISTOR PERFORMANCE FREESCALE SEMICONDUCTOR,
INC.    7160775    METHOD OF DISCHARGING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7160798    METHOD OF MAKING REINFORCED SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    7161199    TRANSISTOR STRUCTURE WITH
STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE IN A WIDTH DIRECTION AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7161822    COMPACT NON-VOLATILE
MEMORY ARRAY WITH REDUCED DISTURB FREESCALE SEMICONDUCTOR, INC.    7161827   
SRAM HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7163903    METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON
GERMANIUM FREESCALE SEMICONDUCTOR, INC.    7164293    DYNAMIC LATCH HAVING
INTEGRAL LOGIC FUNCTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7164297    MULTIPLE REFERENCE CLOCK SYNTHESIZER FREESCALE SEMICONDUCTOR, INC.   
7164301    STATE RETENTION POWER GATING LATCH CIRCUIT

 

SCHEDULE 1B (Patents)

65



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7164566    ELECTROSTATIC DISCHARGE PROTECTION
DEVICE AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.    7164998    METHOD
FOR DETERMINING PROGRAMMABLE COEFFICIENTS TO REPLICATE FREQUENCY AND SUPPLY
VOLTAGE CORRELATION IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7166897    METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7167035    DELAY CIRCUITRY
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7169619    A METHOD FOR
FABRICATING SEMICONDUCTOR STRUCTURES AND DEVICES ON VICINAL SUBSTRATES USING A
LOW TEMPERATURE, LOW PRESSURE, ALKALINE EARTH METAL-RICH PROCESS FREESCALE
SEMICONDUCTOR, INC.    7169694    METHOD FOR FORMING A BOND PAD INTERFACE
FREESCALE SEMICONDUCTOR, INC.    7170116    INTEGRATED CIRCUIT WELL BIAS
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    7170135    ARRANGEMENT AND METHOD FOR
ESD PROTECTION FREESCALE SEMICONDUCTOR, INC.    7171346    MISMATCH MODELING
TOOL FREESCALE SEMICONDUCTOR, INC.    7171526    MEMORY CONTROLLER USEABLE IN A
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    7172927    WARPAGE
CONTROL OF ARRAY PACKAGING FREESCALE SEMICONDUCTOR, INC.    7173663    AUTOMATIC
EXPOSURE CONTROL SYSTEM FOR A DIGITAL CAMERA FREESCALE SEMICONDUCTOR, INC.   
7176130    PLASMA TREATMENT FOR SURFACE OF SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7176574    SEMICONDUCTOR DEVICE HAVING A MULTIPLE
THICKNESS INTERCONNECT FREESCALE SEMICONDUCTOR, INC.    7177341    ULTRA WIDE
BANDWIDTH NOISE CANCELLATION MECHANISM AND METHOD FREESCALE SEMICONDUCTOR, INC.
   7179151    POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE
POLISHING PAD FREESCALE SEMICONDUCTOR, INC.    7179682    PACKAGED DEVICE AND
METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    7179700    SEMICONDUCTOR
DEVICE WITH LOW RESISTANCE CONTACTS FREESCALE SEMICONDUCTOR, INC.    7179712   
MULTIBIT ROM CELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7180158
   SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.
   7181188    METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE FREESCALE
SEMICONDUCTOR, INC.    7181638    METHOD AND APPARATUS FOR SKEWING DATA WITH
RESPECT TO COMMAND ON A DDR INTERFACE FREESCALE SEMICONDUCTOR, INC.    7183159
   METHOD OF FORMING AN INTEGRATED CIRCUIT HAVING NANOCLUSTER DEVICES AND
NON-NANOCLUSTER DEVICES FREESCALE SEMICONDUCTOR, INC.    7183161    PROGRAMMING
AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    7183817    HIGH SPEED OUTPUT BUFFER WITH
AC-COUPLED LEVEL SHIFT AND DC LEVEL DETECTION AND CORRECTION FREESCALE
SEMICONDUCTOR, INC.    7183825    STATE RETENTION WITHIN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7183848    TRANSCONDUCTANCE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    7184719    METHOD FOR OPERATING MULTIPLE
OVERLAPPING WIRELESS NETWORKS FREESCALE SEMICONDUCTOR, INC.    7184767    SYSTEM
AND METHOD OF COMMUNICATION BETWEEN MULTIPLE POINT-COORDINATED WIRELESS NETWORKS
FREESCALE SEMICONDUCTOR, INC.    7185121    METHOD OF ACCESSING MEMORY VIA
MULTIPLE SLAVE PORTS FREESCALE SEMICONDUCTOR, INC.    7185170    DATA PROCESSING
SYSTEM HAVING TRANSLATION LOOKASIDE BUFFER VALID BITS WITH LOCK AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7185249    METHOD AND APPARATUS FOR
SECURE SCAN TESTING

 

SCHEDULE 1B (Patents)

66



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7185251    METHOD AND APPARATUS FOR AFFECTING A
PORTION OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7186596   
VERTICAL DIODE FORMATION IN SOI APPLICATION FREESCALE SEMICONDUCTOR, INC.   
7186616    METHOD OF REMOVING NANOCLUSTERS IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7187197    TRANSMISSION LINE DRIVER FREESCALE
SEMICONDUCTOR, INC.    7187205    INTEGRATED CIRCUIT STORAGE ELEMENT HAVING LOW
POWER DATA RETENTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7187600    METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM
ERRONEOUS OPERATION FREESCALE SEMICONDUCTOR, INC.    7188630    METHOD TO
PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING FREESCALE
SEMICONDUCTOR, INC.    7190150    DC-DC CONVERTER FOR POWER LEVEL TRACKING POWER
AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    7190213    DIGITAL TIME CONSTANT
TRACKING TECHNIQUE AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    7190279   
AUDIO MODULATED LIGHT SYSTEM FOR PERSONAL ELECTRONIC DEVICES FREESCALE
SEMICONDUCTOR, INC.    7190293    ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    7191089    SYSTEM AND METHOD FOR FALL
DETECTION FREESCALE SEMICONDUCTOR, INC.    7192855    PECVD NITRIDE FILM
FREESCALE SEMICONDUCTOR, INC.    7192876    TRANSISTOR WITH INDEPENDENT GATE
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    7193924    DUAL-PORT STATIC RANDOM
ACCESS MEMORY HAVING IMPROVED CELL STABILITY AND WRITE MARGIN FREESCALE
SEMICONDUCTOR, INC.    7196427    STRUCTURE HAVING AN INTEGRATED CIRCUIT ON
ANOTHER INTEGRATED CIRCUIT WITH AN INTERVENING BENT ADHESIVE ELEMENT FREESCALE
SEMICONDUCTOR, INC.    7199306    MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY
ASSEMBLIES AND METHOD FREESCALE SEMICONDUCTOR, INC.    7200056    MEMORY
ROW/COLUMN REPLACEMENT IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7200137    ON CHIP NETWORK THAT MAXIMIZES INTERCONNECT UTILIZATION BETWEEN
PROCESSING ELEMENTS FREESCALE SEMICONDUCTOR, INC.    7200378    ROCKING
POTENTIAL-WELL SWITCH AND MIXER FREESCALE SEMICONDUCTOR, INC.    7200719   
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7202117    METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    7202182    METHOD OF PASSIVATING OXIDE/COMPOUND
SEMICONDUCTOR INTERFACE FREESCALE SEMICONDUCTOR, INC.    7205178    LAND GRID
ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.
   7205202    SEMICONDUCTOR DEVICE AND METHOD FOR REGIONAL STRESS CONTROL
FREESCALE SEMICONDUCTOR, INC.    7205210    SEMICONDUCTOR STRUCTURE HAVING
STRAINED SEMICONDUCTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7205235    METHOD FOR REDUCING CORROSION OF METAL SURFACES DURING SEMICONDUCTOR
PROCESSING FREESCALE SEMICONDUCTOR, INC.    7205608    ELECTRONIC DEVICE
INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.   
7206244    TEMPERATURE BASED DRAM REFRESH FREESCALE SEMICONDUCTOR, INC.   
7208357    TEMPLATE LAYER FORMATION FREESCALE SEMICONDUCTOR, INC.    7208390   
SEMICONDUCTOR DEVICE STRUCTURE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR,
INC.    7208424    METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A METAL LAYER

 

SCHEDULE 1B (Patents)

67



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7208841    SEMICONDUCTOR DEVICE WITH STRAIN
RELIEVING BUMP DESIGN FREESCALE SEMICONDUCTOR, INC.    7209332    TRANSIENT
DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7209469    METHOD AND SYSTEM
FOR PERFORMING RANGING FUNCTIONS IN AN ULTRAWIDE BANDWIDTH SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7211466    STACKED DIE SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7211477    HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    7211487    PROCESS FOR FORMING AN ELECTRONIC
DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.   
7211852    STRUCTURE AND METHOD FOR FABRICATING GAN DEVICES UTILIZING THE
FORMATION OF A COMPLIANT SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    7211858   
SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL
SECOND GATE IN A TRENCH FREESCALE SEMICONDUCTOR, INC.    7212587    APPARATUS
FOR REDUCING DC OFFSET IN A RECEIVER FREESCALE SEMICONDUCTOR, INC.    7212799   
METHOD AND APPARATUS FOR ACQUIRING AND TRACKING ULTRAWIDE BANDWIDTH SIGNALS
FREESCALE SEMICONDUCTOR, INC.    7214590    METHOD OF FORMING AN ELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    7215014    SOLDERABLE METAL FINISH FOR
INTEGRATED CIRCUIT PACKAGE LEADS AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR,
INC.    7215150    METHOD AND CIRCUIT FOR MAINTAINING I/O PAD CHARACTERISTICS
ACROSS DIFFERENT I/O SUPPLY VOLTAGES FREESCALE SEMICONDUCTOR, INC.    7215188   
INTEGRATED CIRCUIT HAVING A LOW POWER MODE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7215268    SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES
FREESCALE SEMICONDUCTOR, INC.    7215765    METHOD AND APPARATUS FOR PURE DELAY
ESTIMATION IN A COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    7217643   
SEMICONDUCTOR STRUCTURES AND METHODS FOR FABRICATING SEMICONDUCTOR STRUCTURES
COMPRISING HIGH DIELECTRIC CONSTANT STACKED STRUCTURES FREESCALE SEMICONDUCTOR,
INC.    7217667    PROCESSES FOR FORMING ELECTRONIC DEVICES INCLUDING A
SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    7218119    SYSTEM AND
METHOD FOR REDUCING CURRENT IN A DEVICE DURING TESTING FREESCALE SEMICONDUCTOR,
INC.    7220632    METHOD OF FORMING A SEMICONDUCTOR DEVICE AND AN OPTICAL
DEVICE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    7221006    GeSOI
TRANSISTOR WITH LOW JUNCTION CURRENT AND LOW JUNCTION CAPACITANCE AND METHOD FOR
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    7221188    LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    7221221    POWER AMPLIFIER WITH PRE-DISTORTER
FREESCALE SEMICONDUCTOR, INC.    7221613    MEMORY WITH SERIAL INPUT/OUTPUT
TERMINALS FOR ADDRESS AND DATA AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   7224711    SYSTEM AND METHOD FOR THE MITIGATION OF SPECTRAL LINES IN AN
ULTRAWIDE BANDWIDTH TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    7224938   
METHOD OF COMMUNICATING WITH A NETWORK DEVICE FREESCALE SEMICONDUCTOR, INC.   
7226802    TUNGSTEN COATED SILICON FINGERS FREESCALE SEMICONDUCTOR, INC.   
7226820    TRANSISTOR FABRICATION USING DOUBLE ETCH/REFILL PROCESS FREESCALE
SEMICONDUCTOR, INC.    7226833    SEMICONDUCTOR DEVICE STRUCTURE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7226840    PROCESS FOR FORMING AN
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    7227366    DEVICE AND METHOD FOR BIASING A TRANSISTOR
THAT IS CONNECTED TO A POWER CONVERTER FREESCALE SEMICONDUCTOR, INC.    7227783
   MEMORY STRUCTURE AND METHOD OF PROGRAMMING

 

SCHEDULE 1B (Patents)

68



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7228120    CIRCUIT AND METHOD FOR REDUCING
DIRECT CURRENT BIASES FREESCALE SEMICONDUCTOR, INC.    7228401    INTERFACING A
PROCESSOR TO A COPROCESSOR IN WHICH THE PROCESSOR SELECTIVELY ALTERS AN
EXECUTION MODE OF THE COPROCESSOR FREESCALE SEMICONDUCTOR, INC.    7229903   
RECESSED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7230264   
SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS
FREESCALE SEMICONDUCTOR, INC.    7230505    VOLTAGE CONTROLLED OSCILLATOR WITH
GAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    7232701    MICROELECTROMECHANICAL
(MEM) DEVICE WITH A PROTECTIVE CAP THAT FUNCTIONS AS A MOTION STOP FREESCALE
SEMICONDUCTOR, INC.    7233539    NON-VOLATILE MEMORY CELL FREESCALE
SEMICONDUCTOR, INC.    7235471    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
HAVING A SILICIDE LAYER FREESCALE SEMICONDUCTOR, INC.    7235473    DUAL
SILICIDE SEMICONDUCTOR FABRICATION PROCESS FREESCALE SEMICONDUCTOR, INC.   
7235502    TRANSITIONAL DIELECTRIC LAYER TO IMPROVE RELIABILITY AND PERFORMANCE
OF HIGH DIELECTRIC CONSTANT TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    7235823
   SOURCE SIDE INJECTION STORAGE DEVICE WITH SPACER GATES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7235847    SEMICONDUCTOR DEVICE HAVING A GATE
WITH A THIN CONDUCTIVE LAYER FREESCALE SEMICONDUCTOR, INC.    7235959    LOW
DROP-OUT VOLTAGE REGULATOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    7236014
   CIRCUIT AND METHOD FOR PEAK DETECTION OF AN ANALOG SIGNAL FREESCALE
SEMICONDUCTOR, INC.    7236190    DIGITAL IMAGE PROCESSING USING WHITE BALANCE
AND GAMMA CORRECTION FREESCALE SEMICONDUCTOR, INC.    7236339    ELECTROSTATIC
DISCHARGE CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7236402
   METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY FREESCALE
SEMICONDUCTOR, INC.    7236756    TUNING SIGNAL GENERATOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    7238555    SINGLE TRANSISTOR MEMORY CELL WITH
REDUCED PROGRAMMING VOLTAGES FREESCALE SEMICONDUCTOR, INC.    7238561    METHOD
FOR FORMING UNIAXIALLY STRAINED DEVICES FREESCALE SEMICONDUCTOR, INC.    7238579
   SEMICONDUCTOR DEVICE FOR REDUCING PHOTOVOLTAIC CURRENT FREESCALE
SEMICONDUCTOR, INC.    7238580    SEMICONDUCTOR FABRICATION PROCESS EMPLOYING
STRESS INDUCING SOURCE DRAIN STRUCTURES WITH GRADED IMPURITY CONCENTRATION
FREESCALE SEMICONDUCTOR, INC.    7238601    SEMICONDUCTOR DEVICE HAVING
CONDUCTIVE SPACERS IN SIDEWALL REGIONS AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    7238990    INTERLAYER DIELECTRIC UNDER STRESS FOR AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7239182    PREDRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7240041    NETWORK MESSAGE PROCESSING USING
INVERSE PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    7240304    METHOD FOR
VOLTAGE DROP ANALYSIS IN INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
7241636    METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR
INTERCONNECT PAD WHILE ALLOWING SIGNAL CONDUCTANCE FREESCALE SEMICONDUCTOR, INC.
   7241647    GRADED SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.   
7241691    CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.    7241695    SEMICONDUCTOR DEVICE HAVING
NANO-PILLARS AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

69



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7242285    APPARATUS AND METHOD FOR POWER
MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7242626    METHOD AND APPARATUS FOR LOW VOLTAGE WRITE IN A STATIC RANDOM ACCESS
MEMORY FREESCALE SEMICONDUCTOR, INC.    7242762    MONITORING AND CONTROL OF AN
ADAPTIVE FILTER IN A COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7244989    SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    7245246    CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION
OF NON-IDEALITIES IN CONTINOUS TIME SIGMA DELTA CONVERTERS. FREESCALE
SEMICONDUCTOR, INC.    7245519    DIGITALLY PROGRAMMABLE CAPACITOR ARRAY
FREESCALE SEMICONDUCTOR, INC.    7247552    INTEGRATED CIRCUIT HAVING STRUCTURAL
SUPPORT FOR A FLIP-CHIP INTERCONNECT PAD AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7248069    METHOD AND APPARATUS FOR PROVIDING SECURITY
FOR DEBUG CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    7248172    SYSTEM AND
METHOD FOR HUMAN BODY FALL DETECTION FREESCALE SEMICONDUCTOR, INC.    7248659   
METHOD FOR ADJUSTING ACQUISITION SPEED IN A WIRELESS NETWORK FREESCALE
SEMICONDUCTOR, INC.    7249223    PREFETCHING IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7249288    METHOD AND APPARATUS FOR
NON-INTRUSIVE TRACING FREESCALE SEMICONDUCTOR, INC.    7250340    METHOD OF
FABRICATING PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE ELEMENTS AND
SPACER CONTROL GATES IN A TRENCH FREESCALE SEMICONDUCTOR, INC.    7251797   
PESSIMISM REDUCTION IN CROSSTALK NOISE AWARE STATIC TIMING ANALYSIS FREESCALE
SEMICONDUCTOR, INC.    7253455    pHEMT WITH BARRIER OPTIMIZED FOR LOW
TEMPERATURE OPERATION FREESCALE SEMICONDUCTOR, INC.    7253486    FIELD PLATE
TRANSISTOR WITH REDUCED FIELD PLATE RESISTANCE FREESCALE SEMICONDUCTOR, INC.   
7253595    LOW DROP-OUT VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.   
7254003    DIFFERENTIAL NULLING AVALANCHE (DNA) CLAMP CIRCUIT AND METHOD OF USE
FREESCALE SEMICONDUCTOR, INC.    7254080    FUSE CIRCUIT AND ELECTRONIC CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7256077    METHOD FOR REMOVING A SEMICONDUCTOR
LAYER FREESCALE SEMICONDUCTOR, INC.    7256454    ELECTRONIC DEVICE INCLUDING
DISCONTINUOUS STORAGE ELEMENTS AND A PROCESS FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7256471    ANTIFUSE ELEMENT AND ELECTRICALLY REDUNDANT
ANTIFUSE ARRAY FOR CONTROLLED RUPTURE LOCATION FREESCALE SEMICONDUCTOR, INC.   
7256488    SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    7256657    VOLTAGE CONTROLLED
OSCILLATOR HAVING DIGITALLY CONTROLLED PHASE ADJUSTMENT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7259634    ARRANGEMENT AND METHOD FOR DIGITAL
DELAY LINE FREESCALE SEMICONDUCTOR, INC.    7259999    NON-VOLATILE EMORY CELL
ARRAY FOR IMPROVED DATA RETENTION AND METHOD OF OPERATING THEREOF FREESCALE
SEMICONDUCTOR, INC.    7260105    REDUCED PEAK EMI BUS USING VARIABLE BIT RATE
SPREADING FREESCALE SEMICONDUCTOR, INC.    7260163    NOISE BLANKER USING AN
ADAPTIVE ALL-POLE PREDICTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7261003    FLOWMETER AND METHOD FOR THE MAKING THEREOF FREESCALE SEMICONDUCTOR,
INC.    7261230    WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7262105    SEMICONDUCTOR DEVICE WITH SILICIDED
SOURCE/DRAINS FREESCALE SEMICONDUCTOR, INC.    7262494    THREE DIMENSIONAL
PACKAGE

 

SCHEDULE 1B (Patents)

70



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7262615    METHOD AND APPARATUS FOR TESTING A
SEMICONDUCTOR STRUCTURE HAVING TOP-SIDE AND BOTTOM-SIDE CONNECTIONS FREESCALE
SEMICONDUCTOR, INC.    7262617    METHOD FOR TESTING INTEGRATED CIRCUIT, AND
WAFER FREESCALE SEMICONDUCTOR, INC.    7262655    HIGH BANDWIDTH RESISTOR
FREESCALE SEMICONDUCTOR, INC.    7262667    RADIO FREQUENCY POWER AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    7262671    AMPLITUDE LEVEL CONTROL CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7262997    ELECTRONIC DEVICE INCLUDING A MEMORY
ARRAY AND CONDUCTIVE LINES FREESCALE SEMICONDUCTOR, INC.    7264986   
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7265004    ELECTRONIC DEVICES INCLUDING A SEMICONDUCTOR
LAYER AND A PROCESS FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
7265059    MULTIPLE FIN FORMATION FREESCALE SEMICONDUCTOR, INC.    7265534   
TEST SYSTEM FOR DEVICE CHARACTERIZATION FREESCALE SEMICONDUCTOR, INC.    7265994
   UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES FREESCALE SEMICONDUCTOR, INC.   
7266848    INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7268463    STRESS RELEASE MECHANISM IN MEMS DEVICE AND
METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    7268524    VOLTAGE
REGULATOR WITH ADAPTIVE FREQUENCY COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
7268588    CASCADABLE LEVEL SHIFTER CELL FREESCALE SEMICONDUCTOR, INC.   
7268715    GAIN CONTROL IN A SIGNAL PATH WITH SIGMA-DELTA ANALOG-TO DIGITAL
CONVERSION FREESCALE SEMICONDUCTOR, INC.    7269090    MEMORY ACCESS WITH
CONSECUTIVE ADDRESSES CORRESPONDING TO DIFFERENT ROWS FREESCALE SEMICONDUCTOR,
INC.    7271013    SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7271069    SEMICONDUCTOR DEVICE HAVING A
PLURALITY OF DIFFERENT LAYERS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   7271469    METHODS OF MAKING INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR,
INC.    7272053    INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH
DISCHARGE RATE CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7272178    METHOD AND APPARATUS FOR CONTROLLING THE BANDWIDTH FREQUENCY OF AN
ANALOG FILTER FREESCALE SEMICONDUCTOR, INC.    7272767    METHODS AND APPARATUS
FOR INCORPORATING IDDQ TESTING INTO LOGIC BIST FREESCALE SEMICONDUCTOR, INC.   
7273762    MICROELECTROMECHANICAL (MEM) DEVICE INCLUDING A SPRING RELEASE BRIDGE
AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    7274203   
DESIGN-FOR-TEST CIRCUIT FOR LOW PIN COUNT DEVICES FREESCALE SEMICONDUCTOR, INC.
   7274247    SYSTEM, METHOD AND PROGRAM PRODUCT FOR WELL-BIAS SET POINT
ADJUSTMENT FREESCALE SEMICONDUCTOR, INC.    7275148    DATA PROCESSING SYSTEM
USING MULTIPLE ADDRESSING MODES FOR SIMD OPERATIONS AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7276406    TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR
OPTIMIZED STRESS EFFECT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7276419    SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7276420    METHOD OF MANUFACTURING A PASSIVE INTEGRATED
MATCHING NETWORK FOR POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    7276435
   DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY
FREESCALE SEMICONDUCTOR, INC.    7276456    ARTICLE COMPRISING AN OXIDE LAYER ON
A GAAS-BASED SEMICONDUCTOR STRUCTURE AND METHOD OF FORMING SAME

 

SCHEDULE 1B (Patents)

71



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7276974    METHOD AND APPARATUS FOR PROTECTING
RF POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    7277449    ON CHIP NETWORK
FREESCALE SEMICONDUCTOR, INC.    7278062    METHOD AND APPARATUS FOR RESPONDING
TO ACCESS ERRORS IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7279409    METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    7279433    DEPOSITION AND PATTERNING OF BORON NITRIDE
NANOTUBE ILD FREESCALE SEMICONDUCTOR, INC.    7279907    METHOD OF TESTING FOR
POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    7279959    CHARGE PUMP SYSTEM WITH REDUCED RIPPLE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7279997    VOLTAGE CONTROLLED OSCILLATOR WITH A
MULTIPLE GATE TRANSISTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7280518    METHOD OF OPERATING A MEDIA ACCESS CONTROLLER FREESCALE
SEMICONDUCTOR, INC.    7280601    METHOD FOR OPERATING MULTIPLE OVERLAPPING
WIRELESS NETWORKS FREESCALE SEMICONDUCTOR, INC.    7280607    ULTRA WIDE
BANDWIDTH COMMUNICATIONS METHOD AND SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7280615    METHOD FOR MAKING A CLEAR CHANNEL ASSESSMENT IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.    7282307    REFLECTIVE MASK USEFUL FOR
TRANSFERRING A PATTERN USING EXTREME ULTRAVIOLET (EUV) RADIATION AND METHOD OF
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    7282386    SCHOTTKY DEVICE AND
METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.    7282395    METHOD OF MAKING
EXPOSED PAD BALL GRID ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    7282402   
METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7282415    METHOD FOR MAKING A SEMICONDUCTOR DEVICE WITH
STRAIN ENHANCEMENT FREESCALE SEMICONDUCTOR, INC.    7282426    METHOD OF FORMING
A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    7282929    APPARATUS FOR CURRENT
SENSING FREESCALE SEMICONDUCTOR, INC.    7283004    PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.    7284231    LAYOUT MODIFICATION USING
MULTILAYER-BASED CONSTRAINTS FREESCALE SEMICONDUCTOR, INC.    7285452    METHOD
TO SELECTIVELY FORM REGIONS HAVING DIFFERING PROPERTIES AND STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7285819    NONVOLATILE STORAGE ARRAY WITH CONTINUOUS
CONTROL GATE EMPLOYING HOT CARRIER INJECTION PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    7285832    MULTIPORT SINGLE TRANSISTOR BIT CELL FREESCALE
SEMICONDUCTOR, INC.    7285855    PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    7285976    INTEGRATED CIRCUIT WITH
PROGRAMMABLE-IMPEDENCE OUTPUT BUFFER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7286070    RF CARRIER GENERATOR AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    7286423    BIT LINE PRECHARGE IN EMBEDDED
MEMORY FREESCALE SEMICONDUCTOR, INC.    7287210    CONVOLUTIONAL ENCODER AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7288447    SEMICONDUCTOR
DEVICE HAVING TRENCH ISOLATION FOR DIFFERENTIAL STRESS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7288448    METHOD AND APPARATUS FOR MOBILITY
ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7288458
   SOI ACTIVE LAYER WITH DIFFERENT SURFACE ORIENTATION

 

SCHEDULE 1B (Patents)

72



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7288820    LOW VOLTAGE NMOS-BASED ELECTROSTATIC
DISCHARGE CLAMP FREESCALE SEMICONDUCTOR, INC.    7289052    SYSTEM AND METHOD
FOR ANALOG-TO-DIGITAL CONVERSION FREESCALE SEMICONDUCTOR, INC.    7289352   
SEMICONDUCTOR STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    7289535    METHOD
OF ACCOMMODATING FRAGMENTATION AND BURST IN A WIRELESS PROTOCOL FREESCALE
SEMICONDUCTOR, INC.    7289790    SYSTEM FOR PROVIDING DEVICE AUTHENTICATION IN
A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    7291521    SELF CORRECTING
SUPPRESSION OF THRESHOLD VOLTAGE VARIATION IN FULLY DEPLETED TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.    7292073    TRANSMISSION LINE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7292485    SRAM HAVING VARIABLE POWER SUPPLY
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7292495    INTEGRATED
CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION FREESCALE
SEMICONDUCTOR, INC.    7292622    METHOD AND APPARATUS FOR RAKING IN A WIRELESS
NETWORK FREESCALE SEMICONDUCTOR, INC.    7292827    SYSTEM AND METHOD FOR
PROVIDING A SINGLE-ENDED RECEIVE PORTION AND A DIFFERENTIAL TRANSMIT PORTION IN
A WIRELESS TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    7293153    METHOD AND
SYSTEM FOR DIRECT ACCESS TO A NON-MEMORY MAPPED DEVICE MEMORY FREESCALE
SEMICONDUCTOR, INC.    7293188    LOW VOLTAGE DETECTION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7295484    TEMPERATURE BASED DRAM REFRESH FREESCALE
SEMICONDUCTOR, INC.    7295487    STORAGE CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7296137    MEMORY MANAGEMENT CIRCUITRY TRANSLATION
INFORMATION RETRIEVAL DURING DEBUGGING FREESCALE SEMICONDUCTOR, INC.    7296248
   METHOD AND APPARATUS FOR COMPILING A PARAMETERIZED CELL FREESCALE
SEMICONDUCTOR, INC.    7297586    NOVEL GATE DIELECTRIC AND METAL GATE
INTEGRATION FREESCALE SEMICONDUCTOR, INC.    7297588    ELECTRONIC DEVICE
COMPRISING A GATE ELECTRODE INCLUDING A METAL-CONTAINING LAYER HAVING ONE OR
MORE IMPURITIES AND A PROCESS FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.
   7299335    TRANSLATION INFORMATION RETRIEVAL TRANSPARENT TO PROCESSOR CORE
FREESCALE SEMICONDUCTOR, INC.    7301187    HIGH VOLTAGE FIELD EFFECT DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    7301225    MULTI-ROW LEAD FRAME
FREESCALE SEMICONDUCTOR, INC.    7301378    CIRCUIT AND METHOD FOR DETERMINING
OPTIMAL POWER AND FREQUENCY METRICS OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7301741    INTEGRATED CIRCUIT WITH MULTIPLE INDEPENDENT
GATE FIELD EFFECT TRANSISTOR (MIGFET) RAIL CLAMP CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7303983    ALD GATE ELECTRODE FREESCALE SEMICONDUCTOR,
INC.    7304975    METHOD FOR PROVIDING RAPID DELAYED FRAME ACKNOWLEDGMENT IN A
WIRELESS TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    7305223    RADIO FREQUENCY
CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY SIGNAL COUPLER FREESCALE
SEMICONDUCTOR, INC.    7305642    METHOD OF TILING ANALOG CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    7305643    METHOD OF TILING ANALOG CIRCUITS THAT INCLUDE
RESISTORS AND CAPACITORS FREESCALE SEMICONDUCTOR, INC.    7306986    METHOD OF
MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE
SEMICONDUCTOR, INC.    7307572    PROGRAMMABLE DUAL INPUT SWITCHED-CAPACITOR
GAIN STAGE FREESCALE SEMICONDUCTOR, INC.    7308658    METHOD AND APPARATUS FOR
MEASURING TEST COVERAGE

 

SCHEDULE 1B (Patents)

73



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7309638    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    7312129    METHOD FOR
PRODUCING TWO GATES CONTROLLING THE SAME CHANNEL FREESCALE SEMICONDUCTOR, INC.
   7312654    QUIET POWER UP AND POWER DOWN OF A DIGITAL AUDIO AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    7314798    METHOD OF FABRICATING A NONVOLATILE
STORAGE ARRAY WITH CONTINUOUS CONTROL GATE EMPLOYING HOT CARRIER INJECTION
PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    7315268    INTEGRATOR CURRENT
MATCHING FREESCALE SEMICONDUCTOR, INC.    7315564    ANALOG SIGNAL SEPARATOR FOR
UWB VERSUS NARROWBAND SIGNALS FREESCALE SEMICONDUCTOR, INC.    7315932    DATA
PROCESSING SYSTEM HAVING INSTRUCTION SPECIFIERS FOR SIMD REGISTER OPERANDS AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7316965    SUBSTRATE CONTACT FOR
A CAPPED MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT AT THE WAFER LEVEL
FREESCALE SEMICONDUCTOR, INC.    7317222    MEMORY CELL USING A DIELECTRIC
HAVING NON-UNIFORM THICKNESS FREESCALE SEMICONDUCTOR, INC.    7317345   
ANTI-GATE LEAKAGE PROGRAMMABLE CAPACITOR FREESCALE SEMICONDUCTOR, INC.   
7320931    INTERFACIAL LAYER FOR USE WITH HIGH K DIELECTRIC MATERIALS FREESCALE
SEMICONDUCTOR, INC.    7322000    METHODS AND APPARATUS FOR EXTENDING
SEMICONDUCTOR CHIP TESTING WITH BOUNDARY SCAN REGISTERS FREESCALE SEMICONDUCTOR,
INC.    7322014    METHOD OF IMPLEMENTING POLISHING UNIFORMITY AND MODIFYING
LAYOUT DATA FREESCALE SEMICONDUCTOR, INC.    7323094    PROCESS FOR DEPOSITING A
LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    7323355    METHOD OF FORMING A MICROELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7323373    METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH
DECREASED UNDERCUTTING OF SEMICONDUCTOR MATERIAL FREESCALE SEMICONDUCTOR, INC.
   7323389    METHOD OF FORMING A FINFET STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   7324790    WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7327194    LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE
FREESCALE SEMICONDUCTOR, INC.    7327288    VARIABLE INTERPOLATOR FOR
NON-UNIFORMLY SAMPLED SIGNALS AND METHOD FREESCALE SEMICONDUCTOR, INC.   
7327993    LOW LEAKAGE LOCAL OSCILLATOR SYSTEM FREESCALE SEMICONDUCTOR, INC.   
7329566    SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    7332414    CHEMICAL DIE SINGULATION TECHNIQUE FREESCALE
SEMICONDUCTOR, INC.    7332979    LOW NOISE REFERENCE OSCILLATOR WITH FAST
START-UP FREESCALE SEMICONDUCTOR, INC.    7333814    METHOD OF ACCOMMODATING
OVERLAPPING ADJACENT NETWORKS FREESCALE SEMICONDUCTOR, INC.    7334059   
MULTIPLE BURST PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR, INC.   
7335602    CHARGE-FREE LAYER BY LAYER ETCHING OF DIELECTRICS FREESCALE
SEMICONDUCTOR, INC.    7335955    ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES
FREESCALE SEMICONDUCTOR, INC.    7336533    ELECTRONIC DEVICE AND METHOD FOR
OPERATING A MEMORY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7338894   
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7339241    FINFET STRUCTURE WITH CONTACTS

 

SCHEDULE 1B (Patents)

74



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7339267    SEMICONDUCTOR PACKAGE AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7339275    MULTI-CHIPS
SEMICONDUCTOR DEVICE ASSEMBLIES AND METHODS FOR FABRICATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7339404    DEGLITCH FILTER FREESCALE SEMICONDUCTOR, INC.
   7339442    BASEBAND RC FILTER POLE AND ON-CHIP CURRENT TRACKING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7339499    KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.    7339775    OVERCURRENT PROTECTION CIRCUIT AND
DC POWER SUPPLY FREESCALE SEMICONDUCTOR, INC.    7340178    CONVERSION BETWEEN
OPTICAL AND RADIO FREQUENCY SIGNALS FREESCALE SEMICONDUCTOR, INC.    7340542   
DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION FREESCALE SEMICONDUCTOR, INC.
   7341914    METHOD FOR FORMING A NON-VOLATILE MEMORY AND A PERIPHERAL DEVICE
ON A SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    7341915    METHOD
OF MAKING PLANAR DOUBLE GATE SILICON-ON INSULATOR STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    7342276    METHOD AND APPARATUS UTILIZING MONOCRYSTALLINE
INSULATOR FREESCALE SEMICONDUCTOR, INC.    7342518    DIGITAL RATE CONVERTER
FREESCALE SEMICONDUCTOR, INC.    7342833    NONVOLATILE MEMORY CELL PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.    7344917    METHOD FOR PACKAGING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    7344933    METHOD OF FORMING DEVICE
HAVING A RAISED EXTENSION REGION FREESCALE SEMICONDUCTOR, INC.    7345344   
EMBEDDED SUBSTRATE INTERCONNECT FOR UNDERSIDE CONTACT TO SOURCE AND DRAIN
REGIONS FREESCALE SEMICONDUCTOR, INC.    7345545    ENHANCEMENT MODE TRANSCEIVER
AND SWITCHED GAIN AMPLIFIER INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7346120    METHOD AND SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION
FINDING USING ULTRAWIDE BANDWIDTH TRANSMISSIONS FREESCALE SEMICONDUCTOR, INC.   
7346820    TESTING OF DATA RETENTION LATCHES IN CIRCUIT DEVICES FREESCALE
SEMICONDUCTOR, INC.    7348829    SLEW RATE CONTROL OF A CHARGE PUMP FREESCALE
SEMICONDUCTOR, INC.    7349266    MEMORY DEVICE WITH A DATA HOLD LATCH FREESCALE
SEMICONDUCTOR, INC.    7352333    FREQUENCY-NOTCHING ANTENNA FREESCALE
SEMICONDUCTOR, INC.    7352631    METHODS FOR PROGRAMMING A FLOATING BODY
NONVOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    7352793    SYSTEM AND METHOD
FOR ULTRA WIDEBAND COMMUNICATIONS USING MULTIPLE CODE WORDS FREESCALE
SEMICONDUCTOR, INC.    7353311    METHOD OF ACCESSING INFORMATION AND SYSTEM
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7354814    SEMICONDUCTOR PROCESS WITH
FIRST TRANSISTOR TYPES ORIENTED IN A FIRST PLANE AND SECOND TRANSISTOR TYPES
ORIENTED IN A SECOND PLANE FREESCALE SEMICONDUCTOR, INC.    7354831   
MULTI-CHANNEL TRANSISTOR STRUCTURE AND METHOD OF MAKING THEREOF FREESCALE
SEMICONDUCTOR, INC.    7355260    SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    7355289    PACKAGED INTEGRATED CIRCUIT WITH
ENHANCED THERMAL DISSIPATION FREESCALE SEMICONDUCTOR, INC.    7355456    WIDE
LINEAR RANGE PEAK DETECTOR FREESCALE SEMICONDUCTOR, INC.    7356628    PACKET
SWITCH WITH MULTIPLE ADDRESSABLE COMPONENTS FREESCALE SEMICONDUCTOR, INC.   
7358616    SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND
METHOD THEREOF

 

SCHEDULE 1B (Patents)

75



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7358743    ACCUMULATED CURRENT COUNTER AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7358792    DISCHARGE DEVICE AND
DC POWER SUPPLY SYSTEM FREESCALE SEMICONDUCTOR, INC.    7358796    INPUT CIRCUIT
FOR RECEIVING A VARIABLE VOLTAGE INPUT SIGNAL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7359459    SYSTEM AND MEDHOT FOR LOW POWER CLEAR CHANNEL
ASSESSMENT FREESCALE SEMICONDUCTOR, INC.    7360182    METHOD AND SYSTEM FOR
REDUCING DELAY NOISE IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7360183    DESIGN ANALYSIS TOOL AND METHOD FOR DERIVING CORRESPONDENCE BETWEEN
STORAGE ELEMENTS OF TWO MEMORY MODELS FREESCALE SEMICONDUCTOR, INC.    7361543
   METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE
SEMICONDUCTOR, INC.    7361551    METHOD FOR MAKING AN INTEGRATED CIRCUIT HAVING
AN EMBEDDED NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    7361561    A
METHOD OF MAKING A METAL GATE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   7361567    NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7361985    THERMALLY ENHANCED MOLDED PACKAGE FOR
SEMICONDUCTORS FREESCALE SEMICONDUCTOR, INC.    7361987    CIRCUIT DEVICE WITH
AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.
   7362134    CIRCUIT AND METHOD FOR LATCH BYPASS FREESCALE SEMICONDUCTOR, INC.
   7362190    OSCILLATOR CIRCUIT WITH HIGH PASS FILTER AND LOW PASS FILTER IN
OUTPUT STAGE FREESCALE SEMICONDUCTOR, INC.    7362645    INTEGRATED CIRCUIT
FUSES HAVING CORRESPONDING STORAGE CIRCUITRY FREESCALE SEMICONDUCTOR, INC.   
7362840    CIRCUIT AND METHOD FOR ADJUSTING TIMING ALIGNMENT USING PROGRAMMABLE
CODES FREESCALE SEMICONDUCTOR, INC.    7363208    POWER CONSUMPTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.    7364953    MANUFACTURING METHOD TO CONSTRUCT
SEMICONDUCTOR-ON-INSULATOR WITH CONDUCTOR LAYER SANDWICHED BETWEEN BURIED
DIELECTRIC LAYER AND SEMICONDUCTOR LAYERS FREESCALE SEMICONDUCTOR, INC.   
7364969    SEMICONDUCTOR FABRICATION PROCESS FOR INTEGRATING FORMATION OF
EMBEDDED NONVOLATILE STORAGE DEVICE WITH FORMATION OF MULTIPLE TRANSISTOR DEVICE
TYPES FREESCALE SEMICONDUCTOR, INC.    7364970    A METHOD OF MAKING A MULTI-BIT
NON-VOLATILE MEMORY (NVM) CELL AND STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
7365410    SEMICONDUCTOR STRUCTURE HAVING A METALLIC BUFFER LAYER AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    7365584    SLEW-RATE CONTROL APPARATUS
AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE TRANSIENTS DURING INDUCTIVE
FLYBACK FREESCALE SEMICONDUCTOR, INC.    7365587    CONTENTION-FREE KEEPER
CIRCUIT AND A METHOD FOR CONTENTION ELIMINATION FREESCALE SEMICONDUCTOR, INC.   
7368668    GROUND SHIELDS FOR SEMICONDUCTORS FREESCALE SEMICONDUCTOR, INC.   
7368786    PROCESS INSENSITIVE ESD PROTECTION DEVICE FREESCALE SEMICONDUCTOR,
INC.    7369086    MINIATURE VERTICALLY POLARIZED MULTIPLE FREQUENCY BAND
ANTENNA AND METHOD OF PROVIDING AN ANTENNA FOR A WIRELESS DEVICE FREESCALE
SEMICONDUCTOR, INC.    7369450    NONVOLATILE MEMORY HAVING LATCHING SENSE
AMPLIFIER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7369452   
PROGRAMMABLE CELL FREESCALE SEMICONDUCTOR, INC.    7369974    POLYNOMIAL
GENERATION METHOD FOR CIRCUIT MODELING FREESCALE SEMICONDUCTOR, INC.    7370332
   ARRANGEMENT AND METHOD FOR ITERATIVE DECODING

 

SCHEDULE 1B (Patents)

76



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7371626    METHOD AND APPARATUS FOR MAINTAINING
TOPOGRAPHICAL UNIFORMITY OF A SEMICONDUCTOR MEMORY ARRAY FREESCALE
SEMICONDUCTOR, INC.    7371677    LATERALLY GROWN NANOTUBES AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    7372342    OSCILLATOR FREESCALE
SEMICONDUCTOR, INC.    7373539    PARALLEL PATH ALIGNMENT METHOD AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.    7374971    SEMICONDUCTOR DIE EDGE
RECONDITIONING FREESCALE SEMICONDUCTOR, INC.    7375002    MIM CAPACITOR IN A
SEMICONDUCTOR DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7376177    CIRCUIT AND METHOD FOR RAKE TRAINING DURING ACQUISITION FREESCALE
SEMICONDUCTOR, INC.    7376207    APPARATUS FOR RECEIVING AND RECOVERING
FREQUENCY SHIFT KEYED SYMBOLS FREESCALE SEMICONDUCTOR, INC.    7376568    VOICE
SIGNAL PROCESSOR FREESCALE SEMICONDUCTOR, INC.    7376777    PERFORMING AN N-BIT
WRITE ACCESS TO AN MXN-BIT-ONLY PERIPHERAL FREESCALE SEMICONDUCTOR, INC.   
7378197    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A REFLECTIVE MASK
WITH A MULTI-LAYER ARC FREESCALE SEMICONDUCTOR, INC.    7378298    METHOD OF
MAKING STACKED DIE PACAKGE FREESCALE SEMICONDUCTOR, INC.    7378306    SELECTIVE
SILICON DEPOSITION FOR PLANARIZED DUAL SURFACE ORIENTATION INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    7378314    SOURCE SIDE INJECTION STORAGE DEVICE WITH
CONTROL GATES ADJACENT TO SHARED SOURCE/DRAIN AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7378317    SUPERJUNCTION POWER MOSFET FREESCALE
SEMICONDUCTOR, INC.    7378339    BARRIER FOR USE IN 3-D INTEGRATION OF CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    7378920    METHODS AND APPARATUS FOR A
HIGH-FREQUENCY OUTPUT MATCH CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7378993   
METHOD AND SYSTEM FOR TRANSMITTING DATA FREESCALE SEMICONDUCTOR, INC.    7379002
   METHODS AND APPARATUS FOR A MULTI-MODE ANALOG-TO-DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    7382158    LEVEL SHIFTER CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    7383393    SYSTEM AND METHOD FOR COOPERATIVE PREFETCHING FREESCALE
SEMICONDUCTOR, INC.    7384819    METHOD OF FORMING STACKABLE PACKAGE FREESCALE
SEMICONDUCTOR, INC.    7385307    DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY
DEVICE ACTIVATION ELEMENT FREESCALE SEMICONDUCTOR, INC.    7385451   
ARRANGEMENT, PHASE LOCKED LOOP AND METHOD FOR NOISE SHAPING IN A PHASE-LOCKED
LOOP FREESCALE SEMICONDUCTOR, INC.    7386821    PRIMITIVE CELL METHOD FOR FRONT
END PHYSICAL DESIGN FREESCALE SEMICONDUCTOR, INC.    7387946    METHOD OF
FABRICATING A SUBSTRATE FOR A PLANAR, DOUBLE GATED, TRANSISTOR PROCESS FREESCALE
SEMICONDUCTOR, INC.    7388419    PVT VARIATION DETECTION AND COMPENSATION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7388422    CHARGE PUMP CIRCUIT FOR HIGH
SIDE DRIVE CIRCUIT AND DRIVER DRIVING VOLTAGE CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    7388954    METHOD AND APPARATUS FOR TONE INDICATION FREESCALE
SEMICONDUCTOR, INC.    7391278    OSCILLATOR WITH STACKED AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    7391659    METHOD FOR MULTIPLE STEP PROGRAMMING A MEMORY
CELL FREESCALE SEMICONDUCTOR, INC.    7393752    SEMICONDUCTOR DEVICES AND
METHOD OF FABRICATION

 

SCHEDULE 1B (Patents)

77



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7394299    DIGITAL CLOCK FREQUENCY MULTIPLIER
FREESCALE SEMICONDUCTOR, INC.    7394686    PROGRAMMABLE STRUCTURE INCLUDING
DISCONTINUOUS STORAGE ELEMENTS AND SPACER CONTROL GATES IN A TRENCH FREESCALE
SEMICONDUCTOR, INC.    7394866    ULTRA WIDEBAND COMMUNICATION SYSTEM, METHOD,
AND DEVICE WITH LOW NOISE PULSE FORMATION FREESCALE SEMICONDUCTOR, INC.   
7397001    MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD
FREESCALE SEMICONDUCTOR, INC.    7397291    CLOCK JITTER MINIMIZATION IN A
CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR,
INC.    7397297    LEVEL SHIFTER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7397703    NON-VOLATILE MEMORY WITH CONTROLLED PROGRAM/ERASE FREESCALE
SEMICONDUCTOR, INC.    7397722    MULTIPLE BLOCK MEMORY WITH COMPLEMENTARY DATA
PATH FREESCALE SEMICONDUCTOR, INC.    7399675    ELECTRONIC DEVICE INCLUDING AN
ARRAY AND PROCESS FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7400172
   MILLER CAPACITANCE TOLERANT BUFFER ELEMENT FREESCALE SEMICONDUCTOR, INC.   
7400669    LEAKAGE NULLING RECEIVER CORRELATOR STRUCTURE AND METHOD FOR ULTRA
WIDE BANDWIDTH COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    7401201   
PROCESSOR AND METHOD FOR ALTERING ADDRESS TRANSLATION FREESCALE SEMICONDUCTOR,
INC.    7401234    AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND
METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.    7402476    METHOD FOR FORMING
AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7402477    METHOD OF
MAKING A MULTIPLE CRYSTAL ORIENTATION SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7403071    HIGH LINEARITY AND LOW NOISE AMPLIFIER WITH
CONTINUOUSLY VARIABLE GAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    7403410   
SWITCH DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7403966    HARDWARE
FOR PERFORMING AN ARITHMETIC FUNCTION FREESCALE SEMICONDUCTOR, INC.    7404019
   METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7404139    DECODER WITH M-AT-A-TIME TRACEBACK
FREESCALE SEMICONDUCTOR, INC.    7405099    WIDE AND NARROW TRENCH FORMATION IN
HIGH ASPECT RATIO MEMS FREESCALE SEMICONDUCTOR, INC.    7405102    METHODS AND
APPARATUS FOR THERMAL MANAGEMENT IN A MULTI-LAYER EMBEDDED CHIP STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    7405128    DOTTED CHANNEL MOSFET AND METHOD
FREESCALE SEMICONDUCTOR, INC.    7408973    ULTRA WIDE BANDWIDTH SPREAD-SPECTRUM
COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    7409198    WIDEBAND
VARIABLE GAIN AMPLIFIER IN AN ULTRA WIDEBAND RECEIVER FREESCALE SEMICONDUCTOR,
INC.    7409502    SELECTIVE CACHE LINE ALLOCATION INSTRUCTION EXECUTION AND
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    7409654    METHOD AND APPARATUS FOR
PERFORMING TEST PATTERN AUTOGRADING FREESCALE SEMICONDUCTOR, INC.    7409738   
SYSTEM AND METHOD FOR PREDICTING ROTATIONAL IMBALANCE FREESCALE SEMICONDUCTOR,
INC.    7410544    METHOD FOR CLEANING ELECTROLESS PROCESS TANK FREESCALE
SEMICONDUCTOR, INC.    7410876    METHODOLOGY TO REDUCE SOI FLOATING-BODY EFFECT
FREESCALE SEMICONDUCTOR, INC.    7411270    COMPOSITE CAPACITOR AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7411466    COIL-LESS OVERTONE
CRYSTAL OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    7411467    OVERTONE CRYSTAL
OSCILLATOR AUTOMATIC CALIBRATION SYSTEM

 

SCHEDULE 1B (Patents)

78



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7413970    ELECTRONIC DEVICE INCLUDING A
SEMICONDUCTOR FIN AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7414316    METHODS AND APPARATUS FOR THERMAL ISOLATION IN
VERTICALLY-INTEGRATED SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.   
7414384    SERIES REGULATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7414439   
RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION LINE FREESCALE SEMICONDUCTOR,
INC.    7414449    DYNAMIC SCANNABLE LATCH AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    7414462    DIFFERENTIAL RECEIVER CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7414877    ELECTRONIC DEVICE INCLUDING A
STATIC-RANDOM-ACCESS MEMORY CELL AND A PROCESS OF FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    7415493    ASYNCHRONOUS SAMPLING RATE
CONVERSION FREESCALE SEMICONDUCTOR, INC.    7415558    COMMUNICATION STEERING
FOR USE IN A MULTI-MASTER SHARED RESOURCE SYSTEM FREESCALE SEMICONDUCTOR, INC.
   7416605    ANNEAL OF EPITAXIAL LAYER IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7416945    METHOD FOR FORMING A SPLIT GATE MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.    7418251    COMPACT RADIO FREQUENCY HARMONIC
FILTER USING INTEGRATED PASSIVE DEVICE TECHNOLOGY FREESCALE SEMICONDUCTOR, INC.
   7418675    SYSTEM AND METHOD FOR REDUCING THE POWER CONSUMPTION OF CLOCK
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    7419866    ELECTRONIC DEVICE INCLUDING
SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER AN INSULATING LAYER AND A
PROCESS OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7420202   
ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    7420296    POWER SUPPLY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7420394    LATCHING INPUT BUFFER CIRCUIT WITH VARIABLE
HYSTERESIS FREESCALE SEMICONDUCTOR, INC.    7420401    LOW PIN COUNT RESET
CONFIGURATION FREESCALE SEMICONDUCTOR, INC.    7420426    FREQUENCY MODULATED
OUTPUT CLOCK FROM A DIGITAL PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.   
7421610    CLOCK GENERATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7422973   
METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE SEMICONDUCTOR,
INC.    7422979    METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A DIFFUSION
BARRIER STACK AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    7423416   
VOLTAGE REGULATOR AND METHOD FOR PROVIDING A REGULATED OUTPUT FREESCALE
SEMICONDUCTOR, INC.    7425464    SEMICONDUCTOR DEVICE PACKAGING FREESCALE
SEMICONDUCTOR, INC.    7425485    MICROELECTRONIC ASSEMBLY AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7427549    METHOD OF
SEPARATING STRUCTURE IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
7428172    CONCURRENT PROGRAMMING AND PROGRAM VERIFICATION OF FLOATING GATE
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    7429506    PROCESS OF MAKING A III-V
COMPOUND SEMICONDUCTOR HETEROSTRUCTURE MOSFET FREESCALE SEMICONDUCTOR, INC.   
7429790    SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    7430151    MEMORY WITH CLOCKED SENSE AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    7430642    SYSTEM AND METHOD FOR UNIFIED CACHE ACCESS
USING SEQUENTIAL INSTRUCTION INFORMATION

 

SCHEDULE 1B (Patents)

79



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7432024    LITHOGRAPHIC TEMPLATE AND METHOD OF
FORMATION AND USE FREESCALE SEMICONDUCTOR, INC.    7432122    ELECTRONIC DEVICE
AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
7432130    METHOD OF PACKAGING SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.
   7432133    PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER FREESCALE
SEMICONDUCTOR, INC.    7432145    POWER SEMICONDUCTOR DEVICE WITH A BASE REGION
AND METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    7432158   
METHOD FOR RETAINING NANOCLUSTER SIZE AND ELECTRICAL CHARACTERISTICS DURING
PROCESSING FREESCALE SEMICONDUCTOR, INC.    7432164    SEMICONDUCTOR DEVICE
COMPRISING A TRANSISTOR HAVING A COUNTER-DOPED CHANNEL REGION AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7432547    NON-VOLATILE MEMORY
DEVICE WITH IMPROVED DATA RETENTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7432565    III-V COMPOUND SEMICONDUCTOR HETEROSTRUCTURE MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.    7432693    LOW DROP-OUT DC VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.    7432725    ELECTRICAL FIELD SENSORS FREESCALE
SEMICONDUCTOR, INC.    7432729    METHODS OF TESTING ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.    7432748    SEQUENCE-INDEPENDENT POWER-ON RESET
FOR MULTIVOLTAGE CIRCUITS FREESCALE SEMICONDUCTOR, INC.    7432754    VOLTAGE
CONTROL CIRCUIT HAVING A POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    7432778
   ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING FREESCALE SEMICONDUCTOR, INC.
   7432792    HIGH FRQUENCY THIN FILM ELECTRICAL CIRCUIT ELEMENT FREESCALE
SEMICONDUCTOR, INC.    7432838    METHOD AND APPARATUS FOR REDUCED POWER
CONSUMPTION ADC CONVERSION FREESCALE SEMICONDUCTOR, INC.    7434009    APPARATUS
AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH BURSTS
FREESCALE SEMICONDUCTOR, INC.    7434039    COMPUTER PROCESSOR CAPABLE OF
RESPONDING WITH A COMPARABLE EFFICIENCY TO BOTH SOFTWARE-STATE-INDEPENDENT AND
STATE-DEPENDENT EVENTS FREESCALE SEMICONDUCTOR, INC.    7434108    MASKING
WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT INTERFACE
FREESCALE SEMICONDUCTOR, INC.    7434148    TRACK BUFFER IN A PARALLEL DECODER
FREESCALE SEMICONDUCTOR, INC.    7434264    DATA PROCESSING SYSTEM WITH
PERIPHERAL ACCESS PROTECTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   7434464    METHODS AND APPARATUS FOR A MEMS GYRO SENSOR FREESCALE
SEMICONDUCTOR, INC.    7435625    SEMICONDUCTOR DEVICE WITH REDUCED PACKAGE
CROSS-TALK AND LOSS FREESCALE SEMICONDUCTOR, INC.    7435639    DUAL SURFACE SOI
BY LATERAL EPITAXIAL OVERGROWTH FREESCALE SEMICONDUCTOR, INC.    7435646   
METHOD FOR FORMING FLOATING GATES WITHIN NVM PROCESS FREESCALE SEMICONDUCTOR,
INC.    7436025    TERMINATION STRUCTURES FOR SUPER JUNCTION DEVICES FREESCALE
SEMICONDUCTOR, INC.    7437698    METHOD AND PROGRAM PRODUCT FOR PROTECTING
INFORMATION IN EDA TOOL DESIGN VIEWS FREESCALE SEMICONDUCTOR, INC.    7437951   
FLOWMETER AND METHOD FOR THE MAKING THEREOF FREESCALE SEMICONDUCTOR, INC.   
7439105    METAL GATE WITH ZIRCONIUM FREESCALE SEMICONDUCTOR, INC.    7439134   
METHOD FOR PROCESS INTEGRATION OF NON-VOLATILE MEMORY CELL TRANSISTORS WITH
TRANSISTORS OF ANOTHER TYPE

 

SCHEDULE 1B (Patents)

80



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7439584    STRUCTURE AND METHOD FOR RESURF
LDMOSFET WITH A CURRENT DIVERTER FREESCALE SEMICONDUCTOR, INC.    7439606   
METHOD OF MANUFACTURING A PASSIVE INTEGRATED MATCHING NETWORK FOR POWER
AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    7439718    APPARATUS AND METHOD FOR
HIGH SPEED VOLTAGE REGULATION FREESCALE SEMICONDUCTOR, INC.    7439787   
METHODS AND APPARATUS FOR A DIGITAL PULSE WITDH MODULATOR USING MULTIPLE DELAY
LOCKED LOOPS FREESCALE SEMICONDUCTOR, INC.    7439791    TEMPERATURE
COMPENSATION DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7440313
   TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION FREESCALE SEMICONDUCTOR, INC.
   7440335    CONTENTION-FREE HIERARCHICAL BIT LINE IN EMBEDDED MEMORY AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7440354    MEMORY WITH LEVEL
SHIFTING WORD LINE DRIVER AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7440731    POWER AMPLIFIER WITH VSWR DETECTION AND CORRECTION FEATURE FREESCALE
SEMICONDUCTOR, INC.    7440737    NOISE BLANKER CONTROL FREESCALE SEMICONDUCTOR,
INC.    7441102    INTEGRATED CIRCUIT WITH FUNCTIONAL STATE CONFIGURABLE MEMORY
AND METHOD OF CONFIGURING FUNCTIONAL STATES OF THE INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.    7441262    INTEGRATED VPN/FIREWALL SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7442581    FLEXIBLE CARRIER AND RELEASE METHOD
FOR HIGH VOLUME ELECTRONIC PACKAGE FABRICATION FREESCALE SEMICONDUCTOR, INC.   
7442590    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    7442591    METHOD OF MAKING A
MULTI-GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    7442598    METHOD OF FORMING
AN INTERLAYER DIELECTRIC FREESCALE SEMICONDUCTOR, INC.    7442616    METHOD OF
MANUFACTURING A BIPOLAR TRANSISTOR AND BIPOLAR TRANSISTOR THEREOF FREESCALE
SEMICONDUCTOR, INC.    7442621    SEMICONDUCTOR PROCESS FOR FORMING STRESS
ABSORBENT SHALLOW TRENCH ISOLATIONS STRUCTURES FREESCALE SEMICONDUCTOR, INC.   
7442654    METHOD OF FORMING AN OXIDE LAYER ON A COMPOUND SEMICONDUCTOR
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7443174    ELECTRICAL FIELD
RECIPROCAL DISPLACEMENT SENSORS FREESCALE SEMICONDUCTOR, INC.    7443223   
LEVEL SHIFTING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7443256    OSCILLATOR
CIRCUIT WITH A VOLTAGE RESTRICTION BLOCK FREESCALE SEMICONDUCTOR, INC.   
7443323    CALIBRATING A DIGITAL-TO-ANALOG CONVERTER FREESCALE SEMICONDUCTOR,
INC.    7443325    SIGMA-DELTA MODULATOR FREESCALE SEMICONDUCTOR, INC.   
7443333    SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH VARIABLE
RESOLUTION FREESCALE SEMICONDUCTOR, INC.    7443745    BYTE WRITEABLE MEMORY
WITH BIT-COLUMN VOLTAGE SELECTION AND COLUMN REDUNDANCY FREESCALE SEMICONDUCTOR,
INC.    7444012    METHOD AND APPARATUS FOR PERFORMING FAILURE ANALYSIS WITH
FLUORESCENCE INKS FREESCALE SEMICONDUCTOR, INC.    7444443    METHOD OF
REPEATING DATA TRANSMISSION BETWEEN NETWORK DEVICES FREESCALE SEMICONDUCTOR,
INC.    7444556    SYSTEM AND METHOD OF INTERLEAVING TRANSMITTED DATA FREESCALE
SEMICONDUCTOR, INC.    7444557    MEMORY WITH FAULT TOLERANT REFERENCE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    7444568    METHOD AND APPARATUS FOR TESTING A
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    7445967    METHOD OF
PACKAGING A SEMICONDUCTOR DIE AND PACKAGE THEREOF

 

SCHEDULE 1B (Patents)

81



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7445976    METHOD OF FORMING A SEMICONDUCTOR
DEVICE HAVING AN INTERLAYER AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.
   7445981    METHOD FOR FORMING A DUAL METAL GATE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7445984    METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED
REGIONS FREESCALE SEMICONDUCTOR, INC.    7446001    METHOD FOR FORMING A
SEMICONDUCTOR-ON-INSULATOR (SOI) BODY-CONTACTED DEVICE WITH A PORTION OF DRAIN
REGION REMOVED FREESCALE SEMICONDUCTOR, INC.    7446006    SEMICONDUCTOR
FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING FREESCALE
SEMICONDUCTOR, INC.    7446017    METHODS AND APPARATUS FOR RF SHIELDING IN
VERTICALLY-INTEGRATED SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.   
7446026    METHOD OF FORMING A SEMICONDUCTOR DEVICE WITH STRESSOR SOURCE/DRAIN
REGIONS FREESCALE SEMICONDUCTOR, INC.    7446411    SEMICONDUCTOR STRUCTURE AND
METHOD OF ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    7446566    LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.    7446592    PVT VARIATION DETECTION AND
COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7446990    I/O CELL ESD
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7447272    FILTER METHOD AND APPARATUS
FOR POLAR MODULATION FREESCALE SEMICONDUCTOR, INC.    7447279    METHOD AND
SYSTEM FOR INDICATING ZERO-CROSSINGS OF A SIGNAL IN THE PRESENCE OF NOISE
FREESCALE SEMICONDUCTOR, INC.    7447284    METHOD AND APPARATUS FOR SIGNAL
NOISE CONTROL FREESCALE SEMICONDUCTOR, INC.    7447503    METHOD OF DESIGNATING
A FUTURE NETWORK COORDINATOR FREESCALE SEMICONDUCTOR, INC.    7447867   
NON-INTRUSIVE ADDRESS MAPPING HAVING A MODIFIED ADDRESS SPACE IDENTIFIER AND
CIRCUITRY THEREFOR FREESCALE SEMICONDUCTOR, INC.    7447886    SYSTEM FOR
EXPANDED INSTRUCTION ENCODING AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.
   7449923    AMPLIFIER CIRCUIT FOR DOUBLE SAMPLED ARCHITECTURES FREESCALE
SEMICONDUCTOR, INC.    7450454    LOW VOLTAGE DATA PATH IN MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.    7450558    METHOD FOR CONTROLLING OPERATION OF
A CHILD OR NEIGHBOR NETWORK FREESCALE SEMICONDUCTOR, INC.    7450634    DECISION
FEED FORWARD EQUALIZER SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.   
7450665    METHOD AND APPARATUS TO IMPLEMENT DC OFFSET CORRECTION IN A SIGMA
DELTA CONVERTER FREESCALE SEMICONDUCTOR, INC.    7452750    CAPACITOR ATTACHMENT
METHOD FREESCALE SEMICONDUCTOR, INC.    7452768    MULTIPLE DEVICE TYPES
INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7456055    ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR
FIN AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR,
INC.    7456465    SPLIT GATE MEMORY CELL AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7456679    REFERENCE CIRCUIT AND METHOD FOR GENERATING A
REFERENCE SIGNAL FROM A REFERENCE CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7456798    STACKED LOOP ANTENNA FREESCALE SEMICONDUCTOR, INC.    7457726   
SYSTEM AND METHOD FOR SELECTIVELY OBTAINING PROCESSOR DIAGNOSTIC DATA FREESCALE
SEMICONDUCTOR, INC.    7457892    DATA COMMUNICATION FLOW CONTROL DEVICE AND
METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    7458008    DECISION VOTING IN A
PARALLEL DECODER FREESCALE SEMICONDUCTOR, INC.    7459744    HOT CARRIER
INJECTION PROGRAMMABLE STRUCTURE INCLUDING DISCONTINUOUS STORAGE ELEMENTS AND
SPACER CONTROL GATES IN A TRENCH AND A METHOD OF USING THE SAME

 

SCHEDULE 1B (Patents)

82



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7466006    STRUCTURE AND METHOD FOR RESURF
DIODES WITH A CURRENT DIVERTER FREESCALE SEMICONDUCTOR, INC.    7466146   
FROZEN MATERIAL DETECTION USING ELECTRIC FIELD SENSOR FREESCALE SEMICONDUCTOR,
INC.    7468313    ENGINEERING STRAIN IN THICK STRAINED-SOI SUBSTRATES FREESCALE
SEMICONDUCTOR, INC.    7470624    INTEGRATED ASSIST FEATURES FOR EPITAXIAL
GROWTH BULK/SOI HYBRID TILES WITH COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
7470951    HYBRID-FET AND ITS APPLICATION AS SRAM FREESCALE SEMICONDUCTOR, INC.
   7471560    ELECTRONIC DEVICE INCLUDING A MEMORY ARRAY AND CONDUCTIVE LINES
FREESCALE SEMICONDUCTOR, INC.    7471582    MEMORY CIRCUIT USING A REFERENCE FOR
SENSING FREESCALE SEMICONDUCTOR, INC.    7473586    METHOD OF FORMING FLIP-CHIP
BUMP CARRIER TYPE PACKAGE FREESCALE SEMICONDUCTOR, INC.    7474585    MEMORY
WITH SERIAL INPUT/OUTPUT TERMINALS FOR ADDRESS AND DATA AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7476563    METHOD OF PACKAGING A DEVICE USING A
DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    7476593    SEMICONDUCTOR
DEVICE AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7477082
   METHOD AND CIRCUIT FOR DRIVING H-BRIDGE THAT REDUCES SWITCHING NOISE
FREESCALE SEMICONDUCTOR, INC.    7479407    DIGITAL AND RF SYSTEM AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7479422    SEMICONDUCTOR DEVICE WITH
STRESSORS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7479429    SPLIT
GATE MEMORY CELL METHOD FREESCALE SEMICONDUCTOR, INC.    7479465    TRANSFER OF
STRESS TO A LAYER FREESCALE SEMICONDUCTOR, INC.    7479785    CONTROL AND
TESTING OF A MICRO ELECTROMECHANICAL SWITCH FREESCALE SEMICONDUCTOR, INC.   
7479813    LOW VOLTAGE CIRCUIT WITH VARIABLE SUBSTRATE BIAS FREESCALE
SEMICONDUCTOR, INC.    7479824    A DUAL MODE VOLTAGE SUPPLY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7480837    METHOD OF MONITORING TIMEOUT CONDITIONS AND
DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.    7482679    LEADFRAME FOR A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7482781    POWER SUPPLY
APPARATUS FREESCALE SEMICONDUCTOR, INC.    7482880    FREQUENCY MODULATED OUTPUT
CLOCK FROM A DIGITAL FREQUENCY/PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.
   7483327    APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7484140    MEMORY HAVING
VARIABLE REFRESH CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7484147    SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7486129    LOW POWER VOLTAGE REFERENCE FREESCALE SEMICONDUCTOR, INC.    7486535
   METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES FREESCALE SEMICONDUCTOR, INC.   
7487661    SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7488635    SEMICONDUCTOR STRUCTURE WITH REDUCED
GATE DOPING AND METHODS FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.   
7489026    METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE FREESCALE
SEMICONDUCTOR, INC.    7489540    BITCELL WITH VARIABLE-CONDUCTANCE TRANSFER
GATE AND METHOD THEREOF

 

SCHEDULE 1B (Patents)

83



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7489723    SYSTEM AND METHOD FOR ADJUSTING
ACQUISITION PHASE FREESCALE SEMICONDUCTOR, INC.    7491594    METHODS OF
GENERATING PLANAR DOUBLE GATE TRANSISTOR SHAPES AND DATA PROCESSING SYSTEM
READABLE MEDIA TO PERFORM THE METHODS FREESCALE SEMICONDUCTOR, INC.    7491600
   NANOCRYSTAL BITCELL PROCESS INTEGRATION FOR HIGH DENSITY APPLICATION
FREESCALE SEMICONDUCTOR, INC.    7491622    PROCESS OF FORMING AN ELECTRONIC
DEVICE INCLUDING A LAYER FORMED USING AN INDUCTIVELY COUPLED PLASMA FREESCALE
SEMICONDUCTOR, INC.    7491630    UNDOPED GATE POLY INTEGRATION FOR IMPROVED
GATE PATTERNING AND COBALT SILICIDE EXTENDIBILITY FREESCALE SEMICONDUCTOR, INC.
   7492627    MEMORY WITH INCREASED WRITE MARGIN BITCELLS FREESCALE
SEMICONDUCTOR, INC.    7492789    METHOD AND SYSTEM FOR DYNAMIC PACKET
AGGREGATION IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    7493179   
DIGITAL AUDIO SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7494825    TOP CONTACT ALIGNMENT IN SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    7494832    SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    7494856    SEMICONDUCTOR FABRICATION
PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.    7494924    METHOD FOR FORMING REINFORCED
INTERCONNECTS ON A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    7495465    PVT
VARIATION DETECTION AND COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7495493    CIRCUITRY FOR LATCHING FREESCALE SEMICONDUCTOR, INC.    7495939   
RIPPLE FILTER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7495987    CURRENT-MODE
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    7497763    POLISHING PAD, A
POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD FREESCALE
SEMICONDUCTOR, INC.    7498848    SYSTEM AND METHOD FOR MONITORING CLOCK SIGNAL
IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7498864    ELECTRONIC
FUSE FOR OVERCURRENT PROTECTION FREESCALE SEMICONDUCTOR, INC.    7499342   
DYNAMIC MODULE OUTPUT DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7499442    METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS
FREESCALE SEMICONDUCTOR, INC.    7500033    UNIVERSAL SERIAL BUS TRANSMITTER
FREESCALE SEMICONDUCTOR, INC.    7500152    APPARATUS AND METHOD FOR TIME
ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME DOMAINS FREESCALE
SEMICONDUCTOR, INC.    7501876    LEVEL SHIFTER CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    7502410    METHOD AND SYSTEM FOR CONTROLLING A NOTCHING MECHANISM
FREESCALE SEMICONDUCTOR, INC.    7504289    ELECTRONIC DEVICE INCLUDING
TRANSISTOR STRUCTURES WITH SIDEWALL SPACERS AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7504302    NON-VOLATILE
MEMORY CELL INCLUDING A CAPACITOR STRUCTURE AND PROCESSES FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    7504677    MULTI-GATE ENHANCEMENT MODE RF
SWITCH AND BIAS ARRANGEMENT FREESCALE SEMICONDUCTOR, INC.    7505538    ULTRA
WIDEBAND COMMUNICATION SYSTEM, METHOD, AND DEVICE WITH LOW NOISE RECEPTION
FREESCALE SEMICONDUCTOR, INC.    7505748    LINEAR VOLTAGE CONTROLLED VARIABLE
ATTENUATOR WITH LINEAR DB/V GAIN SLOPE FREESCALE SEMICONDUCTOR, INC.    7506105
   PREFETCHING USING HASHED PROGRAM COUNTER

 

SCHEDULE 1B (Patents)

84



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7506438    LOW PROFILE INTEGRATED MODULE
INTERCONNECTS AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    7507638
   ULTRA-THIN DIE AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.
   7508021    RF POWER TRANSISTOR DEVICE WITH HIGH PERFORMANCE SHUNT CAPACITOR
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7508177    METHOD AND
CIRCUIT FOR REDUCING REGULATOR OUTPUT NOISE FREESCALE SEMICONDUCTOR, INC.   
7508246    PERFORMANCE VARIATION COMPENSATING CIRCUIT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7508260    BYPASSABLE LOW NOISE AMPLIFIER TOPOLOGY WITH
MULTI-TAP TRANSFORMER FREESCALE SEMICONDUCTOR, INC.    7508865    SYSTEM AND
METHOD FOR TRACKING AN ULTRAWIDE BANDWIDTH SIGNAL FREESCALE SEMICONDUCTOR, INC.
   7508896    CIRCUIT AND METHOD FOR DYNAMICALLY ADJUSTING A FILTER BANDWIDTH
FREESCALE SEMICONDUCTOR, INC.    7510922    SPACER T-GATE STRUCTURE FOR CoSi2
EXTENDIBILITY FREESCALE SEMICONDUCTOR, INC.    7510938    SEMICONDUCTOR
SUPERJUNCTION STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7510956    MOS DEVICE
WITH MULTI-LAYER GATE STACK FREESCALE SEMICONDUCTOR, INC.    7511319    METHOD
AND APPARATUS FOR A STEPPED-DRIFT MOSFET FREESCALE SEMICONDUCTOR, INC.   
7511360    SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    7511537    COMPARATOR CIRCUIT FOR REDUCING
CURRENT CONSUMPTION BY SURPRESSING GLITCHES DURING A TRANSISTIONAL PERIOD
FREESCALE SEMICONDUCTOR, INC.    7512171    SYSTEM AND METHOD FOR CALIBRATING AN
ANALOG SIGNAL PATH IN AN ULTRA WIDEBAND RECEIVER FREESCALE SEMICONDUCTOR, INC.
   7512391    SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT
INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    7512723    METHODS AND
APPARATUS FOR SHARING A PERIPHERAL IN A MULTI-CORE SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7514313    ELECTRONIC DEVICE AND A PROCESS FOR FORMING
THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7514340    COMPOSITE
INTEGRATED DEVICE AND METHODS FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.
   7517741    SINGLE TRANSISTOR MEMORY CELL WITH REDUCED RECOMBINATION RATES
FREESCALE SEMICONDUCTOR, INC.    7517742    AREA DIODE FORMATION IN SOI
APPLICATION FREESCALE SEMICONDUCTOR, INC.    7517747    NANOCRYSTAL NON-VOLATILE
MEMORY CELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7518177   
SEMICONDUCTOR STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    7518179    VIRTUAL
GROUND MEMORY ARRAY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7518352
   BOOTSTRAP CLAMPING CIRCUIT FOR DC/DC REGULATORS AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7518933    CIRCUIT FOR USE IN A MULTIPLE BLOCK MEMORY
FREESCALE SEMICONDUCTOR, INC.    7518947    SELF-TIMED MEMORY HAVING COMMON
TIMING CONTROL CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7519099    PSEUDORANDOM NOISE LOCK DETECTOR FREESCALE SEMICONDUCTOR, INC.   
7520170    OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER FREESCALE
SEMICONDUCTOR, INC.    7520797    PLATEN ENDPOINT WINDOW WITH PRESSURE RELIEF
FREESCALE SEMICONDUCTOR, INC.    7521314    METHOD FOR SELECTIVE REMOVAL OF A
LAYER FREESCALE SEMICONDUCTOR, INC.    7521317    METHOD OF FORMING A
SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.   
7521720    SEMICONDUCTOR OPTICAL DEVICES AND METHOD FOR FORMING

 

SCHEDULE 1B (Patents)

85



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7521974    A TRANSITIONAL PHASE LOCKED LOOP
USING A QUANTIZED INTERPOLATED EDGE TIMED SYNTHESIZER FREESCALE SEMICONDUCTOR,
INC.    7522667    METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES
REQUIRED TO BUILD A COMPLETE PICTURE IN A MPEG VIDEO STREAM FREESCALE
SEMICONDUCTOR, INC.    7523373    MINIMUM MEMORY OPERATING VOLTAGE TECHNIQUE
FREESCALE SEMICONDUCTOR, INC.    7524693    METHOD AND APPARATUS FOR FORMING AN
ELECTRICAL CONNECTION TO A SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.
   7524707    MODIFIED HYBRID ORIENTATION TECHNOLOGY FREESCALE SEMICONDUCTOR,
INC.    7524719    SELF-ALIGNED SPLIT GATE MEMORY CELL AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    7524731    ELECTRONIC DEVICE INCLUDING AN
INDUCTOR AND A PROCESS OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
7525152    RF POWER TRANSISTOR DEVICE WITH METAL ELECTROMIGRATION DESIGN AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7525353    BROWN OUT DETECTOR
FREESCALE SEMICONDUCTOR, INC.    7525866    MEMORY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7525867    STORAGE CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7527976    PROCESS FOR TESTING A REGION FOR AN ANALYTE
AND A PROCESS FOR FORMING AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
7528015    TUNABLE ANTIFUSE ELEMENT AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    7528029    STRESSOR INTEGRATION AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    7528047    SELF-ALIGNED SPLIT GATE MEMORY CELL
AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.    7528062    INTEGRATED
MATCHING NETWORK AND METHOD FOR MANUFACTURING INTEGRATED MATCHING NETWORKS
FREESCALE SEMICONDUCTOR, INC.    7528069    FINE PITCH INTERCONNECT AND METHOD
OF MAKING FREESCALE SEMICONDUCTOR, INC.    7528468    CAPACITOR ASSEMBLY WITH
SHEILDED CONNECTIONS AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR,
INC.    7529363    TONE DETECTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7530037    METHODS OF GENERATING PLANAR DOUBLE GATE TRANSISTOR SHAPES
AND DATA PROCESSING SYSTEM READABLE MEDIA TO PERFORM THE METHODS FREESCALE
SEMICONDUCTOR, INC.    7530039    METHODS AND APPARATUS FOR SIMULATING
DISTRIBUTED EFFECTS FREESCALE SEMICONDUCTOR, INC.    7531383    ARRAY QUAD FLAT
NO-LEAD PACKAGE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.   
7532687    DUAL STAGE AUTOMATIC GAIN CONTROL IN AN ULTRA WIDEBAND RECEIVER
FREESCALE SEMICONDUCTOR, INC.    7532696    CALIBRATION DEVICE FOR A PHASED
LOCKED LOOP SYNTHESISER FREESCALE SEMICONDUCTOR, INC.    7534162    GROOVED
PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR FREESCALE SEMICONDUCTOR, INC.   
7534674    METHOD OF MAKING A SEMICONDUCTOR DEVICE WITH A STRESSOR FREESCALE
SEMICONDUCTOR, INC.    7534693    THIN-FILM CAPACITOR WITH A FIELD MODIFICATION
LAYER AND METHODS FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7534706
   RECESSED POLY EXTENSION T-GATE FREESCALE SEMICONDUCTOR, INC.    7535060   
CHARGE STORAGE STRUCTURE FORMATION IN TRANSISTOR WITH VERTICAL CHANNEL REGION
FREESCALE SEMICONDUCTOR, INC.    7535078    SEMICONDUCTOR DEVICE HAVING A FUSE
AND METHOD OF FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.    7535079   
SEMICONDUCTOR DEVICE COMPRISING PASSIVE COMPONENTS

 

SCHEDULE 1B (Patents)

86



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7535391    ANALOG-TO-DIGITAL CONVERTER HAVING
RANDOM CAPACITOR ASSIGNMENT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7538000    STRUCTURE AND MANUFACTURING METHOD OF MULTI-GATE DIELECTRIC
THICKNESSES FOR PLANAR DOUBLE GATE DEVICE HAVING MULTI-THRESHOLD VOLTAGES
FREESCALE SEMICONDUCTOR, INC.    7538002    SEMICONDUCTOR PROCESS INTEGRATING
SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER STRESSORS FREESCALE
SEMICONDUCTOR, INC.    7538559    SYSTEM AND METHOD FOR REDUCING CURRENT IN A
DEVICE DURING TESTING FREESCALE SEMICONDUCTOR, INC.    7538586    TRANSMITTER
FOR A CONTROLLED- SHAPE SWITCHED SIGNAL ON A COMMUNICATION LINE FREESCALE
SEMICONDUCTOR, INC.    7538799    SYSTEM AND METHOD FOR FLICKER DETECTION IN
DIGITAL IMAGING FREESCALE SEMICONDUCTOR, INC.    7539277    BINARY STREAM
SWITCHING CONTROLLED MODULUS DIVIDER FOR FRACTIONAL FREQUENCY SYNTHESIS
FREESCALE SEMICONDUCTOR, INC.    7539888    MESSAGE BUFFER FOR A RECEIVER
APPARATUS ON A COMMUNICATIONS BUS FREESCALE SEMICONDUCTOR, INC.    7539906   
SYSTEM FOR INTEGRATED DATA INTEGRITY VERIFICATION AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7542351    INTEGRATED CIRCUIT FEATURING A NON-VOLATILE
MEMORY WITH CHARGE/DISCHARGE RAMP RATE CONTROL AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7542360    PROGRAMMABLE BIAS FOR A MEMORY ARRAY FREESCALE
SEMICONDUCTOR, INC.    7542365    APPARATUS AND METHOD FOR ACCESSING A
SYNCHRONOUS SERIAL MEMORY HAVING UNKNOWN ADDRESS BIT FIELD SIZE FREESCALE
SEMICONDUCTOR, INC.    7542369    INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW
VOLTAGE READ/WRITE OPERATION FREESCALE SEMICONDUCTOR, INC.    7542412   
SELF-ROUTING, STAR-COUPLER-BASED COMMUNICATION NETWORK FREESCALE SEMICONDUCTOR,
INC.    7542567    METHOD AND APPARATUS FOR PROVIDING SECURITY IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    7544548    TRENCH LINER FOR
DSO INTEGRATION FREESCALE SEMICONDUCTOR, INC.    7544575    A DUAL METAL
SILICIDE SCHEME USING A DUAL SPACER PROCESS FREESCALE SEMICONDUCTOR, INC.   
7544576    DIFFUSION BARRIER FOR NICKEL SILICIDES IN A SEMICONDUCTOR FABRICATION
PROCESS FREESCALE SEMICONDUCTOR, INC.    7544595    FORMING A SEMICONDUCTOR
DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR,
INC.    7544605    METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE FREESCALE
SEMICONDUCTOR, INC.    7544980    SPLIT GATE MEMORY CELL IN A FINFET FREESCALE
SEMICONDUCTOR, INC.    7544997    MULTI-LAYER SOURCE/DRAIN STRESSOR FREESCALE
SEMICONDUCTOR, INC.    7545679    ELECTRICAL ERASABLE PROGRAMMABLE MEMORY
TRANSCONDUCTANCE TESTING FREESCALE SEMICONDUCTOR, INC.    7545702    MEMORY
PIPELINING IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7548093   
SCHEME OF LEVEL SHIFTER CELL FREESCALE SEMICONDUCTOR, INC.    7548102    DATA
LATCH FREESCALE SEMICONDUCTOR, INC.    7548552    METHOD FOR POLLING IN A MEDIUM
ACCESS CONTROL PROTOCOL FREESCALE SEMICONDUCTOR, INC.    7548561    METHOD OF
TRANSMITTING AND RECEIVING DATA FREESCALE SEMICONDUCTOR, INC.    7550318   
INTERCONNECT FOR IMPROVED DIE TO SUBSTRATE ELECTRICAL COUPLING FREESCALE
SEMICONDUCTOR, INC.    7550348    SOURCE SIDE INJECTION STORAGE DEVICE WITH
SPACER GATES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7550804   
SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR,
INC.    7553704    ANTIFUSE ELEMENT AND METHOD OF MANUFACTURE

 

SCHEDULE 1B (Patents)

87



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7553753    METHOD OF FORMING CRACK ARREST
FEATURES IN EMBEDDED DEVICE BUILD-UP PACKAGE AND PACKAGE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7554185    FLIP CHIP AND WIRE BOND SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    7554391    AMPLIFIER HAVING A VIRTUAL GROUND
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7554841    CIRCUIT FOR
STORING INFORMATION IN AN INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7555075    ADJUSTABLE NOISE SUPPRESSION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7556978    PIEZOELECTRIC MEMS SWITCHES AND METHODS OF
MAKING FREESCALE SEMICONDUCTOR, INC.    7556992    METHOD FOR FORMING VERTICAL
STRUCTURES IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7557008   
METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.   
7557042    METHOD FOR MAKING A SEMICONDUCTOR DEVICE WITH REDUCED SPACING
FREESCALE SEMICONDUCTOR, INC.    7558539    POWER CONTROL FEEDBACK LOOP FOR
ADJUSTING A MAGNITUDE OF AN OUTPUT SIGNAL FREESCALE SEMICONDUCTOR, INC.   
7559041    METHOD AND APPARATUS FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7560318    ELECTRONIC DEVICE AND A PROCESS FOR
FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7560354   
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A DOPED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    7560965    SCANNABLE FLIP-FLOP WITH
NON-VOLATILE STORAGE ELEMENT AND METHOD FREESCALE SEMICONDUCTOR, INC.    7560970
   LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    7561076    FRONT-END METHOD
FOR NICAM ENCODING FREESCALE SEMICONDUCTOR, INC.    7563662    ELECTRONIC
DEVICES INCLUDING NON-VOLATILE MEMORY AND PROCESSES FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    7563681    DOUBLE-GATED NON-VOLATILE MEMORY AND
METHODS FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.    7563700    METHOD
FOR IMPROVING SELF-ALIGNED SILICIDE EXTENDIBILITY WITH SPACER RECESS USING AN
AGGREGATED SPACER RECESS ETCH (ASRE) INTEGRATION FREESCALE SEMICONDUCTOR, INC.
   7564275    SWITCHING CIRCUIT AND A METHOD OF DRIVING A LOAD FREESCALE
SEMICONDUCTOR, INC.    7564716    MEMORY DEVICE WITH RETAINED INDICATOR OF READ
REFERENCE LEVEL FREESCALE SEMICONDUCTOR, INC.    7564738    DOUBLE-RATE MEMORY
FREESCALE SEMICONDUCTOR, INC.    7565639    INTEGRATED ASSIST FEATURES FOR
EPITAXIAL GROWTH BULK TILES WITH COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
7566623    ELECTRONIC DEVICE INCLUDING A SEMICONDUCTOR FIN HAVING A PLURALITY OF
GATE ELECTRODES AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7566648    METHOD OF MAKING SOLDER PAD FREESCALE
SEMICONDUCTOR, INC.    7570627    METHOD FOR SHARING BANDWIDTH USING REDUCED
DUTY CYCLE SIGNALS AND MEDIA ACCESS CONTROL FREESCALE SEMICONDUCTOR, INC.   
7570712    SYSTEM AND METHOD FOR TRANSMITTING ULTRAWIDE BANDWIDTH SIGNALS
FREESCALE SEMICONDUCTOR, INC.    7571404    A FAST ON-CHIP DECOUPLING
CAPACITANCE BUDGETING METHOD AND DEVICE FOR REDUCED POWER SUPPLY NOISE FREESCALE
SEMICONDUCTOR, INC.    7571406    CLOCK TREE ADJUSTABLE BUFFER FREESCALE
SEMICONDUCTOR, INC.    7572680    PACKAGED INTEGRATED CIRCUIT WITH ENHANCED
THERMAL DISSIPATION FREESCALE SEMICONDUCTOR, INC.    7572699    ELECTRONIC
DEVICE INCLUDING FINS AND DISCONTINUOUS STORAGE ELEMENTS AND PROCESSES OF
FORMING AND USING THE SAME

 

SCHEDULE 1B (Patents)

88



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7572706    SOURCE/DRAIN STRESSOR AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7572723    A MICROPAD FOR BONDING AND
A METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7573101    EMBEDDED SUBSTRATE
INTERCONNECT FOR UNDERSIDE CONTACT TO SOURCE AND DRAIN REGIONS FREESCALE
SEMICONDUCTOR, INC.    7573114    ELECTRONIC DEVICE INCLUDING A GATED DIODE
FREESCALE SEMICONDUCTOR, INC.    7573247    SERIES REGULATOR CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7573332    AMPLIFIER WITH ACTIVE INDUCTOR FREESCALE
SEMICONDUCTOR, INC.    7573416    ANALOG TO DIGITAL CONVERTER WITH LOW POWER
CONTROL FREESCALE SEMICONDUCTOR, INC.    7573762    ONE TIME PROGRAMMABLE
ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7573865
   METHOD OF SYNCHRONIZING A WIRELESS DEVICE USING AN EXTERNAL CLOCK FREESCALE
SEMICONDUCTOR, INC.    7574219    METHOD AND SYSTEM FOR ENABLING DEVICE
FUNCTIONS BASED ON DISTANCE INFORMATION FREESCALE SEMICONDUCTOR, INC.    7574564
   REPLACEMENT POINTER CONTROL FOR SET ASSOCIATIVE CACHE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7574682    YIELD ANALYSIS AND IMPROVEMENT USING
ELECTRICAL SENSITIVITY EXTRACTION FREESCALE SEMICONDUCTOR, INC.    7575958   
PROGRAMMABLE FUSE WITH SILICON GERMANIUM FREESCALE SEMICONDUCTOR, INC.   
7575968    INVERSE SLOPE ISOLATION AND DUAL SURFACE ORIENTATION INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    7575975    METHOD FOR FORMING A PLANAR AND
VERTICAL SEMICONDUCTOR STRUCTURE HAVING A STRAINED SEMICONDUCTOR LAYER FREESCALE
SEMICONDUCTOR, INC.    7576526    OVERCURRENT DETECTION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7578190    SYMMETRICAL DIFFERENTIAL CAPACITIVE SENSOR AND
METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    7579219    SEMICONDUCTOR
DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7579228    DISPOSABLE ORGANIC SPACERS FREESCALE
SEMICONDUCTOR, INC.    7579238    METHOD OF FORMING A MULTI-BIT NONVOLATILE
MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    7579243    SPLIT GATE MEMORY CELL
METHOD FREESCALE SEMICONDUCTOR, INC.    7579258    SEMICONDUCTOR INTERCONNECT
HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR FORMATION FREESCALE
SEMICONDUCTOR, INC.    7579279    METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING
SEMICONDUCTOR PROCESSING FREESCALE SEMICONDUCTOR, INC.    7579282    METHOD FOR
REMOVING METAL FOOT DURING HIGH-K DIELECTRIC/METAL DATE ETCHING FREESCALE
SEMICONDUCTOR, INC.    7579590    A METHOD OF MEASURING THIN LAYERS USING SIMS
FREESCALE SEMICONDUCTOR, INC.    7579860    DIGITAL BANDGAP REFERENCE AND METHOD
FOR PRODUCING REFERENCE SIGNAL FREESCALE SEMICONDUCTOR, INC.    7579898   
TEMPERATURE SENSOR DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.   
7580001    ANTENNA STRUCTURE FOR INTEGRATED CIRCUIT DIE USING BOND WIRE
FREESCALE SEMICONDUCTOR, INC.    7580070    SYSTEM AND METHOD FOR ROLL-OFF
CORRECTION IN IMAGE PROCESSING FREESCALE SEMICONDUCTOR, INC.    7580288   
MULTI-LEVEL VOLTAGE ADJUSTMENT FREESCALE SEMICONDUCTOR, INC.    7581151   
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7581202    METHOD FOR GENERATION, PLACEMENT, AND ROUTING
OF TEST STRUCTURES IN TEST CHIPS

 

SCHEDULE 1B (Patents)

89



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7582929    ELECTRONIC DEVICE INCLUDING
DISCONTINUOUS STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.    7583088   
SYSTEM AND METHOD FOR REDUCING NOISE IN SENSORS WITH CAPACITIVE PICKUP FREESCALE
SEMICONDUCTOR, INC.    7583121    FLIP-FLOP HAVING LOGIC STATE RETENTION DURING
A POWER DOWN MODE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7583542
   MEMORY WITH CHARGE STORAGE LOCATIONS FREESCALE SEMICONDUCTOR, INC.    7583554
   INTEGRATED CIRCUIT FUSE ARRAY FREESCALE SEMICONDUCTOR, INC.    7583945   
AMPLIFIER WITH IMPROVED NOISE PERFORMANCE AND EXTENDED GAIN CONTROL RANGE
FREESCALE SEMICONDUCTOR, INC.    7585735    ASYMMETRIC SPACERS AND ASYMMETRIC
SOURCE/DRAIN EXTENSION LAYERS FREESCALE SEMICONDUCTOR, INC.    7585744    METHOD
OF FORMING A SEAL FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
7586238    CONTROL AND TESTING OF A MICRO ELECTROMECHANICAL SWITCH HAVING A
PIEZO ELEMENT FREESCALE SEMICONDUCTOR, INC.    7586367    CURRENT SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    7588951    METHOD OF PACKAGING A SEMICONDUCTOR
DEVICE AND A PREFABRICATED CONNECTOR FREESCALE SEMICONDUCTOR, INC.    7589370   
RF POWER TRANSISTOR WITH LARGE PERIPHERY METAL-INSULATOR-SILICON SHUNT CAPACITOR
FREESCALE SEMICONDUCTOR, INC.    7589550    SEMICONDUCTOR DEVICE TEST SYSTEM
HAVING REDUCED CURRENT LEAKAGE FREESCALE SEMICONDUCTOR, INC.    7589658   
ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7589945    DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION
CIRCUIT WITH VARYING CLAMP SIZE FREESCALE SEMICONDUCTOR, INC.    7592224   
PROGRAMMABLE STRUCTURE INCLUDING CONTROL GATE OVERLYING SELECT GATE FORMED IN A
TRENCH FREESCALE SEMICONDUCTOR, INC.    7592230    TRENCH POWER DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    7592248    SEMICONDUCTOR DEVICE HAVING
NANOTUBE STRUCTURES AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.   
7592273    SEMICONDUCTOR DEVICE WITH HYDROGEN BARRIER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7592673    ESD PROTECTION CIRCUIT WITH ISOLATED
DIODE ELEMENT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7593202   
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FOR MULTIPLE POWER DOMAIN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7593422    METHOD OF
OPERATING A MEDIA ACCESS CONTROLLER HAVING PSEUDO-STATIC GUARANTEED TIME SLOTS
FREESCALE SEMICONDUCTOR, INC.    7594423    KNOCK SIGNAL DETECTION IN AUTOMOTIVE
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    7595226    METHOD OF PACKAGING AN
INTEGRATED CIRCUIT DIE FREESCALE SEMICONDUCTOR, INC.    7595257    ELECTRONIC
DEVICE INCLUDING A BARRIER LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    7595666    AMPLIFIER CIRCUIT FOR DOUBLE SAMPLED
ARCHITECTURES FREESCALE SEMICONDUCTOR, INC.    7595699    LOCK LOOP CIRCUIT AND
METHOD HAVING IMPROVED LOCK TIME FREESCALE SEMICONDUCTOR, INC.    7598517   
SUPERJUNCTION TRENCH DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7598596
   METHODS AND APPARATUS FOR A DUAL-METAL MAGNETIC SHIELD STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7598716    LOW PASS FILTER LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.    7598784    SYSTEM AND METHOD FOR CONTROLLING
SIGNAL TRANSITIONS FREESCALE SEMICONDUCTOR, INC.    7598805    LOAD INSENSITIVE
BALANCED POWER AMPLIFIER AND RELATED OPERATING METHOD

 

SCHEDULE 1B (Patents)

90



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7599236    IN-CIRCUIT VT DISTRIBUTION BIT
COUNTER FOR NON-VOLATILE MEMORY DEVICES FREESCALE SEMICONDUCTOR, INC.    7599432
   METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7599976    SYSTEM AND METHOD FOR
CRYPTOGRAPHIC KEY GENERATION FREESCALE SEMICONDUCTOR, INC.    7602014   
SUPERJUNCTION POWER MOSFET FREESCALE SEMICONDUCTOR, INC.    7602168    VOLTAGE
REGULATOR FOR INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    7602233    A
VOLTAGE MULTIPLIER WITH IMPROVED EFFICIENCY FREESCALE SEMICONDUCTOR, INC.   
7603902    TEMPERATURE COMPENSATION CIRCUIT, TRIMMING CIRCUIT, AND ACCELERATION
DETECTOR FREESCALE SEMICONDUCTOR, INC.    7605652    LOOP GAIN EQUALIZER FOR RF
POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    7608513    DUAL GATE LDMOS
DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7608893    MULTI-CHANNEL
TRANSISTOR STRUCTURE AND METHOD OF MAKING THEREOF FREESCALE SEMICONDUCTOR, INC.
   7608898    ONE TRANSISTOR DRAM CELL STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   7608908    ROBUST DEEP TRENCH ISOLATION FREESCALE SEMICONDUCTOR, INC.   
7608913    NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP
FREESCALE SEMICONDUCTOR, INC.    7608942    POWER MANAGEMENT SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7609541    MEMORY CELLS WITH LOWER POWER CONSUMPTION
DURING A WRITE OPERATION FREESCALE SEMICONDUCTOR, INC.    7610466    DATA
PROCESSING SYSTEM USING INDEPENDENT MEMORY AND REGISTER OPERAND SIZE SPECIFIERS
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7610809    DIFFERENTIAL
CAPACITIVE SENSOR AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.   
7611936    METHOD TO CONTROL UNIFORMITY/COMPOSITION OF METAL ELECTRODES,
SILICIDES ON TOPOGRAPHY AND DEVICES USING THIS METHOD FREESCALE SEMICONDUCTOR,
INC.    7611955    METHOD OF FORMING A BIPOLAR TRANSISTOR AND SEMICONDUCTOR
COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    7612577    SPEEDPATH REPAIR
IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7612588    POWER ON
DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7612613    SELF REGULATING
BIASING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7612619    PHASE DETECTOR
DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7613775    NETWORK
MESSAGE FILTERING USING HASHING AND PATTERN MATCHING FREESCALE SEMICONDUCTOR,
INC.    7613981    SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION IN A
LOW-DENSITY PARITY-CHECK (LDPC) DECODER FREESCALE SEMICONDUCTOR, INC.    7615806
   METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7615866    CONTACT SURROUNDED BY PASSIVATION AND
POLYIMIDE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7616509   
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY FREESCALE SEMICONDUCTOR, INC.    7616676
   METHOD AND SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION FINDING
USING ULTRAWIDE BANDWIDTH TRANSMISSIONS FREESCALE SEMICONDUCTOR, INC.    7617437
   ERROR CORRECTION DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7618902    PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION
OF A METAL-CONTAINING LAYER FREESCALE SEMICONDUCTOR, INC.    7619270   
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS

 

SCHEDULE 1B (Patents)

91



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7619273    A VARACTOR FREESCALE SEMICONDUCTOR,
INC.    7619275    ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.    7619297    ELECTRONIC DEVICE INCLUDING AN
INDUCTOR FREESCALE SEMICONDUCTOR, INC.    7619440    CIRCUIT HAVING LOGIC STATE
RETENTION DURING POWER-DOWN AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7619464    CURRENT COMPARISON BASED VOLTAGE BIAS GENERATOR FOR ELECTRONIC DATA
STORAGE DEVICES FREESCALE SEMICONDUCTOR, INC.    7620760    NON-HIGH IMPENDENCE
DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION FREESCALE SEMICONDUCTOR, INC.
   7622309    MECHANICAL INTEGRITY EVALUATION OF LOW-K DEVICES WITH BUMP SHEAR
FREESCALE SEMICONDUCTOR, INC.    7622313    FABRICATION OF THREE DIMENSIONAL
INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE PANELS FREESCALE SEMICONDUCTOR, INC.
   7622339    EPI T-GATE STRUCTURE FOR CoSi2 EXTENDIBILITY FREESCALE
SEMICONDUCTOR, INC.    7622349    FLOATING GATE NON-VOLATILE MEMORY AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    7623404    MEMORY DEVICE HAVING
CONCURRENT WRITE AND READ CYCLES AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    7623894    CELLULAR MODEM PROCESSING FREESCALE SEMICONDUCTOR, INC.   
7624329    PRGRAMMING A MEMORY DEVICE HAVING ERROR CORRECTION LOGIC FREESCALE
SEMICONDUCTOR, INC.    7624361    METHOD AND DEVICE FOR DESIGNING SEMICONDUCTOR
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7626276    METHOD AND
APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE ALLOWING
SIGNAL CONDUCTANCE FREESCALE SEMICONDUCTOR, INC.    7626842    PHOTON-BASED
MEMORY DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7627030   
RADIO RECEIVER WITH SELECTIVELY DISABLED EQUALIZER FREESCALE SEMICONDUCTOR, INC.
   7627795    PIPELINED DATA PROCESSOR WITH DETERMINISTIC SIGNATURE GENERATION
FREESCALE SEMICONDUCTOR, INC.    7628072    MEMS DEVICE AND METHOD OF REDUCING
STICTION IN A MEMS DEVICE FREESCALE SEMICONDUCTOR, INC.    7629182    SPACE AND
PROCESS EFFICIENT MRAM AND METHOD FREESCALE SEMICONDUCTOR, INC.    7629220   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7629711    LOAD INDEPENDENT VOLTAGE REGULATOR FREESCALE
SEMICONDUCTOR, INC.    7629840    DIGITAL PULSE WIDTH MODULATED FEEDBACK SYSTEM
FOR A SWITCHING AMPLIFIER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7630272    MULTIPLE PORT MEMORY WITH PRIORITIZED WORD LINE DRIVER AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    7630429    EQUALIZER CO-EFFICIENT
GENERATION APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7630457    METHOD AND APPARATUS FOR DEMODULATING A RECEIVED SIGNAL WITHIN A
CODED SYSTEM FREESCALE SEMICONDUCTOR, INC.    7630693    TRANSMITTER WITH
IMPROVED POWER EFFICIENCY FREESCALE SEMICONDUCTOR, INC.    7631229    SELECTIVE
BIT ERROR DETECTION AT A BUS DEVICE FREESCALE SEMICONDUCTOR, INC.    7632698   
INTEGRATED CIRCUIT ENCAPSULATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7632715    METHOD OF PACKAGING SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    7633307    METHOD FOR DETERMINING TEMPERATURE PROFILE IN
SEMICONDUCTOR MANUFACTURING TEST FREESCALE SEMICONDUCTOR, INC.    7634275   
METHOD OF ACCOMODATING PERIODIC INTERFACING SIGNALS IN A WIRELESS NETWORK

 

SCHEDULE 1B (Patents)

92



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7634396    METHOD AND COMPUTER PROGRAM PRODUCT
FOR GENERATION OF BUS FUNCTIONAL MODELS FREESCALE SEMICONDUCTOR, INC.    7634703
   LINEAR APPROXIMATION OF TEH MAX*OPERATION FOR LOG-MAP DECODING FREESCALE
SEMICONDUCTOR, INC.    7635920    METHOD AND APPARATUS FOR INDICATING
DIRECTIONALITY IN INTEGRATED CIRCUIT MANUFACTURING FREESCALE SEMICONDUCTOR, INC.
   7635998    PRE-DRIVER FOR BRIDGE CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
7637160    MEMS SUSPENSION AND ANCHORING DESIGN FREESCALE SEMICONDUCTOR, INC.   
7638386    INTEGRATED CMOS AND BIPOLAR DEVICES METHOD AND STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7638903    POWER SUPPLY SELECTION FOR MULTIPLE CIRCUITS
ON AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7638995    CLOCKED
RAMP APPARATUS FOR VOLTAGE REGULATOR SOFTSTART AND METHOD FOR SOFTSTARTING
VOLTAGE REGULATORS FREESCALE SEMICONDUCTOR, INC.    7639083    COMPENSATION FOR
PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.    7639097    CRYSTAL OSCILLATOR CIRCUIT HAVING
FAST START-UP AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7639671   
ALLOCATING PROCESSING RESOURCES FOR MULTIPLE INSTANCES OF A SOFTWARE COMPONENT
FREESCALE SEMICONDUCTOR, INC.    7639762    METHOD FOR RECEIVING AND RECOVERING
FREQUENCY SHIFT KEYED SYMBOLS FREESCALE SEMICONDUCTOR, INC.    7640389   
NON-VOLATILE MEMORY HAVING A MULTIPLE BLOCK ERASE MODE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7642163    ELECTRONIC DEVICE INCLUDING
DISCONTINUOUS STORAGE ELEMENTS WITHIN A DIELECTRIC LAYER AND PROCESS OF FORMING
THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7642182    ESD PROTECTION
FOR PASSIVE INTEGRATED DEVICES FREESCALE SEMICONDUCTOR, INC.    7642594   
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.    7643533    LOW POWER, HIGH RESOLUTION TIMING
GENERATOR FOR ULTRA-WIDE BANDWIDTH COMMUNICATION SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    7643602    METHOD AND SYSTEM FOR ESTIMATING FREQUENCY
OFFSETS FREESCALE SEMICONDUCTOR, INC.    7644200    METHOD OF REPEATING DATA
TRANSMISSION BETWEEN NETWORK DEVICES FREESCALE SEMICONDUCTOR, INC.    7645651   
LDMOS WITH CHANNEL STRESS FREESCALE SEMICONDUCTOR, INC.    7647472    HIGH SPEED
AND HIGH THROUGHPUT DIGITAL COMMUNICATIONS PROCESSOR WITH EFFICIENT COOPERATION
BETWEEN PROGRAMMABLE PROCESSING COMPONENTS FREESCALE SEMICONDUCTOR, INC.   
7647573    METHOD AND DEVICE FOR TESTING DELAY PATHS OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7648858    METHODS AND APPARATUS FOR EMI
SHIELDING IN MULTI-CHIP MODULES FREESCALE SEMICONDUCTOR, INC.    7648884   
SEMICONDUCTOR DEVICE WITH INTEGRATED RESISTIVE ELEMENT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    7649234    SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    7649764    MEMORY WITH SHARED WRITE BIT LINE(S) FREESCALE
SEMICONDUCTOR, INC.    7649781    BIT CELL REFERENCE DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.    7649957    NON-OVERLAPPING MULTI-STAGE CLOCK
GENERATOR SYSTEM FREESCALE SEMICONDUCTOR, INC.    7649961    SUPPRESSED CARRIER
QUADRATURE PULSE MODULATOR FREESCALE SEMICONDUCTOR, INC.    7650579    MODEL
CORRESPONDENCE METHOD AND DEVICE FREESCALE SEMICONDUCTOR, INC.    7651889   
ELECTROMAGNETIC SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE

 

SCHEDULE 1B (Patents)

93



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7651916    ELECTRONIC DEVICE INCLUDING TRENCHES
AND DISCONTINUOUS STORAGE ELEMENTS AND PROCESSES OF FORMING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.    7651918    STRAINED SEMICONDUCTOR POWER DEVICE
AND METHOD FREESCALE SEMICONDUCTOR, INC.    7651935    ELECTRONIC DEVICE WITH A
GATE ELECTRODE HAVING AT LEAST TWO PORTIONS AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7651939    METHOD OF BLOCKING
A VOID DURING CONTACT FORMATION PROCESS AND DEVICE HAVING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7652357    QUAD FLAT NO-LEAD (QFN) PACKAGES FREESCALE
SEMICONDUCTOR, INC.    7652486    CAPACITANCE DETECTION CIRCUIT INCLUDING
VOLTAGE COMPENSATION FUNCTION FREESCALE SEMICONDUCTOR, INC.    7653448    NICAM
PROCESSING METHOD FREESCALE SEMICONDUCTOR, INC.    7653678    A DIRECT DIGITAL
SYNTHESIS CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7653765    INFORMATION
COMMUNICATION CONTROLLER INTERFACE APPARATUS AND METHOD FREESCALE SEMICONDUCTOR,
INC.    7653822    ENTRY INTO A LOW POWER MODE UPON APPLICATION OF POWER AT A
PROCESSING DEVICE FREESCALE SEMICONDUCTOR, INC.    7655502    METHOD OF
PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR FREESCALE
SEMICONDUCTOR, INC.    7655550    A METHOD OF MAKING METAL GATE TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.    7656045    CAP LAYER FOR AN ALUMINUM COPPER
BOND PAD FREESCALE SEMICONDUCTOR, INC.    7657682    BUS INTERCONNECT WITH FLOW
CONTROL FREESCALE SEMICONDUCTOR, INC.    7657757    SEMICONDUCTOR DEVICE AND
METHOD UTILIZING VARIABLE MODE CONTROL WITH BLOCK CIPHERS FREESCALE
SEMICONDUCTOR, INC.    7657854    METHOD AND SYSTEM FOR DESIGNING TEST CIRCUIT
IN A SYSTEM ON CHIP FREESCALE SEMICONDUCTOR, INC.    7659156    METHOD TO
SELECTIVELY MODULATE GATE WORK FUNCTION THROUGH SELECTIVE GE CONDENSATION AND
HIGH-K DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    7659704    REGULATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7663470    TRIMMING CIRCUIT AND
ELECTRONIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7664212    APPARATUS AND
METHOD FOR SWITCHING CLOCKS WHILE PREVENTING GLITCHES AND DATA LOSS FREESCALE
SEMICONDUCTOR, INC.    7665361    METHOD AND APPARATUS FOR CLOSED LOOP OFFSET
CANCELLATION FREESCALE SEMICONDUCTOR, INC.    7666698    METHOD FOR FORMING AND
SEALING A CAVITY FOR AN INTEGRATED MEMS DEVICE FREESCALE SEMICONDUCTOR, INC.   
7666730    METHOD FOR FORMING A DUAL METAL GATE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7667334    INTEGRATED MATCHING NETWORKS AND RF DEVICES
THAT INCLUDE AN INTEGRATED MATCHING NETWORK FREESCALE SEMICONDUCTOR, INC.   
7667491    LOW VOLTAGE OUTPUT BUFFER AND METHOD FOR BUFFERING DIGITAL OUTPUT
DATA FREESCALE SEMICONDUCTOR, INC.    7667492    INPUT BUFFER FREESCALE
SEMICONDUCTOR, INC.    7667545    AUTOMATIC CALIBRATION LOCK LOOP CIRCUIT AND
METHOD HAVING IMPROVED LOCK TIME FREESCALE SEMICONDUCTOR, INC.    7668029   
MEMORY HAVING SENSE TIME OF VARIABLE DURATION FREESCALE SEMICONDUCTOR, INC.   
7668274    EYE CENTER RETRAINING SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.
   7669034    SYSTEM AND METHOD FOR MEMORY ARRAY WITH FAST ADDRESS DECODER
FREESCALE SEMICONDUCTOR, INC.    7669100    SYSTEM AND METHOD FOR TESTING AND
PROVIDING AN INTEGRATED CIRCUIT HAVING MULTIPLE MODULES OR SUBMODULES

 

SCHEDULE 1B (Patents)

94



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7670760    TREATMENT FOR REDUCTION OF LINE EDGE
ROUGHNESS FREESCALE SEMICONDUCTOR, INC.    7670895    ELECTRONIC DEVICE
INCLUDING A SEMICONDUCTOR LAYER AND ANOTHER LAYER ADJACENT TO AN OPENING WITHIN
THE SEMICONDUCTOR LAYER AND A PROCESS OF FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7671629    SINGLE-SUPPLY, SINGLE-ENDED LEVEL CONVERSION
CIRCUIT FOR AN INTEGRATED CIRCUIT HAVING MULTIPLE POWER SUPPLY DOMAINS FREESCALE
SEMICONDUCTOR, INC.    7671654    DEVICE HAVING CLOCK GENERATING CAPABILITIES
AND A METHOD FOR GENERATING A CLOCK SIGNAL FREESCALE SEMICONDUCTOR, INC.   
7671774    ANALOG-TO-DIGITAL CONVERTER WITH INTEGRATOR CIRCUIT FOR OVERLOAD
RECOVERY FREESCALE SEMICONDUCTOR, INC.    7673268    METHOD AND SYSTEM FOR
INCORPORATING VIA REDUNDANCY IN TIMING ANALYSIS FREESCALE SEMICONDUCTOR, INC.   
7673519    PRESSURE SENSOR FEATURING OFFSET CANCELLATION AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    7674646    THREE DIMENSIONAL INTEGRATED PASSIVE
DEVICE AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    7674656    DIE
POSITIONING FOR PACKAGED INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
7674725    TREATMENT SOLUTION AND METHOD OF APPLYING A PASSIVATING LAYER
FREESCALE SEMICONDUCTOR, INC.    7675806    LOW VOLTAGE MEMORY DEVICE AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    7676204    RADIO RECEIVER HAVING
IGNITION NOISE DETECTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7676715    INTEGRATED CIRCUIT WITH CONTINUOUS TESTING OF REPETITIVE FUNCTIONAL
BLOCKS FREESCALE SEMICONDUCTOR, INC.    7676769    ADAPTIVE THRESHOLD WAFER
TESTING DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7678620   
ANITFUSE ONE TIME PROGRAMMABLE MEMORY ARRAY AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    7678665    DEEP STI TRENCH AND SOI UNDERCUT ENABLING STI
OXIDE STRSSOR FREESCALE SEMICONDUCTOR, INC.    7678698    METHOD OF FORMING A
SEMICONDUCTOR DEVICE WITH MULTIPLE TENSILE STRESSOR LAYERS FREESCALE
SEMICONDUCTOR, INC.    7679125    BACK-GATED SEMICONDUCTOR DEVICE WITH A STORAGE
LAYER AND METHODS FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.    7679373
   TRIMMING CIRCUIT, ELECTRONIC CIRCUIT AND TRIMMING CONTROL SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7679974    MEMORY DEVICE HAVING SELECTIVELY DECOUPLEABLE
MEMORY PORTIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7680229   
METHOD OF DETERMINING A SYNCHRONOUS PHASE FREESCALE SEMICONDUCTOR, INC.   
7680231    ADAPTIVE VARIABLE LENGTH PULSE SYNCHRONIZER FREESCALE SEMICONDUCTOR,
INC.    7680622    PROTECTION OF AN INTEGRATED CIRCUIT AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.    7681021    DYNAMIC BRANCH PREDICTION PREDICTOR
FREESCALE SEMICONDUCTOR, INC.    7681078    DEBUGGING A PROCESSOR THROUGH A
RESET EVENT FREESCALE SEMICONDUCTOR, INC.    7681106    ERROR CORRECTION DEVICE
AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    7682912    III-V COMPOUND
SEMICONDUCTOR DEVICE WITH A SURFACE LAYER IN ACCESS REGIONS HAVING CHARGE OF
POLARITY OPPOSITE TO CHANNEL CHARGE AND METHOD OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7683439    SEMICONDUCTOR DEVICE HAVING A METAL CARBIDE
GATE WITH AN ELCTROPOSITIVE ELEMENT AND A METHOD OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7683443    MOS DEVICES WITH MULTI-LAYER GATE STACK
FREESCALE SEMICONDUCTOR, INC.    7683465    INTEGRATED CIRCUIT INCLUDING CLIP
FREESCALE SEMICONDUCTOR, INC.    7683480    METHODS AND APPARATUS FOR A REDUCED
INDUCTANCE WIREBOND ARRAY

 

SCHEDULE 1B (Patents)

95



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7683483    ELECTRONIC DEVICE WITH CONNECTION
BUMPS FREESCALE SEMICONDUCTOR, INC.    7683486    ELECTRONIC APPARATUS
INTERCONNECT ROUTING AND INTERCONNECT ROUTING METHOD FOR MINIMIZING PARASITIC
RESISTANCE FREESCALE SEMICONDUCTOR, INC.    7683668    LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    7683697    CIRCUITRY AND METHOD FOR BUFFERING A POWER
MODE CONTROL SIGNAL FREESCALE SEMICONDUCTOR, INC.    7683733    BALUN
TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION FREESCALE SEMICONDUCTOR, INC.   
7683948    SYSTEM AND METHOD FOR BAD PIXEL REPLACEMENT IN IMAGE PROCESSING
FREESCALE SEMICONDUCTOR, INC.    7684264    MEMORY SYSTEM WITH RAM ARRAY AND
REDUNDANT RAM MEMORY CELLS HAVING A DIFFERENT DESIGNED CELL CIRCUIT TOPOLOGY
THAN CELLS OF NON REDUNDANT RAM ARRAY FREESCALE SEMICONDUCTOR, INC.    7684380
   SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK
FREESCALE SEMICONDUCTOR, INC.    7684504    SYSTEM AND METHOD FOR REDUCING EDGE
EFFECT FREESCALE SEMICONDUCTOR, INC.    7684518    LOGIC THRESHOLD ACQUISITION
CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS FREESCALE SEMICONDUCTOR, INC.
   7687337    TRANSISTOR WITH DIFFERENTLY DOPED STRAINED CURRENT ELECTRODE
REGION FREESCALE SEMICONDUCTOR, INC.    7687354    FABRICATION OF A
SEMICONDUCTOR DEVICE WITH STRESSOR FREESCALE SEMICONDUCTOR, INC.    7687370   
METHOD OF FORMING A SEMICONDUCTOR ISOLATION TRENCH FREESCALE SEMICONDUCTOR, INC.
   7688100    AN INTEGRATED CIRCUIT AND A METHOD FOR MEASURING A QUIESCENT
CURRENT OF A MODULE FREESCALE SEMICONDUCTOR, INC.    7688113    CURRENT DRIVER
SUITABLE FOR USE IN A SHARED BUS ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.   
7688127    A METHOD FOR GENERATING A OUTPUT CLOCK SIGNAL HAVING A OUTPUT CYCLE
AND A DEVICE HAVING A CLOCK SIGNAL GENERATING CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    7688656    INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY
ADJUSTABLE READ MARGIN AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7689193    SELF-ALIGNING RESONATOR FILTER CIRCUITS FREESCALE SEMICONDUCTOR, INC.
   7689897    METHOD AND DEVICE FOR HIGH SPEED TESTING OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7689951    DESIGN RULE CHECKING SYSTEM AND
METHOD, FOR CHECKING COMPLIANCE OF AN INTEGRATED CIRCUIT DESIGN WITH A PLURALITY
OF DESIGN RULES FREESCALE SEMICONDUCTOR, INC.    7692224    MOSFET STRUCTURE AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    7692464    PULSE WIDTH
MODULATION WAVE OUTPUT CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7692989   
NON-VOLATILE MEMORY HAVING A STATIC VERIFY-READ OUTPUT DATA PATH FREESCALE
SEMICONDUCTOR, INC.    7693219    SYSTEM AND METHOD FOR FAST MOTION ESTIMATION
FREESCALE SEMICONDUCTOR, INC.    7693242    DC OFFSET CORRECTION FOR CONSTANT
ENVELOPE SIGNALS FREESCALE SEMICONDUCTOR, INC.    7694825    CARRIER TAPE FOR
ELECTRONIC COMPONENTS FREESCALE SEMICONDUCTOR, INC.    7696016    METHOD OF
PACKAGING A DEVICE HAVING A TANGIBLE ELEMENT AND DEVICE THEREOF FREESCALE
SEMICONDUCTOR, INC.    7696739    ELECTRONIC SWITCH CIRCUIT, CONVERTER AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7697614    SYSTEM AND
METHOD FOR CALIBRATING AN ANALOG SIGNAL PATH DURING OPERATION IN AN ULTRA
WIDEBAND RECEIVER FREESCALE SEMICONDUCTOR, INC.    7697630    ULTRA WIDEBAND
COMMUNICATION METHOD WITH LOW NOISE PULSE FORMATION FREESCALE SEMICONDUCTOR,
INC.    7697632    LOW IF RADIO RECEIVER

 

SCHEDULE 1B (Patents)

96



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7697907    SYSTEM AND METHOD FOR CONTROLLING
THE TRANSMIT POWER OF A WIRELESS MODULE FREESCALE SEMICONDUCTOR, INC.    7698353
   FLOATING POINT NORMALIZATION AND DENORMALIZATION FREESCALE SEMICONDUCTOR,
INC.    7698610    TECHNIQUES FOR DETECTING OPEN INTEGRATED CIRCUIT PINS
FREESCALE SEMICONDUCTOR, INC.    7698677    ON-CHIP DECOUPLING CAPACITANCE AND
POWER/GROUND NETWORK WIRE CO-OPTIMIZATION TO REDUCE DYNAMIC NOISE FREESCALE
SEMICONDUCTOR, INC.    7700405    MICROELECTRONIC ASSEMBLY WITH IMPROVED
ISOLATION VOLTAGE PERFORMANCE AND A METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7700417    CASCODE CURRENT MIRROR AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7700420    INTEGRATED CIRCUIT WITH DIFFERENT CHANNEL
MATERIALS FOR P AND N CHANNEL TRANSISTORS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7700438    MOS DEVICE WITH NANO-CRYSTAL GATE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    7700439    SILICIDED NONVOLATILE MEMORY AND
METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    7700499    MULTILAYER
SILICON NITRIDE DEPOSITION FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    7700996    TUNABLE ANTIFUSE ELEMENTS FREESCALE SEMICONDUCTOR, INC.   
7701012    COMPLEMENTARY ZENER TRIGGERED BIPOLAR ESD PROTECTION FREESCALE
SEMICONDUCTOR, INC.    7701074    SEMICONDUCTOR DEVICE WITH A BUFFER REGION WITH
TIGHTLY-PACKED FILLER PARTICLES FREESCALE SEMICONDUCTOR, INC.    7701682   
ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    7701785   
MEMORY WITH HIGH SPEED SENSING FREESCALE SEMICONDUCTOR, INC.    7702042   
ARRANGEMENT AND METHOD FOR ITERATIVE CHANNEL IMPLUSE RESPONSE ESTIMATION
FREESCALE SEMICONDUCTOR, INC.    7702881    METHOD AND SYSTEM FOR DATA TRANSFER
ACROSS DIFFERENT ADDRESS SPACES FREESCALE SEMICONDUCTOR, INC.    7704821   
IN-SITU NITRIDATION OF HIGH-K DIELECTRICS FREESCALE SEMICONDUCTOR, INC.   
7704830    SPLIT GATE MEMORY CELL USING SIDEWALL SPACERS FREESCALE
SEMICONDUCTOR, INC.    7704838    METHOD FOR FORMING AN INDEPENDENT BOTTOM GATE
CONNECTION FOR BURIED INTERCONNECTION INCLUDING BOTTOM GATE OF A PLANAR DOUBLE
GATE MOSFET FREESCALE SEMICONDUCTOR, INC.    7705440    SUBSTRATE HAVING
THROUGH-WAFER VIAS AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.   
7705555    METHOD AND CONTROLLER FOR DETECTING A STALL CONDITION IN A STEPPING
MOTOR DURING MICRO-STEPPING FREESCALE SEMICONDUCTOR, INC.    7705885    IMAGE
AND VIDEO MOTION STABILIZATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    7706207
   MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7707335    DEVICE AND METHOD FOR MANAGING A RETRANSMIT
OPERATION FREESCALE SEMICONDUCTOR, INC.    7707466    SHARED LATCH FOR MEMORY
TEST/REPAIR AND FUNCTIONAL OPERATIONS FREESCALE SEMICONDUCTOR, INC.    7709303
   PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING A FIN-TYPE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    7709331    DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    7710090    SERIES REGULATOR WITH FOLD-BACK OVER
CURRENT PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7710096    REFERENCE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7710177    LATCH DEVICE HAVING
LOW-POWER DATA RETENTION

 

SCHEDULE 1B (Patents)

97



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7710204    ADAPTIVE PROTECTION CIRCUIT FOR A
POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    7711039    SYSTEM AND METHOD
FOR PROTECTING LOW VOLTAGE TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    7712695
   SPOOL BRAKING DEVICE FOR FISHING REEL FREESCALE SEMICONDUCTOR, INC.   
7713781    METHODS FOR FORMING QUAD FLAT NO-LEAD (QFN) PACKAGES FREESCALE
SEMICONDUCTOR, INC.    7713801    A METHOD OF MAKING A SEMICONDUCTOR STRUCTURE
UTILIZING SPACER REMOVAL AND SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    7714318    ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN
ACTIVE REGION ADJACENT TO A STRESSOR LAYER FREESCALE SEMICONDUCTOR, INC.   
7715227    PROGRAMMABLE ROM USING TWO BONDED STRATA FREESCALE SEMICONDUCTOR,
INC.    7716453    MEMORY MANAGEMENT UNIT AND A METHOD FOR MEMORY MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.    7716511    DYNAMIC TIMING ADJUSTMENT IN A
CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    7718485    INTERLAYER DIELECTRIC
UNDER STRESS FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7719039
   PHASE CHANGE MEMORY STRUCTURES INCLUDING PILLARS FREESCALE SEMICONDUCTOR,
INC.    7720448    SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR
PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING SAME FREESCALE SEMICONDUCTOR,
INC.    7721245    SYSTEM AND METHOD FOR ELECTROMIGRATION TOLERANT CELL
SYNTHESIS FREESCALE SEMICONDUCTOR, INC.    7723163    METHOD OF FORMING
PREMOLDED LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    7723204    SEMICONDUCTOR
DEVICE WITH A MULTI-PLATE ISOLATION STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
7723224    MICROELECTRONIC ASSEMBLY WITH BACK SIDE METALLIZATION AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7723805    ELECTRONIC DEVICE
INCLUDING A FIN-TYPE TRANSISTOR STRUCTURE AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7723821    MICROELECTRONIC
ASSEMBLY AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
7723823    BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE FREESCALE
SEMICONDUCTOR, INC.    7723962    HIGH VOLTAGE PROTECTION FOR A THIN OXIDE CMOS
DEVICE FREESCALE SEMICONDUCTOR, INC.    7723968    TECHNIQUE FOR IMPROVING
EFFICIENCY OF A LINEAR VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.   
7724077    STACKED CASCODE CURRENT SOURCE FREESCALE SEMICONDUCTOR, INC.   
7724603    METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.    7724622    RECORDING DEVICE CAPABLE OF
DETERMINING THE MEDIA TYPE BASED ON DETECTING THE CAPACITANCE OF PAIR ELECTRODES
FREESCALE SEMICONDUCTOR, INC.    7724783    SYSTEM AND METHOD FOR PASSING DATA
FRAMES IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    7724842    SYSTEM
AND METHOD FOR EVM SELF-TEST FREESCALE SEMICONDUCTOR, INC.    7725638   
APPLICATION PROCESSOR CIRCUIT INCORPORATING BOTH SD HOST AND SLAVE FUNCTIONS AND
ELECTRONIC DEVICE INCLUDING SAME FREESCALE SEMICONDUCTOR, INC.    7725788   
METHOD AND APPARATUS FOR SECURE SCAN TESTING FREESCALE SEMICONDUCTOR, INC.   
7727817    SEMICONDUCTOR INTEGRATED CIRCUIT PACKAGE AND METHOD OF PACKAGING
SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7727829   
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A REMOVABLE SIDEWALL SPACER
FREESCALE SEMICONDUCTOR, INC.    7727870    METHOD OF MAKING A SEMICONDUCTOR
DEVICE USING A STRESSOR

 

SCHEDULE 1B (Patents)

98



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7732102    CR-CAPPED CHROMELESS PHASE
LITHOGRAPHY FREESCALE SEMICONDUCTOR, INC.    7732274    HIGH VOLTAGE DEEP TRENCH
CAPACITOR FREESCALE SEMICONDUCTOR, INC.    7732278    SPLIT GATE MEMORY CELL AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7733117    METHOD FOR
PROTECTING A SECURITY REAL TIME CLOCK GENERATOR AND A DEVICE HAVING PROTECTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    7733126    NEGATIVE VOLTAGE
GENERATION FREESCALE SEMICONDUCTOR, INC.    7733181    AMPLIFIER CIRCUIT HAVING
DYNAMICALLY BIASED CONFIGURATION FREESCALE SEMICONDUCTOR, INC.    7733191   
OSCILLATOR DEVICES AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    7733258
   DATA CONVERSION CIRCUITRY FOR CONVERTING ANALOG SIGNALS TO DIGITAL SIGNALS
AND VICE-VERSA AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7733711   
CIRCUIT AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING FREESCALE
SEMICONDUCTOR, INC.    7734674    FAST FOURIER TRANSFORM (FFT) ARCHITECTURE IN A
MULTI-MODE WIRELESS PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    7735029
   METHOD AND SYSTEM FOR IMPROVING THE MANUFACTURABILITY OF INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    7736957    METHOD OF MAKING A SEMICONDUCTOR
DEVICE WITH EMBEDDED STRESSOR FREESCALE SEMICONDUCTOR, INC.    7736996    METHOD
FOR DAMAGE AVOIDANCE IN TRANSFERRING AN ULTRA-THIN LAYER OF CRYSTALLINE MATERIAL
WITH HIGH CRYSTALLINE QUALITY FREESCALE SEMICONDUCTOR, INC.    7737018   
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING FORMING A GATE ELECTRODE LAYER
AND FORMING A PATTERNED MASKING LAYER FREESCALE SEMICONDUCTOR, INC.    7737670
   CONVERTER WITH IMPROVED EFFICIENCY FREESCALE SEMICONDUCTOR, INC.    7737676
   SERIES REGULATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7737740   
INTEGRATED CIRCUIT WITH A PROGRAMMABLE DELAY AND A METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7738563    METHOD AND SYSTEM FOR PERFORMING DEBLOCKING
FILTERING FREESCALE SEMICONDUCTOR, INC.    7739674    METHOD AND APPARATUS FOR
SELECTIVELY OPTIMIZING INTERPRETED LANGUAGE CODE FREESCALE SEMICONDUCTOR, INC.
   7740805    INTEGRATED CMOS-COMPATIBLE BIOCHIP FREESCALE SEMICONDUCTOR, INC.
   7741151    INTEGRATED CIRCUIT PACKAGE FORMATION FREESCALE SEMICONDUCTOR, INC.
   7741183    METHOD OF FORMING A GATE DIELECTRIC FREESCALE SEMICONDUCTOR, INC.
   7741194    REMOVABLE LAYER MANUFACTURING METHOD FREESCALE SEMICONDUCTOR, INC.
   7741195    METHOD OF STIMULATING DIE CIRCUITRY AND STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7741196    SEMICONDUCTOR WAFER WITH IMPROVED
CRACK PROTECTION FREESCALE SEMICONDUCTOR, INC.    7741218    CONDUCTIVE VIA
FORMATION UTILIZING ELECTROPLATING FREESCALE SEMICONDUCTOR, INC.    7741221   
METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING DUMMY FEATURES FREESCALE
SEMICONDUCTOR, INC.    7741718    ELECTRONIC APPARATUS INTERCONNECT ROUTING
FREESCALE SEMICONDUCTOR, INC.    7741826    DEVICE AND METHOD FOR COMPENSATING
FOR GROUND VOLTAGE ELEVATIONS FREESCALE SEMICONDUCTOR, INC.    7742275    MEMS
CAPACITOR WITH CONDUCTIVELY TETHERED MOVEABLE CAPACITOR PLATE FREESCALE
SEMICONDUCTOR, INC.    7742340    READ REFERENCE TECHNIQUE WITH CURRENT
DEGRADATION PROTECTION FREESCALE SEMICONDUCTOR, INC.    7743988   
AUTHENTICATION SYSTEM INCLUDING ELECTRIC FIELD SENSOR

 

SCHEDULE 1B (Patents)

99



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7745260    METHOD OF FORMING SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    7745298    METHOD OF FORMING A VIA
FREESCALE SEMICONDUCTOR, INC.    7745344    METHOD FOR INTEGRATING NVM CIRCUITRY
WITH LOGIC CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    7745870    PROGRAMMING AND
ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF MAKING FREESCALE
SEMICONDUCTOR, INC.    7746129    AN ULTRA LOW POWER SERVO-CONTROLLED SINGLE
CLOCK RAMP GENERATOR WITH AMPLITUDE INDEPENDENT TO CLOCK FREQUENCY FREESCALE
SEMICONDUCTOR, INC.    7746716    MEMORY HAVING A DUMMY BITLINE FOR TIMING
CONTROL FREESCALE SEMICONDUCTOR, INC.    7747889    BUS HAVING A DYNAMIC TIMING
BRIDGE FREESCALE SEMICONDUCTOR, INC.    7749829    STEP HEIGHT REDUCTION BETWEEN
SOI AND EPI FOR DSO AND BOS INTEGRATION FREESCALE SEMICONDUCTOR, INC.    7750374
   ELECTRONIC DEVICE INCLUDING A TRANSISTOR HAVING A METAL GATE ELECTRODE AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
7750465    PACKAGED INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7751177
   THIN-FILM CAPACITOR WITH A FIELD MODIFICATION LAYER FREESCALE SEMICONDUCTOR,
INC.    7751443    COMMUNICATION DEVICE AND METHODS THEREOF FREESCALE
SEMICONDUCTOR, INC.    7751792    HIGHER LINEARITY PASSIVE MIXER FREESCALE
SEMICONDUCTOR, INC.    7754560    INTEGRATED CIRCUIT USING FINFETS AND HAVING A
STATIC RANDOM ACCESS MEMORY (SRAM) FREESCALE SEMICONDUCTOR, INC.    7754587   
SILICON DEPOSITION OVER DUAL SURFACE ORIENTATION SUBSTRATES TO PROMOTE UNIFORM
POLISHING FREESCALE SEMICONDUCTOR, INC.    7756231    DIGITAL CLOCK GENERATING
CIRCUIT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7759753   
INTEGRATED CIRCUIT DIE, INTEGRATED CIRCUIT PACKAGE, AND PACKAGING METHOD
FREESCALE SEMICONDUCTOR, INC.    7760114    A SYSTEM AND A METHOD FOR GENERATING
AN INTERLEAVED OUTPUT DURING A DECODING OF A DATA BLOCK FREESCALE SEMICONDUCTOR,
INC.    7760536    NON-VOLATILE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.   
7760816    AUTOMATIC GAIN CONTROL USING MULTIPLE EQUALIZED ESTIMATES AND DYNAMIC
HYSTERESIS FREESCALE SEMICONDUCTOR, INC.    7760960    LOCALIZED CONTENT
ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING FREESCALE SEMICONDUCTOR,
INC.    7761760    INTEGRATED CIRCUIT AND A METHOD FOR DESIGNING A BOUNDARY SCAN
SUPER-CELL FREESCALE SEMICONDUCTOR, INC.    7763510    METHOD FOR PFET
ENHANCEMENT FREESCALE SEMICONDUCTOR, INC.    7763538    DUAL PLASMA TREATMENT
BARRIER FILM TO REDUCE LOW-K DAMAGE FREESCALE SEMICONDUCTOR, INC.    7763937   
VARIABLE RESURF SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
7763976    INTEGRATED CIRCUIT MODULE WITH INTEGRATED PASSIVE DEVICE FREESCALE
SEMICONDUCTOR, INC.    7764091    SQUARE TO PSEUDO-SINUSOIDAL CLOCK CONVERSION
CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    7764123    RAIL TO RAIL
BUFFER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    7764550    METHOD OF
PROGRAMMING A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    7767588   
METHOD FOR FORMING A DEPOSITED OXIDE LAYER FREESCALE SEMICONDUCTOR, INC.   
7768296    ELECTRONIC DEVICE AND METHOD

 

SCHEDULE 1B (Patents)

100



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7769112    METHOD AND SYSTEM FOR GENERATING
WAVELETS FREESCALE SEMICONDUCTOR, INC.    7770929    VEHICULAR SEATBELT
RESTRAINT WITH SELECTIVELY DISABLED INERTIA REEL ASSEMBLY FREESCALE
SEMICONDUCTOR, INC.    7772036    LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR
PACKAGE WITH INTEGRATED THROUGH HOLE TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND
ASSOCIATED METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    7772048   
FORMING SEMICONDUCTOR FINS USING A SACRIFICIAL FIN FREESCALE SEMICONDUCTOR, INC.
   7772104    DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE FREESCALE SEMICONDUCTOR,
INC.    7772584    LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    7772694    INTEGRATED CIRCUIT MODULE AND METHOD OF
PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    7773003    HUFFMAN SEARCH
ALGORITHM FOR AAC DECODER FREESCALE SEMICONDUCTOR, INC.    7773424    CIRCUIT
FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A PROCESS
OF FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7773672   
SCALABLE RATE CONTROL SYSTEM FOR A VIDEO ENCODER FREESCALE SEMICONDUCTOR, INC.
   7776700    LDMOS DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7776731
   METHOD OF REMOVING DEFECTS FROM A DIELECTRIC MATERIAL IN A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.    7777257    BIPOLAR SCHOTTKY DIODE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    7777330    HIGH BANDWIDTH CACHE-TO-PROCESSING
UNIT COMMUNICATION IN A MULTIPLE PROCESSOR/CACHE SYSTEM FREESCALE SEMICONDUCTOR,
INC.    7777364    DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE
ACTIVATION ELEMENT FREESCALE SEMICONDUCTOR, INC.    7777509    METHOD AND
APPARATUS FOR ELECTRICAL TESTING FREESCALE SEMICONDUCTOR, INC.    7777522   
CLOCKED SINGLE POWER SUPPLY LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.   
7777998    ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7778030    METHOD FOR COOLING USING IMPINGING JET CONTROL
FREESCALE SEMICONDUCTOR, INC.    7778154    TECHNIQUES FOR REDUCING INTERFERENCE
IN A COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    7778252    HARDWARE
MONITOR OF LIN TIME BUDGET FREESCALE SEMICONDUCTOR, INC.    7778347    POWER
DE-RATING REDUCTION IN A TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    7779689   
MULTIPLE AXIS TRANSDUCER WITH MULTIPLE SENSING RANGE CAPABILITY FREESCALE
SEMICONDUCTOR, INC.    7781277    SELECTIVE UNIAXIAL STRESS RELAXATION BY LAYOUT
OPTIMIZATION IN STRAINED SILICON ON INSULATOR INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7781831    SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE
LAYER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7781839    STRUCTURE
AND METHOD FOR STRAINED TRANSISTOR DIRECTLY ON INSULATOR FREESCALE
SEMICONDUCTOR, INC.    7781840    SEMICONDUCTOR DEVICE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7782664    METHOD FOR ELECTRICALLY TRIMMING AN NVM
REFERENCE CELL FREESCALE SEMICONDUCTOR, INC.    7782925    METHOD AND DEVICE FOR
GENERATING HIGH FREQUENCY WAVEFORMS FREESCALE SEMICONDUCTOR, INC.    7782991   
FRACTIONALLY RELATED MULTIRATE SIGNAL PROCESSOR AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7783321    CELL PHONE DEVICE

 

SCHEDULE 1B (Patents)

101



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7783908    METHOD AND DEVICE TO WAKE-UP NODES
IN A SERIAL DATA BUS FREESCALE SEMICONDUCTOR, INC.    7785983    SEMICONDUCTOR
DEVICE HAVING TILES FOR DUAL-TRENCH INTEGRATION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7786603    ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.    7786713    SERIES REGULATOR CIRCUIT WITH HIGH
CURRENT MODE ACTIVATING PARALLEL CHARGING PATH FREESCALE SEMICONDUCTOR, INC.   
7786714    VOLTAGE CONVERTER APPARATUS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7786805    A POWER AMPLIFIER MODULE AND A TIME DIVISION
MULTIPLE ACCESS RADIO FREESCALE SEMICONDUCTOR, INC.    7786809    METHOD OF LOW
POWER PLL FOR LOW JITTER DEMANDING APPLICATIONS FREESCALE SEMICONDUCTOR, INC.   
7787323    LEVEL DETECT CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7788424   
METHOD OF TRANSMITTING DATA FROM A TRANSMITTING DEVICE FREESCALE SEMICONDUCTOR,
INC.    7788471    DATA PROCESSOR AND METHODS THEREOF FREESCALE SEMICONDUCTOR,
INC.    7790528    DUAL SUBSTRATE ORIENTATION OR BULK ON SOI INTEGRATIONS USING
OXIDATION FOR SILICON EPITAXY SPACER FORMATION FREESCALE SEMICONDUCTOR, INC.   
7791161    SEMICONDUCTOR DEVICES EMPLOYING POLY-FILLED TRENCHES FREESCALE
SEMICONDUCTOR, INC.    7791367    DRIVER WITH SELECTABLE OUTPUT IMPEDANCE
FREESCALE SEMICONDUCTOR, INC.    7791389    STATE RETAINING POWER GATED LATCH
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7791956    METHOD AND
SYSTEM FOR SIMULTANEOUS READS OF MULTIPLE ARRAYS FREESCALE SEMICONDUCTOR, INC.
   7793021    METHOD FOR SYNCHRONIZING A TRANSMISSION OF INFORMATION AND A
DEVICE HAVING SYNCHRONIZING CAPABILITIES FREESCALE SEMICONDUCTOR, INC.   
7793025    HARDWARE MANAGED CONTEXT SENSITIVE INTERRUPT PRIORITY LEVEL CONTROL
FREESCALE SEMICONDUCTOR, INC.    7793172    CONTROLLED RELIABILITY IN AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7793542    CADDIE-CORNER
SINGLE PROOF MASS XYZ MEMS TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    7795089
   FORMING A SEMICONDUCTOR DEVICE HAVING EPITAXIALLY GROWN SOURCE AND DRAIN
REGIONS FREESCALE SEMICONDUCTOR, INC.    7795091    METHOD OF FORMING A SPLIT
GATE MEMORY DEVICE AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    7795674   
DUAL GATE LDMOS DEVICES FREESCALE SEMICONDUCTOR, INC.    7795702   
MICROELECTRONIC ASSEMBLIES WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE FREESCALE
SEMICONDUCTOR, INC.    7795848    METHOD AND CIRCUIT FOR GENERATING OUTPUT
VOLTAGES FROM INPUT VOLTAGE FREESCALE SEMICONDUCTOR, INC.    7795904   
SWITCHING CIRCUIT HAVING A DRIVER FOR PROVIDING A LINEAR VOLTAGE TRANSITION
FREESCALE SEMICONDUCTOR, INC.    7795951    HIGH-DYNAMIC RANGE LOW RIPPLE
VOLTAGE MULTIPLIER FREESCALE SEMICONDUCTOR, INC.    7795980    POWER AMPLIFIERS
HAVING IMPROVED PROTECTION AGAINST AVALANCHE CURRENT FREESCALE SEMICONDUCTOR,
INC.    7796079    CHARGE REDISTRIBUTION SUCCESSIVE APPROXIMATION
ANALOG-TO-DIGITAL CONVERTER AND RELATED OPERATING METHOD FREESCALE
SEMICONDUCTOR, INC.    7796688    RADIO RECEIVER HAVING A CHANNEL EQUALIZER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7797618    PARALLEL RECODER FOR
ULTRAWIDE BANDWIDTH RECEIVER FREESCALE SEMICONDUCTOR, INC.    7799634    METHOD
OF FORMING NANOCRYSTALS FREESCALE SEMICONDUCTOR, INC.    7799644    TRANSISTOR
WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY FREESCALE SEMICONDUCTOR, INC.   
7799647    MOSFET DEVICE FEATURING A SUPERLATTICE BARRIER LAYER AND METHOD

 

SCHEDULE 1B (Patents)

102



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7799650    METHOD FOR MAKING A TRANSISTOR WITH
A STRESSOR FREESCALE SEMICONDUCTOR, INC.    7799657    METHOD OF FABRICATING A
SUBSTRATE FOR A PLANAR, DOUBLE GATED, TRANSISTOR PROCESS FREESCALE
SEMICONDUCTOR, INC.    7799661    ELECTRICAL SENSOR FOR REAL-TIME FEEDBACK
CONTROL OF PLASMA NITRIDATION FREESCALE SEMICONDUCTOR, INC.    7799678    METHOD
FOR FORMING A THROUGH SILICON VIA LAYOUT FREESCALE SEMICONDUCTOR, INC.   
7800135    POWER SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING A POWER
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7800141    ELECTRONIC
DEVICE INCLUDING A SEMICONDUCTOR FIN AND A PROCESS FOR FORMING THE ELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    7800164    NANOCRYSTAL NON-VOLATILE
MEMORY CELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7800350   
APPARATUS FOR OPTIMIZING DIODE CONDUCTION TIME DURING A DEADTIME INTERVAL
FREESCALE SEMICONDUCTOR, INC.    7800959    MEMORY HAVING SELF-TIMED BIT LINE
BOOST CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7800974   
ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7802241
   METHOD FOR ESTIMATING PROCESSOR ENERGY USAGE FREESCALE SEMICONDUCTOR, INC.   
7802359    ELECTRONIC ASSEMBLY MANUFACTURING METHOD FREESCALE SEMICONDUCTOR,
INC.    7802471    LIQUID LEVEL SENSING DEVICE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7803662    WARPAGE CONTROL USING A PACKAGE CARRIER
ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    7803670    TWISTED DUAL-SUBSTRATE
ORIENTATION (DSO) SUBSTRATES FREESCALE SEMICONDUCTOR, INC.    7803685   
SILICIDED BASE STRUCTURE FOR HIGH FREQUENCY TRANSISTORS FREESCALE SEMICONDUCTOR,
INC.    7803714    SEMICONDUCTOR THROUGH SILICON VIAS OF VARIABLE SIZE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    7804258    CIRCUIT FOR
PROVIDING AN APPROXIMATELY CONSTANT RESISTANCE AND/OR CURRENT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7804283    MODE TRANSITIONING IN A
DC/DC CONVERTER USING A CONSTANT DUTY CYCLE DIFFERENCE FREESCALE SEMICONDUCTOR,
INC.    7804701    METHOD OF PROGRAMMING A MEMORY HAVING ELECTRICALLY
PROGRAMMABLE FUSES FREESCALE SEMICONDUCTOR, INC.    7805581    MULTI-MODE DATA
PROCESSING DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    7805590
   COPROCESSOR RECEIVING TARGET ADDRESS TO PROCESS A FUNCTION AND TO SEND DATA
TRANSFER INSTRUCTIONS TO MAIN PROCESSOR FOR EXECUTION TO PRESERVE CACHE
COHERENCE FREESCALE SEMICONDUCTOR, INC.    7807511    METHOD OF PACKAGING A
DEVICE HAVING A MULTI-CONTACT ELASTOMER CONNECTOR CONTACT AREA AND DEVICE
THEREOF FREESCALE SEMICONDUCTOR, INC.    7807572    MICROPAD FORMATION FOR A
SEMICONDUCTOR FREESCALE SEMICONDUCTOR, INC.    7808117    INTEGRATED CIRCUIT
HAVING PADS AND INPUT/OUTPUT (I/O) CELLS FREESCALE SEMICONDUCTOR, INC.   
7808258    TEST INTERPOSER HAVING ACTIVE CIRCUIT COMPONENT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7808279    LOW POWER, SELF-GATED, PULSE
TRIGGERED CLOCK GATING CELL FREESCALE SEMICONDUCTOR, INC.    7808286   
CIRCUITRY IN A DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7809980    ERROR
DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY FREESCALE
SEMICONDUCTOR, INC.    7811382    METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE
HAVING A STRAINED SILICON LAYER FREESCALE SEMICONDUCTOR, INC.    7811851   
PHASE CHANGE MEMORY STRUCTURES FREESCALE SEMICONDUCTOR, INC.    7811886   
SPLIT-GATE THIN FILM STORAGE NVM CELL WITH REDUCED LOAD-UP/TRAP-UP EFFECTS

 

SCHEDULE 1B (Patents)

103



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7811889    FINFET MEMORY CELL HAVING A FLOATING
GATE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7811891    METHOD TO
CONTROL THE GATE SIDEWALL PROFILE BY GRADED MATERIAL COMPOSITION FREESCALE
SEMICONDUCTOR, INC.    7811932    3-D SEMICONDUCTOR DIE STRUCTURE WITH
CONTAINING FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7812448   
ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STUD OVER A BONDING PAD REGION AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
7813908    CLOCK CONTROL MODULE SIMULATOR AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    7816211    METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING
HIGH VOLTAGE TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.    7816221    DIELECTRIC LEDGE FOR HIGH FREQUENCY
DEVICES FREESCALE SEMICONDUCTOR, INC.    7816948    VOLTAGE TRANSLATOR FREESCALE
SEMICONDUCTOR, INC.    7817387    MIGFET CIRCUIT WITH ESD PROTECTION FREESCALE
SEMICONDUCTOR, INC.    7818720    METHOD AND APPARATUS FOR OPTIMIZING BOOLEAN
EXPRESSION EVALUATION FREESCALE SEMICONDUCTOR, INC.    7820485    METHOD OF
FORMING A PACKAGE WITH EXPOSED COMPONENT SURFACES FREESCALE SEMICONDUCTOR, INC.
   7820491    LIGHT ERASABLE MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    7820519    PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A
CONDUCTIVE STRUCTURE EXTENDING THROUGH A BURIED INSULATING LAYER FREESCALE
SEMICONDUCTOR, INC.    7820520    SEMICONDUCTOR DEVICE WITH CAPACITOR AND/OR
INDUCTOR AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    7820538    METHOD
OF FABRICATING A MOS DEVICE WITH NON-SIO2 GATE DIELECTRIC FREESCALE
SEMICONDUCTOR, INC.    7820539    METHOD FOR SEPARATELY OPTIMIZING SPACER WIDTH
FOR TWO TRANSISTOR GROUPS USING A RECESS SPACER ETCH (RSE) INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    7821055    STRESSED SEMICONDUCTOR DEVICE AND METHOD FOR
MAKING FREESCALE SEMICONDUCTOR, INC.    7821067    ELECTRONIC DEVICES INCLUDING
A SEMICONDUCTOR LAYER AND A PROCESS FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    7821102    POWER TRANSISTOR FEATURING A DOUBLE-SIDED FEED
DESIGN AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    7821103   
COUNTER-DOPED VARACTOR STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
7821104    PACKAGE DEVICE HAVING CRACK ARREST FEATURE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    7821117    SEMICONDUCTOR PACKAGE AND METHOD OF
MAKING SAME FREESCALE SEMICONDUCTOR, INC.    7821240    VOLTAGE REGULATOR WITH
PASS TRANSISTORS CARRYING DIFFERENT RATIOS OF THE TOTAL LOAD CURRENT AND METHOD
OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    7821787    SYSTEM AND
METHOD FOR COOLING USING IMPINGING JET CONTROL FREESCALE SEMICONDUCTOR, INC.   
7822131    REDUCING A PEAK-TO-AVERAGE RATIO OF A SIGNAL FREESCALE SEMICONDUCTOR,
INC.    7823033    DATA PROCESSING WITH RECONFIGURABLE REGISTERS FREESCALE
SEMICONDUCTOR, INC.    7824988    METHOD OF FORMING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7825610    LED DRIVER WITH DYNAMIC POWER
MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    7825720    CIRCUIT FOR A LOW POWER
MODE FREESCALE SEMICONDUCTOR, INC.    7825726    DIGITAL PULSE WIDTH MODULATION
FOR HALF BRIDGE AMPLIFIERS

 

SCHEDULE 1B (Patents)

104



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7827336    TECHNIQUE FOR INTERCONNECTING
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    7829366   
MICROELECTROMECHANICAL SYSTEMS COMPONENT AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    7829447    SEMICONDUCTOR STRUCTURE PATTERN FORMATION
FREESCALE SEMICONDUCTOR, INC.    7829997    NOVEL INTERCONNECT FOR CHIP LEVEL
POWER DISTRIBUTION FREESCALE SEMICONDUCTOR, INC.    7831818    EXCEPTION-BASED
TIMER CONTROL FREESCALE SEMICONDUCTOR, INC.    7833852    SOURCE/DRAIN STRESSORS
FORMED USING IN-SITU EPITAXIAL GROWTH FREESCALE SEMICONDUCTOR, INC.    7833858
   SUPERJUNCTION TRENCH DEVICE FORMATION METHODS FREESCALE SEMICONDUCTOR, INC.
   7834417    ANTIFUSE ELEMENTS FREESCALE SEMICONDUCTOR, INC.    7834428   
APPARATUS AND METHOD FOR REDUCING NOISE IN MIXED-SIGNAL CIRCUITS AND DIGITAL
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    7834431    LEADFRAME FOR PACKAGED
ELECTRONIC DEVICE WITH ENHANCED MOLD LOCKING CAPABILITY FREESCALE SEMICONDUCTOR,
INC.    7834466    SEMICONDUCTOR DIE WITH DIE PAD PATTERN FREESCALE
SEMICONDUCTOR, INC.    7834601    CIRCUIT AND METHOD FOR REDUCING OUTPUT NOISE
OF REGULATOR FREESCALE SEMICONDUCTOR, INC.    7834657    INVERTER CIRCUIT WITH
COMPENSATION FOR THRESHOLD VOLTAGE VARIATIONS FREESCALE SEMICONDUCTOR, INC.   
7834689    MOS OPERATIONAL AMPLIFIER WITH CURRENT MIRRORING GAIN AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    7834787    TECHNIQUES FOR DELAY
COMPENSATION OF CONTINUOUS-TIME SIGMA-DELTA MODULATORS FREESCALE SEMICONDUCTOR,
INC.    7835124    SHORT CIRCUIT AND OVER-VOLTAGE PROTECTION FOR A DATA BUS
FREESCALE SEMICONDUCTOR, INC.    7835434    ADAPTIVE RADIO FREQUENCY (RF) FILTER
FREESCALE SEMICONDUCTOR, INC.    7836283    DATA ACQUISITION MESSAGING USING
SPECIAL PURPOSE REGISTERS FREESCALE SEMICONDUCTOR, INC.    7836369    DEVICE AND
METHOD FOR CONFIGURING INPUT/OUTPUT PADS FREESCALE SEMICONDUCTOR, INC.   
7837762    METHOD OF DISTANCING A BUBBLE AND BUBBLE DISPLACEMENT APPARATUS
FREESCALE SEMICONDUCTOR, INC.    7838345    ELECTRONIC DEVICE INCLUDING
SEMICONDUCTOR FINS AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7838363    METHOD OF FORMING A SPLIT GATE NON-VOLATILE
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    7838383    LINEARITY CAPACITOR
STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7838389    ENCLOSED VOID
CAVITY FOR LOW DIELECTRIC CONSTANT INSULATOR FREESCALE SEMICONDUCTOR, INC.   
7838420    METHOD FOR FORMING A PACKAGED SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    7838922    ELECTRONIC DEVICE INCLUDING TRENCHES AND
DISCONTINUOUS STORAGE ELEMENTS AND PROCESSES OF FORMING AND USING THE SAME
FREESCALE SEMICONDUCTOR, INC.    7839189    VOLTAGE DETECTOR DEVICE AND METHODS
THEREOF FREESCALE SEMICONDUCTOR, INC.    7839207    INTEGRATED CIRCUIT AND A
METHOD FOR RECOVERING FROM A LOW-POWER PERIOD FREESCALE SEMICONDUCTOR, INC.   
7840189    FREQUENCY GENERATION IN A WIRELESS COMMUNICATION UNIT FREESCALE
SEMICONDUCTOR, INC.    7842546    INTEGRATED CIRCUIT MODULE AND METHOD OF
PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    7842573    VIRTUAL GROUND MEMORY
ARRAY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7842587    III-V
MOSFET FABRICATION AND DEVICE

 

SCHEDULE 1B (Patents)

105



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7843011    ELECTRONIC DEVICE INCLUDING
INSULATING LAYERS HAVING DIFFERENT STRAINS AND A PROCESS FOR FORMING THE
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7843033    SHIELDED
INTEGRATED CIRCUIT PAD STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7843218   
DATA LATCH WITH STRUCTURAL HOLD FREESCALE SEMICONDUCTOR, INC.    7843231   
TEMPERATURE-COMPENSATED VOLTAGE COMPARATOR FREESCALE SEMICONDUCTOR, INC.   
7843242    PHASE-SHIFTED PULSE WIDTH MODULATION SIGNAL GENERATION FREESCALE
SEMICONDUCTOR, INC.    7843730    NON-VOLATILE MEMORY WITH REDUCED CHARGE
FLUENCE FREESCALE SEMICONDUCTOR, INC.    7844048    TONE EVENT DETECTOR AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7844937    METHOD AND APPARATUS
FOR MAKING A SEMICONDUCTOR DEVICE USING HARDWARE DESCRIPTION HAVING MERGED
FUNCTIONAL AND TEST LOGIC BLOCKS FREESCALE SEMICONDUCTOR, INC.    7846803   
MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION FREESCALE
SEMICONDUCTOR, INC.    7846815    EUTECTIC FLOW CONTAINMENT IN A SEMICONDUCTOR
FABRICATION PROCESS FREESCALE SEMICONDUCTOR, INC.    7847177    DIGITAL COMPLEX
TONE GENERATOR AND CORRESPONDING METHODS FREESCALE SEMICONDUCTOR, INC.   
7847524    HIGH VOLTAGE PROTECTION FOR A THIN OXIDE CMOS DEVICE FREESCALE
SEMICONDUCTOR, INC.    7849247    INTERRUPT ACKNOWLEDGMENT IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7851340    SEMICONDUCTOR FIN INTEGRATION
USING A SACRIFICIAL FIN FREESCALE SEMICONDUCTOR, INC.    7851834    CASCODE
DEVICES AND CURRENT MIRRORS FREESCALE SEMICONDUCTOR, INC.    7851857    DUAL
CURRENT PATH LDMOSFET WITH GRADED PBL FOR ULTRA HIGH VOLTAGE SMART POWER
APPLICATIONS FREESCALE SEMICONDUCTOR, INC.    7851889    MOSFET DEVICE INCLUDING
A SOURCE WITH ALTERNATING P-TYPE AND N-TYPE REGIONS FREESCALE SEMICONDUCTOR,
INC.    7852249    SIGMA-DELTA MODULATOR WITH DIGITALLY FILTERED DELAY
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    7852253    DIGITALLY ADJUSTABLE
QUANTIZATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7852692    MEMORY
OPERATION TESTING FREESCALE SEMICONDUCTOR, INC.    7855517    CURRENT DRIVER
CIRCUIT AND METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7855562    DUAL SENSOR SYSTEM HAVING FAULT DETECTION CAPABILITY FREESCALE
SEMICONDUCTOR, INC.    7855581    REAL TIME CLOCK MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.    7858482    METHOD OF FORMING A SEMICONDUCTOR
DEVICE USING STRESS MEMORIZATION FREESCALE SEMICONDUCTOR, INC.    7858487   
METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    7858505    METHOD OF FORMING A
TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS FREESCALE SEMICONDUCTOR,
INC.    7859068    INTEGRATED CIRCUIT ENCAPSULATION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7859299    CIRCUIT FOR CONTROLLING DATA
COMMUNICATION WITH SYNCHRONOUS STORAGE CIRCUITRY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    7859919    MEMORY DEVICE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    7861200    SETUP AND HOLD TIME CHARACTERIZATION
DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    7863876    A BUILT-IN SELF
CALIBRATION (BISC) TECHNIQUE FOR REGULATION CIRCUITS USED IN NON-VOLATILE MEMORY

 

SCHEDULE 1B (Patents)

106



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7863938    ADDRESS DECODER AND METHOD FOR
SETTING AN ADDRESS FREESCALE SEMICONDUCTOR, INC.    7863963    LEVEL SHIFTER FOR
CHANGE OF BOTH HIGH AND LOW VOLTAGE FREESCALE SEMICONDUCTOR, INC.    7864617   
MEMORY WITH REDUCED POWER SUPPLY VOLTAGE FOR A WRITE OPERATION FREESCALE
SEMICONDUCTOR, INC.    7865691    A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING
DATA USING A UNIQUE TASK IDENTIFIER FREESCALE SEMICONDUCTOR, INC.    7865704   
SELECTIVE INSTRUCTION BREAKPOINT GENERATION FREESCALE SEMICONDUCTOR, INC.   
7865797    MEMORY DEVICE WITH ADJUSTABLE READ REFERENCE BASED ON ECC AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    7867858    HYBRID TRANSISTOR BASED
POWER GATING SWITCH CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    7868389
   ELECTRONIC DEVICE COMPRISING A GATE ELECTRODE INCLUDING A METAL-CONTAINING
LAYER HAVING ONE OR MORE IMPURITIES FREESCALE SEMICONDUCTOR, INC.    7868393   
SPACE EFFICIENT INTEGRATED CIRCUIT WITH PASSIVE DEVICES FREESCALE SEMICONDUCTOR,
INC.    7868449    SEMICONDUCTOR SUBSTRATE AND METHOD OF CONNECTING
SEMICONDUCTOR DIE TO SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    7868729   
STACKED DEVICE ASSEMBLY WITH INTEGRATED COIL AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    7868795    DATA CONVERSION CIRCUITRY AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7868796    DATA CONVERSION CIRCUITRY
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7868877    TOUCH PANEL
DETECTION CIRCUITRY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
7869225    SHIELDING STRUCTURES FOR SIGNAL PATHS IN ELECTRONIC DEVICES FREESCALE
SEMICONDUCTOR, INC.    7869558    METHOD AND APPARATUS FOR CALIBRATING A
COUNTING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7869609    BOUNDED SIGNAL
MIXER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7869784    RADIO
FREQUENCY CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY INDUCTIVE SIGNAL
COUPLER FREESCALE SEMICONDUCTOR, INC.    7870400    SYSTEM HAVING A MEMORY
VOLTAGE CONTROLLER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7871854
   METHOD OF MAKING A VERTICAL PHOTODETECTOR FREESCALE SEMICONDUCTOR, INC.   
7871886    NANOCRYSTAL MEMORY WITH DIFFERENTIAL ENERGY BANDS AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    7872311    METHOD AND APPARATUS FOR
MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
7872460    METHOD FOR DETECTING OUTPUT SHORT CIRCUIT IN SWITCHING REGULATOR
FREESCALE SEMICONDUCTOR, INC.    7872489    RADIATION INDUCED FAULT ANALYSIS
FREESCALE SEMICONDUCTOR, INC.    7872494    MEMORY CONTROLLER CALIBRATION
FREESCALE SEMICONDUCTOR, INC.    7873819    BRANCH TARGET BUFFER ADDRESSING IN A
DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    7876254    DATA CONVERSION
CIRCUITRY HAVING SUCCESSIVE APPROXIMATION CIRCUITRY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7877015    OPTICAL TO RADIO FREQUENCY DETECTOR
FREESCALE SEMICONDUCTOR, INC.    7879663    TRENCH FORMATION IN A SEMICONDUCTOR
MATERIAL FREESCALE SEMICONDUCTOR, INC.    7880457    DUAL-LOOP DC-TO-DC
CONVERTER APPARATUS FREESCALE SEMICONDUCTOR, INC.    7880516    METHOD FOR NOISE
REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE REDUCTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    7880550    VOLTAGE TRANSLATION
USING FEEDBACK TO ADJUST OUTPUT VOLTAGE RANGE FREESCALE SEMICONDUCTOR, INC.   
7880650    METHOD AND APPARATUS FOR TESTING DATA CONVERTER

 

SCHEDULE 1B (Patents)

107



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7880653    SWITCHED-CAPACITOR CIRCUITS,
INTEGRATION SYSTEMS, AND METHODS OF OPERATION THEREOF FREESCALE SEMICONDUCTOR,
INC.    7880654    CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK
PATHS HAVING INDEPENDENT DELAYS FREESCALE SEMICONDUCTOR, INC.    7881813   
SYSTEM AND METHOD FOR SHARING RESET AND BACKGROUND COMMUNICATION ON A SINGLE MCU
PIN FREESCALE SEMICONDUCTOR, INC.    7885174    COMMON SIGNALING MODE FOR USE
WITH MULTIPLE WIRELESS FORMATS FREESCALE SEMICONDUCTOR, INC.    7886609   
PRESSURE SENSOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    7887235    MULTIPLE
SENSOR THERMAL MANAGEMENT FOR ELECTRONIC DEVICES FREESCALE SEMICONDUCTOR, INC.
   7887928    COATED LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    7888186   
METHOD FOR ASSEMBLING STACKABLE SEMICONDUCTOR PACKAGES FREESCALE SEMICONDUCTOR,
INC.    7889523    VARIABLE LOAD, VARIABLE OUTPUT CHARGE-BASED VOLTAGE
MULTIPLIERS FREESCALE SEMICONDUCTOR, INC.    7892070    PROCESS OF USING A
POLISHING APPARATUS INCLUDING A PLATEN WINDOW AND A POLISHING PAD FREESCALE
SEMICONDUCTOR, INC.    7892882    METHODS AND APPARATUS FOR A SEMICONDUCTOR
DEVICE PACKAGE WITH IMPROVED THERMAL PERFORMANCE FREESCALE SEMICONDUCTOR, INC.
   7892907    CMOS LATCH-UP IMMUNITY FREESCALE SEMICONDUCTOR, INC.    7892950   
METHODOLOGY FOR PROCESSING A PANEL DURING SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.    7893491    SEMICONDUCTOR SUPERJUNCTION
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    7893696    PULSE CIRCUIT USING A
TRANSMISSION LINE FREESCALE SEMICONDUCTOR, INC.    7893741    MULTIPLE-STAGE,
SIGNAL EDGE ALIGNMENT APPARATUS AND METHODS FREESCALE SEMICONDUCTOR, INC.   
7894440    PROGRAMMABLE HASH-TUPLE GENERATION WITH PARALLEL RULE IMPLEMENTATION
INDEPENDENCE FREESCALE SEMICONDUCTOR, INC.    7895422    SELECTIVE POSTPONEMENT
OF BRANCH TARGET BUFFER (BTB) ALLOCATION FREESCALE SEMICONDUCTOR, INC.   
7895427    METHOD AND SYSTEM OF EXECUTING A SOFTWARE APPLICATION IN HIGHLY
CONSTRAINED MEMORY SITUATION FREESCALE SEMICONDUCTOR, INC.    7898059   
SEMICONDUCTOR DEVICE COMPRISING PASSIVE COMPONENTS FREESCALE SEMICONDUCTOR, INC.
   7898301    ZERO INPUT CURRENT DRAIN COMPARATOR WITH HIGH ACCURACY TRIP POINT
ABOVE SUPPLY VOLTAGE FREESCALE SEMICONDUCTOR, INC.    7898323    AMPLIFYING
CIRCUIT WITH OFFSET COMPENSATION FREESCALE SEMICONDUCTOR, INC.    7898353   
CLOCK CONDITIONING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7900183    VENDOR
INDEPENDENT METHOD TO MERGE COVERAGE RESULTS FOR DIFFERENT DESIGNS FREESCALE
SEMICONDUCTOR, INC.    7900521    EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    7901852    METROLOGY OF BILAYER PHOTORESIST
PROCESSES FREESCALE SEMICONDUCTOR, INC.    7902021    METHOD FOR SEPARATELY
OPTIMIZING SPACER WIDTH FOR TWO OR MORE TRANSISTOR CLASSES USING A RECESS SPACER
INTEGRATION FREESCALE SEMICONDUCTOR, INC.    7902022    SELF-ALIGNED IN-LAID
SPLIT GATE MEMORY AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    7902892
   METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS
FREESCALE SEMICONDUCTOR, INC.    7902915    METHOD AND CIRCUIT FOR CHARGING AND
DISCHARGING A CIRCUIT NODE FREESCALE SEMICONDUCTOR, INC.    7903007    METHOD
AND APPARATUS FOR CONVERTING SIGNALS        

 

SCHEDULE 1B (Patents)

108



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7903483    INTEGRATED CIRCUIT HAVING MEMORY
WITH CONFIGURABLE READ/WRITE OPERATIONS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7903778    A LOW POWER, HIGH RESOLUTION TIMING GENERATOR
FOR ULTRA-WIDE BANDWIDTH COMMUNICATION SYSTEMS FREESCALE SEMICONDUCTOR, INC.   
7904869    METHOD OF AREA COMPACTION FOR INTEGRATED CIRCUIT LAYOUT DESIGN
FREESCALE SEMICONDUCTOR, INC.    7907022    PHASE-LOCKED LOOP AND METHOD FOR
OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.    7907072    DIGITAL-TO-ANALOG
CONVERTER FREESCALE SEMICONDUCTOR, INC.    7907789    REDUCTION OF BLOCK EFFECTS
IN SPATIALLY RE-SAMPLED IMAGE INFORMATION FOR BLOCK-BASED IMAGE CODING FREESCALE
SEMICONDUCTOR, INC.    7910441    MULTI-GATE SEMICONDUCTOR DEVICE AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    7910442    PROCESS FOR MAKING
A SEMICONDUCTOR DEVICE USING PARTIAL ETCHING FREESCALE SEMICONDUCTOR, INC.   
7910482    METHOD OF FORMING A FINFET AND STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    7910991    DUAL GATE LATERAL DIFFUSED MOS TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    7911002    SEMICONDUCTOR DEVICE WITH SELECTIVELY
MODULATED GATE WORK FUNCTION FREESCALE SEMICONDUCTOR, INC.    7911013    SPACE
AND PROCESS EFFICIENT MRAM FREESCALE SEMICONDUCTOR, INC.    7911750    RESISTOR
TRIGGERED ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.   
7912119    PER-SURVIVOR BASED ADAPTIVE EQUALIZER FREESCALE SEMICONDUCTOR, INC.
   7912437    RADIO FREQUENCY RECEIVER HAVING DYNAMIC BANDWIDTH CONTROL AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    7915704    SCHOTTKY DIODE
FREESCALE SEMICONDUCTOR, INC.    7916053    ANALOG-TO-DIGITAL CONVERSION MODULE
ADAPTED FOR IRREGULAR SAMPLING SEQUENCES FREESCALE SEMICONDUCTOR, INC.   
7916736    SYSTEM AND METHOD FOR TRANSLUCENT BRIDGING FREESCALE SEMICONDUCTOR,
INC.    7916796    REGION CLUSTERING BASED ERROR CONCEALMENT FOR VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.    7917831    OPTIMIZATION OF STORAGE DEVICE
ACCESSES IN RAID SYSTEMS FREESCALE SEMICONDUCTOR, INC.    7917875    CLOCK TREE
ADJUSTABLE BUFFER FREESCALE SEMICONDUCTOR, INC.    7919006    METHOD OF
ANTI-STICTION DIMPLE FORMATION UNDER MEMS FREESCALE SEMICONDUCTOR, INC.   
7919382    VARACTOR STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
7919388    SEMICONDUCTOR DEVICES HAVING REDUCED GATE-DRAIN CAPACITANCE AND
METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    7920987   
DEVICE UNDER TEST DE-EMBEDDING FREESCALE SEMICONDUCTOR, INC.    7923328    SPLIT
GATE NON-VOLATILE MEMORY CELL WITH IMPROVED ENDURANCE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    7923369    THROUGH-VIA AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    7923769    SPLIT GATE NON-VOLATILE MEMORY CELL
WITH IMPROVED ENDURANCE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7924061    APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    7924108    OSCILLATOR AMPLIFIER WITH INPUT CLOCK
DETECTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    7924131   
ELECTRICAL COMPONENT HAVING AN INDUCTOR AND A METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    7924925    FLEXIBLE MACROBLOCK ORDERING WITH REDUCED DATA
TRAFFIC AND POWER CONSUMPTION

 

SCHEDULE 1B (Patents)

109



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7925862    COPROCESSOR FORWARDING LOAD AND
STORE INSTRUCTIONS WITH DISPLACEMENT TO MAIN PROCESSOR FOR CACHE COHERENT
EXECTUTION WHEN PROGRAM COUNTER VALUE FALLS WITHIN PREDETERMINED RANGES
FREESCALE SEMICONDUCTOR, INC.    7927927    SEMICONDUCTOR PACKAGE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    7927934    SOI SEMICONDUCTOR DEVICE
WITH BODY CONTACT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7927955   
ADJUSTABLE BIPOLAR TRANSISTORS FORMED USING A CMOS PROCESS FREESCALE
SEMICONDUCTOR, INC.    7927956    METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE
USING SILICON GERMANIUM FREESCALE SEMICONDUCTOR, INC.    7927989    METHOD FOR
FORMING A TRANSISTOR HAVING GATE DIELECTRIC PROTECTION AND STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    7928502    TRANSISTOR DEVICES WITH NANO-CRYSTAL GATE
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    7928706    VOLTAGE REGULATOR DEVICE
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    7928753    DEV ICE AND
METHOD FOR EVALUATING ELECTROSTATIC DISCHARGE PROTECTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    7928788    DOUBLE-BALANCED SINUSOIDAL MIXING PHASE
INTERPOLATOR CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    7929266   
ELECTRONIC DEVICE OPERABLE TO PROTECT A POWER TRANSISTOR WHEN USED IN
CONJUNCTION WITH A TRANSFORMER FREESCALE SEMICONDUCTOR, INC.    7929650    ACG
FOR NARROWBAND RECEIVERS FREESCALE SEMICONDUCTOR, INC.    7930444    DEVICE AND
METHOD FOR CONTROLLING MULTIPLE DMA TASKS FREESCALE SEMICONDUCTOR, INC.   
7930522    METHOD FOR SPECULATIVE EXECUTION OF INSTRUCTIONS AND A DEVICE HAVING
SPECULATIVE EXECUTION CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    7931190   
CIRCUIT AND METHOD FOR CORRELATED INPUTS TO A POPULATION COUNT CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    7932145    METHOD OF FORMING A BIPOLAR TRANSISTOR AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    7932175    A
METHOD TO FORM A VIA FREESCALE SEMICONDUCTOR, INC.    7932189    ELECTRONIC
DEVICE INCLUDING A LAYER OF DISCONTINUOUS STORAGE ELEMENTS AND A PROCESS FOR
FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    7932731    DEVICE
AND METHOD FOR TESTING A NOISE IMMUNITY CHARACTERISTIC OF ANALOG CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    7933372    SUCCESSIVE INTERFERENCE CANCELLATION
BASED ON THE NUMBER OF RETRANSMISSIONS FREESCALE SEMICONDUCTOR, INC.    7935547
   METHOD OF PATTERNING A LAYER USING A PELLICLE FREESCALE SEMICONDUCTOR, INC.
   7935571    THROUGH SUBSTRATE VIAS FOR BACK-SIDE INTERCONNECTIONS ON VERY THIN
SEMICONDUCTOR WAFERS FREESCALE SEMICONDUCTOR, INC.    7935607    INTEGRATED
PASSIVE DEVICE WITH A HIGH RESISTIVITY SUBSTRATE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    7935620    LOW LEAKAGE SCHOTTKY CONTACT DEVICES
AND METHOD FREESCALE SEMICONDUCTOR, INC.    7935631    METHOD AND APPARATUS FOR
FORMING A NOBLE METAL LAYER, NOTABLY ON INLAID METAL FEATURES FREESCALE
SEMICONDUCTOR, INC.    7936200    APPARATUS AND METHOD FOR PROVIDING A CLOCK
SIGNAL FREESCALE SEMICONDUCTOR, INC.    7936793    METHODS AND APPARATUS FOR
SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN ASYNCHRONOUS SERIAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.    7936921    EFFICIENT FIXED-POINT REAL-TIME
THRESHOLDING FOR SIGNAL PROCESSING FREESCALE SEMICONDUCTOR, INC.    7937064   
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME FREESCALE SEMICONDUCTOR,
INC.    7937573    METRIC FOR SELECTIVE BRANCH TARGET BUFFER (BTB) ALLOCATION
FREESCALE SEMICONDUCTOR, INC.    7938016    MULTIPLE LAYER STRAIN GAUGE

 

SCHEDULE 1B (Patents)

110



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7939412    ELECTRONIC DEVICE INCLUDING A
FIN-TYPE TRANSISTOR STRUCTURE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    7939482    CLEANING SOLUTION FOR A
SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    7939880    SPLIT GATE
NON-VOLATILE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    7940059    METHOD FOR
TESTING H-BRIDGE FREESCALE SEMICONDUCTOR, INC.    7940084    DEVICE AND METHOD
FOR SHARING CHARGE FREESCALE SEMICONDUCTOR, INC.    7940092    GATE DRIVER
CIRCUIT FOR H BRIDGE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7940332    SIGNAL
DETECTION DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    7940513   
SWITCH ARRANGEMENT, INTEGRATED CIRCUIT, ACTIVATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7940545    LOW POWER READ SCHEME FOR READ ONLY MEMORY
(ROM) FREESCALE SEMICONDUCTOR, INC.    7940599    DUAL PORT MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.    7941110    RF CIRCUIT WITH CONTROL UNIT TO
REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS FREESCALE SEMICONDUCTOR, INC.
   7941594    SDRAM SHARING USING A CONTROL SURROGATE FREESCALE SEMICONDUCTOR,
INC.    7941646    COMPLETION CONTINUE ON THREAD SWITCH MECHANISM FOR A
MICROPROCESSOR FREESCALE SEMICONDUCTOR, INC.    7941716    METHOD FOR RACE
PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    7941718    ELECTRONIC DEVICE TESTING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7941721    SYSTEM AND A METHOD FOR TESTING CONNECTIVITY
BETWEEN A FIRST DEVICE AND A SECOND DEVICE FREESCALE SEMICONDUCTOR, INC.   
7943525    MICROELECTROMECHANICAL DEVICE WITH ISOLATED MICROSTRUCTURES AND
METHOD OF PRODUCING SAME FREESCALE SEMICONDUCTOR, INC.    7943988    POWER
MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL FREESCALE SEMICONDUCTOR, INC.
   7944969    METHOD AND SYSTEM FOR SAMPLING VIDEO DATA FREESCALE SEMICONDUCTOR,
INC.    7945418    STREAM BASED STIMULUS DEFINITION AND DELIVERY VIA
INTERWORKING FREESCALE SEMICONDUCTOR, INC.    7948244    CAPACITIVE SENSORS AND
METHODS FOR REDUCING NOISE THEREIN FREESCALE SEMICONDUCTOR, INC.    7948301   
CHARGE PUMP WITH CHARGE FEEDBACK AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    7948302    REGULATOR HAVING INTERLEAVED LATCHES FREESCALE
SEMICONDUCTOR, INC.    7948607    IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF
PERFORMING IMMERSION LITHOGRAPHY FREESCALE SEMICONDUCTOR, INC.    7948803    A
NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A NON-VOLATILE
MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    7949073    DUAL-MODE SYSTEM AND
METHOD FOR RECEIVING WIRELESS SIGNALS FREESCALE SEMICONDUCTOR, INC.    7950144
   METHOD FOR CONTROLLING WARPAGE IN REDISTRIBUTED CHIP PACKAGING PANELS
FREESCALE SEMICONDUCTOR, INC.    7951695    METHOD FOR REDUCING PLASMA DISCHARGE
DAMAGE DURING PROCESSING FREESCALE SEMICONDUCTOR, INC.    7952401    STANDBY
CONTROL CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    7952937    A
WORLDWIDE DRIVER FOR A NON-VOLATILE MEMORY DEVICE, A NON-VOLATILE MEMORY DEVICE
AND METHOD FREESCALE SEMICONDUCTOR, INC.    7955877    A METHOD FOR SIMULATING
LONG-TERM PERFORMANCE OF A NON-VOLATILE MEMORY BY EXPOSING THE NON-VOLATILE
MEMORY TO HEAVY-ION RADIATION

 

SCHEDULE 1B (Patents)

111



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7955929    SEMICONDUCTOR DEVICE AND METHOD OF
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7955953   
METHOD OF FORMING STACKED DIE PACKAGE FREESCALE SEMICONDUCTOR, INC.    7955973
   METHOD AND APPARATUS FOR IMPROVEMENTS IN CHIP MANUFACTURE AND DESIGN
FREESCALE SEMICONDUCTOR, INC.    7956400    MIM CAPACITOR INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    7956471    MOLD AND SUBSTRATE FOR USE WITH MOLD FREESCALE
SEMICONDUCTOR, INC.    7956594    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE
DROPS FREESCALE SEMICONDUCTOR, INC.    7956662    FLIP-FLOP CIRCUIT WITH
INTERNAL LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    7956679    DIFFERENTIAL
AMPLIFIER WITH OFFSET VOLTAGE TRIMMING FREESCALE SEMICONDUCTOR, INC.    7956781
   ANALOGUE-TO-DIGITAL CONVERTER APPARATUS AND METHOD OF REUSING AN
ANALOGUE-TO-DIGITAL CONVERTER CICRCUIT FREESCALE SEMICONDUCTOR, INC.    7957190
   MEMORY HAVING P-TYPE SPLIT GATE MEMORY CELLS AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    7957218    MEMORY CONTROLLER WITH SKEW CONTROL
AND METHOD FREESCALE SEMICONDUCTOR, INC.    7957707    SYSTEMS, APPARATUS AND
METHODS FOR PERFORMING DIGITAL PRE-DISTORTION BASED ON LOOKUP TABLE GAIN VALUES
FREESCALE SEMICONDUCTOR, INC.    7957716    BASEBAND FILTERS FOR USE IN WIRELESS
COMMUNICATION DEVICES FREESCALE SEMICONDUCTOR, INC.    7958173    POPULATION
COUNT APPROXIMATION CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
7958281    METHOD AND APPARATUS FOR TRANSMITTING DATA IN A FLEXRAY NODE
FREESCALE SEMICONDUCTOR, INC.    7958401    DEBUG TRACE MESSAGING WITH ONE OR
MORE CHARACTERISTIC INDICATORS FREESCALE SEMICONDUCTOR, INC.    7960243   
METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    7960267    METHOD FOR
MAKING A STRESSED NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.   
7960814    STRESS RELIEF OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   7960983    CIRCUIT FOR DETECTING BONDING DEFECT IN MULTI-BONDING WIRE
FREESCALE SEMICONDUCTOR, INC.    7961063    BALUN SIGNAL TRANSFORMER AND METHOD
OF FORMING FREESCALE SEMICONDUCTOR, INC.    7962718    METHODS FOR PERFORMING
EXTENDED TABLE LOOKUPS FREESCALE SEMICONDUCTOR, INC.    7962805    SYSTEM AND
METHOD FOR PREVENTING A RACE CONDITION FREESCALE SEMICONDUCTOR, INC.    7962868
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE USING OPTICAL PROXIMITY CORRECTION
FOR THE OPTICAL LITHOGRAPHY FREESCALE SEMICONDUCTOR, INC.    7964502   
MULTILAYERED THROUGH VIA FREESCALE SEMICONDUCTOR, INC.    7965117    CHARGE PUMP
FOR PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    7965119    DEVICE AND
METHOD FOR HADLING METASTABLE SIGNALS FREESCALE SEMICONDUCTOR, INC.    7965125
   CURRENT DRIVE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7965129    TEMPERATURE
COMPENSATED CURRENT REFERENCE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7965130
   LOW POWER CHARGE PUMP AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.
   7966529    SYSTEM AND METHOD FOR TESTING MEMORY BLOCKS IN AN SOC DESIGN
FREESCALE SEMICONDUCTOR, INC.    7968394    TRANSISTOR WITH IMMERSED CONTACTS
AND METHODS OF FORMING THEREOF

 

SCHEDULE 1B (Patents)

112



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7969026    FLEXIBLE CARRIER FOR HIGH VOLUME
ELECTRONIC PACKAGE FABRICATION FREESCALE SEMICONDUCTOR, INC.    7969164   
METHOD AND APPARATUS FOR MINI MODULE EMI SHIELDING EVALUATION FREESCALE
SEMICONDUCTOR, INC.    7969167    CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT WITH
SHARED CAPACITOR BANK FOR OFFSETTING AND ANALOG-TO-DIGITAL CONVERSION FREESCALE
SEMICONDUCTOR, INC.    7969179    METHOD AND APPARATUS FOR INCREASING SECURITY
IN A SYSTEM USING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7969181
   DEVICE AND METHOD FOR ADJUSTING AN IMPEDANCE OF AN OUTPUT DRIVER OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7969196    CIRCUITS AND
METHODS FOR BUFFERING AND COMMUNICATING DATA SIGNALS FREESCALE SEMICONDUCTOR,
INC.    7969339    ELECTRONIC DEVICE AND INTEGRATED CIRCUIT COMPRISING A
DELTA-SIGMA CONVERTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7970087    EYE CENTER DETERMINATION SYSTEM AND METHOD FREESCALE SEMICONDUCTOR,
INC.    7970128    SYSTEMS AND METHODS FOR EFFICIENT GENERATION OF HASH VALUES
OF VARYING BIT WIDTHS FREESCALE SEMICONDUCTOR, INC.    7971082    METHOD AND
SYSTEM FOR ESTIMATING POWER CONSUMPTION OF INTEGRATED CIRCUIT DESIGN FREESCALE
SEMICONDUCTOR, INC.    7971105    DEVICE AND METHOD FOR DETECTING AND CORRECTING
TIMING ERRORS FREESCALE SEMICONDUCTOR, INC.    7972913    METHOD FOR FORMING A
SCHOTTKY DIODE FREESCALE SEMICONDUCTOR, INC.    7972922    METHOD OF FORMING A
SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    7973392    ELECTRONIC
DEVICE AND METHOD FOR MANUFACTURING STRUCTURE FOR ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    7973545    TIME RESOLVED RADIATION ASSISTED DEVICE
ALTERATION FREESCALE SEMICONDUCTOR, INC.    7973570    SAMPLE-AND-HOLD (S/H)
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7973595    POWER SWITCH CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    7975120    DYNAMIC ALLOCATION OF MESSAGE
BUFFERS FREESCALE SEMICONDUCTOR, INC.    7975183    DYNAMIC DEBUGGING OF
PLATFORM TRANSACTIONS VIA CONTEXT AWARE TRANSACTIONAL DEBUG MARKING FREESCALE
SEMICONDUCTOR, INC.    7975307    SECURING PROPRIETARY FUNCTIONS FROM SCAN
ACCESS FREESCALE SEMICONDUCTOR, INC.    7977241    METHOD FOR FABRICATING HIGHLY
RELIABLE INTERCONNECTS FREESCALE SEMICONDUCTOR, INC.    7977785    ELECTRONIC
DEVICE AND METHOD OF PACKAGING AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR,
INC.    7977948    SENSOR DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    7977983    A DEVICE HAVING SYNCHRONIZING CAPABILITIES AND A METHOD FOR
SYNCHRONIZING FREESCALE SEMICONDUCTOR, INC.    7978757    CONFIGURABLE RECEIVER
AND A METHOD FOR CONFIGURING A RECEIVER FREESCALE SEMICONDUCTOR, INC.    7978793
   METHOD FOR GENERATING SOFT DECISION SIGNAL FROM HARD DECISION SIGNAL IN A
RECEIVER SYSTEM FREESCALE SEMICONDUCTOR, INC.    7978796    RECOVERING SYMBOLS
IN A COMMUNICATION RECEIVER FREESCALE SEMICONDUCTOR, INC.    7981730   
INTEGRATED CONFORMAL SHIELDING METHOD AND PROCESS USING REDISTRIBUTED CHIP
PACKAGING FREESCALE SEMICONDUCTOR, INC.    7981808    METHOD OF FORMING A GATE
DIELECTRIC BY IN-SITU PLASMA FREESCALE SEMICONDUCTOR, INC.    7982247   
TRANSISTOR WITH GAIN VARIATION COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
7982282    HIGH EFFICIENCY AMPLIFIER WITH REDUCED PARASITIC CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.    7982521    DEVICE AND SYSTEM FOR REDUCING NOISE
INDUCED ERRORS

 

SCHEDULE 1B (Patents)

113



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    7982542    POWER TRANSISTOR FEEDBACK CIRCUIT
WITH NOISE AND OFFSET COMPENSATION FREESCALE SEMICONDUCTOR, INC.    7982800   
VIDEO DE-INTERLACER USING MOTION RESIDUE COMPENSATION FREESCALE SEMICONDUCTOR,
INC.    7983371    SYSTEM AND METHOD FOR USING PROGRAMMABLE FREQUENCY OFFSETS IN
A DATA NETWORK FREESCALE SEMICONDUCTOR, INC.    7984210    METHOD FOR
TRANSMITTING A DATUM FROM A TIME-DEPENDENT DATA STORAGE MEANS FREESCALE
SEMICONDUCTOR, INC.    7984229    PIPELINED TAG AND INFORMATION ARRAY ACCESS
WITH SPECULATIVE RETRIEVAL OF TAG THAT CORRESPONDS TO INFORMATION ACCESS
FREESCALE SEMICONDUCTOR, INC.    7984336    METHOD AND SYSTEM FOR STORING DATA
FROM A PLURALITY OF PROCESSORS FREESCALE SEMICONDUCTOR, INC.    7984655   
ENTRAPMENT DETECTION AND PREVENTION DEVICE FOR OPENING/CLOSING MECHANISM
FREESCALE SEMICONDUCTOR, INC.    7985122    METHOD OF POLISHING A LAYER USING A
POLISHING PAD FREESCALE SEMICONDUCTOR, INC.    7985649    METHOD OF MAKING A
SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.    7985655    THROUGH-VIA AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    7985659    SEMICONDUCTOR DEVICE WITH A
CONTROLLED CAVITY AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.   
7985672    SOLDER BALL ATTACHMENT RING AND METHOD OF USE FREESCALE
SEMICONDUCTOR, INC.    7986006    SINGLE TRANSISTOR MEMORY CELL WITH REDUCED
RECOMBINATION RATES FREESCALE SEMICONDUCTOR, INC.    7986166    CLOCK BUFFER
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    7986172    SWITCHING CIRCUIT WITH GATE
DRIVER HAVING PRECHARGE PERIOD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   7986189    AMPLIFIER WITH FEEDBACK FREESCALE SEMICONDUCTOR, INC.    7986252
   SYSTEM AND METHOD FOR REMOVING GLITCHES FROM A BIT STREAM FREESCALE
SEMICONDUCTOR, INC.    7987322    SNOOP REQUEST MANAGEMENT IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    7989347    PROCESS FOR FILLING RECESSED
FEATURES IN A DIELECTRIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    7989951   
DIE ASSEMBLIES FREESCALE SEMICONDUCTOR, INC.    7989965    UNDERFILL DISPENSING
SYSTEM FOR INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    7990795   
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH FREESCALE SEMICONDUCTOR, INC.   
7991921    SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION OF MEMORY IN AN I/O
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    7993971    FORMING A 3-D
SEMICONDUCTOR DIE STRUCTURE WITH AN INTERMETALLIC FORMATION FREESCALE
SEMICONDUCTOR, INC.    7994069    SEMICONDUCTOR WAFER WITH LOW-K DIELECTRIC
LAYER AND PROCESS FOR FABRICATION THEREFOR FREESCALE SEMICONDUCTOR, INC.   
7994766    DIFFERENTIAL CURRENT SENSOR DEVICE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    7995607    ARBITER FOR A SERIAL BUS SYSTEM FREESCALE
SEMICONDUCTOR, INC.    7998822    SEMICONDUCTOR FABRICATION PROCESS INCLUDING
SILICIDE STRINGER REMOVAL PROCESSING FREESCALE SEMICONDUCTOR, INC.    7998852   
RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE FREESCALE SEMICONDUCTOR,
INC.    7999581    A SYSTEM AND A METHOD FOR PROVIDING AN OUTPUT CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.    7999601    CHARGE PUMP AND CONTROL SCHEME
FREESCALE SEMICONDUCTOR, INC.    7999709    CONTINUOUS-TIME IMAGE-REJECT FILTER
WITH DISCRETE-TIME-FEEDBACK

 

SCHEDULE 1B (Patents)

114



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8000408    LOOP DELAY AND GAIN CONTROL METHODS
IN CLOSED-LOOP TRANSMITTERS AND WIRELESS DEVICES FREESCALE SEMICONDUCTOR, INC.
   8000821    AUDIO COMMUNICATION UNIT AND INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8001309    METHOD AND SYSTEM OF GROUPING INTERRUPTS FROM
A TIME-DEPENDENT DATA STORAGE MEANS FREESCALE SEMICONDUCTOR, INC.    8001430   
DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK FREESCALE
SEMICONDUCTOR, INC.    8001591    DISTRIBUTED RESOURCE ACCESS PROTECTION
FREESCALE SEMICONDUCTOR, INC.    8001602    DATA SCAN MECHANISM FREESCALE
SEMICONDUCTOR, INC.    8003517    A METHOD FOR FORMING INTERCONNECTS FOR 3-D
APPLICATIONS FREESCALE SEMICONDUCTOR, INC.    8003539    INTEGRATED ASSIST
FEATURES FOR EPITAXIAL GROWTH FREESCALE SEMICONDUCTOR, INC.    8004068   
SHIELDED MULTI-LAYER PACKAGE STRUCTURES FREESCALE SEMICONDUCTOR, INC.    8004069
   IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME FREESCALE SEMICONDUCTOR, INC.    8004080   
EDGE MOUNTED INTEGRATED CIRCUITS WITH HEAT SINK FREESCALE SEMICONDUCTOR, INC.   
8004207    LED DRIVER WITH PRECHARGE AND TRACK/HOLD FREESCALE SEMICONDUCTOR,
INC.    8004319    PROGRAMMABLE CLOCK DIVIDER FREESCALE SEMICONDUCTOR, INC.   
8004367    VCO CONTROL AND METHODS THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8004907    SRAM WITH READ AND WRITE ASSIST FREESCALE SEMICONDUCTOR, INC.   
8006015    DEVICE AND METHOD FOR MANAGING ACCESS REQUESTS FREESCALE
SEMICONDUCTOR, INC.    8006113    SYSTEM AND METHOD FOR CONTROLLING VOLTAGE
LEVEL AND CLOCK FREQUENCY SUPPLIED TO A SYSTEM FREESCALE SEMICONDUCTOR, INC.   
8006141    METHOD FOR SPEEDING UP SERIAL DATA TOLERANCE TESTING FREESCALE
SEMICONDUCTOR, INC.    8008786    DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE
FREESCALE SEMICONDUCTOR, INC.    8008934    BURN-IN SYSTEM FOR ELECTRONIC
DEVICES FREESCALE SEMICONDUCTOR, INC.    8008935    TESTER AND A METHOD FOR
TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8008964   
VARIABLE INPUT VOLTAGE CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.    8009397   
METHOD AND CIRCUIT FOR EFUSE PROTECTION FREESCALE SEMICONDUCTOR, INC.    8009489
   MEMORY WITH READ CYCLE WRITE BACK FREESCALE SEMICONDUCTOR, INC.    8009658   
METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS AND MEDIA ACCESS
CONTROL FREESCALE SEMICONDUCTOR, INC.    8009673    A METHOD AND DEVICE FOR
PROCESSING FRAMES FREESCALE SEMICONDUCTOR, INC.    8009744    TWISTED PAIR
COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    8010074    MIXER CIRCUITS FOR SECOND ORDER INTERCEPT POINT CALIBRATION
FREESCALE SEMICONDUCTOR, INC.    8010077    DC OFFSET CALIBRATION IN A DIRECT
CONVERSION RECEIVER FREESCALE SEMICONDUCTOR, INC.    8010854    METHOD AND
CIRCUIT FOR BROWNOUT DETECTION IN A MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.
   8012799    METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.    8014457    METHOD OF PROVIDING A DATA SIGNAL
FOR CHANNEL ESTIMATION AND CIRCUIT THEREOF

 

SCHEDULE 1B (Patents)

115



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8014682    FREE-SPACE OPTICAL COMMUNICATION
SYSTEM FREESCALE SEMICONDUCTOR, INC.    8014737    POWER CONTROL SYSTEM FOR A
WIRELESS COMMUNICATION UNIT FREESCALE SEMICONDUCTOR, INC.    8015470   
APPARATUS AND METHOD FOR DECODING BURSTS OF CODED INFORMATION FREESCALE
SEMICONDUCTOR, INC.    8016183    ADJUSTABLE CLAMP SYSTEM AND METHOD FOR WIRE
BONDING DIE ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    8017469    DUAL HIGH-K
OXIDES WITH SiGe CHANNEL FREESCALE SEMICONDUCTOR, INC.    8017474    PROCESS OF
FORMING AN ELECTRONIC DEVICE INCLUDING A RESISTOR-CAPACITOR FILTER FREESCALE
SEMICONDUCTOR, INC.    8017497    METHOD FOR MANUFACTURING SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.    8018018    A TEMPERATURE SENSING DEVICE
FREESCALE SEMICONDUCTOR, INC.    8018197    VOLTAGE REFERENCE DEVICE AND METHODS
THEREOF FREESCALE SEMICONDUCTOR, INC.    8018200    CONTROL APARATUS AND METHOD
OF REGULATING POWER FREESCALE SEMICONDUCTOR, INC.    8018247    APPARATUS FOR
REDUCING POWER CONSUMPTION USING SELECTIVE POWER GATING FREESCALE SEMICONDUCTOR,
INC.    8018259    PHASE-LOCKED LOOP HAVING A FEEDBACK CLOCK DETECTOR CIRCUIT
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8020014    METHOD FOR POWER
REDUCTION AND A DEVICE HAVING POWER REDUCTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8020017    MANAGEMENT OF POWER DOMAINS IN AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8020067    APPARATUS AND METHOD FOR
DETECTING AN END POINT OF AN INFORMATION FRAME FREESCALE SEMICONDUCTOR, INC.   
8020443    TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS
FREESCALE SEMICONDUCTOR, INC.    8021926    SEMICONDUCTOR DEVICE WITH LOW
RESISTANCE BACK-SIDE COUPLING FREESCALE SEMICONDUCTOR, INC.    8021957   
PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING INSULATING LAYERS HAVING
DIFFERENT STRAINS FREESCALE SEMICONDUCTOR, INC.    8021970    METHOD OF
ANNEALING A DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    8022505   
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8022507    VARACTOR DIODES FREESCALE SEMICONDUCTOR, INC.
   8022850    MULTIPLE-BIT, DIGITALTO-ANALOG CONVERTERS AND CONVERSION METHODS
FREESCALE SEMICONDUCTOR, INC.    8023457    FEEDBACK REDUCTION FOR MIMO PRECODED
SYSTEM BY EXPLOITING CHANNEL CORRELATION FREESCALE SEMICONDUCTOR, INC.   
8024620    DYNAMIC ADDRESS-TYPE SELECTION CONTROL IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8026700    DC TO DC CONVERTER HAVING SWITCH
CONTROL AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    8026760    GAIN
ENHANCED SWITCHED CAPACITOR CIRCUIT AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    8028178    ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB
DEVICES FREESCALE SEMICONDUCTOR, INC.    8030153    HIGH VOLTAGE TMOS
SEMICONDUCTOR DEVICE WITH LOW GATE CHARGE STRUCTURE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    8030173    SILICON NITRIDE HARDSTOP
ENCAPSULATION LAYER FOR STI REGION FREESCALE SEMICONDUCTOR, INC.    8030220   
PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER FREESCALE SEMICONDUCTOR, INC.    8030763    SEMICONDUCTOR
PACKAGE WITH REDUCED INDUCTIVE COUPLING BETWEEN ADJACENT BONDWIRE ARRAYS
FREESCALE SEMICONDUCTOR, INC.    8030953    DEVICE AND METHOD FOR TESTING
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    8030983    COMMON MODE
TRACKING RECEIVER

 

SCHEDULE 1B (Patents)

116



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8030986    POWER TRANSISTOR WITH TURN OFF
CONTROL AND METHOD FOR OPERATING FREESCALE SEMICONDUCTOR, INC.    8031549   
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8032030    MULTIPLE CORE SYSTEM FREESCALE SEMICONDUCTOR,
INC.    8035156    SPLIT-GATE NON-VOLATILE MEMORY CELL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    8035314    METHOD AND DEVICE FOR LED CHANNEL MANAGEMENT
IN LED DRIVER FREESCALE SEMICONDUCTOR, INC.    8035315    LED DRIVER WITH
FEEDBACK CALIBRATION FREESCALE SEMICONDUCTOR, INC.    8035448    DIFFERENTIAL
AMPLIFIER THAT COMPENSATES FOR PROCESS VARIATIONS FREESCALE SEMICONDUCTOR, INC.
   8035943    PROTECTION CIRCUIT APPARATUS FREESCALE SEMICONDUCTOR, INC.   
8036260    SYSTEM AND METHOD FOR EQUALIZING AN INCOMING SIGNAL FREESCALE
SEMICONDUCTOR, INC.    8036312    SYSTEM AND METHOD FOR DETERMINING SIGNAL PHASE
FREESCALE SEMICONDUCTOR, INC.    8039312    METHOD FOR FORMING A CAPPED
MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE FREESCALE SEMICONDUCTOR, INC.   
8039339    SEPARATE LAYER FORMATION IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8039341    SELECTIVE UNIAXIAL STRESS MODIFICATION FOR USE
WITH STRAINED SILICON ON INSULATOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    8039386    METHOD FOR FORMING A THROUGH SILICON VIA (TSV) FREESCALE
SEMICONDUCTOR, INC.    8040079    PEAK DETECTION WITH DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.    8040143    CAPACITANCE SENSING WITH MISMATCH
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    8040643    POWER SUPPLY SWITCHING
APPARATUS WITH SEVERE OVERLOAD DETECTION FREESCALE SEMICONDUCTOR, INC.   
8040700    CHARGE PUMP FOR USE WITH A SYNCHRONOUS LOAD FREESCALE SEMICONDUCTOR,
INC.    8040746    EFFICIENT WORD LINES, BIT LINE AND PRECHARGE TRACKING IN
SELF- TIMED MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    8041132    SYSTEM AND
METHOD FOR LOAD BALANCING A VIDEO SIGNAL IN A MULTI-CORE PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    8041899    SYSTEM AND METHOD FOR FETCHING INFORMATION TO
A CACHE MODULE USING A WRITE BACK ALLOCATE ALGORITHM FREESCALE SEMICONDUCTOR,
INC.    8041901    PERFORMANCE MONITORING DEVICE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    8042002    METHOD AND APPARATUS FOR HANDLING SHARED
HARDWARE AND SOFTWARE DEBUG RESOURCE EVENTS IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8042071    CIRCUIT AND METHOD FOR AVOIDING SOFT
ERRORS IN STORAGE DEVICES FREESCALE SEMICONDUCTOR, INC.    8043888    PHASE
CHANGE MEMORY CELL WITH HEATER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   8043951    METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR
DEVICE OBTAINABLE THEREWITH FREESCALE SEMICONDUCTOR, INC.    8044494   
STACKABLE MOLDED PACKAGES AND METHODS OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    8044837    ANALOGUE TO DIGITAL CONVERTERS FREESCALE
SEMICONDUCTOR, INC.    8045943    HIGH PERFORMANCE CMOS RADIO FREQUENCY RECEIVER
FREESCALE SEMICONDUCTOR, INC.    8046567    MULTI-THREADED PROCESSOR
ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    8048738    METHOD FOR FORMING A
SPLIT GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    8049299    ANTIFUSES WITH
CURVED BREAKDOWN REGIONS

 

SCHEDULE 1B (Patents)

117



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8049313    HEAT SPREADER FOR SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    8049439    LED DRIVER WITH DYNAMIC
HEADROOM CONTROL FREESCALE SEMICONDUCTOR, INC.    8049549    DELTA PHI GENERATOR
WITH START-UP CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8049550    METHOD FOR
POWER REDUCTION AND A DEVICE HAVING POWER REDUCTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8050048    LEAD FRAME WITH SOLDER FLOW CONTROL FREESCALE
SEMICONDUCTOR, INC.    8050179    METHOD AND SYSTEM FOR ACKNOWLEDGING FRAMES IN
A COMMMUNICATION NETWORK FREESCALE SEMICONDUCTOR, INC.    8050371    METHOD AND
SYSTEM FOR COMPENSATING FOR THE EFFECT OF PHASE DRIFT IN A DATA SAMPLING CLOCK
FREESCALE SEMICONDUCTOR, INC.    8050904    SYSTEM AND METHOD FOR CIRCUIT
SYMBOLIC TIMING ANALYSIS OF CIRCUIT DESIGNS FREESCALE SEMICONDUCTOR, INC.   
8051226    CIRCULAR BUFFER SUPPORT IN A SINGLE INSTRUCTION MULTIPLE DATA (SIMD)
DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    8053866    VARACTOR STRUCTURES
FREESCALE SEMICONDUCTOR, INC.    8056415    SEMICONDUCTOR DEVICE WITH REDUCED
SENSITIVITY TO PACKAGE STRESS FREESCALE SEMICONDUCTOR, INC.    8058143   
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL FREESCALE SEMICONDUCTOR,
INC.    8059380    PACKAGE LEVEL ESD PROTECTION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8059482    MEMORY USING MULTIPLE SUPPLY VOLTAGES
FREESCALE SEMICONDUCTOR, INC.    8060043    ADAPTIVE IIP2 CALIBRATION FREESCALE
SEMICONDUCTOR, INC.    8060324    DEVICE AND A METHOD FOR ESTIMATING TRANSISTOR
PARAMETER VARIATIONS FREESCALE SEMICONDUCTOR, INC.    8060654    NETWORK AND
METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK FREESCALE SEMICONDUCTOR,
INC.    8060724    PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE
INSTRUCTION MULTIPLE DATA (SIMD) DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.   
8060770    METHOD AND SYSTEM FOR CLOCK SKEW REDUCTION IN CLOCK TREES FREESCALE
SEMICONDUCTOR, INC.    8061185    METHOD FOR TESTING A SLURRY USED TO FORM A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8062424    METHOD AND
APPARATUS FOR MOLDING SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    8062953   
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS FREESCALE SEMICONDUCTOR, INC.
   8062975    THROUGH SUBSTRATE VIAS FREESCALE SEMICONDUCTOR, INC.    8063402   
INTEGRATED CIRCUIT HAVING A FILLER STANDARD CELL FREESCALE SEMICONDUCTOR, INC.
   8063624    HIGH SIDE HIGH VOLTAGE SWITCH WITH OVER CURRENT AND OVER VOLTAGE
PROTECTION FREESCALE SEMICONDUCTOR, INC.    8063678    CHARGE PUMP FOR PHASE
LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    8063685    PUSLED FLIP-FLOP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8063710    SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.    8063810    UNFOLDING VCO-BASED QUANTIZATION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8064329    CONTROL AND DATA INFORMATION
COMMUNICATION IN A WIRELESS SYSTEM FREESCALE SEMICONDUCTOR, INC.    8065646   
METHOD AND A COMPUTER READABLE MEDIUM FOR PERFORMING STATIC TIMING ANALYSIS OF A
DESIGN OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8068574   
SYSTEMS, APPARATUS, AND METHODS FOR PERFORMING DIGITAL PRE-DISTORTION WITH
FEEDBACK SIGNAL ADJUSTMENT

 

SCHEDULE 1B (Patents)

118



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8068795    RF MULTIBAND TRANSMITTER WITH BALUN
FREESCALE SEMICONDUCTOR, INC.    8070357    DEVICE AND METHOD FOR EVALUATING A
TEMPERATURE FREESCALE SEMICONDUCTOR, INC.    8071459    METHOD OF SEALING AN AIR
GAP IN A LAYER OF A SEMICONDUCTOR STRUCTURE AND SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    8071461    LOW LOSS SUBSTRATE FOR INTEGRATED
PASSIVE DEVICES FREESCALE SEMICONDUCTOR, INC.    8072062    CIRCUIT DEVICE WITH
AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.
   8073078    SPLIT CHANNEL RECEIVER WITH VERY LOW SECOND ORDER INTERMODULATION
FREESCALE SEMICONDUCTOR, INC.    8074195    SYSTEM AND METHOD FOR EVALUATING A
DYNAMIC POWER CONSUMPTION OF A BLOCK FREESCALE SEMICONDUCTOR, INC.    8076189   
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8076979    LOCK DETECTION CIRCUIT FOR PHASE LOCKED LOOP
FREESCALE SEMICONDUCTOR, INC.    8076981    SELF-CALIBRATING OSCILLATOR
FREESCALE SEMICONDUCTOR, INC.    8077063    METHOD AND SYSTEM FOR DETERMINING
BIT STREAM ZONE STATISTICS FREESCALE SEMICONDUCTOR, INC.    8077521    BITLINE
CURRENT GENERATOR FOR A NON-VOLATILE MEMORY ARRAY AND A NON-VOLATILE MEMORY
ARRAY FREESCALE SEMICONDUCTOR, INC.    8077533    MEMORY AND METHOD FOR SENSING
DATA IN A MEMORY USING COMPLEMENTARY SENSING SCHEME FREESCALE SEMICONDUCTOR,
INC.    8077698    METHOD AND DEVICE FOR FRAME AND SLOT SYNCHRONIZATION
FREESCALE SEMICONDUCTOR, INC.    8077775    SYSTEMS AND METHOD OF ADAPTIVE RATE
CONTROL FOR A VIDEO ENCODER FREESCALE SEMICONDUCTOR, INC.    8077803    QUARTER
DUTY CYCLE PULSE GENERATOR FOR INTERLEAVED SWITCHING MIXER FREESCALE
SEMICONDUCTOR, INC.    8077816    FAST PREDICTIVE AUTOMATIC GAIN CONTROL FOR
DYNAMIC RANGE REDUCTION IN WIRELESS COMMUNICATION RECEIVER FREESCALE
SEMICONDUCTOR, INC.    8077839    HANDHELD DEVICE FOR DIALING OF PHONE NUMBERS
EXTRACTED FROM A VOICEMAIL FREESCALE SEMICONDUCTOR, INC.    8078353    SELF
MONITORING BRAKING SYSTEM FOR VEHICLES FREESCALE SEMICONDUCTOR, INC.    8078781
   DEVICE HAVING PRIORITY UPGRADE MECHANISM CAPABILITIES AND A METHOD FOR
UPDATING PRIORITIES FREESCALE SEMICONDUCTOR, INC.    8078845    DEVICE AND
METHOD FOR PROCESSING INSTRUCTIONS BASED ON MASKED REGISTER GROUP SIZE
INFORMATION FREESCALE SEMICONDUCTOR, INC.    8080439    METHOD OF MAKING A
VERTICAL PHASE CHANGE MEMORY (PCM) AND A PCM DEVICE FREESCALE SEMICONDUCTOR,
INC.    8080444    METHOD FOR FORMING A PACKAGED SEMICONDUCTOR DEVICE HAVING A
GROUND PLANE FREESCALE SEMICONDUCTOR, INC.    8080448    SEMICONDUCTOR DEVICE
WITH NESTED ROWS OF CONTACTS FREESCALE SEMICONDUCTOR, INC.    8081026    METHOD
FOR SUPPLYING AN OUTPUT SUPPLY VOLTAGE TO A POWER GATED CIRCUIT AND AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8082789    MATCHED
MULTIPLIER CIRCUIT HAVING REDUCED PHASE SHIFT FOR USE IN MEMS SENSING
APPLICATIONS FREESCALE SEMICONDUCTOR, INC.    8084786    SILICIDED BASE
STRUCTURE FOR HIGH FREQUENCY TRANSISTORS FREESCALE SEMICONDUCTOR, INC.   
8085200    SYSTEM AND METHOD FOR ESTABLISHING A WPAN WITH PRECISE LOCATIONING
CAPABILITY FREESCALE SEMICONDUCTOR, INC.    8085700    SYSTEM NODE AND METHOD
FOR PROVIDING MEDIA ARBITRATION FREESCALE SEMICONDUCTOR, INC.    8085868   
PHASE MODULATING AND COMBINING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8085954
   MICROPHONE AMPLIFICATION ARRANGEMENT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8086234    BROADCAST HANDOFF BETWEEN
COMMUNICATION NETWORKS

 

SCHEDULE 1B (Patents)

119



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8088657    INTEGRATED CIRCUIT USING FINFETS AND
HAVING A STATIC RANDOM ACCESS MEMORY (SRAM) FREESCALE SEMICONDUCTOR, INC.   
8089259    INTEGRATED CIRCUIT AND A METHOD FOR RECOVERING FROM A LOW-POWER
PERIOD FREESCALE SEMICONDUCTOR, INC.    8089978    METHOD FOR MANAGING UNDER-RUN
AND A DEVICE HAVING UNDER-RUN MANAGEMENT CAPABILITIES FREESCALE SEMICONDUCTOR,
INC.    8090892    ORDERED QUEUE AND METHODS THEREFOR FREESCALE SEMICONDUCTOR,
INC.    8090984    ERROR DETECTION AND COMMUNICATION OF AN ERROR LOCATION IN
MULTI-PROCESSOR DATA PROCESSING SYSTEM HAVING PROCESSORS OPERATING IN LOCKSTEP
FREESCALE SEMICONDUCTOR, INC.    8091257    STEAM IRON WITH ACCELERATION AND
TILT DETECTION FREESCALE SEMICONDUCTOR, INC.    8093084    SEMICONDUCTOR DEVICE
WITH PHOTONICS FREESCALE SEMICONDUCTOR, INC.    8093102    PROCESS OF FORMING AN
ELECTRONIC DEVICE INCLUDING A PLURALITY OF SINGULATED DIE FREESCALE
SEMICONDUCTOR, INC.    8093700    PACKAGING MILLIMETER WAVE MODULES FREESCALE
SEMICONDUCTOR, INC.    8093880    PROGRAMMABLE VOLTAGE REFERENCE WITH A VOLTAGE
REFERENCE CIRCUIT HAVING A SELF-CASCODE METAL-OXIDE SEMICONDUCTOR FIELD-EFFECT
TRANSISTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8093929    PROGRAMMABLE
DIGITAL CLOCK SIGNAL FREQUENCY DIVIDER MODULE AND MODULAR DIVIDER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8093933    METHOD FOR FAST TRACKING AND JITTER
IMPROVEMENT IN ASYNCHRONOUS SAMPLE RATE CONVERSION FREESCALE SEMICONDUCTOR, INC.
   8094755    RAMPING IN MULTIMODE TRANSMITTERS USING PRIMED FILTERS FREESCALE
SEMICONDUCTOR, INC.    8094769    PHASE-LOCKED LOOP SYSTEM WITH A PHASE ERROR
SPREADING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8095769    METHOD FOR ADDRESS
COMPARISON AND A DEVICE HAVING ADDRESS COMPARISON CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8095809    SYSTEM AND METHOD FOR REDUCING POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    8095831    PROGRAMMABLE ERROR
ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
8095836    TIME-BASED TECHNIQUES FOR DETECTING AN IMMINENT READ FAILURE IN A
MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    8096179    SENSOR DEVICE WITH
REDUCED PARASITIC-INDUCED ERROR FREESCALE SEMICONDUCTOR, INC.    8096182   
CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.    8097494    METHOD OF MAKING AN INTEGRATED
CIRCUIT PACKAGE WITH SHIELDING VIA RING SRUCTURE FREESCALE SEMICONDUCTOR, INC.
   8097873    PHASE CHANGE MEMORY STRUCTURES FREESCALE SEMICONDUCTOR, INC.   
8098744    REDUCING A PEAK-TO-AVERAGE RATIO OF A SIGNAL USING FILTERING
FREESCALE SEMICONDUCTOR, INC.    8099067    DATA SIGNAL SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8099560    SYNCHRONIZATION MECHANISM FOR USE WITH A SNOOP
QUEUE FREESCALE SEMICONDUCTOR, INC.    8099580    TRANSLATION LOOK-ASIDE BUFFER
WITH A TAG MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8099657
   ERROR CORRECTING VITERBI DECODER FREESCALE SEMICONDUCTOR, INC.    8099729   
METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.    8102399    METHOD AND DEVICE FOR PROCESSING
IMAGE DATA STORED IN A FRAME BUFFER FREESCALE SEMICONDUCTOR, INC.    8103833   
A CACHE MEMORY AND A METHOD FOR SERVICING ACCESS REQUESTS FREESCALE
SEMICONDUCTOR, INC.    8105890    METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    8105925    METHOD FOR FORMING AN INSULATED GATE
FIELD EFFECT DEVICE

 

SCHEDULE 1B (Patents)

120



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8105933    LOCALIZED ALLOYING FOR IMPROVED BOND
RELIABILITY FREESCALE SEMICONDUCTOR, INC.    8106604    LED DRIVER WITH DYNAMIC
POWER MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    8111825    ENCRYPTION
APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8111945    A
SYSTEM AND METHOD FOR PROVIDING A BLENDED PICTURE FREESCALE SEMICONDUCTOR, INC.
   8112645    SYSTEM AND METHOD FOR POWER MANAGEMENT FREESCALE SEMICONDUCTOR,
INC.    8114739    SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND
METHOD FOR FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    8115288    LEAD
FRAME FOR SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8115414    LED
DRIVER WITH SEGMENTED DYNAMIC HEADROOM CONTROL FREESCALE SEMICONDUCTOR, INC.   
8115469    DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8115499    DEVICE
WITH PROXIMITY DETECTION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    8115516   
CIRCUIT ARRANGEMENT FOR FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL,
PROCESSING SYSTEM AND METHOD OF FILTERING UNWANTED SIGNALS FROM A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.    8115544    AMPLIFIER CIRCUIT AND INTEGRATED
CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.    8115863    VIDEO DE-INTERLACER
USING PIXEL TRAJECTORY FREESCALE SEMICONDUCTOR, INC.    8116153    READ ONLY
MEMORY AND METHOD OF READING SAME FREESCALE SEMICONDUCTOR, INC.    8116318    A
METHOD FOR SCHEDULING ATM CELLS AND A DEVICE HAVING ATM CELL SCHEDULING
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    8116397    SYSTEM AND METHOD FOR
SYMBOL BOUNDARY DETECTION IN ORTHOGONAL FREQUENCY DIVISON MULTIPLEXING BASED
DATA COMMUNICATION FREESCALE SEMICONDUCTOR, INC.    8116687    DYNAMIC FREQUENCY
SELECTION IN WIRELESS DEVICES FREESCALE SEMICONDUCTOR, INC.    8117383   
HARDWARE ACCELERATOR BASED METHOD AND DEVICE FOR STRING SEARCHING FREESCALE
SEMICONDUCTOR, INC.    8117399    PROCESSING OF COHERENT AND INCOHERENT ACCESSES
AT A UNIFORM CACHE FREESCALE SEMICONDUCTOR, INC.    8117400    SYSTEM AND METHOD
FOR FETCHING AN INFORMATION UNIT FREESCALE SEMICONDUCTOR, INC.    8117483   
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8117618    FORWARD PROGRESS MECHANISM FOR A MULTITHREADED
PROCESSOR FREESCALE SEMICONDUCTOR, INC.    8117642    COMPUTING DEVICE WITH
ENTRY AUTHENTICATION INTO TRUSTED EXECUTION ENVIRONMENT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8119334    METHOD OF MAKING A SEMICONDUCTOR
DEVICE USING NEGATIVE PHOTORESIST FREESCALE SEMICONDUCTOR, INC.    8119431   
METHOD OF FORMING A MICRO-ELECTROMECHANICAL SYSTEM (MEMS) HAVING A GAP STOP
FREESCALE SEMICONDUCTOR, INC.    8120404    FLIP-FLOP CIRCUIT WITH INTERNAL
LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    8120412    VOLTAGE BOOSTING
SYSTEM WITH SLEW RATE CONTROL AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.
   8120660    IMAGE DATA UP SAMPLING FREESCALE SEMICONDUCTOR, INC.    8120975   
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8121228    DETECTING A DATA FRAME FREESCALE
SEMICONDUCTOR, INC.    8121761    ACCELERATION SENSOR ARRANGEMENT, SAFING
ARRANGEMENT FOR AN ACTIVATION SYSTEM, ACTIVATION SYSTEM

 

SCHEDULE 1B (Patents)

121



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8122437    METHOD AND APPARATUS TO TRACE AND
CORRELATE DATA TRACE AND INSTRUCTION TRACE FOR OUT-OF-ORDER PROCESSORS FREESCALE
SEMICONDUCTOR, INC.    8125032    MODIFIED HYBRID ORIENTATION TECHNOLOGY
FREESCALE SEMICONDUCTOR, INC.    8125231    CAPACITANCE-TO-VOLTAGE INTERFACE
CIRCUIT, AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    8126101
   METHOD AND APPARATUS FOR VARYING A DYNAMIC RANGE FREESCALE SEMICONDUCTOR,
INC.    8126422    RECEIVER HAVING VOLTAGE-TO-CURRENT AND CURRENT-TO-VOLTAGE
CONVERTERS FREESCALE SEMICONDUCTOR, INC.    8127258    DATA PROCESSING DEVICE
DESIGN TOOL AND METHODS FREESCALE SEMICONDUCTOR, INC.    8129226    POWER
LEAD-ON-CHIP BALL GRID ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    8130014   
NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK FREESCALE
SEMICONDUCTOR, INC.    8130018    LATCH MODULE AND FREQUENCY DIVIDER FREESCALE
SEMICONDUCTOR, INC.    8131241    LINEAR VOLTAGE CONTROLLED VARIABLE ATTENUATOR
WITH LINEAR DB/V GAIN SLOPE FREESCALE SEMICONDUCTOR, INC.    8131316    CELLULAR
MODEM PROCESSING FREESCALE SEMICONDUCTOR, INC.    8131914    AN ELECTRONIC
DEVICE HAVING A MEMORY ELEMENT AND METHOD OF OPERATION THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8131947    CACHE SNOOP LIMITING WITHIN A MULTIPLE MASTER
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8131948    SNOOP REQUEST
ARBITRATION IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8131951
   UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS FREESCALE SEMICONDUCTOR, INC.    8134219    SCHOTTKY DIODES FREESCALE
SEMICONDUCTOR, INC.    8134222    MOS CAPACITOR STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    8134241    ELECTRONIC ELEMENTS AND DEVICES WITH TRENCH
UNDER BOND PAD FEATURE FREESCALE SEMICONDUCTOR, INC.    8134384    METHOD FOR
TESTING NOISE IMMUNITY OF AN INTEGRATED CIRCUIT AND A DEVICE HAVING NOISE
IMMUNITY TESTING CAPABILITES FREESCALE SEMICONDUCTOR, INC.    8134941    POWER
SAVING IN SIGNAL PROCESSING IN RECEIVERS FREESCALE SEMICONDUCTOR, INC.   
8135094    RECEIVER I/Q GROUP DELAY MISMATCH CORRECTION FREESCALE SEMICONDUCTOR,
INC.    8135966    A METHOD AND DEVICE FOR POWER MANAGEMENT FREESCALE
SEMICONDUCTOR, INC.    8136001    TECHNIQUE FOR INITIALIZING DATA AND
INSTRUCTIONS FOR CORE FUNCTIONAL PATTERN GENERATION IN MULTI-CORE PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    8138007    MEMS DEVICE WITH STRESS ISOLATION
AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    8138062    ELECTRICAL
COUPLING OF WAFER STRUCTURES FREESCALE SEMICONDUCTOR, INC.    8138073    METHOD
FOR FORMING A SCHOTTKY DIODE HAVING A METAL-SEMICONDUCTOR SCHOTTKY CONTACT
FREESCALE SEMICONDUCTOR, INC.    8138584    METHOD OF FORMING A SEMICONDUCTOR
PACKAGE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    8139540   
ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL FREESCALE SEMICONDUCTOR, INC.    8139599    SYSTEM AND METHOD FOR
OPERATING A COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    8139683    A
RECEIVER AND A METHOD FOR CHANNEL ESTIMATION FREESCALE SEMICONDUCTOR, INC.   
8139760    ESTIMATING DELAY OR AN ECHO PATH IN A COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8140110    CONTROLLING INPUT AND OUTPUT IN A MULTI-MODE
WIRELESS PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

122



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8143074    SEMICONDUCTOR PROCESSING SYSTEM AND
METHOD OF PROCESSING A SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.   
8143126    METHOD FOR FORMING A VERTICAL MOS TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    8143921    LATCHED COMPARATOR AND METHODS THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8143929    FLIP-FLOP HAVING SHARED FEEDBACK AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    8145158    BIAS CIRCUIT FOR A RADIO
FREQUENCY POWER-AMPLIFIER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8145985    ERROR DETECTION SCHEMES FOR A UNIFIED CACHE IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    8146039    OPTIMAL DISTANCE BASED BUFFER
TREE FOR DATA PATH AND CLOCK FREESCALE SEMICONDUCTOR, INC.    8148206    PACKAGE
FOR HIGH POWER INTEGRATED CIRCUITS AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    8148793    THREE DIMENSIONAL INTEGRATED PASSIVE DEVICE
AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    8149564    MEMS
CAPACITIVE DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.   
8150350    ADAPTIVE IIP2 CALIBRATION FREESCALE SEMICONDUCTOR, INC.    8150360   
DC OFFSET CALIBRATION IN A DIRECT CONVERSION RECEIVER FREESCALE SEMICONDUCTOR,
INC.    8151075    MULTIPLE ACCESS TYPE MEMORY AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    8155189    SYSTEM AND METHOD OF CODING MODE DECISION FOR
VIDEO ENCODING FREESCALE SEMICONDUCTOR, INC.    8156265    DATA PROCESSOR
COUPLED TO A SEQUENCER CIRCUIT THAT PROVIDES EFFICIENT SCALABLE QUEUING AND
METHOD FREESCALE SEMICONDUCTOR, INC.    8156273    METHOD AND SYSTEM FOR
CONTROLLING TRANSMISSION AND EXECUTION OF COMMANDS IN AN INTEGRATED CIRCUIT
DEVICE FREESCALE SEMICONDUCTOR, INC.    8156357    VOLTAGE-BASED MEMORY SIZE
SCALING IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8156411   
ERROR CORRECTION OF AN ENCODED MESSAGE FREESCALE SEMICONDUCTOR, INC.    8156805
   MEMS INERTIAL SENSOR WITH FREQUENCY CONTROL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    8158484    METHOD OF FORMING AN INVERTED T SHAPED CHANNEL
STRUCTURE FOR AN INVERTED T CHANNEL FIELD EFFECT TRANSISTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8158492    MEMS MICROPHONE WITH CAVITY AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    8160518    MULTI-MODE TRANSCEIVER
HAVING TUNABLE HARMONIC TERMINATION CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8161449    IMPROVING TEST PATTERN COVERAGE THROUGH
PARALLEL DISCARD, FLOW CONTROL, AND QUALITY METRICS FREESCALE SEMICONDUCTOR,
INC.    8163609    NANOCRYSTAL MEMORY WITH DIFFERENTIAL ENERGY BANDS AND METHOD
OF FORMATION FREESCALE SEMICONDUCTOR, INC.    8163615    SPLIT-GATE NON-VOLATILE
MEMORY CELL HAVING IMPROVED OVERLAP TOLERANCE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8164321    CURRENT INJECTOR CIRCUIT FOR SUPPLYING A LOAD
TRANSIENT IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8164378   
DEVICE AND TECHNIQUE FOR TRANSISTOR WELL BIASING FREESCALE SEMICONDUCTOR, INC.
   8165214    CIRCUIT AND METHOD FOR GENERATING FIXED POINT VECTOR DOT PRODUCT
AND MATRIX VECTOR VALUES FREESCALE SEMICONDUCTOR, INC.    8165243    METHOD AND
SYSTEM FOR GENERATING WAVELETS FREESCALE SEMICONDUCTOR, INC.    8165255   
MULTIRATE RESAMPLING AND FILTERING SYSTEM AND METHOD FREESCALE SEMICONDUCTOR,
INC.    8168464    MICROELECTRONIC ASSEMBLY WITH AN EMBEDDED WAVEGUIDE ADAPTER
AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    8168468   
CONDUCTIVE BRIDGE RANDOM ACCESS MEMORY DEVICE AND METHOD OF MAKING THE SAME

 

SCHEDULE 1B (Patents)

123



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8169245    DUTY TRANSITION CONTROL IN PULSE
WIDTH MODULATION SIGNALING FREESCALE SEMICONDUCTOR, INC.    8169257    SYSTEM
AND METHOD FOR COMMUNICATING BETWEEN MULTIPLE VOLTAGE TIERS FREESCALE
SEMICONDUCTOR, INC.    8169978    TECHNIQUES FOR FREQUENCY-DOMAIN JOINT
DETECTION IN WIRELESS COMMUNICATIONS SYSTEMS FREESCALE SEMICONDUCTOR, INC.   
8170166    METHODS AND SYSTEMS FOR COMBINING TIMING SIGNALS FOR TRANSMISSION
OVER A SERIAL INTERFACE FREESCALE SEMICONDUCTOR, INC.    8170509    INCIDENT AND
REFLECTED SIGNAL PHASE DIFFERENCE DETECTION FREESCALE SEMICONDUCTOR, INC.   
8171187    SYSTEM AND METHOD FOR ARBITRATING BETWEEN MEMORY ACCESS REQUESTS
FREESCALE SEMICONDUCTOR, INC.    8171336    METHOD FOR PROTECTING A SECURED REAL
TIME CLOCK MODULE AND A DEVICE HAVING PROTECTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8171384    DEVICE HAVING TURBO DECODING CAPABILITIES AND
A METHOD FOR TURBO DECODING FREESCALE SEMICONDUCTOR, INC.    8173505    METHOD
OF MAKING A SPLIT GATE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    8174251   
SERIES REGULATOR WITH OVER CURRENT PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    8174279    SOCKET CONNECTOR FOR CONNECTION LEAD OF SEMICONDUCTOR DEVICE
UNDER TEST WITH TESTER FREESCALE SEMICONDUCTOR, INC.    8175213    SYSTEM AND
METHOD FOR SETTING COUNTER THRESHOLD VALUE FREESCALE SEMICONDUCTOR, INC.   
8175276    ENCRYPTION APPARATUS WITH DIVERSE KEY RETENTION SCHEMES FREESCALE
SEMICONDUCTOR, INC.    8175548    METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE
OF TRANSMISSION BURSTS FREESCALE SEMICONDUCTOR, INC.    8175560    METHOD AND
SYSTEM FOR TUNING AN ANTENNA FREESCALE SEMICONDUCTOR, INC.    8176227    METHOD
AND SYSTEM FOR HIGH-SPEED DETECTION HANDSHAKE IN UNIVERSAL SERIAL BUS BASED DATA
COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    8176340    METHOD AND
SYSTEM FOR INITIAILIZING AN INTERFACE BETWEEN TWO CIRCUITS OF A COMMUNICATION
DEVICE WHILE A PROCESSOR OF THE FIRST CIRCUIT IS INACTIVE AND WAKING UP THE
PROCESSOR THEREAFTER FREESCALE SEMICONDUCTOR, INC.    8177426    SUB-THRESHOLD
CMOS TEMPERATURE DETECTOR FREESCALE SEMICONDUCTOR, INC.    8178401    METHOD FOR
FABRICATING DUAL-METAL GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    8178406   
SPLIT GATE DEVICE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.   
8178942    ELECTRICALLY ALTERABLE CIRCUIT FOR USE IN AN INTEGRATED CIRCUIT
DEVICE FREESCALE SEMICONDUCTOR, INC.    8178950    MULTILAYERED THROUGH A VIA
FREESCALE SEMICONDUCTOR, INC.    8179051    SERIAL CONFIGURATION FOR DYNAMIC
POWER CONTROL IN LED DISPLAYS FREESCALE SEMICONDUCTOR, INC.    8179108   
REGULATOR HAVING PHASE COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
8179187    SUBSTRATE NOISE PASSIVE CANCELLATION METHOD FOR BUCK CONVERTER
FREESCALE SEMICONDUCTOR, INC.    8180007    METHOD FOR CLOCK AND DATA RECOVERY
FREESCALE SEMICONDUCTOR, INC.    8180969    CACHE USING PSEUDO LEAST RECENTLY
USED (PLRU) CACHE REPLACEMENT WITH LOCKING FREESCALE SEMICONDUCTOR, INC.   
8181049    METHOD FOR CONTROLLING A FREQUENCY OF A CLOCK SIGNAL TO CONTROL POWER
CONSUMPTION AND A DEVICE HAVING POWER CONSUMPTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8181051    ELECTRONIC APPARATUS AND METHOD OF CONSERVING
ENERGY FREESCALE SEMICONDUCTOR, INC.    8181098    ERROR CORRECTING VITERBI
DECODER FREESCALE SEMICONDUCTOR, INC.    8183639    DUAL PORT STATIC RANDOM
ACCESS MEMORY CELL LAYOUT

 

SCHEDULE 1B (Patents)

124



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8184027    SEMICONDUCTOR DEVICE AND
DIFFERENTIAL AMPLIFIER CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.    8184750
   TECHNIQUES FOR INCREASING DECODING RELIABILITY IN AN ADAPTIVE MINIMUM MEAN
SQUARED ERROR WITH SUCCESSIVE INTERFERENCE CANCELLATION (MMSE/SIC) DECODER
FREESCALE SEMICONDUCTOR, INC.    8184812    SECURE COMPUTING DEVICE WITH
MONOTONIC COUNTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8185798
   TECHNIQUES FOR REDUCING JOINT DETECTION COMPLEXITY IN A CHANNEL-CODED
MULTIPLE-INPUT MULTIPLE-OUTPUT COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR,
INC.    8186220    ACCELEROMETER WITH OVER-TRAVEL STOP STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    8186221    VERTICALLY INTEGRATED MEMS ACCELERATION
TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    8187978    METHOD OF FORMING
OPENINGS IN A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8188539    FIELD-EFFECT SEMICONDUCTOR DEVICE AND METHOD
OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    8188543    ELECTRONIC
DEVICE INCLUDING A CONDUCTIVE STRUCTURE EXTENDING THROUGH A BURIED INSULATING
LAYER FREESCALE SEMICONDUCTOR, INC.    8189408    MEMORY DEVICE HAVING SHIFTING
CAPABILITY AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    8189717    LOW IF
RADIO RECEIVER FREESCALE SEMICONDUCTOR, INC.    8191085    METHOD AND APPARATUS
FOR LOADING OR STORING MULTIPLE REGISTERS IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8193560    VOLTAGE LIMITING DEVICES FREESCALE
SEMICONDUCTOR, INC.    8193572    ELECTRONIC DEVICE INCLUDING TRENCHES AND
DISCONTINUOUS STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.    8193585   
SEMICONDUCTOR DEVICE WITH INCREASED SNAPBACK VOLTAGE FREESCALE SEMICONDUCTOR,
INC.    8193591    TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION FREESCALE
SEMICONDUCTOR, INC.    8193828    BUFFER APPARATUS, INTEGRATED CIRCUIT AND
METHOD OF REDUCING A PORTION OF AN OSCILLATION OF AN OUTPUT SIGNAL FREESCALE
SEMICONDUCTOR, INC.    8193868    SWITCHED CAPACITOR CIRCUIT FOR A VOLTAGE
CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    8194528    PACKET BASED
DATA CELL DELINEATION FREESCALE SEMICONDUCTOR, INC.    8198143    MOLD AND
SUBSTRATE FOR USE WITH MOLD FREESCALE SEMICONDUCTOR, INC.    8198703    ZENER
DIODE WITH REDUCED SUBSTRATE CURRENT FREESCALE SEMICONDUCTOR, INC.    8198705   
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.   
8198737    METHOD OF FORMING WIRE BONDS IN SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    8198916    DIGITAL SIGNAL VOLTAGE LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    8198933    MIXER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
8198937    SWITCHED-CAPACITOR AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
8199547    ERROR DETECTION IN A CONTENT ADDRESSABLE MEMORY (CAM) FREESCALE
SEMICONDUCTOR, INC.    8200733    DEVICE HAVING INTERLEAVING CAPABILITIES AND A
METHOD FOR APPLYING AN INTERLEAVING FUNCTION FREESCALE SEMICONDUCTOR, INC.   
8200908    METHOD FOR DEBUGGER INITIATED COHERENCY TRANSACTIONS USING A SHARED
COHERENCY MANAGER FREESCALE SEMICONDUCTOR, INC.    8201025    DEBUG MESSAGING
WITH SELECTIVE TIMESTAMP CONTROL FREESCALE SEMICONDUCTOR, INC.    8202778   
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA FREESCALE SEMICONDUCTOR, INC.    8202798    IMPROVEMENTS FOR
REDUCING ELECTROMIGRATION EFFECT IN AN INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

125



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8203822    DIGITAL SQUIB DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8204035    NETWORK NODE FREESCALE
SEMICONDUCTOR, INC.    8204129    SIMPLIFIED DEBLOCK FILTERING FOR REDUCED
MEMORY ACCESS AND COMPUTATIONAL COMPLEXITY FREESCALE SEMICONDUCTOR, INC.   
8204166    CLOCK CIRCUIT WITH CLOCK TRANSFER CAPABILITY AND METHOD FREESCALE
SEMICONDUCTOR, INC.    8204458    TRANSMITTING DEVICE AND METHOD OF TUNING THE
TRANSMITTING DEVICE FREESCALE SEMICONDUCTOR, INC.    8205068    BRANCH TARGET
BUFFER ALLOCATION FREESCALE SEMICONDUCTOR, INC.    8209558    SYSTEM AND METHOD
FOR CONTROLLING VOLTAGE AND FREQUENCY IN A MULTIPLE VOLTAGE ENVIRONMENT
FREESCALE SEMICONDUCTOR, INC.    8211844    METHOD FOR CLEANING A SEMICONDUCTOR
STRUCTURE AND CHEMISTRY THERE0F FREESCALE SEMICONDUCTOR, INC.    8212159   
CAPACITIVE TOUCHPAD METHOD USING MCU GPIO AND SIGNAL PROCESSING FREESCALE
SEMICONDUCTOR, INC.    8212292    HIGH GAIN TUNABLE BIPOLAR TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    8212321    SEMICONDUCTOR DEVICE WITH FEEDBACK CONTROL
FREESCALE SEMICONDUCTOR, INC.    8213343    COMMUNICATING CONVERSATIONAL DATA
BETWEEN SIGNALS BETWEEN TERMINALS OVER A RADIO LINK FREESCALE SEMICONDUCTOR,
INC.    8214674    INTEGRATED CIRCUIT HAVING A MICROCONTROLLER UNIT AND METHODS
OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    8214722    METHOD AND
SYSTEM FO SIGNAL ERROR DETERMINATION AND CORRECTION IN A FLEXRAY COMMUNICATION
SYSTEM FREESCALE SEMICONDUCTOR, INC.    8215177    APPARATUS AND METHOD FOR
APPLYING STRESS-INDUCED OFFSET COMPENSATION IN SENSOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    8216882    MEMS SENSOR DEVICE WITH MULTI-STIMULUS SENSING
AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    8216886   
METHOD FOR MAKING SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    8216918
   METHOD OF FORMING A PACKAGED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    8217448    SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    8217511    REDISTRIBUTED CHIP PACKAGING
WITH THERMAL CONTACT TO DEVICE BACKSIDE FREESCALE SEMICONDUCTOR, INC.    8217605
   MOTOR CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC
MOTOR SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR
FREESCALE SEMICONDUCTOR, INC.    8217673    METHOD AND CIRCUIT FOR TESTING
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8219092    USER EQUIPMENT
FREQUENCY ALLOCATION METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.   
8219761    MULTI-PORT HIGH-LEVEL CACHE UNIT AND A METHOD FOR RETRIEVING
INFORMATION FROM A MULTI-PORT HIGH-LEVEL CACHE UNIT FREESCALE SEMICONDUCTOR,
INC.    8220330    VERTICALLY INTEGRATED MEMS SENSOR DEVICE WITH MULTI-STIMULUS
SENSING FREESCALE SEMICONDUCTOR, INC.    8222943    MASTER-SLAVE FLIP-FLOP WITH
TIMING ERROR CORRECTION FREESCALE SEMICONDUCTOR, INC.    8223572    EFFICIENT
WORD LINES, BIT LINE AND PRECHARGE TRACKING IN SELF- TIMED MEMORY DEVICE
FREESCALE SEMICONDUCTOR, INC.    8223910    METHOD AND DEVICE FOR FRAME
SYNCHRONIZATION FREESCALE SEMICONDUCTOR, INC.    8225123    METHOD AND SYSTEM
FOR INTEGRATED CIRCUIT POWER SUPPLY MANAGEMENT FREESCALE SEMICONDUCTOR, INC.   
8227861    MULTI-GATE SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.   
8228080    DEVICE AND METHOD FOR CURRENT ESTIMATION

 

SCHEDULE 1B (Patents)

126



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8228098    PULSE WIDTH MODULATION FREQUENCY
CONVERSION FREESCALE SEMICONDUCTOR, INC.    8228100    DATA PROCESSING SYSTEM
HAVING BROWN-OUT DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8228109   
TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL FREESCALE SEMICONDUCTOR,
INC.    8228117    QUIET POWER UP AND POWER DOWN OF CLOSED LOOP DIGITAL PWM
MODULATORS FREESCALE SEMICONDUCTOR, INC.    8229502    MOBILE COMMUNICATIONS
DEVICE, CONTROLLER, AND METHOD FOR CONTROLLING A MOBILE COMMUNICATIONS DEVICE
FREESCALE SEMICONDUCTOR, INC.    8233524    RADIO TRANSMITTER IQ IMBALANCE
MEASUREMENT AND CORRECTION METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.
   8234452    DEVICE AND METHOD FOR FETCHING INSTRUCTIONS FREESCALE
SEMICONDUCTOR, INC.    8234618    TRACE RECONSTRUCTION FOR SILICON VALIDATION OF
ASYNCHRONOUS SYSTEMS-ON-CHIP FREESCALE SEMICONDUCTOR, INC.    8236609   
PACKAGING AN INTEGRATED CIRCUIT DIE WITH BACKSIDE METALLIZATION FREESCALE
SEMICONDUCTOR, INC.    8236638    SHALLOW TRENCH ISOLATION FOR SOI STRUCTURES
COMBINING SIDEWALL SPACER AND BOTTOM LINER FREESCALE SEMICONDUCTOR, INC.   
8237293    SEMICONDUCTOR PACKAGE WITH PROTECTIVE TAPE FREESCALE SEMICONDUCTOR,
INC.    8237424    REGULATED VOLTAGE SYSTEM AND METHOD OF PROTECTION THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8237700    SYNCHRONIZED PHASE-SHIFTED PULSE
WIDTH MODULATION SIGNAL GENERATION FREESCALE SEMICONDUCTOR, INC.    8238333   
METHOD FOR TRANSMITTING DATA AND A DEVICE HAVING DATA TRANSMISSION CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.    8238674    METHOD FOR ENCODING AND DECODING
IMAGES FREESCALE SEMICONDUCTOR, INC.    8238849    METHOD AND SYSTEM OF ADAPTIVE
PREDISTORTION OF A WIRELESS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    8238860
   TUNING A SECOND ORDER INTERCEPT POINT OF A MIXER IN A RECEIVER FREESCALE
SEMICONDUCTOR, INC.    8239587    DEVICE HAVING DATA SHARING CAPABILITIES AND A
METHOD FOR SHARING DATA FREESCALE SEMICONDUCTOR, INC.    8239625    PARITY
GENERATOR FOR REDUNDANT ARRAY OF INDEPENDENT DISCS TYPE MEMORY FREESCALE
SEMICONDUCTOR, INC.    8239745    PARITY DATA ENCODER FOR SERIAL COMMUNICATION
FREESCALE SEMICONDUCTOR, INC.    8239799    DESIGN PLACEMENT METHOD AND DEVICE
THEREFOR FREESCALE SEMICONDUCTOR, INC.    8239807    METHOD OF MAKING ROUTABLE
LAYOUT PATTERN USING CONGESTION TABLE FREESCALE SEMICONDUCTOR, INC.    8242564
   SEMICONDUCTOR DEVICE WITH PHOTONICS FREESCALE SEMICONDUCTOR, INC.    8242566
   STACKED ESD PROTECTION FREESCALE SEMICONDUCTOR, INC.    8242613    BOND PAD
FOR SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    8242763    DC TO DC
CONVERTER HAVING ABILITY OF SWITCHING BETWEEN CONTINUOUS AND DISCONTINUOUS MODES
AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    8242815   
MICROCONTROLLER UNIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8243405    CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING HEAT FROM AN
INDUCTIVE LOAD FREESCALE SEMICONDUCTOR, INC.    8243855    CALIBRATED QUADRATURE
GENERATION FOR MULTI-GHZ RECEIVER FREESCALE SEMICONDUCTOR, INC.    8244381   
MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    8245068    POWER SUPPLY MONITORING METHOD AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8245562    CIRCUIT AND METHOD FOR PRESSURE
SENSOR TESTING

 

SCHEDULE 1B (Patents)

127



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8247850    DUAL INTERLAYER DIELECTRIC STRESSOR
INTEGRATION WITH A SACRIFICIAL UNDERLAYER FILM STACK FREESCALE SEMICONDUCTOR,
INC.    8247869    LDMOS TRANSISTORS WITH A SPLIT GATE FREESCALE SEMICONDUCTOR,
INC.    8248130    DUTY CYCLE CORRECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   8248133    PROGRAMMABLE DELAY TIMER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8248288    ANALOG TO DIGITAL CONVERTER WITH AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    8248743    DEVICE HAVING FAILURE RECOVERY
CAPABILITIES AND A METHOD FOR FAILURE RECOVERY FREESCALE SEMICONDUCTOR, INC.   
8250319    OPERATING AN EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY FREESCALE
SEMICONDUCTOR, INC.    8251776    METHOD AND APPARATUS FOR CONDITIONING A CMP
PAD FREESCALE SEMICONDUCTOR, INC.    8252631    METHOD AND APPARATUS FOR
INTEGRATED CIRCUIT PACKAGES USING MATERIALS WITH LOW MELTING POINT FREESCALE
SEMICONDUCTOR, INC.    8252656    ZENER TRIGGERED ESD PROTECTION FREESCALE
SEMICONDUCTOR, INC.    8253453    BROWN-OUT DETECTION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8253458    DIGITAL PHASE LOCKED LOOP WITH REDUCED
SWITCHING NOISE FREESCALE SEMICONDUCTOR, INC.    8253479    OUTPUT DRIVER
CIRCUITS FOR VOLTAGE REGULATORS FREESCALE SEMICONDUCTOR, INC.    8253495   
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.    8254161    DEVICE THAT CAN
BE RENDERED USELESS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    8254186
   CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.    8255616    NON-VOLATILE MEMORY DEVICE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8255723    DEVICE HAVING
MULTIPLE INSTRUCTION EXECUTION MODULES AND A MANAGEMENT METHOD FREESCALE
SEMICONDUCTOR, INC.    8255748    SOFT ERROR AND TRANSIENT ERROR DETECTION
DEVICE AND METHODS THEREFOR FREESCALE SEMICONDUCTOR, INC.    8255861   
EFFICIENT REPLAYING OF AUTOGRADED COVERAGE REGRESSIONS AND PERFORMANCE
VERIFICATION WITH DIRECTED TESTCASES FREESCALE SEMICONDUCTOR, INC.    8258035   
METHOD TO IMPROVE SOURCE/DRAIN PARASITICS IN VERTICAL DEVICES FREESCALE
SEMICONDUCTOR, INC.    8259427    POWER TRANSISTOR CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8260151    OPTICAL COMMUNICATION INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    8261011    ONE-TIME PROGRAMMABLE MEMORY DEVICE AND
METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    8261047    QUALIFICATION OF
CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS FREESCALE SEMICONDUCTOR, INC.   
8263463    NONVOLATILE SPLIT GATE MEMORY CELL HAVING OXIDE GROWTH FREESCALE
SEMICONDUCTOR, INC.    8264060    METHOD OF SEALING AN AIR GAP IN A LAYER OF A
SEMICONDUCTOR STRUCTURE AND SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    8264082    SEMICONDUCTOR DEVICES WITH LOW RESISTANCE BACK-SIDE COUPLING
FREESCALE SEMICONDUCTOR, INC.    8264295    SWITCHED VARACTOR CIRCUIT FOR
VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    8264393   
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION FREESCALE SEMICONDUCTOR, INC.    8264896    INTEGRATED
CIRCUIT HAVING AN ARRAY SUPPLY VOLTAGE CONTROL CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    8265216    TECHNIQUES FOR ASYNCHRONOUS DATA RECOVERY

 

SCHEDULE 1B (Patents)

128



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8265573    WIRELESS SUBCRIBER COMMUNICATION
UNIT AND METHOD OF POWER CONTROL WITH BACK-OFF THEREFOR FREESCALE SEMICONDUCTOR,
INC.    8266414    METHOD FOR EXECUTING AN INSTRUCTION LOOP AND A DEVICE HAVING
INSTRUCTION LOOP EXECUTION CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    8266498
   IMPLEMENTATION OF MULTIPLE ERROR DETECTION SCHEMES FOR A CACHE FREESCALE
SEMICONDUCTOR, INC.    8270343    BROADCASTING OF TEXTUAL AND MULTIMEDIA
INFORMATION FREESCALE SEMICONDUCTOR, INC.    8271569    TECHNIQUES FOR
PERFORMING DISCRETE FOURIER TRANSFORMS ON RADIX-2 PLATFORMS FREESCALE
SEMICONDUCTOR, INC.    8271719    NON-VOLATILE MEMORY CONTROLLER DEVICE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8274146    HIGH FREQUENCY
INTERCONNECT PAD STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8274303    SCHMITT
TRIGGER WITH TEST CIRCUIT AND METHOD FOR TESTING FREESCALE SEMICONDUCTOR, INC.
   8274415    SIGMA-DELTA MODULATOR APPARATUS AND METHOD OF GENERATING A
MODULATED OUTPUT SIGNAL FREESCALE SEMICONDUCTOR, INC.    8275977    DEBUG
SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8276199    METHOD AND DEVICE FOR SECURE TEST PORT
AUTHENTICATION FREESCALE SEMICONDUCTOR, INC.    8278710    GUARD RING INTEGRATED
LDMOS FREESCALE SEMICONDUCTOR, INC.    8278902    DC TO DC SWITCHING POWER
CONVERTER CONTROLLER USING SPREAD SPECTRUM PWM FREESCALE SEMICONDUCTOR, INC.   
8278932    METHOD AND DETECTOR FOR DETERMINING A STATE OF A SWITCH FREESCALE
SEMICONDUCTOR, INC.    8278960    METHOD AND CIRCUIT FOR MEASURING QUIESCENT
CURRENT FREESCALE SEMICONDUCTOR, INC.    8278977    REFRESH OPERATION DURING LOW
POWER MODE CONFIGURATION FREESCALE SEMICONDUCTOR, INC.    8278988    METHOD AND
APPARATUS FOR GENERATING A MODULATED WAVEFORM SIGNAL FREESCALE SEMICONDUCTOR,
INC.    8279144    LED DRIVER WITH FRAME-BASED DYNAMIC POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.    8279566    MULTI-VOLTAGE ELECTROSTATIC
DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    8279877    A METHOD FOR
PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING CAPABILITES
FREESCALE SEMICONDUCTOR, INC.    8281080    METHOD AND APPARATUS FOR MODIFYING
AN INFORMATION UNIT USING AN ATOMIC OPERATION FREESCALE SEMICONDUCTOR, INC.   
8281188    DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR
DETECTION FREESCALE SEMICONDUCTOR, INC.    8283207    METHODS OF FORMING
THROUGH-SUBSTRATE CONDUCTOR FILLED VIAS, AND ELECTRONIC ASSEMBLIES FORMED USING
SUCH METHODS FREESCALE SEMICONDUCTOR, INC.    8283244    METHOD FOR FORMING ONE
TRANSISTOR DRAM CELL STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8283748    LOW
LOSS SUBSTRATE FOR INTEGRATED PASSIVE DEVICES FREESCALE SEMICONDUCTOR, INC.   
8283762    LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A METHOD OF MANUFACTURING
THE SAME FREESCALE SEMICONDUCTOR, INC.    8283764    MICROELECTRONIC ASSEMBLY
WITH AN EMBEDDED WAVEGUIDE ADAPTER AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    8283780    SURFACE MOUNT SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8283898    BATTERY CHARGING CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8284534    OVERCURRENT PROTECTION CIRCUIT, INTEGRATED
CIRCUIT, APPARATUS AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.   
8284593    MULTI-PORT MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS
FREESCALE SEMICONDUCTOR, INC.    8284860    ERROR SIGNAL PROCESSING SYSTEMS FOR
GENERATING A DIGITAL ERROR SIGNAL FROM AN ANALOG ERROR SIGNAL

 

SCHEDULE 1B (Patents)

129



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8285908    BUS BRIDGE AND METHOD FOR
INTERFACING OUT-OF-ORDER BUS AND MULTIPLE ORDERED BUSES FREESCALE SEMICONDUCTOR,
INC.    8286011    METHOD OF WAKING PROCESSOR FROM SLEEP MODE FREESCALE
SEMICONDUCTOR, INC.    8286032    TRACE MESSAGING DEVICE AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.    8286040    DEVICE AND METHOD FOR TESTING A
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8286043    SYSTEM, COMPUTER PROGRAM
PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
8288814    VIA DEFINITION FOR SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.   
8288847    DUAL DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.   
8289001    BATTERY CHARGING CIRCUIT AND BATTERY CHARGER FREESCALE SEMICONDUCTOR,
INC.    8289060    PULSE STATE RETENTION POWER GATING FLIP-FLOP FREESCALE
SEMICONDUCTOR, INC.    8289094    VOLTAGE CONTROLLED OSCILLATOR (VCO) CIRCUIT
WITH INTEGRATED COMPENSATION OF THERMALLY CAUSED FREQUENCY DRIFT FREESCALE
SEMICONDUCTOR, INC.    8289773    NON-VOLATILE MEMORY (NVM) ERASE OPERATION WITH
BROWNOUT RECOVERY TECHNIQUE FREESCALE SEMICONDUCTOR, INC.    8290080   
TECHNIQUES FOR TRANSMITTING DATA IN A WIRELESS COMMUNICATION SYSTEM USING
QUASI-ORTHOGONAL SPACE-TIME CODE FREESCALE SEMICONDUCTOR, INC.    8290141   
TECHNIQUES FOR COMFORT NOISE GENERATION IN A COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8290473    REMOTELY MODIFYING DATA IN MEMORY IN A MOBILE
DEVICE FREESCALE SEMICONDUCTOR, INC.    8290736    CALIBRATION STANDARDS AND
METHODS OF THEIR FABRICATION AND USE FREESCALE SEMICONDUCTOR, INC.    8291257   
APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING FREESCALE
SEMICONDUCTOR, INC.    8291305    ERROR DETECTION SCHEMES FOR A CACHE IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8291368    METHOD FOR
REDUCING SURFACE AREA OF PAD LIMITED SEMICONDUCTOR DIE LAYOUT FREESCALE
SEMICONDUCTOR, INC.    8291417    TRACE BUFFER WITH A PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    8293588    METHOD OF PROVIDING AN ELECTRONIC DEVICE
INCLUDING DIES, A DIELECTRIC LAYER, AND AN ENCAPSULATING LAYER FREESCALE
SEMICONDUCTOR, INC.    8293608    INTERMEDIATE PRODUCT FOR A MULTICHANNEL FET
AND PROCESS FOR OBTAINING AN INTERMEDIATE PRODUCT FREESCALE SEMICONDUCTOR, INC.
   8294239    EFFECTIVE EFUSE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8294483
   TESTING OF MULTIPLE INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
8295474    ECHO CANCELLER WITH HEAVY DOUBLE-TALK ESTIMATION FREESCALE
SEMICONDUCTOR, INC.    8296548    DEVICE AND METHOD FOR FINDING EXTREME VALUES
IN A DATA BLOCK FREESCALE SEMICONDUCTOR, INC.    8296621    INTEGRATED CIRCUIT
COMPRISING ERROR CORRECTION LOGIC, AND A METHOD OF ERROR CORRECTION FREESCALE
SEMICONDUCTOR, INC.    8300464    METHOD AND CIRCUIT FOR CALIBRATING DATA
CAPTURE IN A MEMORY CONTROLLER FREESCALE SEMICONDUCTOR, INC.    8300802   
ADAPTIVE FILTER FOR USE IN ECHO REDUCTION FREESCALE SEMICONDUCTOR, INC.   
8302065    DEVICE AND METHOD FOR TESTING A DEVICE FREESCALE SEMICONDUCTOR, INC.
   8304271    INTEGRATED CIRCUIT HAVING A BULK ACOUSTIC WAVE DEVICE AND A
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    8304275    MEMS DEVICE ASSEMBLY AND
METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    8304331    ANGLED ION
IMPLANTATION IN A SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

130



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8305007    ANALOG-TO-DIGITAL CONVERTER WITH
NON-UNIFORM ACCURACY FREESCALE SEMICONDUCTOR, INC.    8305068    VOLTAGE
REFERENCE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8306000    METHOD OF
OPTIMISING THE RANK OF A MMSE CHANNEL EQUALISER FREESCALE SEMICONDUCTOR, INC.   
8306011    METHOD AND DEVICE FOR MANAGING MULTI-FRAMES FREESCALE SEMICONDUCTOR,
INC.    8306172    ELECTRONIC DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8307147    INTERCONNECT AND A METHOD FOR
DESIGNING AN INTERCONNECT FREESCALE SEMICONDUCTOR, INC.    8307196    DATA
PROCESSING SYSTEM HAVING BIT EXACT INSTRUCTIONS AND METHODS THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8307227    DATA COMMUNICATION SYSTEM AND METHOD FREESCALE
SEMICONDUCTOR, INC.    8307714    DUAL PORT PRESSURE SENSOR FREESCALE
SEMICONDUCTOR, INC.    8309410    POWER MOSFET WITH A GATE STRUCTURE OF
DIFFERENT MATERIAL FREESCALE SEMICONDUCTOR, INC.    8309419    CMOS INTEGRATION
WITH METAL GATE AND DOPED HIGH-K OXIDES FREESCALE SEMICONDUCTOR, INC.    8310042
   HEATSINK MOLDLOCKS FREESCALE SEMICONDUCTOR, INC.    8310300    CHARGE PUMP
HAVING RAMP RATE CONTROL FREESCALE SEMICONDUCTOR, INC.    8310362    METHOD AND
APPARATUS TO RECEIVE LOCATION INFORMATION IN A DIVERSITY ENABLED RECEIVER
FREESCALE SEMICONDUCTOR, INC.    8310436    POWER SUPPLY CONTROLLER FOR MULTIPLE
LIGHTING COMPONENTS FREESCALE SEMICONDUCTOR, INC.    8310877    READ CONDITIONS
FOR A NON-VOLATILE MEMORY (NVM) FREESCALE SEMICONDUCTOR, INC.    8311025   
METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME FREESCALE SEMICONDUCTOR,
INC.    8311074    LOW POWER, HIGH RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE
BANDWIDTH COMMUNICATION SYSTEMS FREESCALE SEMICONDUCTOR, INC.    8311494    TEST
UNIT FOR TESTING THE FREQUENCY CHARACTERISTIC OF A TRANSMITTER FREESCALE
SEMICONDUCTOR, INC.    8311495    INCIDENT AND REFLECTED SIGNAL PHASE DIFFERENCE
DETECTION FREESCALE SEMICONDUCTOR, INC.    8312253    DATA PROCESSOR DEVICE
HAVING TRACE CAPABILITIES AND METHOD FREESCALE SEMICONDUCTOR, INC.    8312331   
MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    8313947    METHOD FOR TESTING A CONTACT STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    8314026    ANCHORED CONDUCTIVE VIA AND METHOD
FOR FORMING FREESCALE SEMICONDUCTOR, INC.    8314448    TRANSISTORS WITH
IMMERSED CONTACTS FREESCALE SEMICONDUCTOR, INC.    8315026    SEMICONDUCTOR
DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    8315117    INTEGRATED CIRCUIT MEMORY HAVING ASSISTED ACCESS AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    8316186    METHOD AND APPARATUS FOR
MANAGING CACHE RELIABILITY BASED ON AN ASSOCIATED ERROR RATE FREESCALE
SEMICONDUCTOR, INC.    8316718    MEMS PRESSURE SENSOR DEVICE AND METHOD OF
FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    8318545    METHOD OF MAKING A
MOUNTED GALLIUM NITRIDE DEVICE FREESCALE SEMICONDUCTOR, INC.    8318549   
MOLDED SEMICONDUCTOR PACKAGE HAVING A FILLER MATERIAL FREESCALE SEMICONDUCTOR,
INC.    8318576    DECOUPLING CAPACITORS RECESSED IN SHALLOW TRENCH ISOLATION

 

SCHEDULE 1B (Patents)

131



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8318577    METHOD OF MAKING A SEMICONDUCTOR
DEVICE AS A CAPACITOR FREESCALE SEMICONDUCTOR, INC.    8319283    LATERALLY
DIFFUSED METAL OXIDE SEMICONDUCTOR (LDMOS) DEVICE WITH MULTIPLE GATES AND DOPED
REGIONS FREESCALE SEMICONDUCTOR, INC.    8319310    FIELD EFFECT TRANSISTOR GATE
PROCESS AND STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8319504    TUNER
CHARACTERIZATION METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    8319548
   INTEGRATED CIRCUIT HAVING LOW POWER MODE VOLTAGE REGULATOR FREESCALE
SEMICONDUCTOR, INC.    8319550    SWITCHED-CAPACITOR PROGRAMMABLE-GAIN AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    8319608    APPARATUS AND METHOD FOR CONTROLLING
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    8320201    METHOD OF READING
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    8320258    METHOD AND DEVICE FOR
RECOGNIZING A SYNCHRONIZATION MESSAGE FROM A WIRELESS TELECOMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.    8320460    DYADIC SPATIAL RE-SAMPLING FILTERS
FOR INTER-LAYER TEXTURE PREDICTIONS IN SCALABLE IMAGE PROCESSING FREESCALE
SEMICONDUCTOR, INC.    8321170    OFFSET ERROR AUTOMATIC CALIBRATION INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8321603    RECHARGEABLE DEVICE AND
METHOD FOR DETERMINING UNIVERSAL SERIAL BUS PORT TYPE FREESCALE SEMICONDUCTOR,
INC.    8321649    MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING FREESCALE
SEMICONDUCTOR, INC.    8324064    METHODS FOR FORMING VARACTOR DIODES FREESCALE
SEMICONDUCTOR, INC.    8324104    SURFACE TREATMENT IN SEMICONDUCTOR
MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    8324882    PHASE LOCKED LOOP
DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    8324977    OSCILLATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8325280    DYNAMIC COMPENSATION OF
DISPLAY BACKLIGHT BY ADAPTIVELY ADJUSTING A SCALING FACTOR BASED ON MOTION
FREESCALE SEMICONDUCTOR, INC.    8327082    SNOOP REQUEST ARBITRATION IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8327092    MEMORY DEVICE
CONFIGURABLE AS INTERLEAVED OR NON-INTERLEAVED MEMORY FREESCALE SEMICONDUCTOR,
INC.    8327532    METHOD AND SYSTEM FOR RELEASING A MICROELECTRONIC ASSEMBLY
FROM A CARRIER SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    8329509    PACKAGING
PROCESS TO CREATE WETTABLE LEAD FLANK DURING BOARD ASSEMBLY FREESCALE
SEMICONDUCTOR, INC.    8329514    METHODS FOR FORMING ANTIFUSES WITH CURVED
BREAKDOWN REGIONS FREESCALE SEMICONDUCTOR, INC.    8329543    METHOD FOR FORMING
A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS FREESCALE SEMICONDUCTOR, INC.   
8329544    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.    8329579    THROUGH SUBSTRATE VIAS FREESCALE
SEMICONDUCTOR, INC.    8330220    LDMOS WITH ENHANCED SAFE OPERATING AREA (SOA)
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8330231    A TRANSISTOR
HAVING GATE DIELECTRIC PROTECTION AND STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
8330239    SHIELDING FOR A MICRO ELECTRO-MECHANICAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    8330502    SYSTEMS AND METHODS FOR DETECTING
INTERFERENCE IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8330506
   FREQUENCY MULTIPLIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8330526    LOW
VOLTAGE DETECTOR

 

SCHEDULE 1B (Patents)

132



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8332620    SYSTEM, METHOD AND COMPUTER PROGRAM
PRODUCT FOR EXECUTING A HIGH LEVEL PROGRAMMING LANGUAGE CONDITIONAL STATEMENT
FREESCALE SEMICONDUCTOR, INC.    8332641    AUTHENTICATED DEBUG ACCESS FOR FIELD
RETURNS FREESCALE SEMICONDUCTOR, INC.    8334575    SEMICONDUCTOR DEVICE AND
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    8335881    METHOD AND
APPARATUS FOR HANDLING AN INTERRUPT DURING TESTING OF A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8338236    VENTED SUBSTRATE FOR SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    8338828    SEMICONDUCTOR PACKAGE AND
METHOD OF TESTING SAME FREESCALE SEMICONDUCTOR, INC.    8338872    ELECTRONIC
DEVICE WITH CAPCITIVELY COUPLED FLOATING BURIED LAYER FREESCALE SEMICONDUCTOR,
INC.    8339105    POWER MANAGEMENT ARRANGEMENT FOR A MOBILE DEVICE FREESCALE
SEMICONDUCTOR, INC.    8339117    START-UP CIRCUIT ELEMENT FOR A CONTROLLED
ELECTRICAL SUPPLY FREESCALE SEMICONDUCTOR, INC.    8339152    TEST STRUCTURE
ACTIVATED BY PROBE NEEDLE FREESCALE SEMICONDUCTOR, INC.    8339177    MULTIPLE
FUNCTION POWER DOMAIN LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    8339302   
ANALOG-TO-DIGITAL CONVERTER HAVING A COMPARATOR FOR A MULTI-STAGE SAMPLING
CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    8339474    GAIN
CONTROLLED THRESHOLD IN DENOISING FILTER IMAGE SIGNAL PROCESSING FREESCALE
SEMICONDUCTOR, INC.    8339838    IN-LINE REGISTER FILE BITCELL FREESCALE
SEMICONDUCTOR, INC.    8340021    WIRELESS COMMUNICATION UNIT FREESCALE
SEMICONDUCTOR, INC.    8340622    ARRANGEMENT OF RADIOFREQUENCY INTEGRATED
CIRCUIT AND METHOD FOR MANUFACTURING THEREOF FREESCALE SEMICONDUCTOR, INC.   
8340952    POWER ESTIMATION METHOD AND DEVICE THEREFOR FREESCALE SEMICONDUCTOR,
INC.    8341301    DEVICE AND METHOD FOR TESTING A DIRECT MEMORY ACCESS
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    8341322    DEVICE AND METHOD FOR
SCHEDULING TRANSACTIONS OVER A DEEP PIPELINED COMPONENT FREESCALE SEMICONDUCTOR,
INC.    8341372    EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    8341443    SYSTEM AND METHOD FOR
SECURE REAL TIME CLOCKS FREESCALE SEMICONDUCTOR, INC.    8343842    METHOD FOR
REDUCING PLASMA DISCHARGE DAMAGE DURING PROCESSING FREESCALE SEMICONDUCTOR, INC.
   8344443    SINGLE POLY NVM DEVICES AND ARRAYS FREESCALE SEMICONDUCTOR, INC.
   8344472    SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
8344481    BIPOLAR TRANSISTORS WITH HUMP REGIONS FREESCALE SEMICONDUCTOR, INC.
   8344503    3-D CIRCUITS WITH INTEGRATED PASSIVE DEVICES FREESCALE
SEMICONDUCTOR, INC.    8344713    LDO LINEAR REGULATOR WITH IMPROVED TRANSIENT
RESPONSE FREESCALE SEMICONDUCTOR, INC.    8344779    COMPARATOR CIRCUIT WITH
HYSTERESIS, TEST CIRCUIT, AND METHOD FOR TESTING FREESCALE SEMICONDUCTOR, INC.
   8344798    CORRELATED-DOUBLE-SAMPLING SWITCHED-CAPACITOR GAIN STAGES, SYSTEMS
IMPLEMENTING THE GAIN STAGES, AND METHODS OF THEIR OPERATION FREESCALE
SEMICONDUCTOR, INC.    8345155    INTEGRATED CIRCUIT COMPRISING DEFLICKER UNIT
FOR FILTERING IMAGE DATA, AND A METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8345469    STATIC RANDOM ACCESS MEMORY (SRAM) HAVING BIT CELLS ACCESSIBLE BY
SEPARATE READ AND WRITE PATHS

 

SCHEDULE 1B (Patents)

133



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8345485    ERASE RAMP PULSE WIDTH CONTROL FOR
NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    8349666    FUSED BUSS FOR
PLATING FEATURES ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    8350592
   SINGLE SUPPLY DIGITAL VOLTAGE LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.   
8350631    RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION FREESCALE
SEMICONDUCTOR, INC.    8350921    VIDEO PROCESSING SYSTEM, INTEGRATED CIRCUIT,
SYSTEM FOR DISPLAYING VIDEO, SYSTEM FOR GENERATING VIDEO, METHOD FOR CONFIGURING
A VIDEO PROCESSING SYSTEM, AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR,
INC.    8351168    OPEN CIRCUIT DETECTOR AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    8351276    SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK
FREESCALE SEMICONDUCTOR, INC.    8351291    ELECTRICALLY PROGRAMMABLE FUSE
MODULE IN SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8352428   
NETWORK FILE UPDATE MECHANISM WITH INTEGRITY ASSURANCE FREESCALE SEMICONDUCTOR,
INC.    8352813    TRANSITION FAULT TESTING FOR A NON-VOLATILE MEMORY FREESCALE
SEMICONDUCTOR, INC.    8354325    METHOD FOR FORMING A TOROIDAL INDUCTOR IN A
SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    8354739    THIN
SEMICONDUCTOR PACKAGE AND METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR,
INC.    8354866    PLL START-UP CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8354879
   POWER SWITCH FOR DECREASED RAMP RATE FREESCALE SEMICONDUCTOR, INC.    8355294
   SYNCHRONOUS DATA PROCESSING SYSTEM FOR RELIABLE TRANSFER OF DATA IRRESPECTIVE
OF PROPAGATION DELAYS AND PROCESS, VOLTAGE AND TEMPERATURE (PVT) VARIATIONS
FREESCALE SEMICONDUCTOR, INC.    8355435    TRANSMISSION OF PACKET DATA
FREESCALE SEMICONDUCTOR, INC.    8356239    SELECTIVE CACHE WAY MIRRORING
FREESCALE SEMICONDUCTOR, INC.    8358589    BUFFER MODULE, RECEIVER, DEVICE AND
BUFFERING METHOD USING WINDOWS FREESCALE SEMICONDUCTOR, INC.    8359346    HASH
FUNCTION FOR HARDWARE IMPLEMENTATIONS FREESCALE SEMICONDUCTOR, INC.    8359927
   MOLDED DIFFERENTIAL PRT PRESSURE SENSOR FREESCALE SEMICONDUCTOR, INC.   
8362814    DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8362833    AMPLIFIER CIRCUITRY, INTEGRATED CIRCUIT AND
COMMUNICATION UNIT FREESCALE SEMICONDUCTOR, INC.    8363491    PROGRAMMING A
NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    8363504    DEVICE AND
METHOD FOR STATE RETENTION POWER GATING FREESCALE SEMICONDUCTOR, INC.    8363766
   DEVICE AND METHOD OF SYNCHRONIZING SIGNALS FREESCALE SEMICONDUCTOR, INC.   
8364896    METHOD AND APPARATUS FOR CONFIGURING A UNIFIED CACHE BASED ON AN
ASSOCIATED ERROR RATE FREESCALE SEMICONDUCTOR, INC.    8364934    MICROPROCESSOR
AND METHOD FOR REGISTER ADDRESSING THEREIN FREESCALE SEMICONDUCTOR, INC.   
8365036    SOFT ERROR CORRECTION IN A MEMORY ARRAY AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    8368172    FUSED BUSS FOR PLATING FEATURES ON A
SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    8368360    METHOD AND
APPARATUS FOR REGULATING A FIELD CURRENT FOR AN ALTERNATOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    8368383    METHOD FOR TESTING A VARIABLE DIGITAL DELAY
LINE AND A DEVICE HAVING VARIABLE DIGITAL DELAY LINE TESTING CAPABILITIES

 

SCHEDULE 1B (Patents)

134



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8368657    TOUCH SENSOR PANEL USING REGIONAL
AND LOCAL ELECTRODES TO INCREASE NUMBER OF SENSE LOCATIONS FREESCALE
SEMICONDUCTOR, INC.    8369053    DISCHARGE PROTECTION APPARATUS AND METHOD OF
PROTECTING AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    8369804   
WIRELESS COMMUNICATION UNIT, SEMICONDUCTOR DEVICE AND POWER CONTROL METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    8369844    DEVICE AND METHOD FOR
TRANSMITTING DATA IN A WIDEBAND WIRELESS NETWORK AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    8372699    METHOD FOR FORMING A SPLIT-GATE
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    8373221    NANOCLUSTER CHARGE
STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    8373435    METHOD AND APPARATUS
FOR HANDLING AN OUTPUT MISMATCH FREESCALE SEMICONDUCTOR, INC.    8373460    DUAL
LOOP PHASE LOCKED LOOP WITH LOW VOLTAGE-CONTROLLED OSCILLATOR GAIN FREESCALE
SEMICONDUCTOR, INC.    8373643    FREQUENCY SYNTHESIS AND SYNCHRONIZATION FOR
LED DRIVERS FREESCALE SEMICONDUCTOR, INC.    8373953    DISTRIBUTION OF
ELECTROSTATIC DISCHARGE (ESD) CIRCUITRY WITHIN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8377793    METHOD FOR MANUFACTURING A NON-VOLATILE
MEMORY, NON-VOLATILE MEMORY DEVICE, AND AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8378433    SEMICONDUCTOR DEVICE WITH A CONTROLLED CAVITY
AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    8378435    PRESSURE
SENSOR AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    8378648   
LINEAR REGULATOR WITH AUTOMATIC EXTERNAL PASS DEVICE DETECTION FREESCALE
SEMICONDUCTOR, INC.    8378725    ADAPTIVE BANDWIDTH PHASE-LOCKED LOOP FREESCALE
SEMICONDUCTOR, INC.    8378728    LEVEL SHIFTING FLIP-FLOP FREESCALE
SEMICONDUCTOR, INC.    8378735    DIE TEMPERATURE SENSOR CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8378865    METHOD OF TESTING DIGITAL-TO-ANALOG AND
ANALOG-TO-DIGITAL CONVERTERS FREESCALE SEMICONDUCTOR, INC.    8379466   
INTEGRATED CIRCUIT HAVING AN EMBEDDED MEMORY AND METHOD FOR TESTING THE MEMORY
FREESCALE SEMICONDUCTOR, INC.    8379468    WORD LINE FAULT DETECTION FREESCALE
SEMICONDUCTOR, INC.    8379627    WIRELESS COMMUNICATION DEVICE, INTEGRATED
CIRCUIT AND METHOD OF TIMING SYNCHRONISATION FREESCALE SEMICONDUCTOR, INC.   
8379671    TECHNIQUES FOR EXTRACTING A CONTROL CHANNEL FROM A RECEIVED SIGNAL IN
A WIRELESS COMMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    8379846   
ENCRYPTION APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8379861    INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING FREESCALE
SEMICONDUCTOR, INC.    8380768    RANDOM NUMBER GENERATOR FREESCALE
SEMICONDUCTOR, INC.    8380779    TECHNIQUE FOR DETERMINING IF A LOGICAL SUM OF
A FIRST OPERAND AND A SECOND OPERAND IS THE SAME AS A THIRD OPERAND FREESCALE
SEMICONDUCTOR, INC.    8380918    NON-VOLATILE STORAGE ALTERATION TRACKING
FREESCALE SEMICONDUCTOR, INC.    8381009    DEVICE AND METHOD FOR POWER
MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    8382153    CHILD CAR SEAT FOR A LAND
VEHICLE FREESCALE SEMICONDUCTOR, INC.    8384168    SENSOR DEVICE WITH SEALING
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8384184    LATERALLY DIFFUSED METAL
OXIDE SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

135



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8384193    BIPOLAR TRANSISTOR WITH TWO
DIFFERENT EMITTER PORTIONS HAVING SAME TYPE DOPANT OF DIFFERENT CONCENTRATIONS
FOR IMPORVED GAIN FREESCALE SEMICONDUCTOR, INC.    8384313    SYSTEM AND METHOD
TO IMPROVE SWITCHING IN POWER SWITCHING APPLICATIONS FREESCALE SEMICONDUCTOR,
INC.    8384437    METHOD AND APPARATUS FOR GATING A CLOCK SIGNAL FREESCALE
SEMICONDUCTOR, INC.    8384575    CONFIGURABLE CONTINUOUS TIME SIGMA DELTA
ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    8384579    SYSTEMS
AND METHODS FOR DATA CONVERSION FREESCALE SEMICONDUCTOR, INC.    8385084   
SHIELDING STRUCTURES FOR SIGNAL PATHS IN ELECTRONIC DEVICES FREESCALE
SEMICONDUCTOR, INC.    8386552    FOURIER TRANSFORM PROCESSING AND TWIDDLE
FACTOR GENERATION FREESCALE SEMICONDUCTOR, INC.    8386747    PROCESSOR AND
METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION FREESCALE
SEMICONDUCTOR, INC.    8387464    LATERALLY INTEGRATED MEMS SENSOR DEVICE WITH
MULTI-STIMULUS SENSING FREESCALE SEMICONDUCTOR, INC.    8389365    NON-VOLATILE
MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION FREESCALE SEMICONDUCTOR, INC.   
8389366    RESURF SEMICONDUCTOR DEVICE CHARGE BALANCING FREESCALE SEMICONDUCTOR,
INC.    8390026    ELECTRONIC DEVICE INCLUDING A HETEROJUNCTION REGION FREESCALE
SEMICONDUCTOR, INC.    8390071    ESD PROTECTION WITH INCREASED CURRENT
CAPABILITY FREESCALE SEMICONDUCTOR, INC.    8390091    SEMICONDUCTOR STRUCTURE,
AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR STRUCTURE AND A METHOD FOR
MANUFACTURING A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    8390092
   AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW
DESIGN WINDOWS FREESCALE SEMICONDUCTOR, INC.    8390347    SINGLE PERIOD PHASE
TO DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    8390354    DELAY
CONFIGURABLE DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    8390369
   ELECTRONIC CIRCUIT AND METHOD FOR OPERATING A MODULE IN A FUNCTIONAL MODE AND
IN AN IDLE MODE FREESCALE SEMICONDUCTOR, INC.    8391415    ELECTRONIC DEVICE,
INTEGRATED CIRCUIT AND METHOD FOR SELECTING OF AN OPTIMAL SAMPLING CLOCK PHASE
FREESCALE SEMICONDUCTOR, INC.    8394713    METHOD OF IMPROVING ADHESION OF BOND
PAD OVER PAD METALLIZATION WITH A NEIGHBORING PASSIVATION LAYER BY DEPOSITING A
PALLADIUM LAYER FREESCALE SEMICONDUCTOR, INC.    8395872    CURRENT DRIVER
CIRCUIT AND METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8397006    ARBITRATION SCHEME FOR ACCESSING A SHARED RESOURCE FREESCALE
SEMICONDUCTOR, INC.    8397081    DEVICE AND METHOD FOR SECURING SOFTWARE
FREESCALE SEMICONDUCTOR, INC.    8397571    OUTPUT CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8398304    MULTIPLE SENSOR THERMAL MANAGEMENT FOR
ELECTRONIC DEVICES FREESCALE SEMICONDUCTOR, INC.    8399310    NON-VOLATILE
MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION FREESCALE SEMICONDUCTOR, INC.   
8400213    COMPLEMENTARY BAND-GAP VOLTAGE REFERENCE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8400339    CORRELATED-LEVEL-SHIFTING AND
CORRELATED-DOUBLE-SAMPLING SWITCHED-CAPACITOR GAIN STAGES, SYSTEMS IMPLEMENTING
THE GAIN STAGES, AND METHODS OF THEIR OPERATION FREESCALE SEMICONDUCTOR, INC.   
8400819    INTEGRATED CIRCUIT HAVING VARIABLE MEMORY ARRAY POWER SUPPLY VOLTAGE
FREESCALE SEMICONDUCTOR, INC.    8400859    DYNAMIC RANDOM ACCESS MEMORY (DRAM)
REFRESH

 

SCHEDULE 1B (Patents)

136



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8400995    SYSTEM AND METHOD FOR DESCRAMBLING
DATA FREESCALE SEMICONDUCTOR, INC.    8401019    METHOD, INTEGRATED CIRCUIT, AND
COMMUNICATION UNIT FOR SCHEDULING A PROCESSING OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.    8401140    PHASE/FREQUENCY DETECTOR FOR A
PHASE-LOCKED LOOP THAT SAMPLES ON BOTH RISING AND FALLING EDGES OF A REFERENCE
SIGNAL FREESCALE SEMICONDUCTOR, INC.    8402258    DEBUG MESSAGE GENERATION
USING A SELECTED ADDRESS TYPE FREESCALE SEMICONDUCTOR, INC.    8402288   
APPARATUS AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY USING MULTIPLE
REFERENCE CIRCUITS FREESCALE SEMICONDUCTOR, INC.    8402327    MEMORY SYSTEM
WITH ERROR CORRECTION AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
8404594    REVERSE ALD FREESCALE SEMICONDUCTOR, INC.    8405423    FLEXIBLE BUS
DRIVER FREESCALE SEMICONDUCTOR, INC.    8406113    PEAK-TO-AVERAGE REDUCTION OF
SC-FDMA SIGNALS WITH FREQUENCY MASK FREESCALE SEMICONDUCTOR, INC.    8406702   
CLOCK SIGNAL GENERATING ARRANGEMENT FOR A COMMUNICATION DEVICE FREESCALE
SEMICONDUCTOR, INC.    8407457    SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS
FREESCALE SEMICONDUCTOR, INC.    8407509    METHOD FOR COMPENSATING FOR
VARIATIONS IN DATA TIMING FREESCALE SEMICONDUCTOR, INC.    8407890    METHOD OF
MANUFACTURING AN ELECTRONIC DEVICE MODULE WITH INTEGRATED ANTENNA STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    8410580    DEVICE HAVING CONDUCTIVE SUBSTRATE
VIA WITH CATCH-PAD ETCH-STOP FREESCALE SEMICONDUCTOR, INC.    8410763   
CONTROLLER FOR BUCK AND BOOST CONVERTER FREESCALE SEMICONDUCTOR, INC.    8412132
   TECHNIQUES FOR ADAPTIVE PREDISTORTION DIRECT CURRENT OFFSET CORRECTION IN A
TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    8413033    DEVICE AND METHOD FOR
CALCULATING BACKWARD STATE METRICS OF A TRELLIS FREESCALE SEMICONDUCTOR, INC.   
8413153    METHOD AND SYSTEMS FOR SHARING COMMON JOB INFORMATION FREESCALE
SEMICONDUCTOR, INC.    8413509    SPRING MEMBER FOR USE IN A
MICROELECTROMECHANICAL SYSTEMS SENSOR FREESCALE SEMICONDUCTOR, INC.    8415203
   METHOD OF FORMING A SEMICONDUCTOR PACKAGE INCLUDING TWO DEVICES FREESCALE
SEMICONDUCTOR, INC.    8415217    PATTERNING A GATE STACK OF A NON-VOLATILE
MEMORY (NVM) WITH FORMATION OF A CAPACITOR FREESCALE SEMICONDUCTOR, INC.   
8415255    PORE SEALING AND CLEANING POROUS LOW DIELECTRIC CONSTANT STRUCTURES
FREESCALE SEMICONDUCTOR, INC.    8415779    LEAD FRAME FOR SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    8415940    TEMPERATURE COMPENSATION CIRCUIT AND
METHOD FOR GENERATING A VOLTAGE REFERENCE WITH A WELL-DEFINED TEMPERATURE
BEHAVIOR FREESCALE SEMICONDUCTOR, INC.    8416216    METHOD AND SYSTEM FOR TOUCH
SENSOR INTERACE FAULT DETECTION FREESCALE SEMICONDUCTOR, INC.    8416969   
AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8417842    VIRTUAL MEMORY
DIRECT ACCESS (DMA) CHANNEL TECHNIQUE WITH MULTIPLE ENGINES FOR DMA CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    8417924    DATA PROCESSING DEVICE AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    8420480    PATTERNING A GATE STACK OF A
NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A GATE EDGE DIODE FREESCALE
SEMICONDUCTOR, INC.    8421587    DIAGNOSIS FOR MIXED SIGNAL DEVICE FOR USE IN A
DISTRIBUTED SYSTEM FREESCALE SEMICONDUCTOR, INC.    8423721    CACHE COHERENCY
PROTOCOL IN A DATA PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

137



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8426263    PATTERNING A GATE STACK OF A
NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A METAL-OXIDE-SEMICONDUCTOR FIELD
EFFECT TRANSISTOR (MOSFET) FREESCALE SEMICONDUCTOR, INC.    8426310    METHOD OF
FORMING A SHARED CONTACT IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   8427877    DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS FREESCALE
SEMICONDUCTOR, INC.    8429321    REQUEST CONTROLLER, PROCESSING UNIT, METHOD
FOR CONTROLLING REQUESTS AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR,
INC.    8430562    DEVICE AND METHOD FOR EVALUATING A TEMPERATURE FREESCALE
SEMICONDUCTOR, INC.    8431471    METHOD FOR INTEGRATING A NON-VOLATILE MEMORY
(NVM) FREESCALE SEMICONDUCTOR, INC.    8431970    INTEGRATED CIRCUITS WITH
EDGE-ADJACENT DEVICES HAVING REACTANCE VALUES FREESCALE SEMICONDUCTOR, INC.   
8432189    DIGITAL VOLTAGE LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.   
8432200    SELF-TRACKING ADAPTIVE BANDWIDTH PHASE-LOCKED LOOP FREESCALE
SEMICONDUCTOR, INC.    8432201    PHASE-LOCKED LOOP (PLL) CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8432209    METHOD FOR POWER REDUCTION AND A DEVICE HAVING
POWER REDUCTION CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    8432214   
PROGRAMMABLE TEMPERATURE SENSING CIRCUIT FOR AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8432309    AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING
SAME FREESCALE SEMICONDUCTOR, INC.    8432654    MULTI-VOLTAGE ELECTROSTATIC
DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    8432752    ADAPTIVE WRITE
PROCEDURES FOR NON-VOLATILE MEMORY USING VERIFY READ FREESCALE SEMICONDUCTOR,
INC.    8432960    DIGITAL ADAPTIVE CHANNEL EQUALIZER FREESCALE SEMICONDUCTOR,
INC.    8433263    WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF
POWER CONTROL OF A POWER AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.   
8433967    METHOD AND SYSTEM FOR DETECTING RETRANSMISSION THRESHOLD CONDITION IN
SELECTIVE REPEAT ARQ COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.   
8435874    METHOD OF FORMING OPENINGS IN A SEMICONDUCTOR DEVICE AND A
SEMICONDUCTOR DEVICE FABRICATED BY THE METHOD FREESCALE SEMICONDUCTOR, INC.   
8435898    A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.    8436582    BATTERY CELL EQUALIZER SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8436597    VOLTAGE REGULATOR WITH AN EMITTER
FOLLOWER DIFFERENTIAL AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    8438327   
RECOVERY SCHEME FOR AN EMULATED MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.   
8438419    FAULT MANAGEMENT FOR A COMMUNICATION BUS FREESCALE SEMICONDUCTOR,
INC.    8438442    METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    8438547    ADDRESS TRANSLATION TRACE MESSAGE
GENERATION FOR DEBUG FREESCALE SEMICONDUCTOR, INC.    8438572    TASK SCHEDULING
METHOD AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    8440507    LEAD FRAME
SULFUR REMOVAL FREESCALE SEMICONDUCTOR, INC.    8440539    ISOLATION TRENCH
PROCESSING FOR STRAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    8441324   
VOLTAGE-CONTROLLED OSCILLATOR AND RADAR SYSTEM FREESCALE SEMICONDUCTOR, INC.   
8441525    METHOD FOR SYNCHRONIZING REMOTE DEVICE FREESCALE SEMICONDUCTOR, INC.
   8442456    WIRELESS COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF
POWER CONTROL THEREIN

 

SCHEDULE 1B (Patents)

138



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8443224    APPARATUS AND METHOD FOR DECOUPLING
ASYNCHRONOUS CLOCK DOMAINS FREESCALE SEMICONDUCTOR, INC.    8443326    SCAN
CHAIN RE-ORDERING IN ELECTRONIC CIRCUIT DESIGN BASED ON REGION CONGESTION IN
LAYOUT PLAN FREESCALE SEMICONDUCTOR, INC.    8445939    METHOD OF FORMING A
SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
8446176    RECONFIGURABLE ENGINEERING CHANGE ORDER BASE CELL FREESCALE
SEMICONDUCTOR, INC.    8446228    OSCILLATOR CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    8447004    ESTIMATION AND COMPENSATION OF CLOCK VARIATION IN RECEIVED
SIGNAL FREESCALE SEMICONDUCTOR, INC.    8447245    RADIO FREQUENCY TRANSMITTER
HAVING AN AMPLIFIER WITH POWER SUPPLY MODULATION FREESCALE SEMICONDUCTOR, INC.
   8447897    BANDWIDTH CONTROL FOR A DIRECT MEMORY ACCESS UNIT WITHIN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8448114    METHOD FOR DUAL
EDGE CLOCK AND BUFFER TREE SYNTHESIS FREESCALE SEMICONDUCTOR, INC.    8448513   
ROTARY DISK GYROSCOPE FREESCALE SEMICONDUCTOR, INC.    8450841    BONDED WIRE
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8451936    METHOD AND
SYSTEM FOR PERFORMING DISTANCE MEASURING AND DIRECTION FINDING USING ULTRAWIDE
BANDWIDTH TRANSMISSIONS FREESCALE SEMICONDUCTOR, INC.    8452553    DEVICE AND
METHOD FOR TESTING A CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8452999    DATA
PROCESSOR PERFORMANCE PREDICTION FREESCALE SEMICONDUCTOR, INC.    8453135   
COMPUTATION REUSE FOR LOOPS WITH IRREGULAR ACCESSES FREESCALE SEMICONDUCTOR,
INC.    8455286    METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS)
DEVICE FREESCALE SEMICONDUCTOR, INC.    8455306    METHODS OF FORMING VOLTAGE
LIMITING DEVICES FREESCALE SEMICONDUCTOR, INC.    8456023    SEMICONDUCTOR WAFER
PROCESSING FREESCALE SEMICONDUCTOR, INC.    8456337    SYSTEM TO INTERFACE
ANALOG-TO-DIGITAL CONVERTERS TO INPUTS WITH ARBITRARY COMMON-MODES FREESCALE
SEMICONDUCTOR, INC.    8456529    DEVICE AND METHOD FOR EVALUATING CONNECTIVITY
BETWEEN A VIDEO DRIVER AND A DISPLAY FREESCALE SEMICONDUCTOR, INC.    8456783   
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8456784    OVERVOLTAGE PROTECTION CIRCUIT FOR AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8456935    MEMORY AND METHOD
FOR SENSING DATA IN A MEMORY USING COMPLEMENTARY SENSING SCHEME FREESCALE
SEMICONDUCTOR, INC.    8457301    MULTI-FREQUENCY TONE DETECTOR FREESCALE
SEMICONDUCTOR, INC.    8458364    A METHOD FOR RECEIVING AND PROCESSING FRAMES
AND A DEVICE HAVING FRAME RECEIVING AND PROCESSING CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    8458407    DEVICE AND METHOD FOR GENERATING CACHE USER
INITIATED PRE-FETCH REQUESTS FREESCALE SEMICONDUCTOR, INC.    8458447    BRANCH
TARGET BUFFER ADDRESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.   
8458541    SYSTEM AND METHOD FOR DEBUGGING SCAN CHAINS FREESCALE SEMICONDUCTOR,
INC.    8458543    SCAN BASED TEST ARCHITECTURE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    8460972    METHOD OF FORMING SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    8460996    SEMICONDUCTOR DEVICES WITH DIFFERENT
DIELECTRIC THICKNESSES FREESCALE SEMICONDUCTOR, INC.    8461012    DEVICE WITH
GROUND PLANE FOR HIGH FREQUENCY SIGNAL TRANSMISSION AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

139



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8461626    HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR AND METHOD FOR MANUFACTURING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    8461656    DEVICE STRUCTURES FOR
IN-PLANE AND OUT-OF-PLANE SENSING MICRO-ELECTRO-MECHANICAL SYSTEMS (MEMS)
FREESCALE SEMICONDUCTOR, INC.    8461657    METHODS FOR FORMING A MICRO
ELECTRO-MECHANICAL DEVICE FREESCALE SEMICONDUCTOR, INC.    8461865    LOGIC
BUILT-IN SELF-TEST SYSTEM AND METHOD FOR APPLYING A LOGIC BUILT-IN SELF-TEST TO
A DEVICE UNDER TEST FREESCALE SEMICONDUCTOR, INC.    8461913    INTEGRATED
CIRCUIT AND A METHOD FOR SELECTING A VOLTAGE IN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8461938    DIRECTIONAL COUPLERS FOR USE IN ELECTRONIC
DEVICES, AND METHODS OF USE THEREOF FREESCALE SEMICONDUCTOR, INC.    8462141   
UNIFIED MEMORY ARCHITECTURE AND DISPLAY CONTROLLER TO PREVENT DATA FEED
UNDER-RUN FREESCALE SEMICONDUCTOR, INC.    8462578    CHARGE PUMP CIRCUIT WITH
FAST START-UP FREESCALE SEMICONDUCTOR, INC.    8462597    DECOUPLING TECHNIQUE
FOR OPTICAL DISK DRIVE OPTICAL PICKUP UNITS FREESCALE SEMICONDUCTOR, INC.   
8462818    METHOD FOR PROCESSING CDMA SIGNALS AND A DEVICE HAVING CDMA SIGNAL
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    8463193    CALIBRATION APPARATUS
AND METHOD OF CALIBRATING A COMMUNICATIONS TERMINAL FREESCALE SEMICONDUCTOR,
INC.    8463196    METHOD AND DECODER FOR DECODING A WIRELESS TRANSMISSION FROM
A PREDEFINED USER FREESCALE SEMICONDUCTOR, INC.    8463207    WIRELESS
COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD OF POWER CONTROL OF A POWER
AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.    8463226    AMPLIFIERS AND
RELATED RECEIVER SYSTEMS FREESCALE SEMICONDUCTOR, INC.    8464069    SECURE DATA
ACCESS METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    8464098   
MICROCONTROLLER DEVICE, MICROCONTROLLER DEBUGGING DEVICE, METHOD OF DEBUGGING A
MICROCONTROLLER DEVICE, MICROCONTROLLER KIT FREESCALE SEMICONDUCTOR, INC.   
8464117    SYSTEM FOR TESTING INTEGRATED CIRCUIT WITH ASYNCHRONOUS CLOCK DOMAINS
FREESCALE SEMICONDUCTOR, INC.    8466539    MRAM DEVICE AND METHOD OF ASSEMBLING
SAME FREESCALE SEMICONDUCTOR, INC.    8467338    SCHEDULING WIRELESS
COMMUNICATION FREESCALE SEMICONDUCTOR, INC.    8467748    WIRELESS COMMUNICATION
UNIT, INTEGRATED CIRCUIT COMPRISING A VOLTAGE CONTROLLED OSCILLATOR AND METHOD
OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    8468024    GENERATING A
FRAME OF AUDIO DATA FREESCALE SEMICONDUCTOR, INC.    8468887    RESONANT
ACCELEROMETER WITH LOW SENSITIVITY TO PACKAGE STRESS FREESCALE SEMICONDUCTOR,
INC.    8471749    COMPARATOR FREESCALE SEMICONDUCTOR, INC.    8473000   
COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8473644    ACCESS MANAGEMENT TECHNIQUE WITH OPERATION
TRANSLATION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    8473710    MULTIPLE
PARTITIONED EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    8476087    METHODS FOR FABRICATING SENSOR
DEVICE PACKAGE USING A SEALING STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
8476768    SYSTEM ON A CHIP WITH INTERLEAVED SETS OF PADS FREESCALE
SEMICONDUCTOR, INC.    8476917    QUIESCENT CURRENT (IDDQ) INDICATION AND
TESTING APPARATUS AND METHODS FREESCALE SEMICONDUCTOR, INC.    8476962    SYSTEM
HAVING MULTIPLE VOLTAGE TIERS AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

140



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8476963    EXPONENTIAL CHARGE PUMP FREESCALE
SEMICONDUCTOR, INC.    8477052    METHOD AND APPARATUS FOR SELF-TEST OF
SUCCESSIVE APPROXIMATION REGISTER (SAR) A/D CONVERTER FREESCALE SEMICONDUCTOR,
INC.    8478219    HETERODYNE RECEIVER FREESCALE SEMICONDUCTOR, INC.    8479130
   METHOD OF DESIGNING INTEGRATED CIRCUIT THAT ACCOUNTS FOR DEVICE AGING
FREESCALE SEMICONDUCTOR, INC.    8481369    METHOD OF MAKING SEMICONDUCTOR
PACKAGE WITH IMPROVED STANDOFF FREESCALE SEMICONDUCTOR, INC.    8481873   
CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS FREESCALE
SEMICONDUCTOR, INC.    8482099    POLY-RESISTOR, AND LINEAR AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    8482266    VOLTAGE REGULATION CIRCUITRY AND RELATED
OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    8483384    ENHANCED TONE
DETECTOR INCLUDING ADAPTIVE MULTI-BANDPASS FILTER FOR TONE DETECTION AND
ENHANCEMENT FREESCALE SEMICONDUCTOR, INC.    8483720    SMART/ACTIVE RFID TAG
FOR USE IN A WPAN FREESCALE SEMICONDUCTOR, INC.    8484453    DATA PROCESSING
SYSTEM HAVING AN OPERATING SYSTEM ADAPTER AND METHOD FREESCALE SEMICONDUCTOR,
INC.    8484523    SEQUENTIAL DIGITAL CIRCUITRY WITH TEST SCAN FREESCALE
SEMICONDUCTOR, INC.    8486540    LEAD FRAME SHEET FREESCALE SEMICONDUCTOR, INC.
   8486839    METHODS AND APPARATUS TO IMPROVE RELIABILITY OF ISOLATED VIAS
FREESCALE SEMICONDUCTOR, INC.    8487387    MEMS SENSOR DEVICE WITH
MULTI-STIMULUS SENSING FREESCALE SEMICONDUCTOR, INC.    8487398    CAPACITOR
DEVICE USING AN ISOLATED WELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   8487656    DYNAMIC LOGIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8487657   
DYNAMIC LOGIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8487677    PHASE LOCKED
LOOP WITH ADAPTIVE BIASING FREESCALE SEMICONDUCTOR, INC.    8487683    CIRCUIT
FOR GENERATING MULTI-PHASE NON-OVERLAPPING CLOCK SIGNALS FREESCALE
SEMICONDUCTOR, INC.    8487803    PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING
REDUCED POWER CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    8487805    SUCCESSIVE
APPROXIMATION ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.   
8487884    TOUCH SCREEN DETECTION AND DIAGNOSTICS FREESCALE SEMICONDUCTOR, INC.
   8489404    METHOD FOR DETECTING AUDIO SIGNAL TRANSIENT AND TIME-SCALE
MODIFICATION BASED ON SAME FREESCALE SEMICONDUCTOR, INC.    8489906    DATA
PROCESSOR HAVING MULTIPLE LOW POWER MODES FREESCALE SEMICONDUCTOR, INC.   
8490046    Merging Line and Condition Coverage Data FREESCALE SEMICONDUCTOR,
INC.    8493003    SERIAL CASCADE OF MINIMIUM TAIL VOLTAGES OF SUBSETS OF LED
STRINGS FOR DYNAMIC POWER CONTROL IN LED DISPLAYS FREESCALE SEMICONDUCTOR, INC.
   8493034    CHARGE CONTROL CIRCUIT AND BATTERY CHARGER INCLUDING A CHARGE
CONTROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8493121    RECONFIGURABLE
FLIP-FLOP FREESCALE SEMICONDUCTOR, INC.    8493122    VOLTAGE CLAMPING CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8494102    METHODS AND APPARATUS FOR ORTHOGONAL
MODULATED SIGNALS FREESCALE SEMICONDUCTOR, INC.    8495436    SYSTEM AND METHOD
FOR MEMORY TESTING IN ELECTRONIC CIRCUITS     FREESCALE SEMICONDUCTOR, INC.   
8496158    METHOD AND APPARATUS FOR MONITORING FREE AIR BALL (FAB) FORMATION IN
WIRE BONDING

 

SCHEDULE 1B (Patents)

141



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8497731    LOW PASS FILTER CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8497786    CAPACITIVE KEYBOARD WITH ENHANCED ELECTRODE
AREAS FREESCALE SEMICONDUCTOR, INC.    8501517    METHOD OF ASSEMBLING PRESSURE
SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8501539    SEMICONDUCTOR DEVICE
PACKAGE FREESCALE SEMICONDUCTOR, INC.    8502287    SEMICONDUCTOR DEVICES WITH
ENCLOSED VOID CAVITIES FREESCALE SEMICONDUCTOR, INC.    8502324    SEMICONDUCTOR
WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK PROPAGATION
FREESCALE SEMICONDUCTOR, INC.    8504777    DATA PROCESSOR FOR PROCESSING
DECORATED INSTRUCTIONS WITH CACHE BYPASS FREESCALE SEMICONDUCTOR, INC.   
8504884    THRESHOLD VOLTAGE TECHNIQUES FOR DETECTING AN IMMINENT READ FAILURE
IN A MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    8504886    METHOD FOR
PARTITIONING SCAN CHAIN FREESCALE SEMICONDUCTOR, INC.    8508282    LIN BUS
NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON FREESCALE
SEMICONDUCTOR, INC.    8509001    ADAPTIVE WRITE PROCEDURES FOR NON-VOLATILE
MEMORY FREESCALE SEMICONDUCTOR, INC.    8509370    PHASE LOCKED LOOP DEVICE AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    8509857    IMPROVEMENTS IN OR
RELATING TO HEADSETS FREESCALE SEMICONDUCTOR, INC.    8510482    DATA PROCESSING
SYSTEM HAVING PERIPHERAL-PACED DMA TRANSFER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    8510581    ANTICIPATION OF POWER ON OF A MOBILE DEVICE
FREESCALE SEMICONDUCTOR, INC.    8510695    TECHNIQUES FOR ELECTROMIGRATION
STRESS DETERMINATION IN INTERCONNECTS OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8511170    PRESSURE TRANSDUCER HAVING STRUCTURE FOR
MONITORING SURFACE CHARGE FREESCALE SEMICONDUCTOR, INC.    8513066    A METHOD
OF MAKING AN INVERTED-T CHANNEL TRANSISTOR FREESCALE SEMICONDUCTOR, INC.   
8513734    SWITCH MODE CONVERTER EMPLOYING DUAL GATE MOS TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    8513982    SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL
SAMPLE AND HOLD CIRCUIT FREESCALE SEMICONDUCTOR, INC.    8514007    ADJUSTABLE
POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS FREESCALE SEMICONDUCTOR,
INC.    8514530    LOAD CONTROL AND PROTECTION SYSTEM FREESCALE SEMICONDUCTOR,
INC.    8514611    MEMORY WITH LOW VOLTAGE MODE OPERATION FREESCALE
SEMICONDUCTOR, INC.    8514785    COMMON RF INTERFACE FOR SEPARATING AND MIXING
WIRELESS SIGNALS FREESCALE SEMICONDUCTOR, INC.    8515372    RECEIVER
CONFIGURABLE IN A PLURALITY OF MODES FREESCALE SEMICONDUCTOR, INC.    8516213   
METHOD AND APPARATUS FOR EEPROM EMULATION FOR PREVENTING DATA LOSS IN THE EVENT
OF A FLASH BLOCK FAILURE FREESCALE SEMICONDUCTOR, INC.    8518764   
SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    8519513    SEMICONDUCTOR WAFER PLATING
BUS FREESCALE SEMICONDUCTOR, INC.    8519519    SEMICONDUCTOR DEVICE HAVING DIE
PADS ISOLATED FROM INTERCONNECT PORTION AND METHOD OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    8519768    CLOCK GLITCH DETECTION FREESCALE
SEMICONDUCTOR, INC.    8519780    CHARGE PUMP VOLTAGE REGULATOR    

 

SCHEDULE 1B (Patents)

142



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8521463    SYSTEM FOR PERFORMING ELECTRICAL
CHARACTERIZATION OF ASYNCHRONOUS INTEGRATED CIRCUIT INTERFACES FREESCALE
SEMICONDUCTOR, INC.    8522089    METHOD OF TESTING ASYNCHRONOUS MODULES IN
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8522183    STATIC TIMING
ANALYSIS ADJUSTMENTS FOR AGING EFFECTS FREESCALE SEMICONDUCTOR, INC.    8524529
   BRACE FOR WIRE BOND FREESCALE SEMICONDUCTOR, INC.    8524557    INTEGRATION
TECHNIQUE USING THERMAL OXIDE SELECT GATE DIELECTRIC FOR SELECT GATE AND
REPLACEMENT GATE FOR LOGIC FREESCALE SEMICONDUCTOR, INC.    8525311    LEAD
FRAME FOR SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    8525316   
EUTECTIC FLOW CONTAINMENT IN A SEMICONDUCTOR FABRICATION PROCESS FREESCALE
SEMICONDUCTOR, INC.    8525597    CLOCK FREQUENCY OVERSHOOT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8525598    DIGITAL TO ANALOG CONVERTER FOR
PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    8525721    LOW POWER CYCLE
DATA CONVERTER FREESCALE SEMICONDUCTOR, INC.    8526539    COMPUTATIONAL
GENERATION OF NARROW-BANDWIDTH DIGITAL SIGNALS FREESCALE SEMICONDUCTOR, INC.   
8526708    MEASUREMENT OF CRITICAL DIMENSIONS OF SEMICONDUCTOR WAFERS FREESCALE
SEMICONDUCTOR, INC.    8526756    A METHOD AND SYSTEM ARRANGED FOR FILTERING AN
IMAGE FREESCALE SEMICONDUCTOR, INC.    8527681    DATA PROCESSING SYSTEM, DATA
PROCESSING METHOD, AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    8527933   
LAYOUT TECHNIQUE FOR STRESS MANAGEMENT CELLS FREESCALE SEMICONDUCTOR, INC.   
8527935    SYSTEM FOR REDUCING POWER CONSUMPTION OF ELECTRONIC CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    8530346    PROCESS OF FORMING AN ELECTRONIC DEVICE
INCLUDING A CONDUCTIVE STUD OVER A BONDING PAD REGION FREESCALE SEMICONDUCTOR,
INC.    8530347    ELECTRONIC DEVICE INCLUDING INTERCONNECTS WITH A CAVITY
THEREBETWEEN AND A PROCESS OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
8530950    METHODS AND STRUCTURES FOR SPLIT GATE MEMORY FREESCALE SEMICONDUCTOR,
INC.    8530953    POWER MOS TRANSISTOR DEVICE AND SWITCH APPARATUS COMPRISING
THE SAME FREESCALE SEMICONDUCTOR, INC.    8530972    DOUBLE GATE MOSFET WITH
COPLANAR SURFACES FOR CONTACTING SOURCE, DRAIN, AND BOTTOM GATE FREESCALE
SEMICONDUCTOR, INC.    8531005    DEVICES WITH ZENER TRIGGERED ESD PROTECTION
FREESCALE SEMICONDUCTOR, INC.    8531194    SELECTABLE THRESHOLD RESET CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    8531197    AN INTEGRATED CIRCUIT DIE, AN
INTEGRATED CIRCUIT PACKAGE AND A METHOD FOR CONNECTING AN INTEGRATED CIRCUIT DIE
TO AN EXTERNAL DEVICE FREESCALE SEMICONDUCTOR, INC.    8531324    SYSTEMS AND
METHODS FOR DATA CONVERSION FREESCALE SEMICONDUCTOR, INC.    8531899    METHODS
FOR TESTING A MEMORY EMBEDDED IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    8532225    DC COMPENSATION FOR VLIF SIGNALS FREESCALE SEMICONDUCTOR,
INC.    8532424    METHOD AND SYSTEM FOR FILTERING IMAGE DATA FREESCALE
SEMICONDUCTOR, INC.    8532583    SEMICONDUCTOR DEVICE, WIRELESS COMMUNICATION
DEVICE AND METHOD FOR GENERATING A SYNTHESIZED FREQUENCY SIGNAL FREESCALE
SEMICONDUCTOR, INC.    8533400    SELECTIVE MEMORY ACCESS TO DIFFERENT LOCAL
MEMORY PORTS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    8533441   
METHOD FOR MANAGING BRANCH INSTRUCTIONS AND A DEVICE HAVING BRANCH INSTRUCTION
MANAGEMENT CAPABILITIES

 

SCHEDULE 1B (Patents)

143



--------------------------------------------------------------------------------

Owner

  

Patent #

  

Description

FREESCALE SEMICONDUCTOR, INC.    8533544    SYSTEM FOR TREE SEQUENCE TESTING OF
A DEVICE AND METHOD FOR TREE SEQUENCE TESTING OF A DEVICE IN A TEST FRAMEWORK
ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    8533578    ERROR DETECTION IN A
CONTENT ADDRESSABLE MEMORY (CAM) AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    8535982    PROVIDING AN AUTOMATIC OPTICAL INSPECTION
FEATURE FOR SOLDER JOINTS ON SEMICONDUCTOR PACKAGES FREESCALE SEMICONDUCTOR,
INC.    8536006    LOGIC AND NON-VOLATILE MEMORY (NVM) INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    8536007    NON-VOLATILE MEMORY CELL AND LOGIC TRANSISTOR
INTEGRATION FREESCALE SEMICONDUCTOR, INC.    8536684    METHOD OF ASSEMBLING
SHIELDED INTEGRATED CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    8536697   
PACKAGED DIE FOR HEAT DISSIPATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    8537512    ESD PROTECTION USING ISOLATED DIODES FREESCALE SEMICONDUCTOR,
INC.    8537519    SEMICONDUCTOR DEVICE AND METHOD OF ELECTROSTATIC DISCHARGE
PROTECTION THEREFOR FREESCALE SEMICONDUCTOR, INC.    8537625    MEMORY VOLTAGE
REGULATOR WITH LEAKAGE CURRENT VOLTAGE CONTROL FREESCALE SEMICONDUCTOR, INC.   
8539485    POLLING USING RESERVATION MECHANISM FREESCALE SEMICONDUCTOR, INC.   
8539836    MEMS SENSOR WITH DUAL PROOF MASSES FREESCALE SEMICONDUCTOR, INC.   
8541862    SEMICONDUCTOR DEVICE WITH SELF-BIASED ISOLATION FREESCALE
SEMICONDUCTOR, INC.    8542048    DOUBLE EDGE TRIGGERED FLIP FLOP FREESCALE
SEMICONDUCTOR, INC.    8542642    CHANNEL CONDITION DEPENDENT SCHEDULING
FREESCALE SEMICONDUCTOR, INC.    8543766    WRITING DATA TO SYSTEM MEMORY IN A
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    8543856    SEMICONDUCTOR
DEVICE WITH WAKE-UP UNIT FREESCALE SEMICONDUCTOR, INC.    8543860    MULTI-CORE
CLOCKING SYSTEM WITH INTERLOCKED 'ANTI-FREEZE' MECHANISM

 

SCHEDULE 1B (Patents)

144



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Patent Applications; United States

 

Owner

  

Application #

  

Description

FREESCALE SEMICONDUCTOR, INC.    10/940121    SYSTEM AND METHOD FOR FETCHING
INFORMATION IN RESPONSE TO HAZARD INDICATION INFORMATION FREESCALE
SEMICONDUCTOR, INC.    11/022813    INTEGRATED CIRCUIT PACKAGING DEVICE AND
METHOD FOR MATCHING IMPEDANCE FREESCALE SEMICONDUCTOR, INC.    11/096607   
METHOD AND APPARATUS FACILITATING MULTI MODE INTERFACES FREESCALE SEMICONDUCTOR,
INC.    11/205419    MANAGEMENT OF SECURITY FEATURES IN A COMMUNICATION NETWORK
FREESCALE SEMICONDUCTOR, INC.    11/262171    SYSTEM AND METHOD FOR DECOUPLED
PRECOMPUTATION PREFETCHING FREESCALE SEMICONDUCTOR, INC.    11/271693   
RESOURCE EFFICIENT VIDEO PROCESSING VIA PREDICTION ERROR COMPUTATIONAL
ADJUSTMENTS FREESCALE SEMICONDUCTOR, INC.    11/343781    DETECTING REFLECTIONS
IN A COMMUNICATION CHANNEL FREESCALE SEMICONDUCTOR, INC.    11/372666    WARP
COMPENSATED PACKAGE AND METHOD FREESCALE SEMICONDUCTOR, INC.    11/385463   
DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    11/441869    METHOD OF
INCREASING CODING EFFICIENCY AND REDUCING POWER CONSUMPTION BY ON-LINE SCENE
CHANGE DETECTION WHILE ENCODING INTER-FRAME FREESCALE SEMICONDUCTOR, INC.   
11/445981    SYSTEM AND METHOD FOR POLAR MODULATION USING POWER AMPLIFIER BIAS
CONTROL FREESCALE SEMICONDUCTOR, INC.    11/532417    VIDEO INFORMATION
PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING FREESCALE
SEMICONDUCTOR, INC.    11/539522    SCALING VIDEO PROCESSING COMPLEXITY BASED ON
POWER SAVINGS FACTOR FREESCALE SEMICONDUCTOR, INC.    11/552817    SYSTEM AND
METHOD FOR MEMORY ARRAY ACCESS WITH FAST ADDRESS DECODER FREESCALE
SEMICONDUCTOR, INC.    11/574495    METHOD FOR ESTIMATING POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.    11/574867    APPARATUS AND CONTROL INTERFACE
THEREFOR FREESCALE SEMICONDUCTOR, INC.    11/608616    ADAPTIVE DISABLING OF
DEBLOCK FILTERING BASED ON A CONTENT CHARACTERISTIC OF VIDEO INFORMATION
FREESCALE SEMICONDUCTOR, INC.    11/608690    SYSTEM AND METHOD OF DETERMINING
DEBLOCKING CONTROL FLAG OF SCALABLE VIDEO SYSTEM FOR INDICATING PRESENTATION OF
DEBLOCKING PARAMETERS FOR MULTIPLE LAYERS FREESCALE SEMICONDUCTOR, INC.   
11/613326    SEMICONDUCTOR DEVICE INCLUDING AN ACTIVE REGION AND TWO LAYERS
HAVING DIFFERENT STRESS CHARACTERISTICS FREESCALE SEMICONDUCTOR, INC.   
11/619294    PROGRESSIVE MEMORY INITIALIZATION WITH WAITPOINTS FREESCALE
SEMICONDUCTOR, INC.    11/619301    SELECTIVE GUARDED MEMORY ACCESS ON A
PER-INSTRUCTION BASIS FREESCALE SEMICONDUCTOR, INC.    11/650697    INTEGRATED
ASSIST FEATURES FOR EPITAXIAL GROWTH FREESCALE SEMICONDUCTOR, INC.    11/685297
   ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    11/719924   
INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    11/733978    TECHNIQUES FOR TRACING PROCESSES
IN A MULTI-THREADED PROCESSOR

 

SCHEDULE 1B (Patents)

145



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    11/746998    THREAD DE-EMPHASIS INSTRUCTION FOR
MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR, INC.    11/748350    METHOD AND
APPARATUS FOR CACHE TRANSACTIONS IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    11/759935    HEAT SPREADER FOR CENTER GATE MOLDING
FREESCALE SEMICONDUCTOR, INC.    11/772655    ASYMMETRIC CRYPTOGRAPHIC DEVICE
WITH LOCAL PRIVATE KEY GENERATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    11/780900    ELECTRONIC DEVICE INCLUDING A CAPACITOR AND A PROCESS OF
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    11/816038    LEAD-FRAME
CIRCUIT PACKAGE FREESCALE SEMICONDUCTOR, INC.    11/846196    TEMPORAL
SCALABILITY FOR LOW DELAY SCALABLE VIDEO CODING FREESCALE SEMICONDUCTOR, INC.   
11/854630    SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS FREESCALE
SEMICONDUCTOR, INC.    11/871659    SINGLE-INSTRUCTION MULTIPLE-DATA VECTOR
PERMUTATATION INSTRUCTION AND METHOD FOR PERFORMING TABLE LOOKUPS FOR IN-RANGE
INDEX VALUES AND DETERMINING CONSTANT VALUES FOR OUT-OF-RANGE INDEX VALUES
FREESCALE SEMICONDUCTOR, INC.    11/911929    DEVICE AND METHOD FOR CONTROLLING
A BACKLIT DISPLAY FREESCALE SEMICONDUCTOR, INC.    11/912126    IMPROVED
CLEANING OF CIRCUIT SUBSTRATES FREESCALE SEMICONDUCTOR, INC.    11/916711   
HYBRID METHOD AND DEVICE FOR TRANSMITTING PACKETS FREESCALE SEMICONDUCTOR, INC.
   11/917108    DEVICE AND METHOD FOR MEDIA ACCESS CONTROL FREESCALE
SEMICONDUCTOR, INC.    11/962331    SYSTEM AND METHOD FOR PROCESSING POTENTIALLY
SELF-INCONSISTENT MEMORY TRANSACTIONS FREESCALE SEMICONDUCTOR, INC.    11/971795
   MULTIPLE FUNCTION SWITCHING REGULATOR FOR USE IN MOBILE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.    11/994251    VECTOR CRC COMPUTATION ON DSP
FREESCALE SEMICONDUCTOR, INC.    11/994270    DEVICE AND METHOD FOR ARBITRATING
BETWEEN DIRECT MEMORY ACCESS TASK REQUESTS FREESCALE SEMICONDUCTOR, INC.   
12/013812    MICROELECTRONIC REFRIGERATION SYSTEM AND METHOD FREESCALE
SEMICONDUCTOR, INC.    12/016739    METHOD OF MAKING A PHASE CHANGE MEMORY CELL
HAVING A SILICIDE HEATER IN CONJUNCTION WITH A FINFET FREESCALE SEMICONDUCTOR,
INC.    12/017988    SHARED RESOURCE BASED THREAD SCHEDULING WITH AFFINITY
AND/OR SELECTABLE CRITERIA FREESCALE SEMICONDUCTOR, INC.    12/032286   
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS FREESCALE SEMICONDUCTOR,
INC.    12/035967    DATA PROCESSOR DEVICE SUPPORTING SELECTABLE EXCEPTIONS AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    12/039913    PACKAGING AN
INTEGRATED CIRCUIT DIE USING COMPRESSION MOLDING FREESCALE SEMICONDUCTOR, INC.
   12/053761    SELECTIVE INTERCONNECT TRANSACTION CONTROL FOR CACHE COHERENCY
MAINTENANCE FREESCALE SEMICONDUCTOR, INC.    12/063422    HANDOVER BASED ON A
QUALITY OF SERVICE METRIC OBTAINED FROM A MAC LAYER OF A RECEIVED SIGNAL
FREESCALE SEMICONDUCTOR, INC.    12/067587    SYSTEM AND METHOD FOR STORING
STATE INFORMATION FREESCALE SEMICONDUCTOR, INC.    12/091034    ELECTRONIC
DEVICE AND METHOD FOR CONTROLLING CURRENT FREESCALE SEMICONDUCTOR, INC.   
12/093939    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS FREESCALE
SEMICONDUCTOR, INC.    12/112502    CACHE COHERENCY PROTOCOL IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    12/112796    SNOOP REQUEST
MANAGEMENT IN A DATA PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

146



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/122178    MODULATION OF A TANTALUM-BASED
ELECTRODE WORKFUNCTION FREESCALE SEMICONDUCTOR, INC.    12/131691   
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD FREESCALE
SEMICONDUCTOR, INC.    12/135638    SYSTEM AND METHOD FOR PARALLEL VIDEO
PROCESSING IN MULTICORE DEVICES FREESCALE SEMICONDUCTOR, INC.    12/142028   
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PREVENTING STARVATIONS OF TASKS
IN A MULTIPLE PROCESSING ENTITY SYSTEM FREESCALE SEMICONDUCTOR, INC.   
12/160470    CONTROLLING THE ACCESS OF MASTER ELEMENTS TO SLAVE ELEMENTS OVER A
COMMUNICATION BUS FREESCALE SEMICONDUCTOR, INC.    12/162174    DEVICE AND
METHOD FOR ADDING AND SUBTRACTING TWO VARIABLES AND A CONSTANT FREESCALE
SEMICONDUCTOR, INC.    12/162177    BARRIER SLURRY COMPOSITION AND BARRIER CMP
METHODS FREESCALE SEMICONDUCTOR, INC.    12/164444    METHOD FOR IMPLEMENTING A
BIT-REVERSED INCREMENT IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   12/195220    DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    12/203480    HANDHELD DEVICE FOR
TRANSMITTING A VISUAL FORMAT MESSAGE FREESCALE SEMICONDUCTOR, INC.    12/251746
   MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/259368    DATA PROCESSOR FOR
PROCESSING A DECORATED STORAGE NOTIFY FREESCALE SEMICONDUCTOR, INC.    12/259369
   PERMISSIONS CHECKING FOR DATA PROCESSING INSTRUCTIONS FREESCALE
SEMICONDUCTOR, INC.    12/259765    SINGLE AMPLIFIER FILTER FOR CONSTANT GROUP
DELAY IN RADIO FREQUENCY TRANSMITTERS FREESCALE SEMICONDUCTOR, INC.    12/267728
   TECHNIQUE FOR PACKAGING MULTIPLE INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR,
INC.    12/271841    CONTINUOUS SELFTEST FOR INERTIAL SENSORS AT 0 HZ FREESCALE
SEMICONDUCTOR, INC.    12/279952    A METHOD AND DEVICE FOR EXCHANGING DATA
USING A VIRTUAL FIFO DATA STRUCTURE FREESCALE SEMICONDUCTOR, INC.    12/280478
   SOFTWARE PIPELINING FREESCALE SEMICONDUCTOR, INC.    12/280482    INTEGRATED
SYSTEM FOR SEMICONDUCTOR SUBSTRATE PROCESSING USING LIQUID PHASE METAL
DEPOSITION FREESCALE SEMICONDUCTOR, INC.    12/282491    METHOD AND APPARATUS
FOR ENHANCED DATA RATE ADAPTATION AND LOWER POWER CONTROL IN A WLAN
SEMICONDUCTOR CHIP FREESCALE SEMICONDUCTOR, INC.    12/286359    DATA
INTERLEAVER FREESCALE SEMICONDUCTOR, INC.    12/288955    METHODS AND APPARATUS
FOR REORDERING DATA FREESCALE SEMICONDUCTOR, INC.    12/300438    LIN NETWORK,
INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
12/302221    SIN-COS SENSOR ARRANGEMENT, INTEGRATED CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    12/304193    METHOD AND DEVICE FOR PROVIDING A
SECURITY BREACH INDICATIVE AUDIO ALERT FREESCALE SEMICONDUCTOR, INC.   
12/304849    ELECTROSTATIC DISCHARGE PROTECTION APPARATUS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    12/304852    VOLTAGE REGULATION APPARATUS AND
METHOD OF REGULATING A VOLTAGE FREESCALE SEMICONDUCTOR, INC.    12/305107   
IMPROVEMENTS IN OR RELATING TO BUFFER MANAGEMENT FREESCALE SEMICONDUCTOR, INC.
   12/305160    METHOD FOR GAMMA CORRECTION AND A DEVICE HAVING GAMMA CORRECTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    12/328135    MEMORY INTERFACE
DEVICE AND METHODS THEREOF

 

SCHEDULE 1B (Patents)

147



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/363916    METHOD OF FABRICATING HIGH ASPECT
RATIO TRANSDUCER USING METAL COMPRESSION BONDING FREESCALE SEMICONDUCTOR, INC.
   12/364112    VIDEO SCENE CHANGE DETECTION AND ENCODING COMPLEXITY REDUCTION
IN A VIDEO ENCODER SYSTEM HAVING MULTIPLE PROCESSING DEVICES FREESCALE
SEMICONDUCTOR, INC.    12/366985    DEBUG CONTROL FOR SNOOP OPERATIONS IN A
MULTIPROCESSOR SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
12/375848    MEMORY MANAGEMENT UNIT AND METHOD OF ACCESSING AN ADDRESS FREESCALE
SEMICONDUCTOR, INC.    12/376069    METHOD FOR MONOTONICALLY COUNTING AND A
DEVICE HAVING MONOTONIC COUNTING CAPABILITIES FREESCALE SEMICONDUCTOR, INC.   
12/377351    METHOD FOR PERFORMING PLURALITY OF BIT OPERATIONS AND A DEVICE
HAVING PLURALITY OF BIT OPERATIONS CAPABILITIES FREESCALE SEMICONDUCTOR, INC.   
12/377804    PIPELINED DEVICE AND A METHOD FOR EXECUTING TRANSACTIONS IN A
PIPELINED DEVICE FREESCALE SEMICONDUCTOR, INC.    12/398099    ACCESS MANAGEMENT
TECHNIQUE FOR STORAGE-EFFICIENT MAPPING BETWEEN IDENTIFIER DOMAINS FREESCALE
SEMICONDUCTOR, INC.    12/405305    VIDEO DECODER PLUS A DISCRETE COSINE
TRANSFORM UNIT FREESCALE SEMICONDUCTOR, INC.    12/413101    ASYNCHRONOUS DATA
RECOVERY METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    12/418259   
TECHNIQUE FOR GENERATING HASH-TUPLE INDEPENDENT OF PRECEDENCE ORDER OF APPLIED
RULES FREESCALE SEMICONDUCTOR, INC.    12/419708    ELECTRONIC DEVICE AND METHOD
OF PACKAGING AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    12/422684   
VIDEO DECODING WITH ERROR DETECTION AND CONCEALMENT FREESCALE SEMICONDUCTOR,
INC.    12/427646    TRACING SUPPORT FOR INTERCONNECT FABRIC FREESCALE
SEMICONDUCTOR, INC.    12/433330    INTEGRATED CIRCUIT HAVING MEMORY REPAIR
INFORMATION STORAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
12/441311    SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    12/444061    ERROR CORRECTION VIA LOOKUP IN
COMPRESSED ERROR LOCATION DATA FREESCALE SEMICONDUCTOR, INC.    12/445021   
IMAGE PROCESSING APPARATUS FOR SUPERIMPOSING WINDOWS DISPLAYING VIDEO DATA
HAVING DIFFERENT FRAME RATES FREESCALE SEMICONDUCTOR, INC.    12/446409   
DEVICE HAVING REDUNDANT CORE AND A METHOD FOR PROVIDING CORE REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.    12/459995    RECEIVER WITH AUTOMATIC GAIN
CONTROL FREESCALE SEMICONDUCTOR, INC.    12/485190    EVENT TRIGGERED MEMORY
MAPPED ACCESS FREESCALE SEMICONDUCTOR, INC.    12/485196    TRACE CORRELATION
FOR PROFILING SUBROUTINES FREESCALE SEMICONDUCTOR, INC.    12/485579    FLOW
CONTROL MECHANISMS FOR AVOIDANCE OF RETRIES AND/OR DEADLOCKS IN AN INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.    12/492531    PROBING STRUCTURE FOR EVALUATION
OF SLOW SLEW-RATE SQUARE WAVE SIGNALS IN LOW POWER CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    12/502812    BIPOLAR TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    12/515242    MEMORY SYSTEM WITH ECC-UNIT AND FURTHER PROCESSING
ARRANGEMENT FREESCALE SEMICONDUCTOR, INC.    12/515634    SYSTEM, APPARATUS AND
METHOD FOR TRANSLATING DATA FREESCALE SEMICONDUCTOR, INC.    12/518845   
TRANSMISSION AND RECEPTION CHANNEL SELECTION FOR COMMUNICATING BETWEEN A
TRANSMITTER UNIT AND A RECEIVER UNIT FREESCALE SEMICONDUCTOR, INC.    12/523933
   VERY LOW INTERMEDIATE FREQUENCY (VLIF) RECEIVER

 

SCHEDULE 1B (Patents)

148



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/523934    CALIBRATION SIGNAL GENERATOR
FREESCALE SEMICONDUCTOR, INC.    12/527372    REQUEST CONTROLLER, PROCESSING
UNIT, ARRANGEMENT, METHOD FOR CONTROLLING REQUESTS AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    12/527733    DATA COMMUNICATION UNIT, DATA
COMMUNICATION NETWORK AND METHOD OF DECODING FREESCALE SEMICONDUCTOR, INC.   
12/551495    TRANSMITTER SIGNAL INJECTION COMPENSATION FREESCALE SEMICONDUCTOR,
INC.    12/558201    TIME DOMAIN ADAPTIVE FILTER BANK FOR NETWORK ECHO REDUCTION
OR CANCELLATION FREESCALE SEMICONDUCTOR, INC.    12/563902    METHOD AND
APPARATUS FOR DETERMINING ACCESS PERMISSIONS IN A PARTITIONED DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    12/579873    FLEXIBLE MEMORY CONTROLLER
FOR AUTONOMOUS MAPPING OF MEMORY FREESCALE SEMICONDUCTOR, INC.    12/592290   
METHODS AND APPARATUS FOR PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY
DETECTION FREESCALE SEMICONDUCTOR, INC.    12/594229    IMPROVEMENTS IN OR
RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR FREESCALE SEMICONDUCTOR, INC.   
12/595362    DATA PROCESSING CONTROL UNIT FOR CONTROLLING MULTIPLE DATA
PROCESSING OPERATIONS FREESCALE SEMICONDUCTOR, INC.    12/600007    WIRELESS
COMMUNICATION UNIT, BASEBAND MODULE, RADIO FREQUENCY MODULE, WIRELESS TERMINAL
AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    12/600055    DATA
PROCESSING SYSTEM, METHOD FOR PROCESSING DATA AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    12/600687    INTEGRATED CIRCUIT, WIRELESS
COMMUNICATION UNIT AND METHOD FOR DETERMINING QUADRATURE IMBALANCE FREESCALE
SEMICONDUCTOR, INC.    12/607562    METHOD AND APPARATUS FOR ACTIVATING SYSTEM
COMPONENTS FREESCALE SEMICONDUCTOR, INC.    12/608525    INTERCONNECT CONTROLLER
FOR A DATA PROCESSING DEVICE WITH TRANSACTION TAG LOCKING AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    12/617902    METHOD AND APPARATUS FOR VIDEO
DECODING WITH REDUCED COMPLEXITY INVERSE TRANSFORM FREESCALE SEMICONDUCTOR, INC.
   12/618311    MULTI-CORE SYSTEM ON CHIP FREESCALE SEMICONDUCTOR, INC.   
12/620582    FOUR STROKE SINGLE CYLINDER COMBUSTION ENGINE STARTING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    12/639394    ELECTRONIC DEVICE WITH A GATE
ELECTRODE HAVING AT LEAST TWO PORTIONS FREESCALE SEMICONDUCTOR, INC.   
12/660951    DYNAMIC VOLTAGE SCALING INTERFACE FREESCALE SEMICONDUCTOR, INC.   
12/665070    COUPLING LAYER COMPOSITION FOR A SEMICONDUCTOR DEVICE,
SEMICONDUCTOR DEVICE, METHOD OF FORMING THE COUPLING LAYER, AND APPARATUS FOR
THE MANUFACTURE OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
12/672312    DATA PACKET FREQUENCY FREESCALE SEMICONDUCTOR, INC.    12/672319   
VOLTAGE SUPPLY CIRCUITRY AND INTEGRATED CIRCUIT THEREFOR FREESCALE
SEMICONDUCTOR, INC.    12/675252    BAND-GAP VOLTAGE REFERENCE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    12/676699    TIMER UNIT, SYSTEM, COMPUTER PROGRAM PRODUCT
AND METHOD FOR TESTING A LOGIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
12/682469    PROLONGING INTERNAL POWER SUPPLY LIFE IN A MOBILE COMMUNICATION
DEVICE FREESCALE SEMICONDUCTOR, INC.    12/683961    DIE BONDING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    12/690771    ESD PROTECTION DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    12/701687    FATAL FAILURE DIAGNOSTICS
CIRCUIT AND METHODOLOGY

 

SCHEDULE 1B (Patents)

149



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/701780    GENERATION, INJECTION AND USE OF
PILOT TONES FOR GYRO SYSTEM CHARACTERIZATION FREESCALE SEMICONDUCTOR, INC.   
12/703239    PULSE WIDTH MODULATION WITH EFFECTIVE HIGH DUTY RESOLUTION
FREESCALE SEMICONDUCTOR, INC.    12/707961    DEVICE INCLUDING AN ANTENNA AND
METHOD OF USING AN ANTENNA FREESCALE SEMICONDUCTOR, INC.    12/711398   
FLIP-FLOP HAVING SHARED FEEDBACK AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    12/722225    METHOD OF FABRICATING A SEMICONDUCTOR DEVICE
THAT LIMITS DAMAGE TO ELEMENTS OF THE SEMICONDUCTOR DEVICE THAT ARE EXPOSED
DURING PROCESSING FREESCALE SEMICONDUCTOR, INC.    12/727258    METHOD OF MAKING
CHIP-ON-LEAD PACKAGE FREESCALE SEMICONDUCTOR, INC.    12/731510    CAPACITIVE
TOUCH PAD WITH ADJACENT TOUCH PAD ELECTRIC FIELD SUPPRESSION FREESCALE
SEMICONDUCTOR, INC.    12/742665    AMPLIFIER CIRCUIT AUDIO CIRCUIT AND
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    12/745966    SEMICONDUCTOR
DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    12/746793    RF POWER TRANSISTOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   12/747717    AMPLIFIER CIRCUIT, ELECTRONIC DEVICE, METHOD FOR CONFIGURING AN
AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    12/748600    ASYNCHRONOUSLY
SCHEDULING MEMORY ACCESS REQUESTS FREESCALE SEMICONDUCTOR, INC.    12/748617   
SCHEDULING MEMORY ACCESS REQUESTS USING PREDICTED MEMORY TIMING AND STATE
INFORMATION FREESCALE SEMICONDUCTOR, INC.    12/762439    INTEGRATED CIRCUIT
DEVICE WITH REDUCED LEAKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
12/764689    MONITOR CIRCUIT FOR DETERMINING THE LIFETIME OF A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    12/768275    TECHNIQUES FOR UPDATING
FILTER COEFFICIENTS OF AN ADAPTIVE FILTER FREESCALE SEMICONDUCTOR, INC.   
12/768366    TECHNIQUES FOR IMPLEMENTING ADAPTATION CONTROL OF AN ECHO CANCELLER
TO FACILITATE DETECTION OF IN-BAND SIGNALS FREESCALE SEMICONDUCTOR, INC.   
12/784496    RESISTOR TESTING CIRCUIT AND BATTERY CHARGER INCLUDING RESISTOR
TESTING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    12/788386    VIDEO PROCESSING
SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A TRANSFER OF
INFORMATION BETWEEN A MEMORY UNIT AND A DECODER FREESCALE SEMICONDUCTOR, INC.   
12/788769    CLOCK SIMULATION DEVICE AND METHODS THEREOF FREESCALE
SEMICONDUCTOR, INC.    12/791996    HIGH VOLTAGE DEEP TRENCH CAPACITOR FREESCALE
SEMICONDUCTOR, INC.    12/794591    METHODS AND APPARATUS FOR AN ISFET FREESCALE
SEMICONDUCTOR, INC.    12/811449    SEMICONDUCTOR PROCESSING METHOD FREESCALE
SEMICONDUCTOR, INC.    12/811454    PROCESSOR BASED SYSTEM HAVING ECC BASED
CHECK AND ACCESS VALIDATION INFORMATION MEANS FREESCALE SEMICONDUCTOR, INC.   
12/811804    MOS TRANSISTOR DRAIN-TO-GATE LEAKAGE PROTECTION CIRCUIT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/812032    CONTENTION FREE PARALLEL
ACCESS SYSTEM AND A METHOD FOR CONTENTION FREE PARALLEL ACCESS TO A GROUP OF
MEMORY BANKS FREESCALE SEMICONDUCTOR, INC.    12/813903    LEAD FRAME BASED,
OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE TECHNOLOGY (THT)
HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING

 

SCHEDULE 1B (Patents)

150



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/817805    METHODS OF MAKING LATERALLY DOUBLE
DIFFUSED METAL OXIDE SEMICONDUCTOR TRANSISTORS HAVING A REDUCED SURFACE FIELD
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    12/818235    CIRCUIT HAVING GATE
DRIVERS HAVING A LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    12/818270   
SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    12/838633    USE OF MULTIPLE INTERNAL SENSORS FOR
MEASUREMENT VALIDATION FREESCALE SEMICONDUCTOR, INC.    12/844922    INTEGRATED
CIRCUIT PACKAGE WITH VOLTAGE DISTRIBUTOR FREESCALE SEMICONDUCTOR, INC.   
12/846042    DATA PROCESSING HAVING MULTIPLE LOW POWER MODES AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    12/852513    SYNCHRONISER CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    12/853106    MULTISTAGE VOLTAGE REGULATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    12/855479    MONOLITHIC MICROWAVE
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    12/856430    DATA PROCESSING
SYSTEM HAVING TEMPORAL REDUNDANCY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    12/858599    DATA PROCESSING SYSTEM HAVING SELECTIVE REDUNDANCY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/860565    PARTIALLY DEPLETED
DIELECTRIC RESURF LDMOS FREESCALE SEMICONDUCTOR, INC.    12/865138    MEMORY
MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    12/866244    METHOD AND APPARATUS
FOR DECODING RECEIVED DATA SIGNALS FREESCALE SEMICONDUCTOR, INC.    12/866247   
REDUCING POWER CONSUMPTION IN A PORTABLE ELECTRONIC DEVICE WITH A LUMINESCENT
ELEMENT FREESCALE SEMICONDUCTOR, INC.    12/867496    PROCESSOR FOR USE AS A
PATH SEARCHER OF A SPREAD SPECTRUM RECEIVER AND A METHOD OF OPERATION OF THE
PROCESSOR FREESCALE SEMICONDUCTOR, INC.    12/870491    TOUCH SENSOR CONTROLLER
FOR DRIVING A TOUCH SENSOR SHIELD FREESCALE SEMICONDUCTOR, INC.    12/872070   
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) USING A DUMMY GATE STACK
FREESCALE SEMICONDUCTOR, INC.    12/874656    SYSTEM AND METHOD FOR COOPERATIVE
PREFETCHING FREESCALE SEMICONDUCTOR, INC.    12/877193    3-D SEMICONDUCTOR DIE
STRUCTURE WITH CONTAINING FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
12/880352    DATA PROCESSING SYSTEM HAVING END-TO-END ERROR CORRECTION AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/886859    LATERAL CAPACITOR
AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    12/886861    NON-VOLATILE
MEMORY (NVM) WITH IMMINENT ERROR PREDICTION FREESCALE SEMICONDUCTOR, INC.   
12/892622    SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV) AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    12/899195    SWITCHED MODE
VOLTAGE REGULATOR AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
12/907676    ROM MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    12/908586   
BIPOLAR TRANSISTOR WITH IMPROVED STABILITY FREESCALE SEMICONDUCTOR, INC.   
12/909632    IMPROVED BIPOLAR TRANSISTOR FREESCALE SEMICONDUCTOR, INC.   
12/915198    DATA PROCESSING SYSTEM HAVING SELECTIVE INVALIDATION OF SNOOP
REQUESTS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/917470   
DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE FREESCALE SEMICONDUCTOR, INC.   
12/918185    DTMF TONE MONITORING APPARATUS AND METHOD OF IDENTIFYING A DTMF
TONE

 

SCHEDULE 1B (Patents)

151



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/919541    A METHOD FOR PROTECTING A
CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC MODULE PROTECTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    12/920600    APPARATUS AND A
METHOD FOR DETECTING FAULTS IN THE DELIVERY OF ELECTRICAL POWER TO ELECTRICAL
LOADS FREESCALE SEMICONDUCTOR, INC.    12/933229    MICROPROCESSOR HAVING A
LOW-POWER MODE AND A NON-LOW POWER MODE, DATA PROCESSING SYSTEM AND COMPUTER
PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    12/934275    A SYSTEM AND A
METHOD FOR SELECTING A CACHE WAY FREESCALE SEMICONDUCTOR, INC.    12/936214   
PLL SYSTEM AND METHOD FOR CONTROLLING A GAIN OF A VCO CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    12/936215    WIRELESS COMMUNICATION UNIT AND
SEMICONDUCTOR DEVICE HAVING A POWER AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR,
INC.    12/936965    MULTIPLEXING AND DEMULTIPLEXING DATA FREESCALE
SEMICONDUCTOR, INC.    12/937891    SYNCHRONIZATION OF STATEFUL ELEMENTS IN A
PROCESSING RESOURCE USING A SCAN CHAIN FREESCALE SEMICONDUCTOR, INC.   
12/938493    ELECTRONIC CIRCUIT AND METHOD FOR OPERATING A CIRCUIT IN A STANDBY
MODE AND IN AN OPERATIONAL MODE FREESCALE SEMICONDUCTOR, INC.    12/942285   
METHOD FOR PROGRAMMING A MULTI-STATE NONVOLATILE MEMORY (NVM) FREESCALE
SEMICONDUCTOR, INC.    12/945825    INTEGRATED ANTENNA PACKAGE FREESCALE
SEMICONDUCTOR, INC.    12/945828    RADAR MODULE FREESCALE SEMICONDUCTOR, INC.
   12/948447    DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    12/954907    SYSTEM AND METHOD FOR
SCAN TESTING INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    12/982856   
CACHE RESULT REGISTER FOR QUICK CACHE INFORMATION LOOKUP FREESCALE
SEMICONDUCTOR, INC.    12/985906    METHOD FOR FORMING AN OVER PAD METALIZATION
(OPM) ON A BOND PAD FREESCALE SEMICONDUCTOR, INC.    12/988828    METHOD AND
APPARATUS FOR CONTROL OF AN AC ELECTRIC MOTOR WITH FIELD WEAKENING FREESCALE
SEMICONDUCTOR, INC.    12/988831    METHOD FOR SAMPLING DATA AND APPARATUS
THEREFOR FREESCALE SEMICONDUCTOR, INC.    12/988832    METHOD AND APPARATUS FOR
DETECTING A SET UP SIGNAL USED FOR DATA COMMUNICATION OVER A COMMUNICATION
NETWORK FREESCALE SEMICONDUCTOR, INC.    12/990865    METHOD AND APPARATUS FOR
INTERLEAVING A DATA STREAM USING QUADRATURE PERMUTATION POLYNOMIAL FUNCTIONS
(QPP) FREESCALE SEMICONDUCTOR, INC.    12/990868    DISPLAY CONTROLLER, IMAGE
PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    12/990873    SEMICONDUCTOR DEVICE AND METHOD
FOR VALIDATING A STATE THEREOF FREESCALE SEMICONDUCTOR, INC.    12/991824   
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT, EQUIPMENT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    12/991834    METHOD AND APPARATUS FOR ENABLING
COMMUNICATION BETWEEN A FIRST DEVICE AND AT LEAST ONE FURTHER DEVICE FREESCALE
SEMICONDUCTOR, INC.    12/994021    COMPUTER PROGRAM PRODUCT, A METHOD FOR
DEBUGGING A SYSTEM, AND A SYSTEM HAVING DEBUGGING CAPABILITIES FOR SETTING, BY A
DEBUGGER OR A PROCESSING ENTITY, A VALUE OF A SCHEDULER CONTROL VARIABLE AND
DETERMINING, BY THE SCHEDULER, AN EXECUTION FLOW OF THE SC

 

SCHEDULE 1B (Patents)

152



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    12/994027    SYSTEM, METHOD AND COMPUTER
PROGRAM PRODUCT FOR SCHEDULING A PROCESSING ENTITY TASK FREESCALE SEMICONDUCTOR,
INC.    12/994033    SYSTEM AND COMPUTER PROGRAM PRODUCT FOR SCHEDULING
PROCESSOR ENTITY TASKS IN A MULTIPLE PROCESSING ENTITY SYSTEM WITH A MULTIPLE
PURPOSE ENTITY CAPABLE OF PERFORMING THE SCHEDULING FREESCALE SEMICONDUCTOR,
INC.    12/995297    MEMORY SYSTEM WITH REDUNDANT DATA STORAGE AND ERROR
CORRECTION FREESCALE SEMICONDUCTOR, INC.    12/995317    SYSTEM FOR DISTRIBUTING
AVAILABLE MEMORY RESOURCE FREESCALE SEMICONDUCTOR, INC.    12/997087    PATCHING
OF A READ-ONLY MEMORY FREESCALE SEMICONDUCTOR, INC.    12/999084    PROCESSING
POSITION-RELATED INPUT DATA FROM A ROTATIONAL MACHINE WHOSE ANGULAR SPEED IS
VARIABLE FREESCALE SEMICONDUCTOR, INC.    12/999143    METHOD OF FORMING A POWER
SEMICONDUCTOR DEVICE AND POWER SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    13/003311    METHOD AND APPARATUS FOR DETECTING ONE OR MORE
PREDETERMINED TONES TRANSMITTED OVER A COMMUNICATION NETWORK FREESCALE
SEMICONDUCTOR, INC.    13/003948    FAULT DETECTION APPARATUS FOR ALPHANUMERIC
DISPLAY SYSTEM AND METHOD OF DETECTING A FAULT FREESCALE SEMICONDUCTOR, INC.   
13/004396    CMOS DEVICE STRUCTURES FREESCALE SEMICONDUCTOR, INC.    13/004985
   MULTI-STATE NON-VOLATILE MEMORY CELL INTEGRATION AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    13/004988    SEMICONDUCTOR DEVICE HAVING
CONDUCTORS WITH DIFFERENT DIMENSIONS AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    13/012643    MEMS SENSOR WITH FOLDED TORSION SPRINGS
FREESCALE SEMICONDUCTOR, INC.    13/013337    PROGRAM TRACE MESSAGE GENERATION
FOR PAGE CROSSING EVENTS FOR DEBUG FREESCALE SEMICONDUCTOR, INC.    13/013660   
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY FREESCALE SEMICONDUCTOR, INC.    13/016327    SELECTIVE
CACHE ACCESS CONTROL APPARATUS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.
   13/016353    MEMORY HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES
BIAS TEMPERATURE INSTABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   13/020565    ELECTRONIC CIRCUIT HAVING SHARED LEAKAGE CURRENT REDUCTION
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    13/023942    BIPOLAR TRANSISTOR AND
METHOD WITH RECESSED BASE ELECTRODE FREESCALE SEMICONDUCTOR, INC.    13/025201
   PHASE-SHIFTED PULSE WIDTH MODULATION SIGNAL GENERATION DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/025350    NEAR ZERO CHANNEL LENGTH
FIELD DRIFT LDMOS FREESCALE SEMICONDUCTOR, INC.    13/028930    MEMS DEVICE
HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    13/031545    ACCELEROMETER AND AUTOMATIC CALIBRATION OF SAME FREESCALE
SEMICONDUCTOR, INC.    13/032107    MAGNETOMETER TEST ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    13/033317    MEMORY PROTECTION IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/033327    REMOTE
PERMISSIONS PROVISIONING FOR STORAGE IN A CACHE AND DEVICE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/033854    MEMS DEVICE WITH ENHANCED RESISTANCE TO
STICTION FREESCALE SEMICONDUCTOR, INC.    13/034084    SEMICONDUCTOR DEVICES
HAVING REDUCED GATE-DRAIN CAPACITANCE FREESCALE SEMICONDUCTOR, INC.    13/036251
   MICROPROCESSOR SYSTEMS AND METHODS FOR LATENCY TOLERANCE EXECUTION

 

SCHEDULE 1B (Patents)

153



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/036321    SYSTEMS AND METHODS FOR
RECONFIGURING CACHE MEMORY FREESCALE SEMICONDUCTOR, INC.    13/036461    VIAS
BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY FREESCALE SEMICONDUCTOR, INC.
   13/036516    NON-VOLATILE MEMORY (NVM) CELL FOR ENDURANCE AND METHOD OF
MAKING FREESCALE SEMICONDUCTOR, INC.    13/036604    MULTIPLE PATTERNING
CONSISTENCY PROCESSING FREESCALE SEMICONDUCTOR, INC.    13/037013    SYSTEMS AND
METHODS FOR CONFIGURING LOAD/STORE EXECUTION UNITS FREESCALE SEMICONDUCTOR, INC.
   13/038054    READ STACKING FOR DATA PROCESSOR INTERFACE FREESCALE
SEMICONDUCTOR, INC.    13/040797    METHOD TO FORM A VIA FREESCALE
SEMICONDUCTOR, INC.    13/042948    SEMICONDUCTOR DEVICES WITH LOW LEAKAGE
SCHOTTKY CONTACTS FREESCALE SEMICONDUCTOR, INC.    13/043075    SYSTEMS AND
METHODS FOR DETECTING SURFACE CHARGE FREESCALE SEMICONDUCTOR, INC.    13/045307
   HIERARCHICAL ERROR CORRECTION FOR LARGE MEMORIES FREESCALE SEMICONDUCTOR,
INC.    13/046815    METHOD OF RE-ORDERING RECEIVED DATA BLOCKS IN HYBRID
AUTOMATIC REPEAT REQUEST TELECOMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.
   13/047801    STEPPER MOTOR CONTROLLER AND METHOD FOR CONTROLLING THE SAME
FREESCALE SEMICONDUCTOR, INC.    13/051611    VOLTAGE-CONTROLLED OSCILLATORS AND
RELATED SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/053962    SELECTIVE CHECKBIT
MODIFICATION FOR ERROR CORRECTION FREESCALE SEMICONDUCTOR, INC.    13/054124   
SYSTEM FOR MONITORING AND CONTROLLING THE POWER OF A RADIO FREQUENCY (RF) SIGNAL
IN A SHORT-RANGE RF TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    13/054344   
MICRO CONTROLLER UNIT INCLUDING AN ERROR INDICATOR MODULE FREESCALE
SEMICONDUCTOR, INC.    13/054358    INTEGRATED TESTING CIRCUITRY FOR
HIGH-FREQUENCY RECEIVER INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
13/055968    COMMUNICATIONS MODULE APPARATUS, INTEGRATED CIRCUIT AND METHOD OF
COMMUNICATING DATA FREESCALE SEMICONDUCTOR, INC.    13/056322    DIE TEMPERATURE
ESTIMATOR FREESCALE SEMICONDUCTOR, INC.    13/057384    SECURITY KEY GENERATOR
FREESCALE SEMICONDUCTOR, INC.    13/058350    VOLTAGE REGULATOR WITH LOW AND
HIGH POWER MODES FREESCALE SEMICONDUCTOR, INC.    13/059084    SYSTEM AND METHOD
FOR COMMUNICATING ON AN ELECTRICAL BUS FREESCALE SEMICONDUCTOR, INC.   
13/059085    SEMICONDUCTOR DEVICE, WIRELESS COMMUNICATION DEVICE AND METHOD FOR
GENERATING A SYNTHESIZED FREQUENCY SIGNAL FREESCALE SEMICONDUCTOR, INC.   
13/061626    METHOD AND APPARATUS FOR TRANSMITTING DATA FREESCALE SEMICONDUCTOR,
INC.    13/061967    METHOD AND APPARATUS FOR TRANSMITTING DATA FREESCALE
SEMICONDUCTOR, INC.    13/062958    WIRELESS COMMUNICATION UNIT, INTEGRATED
CIRCUIT AND METHOD OF POWER CONTROL OF A POWER AMPLIFIER THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/063214    METHOD FOR ADJUSTING TIME SLOTS IN A
COMMUNICATION NETWORK FREESCALE SEMICONDUCTOR, INC.    13/063679    WAKE-UP
CONTROL SYSTEM AND METHOD FOR CONTROLLING RECEIVER WAKE-UP FREESCALE
SEMICONDUCTOR, INC.    13/070049    LOW-LEAKAGE, HIGH-CAPACITANCE CAPACITOR
STRUCTURES AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    13/075768   
CIRCUIT FOR PREVENTING A DUMMY READ IN A MEMORY FREESCALE SEMICONDUCTOR, INC.   
13/077491    NON-VOLATILE MEMORY AND LOGIC CIRCUIT PROCESS INTEGRATION

 

SCHEDULE 1B (Patents)

154



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/077963    METHOD AND SYSTEM TO COMPENSATE
FOR TEMPERATURE AND PRESSURE IN PIEZO RESISTIVE DEVICES FREESCALE SEMICONDUCTOR,
INC.    13/080944    MEMORY CONTROLLER AND METHOD FOR ACCESSING A PLURALITY OF
NON-VOLATILE MEMORY ARRAYS FREESCALE SEMICONDUCTOR, INC.    13/085217   
RESISTIVE RANDOM ACCESS MEMORY (RAM) CELL AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    13/085533    METHOD OF MAKING A SEMICONDUCTOR STRUCTURE
USEFUL IN MAKING A SPLIT GATE NON-VOLATILE MEMORY CELL FREESCALE SEMICONDUCTOR,
INC.    13/088100    METHOD FOR ETCHED CAVITY DEVICES FREESCALE SEMICONDUCTOR,
INC.    13/088106    ETCHING TRENCHES IN A SUBSTRATE FREESCALE SEMICONDUCTOR,
INC.    13/088579    MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION
FREESCALE SEMICONDUCTOR, INC.    13/090056    DYNAMIC LOCKSTEP CACHE MEMORY
REPLACEMENT LOGIC FREESCALE SEMICONDUCTOR, INC.    13/090057    CACHE MEMORY
WITH DYNAMIC LOCKSTEP SUPPORT FREESCALE SEMICONDUCTOR, INC.    13/092037   
ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION FREESCALE SEMICONDUCTOR,
INC.    13/093154    DYNAMIC PROGRAMMING FOR FLASH MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/094110    APPARATUS AND METHOD FOR CHECKPOINT REPAIR
IN A PROCESSING DEVICE FREESCALE SEMICONDUCTOR, INC.    13/095544    MIXER
CIRCUITS FOR SECOND ORDER INTERCEPT POINT CALIBRATION FREESCALE SEMICONDUCTOR,
INC.    13/096102    SEMICONDUCTOR DEVICE WITH PROTECTIVE MATERIAL AND METHOD
FOR ENCAPSULATING FREESCALE SEMICONDUCTOR, INC.    13/096282    MICROPROCESSOR
SYSTEMS AND METHODS FOR REGISTER FILE CHECKPOINTING FREESCALE SEMICONDUCTOR,
INC.    13/096543    SEMICONDUCTOR DEVICE STRUCTURE AS A CAPACITOR FREESCALE
SEMICONDUCTOR, INC.    13/097411    VOLTAGE REGULATOR WITH DIFFERENT INVERTING
GAIN STAGES FREESCALE SEMICONDUCTOR, INC.    13/097721    SELECTIVE ERROR
DETECTION AND ERROR CORRECTION FOR A MEMORY INTERFACE FREESCALE SEMICONDUCTOR,
INC.    13/101793    MEMS DEVICE WITH IMPACTING STRUCTURE FOR ENHANCED
RESISTANCE TO STICTION FREESCALE SEMICONDUCTOR, INC.    13/103609    SELECTIVE
ROUTING OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF FREESCALE SEMICONDUCTOR,
INC.    13/104449    PHASE LOCKED LOOP CIRCUIT HAVING A VOLTAGE CONTROLLED
OSCILLATOR WITH IMPROVED BANDWIDTH FREESCALE SEMICONDUCTOR, INC.    13/104991   
OBJECT DETECTION DEVICE WITH VARIABLE SENSITIVITY ELECTRIC FIELD MEASUREMENT
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/106703    SYSTEM AND METHOD FOR
SCALABLE MOVEMENT AND REPLICATION OF DATA FREESCALE SEMICONDUCTOR, INC.   
13/111580    MEMORY WITH DESCRETE STORAGE ELEMENTS FREESCALE SEMICONDUCTOR, INC.
   13/112077    METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE
STRESSOR AND SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/116325   
MICROPROCESSOR SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS WITH MULTIPLE
DEPENDENCIES FREESCALE SEMICONDUCTOR, INC.    13/117191    METHOD FOR FORMING AN
ASYMMETRIC SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/120477   
DATA PROCESSING FREESCALE SEMICONDUCTOR, INC.    13/120874    BUS DRIVER FOR
AVOIDING AN OVERVOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/121693   
TEMPERATURE COMPENSATION IN A PHASE-LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.   
13/124961    INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE
COMPENSATION

 

SCHEDULE 1B (Patents)

155



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/125502    METHOD FOR SINGULATING ELECTRONIC
COMPONENTS FROM A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    13/125856   
MULTIMODE VOLTAGE REGULATOR AND METHOD FOR PROVIDING A MULTIMODE VOLTAGE
REGULATOR OUTPUT VOLTAGE AND AN OUTPUT CURRENT TO A LOAD FREESCALE
SEMICONDUCTOR, INC.    13/126038    METHOD AND APPARATUS FOR GENERATING A CLOCK
SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/128025    MANAGEMENT OF MULTIPLE
RESOURCE PROVIDERS FREESCALE SEMICONDUCTOR, INC.    13/128900    ALLOCATION OF
COMMUNICATION CHANNELS FREESCALE SEMICONDUCTOR, INC.    13/128903    OPERATING
PARAMETER CONTROL FOR A POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.   
13/129516    POWER MOS TRANSISTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
13/129845    COMPILER OPTIMISATION LIKE IDIOM RECOGNITION THROUGH PATTERN
MATCHING USING VALUE NUMBERING FREESCALE SEMICONDUCTOR, INC.    13/129936   
HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING
A HIGH POWER SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/130187   
CURRENT SENSING CIRCUITRY AND INTEGRATED CIRCUIT AND METHOD FOR SENSING A
CURRENT FREESCALE SEMICONDUCTOR, INC.    13/131349    CLOCK GLITCH DETECTION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/133168    CIRCUIT AND METHOD FOR
SPEED MONITORING OF AN ELECTRIC MOTOR FREESCALE SEMICONDUCTOR, INC.    13/133958
   METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ENABLING ACCESS TO A MEMORY ELEMENT
FREESCALE SEMICONDUCTOR, INC.    13/139893    DETERMINING INITIAL ROTOR POSITION
OF AN ALTERNATING CURRENT MOTOR FREESCALE SEMICONDUCTOR, INC.    13/140025   
SYSTEM AND METHOD FOR EFFICIENT IMAGE FEATURE EXTRACTION FREESCALE
SEMICONDUCTOR, INC.    13/142425    CAPACITANCE SENSING CIRCUIT AND METHOD OF
CAPACITANCE SENSING FREESCALE SEMICONDUCTOR, INC.    13/142431    MICROPROCESSOR
ARCHITECTURE AND METHOD OF INSTRUCTION DECODING FREESCALE SEMICONDUCTOR, INC.   
13/142857    PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY
OF A PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/143550    PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.    13/143551    PRIORITY SEARCH TREES FREESCALE
SEMICONDUCTOR, INC.    13/143863    LOGARITHMIC DETECTOR AND METHOD OF
PRE-CHARGING AN AVERAGE FILTER ON A LOGARITHMIC DETECTOR FREESCALE
SEMICONDUCTOR, INC.    13/145122    INTEGRATED CIRCUIT COMPRISING FREQUENCY
GENERATION CIRCUITRY FOR CONTROLLING A FREQUENCY SOURCE FREESCALE SEMICONDUCTOR,
INC.    13/145125    INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION
CIRCUITRY FOR CONTROLLING A FREQUENCY SOURCE FREESCALE SEMICONDUCTOR, INC.   
13/149217    CONTROL OF INTERRUPT GENERATION FOR CACHE FREESCALE SEMICONDUCTOR,
INC.    13/149304    CACHE LOCKING CONTROL FREESCALE SEMICONDUCTOR, INC.   
13/150924    ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY FREESCALE
SEMICONDUCTOR, INC.    13/151409    METHOD OF MAKING A DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.    13/153166    SYSTEMS AND METHODS FOR TRACKING
INTELLECTUAL PROPERTY FREESCALE SEMICONDUCTOR, INC.    13/156346    METHOD AND
SYSTEM FOR ADDRESS CONFLICT RESOLUTION FREESCALE SEMICONDUCTOR, INC.   
13/159635    HIGH EFFICIENCY AMPLIFIER WITH REDUCED PARASITIC CAPACITANCE
FREESCALE SEMICONDUCTOR, INC.    13/159878    SELECTIVE MASKING FOR ERROR
CORRECTION

 

SCHEDULE 1B (Patents)

156



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/160979    CIRCUIT AND METHOD FOR DETERMINING
COMPARATOR OFFSETS OF ELECTRONIC DEVICES FREESCALE SEMICONDUCTOR, INC.   
13/161954    LOW VOLTAGE DETECTOR FREESCALE SEMICONDUCTOR, INC.    13/164009   
METHOD AND APPARATUS FOR SNOOP-AND-LEARN INTELLIGENCE IN DATA PLANE FREESCALE
SEMICONDUCTOR, INC.    13/166552    RECOVERY METHOD FOR POOR YIELD AT INTEGRATED
CIRCUIT DIE PANELIZATION FREESCALE SEMICONDUCTOR, INC.    13/166561    METHOD
FOR FORMING A SEMICONDUCTOR DEVICE HAVING A COBALT SILICIDE FREESCALE
SEMICONDUCTOR, INC.    13/169664    USING BUILT-IN SELF TEST FOR PREVENTING SIDE
CHANNEL SECURITY ATTACKS ON MULTI-PROCESSOR SYSTEMS FREESCALE SEMICONDUCTOR,
INC.    13/170286    DATA PROCESSING SYSTEM HAVING A SEQUENCE PROCESSING UNIT
AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    13/170289    DATA
PROCESSING SYSTEM HAVING A SEQUENCE PROCESSING UNIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    13/182568    INTEGRATED ASSIST FEATURES FOR
EPITAXIAL GROWTH FREESCALE SEMICONDUCTOR, INC.    13/182710    APPARATUS AND
METHODS FOR QUAD FLAT NO LEAD PACKAGING FREESCALE SEMICONDUCTOR, INC.   
13/182734    SYSTEMS AND METHODS FOR MEMORY REGION DESCRIPTOR ATTRIBUTE OVERRIDE
FREESCALE SEMICONDUCTOR, INC.    13/191459    POWER SUPPLY AND DATA SIGNAL
INTERFACE CIRCUIT WITH OVERVOLTAGE PROTECTION FREESCALE SEMICONDUCTOR, INC.   
13/192976    METHOD OF MAKING A DIE WITH RECESSED ALUMINUM DIE PADS FREESCALE
SEMICONDUCTOR, INC.    13/193855    COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/194714    OSCILLATOR SYSTEMS HAVING ANNULAR
RESONANT CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    13/195505    CODE COVERAGE
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    13/201077    DATA PROCESSING WITH
VARIABLE OPERAND SIZE FREESCALE SEMICONDUCTOR, INC.    13/201977   
SEMICONDUCTOR DEVICE WITH APPRAISAL CIRCUITRY FREESCALE SEMICONDUCTOR, INC.   
13/202775    INTEGRATED PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/203298    METHOD AND APPARATUS FOR SELECTING AT LEAST ONE DEVICE TO BE
WIRELESSLY CONTROLLED FREESCALE SEMICONDUCTOR, INC.    13/210281    METHOD AND
DEVICE FOR CONTROLLING DEBUG EVENT RESOURCES FREESCALE SEMICONDUCTOR, INC.   
13/210392    BRACE FOR LONG BOND WIRE FREESCALE SEMICONDUCTOR, INC.    13/210563
   ATTACHING A MEMS TO A BONDING WAFER FREESCALE SEMICONDUCTOR, INC.   
13/210566    SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS OF IN-ORDER AND
OUT-OF-ORDER EXECUTION QUEUES FREESCALE SEMICONDUCTOR, INC.    13/212420   
SYSTEMS AND METHODS FOR HANDLING INSTRUCTIONS OF IN-ORDER AND OUT-OF-ORDER
EXECUTION QUEUES FREESCALE SEMICONDUCTOR, INC.    13/212478    MEMORY DEVICE AND
METHOD USING ENCODE VALUES FOR ACCESS ERROR CONDITION DETECTION FREESCALE
SEMICONDUCTOR, INC.    13/213387    DATA PROCESSING SYSTEM OPERABLE IN SINGLE
AND MULTI-THREAD MODES AND HAVING MULTIPLE CACHES AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    13/213831    MEMORY MANAGEMENT UNIT TAG MEMORY
WITH CAM EVALUATE SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/213900    MEMORY
MANAGEMENT UNIT TAG MEMORY FREESCALE SEMICONDUCTOR, INC.    13/213992    IMPLANT
FOR PERFORMANCE ENHANCEMENT OF SELECTED TRANSISTORS IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    13/214827    CIRCUIT SIMULATION ACCELERATION
USING MODEL CACHING

 

SCHEDULE 1B (Patents)

157



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/216769    PHYSICAL VERIFICATION DEVICE AND
METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    13/219071    ANGULAR RATE
SENSOR WITH DIFFERENT GAP SIZES FREESCALE SEMICONDUCTOR, INC.    13/220302   
INTEGRATED CIRCUIT HAVING CRITICAL PATH VOLTAGE SCALING AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    13/220389    MULTI-THREADING FLIP-FLOP CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    13/220891    BACK SIDE ALIGNMENT STRUCTURE AND
MANUFACTURING METHOD FOR THREE-DIMENSIONAL SEMICONDUCTOR DEVICE PACKAGES
FREESCALE SEMICONDUCTOR, INC.    13/220898    LEAD FRAME HAVING A FLAG WITH
IN-PLANE AND OUT-OF-PLANE MOLD LOCKING FEATURES FREESCALE SEMICONDUCTOR, INC.   
13/222143    SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA
FORMATION USING DROP-IN SIGNAL CONDUITS FREESCALE SEMICONDUCTOR, INC.   
13/222148    SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA
FORMATION USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS FREESCALE
SEMICONDUCTOR, INC.    13/222150    SEMICONDUCTOR DEVICE PACKAGING HAVING
PRE-ENCAPSULATION THROUGH VIA FORMATION FREESCALE SEMICONDUCTOR, INC.   
13/222323    MOSFET MISMATCH CHARACTERIZATION CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/222335    MOSFET MISMATCH CHARACTERIZATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/223573    PROCESS OF FORMING AN ELECTRONIC DEVICE
INCLUDING A RESISTOR-CAPACITOR FILTER FREESCALE SEMICONDUCTOR, INC.    13/227965
   CONTACT FOR A NON-VOLATILE MEMORY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/228001    DUAL PORT STATIC RANDOM ACCESS MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.    13/228215    CAPACITIVE SENSOR RADIATION
MEASUREMENT FREESCALE SEMICONDUCTOR, INC.    13/228260    INCIDENT CAPACITIVE
SENSOR FREESCALE SEMICONDUCTOR, INC.    13/233393    INTEGRATED CIRCUIT HAVING A
STANDARD CELL AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    13/234305
   MEMORY MANAGEMENT UNIT (MMU) HAVING REGION DESCRIPTOR GLOBALIZATION CONTROLS
AND METHOD OF OEPRATION FREESCALE SEMICONDUCTOR, INC.    13/235499    LEVEL
SHIFTER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/238791    PHASE CHANGE
MEMORY CELL WITH HEATER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/239640    ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT FOR AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/239649    MULTI-PROCESSOR DATA
PROCESSING SYSTEM HAVING SYNCHRONIZED EXIT FROM DEBUG MODE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.    13/245888    METHOD OF REDUCING POWER LEAKAGE
OF INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/246990    METHOD FOR
PACKAGING AN ELECTRONIC DEVICE ASSEMBLY HAVING A CAPPED DEVICE INTERCONNECT
FREESCALE SEMICONDUCTOR, INC.    13/248348    INTERFACE SYSTEM AND METHOD WITH
BACKWARD COMPATABILITY FREESCALE SEMICONDUCTOR, INC.    13/249256    METHOD AND
APPARATUS FOR CALCULATING SENSOR MODELLING COEFFICIENTS FREESCALE SEMICONDUCTOR,
INC.    13/249271    METHOD AND CIRCUIT FOR CALCULATING SENSOR MODELLING
COEFFICIENTS FREESCALE SEMICONDUCTOR, INC.    13/249829    MEMORY PROTECTION
UNIT (MPU) HAVING A SHARED PORTION AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    13/250368    METHODS AND APPARATUS FOR TESTING
MULTIPLE-IC DEVICES

 

SCHEDULE 1B (Patents)

158



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/250385    VOLTAGE-CONTROLLED OSCILLATORS AND
RELATED SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/255250    RECEIVING NODE IN
A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A BUFFER IN A RECEIVING
NODE IN A PACKET COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/255520    RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND
METHOD FOR SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED FREESCALE
SEMICONDUCTOR, INC.    13/255523    CONNECTION QUALITY VERIFICATION FOR
INTEGRATED CIRCUIT TEST FREESCALE SEMICONDUCTOR, INC.    13/258769    WIRELESS
COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER AMPLIFIER
THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/258791    TONE RELAY SYSTEM AND
METHOD FREESCALE SEMICONDUCTOR, INC.    13/258807    APPARATUS, COMMUNICATIONS
SYSTEM AND METHOD FOR OPTIMIZING DATA PACKET FLOW FREESCALE SEMICONDUCTOR, INC.
   13/268580    STACKED SEMICONDUCTOR DIE WITH CONTINUOUS CONDUCTIVE VIAS
FREESCALE SEMICONDUCTOR, INC.    13/268681    STACKED SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.    13/269573    CIRCUIT TO REDUCE PEAK POWER
DURING TRANSITION FAULT TESTING OF INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/269574    HETEROGENEOUS MULTI-CORE INTEGRATED CIRCUIT AND METHOD FOR
DEBUGGING SAME FREESCALE SEMICONDUCTOR, INC.    13/272285    THREE-DIMENSIONAL
SOLAR CELL HAVING INCREASED EFFICIENCY FREESCALE SEMICONDUCTOR, INC.   
13/272542    INTEGRATED CIRCUIT HAVING LATCH-UP RECOVERY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/272725    MULTIPLE CORE DATA PROCESSOR WITH USAGE
MONITORING FREESCALE SEMICONDUCTOR, INC.    13/273389    SUBSTRATE BONDING WITH
METAL GERMANIUM SILICON MATERIAL FREESCALE SEMICONDUCTOR, INC.    13/273622   
SEMICONDUCTOR DEVICE AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.   
13/275310    ON-CHIP VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.   
13/276875    GAN-ON-SI SWITCH DEVICES FREESCALE SEMICONDUCTOR, INC.    13/279807
   METHOD OF MAKING A NON-VOLATILE MEMORY CELL HAVING A FLOATING GATE FREESCALE
SEMICONDUCTOR, INC.    13/282192    INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    13/282210    TRANSISTORS WITH DIFFERENT
THRESHOLD VOLTAGES FREESCALE SEMICONDUCTOR, INC.    13/283187    SYSTEMS AND
METHODS FOR SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES FREESCALE
SEMICONDUCTOR, INC.    13/284253    TRANSMIT POWER CONTROL TECHNIQUES FOR NODES
IN AN AD-HOC NETWORK FREESCALE SEMICONDUCTOR, INC.    13/284395    HIGH SIDE
DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/285073    SEMICONDUCTOR
DEVICE WITH VIAS ON A BRIDGE CONNECTING TWO BUSES FREESCALE SEMICONDUCTOR, INC.
   13/285434    DATA PROCESSING SYSTEM WITH SAFE CALL AND RETURN FREESCALE
SEMICONDUCTOR, INC.    13/285557    LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR
TRANSISTOR FOR RADIO FREQUENCY POWER AMPLIFIER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/286175    BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY
REFERENCE CURRENT FREESCALE SEMICONDUCTOR, INC.    13/288037    SCAN TESTING OF
INTEGRATED CIRCUIT WITH CLOCK GATING CELLS FREESCALE SEMICONDUCTOR, INC.   
13/289671    TESTING A SWITCHED MODE SUPPLY WITH WAVEFORM GENERATOR AND CAPTURE
CHANNEL FREESCALE SEMICONDUCTOR, INC.    13/292103    METHOD OF PACKAGING
SEMICONDUCTOR DIE

 

SCHEDULE 1B (Patents)

159



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/292104    SEMICONDUCTOR SENSOR DEVICE AND
METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    13/293119    PRESSURE
SENSOR AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    13/293910
   INSULATED GATE FIELD EFFECT TRANSISTORS FREESCALE SEMICONDUCTOR, INC.   
13/299564    SEMICONDUCTOR DEVICE PACKAGING HAVING SUBSTRATE WITH
PRE-ENCAPSULATION THROUGH VIA FORMATION FREESCALE SEMICONDUCTOR, INC.   
13/299566    METHOD AND APPARATUS TO IMPROVE RELIABILITY OF VIAS FREESCALE
SEMICONDUCTOR, INC.    13/303166    SEMICONDUCTOR SENSOR DEVICE WITH FOOTED LID
FREESCALE SEMICONDUCTOR, INC.    13/305410    METHODS AND APPARATUS TO IMPROVE
RELIABILITY OF ISOLATED VIAS FREESCALE SEMICONDUCTOR, INC.    13/305702    LOW
LEAKAGE CURRENT OPERATION OF INTEGRATED CIRCUIT USING SCAN CHAIN FREESCALE
SEMICONDUCTOR, INC.    13/306983    MULTI-CORE DECOMPRESSION OF BLOCK CODED
VIDEO DATA FREESCALE SEMICONDUCTOR, INC.    13/307271    MESSAGE PASSING USING
DIRECT MEMORY ACCESS UNIT IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    13/307303    COMPUTER SYSTEMS AND METHODS FOR REGISTER BASED MESSAGE
PASSING FREESCALE SEMICONDUCTOR, INC.    13/308236    METHODS AND APPARATUS FOR
TESTING MULTIPLE-IC DEVICES FREESCALE SEMICONDUCTOR, INC.    13/313179    METHOD
OF PROTECTING AGAINST VIA FAILURE AND STRUCTURE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/318158    INTEGRATED CIRCUIT AND INTEGRATED CIRCUIT
PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/318542    INTEGRATED CIRCUIT
COMPRISING TRACE LOGIC AND METHOD FOR PROVIDING TRACE INFORMATION FREESCALE
SEMICONDUCTOR, INC.    13/320575    TOUCH-SCREEN INTERFACE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/322942    MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR
MULTICHANNEL RECEIVER MONITORING FREESCALE SEMICONDUCTOR, INC.    13/322944   
INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/324910    CUSTOMIZED SHIELD PLATE FOR A FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    13/325092    SEMICONDUCTOR DEVICE
PACKAGING USING ENCAPSULATED CONDUCTIVE BALLS FOR PACKAGE-ON-PACKAGE BACK SIDE
COUPLING FREESCALE SEMICONDUCTOR, INC.    13/325747    TOUCH SENSE INTERFACE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/326636    PACKAGED LEADLESS
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/326685    CONFIGURABLE
FLIP-FLOP FREESCALE SEMICONDUCTOR, INC.    13/339139    PLANAR INVERTED-F
ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED FREESCALE
SEMICONDUCTOR, INC.    13/339165    EXTENDABLE-ARM ANTENNAS, AND MODULES AND
SYSTEMS IN WHICH THEY ARE INCORPORATED FREESCALE SEMICONDUCTOR, INC.   
13/343207    PROCESS OF FORMING AN ELECTRONIC DEVICE INCLUDING A PLURALITY OF
SINGULATED DIE FREESCALE SEMICONDUCTOR, INC.    13/343331    NON-VOLATILE MEMORY
(NVM) AND LOGIC INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/344415   
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
13/344431    TRANSISTORS AND SEMICONDUCTOR DEVICES WITH OXYGEN-DIFFUSION BARRIER
LAYERS FREESCALE SEMICONDUCTOR, INC.    13/350090    SEMICONDUCTOR DEVICES WITH
NONCONDUCTIVE VIAS FREESCALE SEMICONDUCTOR, INC.    13/350098    SEMICONDUCTOR
DEVICES WITH COMPLIANT INTERCONNECTS FREESCALE SEMICONDUCTOR, INC.    13/351935
   SKEWED SRAM CELL

 

SCHEDULE 1B (Patents)

160



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/351937    FULLY DECOUPLED LATERAL AXIS
GYROSCOPE WITH THICKNESS-INSENSITIVE Z-AXIS SPRING AND SYMMETRIC TEETER TOTTER
SENSING ELEMENT FREESCALE SEMICONDUCTOR, INC.    13/355748    LOCALIZED ALLOYING
FOR IMPROVED BOND RELIABILITY FREESCALE SEMICONDUCTOR, INC.    13/358137   
SEMICONDUCTOR DEVICE HAVING A NANOTUBE LAYER AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    13/359174    METHOD OF FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    13/360119    A DELAY LINE PHASE SHIFTER WITH
SELECTABLE PHASE SHIFT FREESCALE SEMICONDUCTOR, INC.    13/360920    MEMS DEVICE
ASSEMBLY AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    13/361171
   ENCAPSULANT WITH COROSION INHIBITOR FREESCALE SEMICONDUCTOR, INC.   
13/361191    STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE
MEMORY CELLS FREESCALE SEMICONDUCTOR, INC.    13/362636    PACKAGED INTEGRATED
CIRCUIT USING WIRE BONDS FREESCALE SEMICONDUCTOR, INC.    13/362697   
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/362720    SYSTEMS AND METHODS FOR REDUCING BRANCH MISPREDICTION PENALTY
FREESCALE SEMICONDUCTOR, INC.    13/362873    VIBRATION ROBUST X-AXIS RING GYRO
TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    13/365454    MEMS DEVICE WITH STRESS
ISOLATION AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    13/366347
   CELLULAR MODEM PROCESSING FREESCALE SEMICONDUCTOR, INC.    13/369563   
STACK-BASED TRACE MESSAGE GENERATION FOR DEBUG AND DEVICE THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/370282    POWER SUPPLY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/370420    DATA PROCESSING SYSTEM OPERABLE IN SINGLE
AND MULTI-THREAD MODES AND HAVING MULTIPLE CACHES AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    13/371307    LOW VOLTAGE CMOS POWER ON RESET
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/371635    METHOD AND APPARATUS FOR
HIGH PRESSURE SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/375802   
BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
13/376611    DEVICE FOR FORMING A HIGH-RESOLUTION IMAGE, IMAGING SYSTEM, AND
METHOD FOR DERIVING A HIGH-SPATIAL-RESOLUTION IMAGE FREESCALE SEMICONDUCTOR,
INC.    13/377991    INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE
ADJUSTMENT FREESCALE SEMICONDUCTOR, INC.    13/378230    DEGREE-OF-FOCUS
DETERMINATION MODULE, POSITION-OF-BEST-FOCUS SELECTION MODULES, IMAGE PROCESSING
MODULE, IMAGING SYSTEM, AND CORRESPONDING METHOD FREESCALE SEMICONDUCTOR, INC.
   13/378239    INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION CIRCUITRY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/382716    DIVERSITY ANTENNA
SYSTEM AND TRANSMISSION METHOD FREESCALE SEMICONDUCTOR, INC.    13/382779   
DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD
FOR UPDATING A DATA STRUCTURE FREESCALE SEMICONDUCTOR, INC.    13/382789   
INTEGRATED CIRCUIT, TRANSCEIVER AND METHOD FOR LEAKAGE CANCELLATION IN A RECEIVE
PATH FREESCALE SEMICONDUCTOR, INC.    13/382796    SIGNAL PROCESSING SYSTEM AND
INTEGRATED CIRCUIT COMPRISING A PREFETCH MODULE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/384253    DIVERSITY RECEIVER AND TRANSCEIVER

 

SCHEDULE 1B (Patents)

161



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/384835    SIGNAL PROCESSING SYSTEM,
INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/388468    CONTROLLER SYSTEM, INTEGRATED CIRCUIT AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/389194    TRANSISTOR POWER
SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS FREESCALE
SEMICONDUCTOR, INC.    13/389205    ENCODING MODULE, APPARATUS AND METHOD FOR
DETERMINING A POSITION OF A DATA BIT WITHIN AN INTERLEAVED DATA STREAM FREESCALE
SEMICONDUCTOR, INC.    13/391296    DEVICE AND METHOD FOR TURBO-ENCODING A BLOCK
OF DATA FREESCALE SEMICONDUCTOR, INC.    13/391744    SOFTWARE PROBE
MINIMIZATION FREESCALE SEMICONDUCTOR, INC.    13/392638    DUTY CYCLE CORRECTOR
AND DUTY CYCLE CORRECTION METHOD FREESCALE SEMICONDUCTOR, INC.    13/392925   
DEVICE AND METHOD FOR PERFORMING BITWISE MANIPULATIONS FREESCALE SEMICONDUCTOR,
INC.    13/392977    SYSTEM AND METHOD FOR FILTERING RECEIVED DATA UNITS
FREESCALE SEMICONDUCTOR, INC.    13/393589    DISTRIBUTED DEBUG SYSTEM FREESCALE
SEMICONDUCTOR, INC.    13/397034    SEMICONDUCTOR DEVICE PACKAGE HAVING BACKSIDE
CONTACT AND METHOD FOR MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    13/397452
   DATA PROCESSING SYSTEM WITH LATENCY TOLERANCE EXECUTION FREESCALE
SEMICONDUCTOR, INC.    13/398177    TRANSISTOR-LEVEL LAYOUT SYNTHESIS FREESCALE
SEMICONDUCTOR, INC.    13/398811    SEMICONDUCTOR DEVICES AND METHODS OF
ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    13/398816    METHOD OF
PACKAGING SEMICONDUCTOR DIE WITH CAP ELEMENT FREESCALE SEMICONDUCTOR, INC.   
13/400966    MEMS PRESSURE TRANSDUCER ASSEMBLY AND METHOD OF PACKAGING SAME
FREESCALE SEMICONDUCTOR, INC.    13/401847    SYSTEM FOR TESTING ELECTRONIC
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    13/402413    Embedded Electrical
Component Surface Interconnect FREESCALE SEMICONDUCTOR, INC.    13/403458   
METHOD FOR FORMING DIE ASSEMBLY WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.
   13/403597    RECOVERABLE AND RECONFIGURABLE PIPELINE STRUCTURE FOR
STATE-RETENTION POWER GATING FREESCALE SEMICONDUCTOR, INC.    13/403743   
METAL-INSULATOR-METAL CAPACITOR FREESCALE SEMICONDUCTOR, INC.    13/403964   
INTER-PARTITION COMMUNICATION IN MULTI-CORE PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    13/403969    DATA PROCESSOR WITH ASYNCHRONOUS SYSTEM RESET FREESCALE
SEMICONDUCTOR, INC.    13/404945    EMBEDDED ELECTRONIC COMPONENT FREESCALE
SEMICONDUCTOR, INC.    13/405965    HIERARCHICAL ERROR CORRECTION FREESCALE
SEMICONDUCTOR, INC.    13/406439    COMBINED ENVIRONMENTAL PARAMETER SENSOR
FREESCALE SEMICONDUCTOR, INC.    13/412680    BIPOLAR PRIMARY SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    13/413162    METHOD FOR IMPLEMENTING SECURITY
OF NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    13/413440   
SEMICONDUCTOR DEVICE WITH COMPOSITE DRIFT REGION FREESCALE SEMICONDUCTOR, INC.
   13/413652    SEMICONDUCTOR PACKAGE AND LEAD FRAME THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/414697    METHOD FOR TESTING COMPARATOR AND DEVICE
THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/415196    MULTIPLE PAGE SIZE MEMORY
MANAGEMENT UNIT FREESCALE SEMICONDUCTOR, INC.    13/416892    CIRCUIT AND METHOD
FOR MEASURING VOLTAGE

 

SCHEDULE 1B (Patents)

162



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/419531    DATA PROCESSING SYSTEM WITH
LATENCY TOLERANCE EXECUTION FREESCALE SEMICONDUCTOR, INC.    13/431469   
MICROELECTROMECHANICAL SYSTEM PACKAGE AND METHOD OF TESTING FREESCALE
SEMICONDUCTOR, INC.    13/431506    INTEGRATED CIRCUIT HAVING A STAGGERED
HETEROJUNCTION BIPOLAR TRANSISTOR ARRAY FREESCALE SEMICONDUCTOR, INC.   
13/435089    PHASE LOCKED LOOP WITH ADAPTIVE LOOP FILTER FREESCALE
SEMICONDUCTOR, INC.    13/435981    FULLY COMPLEMENTARY SELF-BIASED DIFFERENTIAL
RECEIVER WITH STARTUP CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/436052   
SYSTEMS WITH MULTIPLE PORT RANDOM NUMBER GENERATORS AND METHODS OF THEIR
OPERATION FREESCALE SEMICONDUCTOR, INC.    13/436074    RANDOM VALUE PRODUCTION
METHODS AND SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/439857    VITERBI
DECODER FOR DECODING CONVOLUTIONALLY ENCODED DATA STREAM FREESCALE
SEMICONDUCTOR, INC.    13/440728    SYSTEM AND METHOD FOR CACHE ACCESS FREESCALE
SEMICONDUCTOR, INC.    13/441217    ELECTRONIC DEVICES WITH MULTIPLE AMPLIFIER
STAGES AND METHODS OF THEIR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
13/441335    SMART CHARGE PUMP CONFIGURATION FOR NONVOLATILE MEMORIES FREESCALE
SEMICONDUCTOR, INC.    13/441414    WRITE CONTENTION-FREE, NOISE-TOLERANT
MULTIPORT BITCELL FREESCALE SEMICONDUCTOR, INC.    13/441426    NON-VOLATILE
MEMORY (NVM) AND LOGIC INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/441448   
INTEGRATED CIRCUIT PACKAGE AND METHOD OF FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    13/441924    LEAD FRAME WITH GROOVED LEAD FINGER
FREESCALE SEMICONDUCTOR, INC.    13/442014    SEMICONDUCTOR DEVICE WITH EMBEDDED
HEAT SPREADING FREESCALE SEMICONDUCTOR, INC.    13/442015    SEMICONDUCTOR
DEVICE WITH HEAT DISSIPATION FREESCALE SEMICONDUCTOR, INC.    13/442028   
EMULATED ELECTRICALLY ERASABLE MEMORY HAVING SECTOR MANAGEMENT FREESCALE
SEMICONDUCTOR, INC.    13/442046    RERAM DEVICE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    13/442142    LOGIC TRANSISTOR AND NON-VOLATILE MEMORY
CELL INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/442878    METHOD OF
ASSEMBLING SEMICONDUCTOR DEVICE WITH INSULATING SUBSTRATE AND HEAT SINK
FREESCALE SEMICONDUCTOR, INC.    13/443720    TEMPERATURE SENSOR DIODE FREESCALE
SEMICONDUCTOR, INC.    13/443906    SEMICONDUCTOR TRAY CARRIER FREESCALE
SEMICONDUCTOR, INC.    13/444195    HIGH PRECISION SINGLE EDGE CAPTURE AND DELAY
MEASUREMENT CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/445582    CONTROLLER FOR
MANAGING A RESET OF A SUBSET OF THREADS IN A MULTI-THREAD SYSTEM FREESCALE
SEMICONDUCTOR, INC.    13/447305    INTEGRATED CIRCUIT POWER MANAGEMENT
VERIFICATION METHOD FREESCALE SEMICONDUCTOR, INC.    13/447369    METHOD OF
FORMING AN INVERTED T SHAPED CHANNEL STRUCTURE FOR AN INVERTED T CHANNEL FIELD
EFFECT TRANSISTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/448062   
Semiconductor Device with False Drain FREESCALE SEMICONDUCTOR, INC.    13/448531
   SPLIT-GATE NON-VOLATILE MEMORY CELLS HAVING IMPROVED OVERLAP TOLERANCE
FREESCALE SEMICONDUCTOR, INC.    13/448994    Semiconductor Device with
Integrated Breakdown Protection FREESCALE SEMICONDUCTOR, INC.    13/449411   
PREDICATE TRACE COMPRESSION FREESCALE SEMICONDUCTOR, INC.    13/451312   
Sharing Stacked BJT Clamps for System Level ESD Protection

 

SCHEDULE 1B (Patents)

163



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/451876    METHODS AND SYSTEMS FOR ERASE
BIASING OF SPLIT-GATE NON-VOLATILE MEMORY CELLS FREESCALE SEMICONDUCTOR, INC.   
13/452501    ERROR DETECTION WITHIN A MEMORY FREESCALE SEMICONDUCTOR, INC.   
13/452838    TWO-TOUCH GESTURE DETECTION ON A FOUR-WIRE RESISTIVE TOUCHSCREEN
FREESCALE SEMICONDUCTOR, INC.    13/453127    High Speed Gallium Nitride
Transistor Devices FREESCALE SEMICONDUCTOR, INC.    13/454505    DIRECT MEMORY
ACCESS BUFFER UTILIZATION FREESCALE SEMICONDUCTOR, INC.    13/455154    PRESSURE
SENSOR DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.   
13/455400    SAMPLE AND HOLD CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/455800
   APPARATUS AND METHOD FOR MEMORY COPY AT A PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    13/456217    BUFFER AND CONTROL CIRCUIT FOR SYNCHRONOUS MEMORY
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    13/457248    MEMORY WITH WORD LEVEL
POWER GATING FREESCALE SEMICONDUCTOR, INC.    13/457669    EMULATED ELECTRICALLY
ERASABLE MEMORY PARALLEL RECORD MANAGEMENT FREESCALE SEMICONDUCTOR, INC.   
13/458205    DELAY COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/458224    VERTICALLY PACKAGED INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/458537    SENSOR DEVICE AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    13/458947    MIM CAPACITOR FORMATION METHOD AND STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    13/458950    MICROELECTROMECHANICAL SYSTEMS
DEVICES AND METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.   
13/459344    ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION
CODE (ECC) FREESCALE SEMICONDUCTOR, INC.    13/459500    NON-VOLATILE MEMORY
(NVM) RESET SEQUENCE WITH BUILT-IN READ CHECK FREESCALE SEMICONDUCTOR, INC.   
13/459545    METHOD THE CONFIGURE SERIAL COMMUNICATIONS AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/459841    FIFO BUFFER SYSTEM PROVIDING SAME
CLOCK CYCLE RESPONSE TO POP COMMANDS FREESCALE SEMICONDUCTOR, INC.    13/460020
   GLASS FRIT WAFER BOND PROTECTIVE STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
13/460213    METHOD AND SYSTEM FOR WAFER AND STRIP LEVEL BATCH DIE ATTACH
ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    13/460226    METHOD AND APPARATUS FOR
RADIO-FREQUENCY CONTROLLABLE LED LAMP FIXTURE ANTENNA FREESCALE SEMICONDUCTOR,
INC.    13/460287    Virtualized Instruction Extensions for System Partitioning
FREESCALE SEMICONDUCTOR, INC.    13/460719    Cryptographic Processing with
Random Number Generator Checking FREESCALE SEMICONDUCTOR, INC.    13/461799   
SEMICONDUCTOR DEVICE WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.   
13/461801    SEMICONDUCTOR DEVICE WITH STAGGERED LEADS FREESCALE SEMICONDUCTOR,
INC.    13/462823    METHOD AND SYSTEM FOR TESING OSCILLATING CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/462827    FLANK WETTABLE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/462993    APPARATUS AND METHOD FOR DYNAMIC
ALLOCATION OF EXECUTION QUEUES FREESCALE SEMICONDUCTOR, INC.    13/463034   
Verification of Design Derived From Power Intent FREESCALE SEMICONDUCTOR, INC.
   13/465651    TESTER AND METHOD FOR TESTING A STRIP OF DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/465761    Semiconductor Device with Drain-End Drift
Diminution FREESCALE SEMICONDUCTOR, INC.    13/466642    MISMATCH VERIFICATION
DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    13/470448   
PASSIVATED TEST STRUCTURES TO ENABLE SAW SINGULATION OF WAFER

 

SCHEDULE 1B (Patents)

164



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/471402    Cell Balance Configuration for Pin
Count Reduction FREESCALE SEMICONDUCTOR, INC.    13/472319    SYSTEMS AND
METHODS FOR PROVIDING SEMAPHORE-BASED PROTECTION OF SYSTEM RESOURCES FREESCALE
SEMICONDUCTOR, INC.    13/475947    TAMPER DETECTOR FOR SECURE MODULE FREESCALE
SEMICONDUCTOR, INC.    13/475948    MEMORY BUILT-IN-SELF-TESTING IN MULTI-CORE
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/476711    TEST FLOW TO
DETECT A LATENT LEAKY BIT OF A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.
   13/477764    LOW-TEMPERATURE FLIP CHIP DIE ATTACH FREESCALE SEMICONDUCTOR,
INC.    13/478557    CAVITY-TYPE SEMICONDUCTOR PACKAGE AND METHOD OF PACKAGING
SAME FREESCALE SEMICONDUCTOR, INC.    13/479168    SENSOR DEVICE AND RELATED
OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    13/479319    NON-OVERLAPPING
CLOCK GENERATOR CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    13/479668   
PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR,
INC.    13/480931    TRANSISTORS WITH DUAL LAYER PASSIVATION FREESCALE
SEMICONDUCTOR, INC.    13/480971    STATE RETENTION SUPPLY VOLTAGE DISTRIBUTION
USING CLOCK NETWORK SHIELDING FREESCALE SEMICONDUCTOR, INC.    13/480977   
VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTERS, AND METHODS OF THEIR OPERATION FREESCALE SEMICONDUCTOR, INC.   
13/481908    HANDLING OF WAKE-UP MESSAGES IN CONTROLLER AREA NETWORKS FREESCALE
SEMICONDUCTOR, INC.    13/482332    MEMS Sensor With Stress Isolation and Method
of Fabrication FREESCALE SEMICONDUCTOR, INC.    13/483064    SEMICONDUCTOR
DEVICE WITH REDISTRIBUTED CONTACTS FREESCALE SEMICONDUCTOR, INC.    13/483069   
MULTI-CORE WIRE FREESCALE SEMICONDUCTOR, INC.    13/483764    MULTI-PORT
REGISTER FILE WITH MULTIPLEXED DATA FREESCALE SEMICONDUCTOR, INC.    13/483968
   STRESS-BASED TECHNIQUES FOR DETECTING AN IMMINENT READFAILURE IN A
NON-VOLATILE MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    13/484022   
TECHNIQUES FOR CHECKING COMPUTER-AIDED DESIGN LAYERS OF A DEVICE TO REDUCE THE
OCCURRENCE OF MISSING DECK RULES FREESCALE SEMICONDUCTOR, INC.    13/484304   
SAMPLING SWITCH CIRCUIT THAT USES CORRELATED LEVEL SHIFTING FREESCALE
SEMICONDUCTOR, INC.    13/484326    CIRCUITRY INCLUDING RESISTIVE RANDOM ACCESS
MEMORY STORAGE CELLS AND METHODS FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.
   13/484353    MOLD COMPOUND COMPATIBILITY TEST SYSTEM AND METHODS THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/484664    SYSTEM, METHOD AND APPARATUS FOR
HIGH POWER LEADLESS SURFACE MOUNTED SEMICONDUCTOR PACKAGE FREESCALE
SEMICONDUCTOR, INC.    13/485078    PROCESSOR RESOURCE AND EXECUTION PROTECTION
METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    13/485120    Virtualized
Interrupt Delay Mechanism FREESCALE SEMICONDUCTOR, INC.    13/485742   
VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS FREESCALE SEMICONDUCTOR, INC.
   13/485886    METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF THERMALLY
SENSITIVE SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    13/485912   
INTEGRATED CIRCUIT DIE ASSEMBLY WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.
   13/486641    FIELD FOCUSING FEATURES IN A RERAM CELL FREESCALE SEMICONDUCTOR,
INC.    13/486690    FIELD FOCUSING FEATURES IN A RERAM CELL FREESCALE
SEMICONDUCTOR, INC.    13/488446    METHOD FOR DETERMINING COORDINATES

 

SCHEDULE 1B (Patents)

165



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/488452    TEST EQUIPMENT MANIFOLD INTERFACE
FREESCALE SEMICONDUCTOR, INC.    13/489139    INDUCTIVE ELEMENT WITH INTERRUPTER
REGION AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    13/489460   
BACKLIT VIDEO DISPLAY WITH DYNAMIC LUMINANCE SCALING FREESCALE SEMICONDUCTOR,
INC.    13/489462    METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/489466    METHOD OF APPARATUS FOR MOLDING
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/489471    SEMICONDUCTOR
DEVICE AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    13/490451
   STACKED DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/491712
   CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY FREESCALE SEMICONDUCTOR,
INC.    13/491722    CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST
PORTION OF THE CLOCK CYCLE FREESCALE SEMICONDUCTOR, INC.    13/491760   
INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE MEMORY
CELL USING AN INTERLAYER DIELECTRIC FREESCALE SEMICONDUCTOR, INC.    13/491771
   INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE
MEMORY CELL USING A HIGH-K DIELECTRIC FREESCALE SEMICONDUCTOR, INC.    13/493814
   MODIFIED HIGH-K GATE DIELECTRIC STACK FREESCALE SEMICONDUCTOR, INC.   
13/494160    TEST VEHICLES FOR ENCAPSULATED SEMICONDUCTOR DEVICE PACKAGES
FREESCALE SEMICONDUCTOR, INC.    13/494501    VRS INTERFACE WITH 1/T ARMING
FUNCTION FREESCALE SEMICONDUCTOR, INC.    13/495011    SEMICONDUCTOR DEVICE DIE
BONDING FREESCALE SEMICONDUCTOR, INC.    13/495013    METHOD OF TESTING PARALLEL
POWER CONNECTIONS OF SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
13/500362    PIXEL DATA PROCESSING APPARATUS AND METHOD OF PROCESSING PIXEL DATA
FREESCALE SEMICONDUCTOR, INC.    13/500691    INTEGRATED CIRCUITS AND METHODS
FOR DEBUGGING FREESCALE SEMICONDUCTOR, INC.    13/500700    RESPONSE TO WEAROUT
IN AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    13/501472    CONFERENCE
CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.
   13/502378    MEMORY DEVICE AND METHOD FOR SENSING A CONTENT OF A MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.    13/503861    VERTICAL POWER TRANSISTOR DEVICE,
SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/503862    INTEGRATED CIRCUIT AND METHOD FOR
REDUCTION OF SUPPLY VOLTAGE CHANGES FREESCALE SEMICONDUCTOR, INC.    13/504737
   INTEGRATED CIRCUIT AND METHOD FOR REDUCING VIOLATIONS OF A TIMING CONSTRAINT
FREESCALE SEMICONDUCTOR, INC.    13/508066    RECEIVER AND METHOD FOR EQUALIZING
SIGNALS FREESCALE SEMICONDUCTOR, INC.    13/508091    AREA EFFICIENT COUNTERS
ARRAY SYSTEM AND METHOD FOR UPDATING COUNTERS FREESCALE SEMICONDUCTOR, INC.   
13/508279    ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING
PROTOCOL EVENTS FREESCALE SEMICONDUCTOR, INC.    13/509922    BYPASS CAPACITOR
CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN INTEGRATED CIRCUIT
DIE FREESCALE SEMICONDUCTOR, INC.    13/510011    PUMP SYSTEM AND MOTORIZED
VEHICLE FREESCALE SEMICONDUCTOR, INC.    13/510103    METHOD FOR COMPENSATING A
TIMING SIGNAL, AN INTEGRATED CIRCUIT AND ELECTRONIC DEVICE

 

SCHEDULE 1B (Patents)

166



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/510312    METHOD AND SYSTEM FOR ENABLING
ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES OUTSIDE OF AN OPERATING SYSTEM
ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    13/511321    INTEGRATED CIRCUIT
COMPRISING REFERENCE VOLTAGE GENERATION CIRCUITRY AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/511974    MULTI-CHIP DEVICE WITH TEMPERATURE
CONTROL ELEMENT FOR TEMPERATURE CALIBRATION FREESCALE SEMICONDUCTOR, INC.   
13/517842    REDISTRIBUTED CHIP PACKAGING WITH THERMAL CONTACT TO DEVICE
BACKSIDE FREESCALE SEMICONDUCTOR, INC.    13/521478    A NETWORK ELEMENT,
TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR PROVIDING A
TELEPHONY CONNECTION FREESCALE SEMICONDUCTOR, INC.    13/522382    DEBUGGER
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR DEBUGGING INSTRUCTIONS FREESCALE
SEMICONDUCTOR, INC.    13/522865    CHIP DAMAGE DETECTION DEVICE FOR A
SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/523675   
SENSING DEVICE AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.   
13/524555    SENSE AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/524918
   SYSTEM AND METHOD FOR IMPROVED JOB PROCESSING TO REDUCE CONTENTION FOR SHARED
RESOURCES FREESCALE SEMICONDUCTOR, INC.    13/524947    SYSTEM AND METHOD FOR
IMPROVED JOB PROCESSING FREESCALE SEMICONDUCTOR, INC.    13/525347    POWER
MANAGEMENT SYSTEM FOR ELECTRONIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/525348    SYSTEM FOR REDUCING MEMORY LATENCY IN PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    13/525494    Temporal Multithreading FREESCALE
SEMICONDUCTOR, INC.    13/525882    Synchronous Rectifier Timer for
Discontinuous Mode DC/DC Converter FREESCALE SEMICONDUCTOR, INC.    13/528375   
Trench FET with Source Recess Etch FREESCALE SEMICONDUCTOR, INC.    13/529589   
Semiconductor Device with Floating RESURF Region FREESCALE SEMICONDUCTOR, INC.
   13/529595    Semiconductor Device Apparatus and Assembly with Opposite Die
Orientations FREESCALE SEMICONDUCTOR, INC.    13/529601    CELL ROUTABILITY
PRIORITIZATION FREESCALE SEMICONDUCTOR, INC.    13/530081    SCAN TESTING OF
INTEGRATED CIRCUITS AND ON-CHIP MODULES FREESCALE SEMICONDUCTOR, INC.   
13/530085    CHANNEL DIAGNOSTIC SYSTEM FOR SENT RECEIVER FREESCALE
SEMICONDUCTOR, INC.    13/530095    SYSTEM FOR REDUCING DYNAMIC POWER
CONSUMPTION OF WAKEUP SOURCE FREESCALE SEMICONDUCTOR, INC.    13/530117   
METHOD OF MAKING SURFACE MOUNT STACKED SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/530118    SEMICONDUCTOR DEVICE WITH REDISTRIBUTED
CONTACTS FREESCALE SEMICONDUCTOR, INC.    13/530169    EMULATED ELECTRICALLY
ERASABLE MEMORY HAVING AN ADDRESS RAM FOR DATA STORED IN FLASH MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/531317    Equivalence Classes Over Parameter State
Space FREESCALE SEMICONDUCTOR, INC.    13/532804    SYSTEM AND METHOD FOR SOFT
ERROR DETECTION IN MEMORY DEVICES FREESCALE SEMICONDUCTOR, INC.    13/532973   
METHOD FOR PRECONDITIONING THIN FILM STORAGE ARRAY FOR DATA RETENTION FREESCALE
SEMICONDUCTOR, INC.    13/533501    IMAGE REJECTION FOR LOW IF RECEIVERS
FREESCALE SEMICONDUCTOR, INC.    13/533610    Semiconductor Device with
Selectively Etched Surface Passivation FREESCALE SEMICONDUCTOR, INC.   
13/533645    CODEWORD ERROR INJECTION VIA CHECKBIT MODIFICATION FREESCALE
SEMICONDUCTOR, INC.    13/533651    Semiconductor Device with Selectively Etched
Surface Passivation FREESCALE SEMICONDUCTOR, INC.    13/534971    METHODS FOR
FORMING HIGH GAIN TUNABLE BIPOLAR TRANSISTORS

 

SCHEDULE 1B (Patents)

167



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/535028    METHODS AND STRUCTURES FOR
REDUCING HEAT EXPOSURE OF THERMALLY SENSITIVE SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/535438    FILM-ASSIST MOLDED GEL-FILL CAVITY PACKAGE
WITH OVERFLOW RESERVOIR FREESCALE SEMICONDUCTOR, INC.    13/536307    SPLIT GATE
PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    13/536694    Method for Analyzing
Placement Context Sensitivity of Standard Cells FREESCALE SEMICONDUCTOR, INC.   
13/537209    MEMORY WITH WORD LINE ACCESS CONTROL FREESCALE SEMICONDUCTOR, INC.
   13/537299    Schottky Diode with Leakage Current Control Structures FREESCALE
SEMICONDUCTOR, INC.    13/537308    ANALOG TO DIGITAL CONVERSION ARCHITECTURE
AND METHOD WITH INPUT AND REFERENCE VOLTAGE SCALING FREESCALE SEMICONDUCTOR,
INC.    13/537388    A SEMICONDUCTOR PACKAGE STRUCTURE HAVING AN AIR GAP AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    13/537392    SEMICONDUCTOR
DEVICE PACKAGE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
13/537619    HIGH BREAKDOWN VOLTAGE LDMOS DEVICE FREESCALE SEMICONDUCTOR, INC.
   13/538200    METHOD AND DEVICE FOR LOW POWER CONTROL FREESCALE SEMICONDUCTOR,
INC.    13/538496    SYSTEMS AND METHODS FOR ANALYZING TRANSACTIONS IN A
COMPUTER SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/538529    SEMICONDUCTOR
DEVICE AND DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE INTERCONNECTED
THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/538565    SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH
SOURCE AND ISOLATION STRUCTURE INTERCONNECTED THROUGH A DIODE CIRCUIT, AND
METHOD OF MANUFACATURE THEREOF FREESCALE SEMICONDUCTOR, INC.    13/538577   
SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND
ISOLATION STRUCTURE INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF
MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    13/538585    POWER
TRANSISTOR WITH HEAT DISSIPATION AND METHOD THEREFORE FREESCALE SEMICONDUCTOR,
INC.    13/539070    Applications for Nanopillar Structures FREESCALE
SEMICONDUCTOR, INC.    13/540606    Virtualized Trusted Descriptors FREESCALE
SEMICONDUCTOR, INC.    13/540634    DIGITAL GLITCH FILTER FREESCALE
SEMICONDUCTOR, INC.    13/544181    Angular Rate Sensor With Quadrature Error
Compensation FREESCALE SEMICONDUCTOR, INC.    13/544430    DEVICE PACKAGE WITH
RIGID INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/545746    BIPOLAR TRANSISTOR WITH HIGH
BREAKDOWN VOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/545774    HIGH ISOLATION
SWITCH FREESCALE SEMICONDUCTOR, INC.    13/546902    Sensor Package and Method
of Forming Same FREESCALE SEMICONDUCTOR, INC.    13/547042    BANDGAP REFERENCE
CIRCUIT AND REGULATOR CIRCUIT WITH COMMON AMPLIFIER FREESCALE SEMICONDUCTOR,
INC.    13/547045    METHOD AND SYSTEM FOR BOOTING ELECTRONIC DEVICE FROM NAND
FLASH MEMORY FREESCALE SEMICONDUCTOR, INC.    13/547049    SYSTEM FOR TESTING
ERROR DETECTION CIRCUITS FREESCALE SEMICONDUCTOR, INC.    13/548304    SHALLOW
TRENCH ISOLATION FOR SOI STRUCTURES COMBINING SIDEWALL SPACER AND BOTTOM LINER
FREESCALE SEMICONDUCTOR, INC.    13/548843    METHODS AND STRUCTURES FOR
MULTIPORT MEMORY DEVICES FREESCALE SEMICONDUCTOR, INC.    13/548846    WORD LINE
DRIVER CIRCUITS AND METHODS FOR SRAM BIT CELL WITH REDUCED BIT LINE PRE-CHARGE
VOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/548848    SRAM BIT CELL WITH REDUCED
BIT LINE PRECHARGE VOLTAGE

 

SCHEDULE 1B (Patents)

168



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/549040    CLASSIFYING PROCESSOR TESTCASES
FREESCALE SEMICONDUCTOR, INC.    13/549342    CORE-AFFINE PROCESSING ON
SYMMETRIC MULTIPROCESSING SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/549515   
PROXIMITY OR TOUCH SENSOR FREESCALE SEMICONDUCTOR, INC.    13/549517    QFN
DEVICE AND LEAD FRAME THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/549518   
POWER DEVICE AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.   
13/550627    PACKAGED SEMICONDUCTOR DIE WITH POWER RAIL PADS FREESCALE
SEMICONDUCTOR, INC.    13/550676    ERROR DETECTION AT AN OSCILLATOR FREESCALE
SEMICONDUCTOR, INC.    13/551220    TECHNIQUES FOR REDUCING PROCESSOR POWER
CONSUMPTION THROUGH DYNAMIC PROCESSOR RESOURCE ALLOCATION FREESCALE
SEMICONDUCTOR, INC.    13/552527    VIRTUALIZED PROTECTED STORAGE FREESCALE
SEMICONDUCTOR, INC.    13/554034    SEMICONDUCTOR PACKAGE DESIGN PROVIDING
REDUCED ELECTROMAGNETIC COUPLING BETWEEN CIRCUIT COMPONENTS FREESCALE
SEMICONDUCTOR, INC.    13/554828    Method and System for Phase Compensation in
Multi-Path Communication Device FREESCALE SEMICONDUCTOR, INC.    13/555848   
CONFIGURABLE MULTISTAGE CHARGE PUMP USING A SUPPLY DETECT SCHEME FREESCALE
SEMICONDUCTOR, INC.    13/556257    Prediction of Electronic Component Behavior
in Bus-Based Systems FREESCALE SEMICONDUCTOR, INC.    13/557449    METHODS AND
SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR READ/VERIFY OPERATIONS TO
COMPENSATE FOR PERFORMANCE DEGRADATION FREESCALE SEMICONDUCTOR, INC.   
13/557481    METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS BASED
UPON OPERATING TEMPERATURE TO REDUCE PERFORMANCE DEGRADATION FREESCALE
SEMICONDUCTOR, INC.    13/557629    METHODS AND SYSTEMS FOR ADJUSTING NVM CELL
BIAS CONDITIONS FOR PROGRAM/ERASE OPERATIONS TO REDUCE PERFORMANCE DEGRADATION
FREESCALE SEMICONDUCTOR, INC.    13/560010    SINGLE-EVENT LATCH-UP PREVENTION
TECHNIQUES FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/560533
   HYBRID TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    13/561959    LDMOS DEVICE
AND METHOD FOR IMPROVED SOA FREESCALE SEMICONDUCTOR, INC.    13/561990   
METHODS FOR PRODUCING STACKED ELECTROSTATIC DISCHARGE CLAMPS FREESCALE
SEMICONDUCTOR, INC.    13/562398    METHOD FOR PLATING A SEMICONDUCTOR PACKAGE
LEAD FREESCALE SEMICONDUCTOR, INC.    13/562443    METHOD AND SYSTEM FOR DERIVED
LAYER CHECKING FOR SEMICONDUCTOR DEVICE DESIGN FREESCALE SEMICONDUCTOR, INC.   
13/562534    METHOD FOR FORMING AN ELECTRICAL CONNECTION BETWEEN METAL LAYERS
FREESCALE SEMICONDUCTOR, INC.    13/562538    METHOD FOR FORMING AN ELECTRICAL
CONNECTION BETWEEN METAL LAYERS FREESCALE SEMICONDUCTOR, INC.    13/562853   
CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE FREESCALE SEMICONDUCTOR,
INC.    13/563224    DEVICES AND METHODS FOR CONTROLLING MEMORY CELL PRECHARGE
OPERATIONS FREESCALE SEMICONDUCTOR, INC.    13/563233    RERAM DEVICE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    13/564490    SPACE EFFICIENT CHECKPOINT
FACILITY AND TECHNIQUE FOR PROCESSOR WITH INTEGRALLY INDEXED REGISTER MAPPING
AND FREE-LIST ARRAYS FREESCALE SEMICONDUCTOR, INC.    13/564505    VARIABLE
RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED ARMING THRESHOLD

 

SCHEDULE 1B (Patents)

169



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/566363    METHOD AND APPARATUS FOR LIMITING
ACCESS TO AN INTEGRATED CIRCUIT (IC) FREESCALE SEMICONDUCTOR, INC.    13/567035
   MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    13/569148    Block-Based Crest
Factor Reduction FREESCALE SEMICONDUCTOR, INC.    13/570843    Interrupt
priority management using partition-based priority blocking processor registers
FREESCALE SEMICONDUCTOR, INC.    13/570874    Processor interrupt interface with
interrupt partitioning and virtualization enhancements FREESCALE SEMICONDUCTOR,
INC.    13/574889    INTEGRATED CIRCUIT DEVICE AND METHOD OF USING COMBINATORIAL
LOGIC IN A DATA PROCESSING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/577072   
DATA PROCESSING METHOD, DATA PROCESSOR AND APPARATUS INCLUDING A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    13/577937    INTEGRATED CIRCUIT DESIGN TOOL
APPARATUS AND METHOD OF DESIGNING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/578276    DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL
AMONG NOISE FREESCALE SEMICONDUCTOR, INC.    13/580583    INTEGRATED CIRCUIT
DEVICE COMPRISING CLOCK GATING CIRCUITRY, ELECTRONIC DEVICE AND METHOD FOR
DYNAMICALLY CONFIGURING CLOCK GATING FREESCALE SEMICONDUCTOR, INC.    13/582524
   TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET
FREESCALE SEMICONDUCTOR, INC.    13/582769    INTEGRATED CIRCUIT DEVICE, SIGNAL
PROCESSING SYSTEM, ELECTRONIC DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    13/588194    Selective Memory Scrubbing Based on Data
Type FREESCALE SEMICONDUCTOR, INC.    13/588205    SENSOR PACKAGES AND METHOD OF
PACKAGING DIES OF VARIOUS SIZES FREESCALE SEMICONDUCTOR, INC.    13/588243   
Data Type Dependent Memory Scrubbing FREESCALE SEMICONDUCTOR, INC.    13/589249
   SPLIT-GATE MEMORY CELLS HAVING SELECT-GATE SIDEWALL METAL SILICIDE REGIONS
AND RELATED MANUFACTURING METHODS FREESCALE SEMICONDUCTOR, INC.    13/589580   
RANDOM TIMESLOT CONTROLLER FOR ENABLING BUILT-IN SELF TEST MODULE FREESCALE
SEMICONDUCTOR, INC.    13/590411    BIPOLAR TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    13/590995    SEMICONDUCTOR DEVICE WITH HCI PROTECTION REGION FREESCALE
SEMICONDUCTOR, INC.    13/591924    STACKED MICROELECTRONIC PACKAGES HAVING
SIDEWALL CONDUCTORS AND METHODS FOR THE FABRICATION THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/591969    STACKED MICROELECTRONIC PACKAGES HAVING
PATTERENED SIDEWALL CONDUCTORS AND METHODS FOR THE FABRICATION THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/591990    STACKED MICROELECTRONIC PACKAGES HAVING
SIDEWALL CONDUCTORS AND METHODS FOR THE FABRICATION THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/592764    Sensor Packages and Method of Packaging Dies
of Differing Sizes FREESCALE SEMICONDUCTOR, INC.    13/593677    LOW DROPOUT
VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE FREESCALE SEMICONDUCTOR,
INC.    13/594732    Copper Ball Bond Features and Structure FREESCALE
SEMICONDUCTOR, INC.    13/595282    ADAPTIVE ERROR CORRECTION FOR NON-VOLATILE
MEMORIES FREESCALE SEMICONDUCTOR, INC.    13/596112    LOW POWER, HIGH
RESOLUTION TIMING GENERATOR FOR ULTRA-WIDE BANDWIDTH COMMUNICATION SYSTEMS
FREESCALE SEMICONDUCTOR, INC.    13/596337    DEVICE MATCHING TOOL AND METHODS
THEREOF FREESCALE SEMICONDUCTOR, INC.    13/596764    NON-VOLATILE MEMORY (NVM)
THAT USES SOFT PROGRAMMING

 

SCHEDULE 1B (Patents)

170



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/596802    Thermally Enhanced Electronic
Component Packages with Through Mold Vias FREESCALE SEMICONDUCTOR, INC.   
13/596881    METHOD AND APPARATUS FOR FILTERING TRACE INFORMATION FREESCALE
SEMICONDUCTOR, INC.    13/596886    METHOD AND APPARATUS FOR FILTERING TRACE
INFORMATION FREESCALE SEMICONDUCTOR, INC.    13/597824    Sensor Packaging
Method and Sensor Packages FREESCALE SEMICONDUCTOR, INC.    13/598240    DATA
PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/598763    PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE
OUTPUT FREESCALE SEMICONDUCTOR, INC.    13/599244    ESD PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/599388    IDENTIFICATION MECHANISM FOR
SEMICONDUCTOR DEVICE DIE FREESCALE SEMICONDUCTOR, INC.    13/600364    HEAT
SPREADER FOR USE WITHIN A PACKAGED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    13/600648    LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES
WITH OFFSET VENT HOLES, AND METHODS OF THEIR MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    13/601746    SEMICONDUCTOR DEVICE STRUCTURES AND METHODS
FOR COPPER BOND PADS FREESCALE SEMICONDUCTOR, INC.    13/601831    ZENER DIODE
DEVICE AND FABRICATION FREESCALE SEMICONDUCTOR, INC.    13/601973    VIRTUALIZED
LOCAL STORAGE FREESCALE SEMICONDUCTOR, INC.    13/601987    SECURE PROVISIONING
IN AN UNTRUSTED ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    13/601993   
CIRCUIT FOR SECURE PROVISIONING IN AN UNTRUSTED ENVIRONMENT FREESCALE
SEMICONDUCTOR, INC.    13/602199    SYSTEM FOR COMPENSATING FOR VARIATIONS IN
CLOCK SIGNAL FREQUENCY FREESCALE SEMICONDUCTOR, INC.    13/603402    Automatic
Verification of Dependency FREESCALE SEMICONDUCTOR, INC.    13/603653    TRACE
MESSAGING DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    13/603801
   GaN Dual Field Plate Device with Single Field Plate Metal FREESCALE
SEMICONDUCTOR, INC.    13/604639    PROCESSOR WITH PROGRAMMABLE VIRTUAL PORTS
FREESCALE SEMICONDUCTOR, INC.    13/604646    TOUCH PAD CAPACITIVE SENSOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/605214    SEMICONDUCTOR DEVICE WITH
DIAGONAL CONDUCTION PATH FREESCALE SEMICONDUCTOR, INC.    13/605357    TUNABLE
SCHOTTKY DIODE FREESCALE SEMICONDUCTOR, INC.    13/605662    BANDGAP REFERENCE
CIRCUIT WITH STARTUP CIRCUIT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR,
INC.    13/605984    MASTER SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION FREESCALE
SEMICONDUCTOR, INC.    13/605985    VOLTAGE LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    13/605987    VOLTAGE LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    13/605990    LEAD FRAME FOR ASSEMBLING SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    13/606438    SEMICONDUCTOR DEVICE AND
RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    13/606797   
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR,
INC.    13/606858    Reducing Leakage in Standard Cells FREESCALE SEMICONDUCTOR,
INC.    13/606980    Assertion-Based Design Partitioning FREESCALE
SEMICONDUCTOR, INC.    13/607730    OSCILLATOR CIRCUIT FOR GENERATING CLOCK
SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/607731    SEMICONDUCTOR DEVICE AND
METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    13/607732   
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS

 

SCHEDULE 1B (Patents)

171



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/607734    TRIMMING CIRCUIT FOR CLOCK SOURCE
FREESCALE SEMICONDUCTOR, INC.    13/607735    POWER ADAPTER AND ELECTRICAL
CONNECTOR THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/607736    SYSTEM ON CHIP
AND CONTROL MODULE THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/607810    TIMING
CONTROL IN SYNCHRONOUS MEMORY DATA TRANSFER FREESCALE SEMICONDUCTOR, INC.   
13/607812    OSCILLATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/609281   
POWER MOSFET STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    13/609282   
COMPARATOR AND RELAXATION OSCILLATOR EMPLOYING SAME FREESCALE SEMICONDUCTOR,
INC.    13/609283    RECONFIGURABLE INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/610488    MICROELECTRONIC PACKAGES HAVING TRENCH VIAS AND METHODS FOR
THE MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    13/610901    POWER
MOSFET CURRENT SENSE STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
13/611076    TECHNIQUES FOR REDUCING INDUCTANCE IN THROUGH-DIE VIAS OF AN
ELECTRONIC ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    13/611793    SEMICONDUCTOR
DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/612231    TRENCH SEMICONDUCTOR DEVICES WITH
EDGE TERMINATION STRUCTURES, AND METHODS OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/613614    TRANSISTORS WITH IMMERSED CONTACTS FREESCALE
SEMICONDUCTOR, INC.    13/613979    HIGH POWER SEMICONDUCTOR PACKAGE SUBSYSTEMS
FREESCALE SEMICONDUCTOR, INC.    13/614448    Method and System for Calibrating
an Inertial Sensor FREESCALE SEMICONDUCTOR, INC.    13/614722    LDMOS WITH
ENHANCED SAFE OPERATING AREA (SOA) AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    13/614850    QUIESCENT CURRENT DETERMINATION USING IN-PACKAGE VOLTAGE
MEASUREMENTS FREESCALE SEMICONDUCTOR, INC.    13/616169    NON-VOLATILE MEMORY
(NVM) WITH ADAPTIVE WRITE OPERATIONS FREESCALE SEMICONDUCTOR, INC.    13/616206
   NVM WITH CHARGE PUMP AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/616922    SYSTEMS AND METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/617851    Thermally Enhanced Package
with Lid Heat Spreader FREESCALE SEMICONDUCTOR, INC.    13/618185    Matrix Lid
Heatspreader for Flip Chip Package FREESCALE SEMICONDUCTOR, INC.    13/624232   
METHOD AND APPARATUS FOR MULTI-CHIP STRUCTURE SEMICONDUCTOR PACKAGE FREESCALE
SEMICONDUCTOR, INC.    13/627327    VOLTAGE TRANSLATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/627333    PHASE LOCKED LOOP WITH BURN-IN MODE
FREESCALE SEMICONDUCTOR, INC.    13/628814    THERMAL SENSOR SYSTEM AND METHOD
BASED ON CURRENT RATIO FREESCALE SEMICONDUCTOR, INC.    13/628939    THERMAL
SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO FREESCALE SEMICONDUCTOR, INC.   
13/629643    PHASE LOCKED LOOP WITH POWER SUPPLY CONTROL FREESCALE
SEMICONDUCTOR, INC.    13/630346    Techniques for Utilizing Transaction
Lookaside Buffer Entry Numbers to Improve Processor Performance FREESCALE
SEMICONDUCTOR, INC.    13/630996    METHOD AND APPARATUS TO IMPROVE RELIABILITY
OF VIAS FREESCALE SEMICONDUCTOR, INC.    13/632549    Method and system for
automatically controlling the insertion of control word in CPRI daisy chain
configuration FREESCALE SEMICONDUCTOR, INC.    13/632616    Multiply and
accumulate feedback FREESCALE SEMICONDUCTOR, INC.    13/633124    SPLIT GATE
FLASH CELL

 

SCHEDULE 1B (Patents)

172



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/634716    POWER GATING CONTROL MODULE,
INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM, ELECTRONIC DEVICE, AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/634726    INTEGRATED CIRCUIT
DEVICE, CALIBRATION MODULE, AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/634730    ELECTRONIC CIRCUIT AND METHOD FOR STATE RETENTION POWER GATING
FREESCALE SEMICONDUCTOR, INC.    13/634755    MEMORY UNIT, INFORMATION
PROCESSING DEVICE, AND METHOD FREESCALE SEMICONDUCTOR, INC.    13/634760   
METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND
INTEGRATED CIRCUIT DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/634992   
INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND METHOD FOR CONFIGURING A SIGNAL PATH
FOR A TIMING SENSITIVE SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/634999   
INFORMATION PROCESSING DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
13/635006    INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL
FOR CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.   
13/635166    VOLTAGE LEVEL SHIFTER, DECOUPLER FOR A VOLTAGE LEVEL SHIFTER, AND
VOLTAGE SHIFTING METHOD FREESCALE SEMICONDUCTOR, INC.    13/635186    VOLTAGE
LEVEL SHIFTER HAVING A FIRST OPERATING MODE AND A SECOND OPERATING MODE
FREESCALE SEMICONDUCTOR, INC.    13/635205    MULTI-CHANNEL SNIFFER SYSTEM AND
METHOD FOR MULTI-CHANNEL SNIFFER SYNCHRONIZATION FREESCALE SEMICONDUCTOR, INC.
   13/635214    AUDIO COMMUNICATION DEVICE, METHOD FOR OUTPUTTING AN AUDIO
SIGNAL, AND COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/643358   
INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM AND METHOD FOR MANAGING
POWER RESOURCES OF A SIGNAL PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/645050    OPPORTUNISTIC CACHE REPLACEMENT POLICY FREESCALE SEMICONDUCTOR,
INC.    13/647951    LATENT SLOW BIT DETECTION FOR NON-VOLATILE MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/648501    Compiler Optimized Safety Mechanism
FREESCALE SEMICONDUCTOR, INC.    13/649461    Method and System for Low Power
Transmission and Data Alignment FREESCALE SEMICONDUCTOR, INC.    13/650138   
TIMING EVENT GENERATION CIRCUIT FOR MOBILE COMMUNICATION DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/650141    PROCESSOR SWITCHABLE BETWEEN TEST AND DEBUG
MODES FREESCALE SEMICONDUCTOR, INC.    13/650872    CHIP-LEVEL HUMIDITY
PROTECTION FREESCALE SEMICONDUCTOR, INC.    13/651995    ENCAPSULANT FOR A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    13/653155    ELECTRONIC
CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF THEIR OPERATION FREESCALE
SEMICONDUCTOR, INC.    13/656073    FLEXIBLE CONTROL MECHANISM FOR STORE
GATHERING IN A WRITE BUFFER FREESCALE SEMICONDUCTOR, INC.    13/656103    Resurf
High Voltage Diode FREESCALE SEMICONDUCTOR, INC.    13/656122    High Voltage
Diode FREESCALE SEMICONDUCTOR, INC.    13/656253    DYNAMICALLY BIASED OUTPUT
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    13/656551    AMPLIFIER CALIBRATION
FREESCALE SEMICONDUCTOR, INC.    13/657250    PACKAGING FOR SEMICONDUCTOR SENSOR
DEVICES AND METHODS FREESCALE SEMICONDUCTOR, INC.    13/660243    A PACKAGED
INTEGRATED CIRCUIT HAVING LARGE SOLDER PADS AND METHOD FOR FORMING

 

SCHEDULE 1B (Patents)

173



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/661131    VIA PLACEMENT AND ELECTRONIC
CIRCUIT DESIGN PROCESSING METHOD AND ELECTRONIC CIRCUIT DESIGN UTILIZING SAME
FREESCALE SEMICONDUCTOR, INC.    13/661157    METHOD OF MAKING A LOGIC
TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL FREESCALE SEMICONDUCTOR, INC.   
13/661377    METHODS AND STRUCTURES FOR CAPPING A STRUCTURE WITH A PROTECTIVE
COATING FREESCALE SEMICONDUCTOR, INC.    13/661861    SRAM WITH IMPROVED WRITE
OPERATION FREESCALE SEMICONDUCTOR, INC.    13/663462    SEMICONDUCTOR DEVICE
WITH THERMAL DISSIPATION LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    13/663636
   CONTROL GATE WORD LINE DRIVER CIRCUIT FOR MULTIGATE MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/663991    PRODUCTION-TEST DIE TEMPERATURE MEASUREMENT
FREESCALE SEMICONDUCTOR, INC.    13/663998    SENSOR SINGLE TRACK TRIM USING
STATIONARY HARDWARE AND FIELDS FREESCALE SEMICONDUCTOR, INC.    13/664565   
SYSTEM AND METHOD FOR ASSIGNING A MESSAGE FREESCALE SEMICONDUCTOR, INC.   
13/665256    SYSTEMS AND METHODS FOR DETERMINING AGING DAMAGE FOR SEMICONDUCTOR
DEVICES FREESCALE SEMICONDUCTOR, INC.    13/665518    GATE DRIVER WITH
DESATURATION DETECTION AND ACTIVE CLAMPING FREESCALE SEMICONDUCTOR, INC.   
13/665665    LDMOS Device with Minority Carrier Shunt Region FREESCALE
SEMICONDUCTOR, INC.    13/665840    METHODS AND INTEGRATED CIRCUIT PACKAGE FOR
SENSING FLUID PROPERTIES FREESCALE SEMICONDUCTOR, INC.    13/665864    METHOD
AND APPARATUS FOR A TUNABLE DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/665902    LCD DRIVER VERIFICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/665903    RELAXATION OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    13/665906   
MEMORY CONTROLLER FOR MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    13/665917
   MEMORY DEVICE REDUNDANCY MANAGEMENT SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/665921    SYSTEM FOR GENERATING GATED CLOCK SIGNALS FREESCALE SEMICONDUCTOR,
INC.    13/666289    Vector NCO and Twiddle Factor Generator FREESCALE
SEMICONDUCTOR, INC.    13/668496    DELAY COMPENSATED CONTINUOUS TIME SIGMA
DELTA ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    13/668951   
HARDWARE-BASED MEMORY INITIALIZATION FREESCALE SEMICONDUCTOR, INC.    13/671503
   SEMICONDUCTOR DEVICE AND DRIVER CIRCUIT WITH AN ACTIVE DEVICE AND ISOLATION
STRUCTURE INTERCONNECTED THROUGH A DIODE CIRCUIT, AND METHOD OF MANUFACTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    13/671506    SEMICONDUCTOR DEVICE AND
DRIVER CIRCUIT WITH AN ACTIVE DEVICE AND ISOLATION STRUCTURE INTERCONNECTED
THROUGH A RESISTOR CIRCUIT, AND METHOD OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/671623    ZENER TRIGGERED BIPOLAR BASED ESD PROTECTION
DEVICE FREESCALE SEMICONDUCTOR, INC.    13/671951    OFFSET ERROR AUTOMATIC
CALIBRATION INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/673212   
WETTABLE LEAD ENDS ON A FLAT-PACK NO-LEAD MICROELECTRONIC PACKAGE FREESCALE
SEMICONDUCTOR, INC.    13/674367    PROGRAMMING A NON-VOLATILE MEMORY (NVM)
SYSTEM HAVING ERROR CORRECTION CODE (ECC) FREESCALE SEMICONDUCTOR, INC.   
13/675008    TRACE ROUTING WITHIN A SEMICONDUCTOR PACKAGE SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    13/677800    INTEGRATED CIRCUIT WITH DEGRADATION
MONITORING FREESCALE SEMICONDUCTOR, INC.    13/678117    TEMPERATURE DEPENDENT
TIMER CIRCUIT

 

SCHEDULE 1B (Patents)

174



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/678789    TABLE MODEL CIRCUIT SIMULATION
ACCELERATION USING MODEL CACHING FREESCALE SEMICONDUCTOR, INC.    13/679481   
DYNAMIC READ SCHEME FOR HIGH RELIABILITY HIGH PERFORMANCE FLASH MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/679515    NON-VOLATILE MEMORY ROBUST START-UP USING
ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    13/681401   
SEMICONDUCTOR WAFER DICING METHOD FREESCALE SEMICONDUCTOR, INC.    13/681406   
SYSTEM AND METHOD FOR PERFORMING SCAN TEST FREESCALE SEMICONDUCTOR, INC.   
13/681437    SEMICONDUCTOR DEVICE PACKAGE WITH CAP ELEMENT FREESCALE
SEMICONDUCTOR, INC.    13/681956    Low-Power Voltage Tamper Detection FREESCALE
SEMICONDUCTOR, INC.    13/682350    FLEXIBLE CONTROL MECHANISM FOR STORE
GATHERING IN A WRITE BUFFER FREESCALE SEMICONDUCTOR, INC.    13/682367   
FLEXIBLE CONTROL MECHANISM FOR STORE GATHERING IN A WRITE BUFFER FREESCALE
SEMICONDUCTOR, INC.    13/682558    INTEGRATED CIRCUIT ELECTRICAL PROTECTION
DEVICE FREESCALE SEMICONDUCTOR, INC.    13/682604    TRIGGER CIRCUIT AND METHOD
FOR IMPROVED TRANSIENT IMMUNITY FREESCALE SEMICONDUCTOR, INC.    13/682749   
LOW POWER SCAN FLIP-FLOP CELL FREESCALE SEMICONDUCTOR, INC.    13/682751   
METHOD AND SYSTEM FOR DEBLOCK FILTERING CODED MACROBLOCKS FREESCALE
SEMICONDUCTOR, INC.    13/682755    SYSTEM FOR DATA TRANSFER BETWEEN
ASYNCHRONOUS CLOCK DOMAINS FREESCALE SEMICONDUCTOR, INC.    13/684840    TEST
STRUCTURE ACTIVATED BY PROBE NEEDLE FREESCALE SEMICONDUCTOR, INC.    13/686102
   ELECTRONIC DEVICES WITH CAVITY-TYPE, PERMEABLE MATERIAL FILLED PACKAGES, AND
METHODS OF THEIR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    13/686889   
Voltage Ramp-Up Protection FREESCALE SEMICONDUCTOR, INC.    13/686901    METHOD
AND INTEGRATED CIRCUIT THAT PROVIDES TRACKING BETWEEN MULTIPLE REGULATED
VOLTAGES FREESCALE SEMICONDUCTOR, INC.    13/687299    Inertial Sensor and
Method of Levitation Effect Compensation FREESCALE SEMICONDUCTOR, INC.   
13/687424    Spring for Microelectromechanical Systems (MEMS) Device FREESCALE
SEMICONDUCTOR, INC.    13/688820    ELECTRONIC DEVICES WITH EMBEDDED DIE
INTERCONNECT STRUCTURES, AND METHODS OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/689034    SEMICONDUCTOR DEVICE PACKAGE FREESCALE
SEMICONDUCTOR, INC.    13/689037    SYSTEMS AND METHODS FOR DELIVERING POWER IN
RESPONSE TO A CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.    13/689043   
SYSTEMS AND METHODS FOR CONTROLLING POWER IN SEMICONDUCTOR CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    13/689274    METHODS FOR THE FABRICATION OF SEMICONDUCTOR
DEVICES INCLUDING SUB-ISOLATION BURIED LAYERS FREESCALE SEMICONDUCTOR, INC.   
13/689331    MEMORY COLUMN DROWSY CONTROL FREESCALE SEMICONDUCTOR, INC.   
13/689845    SEMICONDUCTOR DEVICE PACKAGES PROVIDING ENHANCED EXPOSED TOE
FILLETS FREESCALE SEMICONDUCTOR, INC.    13/690046    OVER VOLTAGE PROTECTION
FOR A THIN OXIDE LOAD CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/690336    AC
COUPLED LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    13/690888    RANDOM
ACCESS OF A CACHE PORTION USING AN ACCESS MODULE FREESCALE SEMICONDUCTOR, INC.
   13/695670    INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/698122    POWER SWITCHING APPARATUS
AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY

 

SCHEDULE 1B (Patents)

175



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/701303    INTEGRATED CIRCUIT DEVICE,
ELECTRONIC DEVICE AND METHOD FOR DETECTING TIMING VIOLATIONS WITHIN A CLOCK
FREESCALE SEMICONDUCTOR, INC.    13/709049    EMBEDDED LOGIC ANALYZER FREESCALE
SEMICONDUCTOR, INC.    13/709103    Reducing the Power Consumption of Memory
Devices FREESCALE SEMICONDUCTOR, INC.    13/712051    INTEGRATED CIRCUITS
INCLUDING INTEGRATED PASSIVE DEVICES AND METHODS OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/712070    SYSTEMS WITH ADJUSTABLE SAMPLING
PARAMETERS AND METHODS OF THEIR OPERATION FREESCALE SEMICONDUCTOR, INC.   
13/714415    BAND GAP REFERENCE VOLTAGE GENERATOR FREESCALE SEMICONDUCTOR, INC.
   13/716193    SYSTEM AND METHOD FOR CLEANING BOND WIRE FREESCALE
SEMICONDUCTOR, INC.    13/716194    RAIL TO RAIL DIFFERENTIAL BUFFER INPUT STAGE
FREESCALE SEMICONDUCTOR, INC.    13/717646    MULTI-VOLTAGE DOMAIN CIRCUIT
DESIGN VERIFICATION METHOD FREESCALE SEMICONDUCTOR, INC.    13/718081   
SEMICONDUCTOR PACKAGE SIGNAL ROUTING USING CONDUCTIVE VIAS FREESCALE
SEMICONDUCTOR, INC.    13/718598    REDUCING MEMS STICTION BY INTRODUCTION OF A
CARBON BARRIER FREESCALE SEMICONDUCTOR, INC.    13/718614    REDUCING MEMS
STICTION BY DEPOSITION OF NANOCLUSTERS FREESCALE SEMICONDUCTOR, INC.   
13/723207    SYSTEM FOR OPTIMIZING NUMBER OF DIES PRODUCED ON A WAFER FREESCALE
SEMICONDUCTOR, INC.    13/731242    METHODS OF FORMING 3-D CIRCUITS WITH
INTEGRATED PASSIVE DEVICES FREESCALE SEMICONDUCTOR, INC.    13/732533   
SUPPRESSION OF REDUNDANT CACHE STATUS UPDATES FREESCALE SEMICONDUCTOR, INC.   
13/735050    SYSTEM FOR MANAGING UPLINK QUALITY OF SERVICE (Q0S) IN CELLULAR
NETWORK FREESCALE SEMICONDUCTOR, INC.    13/735052    BOSE-CHAUDHURI-HOCQUENGHEM
(BCH) DECODER FREESCALE SEMICONDUCTOR, INC.    13/735053    CONFIGURABLE CIRCUIT
AND MESH STRUCTURE FOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/735054    INTEGRATED CIRCUIT DESIGN VERIFICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    13/736310    Memory Having Improved Reliability for
Certain Data Types FREESCALE SEMICONDUCTOR, INC.    13/736322    Memory Using
Voltage to Improve Reliability for Certain Data Types FREESCALE SEMICONDUCTOR,
INC.    13/736440    Schmitt Trigger Circuit with Near Rail-to-Rail Hysteresis
FREESCALE SEMICONDUCTOR, INC.    13/739732    METHOD AND APPARATUS FOR TESTING
RANDOM NUMBER GENERATOR TESTER FREESCALE SEMICONDUCTOR, INC.    13/739749    BUS
SIGNAL ENCODED WITH DATA AND CLOCK SIGNALS FREESCALE SEMICONDUCTOR, INC.   
13/740404    METHODS AND SYSTEMS FOR PUSHING DIRTY LINEFILL BUFFER CONTENTS TO
EXTERNAL BUS UPON LINEFILL REQUEST FAILURES FREESCALE SEMICONDUCTOR, INC.   
13/740823    TRANSMISSION SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/740862   
MULTIPORT MEMORY WITH MATCHING ADDRESS AND DATA LINE CONTROL FREESCALE
SEMICONDUCTOR, INC.    13/740868    MULTIPORT MEMORY WITH MATCHING ADDRESS
CONTROL FREESCALE SEMICONDUCTOR, INC.    13/741743    MICROELECTRONIC ASSEMBLY
HAVING A HEAT SPREADER FOR A PLURALITY OF DIE FREESCALE SEMICONDUCTOR, INC.   
13/742532    DIGITAL TO ANALOG CONVERTER WITH CURRENT STEERING SOURCE FOR
REDUCED GLITCH ENERGY ERROR FREESCALE SEMICONDUCTOR, INC.    13/742540   
Reducing Output Voltage Ripple of Power Supplies FREESCALE SEMICONDUCTOR, INC.
   13/743323    CAPACITOR CHARGING CIRCUIT WITH LOW SUB-THRESHOLD TRANSISTOR
LEAKAGE CURRENT FREESCALE SEMICONDUCTOR, INC.    13/743324    WELL-BIASING
CIRCUIT FOR INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

176



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/745425    DMA-ASSISTED IRREGULAR SAMPLING
SEQUENCES FREESCALE SEMICONDUCTOR, INC.    13/746840    SYSTEMS AND METHODS FOR
REDUCED COUPLING BETWEEN DIGITAL SIGNAL LINES FREESCALE SEMICONDUCTOR, INC.   
13/746841    SYSTEMS AND METHODS FOR ADAPTIVE SOFT PROGRAMMING FOR NON-VOLATILE
MEMORY USING TEMPERATURE SENSOR FREESCALE SEMICONDUCTOR, INC.    13/746874   
SEMICONDUCTOR DEVICES AND METHODS FOR CONFIGURING CONDUCTIVE ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    13/746891    Vector Comparator System for Finding a Peak
Number FREESCALE SEMICONDUCTOR, INC.    13/747088    FLASH MEMORY WITH BIAS
VOLTAGE FOR WORD LINE/ROW DRIVER FREESCALE SEMICONDUCTOR, INC.    13/747094   
DIE EDGE SEALING STRUCTURES AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    13/747504    DYNAMIC DETECTION METHOD FOR LATENT
SLOW-TO-ERASE BIT FOR HIGH PERFORMANCE AND HIGH RELIABILITY FLASH MEMORY
FREESCALE SEMICONDUCTOR, INC.    13/747608    MANUFACTURING METHODS FOR
LATERALLY DIFFUSED METAL OXIDE SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR,
INC.    13/748076    Semiconductor Device with Enhanced 3D RESURF FREESCALE
SEMICONDUCTOR, INC.    13/748381    SYSTEMS AND METHOD FOR GYROSCOPE CALIBRATION
FREESCALE SEMICONDUCTOR, INC.    13/748598    POWER SUPPLY FOR INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/748796    SIGMA-DELTA MODULATOR WITH
TRIMMED REFERENCE VOLTAGE FOR QUANTIZER FREESCALE SEMICONDUCTOR, INC.   
13/748798    METHODS AND STRUCTURES FOR DYNAMICALLY CALIBRATING REFERENCE
VOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/748808    METHOD OF MAKING A
NON-VOLATILE MEMORY (NVM) CELL STRUCTURE FREESCALE SEMICONDUCTOR, INC.   
13/749542    VARIABLE DELAY AND SETUP TIME FLIP-FLOP FREESCALE SEMICONDUCTOR,
INC.    13/750057    AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION
TARGETING NARROW DESIGN WINDOWS FREESCALE SEMICONDUCTOR, INC.    13/750419   
INTEGRATED CIRCUIT HAVING VARYING SUBSTRATE DEPTH AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    13/750936    Layout-Optimized Random Mask
Distribution System and Method FREESCALE SEMICONDUCTOR, INC.    13/750956   
Cryptographic Key Derivation Device and Method Therefor FREESCALE SEMICONDUCTOR,
INC.    13/751318    ELECTRONIC DEVICE MODULE WITH INTEGRATED ANTENNA STRUCTURE,
AND RELATED MANUFACTURING METHOD FREESCALE SEMICONDUCTOR, INC.    13/751548   
PROGRAMMING A SPLIT GATE BIT CELL FREESCALE SEMICONDUCTOR, INC.    13/753034   
MICROELECTROMECHANICAL SYSTEM DEVICES HAVING CRACK RESISTANT MEMBRANE STRUCTURES
AND METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.   
13/753047    NON-VOLATILE MEMORY CELLS HAVING CARBON IMPURITIES AND RELATED
MANUFACTURING METHODS FREESCALE SEMICONDUCTOR, INC.    13/753544    RELAXATION
OSCILLATOR WITH SELF-BIASED COMPARATOR FREESCALE SEMICONDUCTOR, INC.   
13/754086    SEMICONDUCITIVE CATECHOL GROUP ENCAPSULANT ADHESION PROMOTER FOR A
PACKAGED ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    13/754873   
Amplitude Loop Control for Oscillators FREESCALE SEMICONDUCTOR, INC.   
13/755606    DYNAMIC HEALING OF NON-VOLATILE MEMORY CELLS FREESCALE
SEMICONDUCTOR, INC.    13/755904    METHOD FOR FORMING A SEMICONDUCTOR DEVICE
ASSEMBLY HAVING A HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    13/756248   
NONVOLATILE MEMORY BITCELL FREESCALE SEMICONDUCTOR, INC.    13/758263    LEAD
FRAME ARRAY PACKAGE WITH FLIP CHIP DIE ATTACH FREESCALE SEMICONDUCTOR, INC.   
13/758268    Write Transaction Interpretation for Interrupt Assertion

 

SCHEDULE 1B (Patents)

177



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/759054    MEMORY ERROR MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.    13/759056    VOLTAGE SCALE-DOWN CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    13/759241    ELECTROSTATIC DISCHARGE CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    13/760109    SYSTEM AND METHOD FOR MAINTAINING
PACKET ORDER IN AN ORDERED DATA STREAM FREESCALE SEMICONDUCTOR, INC.   
13/760465    STICTION RESISTANT MEMES DEVICE AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    13/760882    METHODS OF FABRICATING BIPOLAR TRANSISTORS
WITH IMPROVED GAIN FREESCALE SEMICONDUCTOR, INC.    13/762344    SYSTEM AND
METHOD FOR SCAN CHAIN RE-ORDERING FREESCALE SEMICONDUCTOR, INC.    13/763036   
Embedded NVM in a HKMG Process FREESCALE SEMICONDUCTOR, INC.    13/764246   
PRESSURE LEVEL ADJUSTMENT IN A CAVITY OF A SEMICONDUCTOR DIE FREESCALE
SEMICONDUCTOR, INC.    13/764398    METHODS RELATING TO THE FABRICATION OF
DEVICES HAVING CONDUCTIVE SUBSTRATE VIAS WITH CATCH-PAD ETCH-STOPS FREESCALE
SEMICONDUCTOR, INC.    13/764523    ESD Protection with Integrated LDMOS
Triggering Junction FREESCALE SEMICONDUCTOR, INC.    13/764946    FINE GRAIN
VOLTAGE SCALING OF BACK BIASING FREESCALE SEMICONDUCTOR, INC.    13/764958   
METHODS AND STRUCTURES FOR REDUCING STRESS ON DIE ASSEMBLY FREESCALE
SEMICONDUCTOR, INC.    13/766445    METHODS RELATING TO INTERMETALLIC TESTING OF
BOND INTEGRITY BETWEEN BOND PADS AND COPPER-CONTAINING BOND WIRES FREESCALE
SEMICONDUCTOR, INC.    13/766771    SOLAR POWERED IC CHIP FREESCALE
SEMICONDUCTOR, INC.    13/767064    Timing Margins for On-chip Variations from
Sensitivity Data FREESCALE SEMICONDUCTOR, INC.    13/770070    CIRCUIT AND
METHOD FOR VOLTAGE EQUALIZATION IN LARGE BATTERIES FREESCALE SEMICONDUCTOR, INC.
   13/770170    CIRCUIT AND METHOD FOR BATTERY EQUALIZATION FREESCALE
SEMICONDUCTOR, INC.    13/770224    SPRING SYSTEM FOR MEMS DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/770548    METHODS FOR FORMING ELECTROSTATIC DISCHARGE
PROTECTION CLAMPS WITH INCREASED CURRENT CAPABILITIES FREESCALE SEMICONDUCTOR,
INC.    13/771025    LEVEL SHIFTER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/773432    SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    13/773434    Low Power Quantizer For Analog To Digital
Converter FREESCALE SEMICONDUCTOR, INC.    13/773578    SEMICONDUCTOR PACKAGES
WITH LOW STAND-OFF INTERCONNECTIONS BETWEEN CHIPS FREESCALE SEMICONDUCTOR, INC.
   13/773594    SEMICONDUCTOR PACKAGE WITH INNER AND OUTER LEADS FREESCALE
SEMICONDUCTOR, INC.    13/773603    SEMICONDUCTOR GRID ARRAY PACKAGE FREESCALE
SEMICONDUCTOR, INC.    13/774340    Transition Control For a Hybrid
Switched-Mode Power Supply (SMPS) FREESCALE SEMICONDUCTOR, INC.    13/774486   
Thin Beam Deposited Fuse FREESCALE SEMICONDUCTOR, INC.    13/775313    METHODS
AND SYSTEMS FOR ADDRESS MAPPING BETWEEN HOST AND EXPANSION DEVICES WITHIN
SYSTEM-IN-PACKAGE (SiP) SOLUTIONS FREESCALE SEMICONDUCTOR, INC.    13/775330   
METHODS AND SYSTEMS FOR INTERCONNECTING HOST AND EXPANSION DEVICES WITHIN
SYSTEM-IN-PACKAGE (SiP) SOLUTIONS FREESCALE SEMICONDUCTOR, INC.    13/776052   
ROBUST SECTOR ID SCHEME FOR TRACKING DEAD SECTORS TO AUTOMATE SEARCH AND
COPYDOWN FREESCALE SEMICONDUCTOR, INC.    13/777715    METHOD FOR BONDING
SEMICONDUCTOR DEVICES

 

SCHEDULE 1B (Patents)

178



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/777858    MISHFET and Schottky Device
Integration FREESCALE SEMICONDUCTOR, INC.    13/778546    SCAN DIAGNOSIS
ANALYSIS USING CALLOUT CLUSTERING FREESCALE SEMICONDUCTOR, INC.    13/779751   
DATA ACQUISITION SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/779859    SPLIT GATE
NON-VOLATILE MEMORY (NVM) CELL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   13/780101    SYNCHRONOUS MULTIPLE PORT MEMORY WITH ASYNCHRONOUS PORTS
FREESCALE SEMICONDUCTOR, INC.    13/780574    NON-VOLATILE MEMORY (NVM) AND
LOGIC INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/780591    NON-VOLATILE
MEMORY (NVM) AND LOGIC INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/780969   
SENSE AMPLIFIER VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.    13/781391   
MICROELECTROMECHANICAL SYSTEM DEVICES HAVING THROUGH SUBSTRATE VIAS AND METHODS
FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    13/781722    RESURF
SEMICONDUCTOR DEVICE CHARGE BALANCING FREESCALE SEMICONDUCTOR, INC.    13/781727
   METHODS OF MAKING LOGIC TRANSISTORS AND NON-VOLATILE MEMORY CELLS FREESCALE
SEMICONDUCTOR, INC.    13/781732    PACKAGED SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/785482    SYSTEM FOR REDUCING ELECTROMAGNETIC
INDUCTION INTERFERENCE FREESCALE SEMICONDUCTOR, INC.    13/787290    SYSTEMS AND
METHODS FOR INDICATING THAT AN INTERFACE IS BEING TOUCHED FREESCALE
SEMICONDUCTOR, INC.    13/787799    Temperature-Based Adaptive Erase or Program
Parallelism FREESCALE SEMICONDUCTOR, INC.    13/788046    Prioritized Design for
Manufacturing Virtualization with Design Rule Checking Filtering FREESCALE
SEMICONDUCTOR, INC.    13/788344    Test Control Point Insertion and X-Bounding
for Logic Built-in Self-Test (LBIST) using Observation FREESCALE SEMICONDUCTOR,
INC.    13/789017    ROBUST MEMORY START-UP USING CLOCK COUNTER FREESCALE
SEMICONDUCTOR, INC.    13/789340    SEMICONDUCTOR DIES HAVING SUBSTRATE SHUNTS
AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    13/789387   
PROGRAMMABLE DIRECT MEMORY ACCESS CHANNELS FREESCALE SEMICONDUCTOR, INC.   
13/789660    LEAD FRAME FOR SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.
   13/789661    SYSTEM AND METHOD FOR DYNAMICALLY MIGRATING STASH TRANSACTIONS
FREESCALE SEMICONDUCTOR, INC.    13/790004    INTEGRATION TECHNIQUE USING
THERMAL OXIDE SELECT GATE DIELECTRIC FOR SELECT GATE AND A PARTIAL REPLACEMENT
GATE FOR LOGIC FREESCALE SEMICONDUCTOR, INC.    13/790014    INTEGRATING
FORMATION OF A LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY CELL USING A PARTIAL
REPLACEMENT GATE TECHNIQUE FREESCALE SEMICONDUCTOR, INC.    13/790225   
INTEGRATING FORMATION OF A REPLACEMENT GATE TRANSISTOR AND A NON-VOLATILE MEMORY
CELL HAVING THIN FILM STORAGE FREESCALE SEMICONDUCTOR, INC.    13/790627    Gate
Security Feature FREESCALE SEMICONDUCTOR, INC.    13/790717    SYSTEM AND METHOD
FOR MONITORING A GYROSCOPE FREESCALE SEMICONDUCTOR, INC.    13/791012   
SYMMETRICAL DATA REPLICATION FOR FAILURE MANAGEMENT IN NON-VOLATILE MEMORY
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/791329    SYSTEM AND METHOD FOR
REDUCING OFFSET VARIATION IN MULTIFUNCTION SENSOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/791343    SYSTEM AND METHOD FOR MONITORING AN
ACCELEROMETER FREESCALE SEMICONDUCTOR, INC.    13/792748    Semiconductor Device
with Integrated Electrostatic Discharge (ESD) Clamp

 

SCHEDULE 1B (Patents)

179



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/792876    Semiconductor Device with
Increased Safe Operating Area FREESCALE SEMICONDUCTOR, INC.    13/794739   
MULTIPLIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/794789    MOLD CHASE
FREESCALE SEMICONDUCTOR, INC.    13/794836    WIRE BONDING APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    13/794841    LEAD FRAME FOR SEMICONDUCTOR
PACKAGE WITH ENHANCED STRESS RELIEF FREESCALE SEMICONDUCTOR, INC.    13/795704
   MCU-BASED COMPENSATION AND CALIBRATION FOR MEMS DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/795789    MULTIPORT MEMORY WITH MATCHING ADDRESS
CONTROL FREESCALE SEMICONDUCTOR, INC.    13/798052    BRACE FOR BOND WIRE
FREESCALE SEMICONDUCTOR, INC.    13/798715    A RESOLUTION PROGRAMMABLE DYNAMIC
IR-DROP SENSOR WITH PEAK IR-DROP TRACKING ABILITIES FREESCALE SEMICONDUCTOR,
INC.    13/798902    ANGULAR RATE SENSOR HAVING MULTIPLE AXIS SENSING CAPABILITY
FREESCALE SEMICONDUCTOR, INC.    13/798980    SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/799031    SEMICONDUCTOR DEVICE ASSEMBLY HAVING A HEAT
SPREADER FREESCALE SEMICONDUCTOR, INC.    13/799343    WIRELESS CHARGING
SYSTEMS, DEVICES, AND METHODS FREESCALE SEMICONDUCTOR, INC.    13/801514    DEEP
TRENCH ISOLATION FREESCALE SEMICONDUCTOR, INC.    13/801576    SYSTEM AND METHOD
FOR ORDERING PACKET TRANSFERS IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.
   13/802006    NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT
CHIP FREESCALE SEMICONDUCTOR, INC.    13/810000    ELECTRONIC CIRCUIT, SAFETY
CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET SIGNAL FREESCALE
SEMICONDUCTOR, INC.    13/810350    INTEGRATED CIRCUIT DEVICE, DATA STORAGE
ARRAY SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/810523   
CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC
DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/810746    DISPLAY CONTROLLING
UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING IMAGE DATA FREESCALE
SEMICONDUCTOR, INC.    13/811400    METHOD FOR OPTIMISING CELL VARIANT SELECTION
WITHIN A DESIGN PROCESS FOR AN INTEGRATED CIRCUIT DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/811921    LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND
FREQUENCY DIVIDER FREESCALE SEMICONDUCTOR, INC.    13/811942    MULTI-CORE
PROCESSOR AND METHOD OF POWER MANAGEMENT OF A MULTI-CORE PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    13/812168    APPARATUS AND METHOD FOR REDUCING PROCESSOR
LATENCY FREESCALE SEMICONDUCTOR, INC.    13/812889    ELECTRONIC CIRCUIT AND
METHOD FOR STATE RETENTION POWER GATING FREESCALE SEMICONDUCTOR, INC.   
13/814764    PUSH-PUSH OSCILLATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/816595    OPTIMIZATION METHOD FOR COMPILER, OPTIMIZER FOR A COMPILER AND
STORAGE MEDIUM STORING OPTIMIZING CODE FREESCALE SEMICONDUCTOR, INC.   
13/817940    MEMORY MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR
SYSTEM AND METHOD FOR MANAGING MEMORY FREESCALE SEMICONDUCTOR, INC.    13/818480
   VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.    13/821070    METHODS FOR PROCESSING A
SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

180



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/824537    LOW-VOLTAGE EXIT DETECTOR, ERROR
DETECTOR, LOW-VOLTAGE SAFE CONTROLLER, BROWN-OUT DETECTION METHOD, AND BROWN-OUT
SELF-HEALING METHOD FREESCALE SEMICONDUCTOR, INC.    13/824959    INTEGRATED
CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.    13/824965    METHOD AND DEVICE FOR DETECTING A
RACE CONDITION FREESCALE SEMICONDUCTOR, INC.    13/826117    COMPUTER SYSTEMS
AND METHODS WITH RESOURCE TRANSFER HINT INSTRUCTION FREESCALE SEMICONDUCTOR,
INC.    13/826209    TRANSISTOR WITH CHARGE ENHANCED FIELD PLATE STRUCTURE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    13/826347    BUILT-IN SELF TEST (BIST)
WITH CLOCK CONTROL FREESCALE SEMICONDUCTOR, INC.    13/826427    MEMORY WITH
POWER SAVINGS FOR UNNECESSARY READS FREESCALE SEMICONDUCTOR, INC.    13/826958
   NON-VOLATILE MEMORY (NVM) WITH WORD LINE DRIVER/DECODER USING A CHARGE PUMP
VOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/827004    DATA PROCESSOR DEVICE FOR
HANDLING A WATCHPOINT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
13/828213    VOLTAGE REGULATOR WITH CURRENT LIMITER FREESCALE SEMICONDUCTOR,
INC.    13/828810    MICROELECTROMECHANICAL SYSTEM DEVICES HAVING THROUGH
SUBSTRATE VIAS AND METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR,
INC.    13/829549    METHODS AND APPARATUS FOR SENSING MOTION OF A PORTABLE
CONTAINER AND PROVIDING HUMAN PERCEPTIBLE INDICIA BASED ON THE SENSED MOTION
FREESCALE SEMICONDUCTOR, INC.    13/829737    STACKED MICROELECTRONIC PACKAGES
HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE FABRICATION THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/830701    ADDRESS CALCULATION FOR RECEIVED DATA
FREESCALE SEMICONDUCTOR, INC.    13/831828    DUAL SUPPLY LEVEL SHIFTER CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    13/831850    METHOD AND APPARATUS FOR DETECTING
A COLLISION BETWEEN MULTIPLE THREADS OF EXECUTION FOR ACCESSING A MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.    13/831870    Method and Apparatus for Memory
Array Access FREESCALE SEMICONDUCTOR, INC.    13/833290    MULTIPLE AXIS RATE
SENSOR FREESCALE SEMICONDUCTOR, INC.    13/833509    TASK SCHEDULING METHOD AND
APPARATUS FREESCALE SEMICONDUCTOR, INC.    13/835068    NEGATIVE CHARGE PUMP
REGULATION FREESCALE SEMICONDUCTOR, INC.    13/835690    Method and Apparatus
for Sensing On-Chip Characteristics FREESCALE SEMICONDUCTOR, INC.    13/835911
   APPLICATION OF NORMALLY CLOSED POWER SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    13/836882    COMPENSATED HYSTERESIS CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    13/837565    METHOD FOR PROVISIONING DECOUPLING
CAPACITANCE IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/837652
   NON-VOLATILE MEMORY (NVM) WITH BLOCK-SIZE-AWARE PROGRAM/ERASE FREESCALE
SEMICONDUCTOR, INC.    13/838133    SYSTEM AND METHOD FOR ASSIGNING MEMORY
ACCESS TRANSFERS BETWEEN COMMUNICATION CHANNELS FREESCALE SEMICONDUCTOR, INC.   
13/839079    SYSTEM AND METHOD FOR IMPROVED MEMS OSCILLATOR STARTUP FREESCALE
SEMICONDUCTOR, INC.    13/841242    METHOD AND DEVICE FOR HANDLING DATA VALUES
FREESCALE SEMICONDUCTOR, INC.    13/841630    METHOD AND DEVICE FOR GENERATING
AN EXCEPTION FREESCALE SEMICONDUCTOR, INC.    13/841916    SYSTEM AND METHOD FOR
TRANSFERRING DATA BETWEEN COMPONENTS OF A DATA PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    13/842006    METHOD AND DEVICE IMPLEMENTING EXECUTE-ONLY
MEMORY PROTECTION

 

SCHEDULE 1B (Patents)

181



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/842516    CONTINUOUS RUN-TIME INTEGRITY
CHECKING FOR VIRTUAL MEMORY FREESCALE SEMICONDUCTOR, INC.    13/843090    SYSTEM
AND METHOD FOR MULTICORE PROCESSING FREESCALE SEMICONDUCTOR, INC.    13/843179
   THREAD-SUSPENDING EXECUTION BARRIER FREESCALE SEMICONDUCTOR, INC.   
13/848348    Power Monitoring Circuitry FREESCALE SEMICONDUCTOR, INC.   
13/848734    HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH SAME FREESCALE
SEMICONDUCTOR, INC.    13/848819    INHIBITING PROPAGATION OF SURFACE CRACKS IN
A MEMS DEVICE FREESCALE SEMICONDUCTOR, INC.    13/849460    METHODS AND SYSTEMS
FOR SELECTIVELY FORMING METAL LAYERS ON LEAD FRAMES AFTER DIE ATTACHMENT
FREESCALE SEMICONDUCTOR, INC.    13/849543    SOLAR POWERED IC CHIP FREESCALE
SEMICONDUCTOR, INC.    13/853061    SYSTEM FOR MANAGING CONFIGURATION UPDATES IN
CLUSTER OF COMPUTATIONAL DEVICES FREESCALE SEMICONDUCTOR, INC.    13/854137   
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.
   13/854140    SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    13/857131    STIFFENED SEMICONDUCTOR DIE PACKAGE
FREESCALE SEMICONDUCTOR, INC.    13/857143    METHOD OF FORMING STACKED DIE
PACKAGE USING REDISTRIBUTED CHIP PACKAGING FREESCALE SEMICONDUCTOR, INC.   
13/859490    METHODS AND APPARATUS FOR CALIBRATING TRANSDUCER-INCLUDING DEVICES
FREESCALE SEMICONDUCTOR, INC.    13/861509    Double Patterning Aware Routing
Without Stitching FREESCALE SEMICONDUCTOR, INC.    13/862473    FLUID COOLED
SEMICONDUCTOR DIE PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/864729   
INTEGRATED CIRCUIT CHIP WITH DISCONTINUOUS GUARD RING FREESCALE SEMICONDUCTOR,
INC.    13/865185    WIRE BONDING MACHINE AND METHOD FOR TESTING WIRE BOND
CONNECTIONS FREESCALE SEMICONDUCTOR, INC.    13/865794    Startup Circuits with
Native Transistors FREESCALE SEMICONDUCTOR, INC.    13/866034    MIXED SIGNAL IP
CORE PROTOTYPING SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/867656    MEMS
DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR,
INC.    13/867720    ESTIMATION OF SIDEWALL SKEW ANGLES OF A STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    13/868125    METHOD OF FABRICATING MEMS DEVICE HAVING
RELEASE ETCH STOP LAYER FREESCALE SEMICONDUCTOR, INC.    13/868777    AMPLIFIER
USING NONLINEAR DRIVERS FREESCALE SEMICONDUCTOR, INC.    13/871411    METHODS
AND SYSTEMS FOR GATE DIMENSION CONTROL IN MULTI-GATE STRUCTURES FOR
SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    13/872643    SELECTIVE
GATE OXIDE PROPERTIES ADJUSTMENT USING FLUORINE FREESCALE SEMICONDUCTOR, INC.   
13/873217    STANDARD CELL FOR SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    13/873454    AMPLIFIERS AND RELATED RECEIVER SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    13/873621    METHOD AND APPARATUS FOR ACCELERATING SPARSE
MATRIX OPERATIONS IN FULL ACCURACY CIRCUIT SIMULATION FREESCALE SEMICONDUCTOR,
INC.    13/873655    Integrated Circuit Design Verification Through Forced Clock
Glitches FREESCALE SEMICONDUCTOR, INC.    13/873752    SELF-DEFINING, LOW
CAPACITANCE WIRE BOND PAD FREESCALE SEMICONDUCTOR, INC.    13/873917    SCALABLE
SPLIT GATE MEMORY CELL ARRAY FREESCALE SEMICONDUCTOR, INC.    13/873988   
SYNCHRONOUS MULTIPLE PORT MEMORY WITH ASYNCHRONOUS PORTS FREESCALE
SEMICONDUCTOR, INC.    13/873998    FOUR-PORT MEMORY WITH MULTPLE CORES

 

SCHEDULE 1B (Patents)

182



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/874119    NON-VOLATILE MEMORY (NVM) WITH
VARIABLE VERIFY OPERATIONS FREESCALE SEMICONDUCTOR, INC.    13/874127    BIASING
SPLIT GATE MEMORY CELL DURING POWER-OFF MODE FREESCALE SEMICONDUCTOR, INC.   
13/874477    METHOD AND APPARATUS FOR GENERATING GATE-LEVEL ACTIVITY DATA FOR
USE IN CLOCK GATING EFFICIENCY ANALYSIS FREESCALE SEMICONDUCTOR, INC.   
13/875618    ELECTROSTATIC DISCHARGE (ESD) CLAMP CIRCUIT WITH HIGH EFFECTIVE
HOLDING VOLTAGE FREESCALE SEMICONDUCTOR, INC.    13/876531    VOLTAGE SWITCHING
CIRCUITRY, INTEGRATED DEVICE AND INTEGRATED CIRCUIT, AND METHOD OF VOLTAGE
SWITCHING FREESCALE SEMICONDUCTOR, INC.    13/877176    DECODER FOR DETERMINING
A SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS OF A
CAPACTIVE SENSOR AND METHOD FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF
A DETECTED OBJECT BASED ON SIGNALS OF A CAPACTIVE SENSOR FREESCALE
SEMICONDUCTOR, INC.    13/879240    METHOD FOR SETTING BREAKPOINTS, AND AN
INTEGRATED CIRCUIT AND DEBUG TOOL THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/880182    METHOD FOR BIT RATE CONTROL WITHIN A SCALABLE VIDEO CODING SYSTEM
AND SYSTEM THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/880193    INTEGRATED
CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE FREESCALE
SEMICONDUCTOR, INC.    13/880221    METHOD OF DEBUGGING SOFTWARE AND
CORRESPONDING COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.   
13/881157    TACTILE INPUT DEVICE, MICROPROCESSOR SYSTEM AND METHOD FOR
CONTROLLING A TACTILE INPUT DEVICE FREESCALE SEMICONDUCTOR, INC.    13/882710   
APPARATUS AND METHOD FOR MONITORING OPERATON OF AN INSULATED GATE BIPOLAR
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    13/887233    TESTING AN ELECTRICAL
CONNECTION OF A DEVICE CAP FREESCALE SEMICONDUCTOR, INC.    13/890394   
METAL-OXIDE-SEMICONDUCTOR (MOS) VOLTAGE DIVIDER WITH DYNAMIC IMPEDANCE CONTROL
FREESCALE SEMICONDUCTOR, INC.    13/890402    SEMICONDUCTOR DEVICE WITH NOTCHED
GATE FREESCALE SEMICONDUCTOR, INC.    13/891214    SYSTEM FOR MEASURING POWER
CONSUMPTION OF INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/892293   
INTEGRATED CIRCUIT POWER MANAGEMENT MODULE FREESCALE SEMICONDUCTOR, INC.   
13/892297    SEMICONDUCTOR DEVICE WITH BOND AND PROBE PADS FREESCALE
SEMICONDUCTOR, INC.    13/893026    SEMICONDUCTOR DEVICES WITH DIFFERENT
DIELECTRIC THICKNESSES FREESCALE SEMICONDUCTOR, INC.    13/894440    SURFACE
MOUNT SEMICONDUCTOR DEVICE WITH SOLDER BALL REINFORCEMENT FRAME FREESCALE
SEMICONDUCTOR, INC.    13/894460    POWER PLANE FOR MULTI-LAYERED SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    13/895344    SYSTEM FOR GENERATING CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.    13/895385    SYSTEM AND METHOD FOR CREATING
LOGICAL RADIO LINK CONTROL (RLC) AND MEDIUM ACCESS CONTROL (MAC) PROTOCOL DATA
UNITS (PDUS) IN MOBILE COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/898949    SEMICONDUCTOR STRUCTURE WITH SACRIFICIAL ANODE AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    13/900226    PROTECTION DEVICE AND
RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    13/900256   
PROTECTION DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.
   13/900761    SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS COHERENCY AMONG
MULTIPLE RPOCESSING CORES FREESCALE SEMICONDUCTOR, INC.    13/901189    ACTIVE
LATERAL FORCE STICTION SELF-RECOVERY FOR MICROELECTROMECHANICAL SYSTEMS DEVICES

 

SCHEDULE 1B (Patents)

183



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/901563    FLEXIBLE SUBSTRATE WITH CRIMPING
INTERCONNECTION FREESCALE SEMICONDUCTOR, INC.    13/901590    METHOD AND
APPARATUS FOR SELF-TEST OF SUCCESSIVE APPROXIMATION REGISTER (SAR) A/D CONVERTER
FREESCALE SEMICONDUCTOR, INC.    13/902872    INTEGRATED CIRCUIT WAKE-UP CONTROL
SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/902873    SYSTEM AND METHOD FOR
DETERMINING POWER LEAKAGE OF ELECTRONIC CIRCUIT DESIGN FREESCALE SEMICONDUCTOR,
INC.    13/902974    DATA RETENTION FLIP-FLOP FREESCALE SEMICONDUCTOR, INC.   
13/903230    SEMICONDUCTOR DEVICES WITH MULTILAYER FLEX INTERCONNECT STRUCTURES
FREESCALE SEMICONDUCTOR, INC.    13/903308    HIGH THERMAL CONDUCTING
SEMICONDUCTOR DEVICE PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/905150   
SYSTEM FOR PREVENTING TAMPERING WITH INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    13/905275    I/O CELL ESD SYSTEM FREESCALE SEMICONDUCTOR, INC.   
13/906113    SELF ADJUSTING REFERENCE FOR INPUT BUFFER FREESCALE SEMICONDUCTOR,
INC.    13/906161    MICROELECTRONIC PACKAGES INCLUDING PATTERNED DIE ATTACH
MATERIAL AND METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.
   13/906621    STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND
METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    13/907068
   OSCILLATOR WITH STARTUP CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    13/907119
   METHOD FOR FORMING AN ELECTRICAL CONNECTION BETWEEN METAL LAYERS FREESCALE
SEMICONDUCTOR, INC.    13/907480    MULTI-CORE SYSTEM PERFORMING PACKET
PROCESSING WITH CONTEXT SWITCHING FREESCALE SEMICONDUCTOR, INC.    13/907484   
MULTIPLE DATA RATE MEMORY WITH READ TIMING INFORMATION FREESCALE SEMICONDUCTOR,
INC.    13/907491    LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    13/907497    FUSE/RESISTOR UTILIZING
INTERCONNECT AND VIAS AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.   
13/907845    METHODS AND STRUCTURES FOR SPLIT GATE MEMORY FREESCALE
SEMICONDUCTOR, INC.    13/910092    METHOD FOR LOW POWER BOOT FOR
MICROCONTROLLER FREESCALE SEMICONDUCTOR, INC.    13/912170    CLOCK MULTIPLEXER
FREESCALE SEMICONDUCTOR, INC.    13/913993    Optical Wafer and Die Probe
Testing FREESCALE SEMICONDUCTOR, INC.    13/914021    Die Stack with Optical
TSVs FREESCALE SEMICONDUCTOR, INC.    13/914049    COMMUNICATION SYSTEM DIE
STACK FREESCALE SEMICONDUCTOR, INC.    13/914089    Integration of a MEMS Beam
with Optical Waveguide and Deflection in Two Dimensions FREESCALE SEMICONDUCTOR,
INC.    13/914123    METHOD AND APPARATUS FOR BEAM CONTROL WITH OPTICAL MEMS
BEAM WAVEGUIDE FREESCALE SEMICONDUCTOR, INC.    13/914149    OPTICAL REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.    13/914178    Optical Backplane Mirror FREESCALE
SEMICONDUCTOR, INC.    13/914199    OPTICAL DIE TEST INTERFACE FREESCALE
SEMICONDUCTOR, INC.    13/916146    SYSTEM AND METHOD FOR DEMODULATING AN
INCOMING SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/917580    ESD PROTECTION
DEVICE FREESCALE SEMICONDUCTOR, INC.    13/917639    SEMICONDUCTOR DEVICE WITH
REDISTRIBUTED CONTACTS FREESCALE SEMICONDUCTOR, INC.    13/917641    MOLD CAP
FOR SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

184



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/919638    INERTIAL SENSOR WITH TRIM
CAPACITANCE AND METHOD OF TRIMMING OFFSET FREESCALE SEMICONDUCTOR, INC.   
13/921897    SCALED SIGMA SAMPLING FREESCALE SEMICONDUCTOR, INC.    13/922759   
DIE FRACTURE DETECTION AND HUMIDITY PROTECTION WITH DOUBLE GUARD RING
ARRANGEMENT FREESCALE SEMICONDUCTOR, INC.    13/924623    LEAD FRAME AND
SEMICONDUCTOR DEVICE USING SAME FREESCALE SEMICONDUCTOR, INC.    13/924625   
CAPILLARY BONDING TOOL AND METHOD OF FORMING WIRE BONDS FREESCALE SEMICONDUCTOR,
INC.    13/924626    WIRE BONDING METHOD FOR FLEXIBLE SUBSTRATES FREESCALE
SEMICONDUCTOR, INC.    13/924627    SEMICONDUCTOR DEVICE WITH HEAT SINK AND
THERMAL SHEET FREESCALE SEMICONDUCTOR, INC.    13/924628    SEMICONDUCTOR SENSOR
DEVICE WITH METAL LID FREESCALE SEMICONDUCTOR, INC.    13/924633    PRESSURE
SENSOR AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    13/924792
   FREQUENCY-DOMAIN AMPLITUDE NORMALIZATION FOR SYMBOL CORRELATION IN
MULTI-CARRIER SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/924880    ANGULAR RATE
SENSOR WITH QUADRATURE ERROR COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
13/924940    FREQUENCY-DOMAIN CARRIER BLANKING FOR MULTI-CARRIER SYSTEMS
FREESCALE SEMICONDUCTOR, INC.    13/924996    FREQUENCY-DOMAIN FRAME
SYNCHRONIZATION IN MULTI-CARRIER SYSTEMS FREESCALE SEMICONDUCTOR, INC.   
13/925023    FREQUENCY-DOMAIN SYMBOL AND FRAME SYNCHRONIZATION IN MULTI-CARRIER
SYSTEMS FREESCALE SEMICONDUCTOR, INC.    13/925807    SYSTEM AND METHOD FOR
LOW-LATENCY ADDRESSING IN FLASH MEMORY FREESCALE SEMICONDUCTOR, INC.   
13/925831    WIRELESS COMMUNICATION APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    13/926652    MEMS DEVICE AND METHOD FOR FABRICATING MEMS
DEVICES FREESCALE SEMICONDUCTOR, INC.    13/927936    RECONFIGURABLE FLIP-FLOP
FREESCALE SEMICONDUCTOR, INC.    13/928666    NON-VOLATILE MEMORY (NVM) AND HIGH
VOLTAGE TRANSISTOR INTEGRATION FREESCALE SEMICONDUCTOR, INC.    13/928671   
SYSTEM WITH FEATURE OF SAVING DYNAMIC POWER OF FLIP-FLOP BANKS FREESCALE
SEMICONDUCTOR, INC.    13/928876    PACKAGED SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    13/929002    OPTIMIZING ERROR PARSING IN AN INTEGRATED
DEVELOPMENT ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    13/929013    METHOD AND
SYSTEM FOR RECOVERING FROM TRANSISTOR AGING USING HEATING FREESCALE
SEMICONDUCTOR, INC.    13/929114    MULTI-LAYER PRCOESS-INDUCED DAMAGE TRACKING
AND REMEDIATION FREESCALE SEMICONDUCTOR, INC.    13/929688    SEMICONDUCTOR
PACKAGE HAVING WIRE BOND WALL TO REDUCE COUPLING FREESCALE SEMICONDUCTOR, INC.
   13/929924    METHODS AND STRUCTURES FOR A SPLIT GATE MEMORY CELL STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    13/930236    DIE-TO-DIE INDUCTIVE COMMUNICATION
DEVICES AND METHODS FREESCALE SEMICONDUCTOR, INC.    13/930250    DIE-TO-DIE
INDUCTIVE COMMUNICATION DEVICES AND METHODS FREESCALE SEMICONDUCTOR, INC.   
13/930657    INTEGRATED CIRCUITS AND METHODS FOR MONITORING FORWARD AND REVERSE
BACK BIASING FREESCALE SEMICONDUCTOR, INC.    13/931945    METHOD FOR DETECTING
BANK COLLISION AT A MEMORY AND DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.   
13/932183    DEBUG METHOD AND DEVICE FOR PROVIDING INDEXED TRACE MESSAGES

 

SCHEDULE 1B (Patents)

185



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/932189    DEBUG METHOD AND DEVICE FOR
HANDLING EXCEPTIONS AND INTERRUPTS FREESCALE SEMICONDUCTOR, INC.    13/933527   
PHASE SWITCHABLE BISTABLE MEMORY DEVICE, A FREQUENCY DIVIDER AND A RADIO
FREQUENCY TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    13/933695    A
COMMUNICATION DEVICE FOR WIDEBAND CODE DIVISION MULTIPLE ACCESS COMMUNICATION
(W-CDMA) SYSTEM, A METHOD FOR USE THEREIN AND AN ASSOCIATED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    13/935015    USING AN INTEGRATED CIRCUIT DIE
CONFIGURATION FOR PACKAGE HEIGHT REDUCTION FREESCALE SEMICONDUCTOR, INC.   
13/935550    SYSTEM AND METHOD FOR ATOMICALLY UPDATING SHARED MEMORY IN
MULTIPROCESSOR SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/935552    DIGITAL
SELF-GATED BINARY COUNTER FREESCALE SEMICONDUCTOR, INC.    13/935554    SYSTEM
FOR COMPENSATING FOR DYNAMIC SKEW IN MEMORY DEVICES FREESCALE SEMICONDUCTOR,
INC.    13/938231    QUAD FLAT SEMICONDUCTOR DEVICE WITH ADDITIONAL CONTACTS
FREESCALE SEMICONDUCTOR, INC.    13/938232    HYBRID LEAD FRAME AND BALL GRID
ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/938239    WIRELESS
COMMUNICATION APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    13/938244   
SYSTEM FOR FUNCTIONAL RESET ACROSS MULTIPLE CLOCK DOMAINS FREESCALE
SEMICONDUCTOR, INC.    13/938248    WIRELESS COMMUNICATION APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    13/938677    RECEIVER CONFIGURABLE IN A
PLURALITY OF MODES FREESCALE SEMICONDUCTOR, INC.    13/939183    SEMICONDUCTOR
DEVICE WITH CORNER TIE BARS FREESCALE SEMICONDUCTOR, INC.    13/940644   
SYSTEMS AND METHODS FOR REDUCING POWER CONSUMPTION IN SEMICONDUCTOR DEVICES
FREESCALE SEMICONDUCTOR, INC.    13/941556    PRESSURE SENSOR HAVING DOWN-SET
FLAG FREESCALE SEMICONDUCTOR, INC.    13/942518    MICROELECTRONIC PACKAGES
HAVING FRONTSIDE THERMAL CONTACTS AND METHODS FOR THE FABRICATION THEREOF
FREESCALE SEMICONDUCTOR, INC.    13/942540    MICROELECTRONIC PACKAGES AND
METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    13/942814
   ADAPTIVE ERASE RECOVERY FOR NON-VOLATILE MEMORY (NVM) SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    13/943958    Least Recently Used (LRU) Cache Replacement
Implementation Using a FIFO FREESCALE SEMICONDUCTOR, INC.    13/944445    WIRE
BONDING CAPILLARY WITH WORKING TIP PROTRUSION FREESCALE SEMICONDUCTOR, INC.   
13/944774    REDISTRIBUTED CHIP PACKAGES CONTAINING MULTIPLE COMPONENTS AND
METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    13/945746
   BACKSCATTERING FOR LOCALIZED ANNEALING FREESCALE SEMICONDUCTOR, INC.   
13/945937    MODULAR GRAY CODE COUNTER FREESCALE SEMICONDUCTOR, INC.   
13/946613    PROTECTION DEVICE AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    13/946729    REDUCING MICROELECTROMECHANICAL SYSTEMS
STICTION BY FORMATION OF A SILICON CARBIDE LAYER FREESCALE SEMICONDUCTOR, INC.
   13/948775    MEMS PARAMETER IDENTIFICATION USING MODULATED WAVEFORMS
FREESCALE SEMICONDUCTOR, INC.    13/948927    SEMICONDUCTOR WAFER PLATING BUS
AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    13/950618    SYSTEM AND
METHOD FOR LEAD FRAME PACKAGE DEGATING FREESCALE SEMICONDUCTOR, INC.   
13/952092    CIRCUITRY FOR A COMPUTING SYSTEM, LSU ARRANGEMENT AND MEMORY
ARRANGEMENT AS WELL AS COMPUTING SYSTEM

 

SCHEDULE 1B (Patents)

186



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/953478    METHOD AND SYSTEM FOR FACILITATING
VIEWING OF INFORMATION IN A MACHINE FREESCALE SEMICONDUCTOR, INC.    13/953597
   SWITCH-MODE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    13/954205    SPLIT
GATE NON-VOLATILE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    13/955102    DATA
PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    13/955106    SYSTEMS AND METHODS FOR LOCKING BRANCH
TARGET BUFFER ENTRIES FREESCALE SEMICONDUCTOR, INC.    13/955665    NON-VOLATILE
MEMORY (NVM) AND HIGH K AND METAL GATE INTEGRATION USING GATE FIRST METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.    13/956044    Stress Migration Mitigation
FREESCALE SEMICONDUCTOR, INC.    13/956068    Capping Layer Interface
Interrupion for Stress Migration Mitigation FREESCALE SEMICONDUCTOR, INC.   
13/956118    DATA PROCESSING SYSTEM WITH PROTOCOL DETERMINATION CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    13/956126    INTEGRATED CIRCUIT WITH
DEGRADATION MONITORING FREESCALE SEMICONDUCTOR, INC.    13/957075    COUPLER
WITH DISTRIBUTED FEEDING AND COMPENSATION FREESCALE SEMICONDUCTOR, INC.   
13/957449    ELECTRONIC DEVICE FOR DETECTING ERRONEOUS KEY SELECTION ENTRY
FREESCALE SEMICONDUCTOR, INC.    13/958600    SELF-ADAPTING VOLTAGE AMPLIFIER
AND BATTERY CHARGER DETECTION FREESCALE SEMICONDUCTOR, INC.    13/959254   
ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    13/959745    MASTER-SLAVE FLIP-FLOP WITH LOW POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    13/960032    MEMS DEVICE WITH
DIFFERENTIAL VERTICAL SENSE ELECTRODES FREESCALE SEMICONDUCTOR, INC.   
13/962338    Nonvolatile Memory Bitcell with Inlaid High K Metal Select Gate
FREESCALE SEMICONDUCTOR, INC.    13/962429    CACHE ORGANIZATION AND METHOD
FREESCALE SEMICONDUCTOR, INC.    13/962717    TRANSDUCER-INCLUDING DEVICES, AND
METHODS AND APPARATUS FOR THEIR CALIBRATION FREESCALE SEMICONDUCTOR, INC.   
13/963256    EMBEDDED SOFTWARE DEBUG SYSTEM WITH PARTIAL HARDWARE ACCELERATION
FREESCALE SEMICONDUCTOR, INC.    13/964110    ELECTRONIC DEVICE WITH POWER MODE
CONTROL BUFFERS FREESCALE SEMICONDUCTOR, INC.    13/964119    BASK DEMODULATOR
AND METHOD FOR DEMODULATING BASK MODULATED SIGNAL FREESCALE SEMICONDUCTOR, INC.
   13/964344    TECHNIQUES FOR ELECTROMIGRATION STRESS DETERMINATION IN
INTERCONNECTS OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/964778    COMPLEMENTARY GALLIUM NITRIDE INTEGRATED CIRCUITS AND METHODS OF
THEIR FABRICATION FREESCALE SEMICONDUCTOR, INC.    13/965201    METHOD FOR
VERIFYING DIGITAL TO ANALOG CONVERTER DESIGN FREESCALE SEMICONDUCTOR, INC.   
13/965202    STATE RETENTION POWER GATED CELL FREESCALE SEMICONDUCTOR, INC.   
13/965731    EXTENDED PROTECTION FOR EMBEDDED ERASE OF NON-VOLATILE MEMORY CELLS
FREESCALE SEMICONDUCTOR, INC.    13/967337    BUILT-IN SELF TEST (BIST) WITH
CLOCK CONTROL FREESCALE SEMICONDUCTOR, INC.    13/967877    TEST STRUCTURE AND
METHODOLOGY FOR ESTIMATING SENSITIVITY OF PRESSURE SENSORS FREESCALE
SEMICONDUCTOR, INC.    13/968591    DATA BUS NETWORK INTERFACE MODULE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    13/969180    NON-VOLATILE MEMORY (NVM)
CELL, HIGH VOLTAGE TRANSISTOR, AND HIGH-K AND METAL GATE TRANSISTOR INTEGRATION

 

SCHEDULE 1B (Patents)

187



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/970535    STEERING TRAFFIC AMONG MULTIPLE
NETWORK SERVICES USING A CENTRALIZED DISPATCHER FREESCALE SEMICONDUCTOR, INC.   
13/970796    SPLIT-GATE NON-VOLATILE MEMORY CELLS HAVING GAP PROTECTION ZONES
FREESCALE SEMICONDUCTOR, INC.    13/971007    REDUNDANT SIGNED DIGIT (RSD)
ANALOG TO DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    13/971886    SECURE
PROVISIONING IN AN UNTRUSTED ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.   
13/971987    INTEGRATED SPLIT GATE NON-VOLATILE MEMORY CELL AND LOGIC STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    13/972284    LEVEL SHIFTER WITH STATIC
PRECHARGE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    13/972372    INTEGRATED SPLIT
GATE NON-VOLATILE MEMORY CELL AND LOGIC DEVICE FREESCALE SEMICONDUCTOR, INC.   
13/972838    SOLDER WETTABLE FLANGES AND DEVICES AND SYSTEMS INCORPORATING
SOLDER WETTABLE FLANGES FREESCALE SEMICONDUCTOR, INC.    13/972885    LEAD FRAME
BASED SEMICONDUCTOR DIE PACKAGE FREESCALE SEMICONDUCTOR, INC.    13/972933   
DECRYPTION KEY MANAGEMENT SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/973230   
SEMICONDUCTOR DEVICE WITH SELF-BIASED ISOLATION FREESCALE SEMICONDUCTOR, INC.   
13/973433    Method to Form a Polysilicon Nanocrystal Thin Film Storage Bitcell
within a High K Metal Gate Platform Technology Using a Gate Last Process to Form
Transistor Gates FREESCALE SEMICONDUCTOR, INC.    13/973549    SPLIT-GATE
NON-VOLATILE MEMORY (NVM) CELL AND DEVICE STRUCTURE INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    13/973697    POWER SWITCH WITH CURRENT LIMITATION AND
ZERO DIRECT CURRENT (DC) POWER CONSUMPTION FREESCALE SEMICONDUCTOR, INC.   
13/975359    PRESSURE SENSOR DEVICE AND ASSEMBLY METHOD FREESCALE SEMICONDUCTOR,
INC.    13/977076    METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    13/977082    INTEGRATED CIRCUIT DEVICE AND METHOD FOR
CALCULATING A PREDICATE VALUE FREESCALE SEMICONDUCTOR, INC.    13/977087   
PHASED-ARRAY RECEIVER, RADAR SYSTEM AND VEHICLE FREESCALE SEMICONDUCTOR, INC.   
13/978251    INTEGRATED CIRCUIT DEVICE AND METHOD FOR DETERMINING AN INDEX OF AN
EXTREME VALUE WITHIN AN ARRAY OF VALUES FREESCALE SEMICONDUCTOR, INC.   
13/979857    TRANSMITTER AND METHOD OF OPERATING A TRANSMITTER FREESCALE
SEMICONDUCTOR, INC.    13/979859    DEVICE AND METHOD FOR COMPUTING A FUNCTION
VALUE OF A FUNCTION FREESCALE SEMICONDUCTOR, INC.    13/979860    INTEGRATED
CIRCUIT DEVICE, VOLTAGE REGULATION CIRCUITRY AND METHOD FOR REGULATING A VOLTAGE
SUPPLY SIGNAL FREESCALE SEMICONDUCTOR, INC.    13/982854    INTEGRATED CIRCUIT
DEVICES AND METHODS FOR SCHEDULING AND EXECUTING A RESTRICTED LOAD OPERATION
FREESCALE SEMICONDUCTOR, INC.    13/983145    INTEGRATED CIRCUIT DEVICE, POWER
MANAGEMENT MODULE AND METHOD FOR PROVIDING POWER MANAGEMENT FREESCALE
SEMICONDUCTOR, INC.    13/983150    OVERCURRENT PROTECTION DEVICE AND METHOD OF
OPERATING A POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    13/983653   
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR,
INC.    13/985887    OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A
POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    13/985990    INTEGRATED CIRCUIT
DEVICE, ELECTRONIC DEVICE AND METHOD FOR FREQUENCY DETECTION FREESCALE
SEMICONDUCTOR, INC.    13/988366    INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING
SYSTEM AND METHOD FOR PREFETCHING LINES OF DATA THEREFOR

 

SCHEDULE 1B (Patents)

188



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    13/988425    METHOD FOR ENABLING CALIBRATION
DURING START-UP OF A MICRO CONTROLLER UNIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.    13/988549    INTEGRATED CIRCUIT AND A METHOD OF
POWER MANAGEMENT OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
13/988821    ERROR CORRECTING DEVICE, METHOD FOR MONITORING AN ERROR CORRECTING
DEVICE AND DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    13/989280   
METHOD AND APPARATUS FOR MANAGING POWER IN A MULTI-CORE PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    13/989288    SWITCHING ARRANGEMENT, INTEGRATED CIRCUIT
COMPRISING SAME, METHOD OF CONTROLLING A SWITCHING ARRANGEMENT, AND RELATED
COMPUTER PRORAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    13/995190    INTEGRATED
CIRCUIT DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA FREESCALE
SEMICONDUCTOR, INC.    14/003361    METHOD FOR RANKING PATHS FOR POWER
OPTIMIZATION OF AN INTEGRATED CIRCUIT DESIGN AND CORRESPONDING COMPUTER PROGRAM
PRODUCT FREESCALE SEMICONDUCTOR, INC.    14/005475    INTEGRATED CIRCUIT DEVICE
AND METHODS OF PERFORMING BIT MANIPULATION THEREFOR FREESCALE SEMICONDUCTOR,
INC.    14/006022    INTEGRATED CIRCUIT DEVICE AND METHOD FOR ENABLING
CROSS-CONTEXT ACCESS FREESCALE SEMICONDUCTOR, INC.    14/006034    PROCESSOR
SYSTEM WITH PREDICATE REGISTER, COMPUTER SYSTEM, METHOD FOR MANAGING PREDICATES
AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    14/006388   
INTEGRATED CIRCUIT AND METHOD FOR REDUCING AN IMPACT OF ELECTRICAL STRESS IN AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    14/007861    INTEGRATED
CIRCUIT DEVICE AND METHODS FOR PERFORMING CUT-THROUGH FORWARDING FREESCALE
SEMICONDUCTOR, INC.    14/008581    APPARATUS FOR FORWARD WELL BIAS IN A
SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    14/008583    A
METHOD AND APPARATUS FOR CONTROLLING FETCH-AHEAD IN A VLES PROCESSOR
ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    14/009009    RECEIVER DEVICE,
MULTI-FREQUENCY RADAR SYSTEM AND VEHICLE FREESCALE SEMICONDUCTOR, INC.   
14/009099    AMPLIFIERS AND RELATED INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR,
INC.    14/010557    PRESSURE SENSOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.    14/011160    METHOD FOR FORMING A PACKAGED
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    14/011289    Sequential
Wafer Bonding FREESCALE SEMICONDUCTOR, INC.    14/012884    NEGATIVE VOLTAGE
MEASUREMENT FREESCALE SEMICONDUCTOR, INC.    14/013792    ELECTRO-MECHANICAL
OSCILLATOR AND COMMON-MODE DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
14/013923    MICROELECTRONIC PACKAGES CONTAINING OPPOSING DEVICES AND METHODS
FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    14/015006    Split
Gate Nanocrystal Memory Integration FREESCALE SEMICONDUCTOR, INC.    14/015429
   SYSTEMS AND METHODS FOR SECURE BOOT ROM PATCH FREESCALE SEMICONDUCTOR, INC.
   14/015519    CLOCK GLITCH DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
14/015889    SECURE FIRMWARE FLASH CONTROLLER FREESCALE SEMICONDUCTOR, INC.   
14/016080    METHOD AND CIRCUIT FOR CONTROLLING TURN-OFF OF A SEMICONDUCTOR
SWITCHING ELEMENT FREESCALE SEMICONDUCTOR, INC.    14/016125    SINGLE PORT
MEMORY THAT EMULATES DUAL PORT MEMORY

 

SCHEDULE 1B (Patents)

189



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    14/016931    ELECTRONIC DEVICE INCLUDING
INTERCONNECTS WITH A CAVITY THEREBETWEEN AND A PROCESS OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    14/016957    WAFER-LEVEL GATE STRESS TESTING
FREESCALE SEMICONDUCTOR, INC.    14/017867    EDGE COUPLING OF SEMICONDUCTOR
DIES FREESCALE SEMICONDUCTOR, INC.    14/018091    SEMICONDUCTOR DEVICE AND
METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    14/019066   
MULTIPLE SENSE AXIS MEMS GYROSCOPE HAVING A SINGLE DRIVE MODE FREESCALE
SEMICONDUCTOR, INC.    14/020532    ESD PROTECTION USING ISOLATED DIODES
FREESCALE SEMICONDUCTOR, INC.    14/020840    PACKAGE-ON-PACKAGE SEMICONDUCTOR
SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    14/020841    COPPER PILLAR BUMP
AND FLIP CHIP PACKAGE USING SAME FREESCALE SEMICONDUCTOR, INC.    14/021485   
Method of Forming Different Voltage Devices with High-K Metal Gate FREESCALE
SEMICONDUCTOR, INC.    14/022646    METHODS FOR FORMING CONTACT LANDING REGIONS
IN SPLIT-GATE NON-VOLATILE MEMORY (NVM) CELL ARRAYS FREESCALE SEMICONDUCTOR,
INC.    14/022872    MASTER-SLAVE FLIP-FLOP WITH REDUCED SETUP TIME FREESCALE
SEMICONDUCTOR, INC.    14/023440    NON-VOLATILE MEMORY (NVM) CELL AND HIGH-K
AND METAL GATE TRANSISTOR INTEGRATION FREESCALE SEMICONDUCTOR, INC.    14/023781
   UNIVERSAL SPI (SERIAL PERIPHERAL INTERFACE) FREESCALE SEMICONDUCTOR, INC.   
14/024742    RECESSED SEMICONDUCTOR DIE STACK FREESCALE SEMICONDUCTOR, INC.   
14/028489    SYSTEM AND METHOD FOR DATA SYNCHRONIZATION ACROSS DIGITAL DEVICE
INTERFACES FREESCALE SEMICONDUCTOR, INC.    14/029766    SEMICONDUCTOR DEVICE
AND LEAD FRAME WITH INTERPOSER FREESCALE SEMICONDUCTOR, INC.    14/029779   
HEAT SPREADER FOR INTEGRATED CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.   
14/029783    SIDE VENTED PRESSURE SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
14/029976    SQUIB DRIVER DIAGNOSTIC CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR,
INC.    14/030952    SYSTEM-IN-PACKAGES CONTAINING EMBEDDED SURFACE MOUNT
DEVICES AND METHODS FOR THE FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.   
14/033622    NON-VOLATILE MEMORY (NVM) WITH DYNAMICALLY ADJUSTED REFERENCE
CURRENT FREESCALE SEMICONDUCTOR, INC.    14/034213    STACKED PROTECTION DEVICES
AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    14/035704   
TEMPERATURE DEPENDENT BIASING FOR LEAKAGE POWER REDUCTION FREESCALE
SEMICONDUCTOR, INC.    14/035999    PACKAGE ENCAPSULANT RELIEF FEATURE FREESCALE
SEMICONDUCTOR, INC.    14/038401    A MEMORY HAVING ONE TIME PROGRAMMABLE (OTP)
ELEMENTS AND A METHOD OF PROGRAMMING THE MEMORY FREESCALE SEMICONDUCTOR, INC.   
14/039562    SYSTEM AND METHOD FOR ENABLING MAXIMUM PERFORMANCE OPERATION WITHIN
AN EXTENDED AMBIENT TEMPERATURE RANGE FREESCALE SEMICONDUCTOR, INC.    14/039622
   3D DEVICE PACKAGING USING THROUGH-SUBSTRATE PILLARS FREESCALE SEMICONDUCTOR,
INC.    14/040795    METHOD AND DEVICE FOR GENERATING FLOATING-POINT VALUES
FREESCALE SEMICONDUCTOR, INC.    14/041449    METHOD OF MAKING A FLOATING GATE
NONVOLATILE MEMORY (NVM) WITH BREAKDOWN PREVENTION FREESCALE SEMICONDUCTOR, INC.
   14/041591    NON-VOLATILE MEMORY (NVM) AND HIGH-K AND METAL GATE INTEGRATION
USING GATE-LAST METHODOLOGY FREESCALE SEMICONDUCTOR, INC.    14/041647   
NON-VOLATILE MEMORY (NVM) AND HIGH-K AND METAL GATE INTEGRATION USING GATE-FIRST
METHODOLOGY FREESCALE SEMICONDUCTOR, INC.    14/041662    NON-VOLATILE MEMORY
(NVM) AND HIGH-K AND METAL GATE INTEGRATION USING GATE-LAST METHODOLOGY
FREESCALE SEMICONDUCTOR, INC.    14/041697    DYNAMIC PROGRAMMING FOR FLASH
MEMORY FREESCALE SEMICONDUCTOR, INC.    14/041910    DATA PROCESSING SYSTEM WITH
CACHE LINEFILL BUFFER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
14/041968    MOLD LOCKS FOR LAMINATE SUBSTRATES FREESCALE SEMICONDUCTOR, INC.   
14/042623    DEVICES AND STACKED MICROELECTRONIC PACKAGES WITH PARALLEL
CONDUCTORS AND INTRA-CONDUCTOR ISOLATOR STRUCTURES AND METHODS OF THEIR
FABRICATION FREESCALE SEMICONDUCTOR, INC.    14/042628    DEVICES AND STACKED
MICROELECTRONIC PACKAGAES WITH IN-TRENCH PACKAGE SURFACE CONDUCTORS AND METHODS
OF THEIR FABRICATION FREESCALE SEMICONDUCTOR, INC.    14/042662    ELECTRONIC
COMPONENT PACKAGE AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.   
61/835718    TIN-BASED WIREBOND STRUCTURES

 

SCHEDULE 1B (Patents)

190



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Registered Patents; Foreign

 

Owner

  

Country

   Patent #   

Title

FREESCALE SEMICONDUCTOR, INC.    SG    33552    CHEMICAL—MECHANICAL POLISHER AND
A PROCESS FOR POLISHING FREESCALE SEMICONDUCTOR, INC.    SG    33620    METHOD
AND APPARATUS FOR PLATI NG METALS FREESCALE SEMICONDUCTOR, INC.    SG    33670
   PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME FREESCALE
SEMICONDUCTOR, INC.    SG    40873    METHOD FOR READING AND RESTORI NG DATA IN
A DATA STORAGE ELEM ENT FREESCALE SEMICONDUCTOR, INC.    SG    45265    TRENCH
ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    SG    45511    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    SG    50467    DOUBLE IMPLANTED LATERALLY DIF
FUSED MOS DEVICE AND METHOD TH EREOF FREESCALE SEMICONDUCTOR, INC.    SG   
50524    SEMICONDUCTOR DEVICE HAVING ANTI-REFLECTIVE COATING AND METHOD FOR
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    SG    52265    SMART OPTICAL
CONNECTOR AND SMART OPTICAL CONNECTOR SYSTEM FREESCALE SEMICONDUCTOR, INC.    SG
   55996    PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    SG    60216    PACKAGING APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    SG    63831    METHOD FOR DEPOSITING A DIFFUSION BARRIER
FREESCALE SEMICONDUCTOR, INC.    SG    65067    CIRCUIT AND METHOD OF LIMITING
LEAKAGE CURRENT IN A MEMORY C IRCUIT FREESCALE SEMICONDUCTOR, INC.    SG   
65654    CIRCUIT FOR TRACKING RAPID CHA NGES IN MID-POINT VOLTAGE OF A DATA
SIGNAL FREESCALE SEMICONDUCTOR, INC.    SG    67359    METHOD OF FORMING A
UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A GATE ELECTRODE
DISPOSABLE SPACER FREESCALE SEMICONDUCTOR, INC.    SG    67526    METHOD AND
APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING ACCESS
TO IN SITU WAFER BACKSIDE PARTICLE DETECTION

 

SCHEDULE 1B (Patents)

191



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.

   SG    67542    VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.    SG    67572    A CHEMICAL MECHANICAL POLISHING
(CMP) SLURRY FOR COPPER AND METHOD OF USE IN INTEGRATED CIRCUIT MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    SG    68697    A CHEMICAL MECHANICAL POLISHING
SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    SG    69172    DATA
PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    SG    69959    SEMICONDUCTOR DEVICE AND FERRO
ELECTRIC CAPACITOR FREESCALE SEMICONDUCTOR, INC.    SG    71045    A METHOD FOR
MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED CIRCUIT STRUCTU
RE FREESCALE SEMICONDUCTOR, INC.    SG    71075    METHOD FOR PACKAGING AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG    71111    PROCESS FOR
DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    SG    71717    MEMORY SUITABLE FOR OPERATION AT LOW POWER
SUPPLY VOLTAGES AND SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    SG    72653
   SEMICONDUCTOR DEVICE HAVING FIELD ISOLATION AND A PROCESS FOR FORMING THE
DEVICE FREESCALE SEMICONDUCTOR, INC.    SG    72750    INTEGRATED CIRCUIT HAVING
A DUMMY STRUCTURE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
SG    74622    CLOCK RECOVERY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG   
75330    A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND
ELECTRONIC APPARATUS FREESCALE SEMICONDUCTOR, INC.    SG    77642    POINT OF
USE DILUTION TOOL AND METHOD FREESCALE SEMICONDUCTOR, INC.    SG    78283   
METHOD AND APPARATUS FOR PERFORMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    SG    79962    PROCESS FOR POLISHING DISSIMILAR
CONDUCTIVE LAYERS IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    SG
   82537    STATIC RANDOM ACCESS MEMORY FREESCALE SEMICONDUCTOR, INC.    SG   
83793    METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER FREESCALE
SEMICONDUCTOR, INC.    SG    84587    SEMICONDUCTOR DEVICE AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    SG    84605    SEMICONDUCTOR DEVICE
MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME FREESCALE SEMICONDUCTOR,
INC.    SG    84609    METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    SG    85687    INTEGRATED CIRCUIT HAVING A DUMMY
STRUCTURE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    SG   
85688    A METHOD FOR MANUFACTURING A LOW DIELECTRIC CONSTANT INTERLEVEL
INTEGRATED CIRCUIT STRUCTURE

FREESCALE SEMICONDUCTOR, INC.

   SG    85710    METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A
METAL OXIDE INTERFACE

 

SCHEDULE 1B (Patents)

192



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    SG    85923    SEMICONDUCTOR DEVICE AND A
PROCESS FOR DESIGNING A MASK FREESCALE SEMICONDUCTOR, INC.    SG    86339   
PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    SG
   88743    CONFIGURABLE LOGIC ARRAY FREESCALE SEMICONDUCTOR, INC.    SG   
88747    A METHOD AND MACHINE FOR UNDER FILLING AN ASSEMBLY TO FORM A
SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    SG    88805    PEAK
PROGRAM CURRENT APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    SG   
89364    METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE
CRYSTALLINE INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    SG    89365
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    SG
   89366    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    SG    90163    A SIGNAL PROCESSING
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG    90219    SEMICONDUCTOR DEVICE AND
A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
SG    90854    ETCHING SOLUTION AND METHOD FREESCALE SEMICONDUCTOR, INC.    SG
   91317    SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL
SILICON NITRIDE/OXIDE INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    SG
   92191    METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    SG    92367    METHOD AND APPARATUS FOR
MANUFACTURING AN INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    SG   
92495    SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION FREESCALE
SEMICONDUCTOR, INC.    SG    93085    ULTRA-LATE PROGRAMMING ROM AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    SG    93163    METHOD OF
MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING SYSTEM
THEREFOR FREESCALE SEMICONDUCTOR, INC.    SG    93596    DUAL METAL GATE
TRANSISTORS FOR CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    SG    93833   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    SG   
95621    UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION FREESCALE
SEMICONDUCTOR, INC.    SG    97850    SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE
SUPPORT MEMBER AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
SG    98005    SEMICONDUCTOR DEVICE AND PROCESS THEREFOR FREESCALE
SEMICONDUCTOR, INC.    SG    98237    SEMICONDUCTOR TILING STRUCTURE AND METHOD
OF FORMATION FREESCALE SEMICONDUCTOR, INC.    SG    98892    LITHOGRAPHY METHOD
FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    SG    98893    HIGH K DIELECTRIC FILM AND METHOD FOR
MAKING FREESCALE SEMICONDUCTOR, INC.    SG    99991    METHOD AND DEVICE FOR
CREATING AND USING PRE-INTERNALIZED PROGRAM FILES

 

SCHEDULE 1B (Patents)

193



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    SG    100552    METHOD OF FORMING AN INTEGRATED
CIRCUIT DEVICE USING DUMMY FEATURES AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    SG    100560    INTEGRATION OF TWO MEMORY TYPES ON THE
SAME INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG    100732   
PROGRAMMABLE DELAY CONTROL IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    SG   
101116    SEMICONDUCTOR DEVICE AND A METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    SG    101201    SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING
CACHE MEMORY BURST CYCLES FREESCALE SEMICONDUCTOR, INC.    SG    101423   
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    SG   
101949    METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    SG    102485    PROCESS FOR MAKING A MIM CAPACITOR
FREESCALE SEMICONDUCTOR, INC.    SG    102553    CIRCUIT AND METHOD OF FREQUENCY
SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL INTERFACE FREESCALE SEMICONDUCTOR,
INC.    SG    103040    METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    SG    103248    PROGRAMMABLE DELAY CONTROL IN A
MEMORY FREESCALE SEMICONDUCTOR, INC.    SG    106181    SEMICONDUCTOR PACKAGE
DEVICE AND METHOD OF FORMATION AND TESTING FREESCALE SEMICONDUCTOR, INC.    SG
   107700    METHOD AND SYSTEM FOR DETERMINING A THICKNESS OF A LAYER FREESCALE
SEMICONDUCTOR, INC.    SG    112136    METHOD FOR ELIMINATING VOIDING IN PLATED
SOLDER FREESCALE SEMICONDUCTOR, INC.    SG    113084    THIN GAAS WITH COPPER
BACK-METAL STRUCTURE FREESCALE SEMICONDUCTOR, INC.    SG    113189    METHOD AND
APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO RETICLE
COORDINATES USING CAD DATA FREESCALE SEMICONDUCTOR, INC.    SG    113301   
METAL REDUCTION IN WAFER SCRIBE AREA FREESCALE SEMICONDUCTOR, INC.    SG   
113302    UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES FREESCALE SEMICONDUCTOR,
INC.    SG    113645    APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE
PRESSURE MONITORING SYSTEM FREESCALE SEMICONDUCTOR, INC.    SG    113921   
WIREBONDING INSULATED WIRE FREESCALE SEMICONDUCTOR, INC.    SG    114077   
MULTI-DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    SG    116107   
CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    SG    119489    SEMICONDUCTOR DEVICE WITH NANOCLUSTERS
FREESCALE SEMICONDUCTOR, INC.    IL    121044    DYNAMIC MEMORY DEVICE WITH REF
RESH METHOD FREESCALE SEMICONDUCTOR, INC.    SG    121556    METHOD AND
APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR FREESCALE SEMICONDUCTOR,
INC.    SG    122151    WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.    SG    122419    IMMERSION LITHOGRAPHY TECHNIQUE
AND PRODUCT USING A PROTECTION LAYER COVERING THE RESIST FREESCALE
SEMICONDUCTOR, INC.    SG    123159    LAND GRID ARRAY PACKAGED DEVICE AND
METHOD OF FORMING SAME

 

SCHEDULE 1B (Patents)

194



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    SG    124223    INTEGRATED CIRCUIT MEMORY
HAVING A FUSE DETECT CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   SG    126214    METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING FREESCALE
SEMICONDUCTOR, INC.    SG    127587    LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.    SG    127590    METHOD FOR ASSEMBLING A
SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.   
TW    128143    FAST START-UP CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
00128673    A SIGNAL PROCESSING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG   
130855    METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    SG    131559    PACKAGED
DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    SG    131913
   METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE SEMICONDUCTOR,
INC.    SG    132619    METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    SG    133486    METHOD OF MAKING EXPOSED PAD BALL GRID
ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    SG    133747    METHODS AND
APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    SG    134715    METHOD OF MAKING REINFORCED SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    SG    135133    METHOD OF TESTING FOR
POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    SG    135172    METHOD FOR FORMING REINFORCED INTERCONNECTS ON A
SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    KR    144805    PROCESS FOR FORMING
TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH TEMPERATURE PROPERTIES
FREESCALE SEMICONDUCTOR, INC.    SG    144997    METHOD AND APPARATUS FOR A
STEPPED-DRIFT MOSFET FREESCALE SEMICONDUCTOR, INC.    SG    145015    INTEGRATED
CIRCUIT WITH MEMORY AND METHOD OF CONFIGURING A MEMORY FREESCALE SEMICONDUCTOR,
INC.    SG    145843    METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    SG    151356    METHODS
AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE FREESCALE SEMICONDUCTOR,
INC.    KR    175973    METHOD AND APPARATUS FOR PROVI DING A VIDEO
SYNCHRONISING SIG NAL OF A PREDETERMINED POLARIT Y FREESCALE SEMICONDUCTOR, INC.
   KR    182291    SEMICONDUCTOR PRESSURE SENSOR MEANS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    187523    A HIGH FREQUENCY (HF) DEVICE AND IT'S
METHOD OF MANUFACTURE. FREESCALE SEMICONDUCTOR, INC.    IN    190560   
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILTER FREESCALE
SEMICONDUCTOR, INC.    KR    194848    FLAGLESS SEMICONDUCTOR PACKAGE FREESCALE
SEMICONDUCTOR, INC.    MX    195558    METHOD FOR MAKING AN ELECTRONI C
COMPONENT HAVING AN ORGANIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    KR   
198911    EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND
OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    204199    NITRIDE
REMOVAL METHOD

 

SCHEDULE 1B (Patents)

195



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    MX    206431    PROCESS FOR DEPOSITING A LAYER
OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   KR    217450    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    219772    SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE
SUPPORT MEMBER AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
IN    226855    INTEGRATED CIRCUIT DIE I/O CELLS FREESCALE SEMICONDUCTOR, INC.
   IN    227878    MULTI-DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.
   KR    232939    METHOD FOR PLATING USING NESTE D PLATING BUSES AND SEMICONDUC
TOR DEVICE HAVING THE SAME FREESCALE SEMICONDUCTOR, INC.    IN    236528   
SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME FREESCALE SEMICONDUCTOR, INC.    IN    237654   
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    IN    238056    DIE
ENCAPSULATION USING A POROUS CARRIER FREESCALE SEMICONDUCTOR, INC.    IN   
238717    CELLULAR MODEM PROCESSING FREESCALE SEMICONDUCTOR, INC.    IN   
239828    PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    IN    240630    NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE
ELECTRODE FOR HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    IN    243471   
METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING
FREESCALE SEMICONDUCTOR, INC.    IN    244610    MULTIPLE BURST PROTOCOL DEVICE
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    IN    246001    METHOD AND APPARATUS
FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   IN    249366    AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    IN    249921    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER FREESCALE SEMICONDUCTOR, INC.    IN
   255421    MEMORY DEVICE WITH A DATA HOLD LATCH FREESCALE SEMICONDUCTOR, INC.
   IN    255616    METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON
GERMANIUM FREESCALE SEMICONDUCTOR, INC.    KR    256378    METHOD AND APPARATUS
FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR FREESCALE SEMICONDUCTOR, INC.
   IN    256521    MOTION SENSING FOR TIRE PRESSURE MONITORING FREESCALE
SEMICONDUCTOR, INC.    IN    257314    WIRELESS TRANSCEIVER AND METHOD OF
OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    267002    METHOD AND
APPARATUS FOR CONTR OLLING THE DISPLAY OF A VIDEO IMAGE FREESCALE SEMICONDUCTOR,
INC.    KR    275059    EXTENSIBLE CENTRAL PROCESSING UNIT FREESCALE
SEMICONDUCTOR, INC.    KR    276790    SIGMA-DELTA MODULATOR WITH IMP ROVED TONE
REJECTION AND METHO D THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    283827   
DATA PROCESSOR WITH AN EFFICIE NT BIT MOVE CAPABILITY AND MET HOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    286197    DATA PROCESSOR INITIALIZATION
PROGRAM AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

196



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    287600    DATA PROCESSING SYSTEM
PROVIDING AN EXTENSIBLE REGISTER AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    KR    289594    SCAN TEST CIRCUIT FOR USE IN SEMICONDUCTOR INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    292213    DIGITAL INTEGRATOR WITH
REDUCE D CIRCUIT AREA AND ANALOG-TO-D IGITAL CONVERTER USING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    298562    LINEAR ATTENUATOR FOR CURRENT- MODE
DIGITAL-TO-ANALOG CONVERT ER (DAC) OR THE LIKE FREESCALE SEMICONDUCTOR, INC.   
KR    298563    SEMICONDUCTOR PACKAGE AND METH OD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    300257    LOCALIZED ATD SUMMATION FOR A MEMORY
FREESCALE SEMICONDUCTOR, INC.    KR    300258    METHOD AND STRUCTURE FOR
FORMING AN INTEGRATED CIRCUIT PATTE RN ON A SEMICONDUCTOR SUBSTRAT E FREESCALE
SEMICONDUCTOR, INC.    KR    306935    TRENCH ISOLATION STRUCTURE IN AN
INTEGRATED CIRCUIT AND METH OD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    KR
   310399    METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR
INTERFACE BUS FREESCALE SEMICONDUCTOR, INC.    KR    311168    N-TYPE HIGFET AND
METHOD FREESCALE SEMICONDUCTOR, INC.    KR    311170    METHOD OF FORMING A
UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A GATE ELECTRODE
DISPOSABLE SPACER FREESCALE SEMICONDUCTOR, INC.    KR    325278    A DATA
PROCESSOR FOR EXECUTING A FUZZY LOGIC OPERATION AND M ETHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    326693    POWER MOS TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    KR    326694    METHOD FOR FABRICATING A SEMIC ONDUCTOR
DEVICE USING LATERAL GETTERING FREESCALE SEMICONDUCTOR, INC.    KR    328160   
MEMORY HAVING BIT LINE LOAD WI TH AUTOMATIC BIT LINE PRECHARG E AND EQUALIZATION
FREESCALE SEMICONDUCTOR, INC.    KR    329454    PROCESS FOR DEPOSITING A LAYER
OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   KR    330294    A BUS PROTOCAL AND METHOD FOR CONTROLLING A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    KR    334184    METHOD AND APPARATUS FOR TESTI
NG A STATIC RAM FREESCALE SEMICONDUCTOR, INC.    KR    335019    RESISTOR
STRUCTURE AND METHOD OF SETTING A RESISTANCE VALUE FREESCALE SEMICONDUCTOR, INC.
   KR    341943    A CHARGE PUMP WITH A PROGRAMMA BLE PUMP CURRENT AND SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    341945    METHOD OF ADHESION TO A POLYMI
DE SURFACE BY FORMATION OF COV ALENT BONDS FREESCALE SEMICONDUCTOR, INC.    KR
   346320    PRESSURE SENSOR WITH STRESS IS OLATION PLATFORM HERMETICALLY SEALED
TO PROTECT SENSOR DIE FREESCALE SEMICONDUCTOR, INC.    KR    350005    FREQUENCY
INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER FREESCALE SEMICONDUCTOR,
INC.    KR    350568    DATA PROCESSING SYSTEM FOR PER FORMING A DEBUG FUNCTION
AND M ETHOD THEREFOR

 

SCHEDULE 1B (Patents)

197



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    350815    METHOD FOR FORMING A DIELECTRI
C HAVING IMPROVED PERFORMANCE FREESCALE SEMICONDUCTOR, INC.    KR    351574   
ELECTRONIC DEVICE ENCLOSURE IN CLUDING A CONDUCTIVE CAP AND S UBSTRATE FREESCALE
SEMICONDUCTOR, INC.    KR    353337    METHOD AND APPARATAUS FOR SEMI CONDUCTOR
DEVICE OPTIMIZATION USING ON-CHIP VERIFICATION FREESCALE SEMICONDUCTOR, INC.   
KR    354578    SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE
MATERIAL AND A PROCESS FOR FOR MING THE DEVICE FREESCALE SEMICONDUCTOR, INC.   
KR    354932    DATA PROCESSOR HAVING SHOW CYC LES ON A FAST MULTIPLEXED BUS AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    354933    METHOD AND
APPARATUS FOR COMMU NICATING BETWEEN MASTER AND SL AVE ELECTRONIC DEVICES WHERE
T HE SLAVE DEVICE MAY BE HAZARDO US FREESCALE SEMICONDUCTOR, INC.    KR   
354934    METHOD AND APPARATUS FOR IMPLE MENTING A BUS PROTOCOL HAVING IN-ORDER
TERMINATION FREESCALE SEMICONDUCTOR, INC.    KR    355691    III-V SEMICONDUCTOR
STRUCTURE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    KR   
355692    SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R
FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    357803    METHOD OF
FABRICATING MULTI-CH IP PACKAGES FREESCALE SEMICONDUCTOR, INC.    KR    357806
   A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    KR    359395   
CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION FREESCALE SEMICONDUCTOR,
INC.    KR    361716    LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR PACKAGE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    KR    362297    CHEMICAL—MECHANICAL
POLISHER AND A PROCESS FOR POLISHING FREESCALE SEMICONDUCTOR, INC.    KR   
365059    MULTIBIT SHIFTING APPARATUS DA TA PROCESSOR USING SAME AND ME THOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    365060    COMBINED
MULTIPLIER/SHIFTER AN D METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR   
365061    SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    368191    PROCESS FOR POLISHING AND ANAL YZING A
LAYER OVER A PATTERNED SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
KR    369913    SEMICONDUCTOR DEVICE HAVING MU LTIPLE OVERLAPPING ROWS OF BON D
PADS WITH CONDUCTIVE INTERCO NNECTS AND METHOD OF PAD PLACE FREESCALE
SEMICONDUCTOR, INC.    KR    370308    METHOD FOR PROBING A SEMICONDU CTOR WAFER
FREESCALE SEMICONDUCTOR, INC.    KR    372467    A METHOD FOR MANUFACTURING A L
OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED CIRCUIT STRUCTU RE FREESCALE
SEMICONDUCTOR, INC.    KR    374732    SEMICONDUCTOR WAFER CONTACT SY STEM AND
METHOD FOR CONTACTING A SEMICONDUCTOR WAFER

 

SCHEDULE 1B (Patents)

198



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    375251    DATA PROCESSING SYSTEM FOR EVA
LUATING FUZZY LOGIC RULES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
KR    375252    DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARALLEL
INPUT/OUTPUT PORT FREESCALE SEMICONDUCTOR, INC.    KR    376628    CONDUCTIVE
INTERCONNECT STRUCT URE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.   
KR    376629    DATA PROCESSOR WITH CIRCUIT FO R REGULATING INSTRUCTION THROU
GHPUT AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    KR    380697   
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.    KR    381074    FLEXIBLE PIN CONFIGURATION FOR
USE IN A DATA PROCESSING SYST EM DURING A RESET OPERATION AN D METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    381316    METHOD AND APPARATUS FOR PROCE
SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING ACCESS TO IN SITU WAFER
BACKSIDE PAR TICLE DETECTION FREESCALE SEMICONDUCTOR, INC.    KR    381823   
ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS FREESCALE
SEMICONDUCTOR, INC.    KR    385383    DATA PROCESSING SYSTEM FOR ACC ESSING AN
EXTERNAL DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR   
385499    DATA PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    386199    METHOD AND
APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES FREESCALE
SEMICONDUCTOR, INC.    KR    387189    PROTECTION CIRCUIT AND A CIRCUIT FOR A
SEMICONDUCTOR-ON-INSULATOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    387193
   DATA PROCESSING SYSTEM FOR PER FORMING A TRACE FUNCTION AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    387194    INSULATED GATE FIELD EFFECT TR
ANSISTOR HAVING SUBTHRESHOLD S WING AND METHOD FOR FABRICATIN G FREESCALE
SEMICONDUCTOR, INC.    KR    388734    PROGRAMMABLE CAPACITOR ARRAY A ND METHOD
OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    KR    389768    SEMICONDUCTOR
DEVICE WITH ESD PROTECTION AND A PROCESS FOR F ORMING THE DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    392722    METHOD FOR GENERICALLY DESCRIB ING
MEASURED RESULTS FREESCALE SEMICONDUCTOR, INC.    KR    393699    PIEZORESISTIVE
SENSOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    KR    394166    DATA
PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    394517    METHOD FOR FORMING A TRENCH IS
OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR
   394897    METHOD AND CIRCUIT FOR INITIAL IZING A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    396926    METHOD AND APPARATUS FOR CALCU
LATING A DIVIDER IN A DIGITAL PHASE LOCK LOOP FREESCALE SEMICONDUCTOR, INC.   
KR    398982    AUTOMOBILE AIRBAG SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR   
400949    MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD

 

SCHEDULE 1B (Patents)

199



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    402504    MONOLITHIC THIN FILM RESONATOR
LATTICE FILTER AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    KR   
402875    MEDIA COMPATIBLE MICROSENSOR STRUCTURE AND METHODS OF MANUFA CTURING
AND USING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    404992    METHOD FOR
PLANARIZING A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    KR    405843
   METHOD AND APPPARATUS FOR SELECTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    415871    THIN FILM
PIEZOELECTRIC ARRAYS WITH ENHANCED COUPLING AND FA BRICATION METHOD FREESCALE
SEMICONDUCTOR, INC.    KR    417744    AMPLITUDE ADJUST CIRCUIT AND M ETHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    418318    WIREBONDLESS MODULE
PACKAGE AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    KR    420893
   MICROWAVE INTEGRATED CIRCUIT PASSIVE ELEMENT STRUCTURE AND METHOD FOR
REDUCING SIGNAL PROP AGATION LOSSES FREESCALE SEMICONDUCTOR, INC.    KR   
428526    METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATOR
TECHNOLOGY FREESCALE SEMICONDUCTOR, INC.    KR    429319    METHOD FOR MAKING AN
ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.
   KR    429321    SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A
THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    430696    PROCESS FOR FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    436098    METHOD AND APPARATUS FOR
ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    KR    439613    METHOD FOR MOLDING USING AN IO N
IMPLANTED HOLD FREESCALE SEMICONDUCTOR, INC.    KR    439781    DATA PROCESSING
SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    439783    MEMORY SUITABLE FOR OPERATION
AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.
   KR    440361    DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    440651    METHOD FOR
FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED SURFACE
MICROMACH INED STRUCTURES FREESCALE SEMICONDUCTOR, INC.    KR    440655   
METHOD AND APPARATUS FOR ACCES SING A REGISTER IN A DATA PROC ESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    446564    POWER REDUCTION INA A DATA PRO
CESSING SYSTEM USING PIPELINE REGISTERS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    446996    PRECISION CURRENT LIMIT CIRCUI T
FREESCALE SEMICONDUCTOR, INC.    KR    453118    DRAM REFRESH WHILE NOT A BUS M
ASTER FREESCALE SEMICONDUCTOR, INC.    KR    456649    PRECONDITIONER FOR A
POLISHING PAD AND METHOD FOR USING THE SAME

 

SCHEDULE 1B (Patents)

200



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    457478    METHOD FOR ACCESSING MEMORY BY
SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL FREESCALE SEMICONDUCTOR, INC.   
KR    459738    INTEGRATED CIRCUIT INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI
MER CAPABILITY FREESCALE SEMICONDUCTOR, INC.    KR    465356    CONSTANT HIGH Q
VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR,
INC.    KR    466902    SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR
ACCESSING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    467123    METHOD FOR
REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING FREESCALE SEMICONDUCTOR,
INC.    KR    470240    METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO
VARIOUS SUBSTRATES DURING ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE FREESCALE
SEMICONDUCTOR, INC.    KR    470516    DISTRIBUTED TAG CACHE MEMORY S YSTEM AND
METHOD FOR STORING D ATA IN THE SAME FREESCALE SEMICONDUCTOR, INC.    KR   
475324    SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT FREESCALE
SEMICONDUCTOR, INC.    KR    476483    NON-VOLATILE REGISTER AND METH OD FOR
ACCESSING DATA THEREIN FREESCALE SEMICONDUCTOR, INC.    KR    476484    PROCESS
FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    479243    METHOD FOR MAKING SEMICONDUCTO R DEVICES
HAVING ELECTROPLATED LEADS FREESCALE SEMICONDUCTOR, INC.    KR    484330    A
SERIAL INTERFACE WITH REGIST ER SELECTION WHICH USES CLOCK COUNTING, CHIP SELECT
PULSING, AND NO ADDRESS BITS FREESCALE SEMICONDUCTOR, INC.    KR    484551   
SEMICONDUCTOR PACKAGE BOND POS T CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    484584    INTEGRATED CIRCUIT
MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N FREESCALE SEMICONDUCTOR, INC.    KR
   486396    METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER FREESCALE
SEMICONDUCTOR, INC.    KR    489157    SEMICONDUCTOR DEVICE AND METHOD FOR
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    489452    LED DISPLAY
PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION FREESCALE
SEMICONDUCTOR, INC.    KR    490180    INTEGRATED CIRCUIT HAVING A DU MMY
STRUCTURE AND METHOD OF MA KING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR   
492041    DATA PROCESSING SYSTEM HAVING A CACHE AND METHOD THERFOR FREESCALE
SEMICONDUCTOR, INC.    KR    495457    INTEGRATED CIRCUIT MEMORY WITH
MULTIPLEXED REDUNDANT COLUMN DATA PATH FREESCALE SEMICONDUCTOR, INC.    KR   
495960    METHOD FOR MAKING A SEMICONDUC TOR DEVICE HAVING ANTI-REFLECT IVE
COATING FREESCALE SEMICONDUCTOR, INC.    KR    498789    BUFFER CIRCUIT HAVING
VARIABLE OUTPUT IMPEDANCE FREESCALE SEMICONDUCTOR, INC.    KR    501962   
ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    KR    503693    METHOD OF GROWING GALLIUM NITR IDE ON A
SPINEL SUBSTRATE

 

SCHEDULE 1B (Patents)

201



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    504413    APPARATUS AND METHOD FOR
ETCHING A DIELECTRIC LAYER OVER A SEMICONDUCTOR SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    KR    504969    INTEGRATED CIRCUIT HAVING STAN DBY
CONTROL FOR MEMORY AND MET HOD THEREOF FREESCALE SEMICONDUCTOR, INC.    KR   
505513    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    KR    507516    CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT
SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    509659    PROCESS FOR POLISHING A
SEMICO NDUCTOR DEVICE SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    KR    511141   
METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT
PARTICLE CONTAM INATION FREESCALE SEMICONDUCTOR, INC.    KR    513409   
APPARATUS AND METHOD FOR PATTERNING A SURFACE FREESCALE SEMICONDUCTOR, INC.   
KR    514701    SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    KR    518096    CONTROL GATE DRIVER CIRCUIT FO R A
NON-VOLATILE MEMORY AND ME MORY USING SAME FREESCALE SEMICONDUCTOR, INC.    KR
   519862    CIRCUIT AND METHOD FOR EVALUAT ING FUZZY LOGIC RULES FREESCALE
SEMICONDUCTOR, INC.    KR    528269    METHOD AND APPARATUS FOR PERFO RMING
MICROPROCESSOR INTEGER DIVISION OPERATIONS USING FLOAT ING POINT HARDWARE
FREESCALE SEMICONDUCTOR, INC.    KR    528553    OPTICAL SEMICONDUCTOR COMPONEN
T AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    KR    528559   
INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.    KR    530431    PROCESS FOR FORMING A SEMICOND
UCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    0544245    APPARATUS FOR
RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS FREESCALE SEMICONDUCTOR,
INC.    KR    544805    A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM
AND A METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    546227    FAST
START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM FREESCALE SEMICONDUCTOR,
INC.    KR    546943    METHOD FOR DEPOSITING A DIFFUSION BARRIER FREESCALE
SEMICONDUCTOR, INC.    KR    548973    CIRCUIT AND METHOD OF LIMITING LEAKAGE
CURRENT IN A MEMORY C IRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    553626   
SURFACE MOUNTABLE FLEXIBLE INTERCONNECT FREESCALE SEMICONDUCTOR, INC.    KR   
559062    SEMICONDUCTOR COMPONENT AND ME THOD OF FABRICATION FREESCALE
SEMICONDUCTOR, INC.    KR    562695    METHOD AND APPARATUS FOR IN-LI NE
MEASURING BACKSIDE WAFER LE VEL CONTAMINATION OF A SEMICON DUCTOR WAFER
FREESCALE SEMICONDUCTOR, INC.    KR    563009    METHOD FOR REDUCING PARTICLES
DEPOSITED ONTO A SEMICONDUCTOR WAFER DURING PLASMA PROCESSIN G FREESCALE
SEMICONDUCTOR, INC.    KR    563012    METHOD AND APPARATUS FOR INTER FACING A
PROCESSOR TO A COPROC ESSOR

 

SCHEDULE 1B (Patents)

202



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    563748    PROCESS FOR FORMING A SEMICOND
UCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    564070    SENSE AMPLIFIER
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    565018    ETCHING APPARATUS AND
METHOD OF ETCHING A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    KR    569614   
METHOD FOR MANUFACTURING A SEM ICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   KR    572813    SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU
RE AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    KR    573175   
METHOD OF FORMING A SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    KR    573501    VARIABLE CAPACITOR AND METHOD FOR
FABRICATING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR    574181    MEMORY
DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD FREESCALE
SEMICONDUCTOR, INC.    KR    576675    SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD
FREESCALE SEMICONDUCTOR, INC.    KR    576987    A METHOD FOR MANUFACTURING AND
DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC APPARATUS FREESCALE SEMICONDUCTOR,
INC.    KR    577620    UNIVERSAL TRANSPORT APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    KR    578259    ELECTRONIC DEVICE AND METHOD F OR FORMING
A MEMBRANNE FOR AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    KR   
585563    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    KR    588790    METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT
INSTRUCTION PR OCESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    KR
   589865    SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.    KR    591026    INTEGRATED CIRCUIT MEMORY HAVI
NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
KR    596947    METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    597325    POINT OF
USE DILUTION TOOL AND METHOD FREESCALE SEMICONDUCTOR, INC.    KR    597328   
DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF FREESCALE
SEMICONDUCTOR, INC.    KR    599326    SWITCHED CAPACITOR CIRCUIT AND METHOD FOR
REDUCING SAMPLING NOISE FREESCALE SEMICONDUCTOR, INC.    KR    601745   
COMPUTER INSTRUCTION WHICH GEN ERATES MULTIPLE RESULTS OF DIF FERENT DATA TYPES
TO IMPROVE S OFTWARE EMULATION FREESCALE SEMICONDUCTOR, INC.    KR    605051   
METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT FREESCALE SEMICONDUCTOR,
INC.    KR    606578    CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    616767    RECEIVER WITH IMPROVED
DIGITAL INTERMEDIATE TO BASE BAND DEMODULATOR FREESCALE SEMICONDUCTOR, INC.   
KR    617884    PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D
ISTORTION CORRECTION FREESCALE SEMICONDUCTOR, INC.    KR    620258    MULTI-WAY
CACHE APPARATUS AND METHOD

 

SCHEDULE 1B (Patents)

203



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    621814    INTEGRATED CIRCUIT INTERCONNEC
T METHOD AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    KR    627986   
SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    630247    METHOD OF PROBING A SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    KR    632198    METHOD AND APPARATUS FOR EXTEN DING
FATIGUE LIFE OF SOLDER JO INTS IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    632712    METHOD FOR FORMING INTERCONNEC T BUMPS ON
A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    KR    634030    QUANTUM
RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR N ANO-MEMORY ELEMENTS
FREESCALE SEMICONDUCTOR, INC.    KR    639049    A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    KR    647446    CIRCUIT AND METHOD FOR
INTERLEAVING A DATA STREAM FREESCALE SEMICONDUCTOR, INC.    KR    647995   
METHOD FOR FORMING A SEMICONDU CTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR
   647996    PROCESS FOR FORMING A CONDUCTI VE STRUCTURE AND A SEMICONDUCT OR
DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    659918    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING FLOW OF REACTANTS
FREESCALE SEMICONDUCTOR, INC.    KR    665484    PROGRAMMABLE DELAY CONTROL IN A
MEMORY FREESCALE SEMICONDUCTOR, INC.    KR    675494    SEMICONDUCTOR DEVICE AND
PROCESS FOR MANUFACTURING AND PACAKAGING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    676213    METHOD FOR FABRICATING A SEMICONDUCTOR
STRUCTURE HAVING A STABLE CRYSTALLINE INTERFACE WITH SILICON FREESCALE
SEMICONDUCTOR, INC.    KR    678354    METHOD AND DATA PROCESSING SYS TEM FOR
USING QUICK DECODE INS TRUCTIONS FREESCALE SEMICONDUCTOR, INC.    KR    678877
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR
   680519    MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS
FREESCALE SEMICONDUCTOR, INC.    KR    682286    LINEAR CAPACITOR STRUCTURE IN A
CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    KR    682818    REFERENCE CIRCUIT
AND METHOD FREESCALE SEMICONDUCTOR, INC.    KR    688041    VOLTAGE VARIABLE
CAPACITOR WITH IMPROVED C-V LINEARITY FREESCALE SEMICONDUCTOR, INC.    KR   
688311    CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL
PERIPHERAL INTERFACE FREESCALE SEMICONDUCTOR, INC.    KR    690225    DATA
PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING FREESCALE SEMICONDUCTOR,
INC.    KR    695662    A PROCESS FOR FORMING A SEMICONDUCTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    KR    697714    METHOD OF PREPARING CRYSTALLIN
E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
KR    705301    MEMORY CELL, METHOD OF FORMATION, AND OPERATION FREESCALE
SEMICONDUCTOR, INC.    KR    707120    METHOD OF FORMING A COPPER LAY ER OVER A
SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    KR    708228    SINGLE
SUPPLY HFET WITH TEMPERATURE COMPENSATION

 

SCHEDULE 1B (Patents)

204



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    711956    GAIN CONTROLLER FOR CIRCUIT
HAVING IN-PHASE AND QUADRATURE CHANNELS, AND METHOD FREESCALE SEMICONDUCTOR,
INC.    KR    714661    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    714668    LOAD CAPACITANCE COMPENSATED BUFFER AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    717973    CIRCUIT AND
METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC DISCHARGES
FREESCALE SEMICONDUCTOR, INC.    KR    718821    STRESS COMPENSATION COMPOSITION
AND SEMICONDUCTOR COMPONENT FORMED USING THE STRESS COMPENSATION COMPOSITION
FREESCALE SEMICONDUCTOR, INC.    KR    719384    LOW PROFILE INTERCONNECT
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    KR    722177    SEMICONDUCTOR DEVICE
AND A PROCESS FOR DESIGNING A MASK FREESCALE SEMICONDUCTOR, INC.    KR    733733
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR
   733736    DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS FREESCALE
SEMICONDUCTOR, INC.    KR    734158    FLEXIBLE INTERRUPT CONTROLLER THAT
INCLUDES AN INTERRUPT FORCE REGISTER FREESCALE SEMICONDUCTOR, INC.    KR   
736057    DUAL DIGITAL LOW IF COMPLEX RECEIVER FREESCALE SEMICONDUCTOR, INC.   
KR    737174    SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND
A PROCESS FOR MAKING A MASKING DATABASE FREESCALE SEMICONDUCTOR, INC.    KR   
738242    METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE
LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    KR    748070    PEAK PROGRAM
CURRENT REDUCTION APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    KR   
748377    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    KR    749290    UV CURE PROCESS AND TOOL FOR
LOW K FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    KR    754759    CONVERSION
BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS FREESCALE SEMICONDUCTOR, INC.    KR
   756587    METHOD OF FORMING A SEMICONDUC TOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    KR    757695    COMPONENT AND METHOD FOR MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    KR    761226    METHOD FOR FORMING A BARRIER L AYER FOR
USE IN A COPPER INTER CONNECT FREESCALE SEMICONDUCTOR, INC.    KR    761232   
SEMICONDUCTOR DEVICE USING A BARRIER LAYER FREESCALE SEMICONDUCTOR, INC.    KR
   761671    EDGE GROWTH HETEROEPITAXY FREESCALE SEMICONDUCTOR, INC.    KR   
762111    SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    763173    METHOD AND APPARATUS FOR
CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET FREESCALE SEMICONDUCTOR, INC.
   KR    766732    DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD
CONTEXT SWITCH FREESCALE SEMICONDUCTOR, INC.    KR    767615    ACCELERATION
SENSOR AND METHOD OF MANUFACTURE

 

SCHEDULE 1B (Patents)

205



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    777147    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    779869    ELECTRONIC COMPONENT AND METHOD
OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    KR    785646    MULTI-MODE RADIO
COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE. FREESCALE SEMICONDUCTOR, INC.
   KR    794155    SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF
MAKING SAME FREESCALE SEMICONDUCTOR, INC.    KR    794476    MECHANICALLY ROBUST
PAD INTERFACE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    794482
   ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR,
INC.    KR    795315    APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY
SIGNAL FREESCALE SEMICONDUCTOR, INC.    KR    801863    ELECTROSTATIC DISCHARGE
(ESD) PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    809860   
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    810932    ELECTRIC DRIVER CIRCUIT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    KR    814270    INSTRUCTION CACHE AND METHOD
FOR REDUCING MEMORY CONFLICTS FREESCALE SEMICONDUCTOR, INC.    KR    815063   
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.    KR    815068    METHOD AND APPARATUS FOR
DETECTING AND COMPENSATING DIGITAL LOSSES IN A COMMUNICATIONS NETWORK FREESCALE
SEMICONDUCTOR, INC.    KR    818902    METHOD AND APPARATUS FOR MANUFACTURING AN
INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    KR    819720    DATA
PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    822228    SEMICONDUCTOR DEVICE AND METHOD
OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    KR    822232    SEMICONDUCTOR
DEVICE AND PROCESS FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR   
823464    METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    826464    APPARATUS FOR REDUCING DC OFFSET IN A
RECEIVER FREESCALE SEMICONDUCTOR, INC.    KR    827216    MICROELECTRONIC
PIEZOELECTRIC STRUCTURE FREESCALE SEMICONDUCTOR, INC.    KR    829403    METHOD
AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE FREESCALE SEMICONDUCTOR, INC.
   KR    830361    ACTIVE BIAS CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR   
835130    OSCILLATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    840137   
TRANSMITTER FOR A CONTROLLED- SHAPE SWITCHED SIGNAL ON A COMMUNICTION LINE.
FREESCALE SEMICONDUCTOR, INC.    KR    849377    LITHOGRAPHIC TEMPLATE FREESCALE
SEMICONDUCTOR, INC.    KR    856336    REAL-TIME PROCESSOR DEBUG SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    857407    METHOD FOR UNIFORM POLISH IN
MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    864192    METHOD
AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES FREESCALE
SEMICONDUCTOR, INC.    KR    867565    SEMICONDUCTOR DEVICE AND A METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    869448    HIGH K DIELECTRIC FILM
AND METHOD FOR MAKING

 

SCHEDULE 1B (Patents)

206



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    870259    AN INTEGRATED CIRCUIT USING A
REFLECTIVE MASK FREESCALE SEMICONDUCTOR, INC.    KR    879233    SELECTIVE METAL
OXIDE REMOVAL FREESCALE SEMICONDUCTOR, INC.    KR    888356    PROCESSOR HAVING
SELECTIVE BRANCH PREDICTION FREESCALE SEMICONDUCTOR, INC.    KR    890346   
SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    890716    METHOD OF MANUFACTURING A SEMICONDUCTOR
COMPONENT AND SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.   
KR    890874    TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE
TEMPERATURE OF A SUBSTANTIALLY FLAT OBJECT FREESCALE SEMICONDUCTOR, INC.    KR
   894427    METHOD AND APPARATUS FOR A CLOCK CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    KR    895964    LOW PROFILE INTEGRATED MODULE INTERCONNECTS FREESCALE
SEMICONDUCTOR, INC.    KR    896141    METHOD OF FORMING A BOND PAD AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    899951    SYSTEM AND
METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST CYCLES
FREESCALE SEMICONDUCTOR, INC.    KR    0901933    THREE INPUT SENSE AMPLIFIER
AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    KR    902765   
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    KR    904956    PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    910071    MODE
CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    926002   
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING FREESCALE
SEMICONDUCTOR, INC.    KR    926243    AN OPTO-COUPLING DEVICE STRUCTURE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    926249    AN
OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   NL    1009157    PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN
D A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR    1069605    METHOD FOR
FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE INTERFACE
FREESCALE SEMICONDUCTOR, INC.    GB    1069605    METHOD FOR FABRICATING A
SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE INTERFACE FREESCALE
SEMICONDUCTOR, INC.    IT    1069605    METHOD FOR FABRICATING A SEMICONDUCTOR
STRUCTURE INCLUDING A METAL OXIDE INTERFACE FREESCALE SEMICONDUCTOR, INC.    IT
   1299444    PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A
PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR    1740922    MOTION SENSING
FOR TIRE PRESSURE MONITORING FREESCALE SEMICONDUCTOR, INC.    GB    1740922   
MOTION SENSING FOR TIRE PRESSURE MONITORING FREESCALE SEMICONDUCTOR, INC.    IT
   1740922    MOTION SENSING FOR TIRE PRESSURE MONITORING

 

SCHEDULE 1B (Patents)

207



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    01822793    DATA PROCESSING SYSTEM HAVING
AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    FR    2067255    METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE
REGULATION APPARATUS FREESCALE SEMICONDUCTOR, INC.    GB    2067255    METHOD OF
CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS FREESCALE
SEMICONDUCTOR, INC.    CA    2135794    PROCESS FOR FORMING TIN- BISMUTH SOLDER
CONNECTION HAVING IMPROVED HIGH TEMPERATURE PROPERTIES FREESCALE SEMICONDUCTOR,
INC.    GB    2289188    TELEPHONE LINE INTERFACE CIRCU IT FREESCALE
SEMICONDUCTOR, INC.    GB    2295829    METHOD AND APPARATUS FOR PLATI NG METALS
FREESCALE SEMICONDUCTOR, INC.    GB    2313724    VOLTAGE DETECTOR CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    GB    2325546    ELECTRICALLY PROGRAMMABLE MEMO
RY AND METHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    GB    2338827   
ELECTRONIC ASSEMBLY PACKAGE FREESCALE SEMICONDUCTOR, INC.    GB    2411059    AN
APPARATUS FOR VOLTAGE LEVEL SHIFTING FREESCALE SEMICONDUCTOR, INC.    CN   
02819149.8    MULTI-RATE ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR,
INC.    JP    2838160    SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT
MEMBER FREESCALE SEMICONDUCTOR, INC.    JP    2993446    APPARATUS AND METHOD
FOR DYNAM ICALLY MIXING SLURRY FOR CHEMICAL MECHANICAL POLISHING FREESCALE
SEMICONDUCTOR, INC.    JP    2998555    SIGMA-DELTA MODULATOR WITH IMPROVED TONE
REJECTION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    3055426   
EEPROM CELL WITH ISOLATION TRANSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME FREESCALE SEMICONDUCTOR, INC.    JP    3183093    A CONTINUOUS TIME COMMON
MODE FEEDBACK AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    JP    3196203    METHOD
FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
3204287    METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    JP    3221486    SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    JP    3282090    PIEZORESISTIVE SENSOR AND
METHOD FREESCALE SEMICONDUCTOR, INC.    JP    3300839    A SEMICONDUCTOR DEVICE
AND METHOD FOR MAKING AND USING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP   
3305664    SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    3308476
   A METHOD FOR POLISHING A SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.   
JP    3320565    AN OUTPUT CIRCUIT AND METHOD O F OPERATION FREESCALE
SEMICONDUCTOR, INC.    JP    3326112    PROCESS FOR DEPOSITING A LAYER OF
MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP
   3332516    THERMALLY ENHANCED SEMICONDUCT OR DEVICE HAVING EXPOSED BACKS IDE
AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    3342662   
PULSE WIDTH MODULATOR (PWM) SY STEM FREESCALE SEMICONDUCTOR, INC.    JP   
3376285    SURFACE MOUNTABLE FLEXIBLE INTERCONNECT FREESCALE SEMICONDUCTOR, INC.
   JP    3396579    N-TYPE HIGFET AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP
   3422838    HIGH VOLTAGE CHARGE PUMP

 

SCHEDULE 1B (Patents)

208



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    3447477    METHOD FOR POLISHING A SEMICON
DUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    JP    3466785    SEMICONDUCTOR
DEVICE AND METHO D OF FORMING FREESCALE SEMICONDUCTOR, INC.    JP    3493088   
MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD FREESCALE
SEMICONDUCTOR, INC.    JP    3498058    MICRO ELECTRO-MECHANICAL SYSTEM SENSOR
WITH SELECTIVE ENCAPSULATION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   JP    3506489    REVERSE BATTERY PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    JP    3531983    RESISTOR STRUCTURE AND METHOD OF SETTING A RESISTANCE
VALUE FREESCALE SEMICONDUCTOR, INC.    JP    3559432    METHOD OF FORMING A
SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    3576325    A DATA PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    JP    3588275    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    3590535    METHOD AND OUTPUT
BUFFER WITH PROGRAMMABLE BIAS TO ACCOMODAT E MULTIPLE SUPPLY VOLTAGES FREESCALE
SEMICONDUCTOR, INC.    JP    3616444    SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    3621752    III-V SEMICONDUCTOR STRUCTURE AND METHOD
OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    3621950    A METHOD FOR
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    3626788   
FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER FREESCALE
SEMICONDUCTOR, INC.    JP    3627158    LOW-PROFILE BALL-GRID ARRAY
SEMICONDUCTOR PACKAGE AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    3629337
   METHOD OF FABRICATING A FLIP C HIP SEMICONDUCTOR DEVICE HAVIN G AN INDUCTOR
FREESCALE SEMICONDUCTOR, INC.    JP    3630739    A LOCAL AREA NETWORK SYSTEM AN
D METHOD OF SWITCHING FREESCALE SEMICONDUCTOR, INC.    JP    3663039    MEMORY
SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    3673559    PROCESS FOR POLISHING
A LAYER OVER A PATTERNED SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.
   JP    3681182    EXTENSIBLE CENTRAL PROCESSING UNIT FREESCALE SEMICONDUCTOR,
INC.    JP    3684295    METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE
OPTIMIZATION USING ON-CHIP VERIFICATION FREESCALE SEMICONDUCTOR, INC.    JP   
3694394    A METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    JP    3694546    METHOD FOR PROBING A SEMICONDUCTOR WAFER FREESCALE
SEMICONDUCTOR, INC.    JP    3702023    A PRECONDITIONER FOR A POLISHI NG PAD
AND METHOD FOR USING TH E SAME FREESCALE SEMICONDUCTOR, INC.    JP    3705453   
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    3707581    A DATA
PROCESSING SYSTEM HAVIN G A SELF-ALIGNING STACK POINTE R AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    JP    3709508    MONOLITHIC HIGH FREQUENCY
INTEGRATED CIRCUIT STRUCTURE AND METHOD OF MANUFACTURING THE SAME FREESCALE
SEMICONDUCTOR, INC.    JP    3723700    METHOD AND APPARATUS FOR TRANSFERRING
DATA OVER A PROCESSOR INTERFACE BUS

 

SCHEDULE 1B (Patents)

209



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    3725607    ELECTRONIC DIE PACKAGE ASSEMBL
Y HAVING A SUPPORT AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    3739431   
AN INTEGRATED CIRCUIT AND A DA TA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP
   3740250    METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE
BASIS IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    3745824
   PRECISION CURRENT LIMIT CIRCUI T FREESCALE SEMICONDUCTOR, INC.    JP   
3746809    TELEPHONE LINE INTERFACE CIRCU IT FREESCALE SEMICONDUCTOR, INC.    JP
   3755669    A METHOD FOR ROUTING A NUMBER OF NETS AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    3759647    APPARATUS AND METHOD FOR
PERFORMING BOTH 24 BIT AND 16 BIT ARITHMETIC FREESCALE SEMICONDUCTOR, INC.    JP
   3768601    FLUXLESS FLIP-CHIP BOND AND A METHOD FOR MAKING FREESCALE
SEMICONDUCTOR, INC.    JP    3769339    MULTI-RATE DIGITAL FILTER APPA RATUS AND
METHOD FOR SIGMA-DEL TA CONVERSION PROCESSES FREESCALE SEMICONDUCTOR, INC.    JP
   3778640    SEMICONDUCTOR HEATER AND METHO D FOR MAKING FREESCALE
SEMICONDUCTOR, INC.    JP    3787385    METHOD AND APPPARATUS FOR SELE CTIVELY
CONTROLLING INTERRUPT LATENCY IN A DATA PROCESSING S YSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    3790626    METHOD AND APPARATUS FOR FETCH ING AND
ISSUING DUAL-WORD OR M ULTIPLE INSTRUCTIONS FREESCALE SEMICONDUCTOR, INC.    JP
   3805820    METHOD AND APPARATUS FOR A FRE QUENCY DETECTION CIRCUIT FOR U SE
IN A PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    CN    03815342.4   
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE FREESCALE SEMICONDUCTOR, INC.
   JP    3816932    EXTENSIBLE CENTRAL PROCESSING UNIT FREESCALE SEMICONDUCTOR,
INC.    JP    3817327    METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE
DEVICE IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP   
3820375    DIGITAL-TO-ANALOG CONVERTER FREESCALE SEMICONDUCTOR, INC.    JP   
3827418    CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY
USING SAME FREESCALE SEMICONDUCTOR, INC.    JP    3827749    MEMORY HAVING BIT
LINE LOAD WITH AUTOMATIC BIT LINE PRECHARGE AND EQUALIZATION FREESCALE
SEMICONDUCTOR, INC.    JP    3830236    METHOD AND DATA PROCESSING SYS TEM FOR
USING QUICK DECODE INS TRUCTIONS FREESCALE SEMICONDUCTOR, INC.    JP    3834074
   III-V COMPLEMENTARY HETEROSTRU CTURE DEVICE WITH COMPATIBLE N ON-GOLD OHMIC
CONTACTS FREESCALE SEMICONDUCTOR, INC.    JP    3836248    ANALOG/DIGITAL
CONVERTER FREESCALE SEMICONDUCTOR, INC.    JP    3837194    CIRCUIT AND METHOD
FOR RECONST RUCTING A PHASE CURRENT FREESCALE SEMICONDUCTOR, INC.    JP   
3846939    A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP    3850063   
METHOD AND APPARATUS FOR DETER MINING A FEEDBACK DIVIDER IN A PHASE LOCK LOOP
FREESCALE SEMICONDUCTOR, INC.    JP    3853844    ELECTRICALLY PROGRAMMABLE MEMO
RY METHOD OF PROGRAMMING AND M ETHOD OF READING FREESCALE SEMICONDUCTOR, INC.   
JP    3853851    A DATA PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

210



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    3854651    COMPLEMENTARY HETEROJUNCTION S
EMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    3871381    BUFFER
CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE FREESCALE SEMICONDUCTOR, INC.    JP   
3874816    TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    3881401    METHOD AND APPARATUS
OF AN OPE RATIONAL AMPLIFIER WITH A WIDE DYNAMIC RANGE FREESCALE SEMICONDUCTOR,
INC.    JP    3881402    AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    3881409    VERTICALLY INTEGRATED SENSOR S TRUCTURE
AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    3886167    A LOCK DETECT
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    3896204    METHOD FOR SELECTING A
REGISTE R STORAGE DESTINATION FOR A SE RIALLY-PROVIDED DATA STREAM FREESCALE
SEMICONDUCTOR, INC.    JP    3899157    TUNNEL TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    JP    3901759    DATA PROCESSOR AND METHOD THER EFOR
FREESCALE SEMICONDUCTOR, INC.    JP    3909116    SINGLE GATE NONVOLATILE MEMORY
CELL AND METHOD FOR ACCESSING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP   
3913321    CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    3917672    A BUS PROTOCAL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    JP    3917697    PROCESS FOR UNDERFILLING A FLI P-CHIP
SEMICONDUCTOR DEVICE AND A DEVICE MADE THEREBY FREESCALE SEMICONDUCTOR, INC.   
JP    3920447    INSULATOR COMPOUND SEMICONDUCT OR INTERFACE STRUCTURE AND MET
HODS OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    JP    3920994    METHOD AND
APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR FREESCALE
SEMICONDUCTOR, INC.    JP    3928781    METHOD OF SELECTING CELL FOR AN INPUT
CODE IN DIGITAL-ANALOG CONVERTER FREESCALE SEMICONDUCTOR, INC.    JP    3928898
   INTEGRATED IMAGE REJECT MIXER FREESCALE SEMICONDUCTOR, INC.    JP    3930990
   COMPUTER SYSTEM WITH AN INTERFACE BETWEEN A MEMORY AND PERIPHERAL DEVICES,
AND METHOD TO SELECT A COMMUNICATION PARAMETER SET FREESCALE SEMICONDUCTOR, INC.
   JP    3937191    SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND METHOD OF FORMING A
THERMOCOUPLE FOR A SEMICONDUC TOR CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    3941127    MICROWAVE INTEGRATED CIRCUIT P ASSIVE
ELEMENT STRUCTURE AND M ETHOD FOR REDUCING SIGNAL PROP AGATION LOSSES FREESCALE
SEMICONDUCTOR, INC.    JP    3943616    DATA PROCESSOR WITH TRANSPARENT
OPERATION DURING A BACKGROUND MODE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    JP    3949771    SEMICONDUCTOR DEVICE AND METHO D OF FORMING A
SEMICONDUCTOR D EVICE FREESCALE SEMICONDUCTOR, INC.    JP    3953554   
MONOLITHIC THIN FILM RESONATOR LATTICE FILTER AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.    JP    3953563    METHOD OF FORMING AN ISOLATION
OXIDE FOR SILICON-ON-INSULATO R TECHNOLOGY

 

SCHEDULE 1B (Patents)

211



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    3953590    ELECTRONIC CIRCUIT FOR CONVERT
ING A DIFFERENTIAL INPUT VOLTA GE TO A SINGLE-ENDED OUTPUT VO LTAGE RESISTOR
NETWORK FREESCALE SEMICONDUCTOR, INC.    JP    3954141    PROCESS FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    3958546    BUFFER
CONTROLLING SYSTEM AND BUFFER CONTROLLABLE MEMORY FREESCALE SEMICONDUCTOR, INC.
   JP    3962449    METHOD FOR COUPLING SUBSTRATES AND STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    JP    3968148    INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE
LINKS IN A SCAN CHAI N FREESCALE SEMICONDUCTOR, INC.    JP    3968304   
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS FREESCALE
SEMICONDUCTOR, INC.    JP    3977901    METHOD FOR FABRICATING A COMPO NENT
FREESCALE SEMICONDUCTOR, INC.    JP    3992771    A METHOD FOR OPERATING A DIGIT
AL DATA PROCESSOR TO PERFORM A FUZZY RULE EVALUATION OPERATI ON FREESCALE
SEMICONDUCTOR, INC.    JP    3992855    CIRCUIT FOR ELECTROSTATIC DISC HARGE
(ESD) PROTECTION FREESCALE SEMICONDUCTOR, INC.    JP    4001960    METHOD FOR
FORMING A SEMICONDU CTOR DEVICE HAVING A NITRIDED OXIDE DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.    JP    4002554    SYSTEM FOR EXPANDED
INSTRUCTION ENCODING AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    JP   
4002644    CLAMP DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    4008047   
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    4009353   
NON-DESTRUCTIVE METHOD OF DETE RMINING SUBSTRATE TILT WITHIN A PACKAGED
SEMICONDUCTOR COMPO NENT FREESCALE SEMICONDUCTOR, INC.    JP    4010591   
METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    JP    4017679    PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    JP    4020867    ASYNCHRONOUS SAMPLING RATE
CONVERSION FREESCALE SEMICONDUCTOR, INC.    JP    4022272    SWITCHED CAPACITOR
GAIN STAGE FREESCALE SEMICONDUCTOR, INC.    JP    4024306    METHODS AND
CIRCUITS FOR DYNAM ICALLY ADJUSTING A SUPPLY VOLT AGE AND/OR A FREQUENCY OF A CL
OCK SIGNAL IN A DIGITAL CIRCUI T FREESCALE SEMICONDUCTOR, INC.    JP    4030614
   FULL COLOR LIGHT EMITTING DIOD E DISPLAY ASSEMBLY FREESCALE SEMICONDUCTOR,
INC.    JP    4040704    DATA PROCESSING SYSTEM AND MET HOD FREESCALE
SEMICONDUCTOR, INC.    JP    4042978    MULTI-RATE ANALOG-TO-DIGITAL CONVERTER
FREESCALE SEMICONDUCTOR, INC.    JP    4043503    METHOD AND APPARATUS FOR
REDUCED POWE CONSUMPTION ADC/DAC CONVERSION FREESCALE SEMICONDUCTOR, INC.    JP
   4043844    DRIVER FOR LIGHT EMITTING DEVICE FREESCALE SEMICONDUCTOR, INC.   
JP    4053611    SYNCHRONOUS DEMODULATOR FREESCALE SEMICONDUCTOR, INC.    JP   
4056394    METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.    JP    4057114    DATA PROCESSING SYSTEM HAVING
A CACHE AND METHOD THERFOR FREESCALE SEMICONDUCTOR, INC.    JP    4064503   
TYRE PRESSURE MONITORING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4065582
   AUTOMOBILE AIRBAG SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4073980   
CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING

 

SCHEDULE 1B (Patents)

212



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4076946    FIRST-IN FIRST-OUT MEMORY
SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    4080028   
ACCELERATION SENSING DEVICE AN D METHOD OF OPERATION AND FORM ING FREESCALE
SEMICONDUCTOR, INC.    JP    4083116    LOW LEAKAGE LOCAL OSCILLATOR SYSTEM
FREESCALE SEMICONDUCTOR, INC.    JP    4083835    NON-VOLATILE MEMORY CELL AND M
ETHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    JP    4083841    METHOD
FOR PACKAGING SEMICONDU CTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    JP   
4086951    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    JP    4087336    ACTIVE BIAS CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP
   4088418    COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT
DATA TYPES TO IMPROVE SOFTWARE EMULATION FREESCALE SEMICONDUCTOR, INC.    JP   
4091669    METHOD OF FABRICATING MULTI-CH IP PACKAGES FREESCALE SEMICONDUCTOR,
INC.    JP    4094073    METHOD FOR FORMING SEMICONDUCT OR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    4094075    WIREBONDLESS MODULE PACKAGE AN D METHOD
OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    JP    4098241    METHOD AND
APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR FREESCALE SEMICONDUCTOR,
INC.    JP    4108802    AN AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    JP   
4117050    SMARTCARD AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    JP   
4121454    METHOD AND APPARATUS FOR A CLOCK CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    JP    4121527    A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   JP    4121956    LOW POWER CYCLIC A/D CONVERTER FREESCALE SEMICONDUCTOR, INC.
   JP    4124508    III-V EPITAXIAL WAFER PRODUCTI ON FREESCALE SEMICONDUCTOR,
INC.    JP    4138036    METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR
DEVICE WIT H INTEGRATED SURFACE MICROMACH INED STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    JP    4139332    INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL
CONVERSION FREESCALE SEMICONDUCTOR, INC.    JP    4139771    SYSTEM AND METHOD
FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST CYCLES FREESCALE
SEMICONDUCTOR, INC.    JP    4145146    DATA PROCESSING SYSTEM HAVING AN ON-CHIP
BACKGROUND DEBUG SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP
   4153361    IMAGE DISPLAY FREESCALE SEMICONDUCTOR, INC.    JP    4159471   
TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4159651    INSULATED GATE
BIPOLAR TRANSIS TOR WITH REDUCED ELECTRIC FIEL DS FREESCALE SEMICONDUCTOR, INC.
   JP    4162272    METHOD AND APPARATUS FOR PLATI NG METALS FREESCALE
SEMICONDUCTOR, INC.    JP    4162656    APPARATUS AND METHOD FOR POWER
MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
JP    4168073    METHOD FOR FORMING A TRENCH ISOLATION STRUCTURE IN AN INTEGR
ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4169385    ASSEMBLY AND
METHOD OF SEMICON DUCTOR DIE ATTACH STRESS ISOLA TION FREESCALE SEMICONDUCTOR,
INC.    JP    4170409    METHOD FOR MAKING A FERROELECT RIC DEVICE

 

SCHEDULE 1B (Patents)

213



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4173858    INSTRUCTION CACHE AND METHOD
FOR REDUCING MEMORY CONFLICTS FREESCALE SEMICONDUCTOR, INC.    JP    4180145   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
4180151    ELECTRONIC APPARATUS WITH FAST START-UP CHARACTERISTICS FREESCALE
SEMICONDUCTOR, INC.    JP    4181992    DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.    JP    4191278    MEMORY DEVICE WITH FAST WRITE
RECOVERY AND RELATED WRITE REC OVERY METHOD FREESCALE SEMICONDUCTOR, INC.    JP
   4203146    INTEGRATED CIRCUIT DEVICE AND METHOD OF TESTING FREESCALE
SEMICONDUCTOR, INC.    JP    4206137    SEMICONDUCTOR MEMORY DEVICE AN D
MANUFACTURING METHOD THEREFO R FREESCALE SEMICONDUCTOR, INC.    JP    4206151   
CLOCK GENERATION METHOD AND SY STEM FREESCALE SEMICONDUCTOR, INC.    JP   
4208207    METHOD FOR PLANARIZING A SEMIC ONDUCTOR LAYER FREESCALE
SEMICONDUCTOR, INC.    JP    4210594    CIRCUITRY FOR CREATING A SPECTRAL NULL
IN A DIFFERENTIAL OUTPUT SWITCHING AMPLIFIER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4210698    METHOD AND APPARATUS FOR SELECTING CACHE
WAYS AVAILABLE FOR REPLACEMENT FREESCALE SEMICONDUCTOR, INC.    JP    4213040   
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.    JP    4213666    RADIO RECEIVER HAVING A
VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   JP    4216588    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    4216732
   METHOD OF USING SUB-RATE SLOTS IN AN ULTRAWIDE BANDWIDTH SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    4220582    METHOD OF FABRICATING A SENSOR FREESCALE
SEMICONDUCTOR, INC.    JP    4226149    CMOS SEMICONDUCTOR DEVICES AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4226668    PERIPHERAL MODULE
AND MICROPRO CESSOR SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4227097   
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR,
INC.    JP    4227682    INTEGRATED CIRCUIT AMPLIFIER A ND METHOD FOR ADAPTIVE
OFFSET FREESCALE SEMICONDUCTOR, INC.    JP    4230545    A DATA PROCESSING
SYSTEM AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    JP    4235047   
MEMORY HAVING HIGH SAFETY OF STORED DATA AND DATA PROCESSOR USING THE SAME
FREESCALE SEMICONDUCTOR, INC.    JP    4235175    METHOD AND APPARATUS FOR
PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL FREESCALE SEMICONDUCTOR, INC.   
JP    4236586    LOW DROP-OUT VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.   
JP    4236683    PHASE LOCKED LOOP FILTER FREESCALE SEMICONDUCTOR, INC.    JP   
4249309    RELOCATABLE INSTRUMENTATION TAGS FOR TESTING AND DEBUGGING A COMPUTER
PROGRAM FREESCALE SEMICONDUCTOR, INC.    JP    4251708    RADIO WITH HALTING
APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4253046    APPARATUS
FOR DETECTING DIAPHR AGM DISORDER FREESCALE SEMICONDUCTOR, INC.    JP    4256944
   VOLTAGE DETECTOR CIRCUIT

 

SCHEDULE 1B (Patents)

214



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4262091    METHOD OF FORMING A PATTERN ON
A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE SHIFTING REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.    JP    4262327    SEMICONDUCTOR DEVICE AND
METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    4262334   
ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE FREESCALE SEMICONDUCTOR,
INC.    JP    4263290    CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM
FREESCALE SEMICONDUCTOR, INC.    JP    4264436    FLIP FLOP FUNCTION DEVICE,
SEMICONDUCTOR INTEGRATED CIRCUIT, AND METHOD AND APPARATUS FOR DESIGNING
SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4266250
   INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4267282    SYSTEM
HAVING USER PROGRAMMABLE ADDRESSING MODES AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4267322    INTEGRATED CMOS CAPACITIVE PRESSURE
SENSOR FREESCALE SEMICONDUCTOR, INC.    JP    4271741    SENSOR AND METHOD OF
FABRICATION FREESCALE SEMICONDUCTOR, INC.    JP    4271751    ELECTRONIC DEVICE
AND METHOD F OR FORMING A MEMBRANE FOR AN ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    4271843    METHOD AND APPARATUS FOR CONFIGURING A
DATA PROCESSING SYSTEM AFTER RESET FREESCALE SEMICONDUCTOR, INC.    JP   
4271858    METHOD AND APPARATUS FOR ACCURATE SYNCHRONIZATION USING SYMBOL
DECISION FEEDBACK FREESCALE SEMICONDUCTOR, INC.    JP    4273000    METHOD FOR
IMPROVED MEDIA QUALITY FEEDBACK FREESCALE SEMICONDUCTOR, INC.    JP    4276338
   A METHOD FOR INITIALIZING A DISTRIBUTED CONTROL SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    4276537    HIGH PERFORMANCE INTEGRATED CIRCUIT
REGULATOR WITH SUBSTRATE TRANSIENT SUPPRESSION FREESCALE SEMICONDUCTOR, INC.   
JP    4276681    METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR AND
AN INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4286397    METHOD
FOR FORMING A SEMICONDUCTOR DEVICE HAVING A CAPACITOR STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    JP    4290983    SEMICONDUCTOR TILING STRUCTURE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4308671   
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4308938    METHOD OF TESTING A SEMICONDUC TOR
DEVICE BY AUTOMATICALLY ME ASURING PROBE TIP PARAMETERS FREESCALE SEMICONDUCTOR,
INC.    JP    4313555    GALOIS MULTIPLIER USING CRC CODER FREESCALE
SEMICONDUCTOR, INC.    JP    4313759    HYBRID STRUCTURE FOR DISTRIBUTED POWER
AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    JP    4313760    FULL BRIDGE
INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION SIGNALS
FREESCALE SEMICONDUCTOR, INC.    JP    4318457    ARRANGEMENT AND METHOD FOR
IMPEDANCE MATCHING FREESCALE SEMICONDUCTOR, INC.    JP    4319712    METHOD AND
APPARATUS FOR PROVI DING ACCESS PROTECTION IN AN I NTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

215



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4320122    POWER AMPLIFIER OUTPUT MODULE
FOR DUAL-MODE DIGITAL SYSTEMS FREESCALE SEMICONDUCTOR, INC.    JP    4322806   
ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    JP    4322809    METHOD AND CIRCUITRY FOR IDENTIFYING
WEAK BITS IN AN MRAM FREESCALE SEMICONDUCTOR, INC.    JP    4322810    LOW
VOLTAGE DETECTION SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4324290   
CIRCUIT AND METHOD OF FREQUENCY SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL
INTERFACE FREESCALE SEMICONDUCTOR, INC.    JP    4326609    SEMICONDUCTOR
COMPONENT AND ME THOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP   
4326805    AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4328295    RECEIVER FOR A SWITCHED SIGNAL ON A
COMMUNICATION LINE FREESCALE SEMICONDUCTOR, INC.    JP    4328390   
NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN FREESCALE
SEMICONDUCTOR, INC.    JP    4334647    METHOD FOR FORMING INTERCONNEC T BUMPS
ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    JP    4336309   
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE FREESCALE SEMICONDUCTOR, INC.
   JP    4336416    SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD FREESCALE
SEMICONDUCTOR, INC.    JP    4343296    SEMICONDUCTOR DEVICE HAVING A
SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR FORMING SAME FREESCALE
SEMICONDUCTOR, INC.    JP    4344473    CIRCUIT AND METHOD FOR REDUCING SAMPLING
NOISE FREESCALE SEMICONDUCTOR, INC.    JP    4347812    SYSTEM, NODE AND METHOD
FOR PROVIDING MEDIA ARBITRATION FREESCALE SEMICONDUCTOR, INC.    JP    4354183
   HIGH K DIELECTRIC FILM AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.   
JP    4355443    DUAL DIGITAL LOW IF COMPLEX RECEIVER FREESCALE SEMICONDUCTOR,
INC.    JP    4355658    OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER
POWER SUPPLY TRANSIENTS FREESCALE SEMICONDUCTOR, INC.    JP    4357610    SINGLE
CRYSTAL INGOT AND METHOD AND APPARATUS FOR GROWING THE SAME FREESCALE
SEMICONDUCTOR, INC.    JP    4359359    AMPLIFIER AND METHOD OF CANCEL ING
DISTORTION BY COMBINING HY PERBOLIC TANGENT AND HYPERBOLI C SINE TRANSFER
FUNCTIONS FREESCALE SEMICONDUCTOR, INC.    JP    4364330    METHOD AND CIRCUIT
FOR IMAGE REJECTION FREESCALE SEMICONDUCTOR, INC.    JP    4364799    METHOD OF
FORMING NANOCRYSTALS IN A MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
4368920    METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH
INTEGRAL NOISE SHAPING FREESCALE SEMICONDUCTOR, INC.    JP    4370086    WAFER
MANAGEMENT SYSTEM AND METHODS FOR MANAGING WAFERS FREESCALE SEMICONDUCTOR, INC.
   JP    4376322    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT FREESCALE
SEMICONDUCTOR, INC.    JP    4377686    SELECTIVE METAL OXIDE REMOVAL FREESCALE
SEMICONDUCTOR, INC.    JP    4381983    CLOSED LOOP CURRENT CONTROL CIRCUIT AND
METHOD THEREOF

 

SCHEDULE 1B (Patents)

216



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4382489    A CHEMISTRY FOR ETCHING
QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED BETWEEN GaAs AND InxGa(1-x)
P LAYERS FREESCALE SEMICONDUCTOR, INC.    JP    4383046    FREQUENCY MODULATOR
USING A WAVEFORM GENERATOR FREESCALE SEMICONDUCTOR, INC.    JP    4383878   
SCATTERNET OR MULTI-HOP AD-HOC NETWORKING TOPOLOGY FREESCALE SEMICONDUCTOR, INC.
   JP    4388144    REFERENCE CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.
   JP    4397440    SEMICONDUCTOR STRUCTURE HAVING A MONOCRYSTALLINE MEMBER OVER
LYING A CAVITY IN A SEMICONDUC TOR SUBSTRATE AND PROCESS THER EFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4397443    IMAGE REJECT TRANSCEIVER AND METHOD OF
REJECTING AN IMAGE FREESCALE SEMICONDUCTOR, INC.    JP    4401289    LOW
DROP-OUT VOLTAGE REGULATOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP   
4401500    CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING
ELECTROSTATIC DISCHARGES FREESCALE SEMICONDUCTOR, INC.    JP    4401776   
VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION FREESCALE
SEMICONDUCTOR, INC.    JP    4402109    LOW VOLTAGE NMOS-BASED ELECTROSTATIC
DISCHARGE CLAMP FREESCALE SEMICONDUCTOR, INC.    JP    4402178    APPARATUS AND
METHOD FOR CONCU RRENT SEARCH CONTENT ADDRESSAB LE MEMORY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    4405621    METHOD AND APPARATUS FOR WRITING AN
ERASABLE NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    4405910   
METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL FREESCALE SEMICONDUCTOR, INC.    JP    4409028    PROCESS FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    4409427    DATA
PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    JP    4414221    PROCESS FOR MAKING A MIM
CAPACITOR FREESCALE SEMICONDUCTOR, INC.    JP    4416843    METHOD FOR FORMING A
TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    JP    4416854    UNIVERSAL TRANSPORT APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    JP    4416951    QUANTUM RANDOM ADDRESS MEMORY WITH
POLYMER MIXER AND/OR MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    4417439   
SEMICONDUCTOR DEVICE STRUCTURE AND METHOD UTILIZING AN ETCH STOP LAYER FREESCALE
SEMICONDUCTOR, INC.    JP    4417448    METHOD AND APPARATUS FOR MEASU RING
CONTAMINATION ON A SEMICO NDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    JP   
4421073    PROTECTION CIRCUIT AND METHOD FOR PROTECTING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    4421294    SEMICONDUCTOR WAFER
INDENTIFICATION FREESCALE SEMICONDUCTOR, INC.    JP    4422304    A SYSTEM FOR
INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    4422411    MICROELECTRONIC ASSEMBLY WITH DIE
SUPPORT AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4428531    A METHOD
FOR FORMING A SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

217



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4428537    NETWORK MESSAGE STASHING WITH
FILING USING PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    JP    4429903   
LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT FREESCALE SEMICONDUCTOR, INC.
   JP    4430669    SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL
CONDUCTIVE SPACERS FREESCALE SEMICONDUCTOR, INC.    JP    4431502    METHOD OF
FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY FREESCALE SEMICONDUCTOR, INC.   
JP    4435328    METHOD OF PROBING A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
JP    4436765    LOW STRESS SEMICONDUCTOR DIE ATTACH FREESCALE SEMICONDUCTOR,
INC.    JP    4440922    SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS
NETWORK FREESCALE SEMICONDUCTOR, INC.    JP    4443932    CONVERSION BETWEEN
OPTICAL AND RADIO FREQUENCY SIGNALS FREESCALE SEMICONDUCTOR, INC.    JP   
4444420    PROCESS FOR FORMING A CONDUCTIVE STRUCTURE AND A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    4444660    SYSTEM AND METHOD FOR HANDLING
ASYNCHRONOUS DATA IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    JP   
4445074    AN INTEGRATED CIRCUIT USING PROGRAMMABLE DELAY CONTROL FREESCALE
SEMICONDUCTOR, INC.    JP    4451134    METHOD OF FORMING A BOND PAD AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    4459548    HBT
LINEARIZER AND POWER BOOSTER FREESCALE SEMICONDUCTOR, INC.    JP    4460291   
AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK FREESCALE SEMICONDUCTOR, INC.   
JP    4463334    SINGLE LEVEL GATE NONVOLATILE MEMORY DEVICE AND METHOD FOR
ACCESSING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    4463346    AIRBAG
DEPLOYMENT SYSTEM AND METHOD FOR MONITORING SAME FREESCALE SEMICONDUCTOR, INC.
   JP    4463416    METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    4467983    ENABLE PROPAGATION CONTROLLER FREESCALE
SEMICONDUCTOR, INC.    JP    4476459    A SIGNAL PROCESSING CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    4476622    TEMPERATURE-CONTROLLED CHUCK AND METHOD
FOR CONTROLLING THE TEMPERATURE OF A SUBSTANTIALLY FLAT OBJECT FREESCALE
SEMICONDUCTOR, INC.    JP    4481482    CIRCUIT AND METHOD FOR CONTROLLING AN
ALARM FREESCALE SEMICONDUCTOR, INC.    JP    4484271    METHOD OF MANUFACTURING
ELECTRONIC COMPONENTS FREESCALE SEMICONDUCTOR, INC.    JP    4485145   
INTEGRATED CIRCUIT AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.    JP   
4485529    NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING FREESCALE
SEMICONDUCTOR, INC.    JP    4489859    COMPUTER SYSTEM WITH TRIGGER C ONTROLLED
INTERFACE AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4493121   
SEMICONDUCTOR DEVICE AND METHOD FOR PACKAGING A SEMICONDUCTOR CHIP FREESCALE
SEMICONDUCTOR, INC.    JP    4503442    DECISION FEED FORWARD EQUALIZER SYSTEM
AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4503924    LITHOGRAPHY METHOD
FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    JP    4509181    ARRANGEMENT AND METHOD FOR DUAL MODE
OPERATION IN A COMMUNICATION SYSTEM TERMINAL

 

SCHEDULE 1B (Patents)

218



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4509532    SENSE AMPLIFIER BIAS CIRCUIT
FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES FREESCALE
SEMICONDUCTOR, INC.    JP    4509562    SEMICONDUCTOR POWER DEVICE AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4510808    AMPLITUDE LEVEL
CONTROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4514881    CIRCUIT AND
METHOD FOR ATTENUATING NOISE IN A DATA CONVERTER FREESCALE SEMICONDUCTOR, INC.
   JP    4514932    METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION
PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    JP    4515258   
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.    JP    4516640    INTERCONNECT STRUCTURE IN A SE
MICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    JP
   4521068    PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY FREESCALE
SEMICONDUCTOR, INC.    JP    4522849    SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER
AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4532480    ESD PROTECTION
DEVICE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP   
4539977    CAPACITIVE CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.    JP    4545745
   MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES FREESCALE SEMICONDUCTOR, INC.   
JP    4545798    METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    JP    4545917    LOW
PROFILE INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    JP    4549448   
METHOD AND APPARATUS FOR VERIF YING AND CHARACTERIZING DATA R ETENTION TIME IN A
DRAM USING BUILT-IN TEST CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    JP   
4549676    ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR
STRUCTURE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    JP   
4554706    SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT
INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    JP    4554930    METHOD OF
BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    4555297    CELLULAR MODEM PROCESSING FREESCALE
SEMICONDUCTOR, INC.    JP    4555835    DIE ENCAPSULATION USING A POROUS CARRIER
FREESCALE SEMICONDUCTOR, INC.    JP    4563340    PROCESS FOR FORMING A SEMICOND
UCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    4563530    QUANTUM RANDOM
ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR NANO-MEMORY ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    JP    4566325    SEMICONDUCTOR DEVICE AND METHOD OF
FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4574772    SENSING CIRCUIT AND
METHOD FREESCALE SEMICONDUCTOR, INC.    JP    4575154    MULTI-TIERED
LITHOGRAPHIC TEMPLATE FREESCALE SEMICONDUCTOR, INC.    JP    4575915   
COMMUNICATING CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK
FREESCALE SEMICONDUCTOR, INC.    JP    4579352    OPTICAL SEMICONDUCTOR COMPONEN
T AND METHOD OF FABRICATION

 

SCHEDULE 1B (Patents)

219



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4579539    HIGH FREQUENCY SIGNAL
ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
4583515    METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.    JP    4583531    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING FLOW OF REACTANTS
FREESCALE SEMICONDUCTOR, INC.    JP    4589918    METHOD OF PATTERNING ON A
WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC FREESCALE SEMICONDUCTOR,
INC.    JP    4594064    SURGE CURRENT PREVENTION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    4598858    DEVICE AND METHOD FOR ARBITRATING
BETWEEN DIRECT MEMORY ACCESS TASK REQUEST FREESCALE SEMICONDUCTOR, INC.    JP   
4598905    A BONDING STRUCTURE BETWEEN A CHIP AND A SUBSTRATE AND THE M ETHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    4602350    LAND GRID ARRAY
PACKAGED DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    JP
   4602352    LOW IF RADIO RECEIVER FREESCALE SEMICONDUCTOR, INC.    JP   
4602403    METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4606525    SEMICONDUCTOR DEVICE
AND A PROCESS FOR FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
4608494    METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    JP    4608576    TWISTED PAIR COMMUNICATION
SYSTEM, APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP   
4610682    INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    JP    4611421    LOGIC THRESHOLD ACQUISITION CIRCUITS AND
METHODS USING REVERSED PEAK DETECTORS FREESCALE SEMICONDUCTOR, INC.    JP   
4615078    INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4620656   
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME FREESCALE SEMICONDUCTOR,
INC.    JP    4624516    A FUSE DETECT CIRCUIT AND INTEGRATED CIRCUIT MEMORY
FREESCALE SEMICONDUCTOR, INC.    JP    4625012    SEMICONDUCTOR PACKAGE HAVING
OPTIMIZED WIRE BOND POSITIONING FREESCALE SEMICONDUCTOR, INC.    JP    4625550
   ELECTRONIC COMPONENT AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.   
JP    4628521    METHOD AND APPARATUS FOR PROCESSING INTERRUPTIBLE, MULTI-CYCLE
INSTRUCTIONS FREESCALE SEMICONDUCTOR, INC.    JP    4629667    ACTIVATION PLATE
FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    JP    4633740    FLIPCHIP QFN PACKAGE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    JP    4647594    INTEGRATED CIRCUIT DIE I/O
CELLS FREESCALE SEMICONDUCTOR, INC.    JP    4652324    VARIABLE REFRESH CONTROL
FOR A MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    4652394    MULTIPLE BURST
PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR, INC.    JP    4653383   
PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    JP    4653735    PROCESS FOR FORMING DUAL METAL GATE STRUCTURES
FREESCALE SEMICONDUCTOR, INC.    JP    4658039    NON-VOLATILE MEMORY HAVING A
BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

 

SCHEDULE 1B (Patents)

220



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4659751    METHOD OF FORMING A LOW K
DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS FREESCALE SEMICONDUCTOR,
INC.    JP    4663235    APPARATUS FOR CONVEYING FLUIDS AND BASE PLATE FREESCALE
SEMICONDUCTOR, INC.    JP    4666730    METHOD FOR TESTING AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    4672116    A MEMORY UTILIZING A
PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS FREESCALE SEMICONDUCTOR, INC.   
JP    4675897    MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN
AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4680888   
MULTI-DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    JP    4684652
   SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED
IN A MACHINE VISION SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    4685025   
SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK FREESCALE
SEMICONDUCTOR, INC.    JP    4685882    METAL GATE TRANSISTOR FOR CMOS PROCESS
AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    JP    4685997   
PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY FREESCALE SEMICONDUCTOR, INC.   
JP    4689053    METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    4690326    TEMPLATE LAYER FORMATION
FREESCALE SEMICONDUCTOR, INC.    JP    4698826    SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    4699363    METHOD AND APPARATUS FOR DYNAMIC
PREFETCH BUFFER CONFIGURATION AND REPLACEMENT FREESCALE SEMICONDUCTOR, INC.   
JP    4700184    INTEGRATED FILTER WITH IMPROVED I/O MATCHING (AND METHOD OF
FABRICATION) FREESCALE SEMICONDUCTOR, INC.    JP    4700185    LINEAR CAPACITOR
STRUCTURE IN A CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    JP    4703556   
FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK FREESCALE
SEMICONDUCTOR, INC.    JP    4703808    SENSOR AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    JP    4704679    SEMICONDUCTOR DEVICE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    4707822    RADIO
BACK-END CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4708359    METHOD AND
APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    4708414    AUTONOMOUS MEMORY CHECKER FOR RUNTIME
SECURITY ASSURANCE AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.    JP   
4709765    HIGH K DIELECTRIC FILM FREESCALE SEMICONDUCTOR, INC.    JP    4712519
   HIGH SIDE CHARGE PUMP CIRCUIT FOR WIDE RANGE OF SUPPLY VOLTAGE FREESCALE
SEMICONDUCTOR, INC.    JP    4712686    ARC LAYER FOR SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    4717173    A MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    JP    4722641    CONNECTION MANAGEMENT SYSTEM,
METHOD AND PROGRAM FREESCALE SEMICONDUCTOR, INC.    JP    4722907    UNIVERSAL
SERIAL BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    JP    4722999   
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    JP    4724652    UNDERFILL FILM FOR PRINTED WIRING
ASSEMBLIES FREESCALE SEMICONDUCTOR, INC.    JP    4727584    ELECTROSTATIC
DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

221



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4728237    METHOD AND APPARATUS FOR
PROVIDING SECURITY FOR DEBUG CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    JP   
4728393    METHOD AND DEVICE FOR PROCESSING IMAGE DATA FREESCALE SEMICONDUCTOR,
INC.    JP    4728741    DISCHARGE DEVICE AND DC POWER SUPPLY SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    4732567    SEMICONDUCTOR DEVICE AND GUARD-RING
LAYOUT METHOD FOR OPTIMIZING LATCH-UP PROTECTION FREESCALE SEMICONDUCTOR, INC.
   JP    4738695    ACCELERATION SENSOR AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    JP    4738945    DEGLITCH FILTER FREESCALE SEMICONDUCTOR,
INC.    JP    4744146    SEMICONDUCTOR COMPONENT COMPRISING A RESUR TRANSISTOR
AND METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    JP    4744435
   SEMICONDUCTOR ALIGNMENT AID FREESCALE SEMICONDUCTOR, INC.    JP    4744514   
SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS FREESCALE SEMICONDUCTOR,
INC.    JP    4745023    RIPPLE FILTER CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
JP    4748918    AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION
FREESCALE SEMICONDUCTOR, INC.    JP    4749556    FLEXIBLE INTERRUPT CONTROLLER
THAT INCLUDES AN INTERRUPT FORCE REGISTER FREESCALE SEMICONDUCTOR, INC.    JP   
4750865    A METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION
PROCESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP    4757867   
METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL FREESCALE SEMICONDUCTOR, INC.
   JP    4768012    STRUCTURE FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4769353    COMPONENT
AND METHOD FOR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    4777335   
INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS FREESCALE
SEMICONDUCTOR, INC.    JP    4777861    AUTO BIAS CONTROLLING COMPARATOR
FREESCALE SEMICONDUCTOR, INC.    JP    4777987    SEMICONDUCTOR TRANSISTOR
HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.    JP    4778889    MEMORY HAVING A VARIABLE
REFRESH CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP   
4782972    APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER FREESCALE
SEMICONDUCTOR, INC.    JP    4786445    SERIES REGULATOR CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    4787746    SINGLE PROOF MASS, 3 AXIS MEMS
TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    JP    4790192    PLANAR ULTRA WIDE
BAND ANTENNA WITH INTEGRATED ELECTRONICS FREESCALE SEMICONDUCTOR, INC.    JP   
4790894    METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER FREESCALE
SEMICONDUCTOR, INC.    JP    4790967    DUAL METAL GATE TRANSISTORS FOR CMOS
PROCESS FREESCALE SEMICONDUCTOR, INC.    JP    4791593    METHOD OF FORMING A
COPPER LAYER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    JP   
4791594    METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER FREESCALE
SEMICONDUCTOR, INC.    JP    4794389    METHOD FOR FORMING A PASSIVATION LAYER
FOR AIR GAP FORMATION AND STRUCTURE THEREOF

 

SCHEDULE 1B (Patents)

222



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4796580    APPARATUS AND METHOD FOR
PROVIDING INFORMATION TO A CACHE MODULE USING FETCH BURSTS FREESCALE
SEMICONDUCTOR, INC.    JP    4799868    METHOD FOR FORMING A PASSIVATION LAYER
FOR AIR GAP FORMATION AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    JP
   4804667    DRIVER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4805163   
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS FREESCALE SEMICONDUCTOR, INC.    JP    4808769    METHODS AND APPARATUS
FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN ASYNCHRONOUS SERIAL
INTERFACE FREESCALE SEMICONDUCTOR, INC.    JP    4809571    METHOD AND APPARATUS
FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A COMMUNICATIONS NETWORK
FREESCALE SEMICONDUCTOR, INC.    JP    4809761    AREA-ARRAY DEVICE ASSEMBLY
WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING BOARD FREESCALE
SEMICONDUCTOR, INC.    JP    4810050    CARRIERLESS ULTRA WIDEBAND WIRELESS
SIGNALS FOR CONVEYING DATA FREESCALE SEMICONDUCTOR, INC.    JP    4814786   
MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
JP    4814791    LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    JP    4827932   
DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.   
JP    4833755    OSCILLATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP   
4833972    METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    4834086    SPREAD SPECTRUM CLOCK
AND METHOD FOR MESSAGE TIMING IN A COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR,
INC.    JP    4837560    INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD
OF TESTING FREESCALE SEMICONDUCTOR, INC.    JP    4842126    VARIABLE GATE BIAS
FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR,
INC.    JP    4848366    SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING
DUAL METAL OXIDE GATE DIELECTRIC WITH SINGLE METAL GATE ELECTRODE FREESCALE
SEMICONDUCTOR, INC.    JP    4848375    DATA PROCESSING SYSTEM WITH BUS ACCESS
RETRACTION FREESCALE SEMICONDUCTOR, INC.    JP    4850669    LOW VOLTAGE LOW
POWER CLASS A/B OUTPUT STAGE FREESCALE SEMICONDUCTOR, INC.    JP    4851532   
LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP FREESCALE SEMICONDUCTOR, INC.
   JP    4855116    SERIES REGULATOR WITH UNDER VOLTAGE DETECTOR FREESCALE
SEMICONDUCTOR, INC.    JP    4855197    HIGH AND LOW CURRENT MODE SERIES
REGULATOR FREESCALE SEMICONDUCTOR, INC.    JP    4856803    SEMICONDUCTOR DEVICE
FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE PROTECTION AND METHOD OF
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    JP    4859835    MRAM SENSE
AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING FREESCALE
SEMICONDUCTOR, INC.    JP    4862045    A BOUNDED SIGNAL MIXER AND METHOD OF
OPERATION

 

SCHEDULE 1B (Patents)

223



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4866548    METHOD FOR ELIMINATING VOIDING
IN PLATED SOLDER FREESCALE SEMICONDUCTOR, INC.    JP    4869536    METHOD OF
MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING SYSTEM
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    4873819    ULTRA-LATE
PROGRAMMING ROM AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP   
4875981    PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    JP    4880103    CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A
MEMORY C IRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    4883824    A METHOD AND
APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    JP    4885241    METHOD OF PATTERNING A LAYER
USING A PELLICLE FREESCALE SEMICONDUCTOR, INC.    JP    4891224    METHOD OF
MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE
SEMICONDUCTOR, INC.    JP    4891906    METHOD OF FORMING A SEMICONDUCTOR DEVICE
HAVING A METAL LAYER FREESCALE SEMICONDUCTOR, INC.    JP    4901476   
SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    4901729    METHOD OF
FORMING A NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    JP
   4902353    SEMICONDUCTOR DEVICE WITH NANOCLUSTERS FREESCALE SEMICONDUCTOR,
INC.    JP    4902648    INTEGRATED RELAXATION VOLTAGE CONTROLLED OSCILLATOR AND
METHOD OF VOLTAGE CONTROLLED OSCILLATION FREESCALE SEMICONDUCTOR, INC.    JP   
4903340    LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    4903847    AN INTEGRATED CIRCUIT USING PROGRAMMABLE
DELAY CONTROL FREESCALE SEMICONDUCTOR, INC.    JP    4906869    SYSTEM AND
METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE FREESCALE
SEMICONDUCTOR, INC.    JP    4909454    METHOD FOR FORMING A BARRIER LAYER FOR
USE IN A COPPER INTERCONNECT FREESCALE SEMICONDUCTOR, INC.    JP    4909737   
MEMORY WITH CHARGE STORAGE LOCATIONS FREESCALE SEMICONDUCTOR, INC.    JP   
4916617    REAL-TIME PROCESSOR DEBUG SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP
   4917649    NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE
NETWORK FREESCALE SEMICONDUCTOR, INC.    JP    4929168    DECOUPLED
COMPLEMENTARY MASK PATTERNING TRANSFER METHOD FREESCALE SEMICONDUCTOR, INC.   
JP    4932153    MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    4932856    APPARATUS AND METHOD
FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    4937444    METHOD OF OPERATING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    4937489    SEMICONDUCTOR DEVICE
HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.
   JP    4938017    SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING
AND METHOD THEREOF

 

SCHEDULE 1B (Patents)

224



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    4939895    HIGH VOLTAGE OUTPUT
LEVEL-SHIFTER WITH OUTPUT ENABLE FREESCALE SEMICONDUCTOR, INC.    JP    4942757
   SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING
THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    4949377    SYSTEM AND METHOD FOR
HUMAN BODY FALL DETECTION FREESCALE SEMICONDUCTOR, INC.    JP    4951631   
METHOD AND APPARATUS FOR ENHANCED DATA RATE ADAPTATION AND LOWER CONTROL IN A
SEMICONDUCTOR CHIP FREESCALE SEMICONDUCTOR, INC.    JP    4954890    TEMPERATURE
BASED DRAM REFRESH FREESCALE SEMICONDUCTOR, INC.    JP    4955389    DATA
PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    4960092    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    JP    4964128    CIRCUIT FOR
PERFORMING VOLTAGE REGULATION FREESCALE SEMICONDUCTOR, INC.    JP    4965462   
METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR FREESCALE SEMICONDUCTOR, INC.
   JP    4969724    SEMICONDUCTOR DEVICE AND PROCESS THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4969746    VARIABLE SAMPLING DATA OUTPUT CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    4975618    SCHOTTKY DEVICE AND METHOD OF
FORMING FREESCALE SEMICONDUCTOR, INC.    JP    4979955    HIGH INPUT VOLTAGE
LEVEL-SHIFTER WITH SCHMITT TRIGGER FUNCTION FREESCALE SEMICONDUCTOR, INC.    JP
   4980931    NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    4982046    ONE TRANSISTOR DRAM CELL STRUCTURE AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP    4982382   
SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER FREESCALE SEMICONDUCTOR, INC.    JP    4987189    PROCESS FOR FORMING
A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   JP    4987696    ISOLATION TRENCH FREESCALE SEMICONDUCTOR, INC.    JP   
4988588    WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    4990394    RADIO RECEIVER HAVING
IGNITION NOISE DETECTOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP
   4999379    METHOD AND DEVICE FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    5009292    STRESS RELEASE MECHANISM IN
MEMS DEVICE AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    JP   
5014609    TRIMMING CIRCUIT, ELECTRONIC CIRCUIT AND TRIMMING CONTROL SYSTEM
FREESCALE SEMICONDUCTOR, INC.    JP    5017257    NICAM ENCODER WITH A FRONT-END
FREESCALE SEMICONDUCTOR, INC.    JP    5025462    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    JP    5027154    IMMERSION LITHOGRAPHY
APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY FREESCALE
SEMICONDUCTOR, INC.    JP    5030940    APPARATUS FOR CURRENT SENSING FREESCALE
SEMICONDUCTOR, INC.    JP    5031828    SLEW-RATE CONTROL APPARATUS AND METHODS
FOR A POWER TRANSISTOR TO REDUCE VOLTAGE TRANSIENTS DURING INDUCTIVE FLYBACK

 

SCHEDULE 1B (Patents)

225



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5042623    CIRCUIT DEVICE WITH AT LEAST
PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP   
5048480    METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER
INTO ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR, INC.    JP   
5049428    UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION FREESCALE
SEMICONDUCTOR, INC.    JP    5049955    METHOD OF FORMING A SEMICONDUCTOR DEVICE
HAVING ASYMMETRIC DIELECTRIC REGIONS AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    5057606    ELECTRONIC COMPONENT AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    5060296    METHOD AND
APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    5064235    SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.    JP    5064632    METHOD AND APPARATUS FOR
MANUFACTURING AN INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    JP   
5068074    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.    JP    5075630    SYSTEM AND METHOD FOR ULTRA
WIDEBAND COMMUNICATIONS USING MULTIPLE CODE WORDS FREESCALE SEMICONDUCTOR, INC.
   JP    5075815    CHEMICAL DIE SINGULATION TECHNIQUE FREESCALE SEMICONDUCTOR,
INC.    JP    5079304    METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    JP    5079493    LAND GRID ARRAY PACKAGED
DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    JP    5079511
   METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A STRAINED CHANNEL AND A
HETEROJUNCTION SOURCE/DRAIN FREESCALE SEMICONDUCTOR, INC.    JP    5081902   
MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    5084724    INTEGRATED CIRCUIT HAVING A NON-VOLATILE
MEMORY WITH DISCHARGE RATE CONTROL AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    JP    5084733    SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO
ENCODING FREESCALE SEMICONDUCTOR, INC.    JP    5090353    GROOVED PLATEN WITH
CHANNELS OR PATHWAY TO AMBIENT AIR FREESCALE SEMICONDUCTOR, INC.    JP   
5091387    METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    5095184    LEVELSHIFTER TO AVOID INVALID
INPUT SIGNAL FREESCALE SEMICONDUCTOR, INC.    JP    5101286    METHOD AND
APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS OPERATION
FREESCALE SEMICONDUCTOR, INC.    JP    5103174    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER FREESCALE SEMICONDUCTOR, INC.    JP
   5103182    PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL
AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    JP    5103467    MEMORY
WITH CLOCKED SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    JP    5105688   
MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE. FREESCALE
SEMICONDUCTOR, INC.    JP    5107049    METHOD OF INTEGRATING OPTICAL DEVICES
AND ELECTRONIC DEVICES ON AN INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

226



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5107227    CONDUCTING METAL OXIDE WITH
ADDITIVE AS P-MOS DEVICE ELECTRODE FREESCALE SEMICONDUCTOR, INC.    JP   
5112290    INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    5113974    METHOD FOR UNIFORM POLISH IN
MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    5114209    SRAM
HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   JP    5114470    CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C
IRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    5117572    POWER MANAGEMENT
ARRANGEMENT AND MOBILE DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    5117816   
RFC INFORMATION SHARING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    5127078   
MRAM TESTING FREESCALE SEMICONDUCTOR, INC.    JP    5128680    MIXER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    5129244    METHOD AND DEVICE FOR
SWITCHING DATA FREESCALE SEMICONDUCTOR, INC.    JP    5133404    RADIO RECEIVER
HAVING A CHANNEL EQUALIZER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
JP    5138611    SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR
BONDING AND METHOD FOR FORMATION FREESCALE SEMICONDUCTOR, INC.    JP    5140594
   NICAM PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP    5147403    DOUBLE GATE
DEVICE HAVING A HETEROJUNCTION SOURCE/DRAIN AND A STRAINED CHANNEL FREESCALE
SEMICONDUCTOR, INC.    JP    5149006    TRANSISTOR STRUCTURE WITH STRESS
MODIFICATION AND CAPACITIVE REDUCTION FEATURE IN A WIDTH DIRECTION AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    5149178    PACKAGED INTEGRATED
CIRCUIT WITH ENHANCED THERMAL DISSIPATION FREESCALE SEMICONDUCTOR, INC.    JP   
5152741    DUAL PWM GENERATOR FOR LOW VOLTAGE DEVICE FREESCALE SEMICONDUCTOR,
INC.    JP    5153652    LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF
COMMUNICATING THEREON FREESCALE SEMICONDUCTOR, INC.    JP    5156001    MEMORY
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    5159306    LEAD SOLDER INDICATOR
AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    5160441    METHOD AND
APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR,
INC.    JP    5161576    CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY FREESCALE
SEMICONDUCTOR, INC.    JP    5162070    ELECTROSTATIC DISCHARGE (ESD) PROTECTION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    5164276    INTEGRATED CIRCUIT
HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION FREESCALE SEMICONDUCTOR,
INC.    JP    5165583    ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES FREESCALE
SEMICONDUCTOR, INC.    JP    5166408    DEVICE AND METHOD FOR TESTING INTEGRATED
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    JP    5172330    SEMICONDUCTOR DEVICE
AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    5179365   
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    JP    5179470    PROGRAMMABLE CELL FREESCALE
SEMICONDUCTOR, INC.    JP    5179496    SRAM HAVING VARIABLE POWER SUPPLY AND
METHOD THEREFOR

 

SCHEDULE 1B (Patents)

227



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5180827    SPLIT GATE STORAGE DEVICE
INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL SECOND GATE IN A TRENCH
FREESCALE SEMICONDUCTOR, INC.    JP    5187863    METHOD OF PACKAGING AN
INTEGRATED CIRCUIT DIE FREESCALE SEMICONDUCTOR, INC.    JP    5191742    I/O
CELL ESD SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    5191885    SEMICONDUCTOR
DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    5191893
   SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.
   JP    5198569    METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR
SCHEDULING A PROCESSING OF PACKET STREAM CHANNELS FREESCALE SEMICONDUCTOR, INC.
   JP    5201641    SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS
FREESCALE SEMICONDUCTOR, INC.    JP    5202089    METHOD AND CIRCUIT FOR DRIVING
H-BRIDGE THAT REDUCES SWITCHING NOISE FREESCALE SEMICONDUCTOR, INC.    JP   
5203352    SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE
FORMATION OF SOURCE/DRAIN STRESSOR FREESCALE SEMICONDUCTOR, INC.    JP   
5205054    RECESSED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
5208346    SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    JP    5208918    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE HAVING A FIN AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    JP   
5208936    METHOD AND APPARATUS FOR IMPROVEMENTS IN CHIP MANUFACTURE AND DESIGN.
FREESCALE SEMICONDUCTOR, INC.    JP    5213274    METHOD, DATA STRUCTURE AND
COMPUTER SYSTEM FOR PACKING A WORLDWIDE INTEROPERABILITY FOR MICROWAVE ACCESS
(WiMAX) FRAME FREESCALE SEMICONDUCTOR, INC.    JP    5219324    SINGLE SUPPLY
HFET WITH TEMPERATURE COMPENSATION FREESCALE SEMICONDUCTOR, INC.    JP   
5225108    SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND
INTERLEVEL DIELECTRIC LAYER STRESSORS FREESCALE SEMICONDUCTOR, INC.    JP   
5225186    CHARGE CONTROL CIRCUIT AND BETTERY CHARGER INCLUDING A CHARGE CONTROL
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    5226325    METHOD AND APPARATUS
FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A COMPLETE PICTURE IN A
MPEG VIDEO STREAM FREESCALE SEMICONDUCTOR, INC.    JP    5227501    METHOD OF
MAKING STACKED DIE PACAKGE FREESCALE SEMICONDUCTOR, INC.    JP    5230637    LOW
COST FAULT TOLERANT SLAVE NODE IN AN HETEROGENEOUS NETWORK OF NODES FREESCALE
SEMICONDUCTOR, INC.    JP    5230870    BACK-GATED SEMICONDUCTOR DEVICE WITH A
STORAGE LAYER AND METHODS FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.   
JP    5232018    ERROR CORRECTION DEVICE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    5234696    3-D SEMICONDUCTOR DIE STRUCTURE WITH
CONTAINING FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    5248627   
MICROPAD FORMATION FOR A SEMICONDUCTOR

 

SCHEDULE 1B (Patents)

228



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5249483    SEMICONDUCTOR DEVICE AND
PROCESS FOR DESIGNING A MASK FREESCALE SEMICONDUCTOR, INC.    JP    5249757   
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.    JP    5254220    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    5254356    ELECTRONIC ASSEMBLY MANUFACTURING METHOD
FREESCALE SEMICONDUCTOR, INC.    JP    5257897    OUTPUT CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    5257954    TOUCH PANEL DETECTION CIRCUITRY AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    JP    5257955   
ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    5263887    SELF-CALIBRATING OSCILLATOR FREESCALE
SEMICONDUCTOR, INC.    JP    5268125    FAULT MANAGEMENT FOR A COMMUNICATION BUS
FREESCALE SEMICONDUCTOR, INC.    JP    5273850    ELECTRONIC DEVICE, METHOD FOR
CONTROLLING ELECTRONIC DEVICE, PROGRAM FOR CONTROLLING ELECTRONIC DEVICE, AND
CONTROL DEVICE FOR ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
5275333    METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    5279701    DATA PROCESSOR HAVING DYNAMIC
CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    5280434    SEPARATE LAYER FORMATION IN A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    5283300   
SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    5283507    MULTIPLE DEVICE TYPES INCLUDING AN
INVERTED-T CHANNEL TRANSISTOR AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.
   JP    5289968    METHOD FOR FORMING A SEMICONDUCTOR STRUCTURE AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    5290574    SCHOTTKY DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    5294278    METHOD FOR FORMING A DUAL
METAL GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    JP    5294843    METHOD
AND APPARATUS FACILITATING MULTI MODE INTERFACES FREESCALE SEMICONDUCTOR, INC.
   JP    5296043    METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    JP    5296672    STRESSOR INTEGRATION AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    5300035    OSCILLATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    5300158    LEADFRAME FOR PACKAGED
ELECTRONIC DEVICE WITH ENHANCED MOLD LOCKING CAPABILITY FREESCALE SEMICONDUCTOR,
INC.    JP    5300470    SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    JP    5301279    ELECTRONIC DEVICE INCLUDING A
TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION ADJACENT TO A STRESSOR LAYER AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
5301290    NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP

 

SCHEDULE 1B (Patents)

229



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5311428    DISPLAY CONTROLLER, IMAGE
PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    JP    5312052    RF POWER TRANSISTOR DEVICE
WITH METAL ELECTROMIGRATION DESIGN AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    JP    5312478    DATA PROCESSOR PERFORMANCE PREDICTION FREESCALE
SEMICONDUCTOR, INC.    JP    5317353    ONE TRANSISTOR DRAM CELL STRUCTURE AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP    5318597   
SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    5334138    INTEGRATED CIRCUIT MEMORY HAVING
DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    JP    5335663    MESSAGE BUFFER FOR A RECEIVER APPARATUS ON A
COMMUNICATIONS BUS FREESCALE SEMICONDUCTOR, INC.    JP    5335791    METHOD AND
CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB FREESCALE SEMICONDUCTOR, INC.
   JP    5335803    KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    JP    5335887    QUALIFICATION OF CONDITIONAL DEBUG
INSTRUCTIONS BASED ON ADDRESS FREESCALE SEMICONDUCTOR, INC.    JP    5335995   
INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE ADJUSTMENT FREESCALE
SEMICONDUCTOR, INC.    JP    5341087    STRESS RELIEF OF A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    5344636    SIMPLIFIED DEBLOCK FILTERING
FOR REDUCED MEMORY ACCESS AND COMPUTATIONAL COMPLEXITY FREESCALE SEMICONDUCTOR,
INC.    JP    5345521    TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION
FREESCALE SEMICONDUCTOR, INC.    JP    5349953    SYSTEM AND METHOD FOR
PROTECTING LOW VOLTAGE TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    JP   
5350589    TRANSISTOR WITH INDEPENDENT GATE STRUCTURES FREESCALE SEMICONDUCTOR,
INC.    JP    5354692    METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF
SCHOTTKY JUNCTIONS FREESCALE SEMICONDUCTOR, INC.    JP    5354907   
SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    5356253    METHOD OF MAKING A NON-VOLATILE MEMORY
DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    5356371    METHOD OF FORMING A
SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    5356689    Z-AXIS ACCELEROMETER WITH AT
LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED OUTSIDE AN ACTIVE CAPACITOR AREA
FREESCALE SEMICONDUCTOR, INC.    JP    5366797    ELECTRONIC DEVICE INCLUDING
SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER AN INSULATING LAYER AND A
PROCESS OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    5366833   
CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING FREESCALE SEMICONDUCTOR, INC.
   JP    5366833    CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING

 

SCHEDULE 1B (Patents)

230



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    5366893    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
JP    5372493    METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    JP    5372602    BATTERY CHARGING CIRCUIT AND
BATTERY CHARGER FREESCALE SEMICONDUCTOR, INC.    FR    9507903    SEMICONDUCTOR
SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    19820878.2    PROCESS FOR DEPOSITING A LAYER OF
MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
DE    19928691.4    AIRBAG DEPLOYMENT SYSTEM AND M ETHOD FOR MONITORING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    030146066.6    DUAL GAUGE LEADFRAME
FREESCALE SEMICONDUCTOR, INC.    DE    60025773.8    METHOD OF FORMING A COPPER
LAY ER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    DE   
60031191.0    METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER
CONNECT FREESCALE SEMICONDUCTOR, INC.    DE    60102609.8    SOFTWARE ANALYSIS
SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS DATA FROM A
TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS AND METHOD FOR
USE THEREOF FREESCALE SEMICONDUCTOR, INC.    DE    60108730.5    EEPROM CIRCUIT,
VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW TEMPERATURE-COEFFICIENT
VOLTAGE REFERENCE FREESCALE SEMICONDUCTOR, INC.    DE    60116381.8   
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    DE    60124965.8    UV CURE PROCESS AND TOOL FOR LOW K
FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    DE    60127932.8    CHANNEL
ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS. FREESCALE
SEMICONDUCTOR, INC.    DE    60134220.8    METHOD OF MANUFACTURING A
HETEROJUNCTION BICMOS INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    DE   
60142406.9    INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR FREESCALE
SEMICONDUCTOR, INC.    DE    60206146.6    COMMUNICATION APPARATUS INCLUDING
DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO A COMMUNICATION LINE WITH A
CONTROLLED SLEW RATE FREESCALE SEMICONDUCTOR, INC.    DE    60207087.2    ODD
HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS FREESCALE SEMICONDUCTOR,
INC.    DE    60215463.4    ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD
FREESCALE SEMICONDUCTOR, INC.    DE    60226141.4    FIRST-IN FIRST-OUT MEMORY
SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    DE    60241164.5   
HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    60241422.9    METHOD AND APPARATUS FOR DETECTING A
STALL CONDITION IN A STEPPING MOTOR FREESCALE SEMICONDUCTOR, INC.    DE   
60303126.9    METHOD AND APPARATUS FOR SECURE SCAN TESTING FREESCALE
SEMICONDUCTOR, INC.    DE    60305736.5    SENSE AMPLIFIER FOR A MEMORY HAVING
AT LEAST TWO DISTINCT RESISTANCE STATES

 

SCHEDULE 1B (Patents)

231



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    60306164.8    METHOD AND APPARATUS FOR
AFFECTING A PORTION OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    DE
   60307429.4    METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC
CONVERSION FREESCALE SEMICONDUCTOR, INC.    DE    60307539.8   
MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING FREESCALE SEMICONDUCTOR,
INC.    DE    60308032.4    POWER AMPLIFIER SATURATION DETECTION AND OPERATION
AT MAXIMUM POWER FREESCALE SEMICONDUCTOR, INC.    DE    60308492.3    KEYPAD
SIGNAL INPUT APPARATUS FREESCALE SEMICONDUCTOR, INC.    DE    60308539.3    LOW
IF RADIO RECEIVER FREESCALE SEMICONDUCTOR, INC.    DE    60310096.1    A POWER
AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO FREESCALE
SEMICONDUCTOR, INC.    DE    60314384.9    PHASE LOCKED LOOP FILTER FREESCALE
SEMICONDUCTOR, INC.    DE    60314754.2    TRANSCONDUCTANCE AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    DE    60318643.2    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    DE    69419871.4    DOUBLE
IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF FREESCALE
SEMICONDUCTOR, INC.    DE    69428684.2    THERMISCH-LEITENDES GEHAEUSE FUER
INTEGRIERTE SCHALTUNGEN MIT RADIOFREQUENZ-ABSCHIRMUNG FREESCALE SEMICONDUCTOR,
INC.    DE    69430648.7    SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT
MEMBER AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    DE   
69431273.8    REVERSE BATTERY PROTECTION CIR CUIT FREESCALE SEMICONDUCTOR, INC.
   DE    69432068.4    TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND
METH OD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    DE    69433582.7   
SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR FREESCALE SEMICONDUCTOR, INC.
   DE    69526539.3    SEMICONDUCTOR DEVICE AND METHO D OF FORMING FREESCALE
SEMICONDUCTOR, INC.    DE    69527388.4    EEPROM CELL WITH ISOLATION TRA
NSISTOR AND METHODS FOR MAKING AND OPERATING THE SAME FREESCALE SEMICONDUCTOR,
INC.    DE    69534412.9    III-V SEMICONDUCTOR STRUCTURE AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    DE    69615720.9    PIEZORESISTIVE
WANDLER MIT UEBERLAPPENDEN KONTAKTEN FREESCALE SEMICONDUCTOR, INC.    DE   
69623679.6    METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    DE    69630488.0    SEMICONDUCTOR
SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    69631451.7    MONOLITHIC HIGH FREQUENCY INTE GRATED
CIRCUIT STRUCTURE AND M ETHOD OF MANUFACTURING THE SAM E FREESCALE
SEMICONDUCTOR, INC.    DE    69631946.2    PROCESS FOR FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    DE    69707169.3    PROGRAMMIERUNG FUER
NICHT-FLUECHTIGE SPEICHERZELLE FREESCALE SEMICONDUCTOR, INC.    DE    69713550.0
   AUTOMOBILE AIRBAG SYSTEM FREESCALE SEMICONDUCTOR, INC.    DE    69716349.0   
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM FREESCALE
SEMICONDUCTOR, INC.    DE    69724486.5    SEMICONDUCTOR CHEMICAL SENSOR DEVICE
AND ETHOD OF FORMING A THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL SENSOR DEVICE

 

SCHEDULE 1B (Patents)

232



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    69725770.3    NEW GEOMETRY FOR ALOW
RESISTAN T HEATER FREESCALE SEMICONDUCTOR, INC.    DE    69727001.7    SENSOR
AND METHOD OF FABRICATI ON FREESCALE SEMICONDUCTOR, INC.    DE    69727744.5   
MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    DE    69729017.4    METHOD OF SENSING A
CHEMICAL A ND SENSOR THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE    69812579.7
   PORTABLE ELECTRONIC DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    DE   
69823004.3    METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F
FORMING A METAL OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    69837965.9    METHOD AND SENSOR SYSTEM FOR D
ETERMING A CONCENTRATION OF A CHEMICAL SPECIES FREESCALE SEMICONDUCTOR, INC.   
DE    69908577.2    APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY
SIGNAL FREESCALE SEMICONDUCTOR, INC.    DE    69942354.6    PROGRAMMABLE DELAY
CONTROL IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    DE    69944481.0   
PROGRAMMABLE DELAY CONTROL IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    CN   
94108219.9    METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P
ROCESSOR FREESCALE SEMICONDUCTOR, INC.    CN    94115626.5    INTEGRATED CIRCUIT
AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.    CN    94117619.3   
DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF FREESCALE
SEMICONDUCTOR, INC.    CN    95103566.5    PROCESS FOR FORMING A SEMICOND UCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    96100693.5    SEMICONDUCTOR DEVICE
HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE FREESCALE SEMICONDUCTOR,
INC.    CN    96107995.9    METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL
FREESCALE SEMICONDUCTOR, INC.    CN    940103953    SIGMA-DELTA MODULATOR WITH
IMP ROVED TONE REJECTION AND METHO D THEREFOR FREESCALE SEMICONDUCTOR, INC.   
CN    940115625    METHOD AND APPARATUS FOR TESTI NG A STATIC RAM FREESCALE
SEMICONDUCTOR, INC.    CN    200380104261.8    SEMICONDUCTOR DEVICE HAVING A
BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
200380105049.3    SYSTEM, NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION
FREESCALE SEMICONDUCTOR, INC.    CN    200380105458.3    DECISION FEED FORWARD
EQUALIZER SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
200380106432.0    METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT
COORDINATES TO RETICLE COORDINATES USING CAD DATA FREESCALE SEMICONDUCTOR, INC.
   CN    200380107421.4    METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH
EPITAXY FREESCALE SEMICONDUCTOR, INC.    CN    200410005247.9    METHOD OF
MANUFACTURING A SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    CN   
200410012085.1    METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200410047641.9    PROCESS FOR
FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

 

SCHEDULE 1B (Patents)

233



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200410069611.8    METHOD AND APPARATUS
FOR INTER FACING A PROCESSOR TO A COPROC ESSOR FREESCALE SEMICONDUCTOR, INC.   
CN    200480002529.1    ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    200480002663.1    METHOD AND APPARATUS
FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG FREESCALE SEMICONDUCTOR,
INC.    CN    200480002887.2    UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES
FREESCALE SEMICONDUCTOR, INC.    CN    200480002915.0    METAL REDUCTION IN
WAFER SCRIBE AREA FREESCALE SEMICONDUCTOR, INC.    CN    200480003133.9    ARC
LAYER FOR SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
200480003835.7    LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP FREESCALE
SEMICONDUCTOR, INC.    CN    200480004058.8    SYSTEM AND METHOD FOR COARSE
TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING 2-PI SLIP DETECTION FREESCALE
SEMICONDUCTOR, INC.    CN    200480004373.0    VARIABLE REFRESH CONTROL FOR A
MEMORY FREESCALE SEMICONDUCTOR, INC.    CN    200480004714.4    WIREBONDING
INSULATED WIRE FREESCALE SEMICONDUCTOR, INC.    CN    200480004901.2   
MULTI-DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN   
200480005356.9    SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS
NETWORK FREESCALE SEMICONDUCTOR, INC.    CN    200480005365    SYSTEM AND METHOD
FOR TRANSMITTING ULTRA-WIDE BAND SIGNALS FREESCALE SEMICONDUCTOR, INC.    CN   
200480005983.2    METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A
MULTI-LAYER ARC FREESCALE SEMICONDUCTOR, INC.    CN    200480006810.2   
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME FREESCALE SEMICONDUCTOR,
INC.    CN    200480007566.1    MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200480008175.1    COMMUNICATING
CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK FREESCALE
SEMICONDUCTOR, INC.    CN    200480008378.0    METHOD FOR FABRICATING DUAL-METAL
GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200480009252.5    ESD
PROTECTION DEVICE AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.   
CN    200480009496.3    PROCESS FOR FORMING DUAL METAL GATE STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    CN    200480009498.2    INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.    CN    200480011128    NON-VOLATILE MEMORY
HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    CN    200480011464.7    FUSE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    CN    200480011500    METHOD OF ADDING MASS TO
MEMS STRUCTURES FREESCALE SEMICONDUCTOR, INC.    CN    200480012216.4   
PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN
   200480014053.3    MEMORY WITH CHARGE STORAGE LOCATIONS FREESCALE
SEMICONDUCTOR, INC.    CN    200480014138.1    TRANSISTOR WITH INDEPENDENT GATE
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    CN    200480014807.5    HIGH
IMPEDANCE RADIO FREQUENCY POWER PLASTIC PACKAGE FREESCALE SEMICONDUCTOR, INC.   
CN    200480015830.6    SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND
POSITIONING FREESCALE SEMICONDUCTOR, INC.    CN    200480017194.0    PHASE
LOCKED LOOP FILTER FREESCALE SEMICONDUCTOR, INC.    CN    200480017269.5   
METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT

 

SCHEDULE 1B (Patents)

234



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200480018151.4    VARIABLE GATE BIAS FOR
A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.   
CN    200480018362.8    PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200480019280.5    SINGLE PROOF MASS, 3 AXIS MEMS
TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    CN    200480019583.7    METHOD AND
APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY FREESCALE SEMICONDUCTOR,
INC.    CN    200480019911.3    INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND
METHOD OF TESTING FREESCALE SEMICONDUCTOR, INC.    CN    200480020002.1   
MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES FREESCALE SEMICONDUCTOR, INC.    CN
   200480020484.0    SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM
OPPOSITE SIDES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
200480022951    LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    CN   
200480023865.4    SEMICONDUCTOR DEVICE AND MAKING THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    200480024425.0    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
CN    200480024637.9    WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    200480024696.6    SYNCHRONIZATION OF DATA
STREAMS OVER A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.    CN   
200480024779.5    SEMICONDUCTOR DEVICE WITH NANOCLUSTERS FREESCALE
SEMICONDUCTOR, INC.    CN    200480025064    METHOD FOR FORMING A SEMICONDUCTOR
DEVICE HAVING ISOLATION REGIONS FREESCALE SEMICONDUCTOR, INC.    CN   
200480025241.6    MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN
AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    200480026568.5   
DEVICE INCLUDING AN AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF ORGANIC
LAYERS AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    CN   
200480026575.5    SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT
MATERIALS AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200480027415.2    METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200480028260.4    POWER SUPPLY
APPARATUS FREESCALE SEMICONDUCTOR, INC.    CN    200480029071.9    METHOD OF
FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS FREESCALE
SEMICONDUCTOR, INC.    CN    200480029484    CELLULAR MODEM PROCESSING FREESCALE
SEMICONDUCTOR, INC.    CN    200480029738.5    TRANSISTOR HAVING THREE
ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    CN    200480033180.8    NETWORK MESSAGE PROCESSING USING
INVERSE PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    CN    200480033499.0
   HIGH K DIELECTRIC FILM FREESCALE SEMICONDUCTOR, INC.    CN    200480033759.4
   HIGH FRQUENCY THIN FILM ELECTRICAL CIRCUIT ELEMENT FREESCALE SEMICONDUCTOR,
INC.    CN    200480033949.6    APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN
A SYSTEM HAVING MULTIPLE TIME DOMAINS FREESCALE SEMICONDUCTOR, INC.    CN   
200480035312.0    LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING
FREESCALE SEMICONDUCTOR, INC.    CN    200480039244.5    LOW IF RADIO RECEIVER

 

SCHEDULE 1B (Patents)

235



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200480039266.1    METHOD OF MANUFACTURING
A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT FORMED THEREBY FREESCALE
SEMICONDUCTOR, INC.    CN    200480039842.2    LAND GRID ARRAY PACKAGED DEVICE
AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN    200480043491.2
   ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL FREESCALE SEMICONDUCTOR, INC.    CN    200480044103.2    POWER SUPPLY
APPARATUS WITH OVERLOAD PROTECTION FREESCALE SEMICONDUCTOR, INC.    CN   
200480044181.2    REFERENCE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
200480044253.3    METHOD FOR FORMING A PHOTORESIST PATTERN FREESCALE
SEMICONDUCTOR, INC.    CN    200480044264.1    APPARATUS AND CONTROL INTERFACE
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200480044321.6    MEMORY
MANAGEMENT UNIT AND A METHOD FOR MEMORY MANAGEMENT FREESCALE SEMICONDUCTOR, INC.
   CN    200480044449.2    INTEGRATED CIRCUIT AND A METHOD FOR TESTING A
MULTI-TAP INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    200480044499
   APPARATUS FOR REDUCING POWER CONSUMPTION USING SELECTIVE POWER GATING
FREESCALE SEMICONDUCTOR, INC.    CN    200480044507.1    APPARATUS AND METHOD
FOR CONTROLLING VOLTAGE AND FREQUENCY USING MULTIPLE REFERENCE CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    CN    200480044591.7    APPARATUS AND METHOD
FOR DETECTING AN END POINT OF AN INFORMATION FRAME FREESCALE SEMICONDUCTOR, INC.
   CN    200580004396.6    DIE ENCAPSULATION USING A POROUS CARRIER FREESCALE
SEMICONDUCTOR, INC.    CN    200580004804.8    METHOD OF MAKING A SEMICONDUCTOR
DEVICE USING TREATED PHOTORESIST FREESCALE SEMICONDUCTOR, INC.    CN   
200580006039.3    UNIVERSAL SERIAL BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.
   CN    200580006512.8    MULTIPLE BURST PROTOCOL DEVICE CONTROLLER FREESCALE
SEMICONDUCTOR, INC.    CN    200580006770.6    AUTONOMOUS MEMORY CHECKER FOR
RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.   
CN    200580006812.6    INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING
REGION WIDTHS FREESCALE SEMICONDUCTOR, INC.    CN    200580007554.3    METHOD OF
MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE
SEMICONDUCTOR, INC.    CN    200580008021.7    MULTIPLE-STAGE FILTERING DEVICE
AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN    200580009120.7    METHOD AND
APPARATUS FOR DOHERTY AMPLIFIER BIASING FREESCALE SEMICONDUCTOR, INC.    CN   
200580009296.2    LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200580009302.4    METHOD AND APPARATUS
FOR ENTERING A LOW POWER MODE FREESCALE SEMICONDUCTOR, INC.    CN   
200580009700.6    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED
CONTROL ELECTRODE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
200580011642.0    MOTION SENSING FOR TIRE PRESSURE MONITORING FREESCALE
SEMICONDUCTOR, INC.    CN    200580011653.9    METHOD FOR FORMING A GATE
ELECTRODE HAVING A METAL FREESCALE SEMICONDUCTOR, INC.    CN    200580011654.3
   METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM

 

SCHEDULE 1B (Patents)

236



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200580013128.0    SEMICONDUCTOR DEVICE
WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    CN    200580013499.9    ISOLATION TRENCH FREESCALE SEMICONDUCTOR, INC.
   CN    200580013700.3    MASKING WITHIN A DATA PROCESSING SYSTEM HAVING
APPLICABILITY FOR A DEVELOPMENT INTERFACE FREESCALE SEMICONDUCTOR, INC.    CN   
200580014114.0    STATE RETENTION WITHIN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200580014355.5    CIRCUIT FOR PERFORMING VOLTAGE
REGULATION FREESCALE SEMICONDUCTOR, INC.    CN    200580015236.1    SEPARATELY
STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    CN
   200580015533    METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR
WITH INTEGRAL NOISE SHAPING FREESCALE SEMICONDUCTOR, INC.    CN   
200580016632.6    METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    200580016887.2   
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    CN    200580016892.3    DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER
METHOD FREESCALE SEMICONDUCTOR, INC.    CN    200580017137.7    METHOD FOR
FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER FREESCALE SEMICONDUCTOR,
INC.    CN    200580017337.2    SCHOTTKY DEVICE FREESCALE SEMICONDUCTOR, INC.   
CN    200580017401.7    MEMORY WITH RECESSED DEVICES FREESCALE SEMICONDUCTOR,
INC.    CN    200580018315.8    WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE
SAME FREESCALE SEMICONDUCTOR, INC.    CN    200580018879    A MEMORY CACHE
CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    200580018902.7    MEMORY DEVICE WITH A
DATA HOLD LATCH FREESCALE SEMICONDUCTOR, INC.    CN    200580020377.2   
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.   
CN    200580020481.1    METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND
APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200580020970.7   
METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR,
INC.    CN    200580021085.0    METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE
DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200580021794.9    LEAD SOLDER
INDICATOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN    200580021992.5   
SCHOTTKY DEVICE AND METHOD OF FORMING FREESCALE SEMICONDUCTOR, INC.    CN   
200580022721.1    METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING
FREESCALE SEMICONDUCTOR, INC.    CN    200580022869.5    METHOD AND SYSTEM FOR
DISPLAYING A SEQUENCE OF IMAGE FRAMES FREESCALE SEMICONDUCTOR, INC.    CN   
200580023883.7    INTERFACIAL LAYER FOR USE WITH HIGH K DIELECTRIC MATERIALS
FREESCALE SEMICONDUCTOR, INC.    CN    200580024276    TRANSISTOR STRUCTURE WITH
STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE IN A WIDTH DIRECTION AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200580024860.8    METHOD
AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    200580026056    MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.    CN    200580026474.2    MEMORY BIT LINE SEGMENT
ISOLATION

 

SCHEDULE 1B (Patents)

237



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200580027261.1    METHOD AND APPARATUS
FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    200580027928.8    GRADED SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    CN    200580029056.9    MRAM SENSE AMPLIFIER
HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING FREESCALE SEMICONDUCTOR, INC.
   CN    200580031462.9    METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED
CIRCUIT FROM ERRONEOUS OPERATION FREESCALE SEMICONDUCTOR, INC.    CN   
200580031541    PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY
CELL AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    CN    200580032673.4
   DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION FREESCALE SEMICONDUCTOR,
INC.    CN    200580032682.3    DATA PROCESSING SYSTEM WITH BUS ACCESS
RETRACTION FREESCALE SEMICONDUCTOR, INC.    CN    200580034575.4    TRANSISTOR
STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    CN    200580034886.0    METHOD AND APPARATUS
FOR NON-INTRUSIVE TRACING FREESCALE SEMICONDUCTOR, INC.    CN    200580035470.0
   METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC
OPERATION FREESCALE SEMICONDUCTOR, INC.    CN    200580036220.9    PACKAGED
DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200580039178.6    TEMPERATURE BASED DRAM REFRESH FREESCALE SEMICONDUCTOR, INC.
   CN    200580040911    SYSTEM AND METHOD FOR FALL DETECTION FREESCALE
SEMICONDUCTOR, INC.    CN    200580040951.0    METHOD AND APPARATUS FOR
PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE ALLOWING SIGNAL
CONDUCTANCE FREESCALE SEMICONDUCTOR, INC.    CN    200580041161    METHOD FOR
SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS FREESCALE SEMICONDUCTOR, INC.
   CN    200580041206.8    METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR
MAKING FREESCALE SEMICONDUCTOR, INC.    CN    200580041207.2    SEMICONDUCTOR
DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200580042556    SEMICONDUCTOR FABRICATION PROCESS
INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN SOI WAFER FREESCALE SEMICONDUCTOR,
INC.    CN    200580047441.6    NON-HIGH IMPEDENCE DEVICE AND METHOD FOR
REDUCING ENERGY CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    CN    200580048015
   I/O CELL ESD SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    200580048555.2   
SMART POWER REGULATION IN LOW COST BATTERY CHARGING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200580049940.9    METHOD AND DEVICE FOR
TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS FREESCALE SEMICONDUCTOR, INC.   
CN    200580050162.5    SPREAD SPECTRUM CLOCK AND METHOD FOR MESSAGE TIMING IN A
COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    200580050954.2   
DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST
FREESCALE SEMICONDUCTOR, INC.    CN    200580050963.1    DEVICE AND METHOD FOR
CONTROLLING AN EXECUTION OF A DMA TASK

 

SCHEDULE 1B (Patents)

238



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200580051173.5    POWER SEMICONDUCTOR
DEVICE AND METHOD OF MANUFACTURING A POWER SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    200580052356.9    IMPROVEMENTS IN OR RELATING TO
LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A METHOD OF MANUFACTURING THE SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200610004518.8    THREE DIMENSIONAL
PACKAGE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200610063937.9    METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE
SENSITIVITY FREESCALE SEMICONDUCTOR, INC.    CN    200610107552    PACKAGED
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    CN
   200610109103    MEMORY ACCESS CONTROL APPARATUS AND METHOD THEREOF, MEMORY
ACCESS CONTROLLER AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
200610126706.8    HIGH SPEED MMC/SDCOMBO OTG FREESCALE SEMICONDUCTOR, INC.    CN
   200610163074    LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE FREESCALE
SEMICONDUCTOR, INC.    CN    200610163075.7    METHOD FOR PACKAGING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200610164089.0   
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE FREESCALE SEMICONDUCTOR,
INC.    CN    200610164627    DIGITAL CLOCK FREQUENCY MULTIPLIER FREESCALE
SEMICONDUCTOR, INC.    CN    200680001278    METHOD AND APPARATUS FOR DYNAMIC
DETERMINATION OF FRAMES REQUIRED TO BUILD A COMPLETE PICTURE IN A MPEG VIDEO
STREAM FREESCALE SEMICONDUCTOR, INC.    CN    200680003369.1    METHOD OF
FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200680005812.9   
MULTIPLE REFERENCE CLOCK SYNTHESIZER FREESCALE SEMICONDUCTOR, INC.    CN   
200680008837.4    APPARATUS FOR CURRENT SENSING FREESCALE SEMICONDUCTOR, INC.   
CN    200680008880    INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    200680010176    SYSTEM AND METHOD
FOR PROTECTING LOW VOLTAGE TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    CN   
200680013713    MEMORY STRUCTURE AND METHOD OF PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    CN    200680013750.6    SCHOTTKY DEVICE AND METHOD OF
FORMING FREESCALE SEMICONDUCTOR, INC.    CN    200680013835.4    NICAM ENCODER
WITH A FRONT-END FREESCALE SEMICONDUCTOR, INC.    CN    200680014629    LOGIC
THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS
FREESCALE SEMICONDUCTOR, INC.    CN    200680014664.7    VARIABLE INTERPOLATOR
FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN
   200680016232    TRANSLATION INFORMATION RETRIEVAL FREESCALE SEMICONDUCTOR,
INC.    CN    200680018192.2    SELF-ALIGNING RESONATOR FILTER CIRCUIT AND
WIDEBAND TUNER CIRCUIT INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200680018216.4    SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200680022503    CHEMICAL DIE SINGULATION
TECHNIQUE FREESCALE SEMICONDUCTOR, INC.    CN    200680027319.7    PROCESS FOR
FORMING AN ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    CN    200680027480    STRESS RELEASE MECHANISM IN MEMS
DEVICE AND METHOD OF MAKING SAME

 

SCHEDULE 1B (Patents)

239



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200680027775.1    PACKAGED INTEGRATED
CIRCUIT WITH ENHANCED THERMAL DISSIPATION FREESCALE SEMICONDUCTOR, INC.    CN   
200680027834.5    FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING
MULTIPLE DIE PANELS FREESCALE SEMICONDUCTOR, INC.    CN    200680030445    A
BOUNDED SIGNAL MIXER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    CN
   200680030563.9    NONVOLATILE MEMORY CELL PROGRAMMING FREESCALE
SEMICONDUCTOR, INC.    CN    200680031794.1    MEMORY WITH ROBUST DATA SENSING
AND METHOD FOR SENSING DATA FREESCALE SEMICONDUCTOR, INC.    CN   
200680032674.3    GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.    CN    200680033654.8    SEMICONDUCTOR STACKED
DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    200680033747.0    SEMICONDUCTOR FABRICATION PROCESS
INCLUDING SILICIDE STRINGER REMOVAL PROCESSING FREESCALE SEMICONDUCTOR, INC.   
CN    200680035716.9    MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200680035922    POWER CONTROL FEEDBACK
LOOP FOR ADJUSTING A MAGNITUDE OF AN OUTPUT SIGNAL FREESCALE SEMICONDUCTOR, INC.
   CN    200680035940.8    METHOD AND SYSTEM FOR CONTROLLING A NOTCHING
MECHANISM FREESCALE SEMICONDUCTOR, INC.    CN    200680036010    SYSTEM AND
METHOD FOR ADJUSTING ACQUISITION PHASE FREESCALE SEMICONDUCTOR, INC.    CN   
200680036351    MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200680037947    PROGRAMMABLE FUSE WITH
SILICON GERMANIUM FREESCALE SEMICONDUCTOR, INC.    CN    200680038211.8   
VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200680038265.4    SIGNAL
CONVERTERS WITH MULTIPLE GATE DEVICES FREESCALE SEMICONDUCTOR, INC.    CN   
200680039193.5    SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING
FREESCALE SEMICONDUCTOR, INC.    CN    200680039742.9    SEMICONDUCTOR STRUCTURE
AND METHOD OF ASSEMBLY FREESCALE SEMICONDUCTOR, INC.    CN    200680039798.4   
PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER FREESCALE SEMICONDUCTOR, INC.
   CN    200680040100    LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP
FREESCALE SEMICONDUCTOR, INC.    CN    200680040315.2    ELECTRONIC ASSEMBLY
HAVING GRADED WIRE BONDING FREESCALE SEMICONDUCTOR, INC.    CN    200680041548.4
   FINE PITCH INTERCONNECT AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.   
CN    200680041793.5    ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE
HAVING AN ACTIVE REGION ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING
THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200680043309.2   
LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.
   CN    200680043572.1    PERFORMING AN N-BIT WRITE ACCESS TO AN MXN-BIT-ONLY
PERIPHERAL FREESCALE SEMICONDUCTOR, INC.    CN    200680044254    METHOD AND
APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY

 

SCHEDULE 1B (Patents)

240



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200680044898    METHOD AND PROGRAM
PRODUCT FOR PROTECTING INFORMATION IN EDA TOOL DESIGN VIEWS FREESCALE
SEMICONDUCTOR, INC.    CN    200680045057.7    PLASMA TREATMENT OF A
SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A METAL-CONTAINING LAYER
FREESCALE SEMICONDUCTOR, INC.    CN    200680046879.7    BACK-GATED
SEMICONDUCTOR DEVICE WITH A STORAGE LAYER AND METHODS FOR FORMING THEREOF
FREESCALE SEMICONDUCTOR, INC.    CN    200680047227    ESD PROTECTION FOR
PASSIVE INTEGRATED DEVICES FREESCALE SEMICONDUCTOR, INC.    CN    200680047257.6
   SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    CN    200680051775.5    WARPAGE-REDUCING PACKAGING DESIGN
FREESCALE SEMICONDUCTOR, INC.    CN    200680051815.6    SEMICONDUCTOR
INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR FORMATION
FREESCALE SEMICONDUCTOR, INC.    CN    200680051880.9    MEMORY CELL USING A
DIELECTRIC HAVING NON-UNIFORM THICKNESS FREESCALE SEMICONDUCTOR, INC.    CN   
200680051905.5    SPLIT GATE MEMORY CELL IN A FINFET FREESCALE SEMICONDUCTOR,
INC.    CN    200680052189    GROUND SHIELDS FOR SEMICONDUCTORS FREESCALE
SEMICONDUCTOR, INC.    CN    200680054962.9    A METHOD AND DEVICE FOR PROVIDING
A SECURITY BREACH INDICATIVE AUDIO ALERT FREESCALE SEMICONDUCTOR, INC.    CN   
200680055561.5    REAL TIME CLOCK MONITORING METHOD AND SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200680055897    SEMI-FLOATING ISLAND MOSFET DEVICE
FREESCALE SEMICONDUCTOR, INC.    CN    200710001667.3    METHOD AND APPARATUS
FOR INTER FACING A PROCESSOR TO A COPROC ESSOR FREESCALE SEMICONDUCTOR, INC.   
CN    200710002381    METHOD AND APPARATUS FOR GEOMETRIC TRANSFORMATION IN VIDEO
REPRODUCTION FREESCALE SEMICONDUCTOR, INC.    CN    200710004727.7    METHOD OF
PACKAGING SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    CN   
200710084392.4    MULTI-ROW LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    CN   
200710085084.3    CAPACITOR ATTACHMENT METHOD FREESCALE SEMICONDUCTOR, INC.   
CN    200710103556.3    METHOD FOR FORMING REINFORCED INTERCONNECTS ON A
SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    CN    200710109596    STACKED LOOP
ANTENNA FREESCALE SEMICONDUCTOR, INC.    CN    200710180243    METHOD OF FORMING
PREMOLDED LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    CN    200710184806   
COATED LEAD FRAME FREESCALE SEMICONDUCTOR, INC.    CN    200710196264.9   
NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.
   CN    200780005027.8    METHOD AND APPARATUS FOR FORMING A
SEMICONDUCTOR-ON-INSULATOR (SOI) BODY-CONTACTED DEVICE FREESCALE SEMICONDUCTOR,
INC.    CN    200780006446.3    NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN
INTEGRATED CIRCUIT CHIP FREESCALE SEMICONDUCTOR, INC.    CN    200780006581   
CAP LAYER FOR AN ALUMINUM COPPER BOND PAD FREESCALE SEMICONDUCTOR, INC.    CN   
200780006591.1    SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND
INTERLEVEL DIELECTRIC LAYER STRESSORS FREESCALE SEMICONDUCTOR, INC.    CN   
200780006767.3    PIEZOELECTRIC MEMS SWITCHES AND METHODS OF MAKING FREESCALE
SEMICONDUCTOR, INC.    CN    200780006887    BIT LINE PRECHARGE IN EMBEDDED
MEMORY

 

SCHEDULE 1B (Patents)

241



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200780008128    ENHANCED TONE DETECTOR
INCLUDING ADAPTIVE MULTI-BANDPASS FILTER FOR TONE DETECTION AND ENHANCEMENT
FREESCALE SEMICONDUCTOR, INC.    CN    200780008570    NON-VOLATILE MEMORY WITH
CONTROLLED PROGRAM/ERASE FREESCALE SEMICONDUCTOR, INC.    CN    200780008572.2
   SILICON DEPOSITION OVER DUAL SURFACE ORIENTATION SUBSTRATES TO PROMOTE
UNIFORM POLISHING FREESCALE SEMICONDUCTOR, INC.    CN    200780008662.1   
POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD
FREESCALE SEMICONDUCTOR, INC.    CN    200780008885.8    SILICIDED NONVOLATILE
MEMORY AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200780009320    METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    CN    200780010978    ERROR CORRECTION DEVICE
AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200780011028.3   
METHOD OF SEPARATING STRUCTURE IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    200780011108.9    PROGRAMMABLE STRUCTURE INCLUDING
CONTROL GATE OVERLYING SELECT GATE FORMED IN A TRENCH FREESCALE SEMICONDUCTOR,
INC.    CN    200780011128    MEMORY WITH CLOCKED SENSE AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    CN    200780012308.6    ESD PROTECTION CIRCUIT WITH
ISOLATED DIODE ELEMENT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
200780013228.2    TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION FREESCALE
SEMICONDUCTOR, INC.    CN    200780013844    MEMORY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    200780014596.9    CHARGE STORAGE STRUCTURE
FORMATION IN TRANSISTOR WITH VERTICAL CHANNEL REGION FREESCALE SEMICONDUCTOR,
INC.    CN    200780017610    MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200780018478.5    CONTACT
SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200780019293    METHOD OF FORMING A SEMICONDUCTOR
DEVICE HAVING AN INTERLAYER AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.
   CN    200780019691    ENGINEERING STRAIN IN THICK STRAINED-SOI SUBSTRATES
FREESCALE SEMICONDUCTOR, INC.    CN    200780020417    DIE LEVEL METAL DENSITY
GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY FREESCALE SEMICONDUCTOR,
INC.    CN    200780020522    SLEW-RATE CONTROL APPARATUS AND METHODS FOR A
POWER TRANSISTOR TO REDUCE VOLTAGE TRANSIENTS DURING INDUCTIVE FLYBACK FREESCALE
SEMICONDUCTOR, INC.    CN    200780021020    DATA COMMUNICATION FLOW CONTROL
DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200780024544
   INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.    CN    200780024707.4    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN
   200780026669    TRANSISTOR WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    CN    200780028190.6    SRAM HAVING VARIABLE
POWER SUPPLY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
200780028759.9    METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED REGIONS
FREESCALE SEMICONDUCTOR, INC.    CN    200780032167    LEVEL SHIFTING CIRCUIT

 

SCHEDULE 1B (Patents)

242



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200780034147    LOCALIZED CONTENT
ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING FREESCALE SEMICONDUCTOR,
INC.    CN    200780036733.9    SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200780037565.5   
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE
FREESCALE SEMICONDUCTOR, INC.    CN    200780038309.8    ONE TRANSISTOR DRAM
CELL STRUCTURE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN   
200780039169    TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION FREESCALE
SEMICONDUCTOR, INC.    CN    200780039340    METHOD OF PACKAGING A SEMICONDUCTOR
DEVICE AND A PREFABRICATED CONNECTOR FREESCALE SEMICONDUCTOR, INC.    CN   
200780039476    METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE
FREESCALE SEMICONDUCTOR, INC.    CN    200780039557    METHOD OF PACKAGING A
DEVICE USING A DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    CN   
200780039909    SYSTEM AND METHOD FOR REDUCING EDGE EFFECT FREESCALE
SEMICONDUCTOR, INC.    CN    200780044600    FORMING A SEMICONDUCTOR DEVICE
HAVING A METAL ELECTRODE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.   
CN    200780049096    WIRELESS COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND
METHOD OF TIMING SYNCHRONISATION FREESCALE SEMICONDUCTOR, INC.    CN   
200780049284    SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200780049637    CALIBRATING A
DIGITAL-TO-ANALOG CONVERTER FREESCALE SEMICONDUCTOR, INC.    CN    200780052369
   METHOD AND APPARATUS FOR VARYING A DYNAMIC RANGE FREESCALE SEMICONDUCTOR,
INC.    CN    200780052927    POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE
FREESCALE SEMICONDUCTOR, INC.    CN    200780052930    DIGITAL SQUIB DRIVER
FREESCALE SEMICONDUCTOR, INC.    CN    200780100205    MOTOR CONTROLLER FOR
DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR SYSTEM, AND METHOD OF
DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR FREESCALE SEMICONDUCTOR, INC.
   CN    200780100966.0    MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND
APPARATUS FREESCALE SEMICONDUCTOR, INC.    CN    200780101229    METHOD,
INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING OF PACKET
STREAM CHANNELS FREESCALE SEMICONDUCTOR, INC.    CN    200810003247.3   
SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION FREESCALE SEMICONDUCTOR, INC.
   CN    200810087126    MOLDING WITH DUAL CAVITY TOOL TO INCREASE xQFN LEADS
STAND-OFF FREESCALE SEMICONDUCTOR, INC.    CN    200810098969.1    METHOD OF
FORMING FLIP-CHIP BUMP CARRIER TYPE PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN
   200810130229.1    OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER
FREESCALE SEMICONDUCTOR, INC.    CN    200810144568    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
CN    200880001261.8    METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH
VOLTAGE TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS

 

SCHEDULE 1B (Patents)

243



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200880001389.4    METHOD OF MAKING A
NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200880001563
   DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE FREESCALE SEMICONDUCTOR, INC.    CN
   200880003292    MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL FREESCALE
SEMICONDUCTOR, INC.    CN    200880004638    SUCCESSIVE INTERFERENCE
CANCELLATION BASED ON THE NUMBER OF RETRANSMISSIONS FREESCALE SEMICONDUCTOR,
INC.    CN    200880006417.1    CONDUCTIVE VIA FORMATION UTILIZING
ELECTROPLATING FREESCALE SEMICONDUCTOR, INC.    CN    200880007878.0   
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    CN   
200880008799    SELF-TEST STRUCTURE AND METHOD OF TESTING A DIGITAL INTERFACE
FREESCALE SEMICONDUCTOR, INC.    CN    200880010706    A FIRST INTER-LAYER
DIELECTRIC STACK FOR NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    CN   
200880014713    METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY
JUNCTIONS FREESCALE SEMICONDUCTOR, INC.    CN    200880015236    LOW VOLTAGE
DATA PATH IN MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    CN    200880016888   
BITCELL WITH VARIABLE-CONDUCTANCE TRANSFER GATE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    200880018021.9    MULTIPLE MILLISECOND ANNEALS FOR
SEMICONDUCTOR DEVICE FABRICATION FREESCALE SEMICONDUCTOR, INC.    CN   
200880018202.1    METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE
STRESSOR AND SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
200880022723.4    METHOD FOR FORMING A DUAL METAL GATE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    CN    200880022833.0    METHOD FOR FORMING A DUAL METAL
GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN    200880022994   
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    CN   
200880024566    TRANSISTOR WITH DIFFERENTLY DOPED STRAINED CURRENT ELECTRODE
REGION FREESCALE SEMICONDUCTOR, INC.    CN    200880101808    METHOD AND CIRCUIT
FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB FREESCALE SEMICONDUCTOR, INC.    CN
   200880102331    STRESS RELIEF OF A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    200880103565    MODE TRANSITIONING IN A DC/DC
CONVERTER USING A CONSTANT DUTY CYCLE DIFFERENCE FREESCALE SEMICONDUCTOR, INC.
   CN    200880104603    METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE FREESCALE
SEMICONDUCTOR, INC.    CN    200880105720    DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    CN    200880107052    ELECTROMAGNETIC SHIELD
FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN
   200880108954    SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS FREESCALE
SEMICONDUCTOR, INC.    CN    200880109855    PROGRAMMABLE ROM USING TWO BONDED
STRATA AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    CN   
200880111918    TOUCH PANEL DETECTION CIRCUITRY AND METHOD OF OPERATION

 

SCHEDULE 1B (Patents)

244



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200880112652    INTEGRATED CIRCUIT MEMORY
HAVING DYNAMICALLY ADJUSTABLE READ MARGIN AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200880114023    METHOD FOR INTEGRATING NVM
CIRCUITRY WITH LOGIC CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    CN   
200880115226    KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    CN    200880118876    SEMICONDUCTOR DEVICE AND APPARATUS
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200880119243   
METHOD FOR TESTING A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE TESTING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    200880122037    ELECTRONIC
ASSEMBLY MANUFACTURING METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
200880122050    LIQUID LEVEL SENSING DEVICE AND METHOD FREESCALE SEMICONDUCTOR,
INC.    CN    200880122700    3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING
FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN    200880123823   
MICROPAD FORMATION FOR A SEMICONDUCTOR FREESCALE SEMICONDUCTOR, INC.    CN   
200880125793    ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.
   CN    200880128378.2    MICROPROCESSOR HAVING A LOW-POWER MODE AND A NON-LOW
POWER MODE, DATA PROCESSING SYSTEM AND COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    CN    200910132108    METHOD AND APPARATUS FOR PROVIDING
STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE ALLOWING SIGNAL CONDUCTANCE
FREESCALE SEMICONDUCTOR, INC.    CN    200980101789.7    NON-VOLATILE MEMORY
WITH REDUCED CHARGE FLUENCE FREESCALE SEMICONDUCTOR, INC.    CN    200980105625
   ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN
   200980112796    SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS
SENSOR FREESCALE SEMICONDUCTOR, INC.    CN    200980115772    MULTI-VOLTAGE
ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR, INC.    CN   
200980119818    CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR
PACKAGE STRESS FREESCALE SEMICONDUCTOR, INC.    CN    200980120339.2   
SEMICONDUCTOR DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS FREESCALE
SEMICONDUCTOR, INC.    CN    200980129054    BURIED ASSYMETRIC JUNCTION ESD
PROTECTION DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200980132363   
TRANSISTOR WITH GAIN VARIATION COMPENSATION FREESCALE SEMICONDUCTOR, INC.    CN
   200980133735    POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.    CN    200980133741    ERROR DETECTION SCHEMES
FOR A UNIFIED CACHE IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
CN    200980144408    TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    CN    201010105985    CIRCUIT AND METHOD FOR
INTERPOLATIVE DELAY FREESCALE SEMICONDUCTOR, INC.    DE    602004004064.9   
UNIVERSAL SERIAL BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    DE   
602004006973.6    A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE
ACTIVATION ELEMENT FREESCALE SEMICONDUCTOR, INC.    DE    602004012966.6   
SERIAL DATA BUS COMMUNICATION SYSTEM

 

SCHEDULE 1B (Patents)

245



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    602004013057.5    APPARATUS AND METHOD
FOR DETECTING AN END POINT OF AN INFORMATION FRAME FREESCALE SEMICONDUCTOR, INC.
   DE    602004013186.5    A DECODER FOR A WIRELESS COMMUNICATION DEVICE
FREESCALE SEMICONDUCTOR, INC.    DE    602004013917.3    LOW DROP-OUT DC VOLTAGE
REGULATOR FREESCALE SEMICONDUCTOR, INC.    DE    602004016579.4    INTEGRATED
CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    DE    602004016972.2    DATA CACHE SYSTEM FREESCALE
SEMICONDUCTOR, INC.    DE    602004019827.7    INTEGRATED CIRCUIT AND A METHOD
FOR SECURE TESTING FREESCALE SEMICONDUCTOR, INC.    DE    602004020015.8   
ANALOG TO DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    DE   
602004023714.0    NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR
HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    DE    602004025556.4    A
MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY OPERATION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE    602004034368.4    METHOD AND
SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    DE    602004034864.3    SIGNAL GENERATION POWER
MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING
SAME FREESCALE SEMICONDUCTOR, INC.    DE    602004035625.5    A VIRTUAL ADDRESS
CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK IDENTIFIER FREESCALE
SEMICONDUCTOR, INC.    DE    602005007520.8    NON-HIGH IMPEDENCE DEVICE AND
METHOD FOR REDUCING ENERGY CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    DE   
602005014021.2    METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    DE    602005015632.1    DEVICE AND
METHOD FOR CONTROLLING MULTIPLE DMA TASK FREESCALE SEMICONDUCTOR, INC.    DE   
602005016612.2    TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE    602005016615.7    COMPENSATION
FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.    DE    602005017490.7    METHOD OF SEMICONDUCTOR
FABRICATION INCORPORATING DISPOSABLE SPACER INTO ELEVATED SOURCE/DRAIN
PROCESSING FREESCALE SEMICONDUCTOR, INC.    DE    602005017948.8    DEVICE AND
METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST FREESCALE
SEMICONDUCTOR, INC.    DE    602005018114.8    METHOD FOR NOISE REDUCTION IN A
PHASE LOCKED LOOP AND A DEVICE HAVING NOISE REDUCTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    DE    602005019985.3    MULTIPLE BURST PROTOCOL DEVICE
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    DE    602005020772.4    AUTOMATIC
HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE
   602005021549.2    METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF
TRANSMISSION BURSTS FREESCALE SEMICONDUCTOR, INC.    DE    602005021994.3   
SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    DE    602005022126.3    A METHOD FOR MANAGING
MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT CAPABILITES

 

SCHEDULE 1B (Patents)

246



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    602005022229.4    NON-VOLATILE
NANOCRYSTAL MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE   
602005022230.8    METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    DE    602005022370.3    A METHOD
FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING CAPABILITES
FREESCALE SEMICONDUCTOR, INC.    DE    602005023542.6    DEVICE AND METHOD FOR
EXECUTING A DMA TASK FREESCALE SEMICONDUCTOR, INC.    DE    602005024317.8   
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.   
DE    602005025534.6    METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    DE    602005027003.5    DEVICE AND METHOD FOR
CONTROLLING AN EXECUTION OF A DMA TASK FREESCALE SEMICONDUCTOR, INC.    DE   
602005027266.6    POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS FREESCALE
SEMICONDUCTOR, INC.    DE    602005028180.0    CURRENT DRIVER AND METHOD OF
OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE    602005032157.8   
METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION
FREESCALE SEMICONDUCTOR, INC.    DE    602005034225.7    SYSTEM AND METHOD FOR
FALL DETECTION FREESCALE SEMICONDUCTOR, INC.    DE    602005035288.0    A DEVICE
HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING MULTIPLE
DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT FREESCALE SEMICONDUCTOR, INC.    DE
   602005036673.3    MOTION SENSING FOR TIRE PRESSURE MONITORING FREESCALE
SEMICONDUCTOR, INC.    DE    602005036882.5    DECOUPLED COMPLEMENTARY MASK
PATTERNING TRANSFER METHOD FREESCALE SEMICONDUCTOR, INC.    DE    602005040051.6
   METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL FREESCALE SEMICONDUCTOR,
INC.    DE    602005041105.4    METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND
SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE SEMICONDUCTOR, INC.    DE   
602006013202.6    REAL TIME CLOCK MONITORING METHOD AND SYSTEM FREESCALE
SEMICONDUCTOR, INC.    DE    602006014598.5    APPARATUS FOR DETECTING CLOCK
FAILURE AND METHED THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE   
602006016021.6    LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    DE    602006018075.6    DEVICE AND METHOD FOR TESTING
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    DE    602006019003.4   
AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.
   DE    602006019920.1    DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND
METHOD FOR BUFFERING DATA FREESCALE SEMICONDUCTOR, INC.    DE    602006020357.8
   RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION
SYSTEM AND VEHICLE INCLUDING A RECEIVER FREESCALE SEMICONDUCTOR, INC.    DE   
602006021635.1    A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE
REFERENCE FOR A NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    DE
   602006022920.8    LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING
THEREON

 

SCHEDULE 1B (Patents)

247



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    602006028343.1    METHOD OF CONTROL SLOPE
REGULATION AND CONTROL SLOPE REGULATION APPARATUS FREESCALE SEMICONDUCTOR, INC.
   DE    602006029219.8    SOFTWARE PIPELINING FREESCALE SEMICONDUCTOR, INC.   
DE    602006032980.6    SEMI-FLOATING ISLAND MOSFET DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    602006035629.3    MICROELECTRONIC ASSEMBLY AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    DE   
602006035760.5    MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    DE    602007004461.8    APPARATUS FOR DETECTING
CLOCK FAILURE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE   
602007010039.9    SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A
LOGIC CIRCUIT FREESCALE SEMICONDUCTOR, INC.    DE    602007013765.9    MEMORY
CIRCUIT USING A REFERENCE FOR SENSING FREESCALE SEMICONDUCTOR, INC.    DE   
602007013956.2    POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE FREESCALE
SEMICONDUCTOR, INC.    DE    602007014122.2    DATA PACKET FREQUENCY FREESCALE
SEMICONDUCTOR, INC.    DE    602007014755.7    IMPROVEMENTS IN OR RELATING TO
DIAGNOSTICS OF A CAPACITIVE SENSOR FREESCALE SEMICONDUCTOR, INC.    DE   
602007014756.5    METHOD AND APPARATUS FOR CONVERTING SIGNALS FREESCALE
SEMICONDUCTOR, INC.    DE    602007016439.7    DATA PROCESSING SYSTEM, DATA
PROCESSING METHOD, AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    DE   
602007016563.6    REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING
REQUESTS AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    DE   
602007021942.6    DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH
BUFFER DEPTH AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    DE   
602007023633.9    ADJUSTABLE NOISE SUPPRESSION SYSTEM FREESCALE SEMICONDUCTOR,
INC.    DE    602007026566.5    DATA COMMUNICATION FLOW CONTROL DEVICE AND
METHODS THEREOF FREESCALE SEMICONDUCTOR, INC.    DE    602007026753.6   
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    DE    602007029676.5    SEMICONDUCTOR PROCESS INTEGRATING
SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER STRESSORS FREESCALE
SEMICONDUCTOR, INC.    DE    602007030065.7    SEMICONDUCTOR DEVICE AND
APPARATUS INCLUDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    DE   
602007031444.5    MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.    DE    602007032662.1    METHOD, DATA STRUCTURE
AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE INTEROPERABILITY FOR MICROWAVE
ACCESS (WiMAX) FRAME FREESCALE SEMICONDUCTOR, INC.    DE    602008003776.2   
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES FREESCALE SEMICONDUCTOR, INC.    DE
   602008007785.3    BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD
FREESCALE SEMICONDUCTOR, INC.    DE    602008011766.9    PROGRAMMABLE ROM USING
TWO BONDED STRATA AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    DE   
602008012707.9    MULTI-FREQUENCY TONE DETECTOR FREESCALE SEMICONDUCTOR, INC.   
DE    602008015055.0    METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    DE    602008016319.9    A SYSTEM,
NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER FREESCALE SEMICONDUCTOR,
INC.    DE    602008021566.0    A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY
RESOURCE

 

SCHEDULE 1B (Patents)

248



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    602008022486.4    A METHOD FOR PROTECTING
A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC MODULE PROTECTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    DE    602009004851.1    CHARGE
AMPLIFIER WITH DC FEEDBACK SAMPLING FREESCALE SEMICONDUCTOR, INC.    DE   
602009018297.8    RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD
FOR MANAGING A BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.    DE    602010007963.5    CAPACITANCE-TO-VOLTAGE
INTERFACE CIRCUIT, AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.
   DE    602011001102.2    DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION
INFORMATION ERROR DETECTION FREESCALE SEMICONDUCTOR, INC.    DE   
602011003020.5    DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK
CIRCUITS FREESCALE SEMICONDUCTOR, INC.    KR    10-0617993    METHOD OF
MANUFACTURING ELECTRONIC COMPONENTS FREESCALE SEMICONDUCTOR, INC.    KR   
10-0624041    METHOD FOR FORMING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    KR    10-0633754    METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE
INCLUDING A METAL OXIDE INTERFACE FREESCALE SEMICONDUCTOR, INC.    KR   
10-0633755    DIGITAL COMMUNICATONS PROCESSOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-0645080    POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS
FREESCALE SEMICONDUCTOR, INC.    KR    10-0652546    INTEGRATED FILTER WITH
IMPROVED I/O MATCHING AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.   
KR    10-0909538    MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR FREESCALE
SEMICONDUCTOR, INC.    KR    10-0954019    DUAL STEERED FREQUENCY SYNTHESIZER
FREESCALE SEMICONDUCTOR, INC.    KR    10-0966661    METHOD AND APPARATUS FOR
SECURE SCAN TESTING FREESCALE SEMICONDUCTOR, INC.    KR    10-0976890   
OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS
FREESCALE SEMICONDUCTOR, INC.    KR    10-0984394    METHOD AND APPARATUS FOR
DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE SIGNAL FREESCALE
SEMICONDUCTOR, INC.    KR    10-0989215    DATA PROCESSING SYSTEM HAVING
MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-1001530    METAL REDUCTION IN WAFER SCRIBE AREA FREESCALE
SEMICONDUCTOR, INC.    KR    10-1006825    ELECTRONIC DISCHARGE PROTECTION
CIRCUITRY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    KR   
10-1006827    LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP FREESCALE
SEMICONDUCTOR, INC.    KR    10-1010159    FLIP-CHIP ASSEMBLY WITH THIN
UNDERFILL AND THICK SOLDER MASK FREESCALE SEMICONDUCTOR, INC.    KR   
10-1017533    MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC
PACKAGE FREESCALE SEMICONDUCTOR, INC.    KR    10-1017536    NETWORK MESSAGE
STASHING WITH FILING USING PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    KR
   10-1018519    MULTI-TIERED LITHOGRAPHIC TEMPLATE FREESCALE SEMICONDUCTOR,
INC.    KR    10-1021046    METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER
CONFIGURATION AND REPLACEMENT FREESCALE SEMICONDUCTOR, INC.    KR    10-1022638
   MULTI-DIE SEMICONDUCTOR PACKAGE

 

SCHEDULE 1B (Patents)

249



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-1022639    METHOD AND APPARATUS FOR
PROVIDING SECURITY FOR DEBUG CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    KR   
10-1030923    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    10-1031117    LOW VOLTAGE DETECTION SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    10-1031158    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
KR    10-1031986    HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS FREESCALE
SEMICONDUCTOR, INC.    KR    10-1031990    METHOD OF FORMING SEMICONDUCTOR
DEVICES THROUGH EPITAXY FREESCALE SEMICONDUCTOR, INC.    KR    10-1034909   
INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-1036444   
UNIVERSAL SERIAL BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    KR   
10-1036445    MULTIPLE BURST PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR,
INC.    KR    10-1037287    METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER
FREESCALE SEMICONDUCTOR, INC.    KR    10-1039244    NONVOLATILE MEMORY AND
METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    KR    10-1045472   
METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM
FREESCALE SEMICONDUCTOR, INC.    KR    10-1045473    MULTIPLE THICKNESS
SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-1048576    INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF
TESTING FREESCALE SEMICONDUCTOR, INC.    KR    10-1050554    MASKING WITHIN A
DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT INTERFACE
FREESCALE SEMICONDUCTOR, INC.    KR    10-1054238    WAFER COATING AND
SINGULATION METHOD FREESCALE SEMICONDUCTOR, INC.    KR    10-1054239   
UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES FREESCALE SEMICONDUCTOR, INC.    KR
   10-1054664    ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    KR    10-1054665    INTEGRATED CIRCUIT DIE I/O CELLS
FREESCALE SEMICONDUCTOR, INC.    KR    10-1054673    SEMICONDUCTOR DEVICE AND
MAKING THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    10-1054676    METHOD OF
FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS FREESCALE
SEMICONDUCTOR, INC.    KR    10-1059006    METHOD TO PASSIVATE CONDUCTIVE
SURFACES DURING SEMICONDUCTOR PROCESSING FREESCALE SEMICONDUCTOR, INC.    KR   
10-1059720    AMPLITUDE LEVEL CONTROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
KR    10-1060034    NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE
FOR HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    KR    10-1064531   
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME FREESCALE SEMICONDUCTOR,
INC.    KR    10-1067563    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN
ATTENUATED PHASE SHIFT MASK FREESCALE SEMICONDUCTOR, INC.    KR    10-1069120   
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS FREESCALE SEMICONDUCTOR, INC.    KR    10-1073822    PHASE LOCKED LOOP
FILTER FREESCALE SEMICONDUCTOR, INC.    KR    10-1076964    CIRCUIT VOLTAGE
REGULATION

 

SCHEDULE 1B (Patents)

250



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-1076972    METHOD OF FORMING A
SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    KR
   10-1077813    WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    10-1078610    SEMICONDUCTOR ALIGNMENT AID FREESCALE
SEMICONDUCTOR, INC.    KR    10-1079562    TRANSISTOR WITH INDEPENDENT GATE
STRUCTURES FREESCALE SEMICONDUCTOR, INC.    KR    10-1080629    ACTIVATION PLATE
FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    KR    10-1082724    SYSTEM AND METHOD FOR COARSE TUNING A
PHASE LOCKED LOOP (PLL) SYNTHESIZER USING 2-PI SLIP DETECTION FREESCALE
SEMICONDUCTOR, INC.    KR    10-1082772    SEMICONDUCTOR FABRICATION PROCESS
WITH ASYMMETRICAL CONDUCTIVE SPACERS FREESCALE SEMICONDUCTOR, INC.    KR   
10-1085279    ARC LAYER FOR SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.
   KR    10-1087397    LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    KR   
10-1088645    HIGH K DIELECTRIC FILM AND METHOD FOR MAKING FREESCALE
SEMICONDUCTOR, INC.    KR    10-1089052    METHOD AND APPARATUS FOR ALLOCATING
ENTRIES IN A BRANCH TARGET BUFFER FREESCALE SEMICONDUCTOR, INC.    KR   
10-1093317    PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    KR    10-1095292    SEMICONDUCTOR DEVICE WITH
NANOCLUSTERS FREESCALE SEMICONDUCTOR, INC.    KR    10-1095738    METHOD AND
APPARATUS FOR ENTERING A LOW POWER MODE FREESCALE SEMICONDUCTOR, INC.    KR   
10-1098689    METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR
REPLACEMENT FREESCALE SEMICONDUCTOR, INC.    KR    10-1098747    NETWORK MESSAGE
PROCESSING USING INVERSE PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    KR   
10-1102257    MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    10-1102260    A
VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK IDENTIFIER
FREESCALE SEMICONDUCTOR, INC.    KR    10-1102785    METHOD OF MAKING A
SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE
SEMICONDUCTOR, INC.    KR    10-1106412    SEMICONDUCTOR PACKAGE HAVING
OPTIMIZED WIRE BOND POSITIONING FREESCALE SEMICONDUCTOR, INC.    KR   
10-1106811    CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    KR    10-1106832    SEMICONDUCTOR DEVICE WITH STRAIN
RELIEVING BUMP DESIGN FREESCALE SEMICONDUCTOR, INC.    KR    10-1110942   
ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    KR    10-1110994    METHOD AND APPARATUS FOR PROTECTING
AN INTEGRATED CIRCUIT FROM ERRONEOUS OPERATION FREESCALE SEMICONDUCTOR, INC.   
KR    10-1113009    METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    KR    10-1114703    TRANSISTOR
HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    KR    10-1114896    SEMICONDUCTOR PACKAGE WITH CROSSING
CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE

 

SCHEDULE 1B (Patents)

251



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-1115091    SEMICONDUCTOR STRUCTURE
WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    KR    10-1119708    LAND GRID ARRAY PACKAGED
DEVICE AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    KR   
10-1120718    DUAL GAUGE LEADFRAME FREESCALE SEMICONDUCTOR, INC.    KR   
10-1120733    FLIPCHIP QFN PACKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    KR    10-1120770    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING
ISOLATION REGIONS FREESCALE SEMICONDUCTOR, INC.    KR    10-1122517   
AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.    KR    10-1125518    CELLULAR MODEM PROCESSING
FREESCALE SEMICONDUCTOR, INC.    KR    10-1128260    METHOD OF MAKING A
SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST FREESCALE SEMICONDUCTOR, INC.   
KR    10-1129070    INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION
WIDTHS FREESCALE SEMICONDUCTOR, INC.    KR    10-1129078    LOW-POWER
COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING FREESCALE SEMICONDUCTOR,
INC.    KR    10-1132603    TEMPLATE LAYER FORMATION FREESCALE SEMICONDUCTOR,
INC.    KR    10-1140001    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A
NOTCHED CONTROL ELECTRODE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.   
KR    10-1142314    CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD
FOR FORMING FREESCALE SEMICONDUCTOR, INC.    KR    10-1145999    SINGLE PROOF
MASS, 3 AXIS MEMS TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    KR    10-1148316
   METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC
FREESCALE SEMICONDUCTOR, INC.    KR    10-1148378    SEMICONDUCTOR DEVICE WITH
MAGNETICALLY PERMEABLE HEAT SINK FREESCALE SEMICONDUCTOR, INC.    KR   
10-1149134    SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS FREESCALE
SEMICONDUCTOR, INC.    KR    10-1158345    METHOD AND SYSTEM FOR PERFORMING
DEBLOCKING FILTERING FREESCALE SEMICONDUCTOR, INC.    KR    10-1159339   
PROCESS FOR FORMING DUAL METAL GATE STRUCTURES FREESCALE SEMICONDUCTOR, INC.   
KR    10-1165491    MULTIPLE REFERENCE CLOCK SYNTHESIZER FREESCALE
SEMICONDUCTOR, INC.    KR    10-1165580    CIRCUIT DEVICE WITH AT LEAST PARTIAL
PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    KR   
10-1169920    SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN
REGIONS IN AN SOI WAFER FREESCALE SEMICONDUCTOR, INC.    KR    10-1173973   
VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    KR    10-1174937    METHODS AND APPARATUS HAVING WAFER
LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS FREESCALE SEMICONDUCTOR, INC.   
KR    10-1174994    METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN
ASYMMETRICAL SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR   
10-1183297    METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A
MULTI-PIN ASYNCHRONOUS SERIAL INTERFACE FREESCALE SEMICONDUCTOR, INC.    KR   
10-1185685    METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING

 

SCHEDULE 1B (Patents)

252



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-1196167    MRAM SENSE AMPLIFIER HAVING
A PRECHARGE CIRCUIT AND METHOD FOR SENSING FREESCALE SEMICONDUCTOR, INC.    KR
   10-1203220    METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR
INTERCONNECT PAD WHILE ALLOWING SIGNAL CONDUCTANCE FREESCALE SEMICONDUCTOR, INC.
   KR    10-1215283    CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD
FOR FORMING FREESCALE SEMICONDUCTOR, INC.    KR    10-1218841    METHOD AND
APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    10-1219067    NON-VOLATILE NANOCRYSTAL MEMORY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-1221232   
SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    KR    10-1221345    INTERLAYER DIELECTRIC UNDER
STRESS FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR   
10-1221348    SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES FREESCALE
SEMICONDUCTOR, INC.    KR    10-1227210    LEAD SOLDER INDICATOR AND METHOD
FREESCALE SEMICONDUCTOR, INC.    KR    10-1227291    WORD LINE DRIVER CIRCUIT
FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    KR    10-1228164    Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND
TRAVEL STOPS DISPOSED OUTSIDE AN ACTIVE CAPACITOR AREA FREESCALE SEMICONDUCTOR,
INC.    KR    10-1232664    GROUND SHIELDS FOR SEMICONDUCTORS FREESCALE
SEMICONDUCTOR, INC.    KR    10-1233953    SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    KR    10-1234002    SYSTEM AND METHOD FOR FALL
DETECTION FREESCALE SEMICONDUCTOR, INC.    KR    10-1237669    STRUCTURE FOR
STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    KR    10-1238277    METHOD AND APPARATUS FOR DYNAMIC
DETERMINATION OF FRAMES REQUIRED TO BUILD A COMPLETE PICTURE IN A MPEG VIDEO
STREAM FREESCALE SEMICONDUCTOR, INC.    KR    10-1242809    TEMPERATURE BASED
DRAM REFRESH FREESCALE SEMICONDUCTOR, INC.    KR    10-1244010    MEMORY
STRUCTURE AND METHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    KR   
10-1246640    CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE
FREESCALE SEMICONDUCTOR, INC.    KR    10-1246641    BRANCH TARGET BUFFER
ALLOCATION FREESCALE SEMICONDUCTOR, INC.    KR    10-1251676    SRAM HAVING
IMPROVED CELL STABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR
   10-1252325    SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS
FOR FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    10-1262066    I/O
CELL ESD SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    10-1279234    METHOD FOR
FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    KR   
10-1279266    FLEXIBLE MACROBLOCK ORDERING WITH REDUCED DATA TRAFFIC AND POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    KR    10-1279343    MULTI-THREADED
PROCESSOR ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    KR    10-1281243   
METHOD AND APPARATUS FACILITATING MULTI MODE INTERFACES

 

SCHEDULE 1B (Patents)

253



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-1281486    MICROELECTRONIC ASSEMBLY
AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR   
10-1285576    METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.    KR    10-1286881    LINEAR VOLTAGE CONTROLLED
VARIABLE ATTENUATOR WITH LINEAR DB/V GAIN SLOPE FREESCALE SEMICONDUCTOR, INC.   
KR    10-1287750    SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    KR    10-1288794    A BOUNDED SIGNAL MIXER AND METHOD OF
OPERATION FREESCALE SEMICONDUCTOR, INC.    KR    10-1291520    SYSTEM AND METHOD
FOR PROTECTING LOW VOLTAGE TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    KR   
10-1291522    VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-1291525    ERROR
CORRECTION DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    KR   
10-1296701    SEMICONDUCTOR DEVICE WITH REDUCED PACKAGE CROSS-TALK AND LOSS
FREESCALE SEMICONDUCTOR, INC.    KR    10-1298425    RF POWER TRANSISTOR DEVICE
WITH HIGH PERFORMANCE SHUNT CAPACITOR AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    KR    10-1299420    NICAM PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    KR    10-1299421    SYSTEM AND METHOD OF CODING MODE
DECISION FOR VIDEO ENCODING FREESCALE SEMICONDUCTOR, INC.    KR    10-1300935   
STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    10-314798    INTEGRATED IMAGE REJECT MIXER
FREESCALE SEMICONDUCTOR, INC.    KR    10-861669    FREQUENCY MODULATOR USING A
WAVEFORM GENERATOR FREESCALE SEMICONDUCTOR, INC.    KR    10-862874   
ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING FREESCALE SEMICONDUCTOR, INC.   
KR    10-871575    AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION
FREESCALE SEMICONDUCTOR, INC.    KR    10-875377    A DEVICE AND METHOD FOR
PERFORMING STACK POP AND PUSH OPERATIONS IN A PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    KR    10-909346    HIGH FREQUENCY SIGNAL ISOLATION IN A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    10-922704   
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.
   KR    10-928406    INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION FREESCALE
SEMICONDUCTOR, INC.    KR    10-930841    MULTI-ROW LEADFRAME FREESCALE
SEMICONDUCTOR, INC.    KR    10-937344    RECEIVER FOR A SWITCHED SIGNAL ON A
COMMUNICATION LINE FREESCALE SEMICONDUCTOR, INC.    KR    10-939447    CIRCUITRY
FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING AMPLIFIER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-939450    ARTICLE
COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND METHOD OF
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    KR    10-941014    APPARATUS AND
METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    KR    10-943402    LITHOGRAPHIC TEMPLATE HAVING A
REPAIRED GAP DEFECT

 

SCHEDULE 1B (Patents)

254



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-949447    METHOD AND APPARATUS FOR
DETECTING A STALL CONDITION IN A STEPPING MOTOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-958043    HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE
TRANSIENT SUPPRESSION FREESCALE SEMICONDUCTOR, INC.    KR    10-961404   
INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-967068    COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A
SWITCHED SIGNAL TO A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE FREESCALE
SEMICONDUCTOR, INC.    KR    10-968058    HIGH FREQUENCY SEMICONDUCTOR DEVICE
AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    KR    10-975792   
FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    KR    10-977675    INTEGRATED CIRCUIT SECURITY AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-979080    SEMICONDUCTOR
DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   KR    10-979081    SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    10-979661    DIELECTRIC STORAGE MEMORY
CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    KR    10-979896    VARIABLE GAIN AMPLIFIER WITH
AUTOBIASING SUPPLY REGULATION FREESCALE SEMICONDUCTOR, INC.    KR    10-981033
   METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR FREESCALE
SEMICONDUCTOR, INC.    KR    10-981034    LOW DROP-OUT VOLTAGE REGULATOR
FREESCALE SEMICONDUCTOR, INC.    KR    10-985004    SIMPLIFICATION OF BALL
ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX FREESCALE SEMICONDUCTOR,
INC.    KR    10-985008    CAPACITIVE CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.
   KR    10-985400    METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.    KR    10-988448    RADIO RECEIVER HAVING A
VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   KR    10-988450    METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED
(AM) SIGNAL FREESCALE SEMICONDUCTOR, INC.    KR    10-993134    METHOD AND
APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG FREESCALE
SEMICONDUCTOR, INC.    KR    10-995478    PACKAGED SEMICONDUCTOR DEVICE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    KR    10-998164    FULL
BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION SIGNALS
FREESCALE SEMICONDUCTOR, INC.    PH    1-1997-57488    LEADFRAME STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    PH    1-1997-58683    METHOD FOR MULTIPLEXED
JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING ASSEMBLY OF AN INTEGRATED
CIRCUIT PACKAGE FREESCALE SEMICONDUCTOR, INC.    PH    1-1998-02708   
SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN    200480003886.X    AMPLITUDE
LEVEL CONTROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    200480004696.X   
MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

255



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200480005361.X    METHOD AND SYSTEM FOR
DYNAMIC PACKET AGGREGATION IN A WIRELESS NETWORK FREESCALE SEMICONDUCTOR, INC.
   CN    200480005996.X    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN
ATTENUATED PHASE SHIFT MASK FREESCALE SEMICONDUCTOR, INC.    CN   
200480007986.X    MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200480010401.X    CIRCUIT DEVICE WITH AT LEAST
PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN   
200480011349.X    METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC
CONVERSION FREESCALE SEMICONDUCTOR, INC.    CN    200480011412.X   
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS FREESCALE
SEMICONDUCTOR, INC.    CN    200480017397.X    METHOD AND APPARATUS FOR
SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT FREESCALE SEMICONDUCTOR, INC.   
CN    200480024106.X    TEMPLATE LAYER FORMATION FREESCALE SEMICONDUCTOR, INC.
   CN    200480029739.X    ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD
OF OPERATION FREESCALE SEMICONDUCTOR, INC.    CN    200480035610.X    SIGNAL
GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE
AND METHOD OF USING SAME FREESCALE SEMICONDUCTOR, INC.    CN    200580003941.X
   FLIPCHIP QFN PACKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN
   200580006124.X    SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    CN    200580014349.X   
METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR, INC.    CN   
200580020781.X    LDMOS TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    CN   
200580024017.X    CMOS WITH ONLY A SINGLE IMPLANT FREESCALE SEMICONDUCTOR, INC.
   CN    200680023703.X    MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200680033724.X    FLOATING POINT
NORMALIZATION AND DENORMALIZATION FREESCALE SEMICONDUCTOR, INC.    CN   
200680046979.X    SOI ACTIVE-LAYER WITH DIFFERENT SURFACE ORIENTATION FREESCALE
SEMICONDUCTOR, INC.    CN    200780011755.X    LEAD FRAME BASED, OVER-MOLDED
SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE TECHNOLOGY (THT) HEAT
SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR,
INC.    CN    200780015277.X    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING
A FIN AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
200780039517.X    METHOD OF PACKAGING A DEVICE HAVING A MULTI-CONTACT ELASTOMER
CONNECTOR CONTACT AREA AND DEVICE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
200880024536.X    DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY FREESCALE SEMICONDUCTOR,
INC.    DE    60235172.3-08    CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF
NON-IDEALITIES IN CONTINOUS TIME SIGMA DELTA CONVERTERS.

 

SCHEDULE 1B (Patents)

256



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP0617464    SEMICONDUCTOR DEVICE HAVING
X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    GB    EP0617464    SEMICONDUCTOR DEVICE HAVING X- SHAPED
DIE SUPPORT MEMBER AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.
   IT    EP0617464    SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER
AND METHOD FOR MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    FR    EP0629002
   SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR FREESCALE SEMICONDUCTOR,
INC.    GB    EP0629002    SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR
FREESCALE SEMICONDUCTOR, INC.    IT    EP0629002    SEMICONDUCTOR DEVICE AND
FERRO ELECTRIC CAPACITOR FREESCALE SEMICONDUCTOR, INC.    FR    EP0629031   
REVERSE BATTERY PROTECTION CIR CUIT FREESCALE SEMICONDUCTOR, INC.    GB   
EP0629031    REVERSE BATTERY PROTECTION CIR CUIT FREESCALE SEMICONDUCTOR, INC.
   FR    EP0643903    PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING
IMPROVED HIGH TEMPERATURE PROPERTIES FREESCALE SEMICONDUCTOR, INC.    GB   
EP0643903    PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED
HIGH TEMPERATURE PROPERTIES FREESCALE SEMICONDUCTOR, INC.    IT    EP0643903   
PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES FREESCALE SEMICONDUCTOR, INC.    FR    EP0646956   
TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.    GB    EP0646956    TRENCH ISOLATION STRUCTURE
IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION FREESCALE SEMICONDUCTOR, INC.
   IT    EP0646956    TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND
METH OD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    FR    EP0653795    DOUBLE
IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF FREESCALE
SEMICONDUCTOR, INC.    GB    EP0653795    DOUBLE IMPLANTED LATERALLY DIF FUSED
MOS DEVICE AND METHOD TH EREOF FREESCALE SEMICONDUCTOR, INC.    FR    EP0676811
   EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING
THE SAME FREESCALE SEMICONDUCTOR, INC.    GB    EP0676811    EEPROM CELL WITH
ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE SAME FREESCALE
SEMICONDUCTOR, INC.    IT    EP0676811    EEPROM CELL WITH ISOLATION TRA NSISTOR
AND METHODS FOR MAKING AND OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.   
FR    EP0682812    THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO
FREQUENCY SHIELDING FREESCALE SEMICONDUCTOR, INC.    GB    EP0682812   
THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO FREQUENCY SHIELDING
FREESCALE SEMICONDUCTOR, INC.    FR    EP0688044    III-V SEMICONDUCTOR
STRUCTURE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    GB   
EP0688044    III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    FR    EP0690497    SEMICONDUCTOR DEVICE AND METHO D OF
FORMING

 

SCHEDULE 1B (Patents)

257



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP0690497    SEMICONDUCTOR DEVICE AND
METHO D OF FORMING FREESCALE SEMICONDUCTOR, INC.    FR    EP0729019   
PIEZORESISTIVE SENSOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    GB   
EP0729019    PIEZORESISTIVE SENSOR AND METHOD FREESCALE SEMICONDUCTOR, INC.   
FR    EP0736897    METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR
ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    GB    EP0736897    METHOD FOR
FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IT    EP0736897    METHOD FOR FORMING A TRENCH IS OLATION
STRUCTURE IN AN INTEGR ATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    FR   
EP0741413    MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD
OF MANUFACTURING THE SAM E FREESCALE SEMICONDUCTOR, INC.    GB    EP0741413   
MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E FREESCALE SEMICONDUCTOR, INC.    FR    EP0749205   
SWITCHED CAPACITOR GAIN STAGE FREESCALE SEMICONDUCTOR, INC.    GB    EP0749205
   SWITCHED CAPACITOR GAIN STAGE FREESCALE SEMICONDUCTOR, INC.    GB   
EP0751389    SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON
DUCTOR SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    FR    EP0757316    DATA
PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    GB    EP0757316    DATA PROCESSING SYSTEM FOR
ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   IT    EP0757316    DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR    EP0779654    PROCESS
FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    GB   
EP0779654    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    IT    EP0779654    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    FR    EP0783153    PERIPHERAL MODULE AND MICROPRO CESSOR
SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR    EP0791966    NON-VOLATILE MEMORY
CELL AND M ETHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    GB    EP0791966
   NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR,
INC.    NL    EP0791966    NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.    GB    EP0793096    METHOD OF SENSING A CHEMICAL
A ND SENSOR THEREFOR FREESCALE SEMICONDUCTOR, INC.    FI    EP0794427   
SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    GB   
EP0794427    SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A
THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    FR    EP0794610    CONSTANT HIGH Q VOLTAGE CONTRO LLED
OSCILLATOR AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    GB   
EP0794610    CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR
MAKING

 

SCHEDULE 1B (Patents)

258



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP0795747    NEW GEOMETRY FOR ALOW
RESISTAN T HEATER FREESCALE SEMICONDUCTOR, INC.    FR    EP0798554    SENSOR AND
METHOD OF FABRICATI ON FREESCALE SEMICONDUCTOR, INC.    GB    EP0798554   
SENSOR AND METHOD OF FABRICATI ON FREESCALE SEMICONDUCTOR, INC.    FR   
EP0805074    AUTOMOBILE AIRBAG SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB   
EP0805074    AUTOMOBILE AIRBAG SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR   
EP0806729    METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE
BASIS IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB   
EP0806729    METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE
BASIS IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR   
EP0816186    CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.    GB    EP0816186    CURRENT LIMIT CONTROLLER FOR
A N AIR BAG DEPLOYMENT SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR    EP0828253
   MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE
AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    GB    EP0828253    MEMORY SUITABLE
FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    IT    EP0828253    MEMORY SUITABLE FOR OPERATION AT LOW
POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    NL
   EP0828253    MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND
SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    FR    EP0865084    SENSOR
DEVICE HAVING ESD PROTE CTION AND METHOD OF FABRICATIN G SUCH A SENSOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    FR    EP0869544    METHOD FOR DEPOSITING A
DIFFUSION BARRIER FREESCALE SEMICONDUCTOR, INC.    GB    EP0869544    METHOD FOR
DEPOSITING A DIFFUSION BARRIER FREESCALE SEMICONDUCTOR, INC.    FR    EP0871214
   PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    GB    EP0871214    PROCESS FOR POLISHING
DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    GB    EP0935836    PORTABLE ELECTRONIC DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    FR    EP0939495    PORTABLE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.    GB    EP0939495    PORTABLE ELECTRONIC DEVICES
FREESCALE SEMICONDUCTOR, INC.    FR    EP0947245    METHOF OF ORMING METAL
COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL OXIDE SENSIT IVE LAYER
FOR A CHEMICAL SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    GB    EP0947245   
METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    GB    EP0981742    METHOD AND SENSOR SYSTEM FOR D ETERMING A
CONCENTRATION OF A CHEMICAL SPECIES FREESCALE SEMICONDUCTOR, INC.    FR   
EP1033745    METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER
CONNECT FREESCALE SEMICONDUCTOR, INC.    GB    EP1033745    METHOD FOR FORMING A
BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

 

SCHEDULE 1B (Patents)

259



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP1039370    MODULO ADDRESS GENERATOR AND
A METHOD FOR IMPLEMENTING MODULO ADDRESSING FREESCALE SEMICONDUCTOR, INC.    GB
   EP1039370    MODULO ADDRESS GENERATOR AND A METHOD FOR IMPLEMENTING MODULO
ADDRESSING FREESCALE SEMICONDUCTOR, INC.    FR    EP1050902    METHOD OF FORMING
A COPPER LAY ER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    GB
   EP1050902    METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    IE    EP1050902    METHOD OF FORMING A COPPER
LAY ER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    IT   
EP1050902    METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    NL    EP1050902    METHOD OF FORMING A COPPER
LAY ER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    FR   
EP1052765    METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC
MOTOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1052765    METHOD AND APPARATUS
FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR FREESCALE SEMICONDUCTOR, INC.
   FR    EP1067674    APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY
SIGNAL FREESCALE SEMICONDUCTOR, INC.    GB    EP1067674    APPARATUS FOR
RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL FREESCALE SEMICONDUCTOR, INC.
   NL    EP1067674    APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY
SIGNAL FREESCALE SEMICONDUCTOR, INC.    FR    EP1122333    UV CURE PROCESS AND
TOOL FOR LOW K FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    GB    EP1122333
   UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION FREESCALE SEMICONDUCTOR,
INC.    IT    EP1122333    UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.    FR    EP1130518    SOFTWARE ANALYSIS SYSTEM
HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS DATA FROM A TARGET
SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS AND METHOD FOR USE
THEREOF FREESCALE SEMICONDUCTOR, INC.    GB    EP1130518    SOFTWARE ANALYSIS
SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS DATA FROM A
TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS AND METHOD FOR
USE THEREOF FREESCALE SEMICONDUCTOR, INC.    FR    EP1160968    METHOD AND
APPARATUS FOR TRANSMITTING A SIGNAL FREESCALE SEMICONDUCTOR, INC.    GB   
EP1160968    METHOD AND APPARATUS FOR TRANSMITTING A SIGNAL FREESCALE
SEMICONDUCTOR, INC.    FR    EP1235398    CHANNEL ESTIMATION IN ORTHOFONAL
FREQUENCY DIVISION MULTIPLEXED SYSTEMS. FREESCALE SEMICONDUCTOR, INC.    GB   
EP1235398    CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED
SYSTEMS. FREESCALE SEMICONDUCTOR, INC.    FR    EP1273036    METHOD OF
MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IT    EP1273036    METHOD OF MANUFACTURING A
HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

260



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    DE    EP1277236    ELECTROSTATIC DISCHARGE
(ESD) PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    GB    EP1277236   
ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   FR    EP1344035    INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR FREESCALE
SEMICONDUCTOR, INC.    GB    EP1344035    INTEGRATED CMOS CAPACITIVE PRESSURE
SENSOR FREESCALE SEMICONDUCTOR, INC.    FR    EP1351286    SEMICONDUCTOR
COMPONENT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    GB   
EP1351286    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    FR    EP1354227    ELECTRO-OPTIC STRUCTURE AND PROCESS
FOR FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    GB    EP1354227   
ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    FR    EP1365515    ANALOG-TO-DIGITAL CONVERTER
ARRANGEMENT AND METHOD FREESCALE SEMICONDUCTOR, INC.    GB    EP1365515   
ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD FREESCALE SEMICONDUCTOR, INC.
   FR    EP1367615    MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    GB    EP1367615    MICRO-ELECTRO-MECHANICAL
DEVICE AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    FR    EP1376962   
COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE FREESCALE SEMICONDUCTOR, INC.
   GB    EP1376962    COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR
APPLYING A SWITCHED SIGNAL TO A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE
FREESCALE SEMICONDUCTOR, INC.    FR    EP1388167    METHOD OF PREPARING COPPER
METALLIZATION DIE FOR WIRE BONDING FREESCALE SEMICONDUCTOR, INC.    FR   
EP1402340    FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    GB    EP1402340    FIRST-IN FIRST-OUT MEMORY SYSTEM AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    FR    EP1415388    ODD HARMONICS
REDUCTION OF PHASE ANGLE CONTROLLED LOADS FREESCALE SEMICONDUCTOR, INC.    FR   
EP1418674    CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN
CONTINOUS TIME SIGMA DELTA CONVERTERS FREESCALE SEMICONDUCTOR, INC.    GB   
EP1418674    CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN
CONTINOUS TIME SIGMA DELTA CONVERTERS FREESCALE SEMICONDUCTOR, INC.    FR   
EP1468486    METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING
MOTOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1468486    METHOD AND APPARATUS
FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR FREESCALE SEMICONDUCTOR,
INC.    FR    EP1473837    METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION
ADC/DAC CONVERSION FREESCALE SEMICONDUCTOR, INC.    GB    EP1473837    METHOD
AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION FREESCALE
SEMICONDUCTOR, INC.    FR    EP1480342    ANALOG TO DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    GB    EP1480342    ANALOG TO DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    FR    EP1487114    KEYPAD SIGNAL INPUT APPARATUS
FREESCALE SEMICONDUCTOR, INC.    GB    EP1487114    KEYPAD SIGNAL INPUT
APPARATUS

 

SCHEDULE 1B (Patents)

261



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP1492235    PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.    GB    EP1492235    PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.    IT    EP1492235    PHASE LOCKED LOOP FILTER
FREESCALE SEMICONDUCTOR, INC.    FR    EP1497858    HIGH FREQUENCY SIGNAL
ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    GB   
EP1497858    HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    FR    EP1499906    METHOD AND APPARATUS FOR SECURE SCAN
TESTING FREESCALE SEMICONDUCTOR, INC.    GB    EP1499906    METHOD AND APPARATUS
FOR SECURE SCAN TESTING FREESCALE SEMICONDUCTOR, INC.    FR    EP1520182   
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    GB    EP1520182    METHOD AND APPARATUS FOR AFFECTING A
PORTION OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    FR   
EP1528670    TRANSCONDUCTANCE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    GB   
EP1528670    TRANSCONDUCTANCE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    FR   
EP1528671    POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.    GB    EP1528671    POWER AMPLIFIER SATURATION
DETECTION AND OPERATION AT MAXIMUM POWER FREESCALE SEMICONDUCTOR, INC.    IT   
EP1528671    POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER
FREESCALE SEMICONDUCTOR, INC.    FR    EP1542357    A POWER AMPLIFIER MODULE AND
A TIME DIVISION MULTIPLE ACCESS RADIO FREESCALE SEMICONDUCTOR, INC.    GB   
EP1542357    A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO
FREESCALE SEMICONDUCTOR, INC.    FR    EP1551099    LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.    GB    EP1551099    LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.    IT    EP1551099    LOW IF RADIO RECEIVER
FREESCALE SEMICONDUCTOR, INC.    FR    EP1569126    UNIVERSAL SERIAL BUS
TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    GB    EP1569126    UNIVERSAL SERIAL
BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    IT    EP1569126    UNIVERSAL
SERIAL BUS TRANSMITTER FREESCALE SEMICONDUCTOR, INC.    FR    EP1576610    SENSE
AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES FREESCALE
SEMICONDUCTOR, INC.    GB    EP1576610    SENSE AMPLIFIER FOR A MEMORY HAVING AT
LEAST TWO DISTINCT RESISTANCE STATES FREESCALE SEMICONDUCTOR, INC.    FR   
EP1580637    LOW DROP-OUT DC VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.   
GB    EP1580637    LOW DROP-OUT DC VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR,
INC.    FR    EP1594253    SERIAL DATA BUS COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    GB    EP1594253    SERIAL DATA BUS COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.    FR    EP1602532    A DRIVE ARRANGEMENT FOR
ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT FREESCALE SEMICONDUCTOR, INC.
   GB    EP1602532    A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE
ACTIVATION ELEMENT FREESCALE SEMICONDUCTOR, INC.    FR    EP1605360    A MEMORY
CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY OPERATION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1605360    A MEMORY CACHE
CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.    FR    EP1607869    DATA CACHE SYSTEM FREESCALE
SEMICONDUCTOR, INC.    GB    EP1607869    DATA CACHE SYSTEM FREESCALE
SEMICONDUCTOR, INC.    FR    EP1623431    NON-VOLATILE MEMORY HAVING A BIAS ON
THE SOURCE ELECTRODE FOR HCI PROGRAMMING

 

SCHEDULE 1B (Patents)

262



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP1623431    NON-VOLATILE MEMORY HAVING A
BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.
   IT    EP1623431    NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE
FOR HCI PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    FR    EP1692770    A
DECODER FOR A WIRELESS COMMUNICATION DEVICE FREESCALE SEMICONDUCTOR, INC.    GB
   EP1692770    A DECODER FOR A WIRELESS COMMUNICATION DEVICE FREESCALE
SEMICONDUCTOR, INC.    FR    EP1702420    SIGNAL GENERATION POWER MANAGEMENT
CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.    GB    EP1702420    SIGNAL GENERATION POWER
MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING
SAME FREESCALE SEMICONDUCTOR, INC.    FR    EP1723532    MULTIPLE BURST PROTOCOL
DEVICE CONTROLLER FREESCALE SEMICONDUCTOR, INC.    GB    EP1723532    MULTIPLE
BURST PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR, INC.    IT   
EP1723532    MULTIPLE BURST PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR,
INC.    FR    EP1723673    METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND
SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE SEMICONDUCTOR, INC.    GB   
EP1723673    METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE
MADE THEREBY FREESCALE SEMICONDUCTOR, INC.    FR    EP1749312    DECOUPLED
COMPLEMENTARY MASK PATTERNING TRANSFER METHOD FREESCALE SEMICONDUCTOR, INC.   
GB    EP1749312    DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD
FREESCALE SEMICONDUCTOR, INC.    FR    EP1751762    AUTOMATIC HIDDEN REFRESH IN
A DRAM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1751762   
AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    FR    EP1756860    METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING
DISPOSABLE SPACER INTO ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR,
INC.    GB    EP1756860    METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING
DISPOSABLE SPACER INTO ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR,
INC.    IT    EP1756860    METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING
DISPOSABLE SPACER INTO ELEVATED SOURCE/DRAIN PROCESSING FREESCALE SEMICONDUCTOR,
INC.    FR    EP1770708    PROGRAMMABLE DELAY CONTROL IN A MEMORY FREESCALE
SEMICONDUCTOR, INC.    GB    EP1770708    PROGRAMMABLE DELAY CONTROL IN A MEMORY
FREESCALE SEMICONDUCTOR, INC.    IT    EP1770708    PROGRAMMABLE DELAY CONTROL
IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    FR    EP1776715    METHOD FOR
FORMING A GATE ELECTRODE HAVING A METAL FREESCALE SEMICONDUCTOR, INC.    GB   
EP1776715    METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL FREESCALE
SEMICONDUCTOR, INC.    IT    EP1776715    METHOD FOR FORMING A GATE ELECTRODE
HAVING A METAL

 

SCHEDULE 1B (Patents)

263



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP1789876    METHOD AND APPARATUS FOR
MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION FREESCALE SEMICONDUCTOR,
INC.    GB    EP1789876    METHOD AND APPARATUS FOR MODIFYING AN INFORMATION
UNIT USING AN ATOMIC OPERATION FREESCALE SEMICONDUCTOR, INC.    FR    EP1789883
   A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER FREESCALE SEMICONDUCTOR, INC.    GB    EP1789883    A VIRTUAL ADDRESS
CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK IDENTIFIER FREESCALE
SEMICONDUCTOR, INC.    FR    EP1817595    INTEGRATED CIRCUIT AND A METHOD FOR
SECURE TESTING FREESCALE SEMICONDUCTOR, INC.    GB    EP1817595    INTEGRATED
CIRCUIT AND A METHOD FOR SECURE TESTING FREESCALE SEMICONDUCTOR, INC.    FR   
EP1817596    INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    GB    EP1817596    INTEGRATED CIRCUIT
AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    FR    EP1820031    SYSTEM AND METHOD FOR FALL DETECTION FREESCALE
SEMICONDUCTOR, INC.    GB    EP1820031    SYSTEM AND METHOD FOR FALL DETECTION
FREESCALE SEMICONDUCTOR, INC.    NL    EP1820031    SYSTEM AND METHOD FOR FALL
DETECTION FREESCALE SEMICONDUCTOR, INC.    FR    EP1820130    METHOD AND SYSTEM
FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    GB    EP1820130    METHOD AND SYSTEM FOR IMPROVING THE
DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    FR
   EP1829260    APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN
INFORMATION FRAME FREESCALE SEMICONDUCTOR, INC.    GB    EP1829260    APPARATUS
AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME FREESCALE
SEMICONDUCTOR, INC.    FR    EP1846321    METHOD OF FABRICATING A
SILICON-ON-INSULATOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    GB    EP1846321
   METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    IT    EP1846321    METHOD OF FABRICATING A
SILICON-ON-INSULATOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    FR    EP1849084
   NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.    GB    EP1849084    NON-HIGH IMPEDENCE DEVICE
AND METHOD FOR REDUCING ENERGY CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    FR
   EP1864379    METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    GB    EP1864379    METHOD FOR RACE
PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    FR    EP1867049    METHOD FOR NOISE REDUCTION IN A PHASE
LOCKED LOOP AND A DEVICE HAVING NOISE REDUCTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    GB    EP1867049    METHOD FOR NOISE REDUCTION IN A PHASE
LOCKED LOOP AND A DEVICE HAVING NOISE REDUCTION CAPABILITIES FREESCALE
SEMICONDUCTOR, INC.    FR    EP1867071    METHOD AND DEVICE FOR TRANSMITTING A
SEQUENCE OF TRANSMISSION BURSTS

 

SCHEDULE 1B (Patents)

264



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP1867071    METHOD AND DEVICE FOR
TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS FREESCALE SEMICONDUCTOR, INC.   
FR    EP1875782    CURRENT DRIVER AND METHOD OF OPERATION THEREFOR FREESCALE
SEMICONDUCTOR, INC.    GB    EP1875782    CURRENT DRIVER AND METHOD OF OPERATION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR    EP1875783    CURRENT DRIVER AND
METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1875783   
CURRENT DRIVER AND METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.   
FR    EP1894374    TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP1894374    TWISTED PAIR
COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    FR    EP1899825    DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK
FREESCALE SEMICONDUCTOR, INC.    GB    EP1899825    DEVICE AND METHOD FOR
CONTROLLING MULTIPLE DMA TASK FREESCALE SEMICONDUCTOR, INC.    FR    EP1899826
   DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK FREESCALE
SEMICONDUCTOR, INC.    GB    EP1899826    DEVICE AND METHOD FOR CONTROLLING AN
EXECUTION OF A DMA TASK FREESCALE SEMICONDUCTOR, INC.    FR    EP1899827   
DEVICE AND METHOD FOR EXECUTING A DMA TASK FREESCALE SEMICONDUCTOR, INC.    GB
   EP1899827    DEVICE AND METHOD FOR EXECUTING A DMA TASK FREESCALE
SEMICONDUCTOR, INC.    FR    EP1899828    DEVICE AND METHOD FOR ARBITRATING
BETWEEN DIRECT MEMORY ACCESS TASK REQUEST FREESCALE SEMICONDUCTOR, INC.    GB   
EP1899828    DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK
REQUEST FREESCALE SEMICONDUCTOR, INC.    FR    EP1908167    COMPENSATION FOR
PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE SAME PACKAGE
FREESCALE SEMICONDUCTOR, INC.    GB    EP1908167    COMPENSATION FOR PARASITIC
COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE SAME PACKAGE FREESCALE
SEMICONDUCTOR, INC.    DE    EP1910905    VOLTAGE REGULATOR AND METHOD OF
OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR    EP1910905    VOLTAGE
REGULATOR AND METHOD OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB
   EP1910905    VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR FREESCALE
SEMICONDUCTOR, INC.    FR    EP1929391    SELF ADJUSTING REGULATOR AND MONITOR
CIRCUITS ON AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    GB   
EP1929391    SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    FR    EP1929403    A DEVICE HAVIING A
LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING MULTIPLE DATA
SEGMENTS TO A SINGLE PORT MEMORY UNIT FREESCALE SEMICONDUCTOR, INC.    GB   
EP1929403    A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD
FOR WRITING MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT FREESCALE
SEMICONDUCTOR, INC.    FR    EP1935008    MICROELECTRONIC ASSEMBLY AND METHOD
FOR FORMING THE SAME

 

SCHEDULE 1B (Patents)

265



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP1935008    MICROELECTRONIC ASSEMBLY AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    FR    EP1935022   
MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    GB    EP1935022    MICROELECTRONIC ASSEMBLY AND METHOD
FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    FR    EP1943320    METHOD
FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    GB    EP1943320    METHOD FOR TESTING A SLURRY USED TO
FORM A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    IT    EP1943320   
METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    FR    EP1946449    POWER SAVING IN A SIGNAL PROCESSING IN
RECEIVERS FREESCALE SEMICONDUCTOR, INC.    GB    EP1946449    POWER SAVING IN A
SIGNAL PROCESSING IN RECEIVERS FREESCALE SEMICONDUCTOR, INC.    FR    EP1952568
   A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES FREESCALE SEMICONDUCTOR, INC.    GB    EP1952568    A METHOD FOR
MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT CAPABILITES
FREESCALE SEMICONDUCTOR, INC.    FR    EP1955493    A METHOD FOR PROCESSING ATM
CELLS AND A DEVICE HAVING ATM CELL PROCESSING CAPABILITES FREESCALE
SEMICONDUCTOR, INC.    GB    EP1955493    A METHOD FOR PROCESSING ATM CELLS AND
A DEVICE HAVING ATM CELL PROCESSING CAPABILITES FREESCALE SEMICONDUCTOR, INC.   
DE    EP1966652    IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING
IMMERSION LITHOGRAPHY FREESCALE SEMICONDUCTOR, INC.    FR    EP1966652   
IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY
FREESCALE SEMICONDUCTOR, INC.    GB    EP1966652    IMMERSION LITHOGRAPHY
APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY FREESCALE
SEMICONDUCTOR, INC.    IT    EP1966652    IMMERSION LITHOGRAPHY APPARATUS AND
METHOD OF PERFORMING IMMERSION LITHOGRAPHY FREESCALE SEMICONDUCTOR, INC.    DE
   EP1984467    BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS FREESCALE
SEMICONDUCTOR, INC.    FR    EP1984467    BARRIER SLURRY COMPOSITION AND BARRIER
CMP METHODS FREESCALE SEMICONDUCTOR, INC.    GB    EP1984467    BARRIER SLURRY
COMPOSITION AND BARRIER CMP METHODS FREESCALE SEMICONDUCTOR, INC.    IT   
EP1984467    BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS FREESCALE
SEMICONDUCTOR, INC.    FR    EP1985079    LIN NETWORK, INTEGRATED CIRCUIT AND
METHOD OF COMMUNICATING THEREON FREESCALE SEMICONDUCTOR, INC.    GB    EP1985079
   LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON FREESCALE
SEMICONDUCTOR, INC.    FR    EP1989618    SOFTWARE PIPELINING FREESCALE
SEMICONDUCTOR, INC.    GB    EP1989618    SOFTWARE PIPELINING FREESCALE
SEMICONDUCTOR, INC.    FR    EP1989729    SEMICONDUCTOR PROCESS INTEGRATING
SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER STRESSORS

 

SCHEDULE 1B (Patents)

266



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    EP1989729    SEMICONDUCTOR PROCESS
INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER STRESSORS
FREESCALE SEMICONDUCTOR, INC.    FR    EP1999574    DATA PROCESSOR HAVING
DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    GB    EP1999574    DATA PROCESSOR HAVING
DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    FR    EP2002271    APPARATUS FOR DETECTING
CLOCK FAILURE AND METHED THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB   
EP2002271    APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR FREESCALE
SEMICONDUCTOR, INC.    FR    EP2002272    APPARATUS FOR DETECTING CLOCK FAILURE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP2002272   
APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    IT    EP2002272    APPARATUS FOR DETECTING CLOCK FAILURE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR    EP2002445    A
NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A NON-VOLATILE
MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    GB    EP2002445    A NON-VOLATILE
MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A NON-VOLATILE MEMORY
DEVICE FREESCALE SEMICONDUCTOR, INC.    FR    EP2008379    ADJUSTABLE NOISE
SUPPRESSION SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB    EP2008379   
ADJUSTABLE NOISE SUPPRESSION SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR   
EP2018615    DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR
BUFFERING DATA FREESCALE SEMICONDUCTOR, INC.    GB    EP2018615    DATA
COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA FREESCALE
SEMICONDUCTOR, INC.    FR    EP2022167    AMPLIFIER CIRCUIT AND INTEGRATED
CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    EP2022167    AMPLIFIER
CIRCUIT AND INTEGRATED CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR   
EP2030030    DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    GB    EP2030030    DEVICE AND METHOD FOR TESTING
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    FR    EP2030096    DATA
COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR,
INC.    GB    EP2030096    DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS
THEREOF FREESCALE SEMICONDUCTOR, INC.    FR    EP2030388    LIN NETWORK,
INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB   
EP2030388    LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    FR    EP2041880    RECEIVER FOR RECEIVING AT LEAST TWO
TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM AND VEHICLE INCLUDING A RECEIVER
FREESCALE SEMICONDUCTOR, INC.    GB    EP2041880    RECEIVER FOR RECEIVING AT
LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM AND VEHICLE INCLUDING A
RECEIVER FREESCALE SEMICONDUCTOR, INC.    FR    EP2050097    MEMORY CIRCUIT
USING A REFERENCE FOR SENSING FREESCALE SEMICONDUCTOR, INC.    GB    EP2050097
   MEMORY CIRCUIT USING A REFERENCE FOR SENSING

 

SCHEDULE 1B (Patents)

267



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP2052270    REAL TIME CLOCK MONITORING
METHOD AND SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB    EP2052270    REAL TIME
CLOCK MONITORING METHOD AND SYSTEM FREESCALE SEMICONDUCTOR, INC.    FR   
EP2067164    SEMI-FLOATING ISLAND MOSFET DEVICE FREESCALE SEMICONDUCTOR, INC.   
GB    EP2067164    SEMI-FLOATING ISLAND MOSFET DEVICE FREESCALE SEMICONDUCTOR,
INC.    FR    EP2106553    DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING
SAME FREESCALE SEMICONDUCTOR, INC.    GB    EP2106553    DIFFERENTIAL CAPACITIVE
SENSOR AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    FR   
EP2111584    REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING
REQUESTS AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    GB   
EP2111584    REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING
REQUESTS AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    FR   
EP2113087    SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    GB    EP2113087    SYSTEM, COMPUTER
PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    FR    EP2132874    METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES
FREESCALE SEMICONDUCTOR, INC.    GB    EP2132874    METHOD AND DEVICE FOR
PROGRAMMING ANTI-FUSES FREESCALE SEMICONDUCTOR, INC.    FR    EP2135052   
IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR FREESCALE
SEMICONDUCTOR, INC.    GB    EP2135052    IMPROVEMENTS IN OR RELATING TO
DIAGNOSTICS OF A CAPACITIVE SENSOR FREESCALE SEMICONDUCTOR, INC.    FR   
EP2137606    METHOD AND APPARATUS FOR CONVERTING SIGNALS FREESCALE
SEMICONDUCTOR, INC.    GB    EP2137606    METHOD AND APPARATUS FOR CONVERTING
SIGNALS FREESCALE SEMICONDUCTOR, INC.    FR    EP2145442    METHOD, DATA
STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE INTEROPERABILITY FOR
MICROWAVE ACCESS (WiMAX) FRAME FREESCALE SEMICONDUCTOR, INC.    GB    EP2145442
   METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME FREESCALE SEMICONDUCTOR,
INC.    FR    EP2153328    DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND
APPARATUS FREESCALE SEMICONDUCTOR, INC.    GB    EP2153328    DATA PROCESSING
SYSTEM, DATA PROCESSING METHOD, AND APPARATUS FREESCALE SEMICONDUCTOR, INC.   
FR    EP2188967    DATA PACKET FREQUENCY FREESCALE SEMICONDUCTOR, INC.    GB   
EP2188967    DATA PACKET FREQUENCY FREESCALE SEMICONDUCTOR, INC.    FR   
EP2195843    PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    GB    EP2195843    PROGRAMMABLE ROM USING TWO
BONDED STRATA AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    FR   
EP2198350    MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.    GB    EP2198350    MICROPROCESSOR, SYSTEM FOR
CONTROLLING A DEVICE AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    FR   
EP2203964    POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE FREESCALE
SEMICONDUCTOR, INC.    GB    EP2203964    POWER MANAGEMENT ARRANGEMENT AND
MOBILE DEVICE

 

SCHEDULE 1B (Patents)

268



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    EP2206151    METHOD FOR INTEGRATING NVM
CIRCUITRY WITH LOGIC CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    GB    EP2206151
   METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY FREESCALE
SEMICONDUCTOR, INC.    GB    EP2211458    CHARGE AMPLIFIER WITH DC FEEDBACK
SAMPLING FREESCALE SEMICONDUCTOR, INC.    FR    EP2229730    SEMICONDUCTOR
DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    GB    EP2229730    SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    FR    EP2250775    BUFFER
MODULE, RECEIVER, DEVICE AND BUFFERING METHOD FREESCALE SEMICONDUCTOR, INC.   
GB    EP2250775    BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD
FREESCALE SEMICONDUCTOR, INC.    FR    EP2257906    A METHOD FOR PROTECTING A
CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC MODULE PROTECTION
CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    GB    EP2257906    A METHOD FOR
PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC MODULE
PROTECTION CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    FR    EP2294581    A
SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE FREESCALE SEMICONDUCTOR, INC.
   GB    EP2294581    A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE
FREESCALE SEMICONDUCTOR, INC.    IT    EP2294581    A SYSTEM FOR DISTRIBUTING
AVAILABLE MEMORY RESOURCE FREESCALE SEMICONDUCTOR, INC.    FR    EP2294832   
MULTI-FREQUENCY TONE DETECTOR FREESCALE SEMICONDUCTOR, INC.    GB    EP2294832
   MULTI-FREQUENCY TONE DETECTOR FREESCALE SEMICONDUCTOR, INC.    FR   
EP2359538    A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    GB    EP2359538    A SYSTEM, NETWORK NODE, A
METHOD AND A COMMUNICATION CONTROLLER FREESCALE SEMICONDUCTOR, INC.    FR   
EP2391898    CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING
METHODS FREESCALE SEMICONDUCTOR, INC.    GB    EP2391898   
CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.    FR    EP2415217    RECEIVING NODE IN A PACKET
COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A BUFFER IN A RECEIVING NODE IN A
PACKET COMMUNICATIONS SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB    EP2415217   
RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM FREESCALE
SEMICONDUCTOR, INC.    FR    EP2416248    DATA PROCESSING SYSTEM WITH PERIPHAL
CONFIGURATION INFORMATION ERROR DETECTION FREESCALE SEMICONDUCTOR, INC.    GB   
EP2416248    DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION
ERROR DETECTION FREESCALE SEMICONDUCTOR, INC.    FR    EP2456070    DIFFERENTIAL
EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    GB    EP2456070    DIFFERENTIAL EQUALIZERS WITH SOURCE
DEGENERATION AND FEEDBACK CIRCUITS

 

SCHEDULE 1B (Patents)

269



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    FR    FR9602669    SEMICONDUCTOR CHEMICAL
SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL
SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    FR    FR9603216    NEW GEOMETRY
FOR ALOW RESISTAN T HEATER FREESCALE SEMICONDUCTOR, INC.    FR    FR9705762   
METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES
FREESCALE SEMICONDUCTOR, INC.    FR    FR9708005    SENSOR DEVICE AND METHOD FOR
F ORMING A SENSOR DEVICE FREESCALE SEMICONDUCTOR, INC.    FR    FR9710942   
PORTABLE ELECTRONIC DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    FR   
FR9806021    PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A
PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.    GB    GB2389433    BIT EXACTNESS
SUPPORT IN DUAL-MAC ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    GB   
GB2391337    INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS
FREESCALE SEMICONDUCTOR, INC.    GB    GB2403082    ARRANGEMENT AND METHOD FOR
DIGITAL DELAY LINE FREESCALE SEMICONDUCTOR, INC.    GB    GB2403106   
ARRANGEMENT AND METHOD FOR ITERATIVE DECODING FREESCALE SEMICONDUCTOR, INC.   
GB    GB2406984    METHOD AND ARRANGEMENT FOR I-Q BALANCING AND RADIO RECEIVER
INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    GB    GB2408356    METHOD
AND DEVICE FOR REGULATING A VOLTAGE SUPPLY TO A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    GB    GB2408398    CALIBRATION DEVICE FOR A PHASED LOCKED
LOOP SYNTHESISER FREESCALE SEMICONDUCTOR, INC.    HK    HK1018123    METHOD AND
APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING ACCESS
TO IN SITU WAFER BACKSIDE PARTICLE DETECTION FREESCALE SEMICONDUCTOR, INC.    HK
   HK1019819    SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE
AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    HK    HK1021210   
A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    HK    HK1024110
   PORTABLE ELECTRONIC DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW   
I221968    SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY
BURST CYCLES FREESCALE SEMICONDUCTOR, INC.    TW    I225270    SEMICONDUCTOR
DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    TW    I225434   
ANTI-SCAVENGING SOLDERS FOR SILVER METALLIZATION AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    I225662    METHOD OF FORMING STRUCTURES ON A
SEMICONDUCTOR FREESCALE SEMICONDUCTOR, INC.    TW    I226696    METHOD OF
FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    I227498    ELECTRONIC CONTROL APPARATUS
FREESCALE SEMICONDUCTOR, INC.    TW    I228207    METHOD OF FORMING A RIM PHASE
SHIFTING MASK AND USING THE RIM PHASE SHIFTING MASK TO FORM A SEMICONDUCTOR
DEVICE

 

SCHEDULE 1B (Patents)

270



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I228265    LASER CLEANING PROCESS FOR SEM
ICONDUCTOR MATERIAL AND THE LIKE FREESCALE SEMICONDUCTOR, INC.    TW    I229269
   METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES
FREESCALE SEMICONDUCTOR, INC.    TW    I229345    FIRST-IN FIRST-OUT MEMORY
SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    I231529   
METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.
   TW    I233174    TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE
TEMPERATURE OF A SUBSTANTIALLY FLAT OBJECT FREESCALE SEMICONDUCTOR, INC.    TW
   I235491    INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    I235912
   PERFORMANCE MONITOR SYSTEM AND METHOD SUITABLE FOR USE IN AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    I237878    MULTI-ROW LEADFRAME
FREESCALE SEMICONDUCTOR, INC.    TW    I240332    HIGH DIELECTRIC FILM AND
METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    TW    I240358   
SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    TW    I240484    CIRCUITRY FOR CREATING A SPECTRAL NULL IN A
DIFFERENTIAL OUTPUT SWITCHING AMPLIFIER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    I246731    WIREBONDING INSULATED WIRE FREESCALE
SEMICONDUCTOR, INC.    TW    I247568    LOW PROFILE INTEGRATED MODULE
INTERCONNECTS AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    TW   
I250745    SELF-ROUTING, STAR-COUPLER-BASED COMMUNICATION NETWORK FREESCALE
SEMICONDUCTOR, INC.    TW    I251345    TRANSISTOR METAL GATE STRUCTURE THAT
MINIMIZES NON-PLANARITY EFFECTS AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    TW    I255020    STACKED DIE SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    I255525    METHOD OF BONDING AND TRANSFERRING A
MATERIAL TO FORM A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
I256189    SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I256720    SEMICONDUCTOR WAFER
INDENTIFICATION FREESCALE SEMICONDUCTOR, INC.    TW    I257171    MEMORY WITH
CHARGE STORAGE LOCATIONS FREESCALE SEMICONDUCTOR, INC.    TW    I257658   
SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.
   TW    I260076    SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND
TESTING FREESCALE SEMICONDUCTOR, INC.    TW    I261906    SEMICONDUCTOR DEVICE
HAVING A WIRE BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW
   I261917    NON-VOLATILE MEMORY DEVICE WITH IMPROVED DATA RETENTION AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I262560    METHOD OF FORMING A
VERTICAL DOUBLE GATE SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    TW    I263289    PROCESS AND APPARATUS FOR DISENGAGING
SEMICONDUCTOR DIE FROM AN ADHESIVE FILM FREESCALE SEMICONDUCTOR, INC.    TW   
I264076    METHOD FOR PROCESSING MULTIPLE SEMICONDUCTOR DEVICES FOR TEST

 

SCHEDULE 1B (Patents)

271



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I265584    METHOD AND APPARATUS FOR
TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    I266364   
BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I266402    SEMICONDUCTOR DEVICE HAVING A
BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I270170   
METHOD OF FORMING A SEMICONDUCTOR DEVICE IN A SEMICONDUCTOR LAYER AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    I270768    METHOD AND APPARATUS
FOR SECURE SCAN TESTING FREESCALE SEMICONDUCTOR, INC.    TW    I271978    SYSTEM
FOR PROVIDING A CALIBRATED CLOCK AND METHODS THEREOF FREESCALE SEMICONDUCTOR,
INC.    TW    I274400    METHOD OF FABRICATING A TIERED STRUCTURE USING A
MULTI-LAYERED RESIST STACK AND USE FREESCALE SEMICONDUCTOR, INC.    TW   
I274406    DUAL GAUGE LEADFRAME FREESCALE SEMICONDUCTOR, INC.    TW    I274470
   APPARATUS AND METHOD FOR DIGITAL CONTROL SYSTEMS FREESCALE SEMICONDUCTOR,
INC.    TW    I276306    LOW POWER CYCLIC A/D CONVERTER FREESCALE SEMICONDUCTOR,
INC.    TW    I278918    HIGH K DIELECTRIC FILM AND METHOD FOR MAKING FREESCALE
SEMICONDUCTOR, INC.    TW    I279869    NEW UNDER BUMP METALLURGY STRUCTURAL
DESIGN FOR HIGH RELIABILITY BUMPED PACKAGES FREESCALE SEMICONDUCTOR, INC.    TW
   I280643    PACKAGED DEVICE AND METHOD OF FORMING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    I281982    TONE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I282161    ELECTRONIC DISCHARGE
PROTECTION CIRCUITRY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    TW
   I282992    CONDUCTIVE PASTE AND SEMICONDU CTOR COMPONENT HAVING CONDUCTI VE
BUMMPS MADE FROM THE CONDUC TIVE PASTE FREESCALE SEMICONDUCTOR, INC.    TW   
I283029    INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    I284451    METHOD AND APPARATUS FOR DETECTING A
STALL CONDITION IN A STEPPING MOTOR FREESCALE SEMICONDUCTOR, INC.    TW   
I286802    SEMICONDUCTOR DEVICE WITH NANOCLUSTERS FREESCALE SEMICONDUCTOR, INC.
   TW    I287709    METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS
FREESCALE SEMICONDUCTOR, INC.    TW    I287864    THREE DIMENSIONAL PACKAGE AND
METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    TW    I288970    METHOD
OF MAKING REINFORCED SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW
   I289985    COMMUNICATION NETWORK AND ARRANGEMENT FOR USE THEREIN FREESCALE
SEMICONDUCTOR, INC.    TW    I293493    MULTIPLE THICKNESS SEMICONDUCTOR
INTERCONNECT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I294223
   CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS FREESCALE
SEMICONDUCTOR, INC.    TW    I299870    METHOD AND CIRCUITRY FOR IDENTIFYING
WEAK BITS IN AN MRAM FREESCALE SEMICONDUCTOR, INC.    TW    I299871    SENSE
AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES FREESCALE
SEMICONDUCTOR, INC.    TW    I300982    SEMICONDUCTOR APPARATUS FREESCALE
SEMICONDUCTOR, INC.    TW    I301234    METHOD AND APPARATUS FOR AFFECTING A
PORTION OF AN INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

272



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I301272    METHOD AND APPARATUS FOR SOFT
DEFECT DETECTION IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    TW    I301278   
THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR,
INC.    TW    I301292    SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.   
TW    I303873    METHOD OF MAKING STACKED DIE PACAKGE FREESCALE SEMICONDUCTOR,
INC.    TW    I305676    DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY
TOP DIELECTRIC AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
I307155    TRANSIENT DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW   
I307533    METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER FREESCALE
SEMICONDUCTOR, INC.    TW    I309087    SEMICONDUCTOR DEVICE STRUCTURES WHICH
UTILIZE METAL SULFIDES FREESCALE SEMICONDUCTOR, INC.    TW    I309789    METHOD
AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO RETICLE
COORDINATES USING CAD DATA FREESCALE SEMICONDUCTOR, INC.    TW    I311510   
SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX
FREESCALE SEMICONDUCTOR, INC.    TW    I311813    FIELD EFFECT TRANSISTOR AND
METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    TW    I312180   
SOI POLYSILICON TRENCH REFILL PERIMETER OXIDE ANCHOR SCHEME FREESCALE
SEMICONDUCTOR, INC.    TW    I312517    SELF-REPAIR OF MEMORY ARRAYS USING
PREALLOCATED REDUNDANCY (PAR) ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    TW
   I312909    METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A TRANSMISSION
MASK WITH A CARBON LAYER FREESCALE SEMICONDUCTOR, INC.    TW    I313123   
INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
TW    I313498    WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL
CIRCUIT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    TW    I313822
   METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR FREESCALE
SEMICONDUCTOR, INC.    TW    I313921    SEMICONDUCTOR DEVICE HAVING A BOND PAD
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I313929   
SEMICONDUCTOR DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
I317205    TAPERED CONSTANT "R" NETWORK FOR USE IN DISTRIBUTED AMPLIFIERS
FREESCALE SEMICONDUCTOR, INC.    TW    I317541    PACKAGED IC USING INSULATED
WIRE FREESCALE SEMICONDUCTOR, INC.    TW    I319270    COMMUNICATION SYSTEM AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I319621    ONE TRANSISTOR
DRAM CELL STRUCTURE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    TW
   I320955    METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE FREESCALE
SEMICONDUCTOR, INC.    TW    I321257    OPTICAL TO RADIO FREQUENCY DETECTOR
FREESCALE SEMICONDUCTOR, INC.    TW    I321321    VARIABLE REFRESH CONTROL FOR A
MEMORY FREESCALE SEMICONDUCTOR, INC.    TW    I321322    STORAGE CIRCUIT HAVING
SINGLE-ENDED WRITE CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    TW    I321834   
MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE

 

SCHEDULE 1B (Patents)

273



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I322498    NON-VOLATILE MEMORY DEVICE AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    TW    I322501    LOW VOLTAGE
NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP FREESCALE SEMICONDUCTOR, INC.    TW   
I322562    OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY
TRANSIENTS FREESCALE SEMICONDUCTOR, INC.    TW    I322578    FULL BRIDGE
INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION SIGNALS
FREESCALE SEMICONDUCTOR, INC.    TW    I323847    DATA PROCESSING SYSTEM HAVING
MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
TW    I324259    METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I324378    METHOD OF
MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE SENSITIVITY FREESCALE
SEMICONDUCTOR, INC.    TW    I325155    METAL REDUCTION IN WAFER SCRIBE AREA
FREESCALE SEMICONDUCTOR, INC.    TW    I325169    MULTI-ROW LEAD FRAME FREESCALE
SEMICONDUCTOR, INC.    TW    I325626    METHOD FOR PACKAGING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I326473    MOUNTING SURFACES FOR
ELECTRONIC DEVICES FREESCALE SEMICONDUCTOR, INC.    TW    I327690    CLOSED LOOP
CURRENT CONTROL CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    TW
   I327848    TRANSMITTER FOR A CONTROLLED-SHAPE SWITCHED SIGNAL ON A
COMMUNICATION LINE FREESCALE SEMICONDUCTOR, INC.    TW    I329350    CAPACITOR
ATTACHMENT METHOD FREESCALE SEMICONDUCTOR, INC.    TW    I329354    MULTI-DIE
SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    I329359    METHOD
OF MANUFACTURING A SEMICONDUCTOR DEVICE WITH AN AIR GAP FORMED USING A
PHOTOSENSITIVE MATERIAL FREESCALE SEMICONDUCTOR, INC.    TW    I329887    METHOD
OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC FREESCALE
SEMICONDUCTOR, INC.    TW    I330365    MEMORY HAVING A VARIABLE REFRESH CONTROL
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I330455    LOW
VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE FREESCALE SEMICONDUCTOR, INC.    TW   
I330876    METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    TW    I330895    SEMICONDUCTOR ALIGNMENT AID FREESCALE
SEMICONDUCTOR, INC.    TW    I331276    LOW VOLTAGE DETECTION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    I332373    METHOD FOR FABRICATING A PCB FREESCALE
SEMICONDUCTOR, INC.    TW    I333212    VARIABLE GATE BIAS FOR A REFERENCE
TRANSISTOR IN A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    TW   
I333260    ENHANCMENT MODE METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    I334634   
AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD FREESCALE SEMICONDUCTOR, INC.    TW    I334702    RADIO RECEIVER HAVING A
VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   TW    I335139    DIGITAL CLOCK FREQUENCY MULTIPLIER

 

SCHEDULE 1B (Patents)

274



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I336106    SEMICONDUCTOR FABRICATION
METHOD FOR MAKING SMALL FEATURES FREESCALE SEMICONDUCTOR, INC.    TW    I336185
   METHOD AND APPARATUS FOR SHARED PROCESSING A PLURALITY OF SIGNALS FREESCALE
SEMICONDUCTOR, INC.    TW    I336476    STORAGE CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I337377    METHOD FOR FABRICATING
DUAL-METAL GATE DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I337384   
SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS FREESCALE
SEMICONDUCTOR, INC.    TW    I337394    METHOD OF PACKAGING SEMICONDUCTOR DIE
FREESCALE SEMICONDUCTOR, INC.    TW    I337773    INTEGRATED CIRCUIT DIE I/O
CELLS FREESCALE SEMICONDUCTOR, INC.    TW    I337780    METHOD OF ADDING MASS TO
MEMS STRUCTURES FREESCALE SEMICONDUCTOR, INC.    TW    I338835    METHOD AND
APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG FREESCALE
SEMICONDUCTOR, INC.    TW    I338940    SEMICONDUCTOR PACKAGE HAVING OPTIMIZED
WIRE BOND POSITIONING FREESCALE SEMICONDUCTOR, INC.    TW    I339423   
MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    I339425    THIN GAAS WITH COPPER BACK-METAL
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW    I340442    FLIP-CHIP ASSEMBLY
WITH THIN UNDERFILL AND THICK SOLDER MASK FREESCALE SEMICONDUCTOR, INC.    TW   
I340443    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    I340989    METHOD OF PATTERNING PHOTORESIST ON A
WAFER USING AN ATTENUATED PHASE SHIFT MASK FREESCALE SEMICONDUCTOR, INC.    TW
   I341964    CIRCUIT VOLTAGE REGULATION FREESCALE SEMICONDUCTOR, INC.    TW   
I342044    PROCESS FOR FORMING DUAL METAL GATE STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    TW    I342623    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    TW    I344185    METHOD FOR
FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.   
TW    I344191    SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE
SIDES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I344688   
MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    I345165    METHOD AND SYSTEM FOR
DIRECT ACCESS TO A NON-MEMORY MAPPED DEVICE MEMORY FREESCALE SEMICONDUCTOR, INC.
   TW    I345710    PREFETCH CONTROL IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    I348217    SEMICONDUCTOR COMPONENT AND METHOD OF
MANUFACTURING SAME FREESCALE SEMICONDUCTOR, INC.    TW    I348278    CAPACITIVE
CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.    TW    I348768    FLIPCHIP QFN
PACKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I349317   
LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    I349367    SEMICONDUCTOR DEVICE AND MAKING THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    I349985    LAND GRID ARRAY PACKAGED
DEVICE AND METHOD OF FORMING SAME

 

SCHEDULE 1B (Patents)

275



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I350000    CONFINED SPACERS FOR DOUBLE
GATE TRANSISTOR SEMICONDUCTOR FABRICATION PROCESS FREESCALE SEMICONDUCTOR, INC.
   TW    I351081    ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.    TW    I352293    PREFETCH CONTROL IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW    I353010    METHOD OF
MANUFACTURING A SEMICONDUCTOR COMPONENT FREESCALE SEMICONDUCTOR, INC.    TW   
I353018    MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES FREESCALE SEMICONDUCTOR,
INC.    TW    I353600    DECOUPLING TECHNIQUE FOR OPTICAL DISK DRIVE OPTICAL
PICKUP UNITS FREESCALE SEMICONDUCTOR, INC.    TW    I354346    INTEGRATED
CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING FREESCALE SEMICONDUCTOR,
INC.    TW    I354362    SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN
FREESCALE SEMICONDUCTOR, INC.    TW    I356491    SEMICONDUCTOR STRUCTURE WITH
DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    TW    I356598    SIGNAL GENERATION POWER MANAGEMENT
CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING SAME
FREESCALE SEMICONDUCTOR, INC.    TW    I358080    METHOD AND APPARATUS FOR
FORMING AN SOI BODY-CONTACTED TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    TW   
I358389    MICROELECTROMECHANICAL (MEM) DEVICE INCLUDING A SPRING RELEASE BRIDGE
AND METHOD OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    I358633   
METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    TW    I358636    APPARATUS AND METHOD FOR TIME ORDERING
EVENTS IN A SYSTEM HAVING MULTIPLE TIME DOMAINS FREESCALE SEMICONDUCTOR, INC.   
TW    I358644    METHOD AND APPARATUS FOR REDUCING INTERRUPT LATENCY BY DYNAMIC
BUFFER SIZING FREESCALE SEMICONDUCTOR, INC.    TW    I358662    MULTIPLE BURST
PROTOCOL DEVICE CONTROLLER FREESCALE SEMICONDUCTOR, INC.    TW    I358663   
METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER FREESCALE
SEMICONDUCTOR, INC.    TW    I358835    SCHOTTKY DEVICE AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    TW    I358901    CIRCUIT AND METHOD FOR
DETERMINING OPTIMAL POWER AND FREQUENCY METRICS OF AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    TW    I359464    SEMICONDUCTOR TRANSISTOR
HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.    TW    I360818    NONVOLATILE MEMORY AND METHOD
OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW    I360863    TRANSISTOR
HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    TW    I360978    NETWORK MESSAGE PROCESSING USING INVERSE
PATTERN MATCHING FREESCALE SEMICONDUCTOR, INC.    TW    I360991    METHOD AND
APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY FREESCALE SEMICONDUCTOR,
INC.    TW    I361453    SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION

 

SCHEDULE 1B (Patents)

276



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I361489    TRANSISTOR WITH INDEPENDENT
GATE STRUCTURES FREESCALE SEMICONDUCTOR, INC.    TW    I362073    HIGH K
DIELECTRIC FILM FREESCALE SEMICONDUCTOR, INC.    TW    I364057    SEMICONDUCTOR
DEVICE AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW   
I364813    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS
FREESCALE SEMICONDUCTOR, INC.    TW    I365529    METHOD OF FORMING A
SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW
   I366899    SCRIBE STREET STRUCTURE FOR BACKEND INTERCONNECT SEMICONDUCTOR
WAFER INTEGRATION FREESCALE SEMICONDUCTOR, INC.    TW    I366984    METHOD AND
APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    I367520    INTEGRATED CIRCUIT WITH MULTIPLE SPACER
INSULATING REGION WIDTHS FREESCALE SEMICONDUCTOR, INC.    TW    I367543   
METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    I367630    LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.    TW    I368227    INTEGRATED CIRCUIT POWER
MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT ARRAYS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I369684    LOW-POWER
COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING FREESCALE SEMICONDUCTOR,
INC.    TW    I370520    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND
SEMICONDUCTOR COMPONENT FORMED THEREBY FREESCALE SEMICONDUCTOR, INC.    TW   
I371087    GRADED SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    TW   
I371092    THERMALLY ENHANCED MOLDED PACKAGE FOR SEMICONDUCTORS FREESCALE
SEMICONDUCTOR, INC.    TW    I372470    SCHOTTKY DEVICE FREESCALE SEMICONDUCTOR,
INC.    TW    I374357    MASKING WITHIN A DATA PROCESSING SYSTEM HAVING
APPLICABILITY FOR A DEVELOPMENT INTERFACE FREESCALE SEMICONDUCTOR, INC.    TW   
I374572    MULTYLAYER CAVITY SLOT ANTENNA FREESCALE SEMICONDUCTOR, INC.    TW   
I375158    LAYOUT MODIFICATION USING MULTILAYER-BASED CONSTRAINTS FREESCALE
SEMICONDUCTOR, INC.    TW    I375303    METHOD OF DISCHARGING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I375318    METHOD OF FORMING A
NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I375328
   HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
TW    I376776    WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    I377169    Z-AXIS ACCELEROMETER WITH AT LEAST TWO
GAP SIZES AND TRAVEL STOPS DISPOSED OUTSIDE AN ACTIVE CAPACITOR AREA FREESCALE
SEMICONDUCTOR, INC.    TW    I377615    ULTRA-THIN DIE AND METHOD OF FABRICATING
SAME FREESCALE SEMICONDUCTOR, INC.    TW    I377625    METHOD OF SEMICONDUCTOR
FABRICATION INCORPORATING DISPOSABLE SPACER INTO ELEVATED SOURCE/DRAIN
PROCESSING FREESCALE SEMICONDUCTOR, INC.    TW    I377626    SCHOTTKY DEVICE AND
METHOD OF FORMING

 

SCHEDULE 1B (Patents)

277



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I377634    RADIO FREQUENCY CIRCUIT WITH
INTEGRATED ON-CHIP RADIO FREQUENCY SIGNAL COUPLER FREESCALE SEMICONDUCTOR, INC.
   TW    I377649    SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I378622    I/O CELL ESD
SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW    I379340    ISOLATION TRENCH
FREESCALE SEMICONDUCTOR, INC.    TW    I379570    METHOD AND APPARATUS FOR
ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
TW    I380374    SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED
SOURCE/DRAIN REGIONS IN AN SOI WAFER FREESCALE SEMICONDUCTOR, INC.    TW   
I380549    APPARATUS, MOBILE DEVICE AND METHOD FOR HIGH SPEED VOLTAGE REGULATION
FREESCALE SEMICONDUCTOR, INC.    TW    I380578    MULTIPLE REFERENCE CLOCK
SYNTHESIZER FREESCALE SEMICONDUCTOR, INC.    TW    I382449    SEMICONDUCTOR
PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE DIELECTRIC WITH
SINGLE METAL GATE ELECTRODE FREESCALE SEMICONDUCTOR, INC.    TW    I383431   
METHOD FOR FORMING A PHOTORESIST PATTERN FREESCALE SEMICONDUCTOR, INC.    TW   
I383584    METHOD OF COMPENSATING PARASITIC COUPLING BETWEEN RF OR MICROWAVE
TRANSISTORS IN THE SAME PACKAGE, PACKAGED ELECTRONIC DEVICE, RF AMPLIFIER, AND
MICROWAVE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    TW    I384527    DECOUPLED
COMPLEMENTARY MASK PATTERNING TRANSFER METHOD FREESCALE SEMICONDUCTOR, INC.   
TW    I385733    METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING
FREESCALE SEMICONDUCTOR, INC.    TW    I387008    SEMICONDUCTOR FABRICATION
PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING FREESCALE SEMICONDUCTOR,
INC.    TW    I387848    TEMPLATE LAYER FORMATION FREESCALE SEMICONDUCTOR, INC.
   TW    I388010    TREATMENT SOLUTION AND METHOD OF APPLYING A PASSIVATING
LAYER FREESCALE SEMICONDUCTOR, INC.    TW    I388053    THIN-FILM CAPACITOR WITH
A FIELD MODIFICATION LAYER AND METHODS FOR FORMING THE SAME FREESCALE
SEMICONDUCTOR, INC.    TW    I389200    METHOD OF FORMING AN INTERLAYER
DIELECTRIC FREESCALE SEMICONDUCTOR, INC.    TW    I389221    DIE ENCAPSULATION
USING A POROUS CARRIER FREESCALE SEMICONDUCTOR, INC.    TW    I389222   
IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    I389226
   METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD
WHILE ALLOWING SIGNAL CONDUCTANCE FREESCALE SEMICONDUCTOR, INC.    TW    I389258
   METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    I389281    METHOD OF FORMING FLIP-CHIP BUMP CARRIER
TYPE PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    I389297    MIM CAPACITOR IN
A SEMICONDUCTOR DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW
   I389311    SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE

 

SCHEDULE 1B (Patents)

278



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I389313    TRANSITIONAL DIELECTRIC LAYER
TO IMPROVE RELIABILITY AND PERFORMANCE OF HIGH DIELECTRIC CONSTANT TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.    TW    I390674    SOURCE SIDE INJECTION STORAGE
DEVICE WITH CONTROL GATES ADJACENT TO SHARED SOURCE/DRAIN AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    I390705    ESD PROTECTION FOR PASSIVE
INTEGRATED DEVICES FREESCALE SEMICONDUCTOR, INC.    TW    I390710    SPLIT GATE
MEMORY CELL IN A FINFET FREESCALE SEMICONDUCTOR, INC.    TW    I390726   
INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    TW    I390736    ELECTRONIC DEVICE INCLUDING
SEMICONDUCTOR ISLANDS OF DIFFERENT THICKNESSES OVER AN INSULATING LAYER AND A
PROCESS OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    I391993   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER FREESCALE
SEMICONDUCTOR, INC.    TW    I392032    METHODS AND APPARATUS HAVING WAFER LEVEL
CHIP SCALE PACKAGE FOR SENSING ELEMENTS FREESCALE SEMICONDUCTOR, INC.    TW   
I393176    IDEA FOR FORMING FUSI GATE WITH HIGH GATE DIELECTRIC FREESCALE
SEMICONDUCTOR, INC.    TW    I393190    SEMICONDUCTOR DEVICES AND METHOD OF
FABRICATION FREESCALE SEMICONDUCTOR, INC.    TW    I393228    FLIP CHIP AND WIRE
BOND SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    I393255   
LDMOS TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    TW    I394233    SEMICONDUCTOR
DEVICE AND METHOD FOR REGIONAL STRESS CONTROL FREESCALE SEMICONDUCTOR, INC.   
TW    I394237    METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    I394283    ELECTRONIC DEVICE AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
I395257    WIDE AND NARROW TRENCH INFORMATION IN HIGH ASPECT RATIO MEMS
FREESCALE SEMICONDUCTOR, INC.    TW    I395297    SOURCE SIDE INJECTION STORAGE
DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    I395329   
COMPLEMENTARY METAL-OXIDE SEMICONDUCTOR FIELD EFFECT TRANSISTOR STRUCTURE
FREESCALE SEMICONDUCTOR, INC.    TW    I396238    METHOD OF FORMING A
NANOCLUSTER CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I396257
   ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    TW    I396277    METHOD OF FORMING A SEMICONDUCTOR DEVICE
AND AN OPTICAL DEVICE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW
   I397128    METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    TW    I397129    A METHOD OF MAKING A METAL GATE
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I397132   
FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE
PANELS FREESCALE SEMICONDUCTOR, INC.    TW    I397961    PROCESS FOR FORMING AN
ELECTRONIC DEVICE INCLUDING A FIN-TYPE STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   TW    I399536    PROCESS FOR TESTING A REGION FOR AN ANALYTE AND A PROCESS
FOR FORMING AN ELECTRONIC DEVICE

 

SCHEDULE 1B (Patents)

279



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    I399793    SUBSTRATE CONTACT FOR A CAPPED
MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT AT THE WAFER LEVEL FREESCALE
SEMICONDUCTOR, INC.    TW    I399794    PLASMA TREATMENT OF A SEMICONDUCTOR
SURFACE FOR ENHANCED NUCLEATION OF A METAL-CONTAINING LAYER FREESCALE
SEMICONDUCTOR, INC.    TW    I399797    SEMICONDUCTOR DEVICE AND METHOD OF
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I399807   
METHOD FOR CLEANING A SEMICONDUCTOR STRUCTURE AND CHEMISTRY THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    I399847    TUNABLE ANTIFUSE ELEMENT AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    TW    I400773    CIRCUIT DEVICE
WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR,
INC.    TW    I401789    METHOD AND APPARATUS FOR FORMING A NOBLE METAL LAYER
NOTABLY ON INLAID METAL FEATURES FREESCALE SEMICONDUCTOR, INC.    TW    I402674
   APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS FREESCALE SEMICONDUCTOR, INC.    TW    I402888    LATERALLY GROWN
NANOTUBES AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    TW    I402891
   METHOD OF DISTANCING A BUBBLE AND BUBBLE DISPLACEMENT APPARATUS FREESCALE
SEMICONDUCTOR, INC.    TW    I402892    METHOD OF PATTERNING A LAYER USING A
PELLICLE FREESCALE SEMICONDUCTOR, INC.    TW    I402942    MEMORY WITH RECESSED
DEVICES FREESCALE SEMICONDUCTOR, INC.    TW    I402943    SOI ACTIVE-LAYER WITH
DIFFERENT SURFACE ORIENTATION FREESCALE SEMICONDUCTOR, INC.    TW    I402960   
GROUND SHIELDS FOR SEMICONDUCTORS FREESCALE SEMICONDUCTOR, INC.    TW    I402986
   RECESSED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    I403744
   METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    I404087    BALUN SIGNAL TRANSFORMER AND METHOD OF
FORMING FREESCALE SEMICONDUCTOR, INC.    TW    I404132    PLATEN ENDPOINT WINDOW
WITH PRESSURE RELIEF FREESCALE SEMICONDUCTOR, INC.    TW    I404172   
ELECTRONIC DEVICE INCLUDING GATE LINES, BIT LINES, OR A COMBINATION THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    I404206    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR,
INC.    TW    I406409    TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND
CAPACITIVE REDUCTION FEATURE IN A WIDTH DIRECTION AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    TW    I406422    METHODS FOR PROGRAMMING A FLOATING BODY
NONVOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    TW    I406554    CELLULAR
MODEM PROCESSING FREESCALE SEMICONDUCTOR, INC.    TW    I407492    NON-VOLATILE
NANOCRYSTAL MEMORY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
I407514    LEAD SOLDER INDICATOR AND METHOD FREESCALE SEMICONDUCTOR, INC.    MY
   MY-110552-A    DC OFFSET REDUCTION IN A ZERO-IF TRANSMITTER FREESCALE
SEMICONDUCTOR, INC.    MY    MY-110645-A    A SEMICONDUCTOR DEVICE HAVING NO DIE
SUPPORTING SURFACE AND METHOD FOR MAKING THE SAME

 

SCHEDULE 1B (Patents)

280



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    MY    MY-111907-A    METHOD FOR PLATING USING
NESTE D PLATING BUSES AND SEMICONDUC TOR DEVICE HAVING THE SAME FREESCALE
SEMICONDUCTOR, INC.    MY    MY-111992-A    INTERLOCKING AND INVERTIBLE SE
MICONDUCTOR DEVICE TRAY AND TE ST CONTACTOR MATING THERETO FREESCALE
SEMICONDUCTOR, INC.    MY    MY-112223-A    LEADFRAME STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    MY    MY-112466-A    BUMPED SEMICONDUCTOR DEVICE AN D
METHOD FOR PROBING THE SAME FREESCALE SEMICONDUCTOR, INC.    MY    MY-113012-A
   METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE
FREESCALE SEMICONDUCTOR, INC.    MY    MY-113129-A    SEMICONDUCTOR DEVICE
HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND METHOD FOR ITS FA
BRICATION FREESCALE SEMICONDUCTOR, INC.    MY    MY-117410-A    ELECTRONIC
COMPONENT ASSEMBLY HAVING AN ENCAPSULATION MATERIAL AND METHOD OF FORMING THE
SAME FREESCALE SEMICONDUCTOR, INC.    MY    MY-118387-A    METHOD FOR TESTING
ELECTRONIC DEVICES ATTACHED TO A LEADFRAM E FREESCALE SEMICONDUCTOR, INC.    MY
   MY-118958-A    METHOD OF MANUFACTURING ELECTRONIC COMPONENTS FREESCALE
SEMICONDUCTOR, INC.    MY    MY-119257-A    ELECTRONIC COMPONENT PACKAGING
STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    MY    MY-119300-A   
METHOD OF PACKAGING A SEMICONDUCTOR DIE AND A LEADFRAME STRUCTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.    MY    MY-119490-A    FEED-IN APPARATUS IN A
ROTARY TRIM AND FORM FREESCALE SEMICONDUCTOR, INC.    MY    MY-119990-A   
MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD FREESCALE
SEMICONDUCTOR, INC.    MY    MY-120808-A    METHOD AND APPARATUS FOR VISUALLY
INSPECTING AN OBJECT FREESCALE SEMICONDUCTOR, INC.    MY    MY-121274-A    A
METHOD AND APPARATUS FOR ATT ACHING LEADS TO A PRINTED CIRC UIT BOARD FREESCALE
SEMICONDUCTOR, INC.    MY    MY-121564-A    LOADING APPARATUS IN A ROTARY TRIM
AND FORM FREESCALE SEMICONDUCTOR, INC.    MY    MY-121948-A    ROTARY TRIM AND
FORM FREESCALE SEMICONDUCTOR, INC.    MY    MY-122100-A    PACKAGING APPARATUS
AND METHOD FREESCALE SEMICONDUCTOR, INC.    MY    MY-122776-A    METHOD FOR
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    MY   
MY-123164-A    SURFACE MOUNTABLE FLEXIBLE INTERCONNECT FREESCALE SEMICONDUCTOR,
INC.    MY    MY-123187-A    SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE
PACKAGE STRUCTU RE AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.   
MY    MY-123665-A    ROUNDED EXTENDED CORNER BOAT FREESCALE SEMICONDUCTOR, INC.
   MY    MY-123854-A    A METHOD AND AN APPARATUS FOR FORMING SEMICONDUCTOR
PACKAGES ON A LEADFRAME FREESCALE SEMICONDUCTOR, INC.    MY    MY-124447-A   
METHOD AND APPARATUS FOR MOUNT ING A SEMICONDUCTOR WAFER ON A FILM RING
FREESCALE SEMICONDUCTOR, INC.    MY    MY-125701-A    A METHOD OF SURFACE
MOUNTING AN ELECTRICAL COMPONENT ON A PRINTED CIRCUIT BOARD AND APPARATUS
THEREFOR FREESCALE SEMICONDUCTOR, INC.    MY    MY-125704-A    SEMICONDUCTOR
DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING THE SAME

 

SCHEDULE 1B (Patents)

281



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    MY    MY-126026-A    METHOD AND APPARATUS FOR
EXTEN DING FATIGUE LIFE OF SOLDER JO INTS IN A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    MY    MY-126325-A    A METHOD FOR MANUFACTURING A LOW
DIELECTRIC CONSTANT INTERLEVEL INTEGRATED CIRCUIT STRUCTU RE FREESCALE
SEMICONDUCTOR, INC.    MY    MY-126386-A    METHOD FOR MULTIPLEXED JOINING OF
SOLDER BUMPS TO VARIOUS SUBSTRATES DURING ASSEMBLY OF AN INTEGRATED CIRCUIT
PACKAGE FREESCALE SEMICONDUCTOR, INC.    MY    MY-126496-A    WIRE BONDING
SUPPORT STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO A LEADFRAME
FREESCALE SEMICONDUCTOR, INC.    MY    MY-126502-A    PROCESS FOR DEPOSITING A
LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    MY    MY-127428-A    UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION
FREESCALE SEMICONDUCTOR, INC.    MY    MY-129101-A    METHOD AND APPARATUS FOR
TESTING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    MY    MY-131124-A
   WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    MY    MY-131407-A   
METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR,
INC.    MY    MY-132041-A    SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    MY    MY-135366-A    DISTRIBUTED AMPLIFIER
HAVING SEPARATELY BIASED SECTIONS FREESCALE SEMICONDUCTOR, INC.    MY   
MY-136179-A    PACKAGED DEVICE AND METHOD OF FORMING SAME FREESCALE
SEMICONDUCTOR, INC.    MY    MY-136290-A    FLIP-CHIP ASSEMBLY WITH THIN
UNDERFILL AND THICK SOLDER MASK FREESCALE SEMICONDUCTOR, INC.    MY   
MY-137055-A    SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE
CRYSTAL FLUX FREESCALE SEMICONDUCTOR, INC.    MY    MY-137077-A    LOW-PRESSURE
LAMINATED CERAMIC DEVICES AND METHOD FREESCALE SEMICONDUCTOR, INC.    MY   
MY-137390-A    AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON
PRINTED WIRING BOARD FREESCALE SEMICONDUCTOR, INC.    MY    MY-138000-A   
METHOD OF FORMING A SUBSTRATELESS SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR,
INC.    MY    MY-139006-A    LEAD SOLDER INDICATOR AND METHOD FREESCALE
SEMICONDUCTOR, INC.    MY    MY-139152-A    METHOD OF TESTING FOR POWER AND
GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    MY
   MY-139795-A    LEADFRAME FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    MY    MY-140584-A    SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE
REGION AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    MY    MY-146062-A   
METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE FREESCALE SEMICONDUCTOR,
INC.    MY    MY-146202-A    MOUNTING SURFACES FOR ELECTRONIC DEVICES FREESCALE
SEMICONDUCTOR, INC.    MY    MY-146897-A    POWER LEAD-ON-CHIP BALL GRID ARRAY
PACKAGE FREESCALE SEMICONDUCTOR, INC.    MY    MY-147815-A    UNDERFILL
DISPENSING FOR INTEGRATED CIRCUITS

 

SCHEDULE 1B (Patents)

282



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-070383    METHOD AND APPARATUS FOR
NOISE BURST DETECTION IN A SIGNAL P ROCESSOR FREESCALE SEMICONDUCTOR, INC.    TW
   NI-070433    METHOD AND APPARATUS FOR TESTI NG A STATIC RAM FREESCALE
SEMICONDUCTOR, INC.    TW    NI-070648    CONFIGURABLE LOGIC ARRAY FREESCALE
SEMICONDUCTOR, INC.    TW    NI-074585    EEPROM CELL WITH ISOLATION TRA NSISTOR
AND METHODS FOR MAKING AND OPERATING THE SAME FREESCALE SEMICONDUCTOR, INC.   
TW    NI-075183    METHOD FOR CHEMICAL MECHANICAL POLISHING A SEMICONDUCTOR DEV
ICE USING SLURRY FREESCALE SEMICONDUCTOR, INC.    TW    NI-076276    BUMPED
SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME FREESCALE SEMICONDUCTOR,
INC.    TW    NI-076476    PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A
PATTERNED SEMICONDUCTOR SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-078500    SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE
MATERIAL AND A PROCESS FOR FOR MING THE DEVICE FREESCALE SEMICONDUCTOR, INC.   
TW    NI-078800    MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME
THOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-080666    SEMICONDUCTOR DEVICE
HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND METHOD FOR ITS FA
BRICATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-081825    METHOD FOR FORMING
A DIELECTRI C HAVING IMPROVED PERFORMANCE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-082173    SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R
FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-082451   
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-084726    METHOD
AND APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES FREESCALE
SEMICONDUCTOR, INC.    TW    NI-084954    PROCESS FOR FORMING A SEMICOND UCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-085624    CONDUCTIVE
INTERCONNECT STRUCT URE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.   
TW    NI-085748    FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN
G THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    NI-086947    NON-VOLATILE
REGISTER AND METH OD FOR ACCESSING DATA THEREIN FREESCALE SEMICONDUCTOR, INC.   
TW    NI-087345    METHOD AND SYSTEM FOR PERFORMI NG A CONVOLUTION OPERATION
FREESCALE SEMICONDUCTOR, INC.    TW    NI087346    INTEGRATED CIRCUIT
INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI MER CAPABILITY FREESCALE
SEMICONDUCTOR, INC.    TW    NI-089869    SYSTEM FOR DATA SYNCHRONIZATIO N
FREESCALE SEMICONDUCTOR, INC.    TW    NI-089916    METHOD FOR MAKING A MOISTURE
R ESISTANT SEMICONDUCTOR DEVICE HAVING AN ORGANIC SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-090456    SWITCHABLE LENS/DIFFUSER FREESCALE
SEMICONDUCTOR, INC.    TW    NI-092121    METHOD AND APPARATUS FOR ACCES SING A
REGISTER IN A DATA PROC ESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW   
NI-092178    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    TW    NI-092500    METHOD AND APPARATUS FOR PROVI DING ERASING AND
PROGRAMMING P ROTECTION FOR ELECTRICALLY ERA SABLE PROGRAMMABLE READ ONLY M
EMORY

 

SCHEDULE 1B (Patents)

283



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-092946    METHOD FOR REDUCING POWER
CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A LIQUID CRYSTA L DISPLAY
SCREEN FREESCALE SEMICONDUCTOR, INC.    TW    NI-093230    INTEGRATED CIRCUIT
MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N FREESCALE SEMICONDUCTOR, INC.    TW
   NI-094302    DYNAMIC MEMORY DEVICE WITH REF RESH METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-094771    LED DISPLAY PACKAGING WITH SUB STRATE
REMOVAL AND METHOD OF F ABRICATION FREESCALE SEMICONDUCTOR, INC.    TW   
NI-094822    METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER FREESCALE
SEMICONDUCTOR, INC.    TW    NI-094969    LOW VOLTAGE REFERENCE CIRCUIT AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-095409   
INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME
FREESCALE SEMICONDUCTOR, INC.    TW    NI-095799    MEMORY SUITABLE FOR
OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    TW    NI-097741    METHOD OF FORMING A SEMICONDUC TOR
METALLIZATION SYSTEM AND S TRUCTURE THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW
   NI-097886    METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED
LEADS FREESCALE SEMICONDUCTOR, INC.    TW    NI-098348    CIRCUIT AND METHOD OF
COMPENSA TING FOR MEMBRANE STRESS IN A SENSOR FREESCALE SEMICONDUCTOR, INC.   
TW    NI-098625    DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARA
LLEL INPUT/OUTPUT PORT FREESCALE SEMICONDUCTOR, INC.    TW    NI-099008   
NON-BREAKDOWN TRIGGERED ELECTR OSTATIC DISCHARGE PROTECTION C IRCUIT FOR AN
INTEGRATED CIRCU IT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
NI-099089    METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-099377    DATA PROCESSING
SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    NI-099406    METHOD AND APPARATUS FOR TRANS PORTING
AND USING A SEMICONDUC TOR SUBSTRATE CARRIER FREESCALE SEMICONDUCTOR, INC.    TW
   NI-100294    METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION
USING ON-CHIP VERIFICATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-100481   
PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH AN ANTIREFLE CTIVE LAYER
FREESCALE SEMICONDUCTOR, INC.    TW    NI-100646    METHOD FOR GENERATING A
MAPPIN G FOR AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-100956    SEMICONDUCTOR PACKAGE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    TW    NI-102320    METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN
ORGANIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    TW    NI-103193    METHOD FOR
DESIGNING AN ARCHIT ECTURAL SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW   
NI-103219    SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.    TW    NI-103221    METHOD FOR DEPOSITING A
DIFFUSION BARRIER

 

SCHEDULE 1B (Patents)

284



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-103349    METHOD AND APPARATUS FOR
PERFO RMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    TW    NI-103633    NEW GEOMETRY FOR ALOW RESISTAN T HEATER FREESCALE
SEMICONDUCTOR, INC.    TW    NI-105293    METHOD FOR ACCESSING MEMORY BY
SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL FREESCALE SEMICONDUCTOR, INC.   
TW    NI-105796    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-105834    OPTIMIZING COMBINATIONAL CIRCU IT
LAYOUT THROUGH ITERATIVE RE STRUCTURING FREESCALE SEMICONDUCTOR, INC.    TW   
NI-105992    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A FERROELE CTRIC
CAPACITOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-106386    METHOD AND
APPARATUS FOR SCAN TESTING WITH EXTENDED TEST VEC TOR STORAGE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-106626    SEMICONDUCTOR DEVICE WITH ESD
PROTECTION AND A PROCESS FOR F ORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.
   TW    NI-106893    A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT
INTERLE VEL INTEGRATED CIRCUIT STRUCTU RE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-106921    SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    TW    NI-108371    PROCESS FOR DEPOSITING A LAYER OF
MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
TW    NI-108623    SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A
THERMOCOUPLE FOR A SEMICONDUCT OR CHEMICAL SENSOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-108663    CIRCUIT AND METHOD OF LIMITING LEAKAGE
CURRENT IN A MEMORY C IRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-108675   
GRADED-CHANEL SEMICONDUCTOR DE VICE AND METHOD OF MANUFACTURI NG THE SAME
FREESCALE SEMICONDUCTOR, INC.    TW    NI-109432    METHOD FOR REDUCING
PARTICLES DEPOSITED ONTO A SEMICONDUCTOR WAFER DURING PLASMA PROCESSIN G
FREESCALE SEMICONDUCTOR, INC.    TW    NI-109597    PROCESS FOR POLISHING A
SEMICO NDUCTOR DEVICE SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    TW    NI-109981
   PROTECTION CIRCUIT AND A CIRCUIT FOR A SEMICONDUCTOR-ON-INSULATOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    TW    NI-110013    CONTROL GATE DRIVER CIRCUIT
FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME FREESCALE SEMICONDUCTOR, INC.
   TW    NI-110580    UNIVERSAL TRANSPORT APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-110708    PROCESS FOR POLISHING DISSIMILAR
CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW
   NI-110733    A CHEMICAL MECHANICAL POLISHING SYSTEM AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    NI-110815    SEMICONDUCTOR DEVICE AND A
PRO CESS FOR FORMING THE DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-112287
   CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    NI-112418    METHOD AND APPARATUS FOR VISUALLY
INSPECTING AN OBJECT

 

SCHEDULE 1B (Patents)

285



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-112457    INTEGRATED CIRCUIT MEMORY
WITH MULTIPLEXED REDUNDANT COLUMN DATA PATH FREESCALE SEMICONDUCTOR, INC.    TW
   NI-112483    METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTING AN ELECTRI C
MOTOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-112719    METHOD AND APPARATUS
FOR INTER FACING A PROCESSOR TO A COPROC ESSOR FREESCALE SEMICONDUCTOR, INC.   
TW    NI-112867    VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME
FREESCALE SEMICONDUCTOR, INC.    TW    NI-113329    NEURAL NETWORK UTILIZING
LOGAR ITHMIC FUNCTION AND METHOD OF USING SAME FREESCALE SEMICONDUCTOR, INC.   
TW    NI-113676    CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION
FREESCALE SEMICONDUCTOR, INC.    TW    NI-113818    METHOD OF CHEMICAL
MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT PARTICLE CONTAM INATION
FREESCALE SEMICONDUCTOR, INC.    TW    NI-114688    PACKAGING APPARATUS AND
METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-115008    METHOD OF FORMING A
SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   TW    NI-115595    POINT OF USE DILUTION TOOL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-116158    LNS-BASED COMPUTER PROCESSOR A ND
METHOD OF USE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    NI-116289    SENSE
AMPLIFIER CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-116916   
SEMICONDUCTOR PACKAGE BOND POST CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    NI-117457    REFERENCE CIRCUIT
AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-118218    SEMICONDUCTOR
DEVICE MEMORY CELL, AND PROCESSES FOR FORMING THEM FREESCALE SEMICONDUCTOR, INC.
   TW    NI-119203    INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-119819   
CHEMICAL—MECHANICAL POLISHER AND A PROCESS FOR POLISHING FREESCALE
SEMICONDUCTOR, INC.    TW    NI-120195    METHOD OF FORMING A SEMICONDUC TOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-120830    WIRE BONDING SUPPORT
STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO A LEADFRAME FREESCALE
SEMICONDUCTOR, INC.    TW    NI-121412    INTEGRATED CIRCUIT INTERCONNEC T
METHOD AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    TW    NI-121466    MEMORY
DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-121488    PROCESS FOR FORMING A SEMICOND UCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-121732    METHOD OF PROBING A
SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    TW    NI-122644    SEMICONDUCTOR
DEVICE HAVING MULTIPLE OVERLAPPING ROWS OF BOND PADS WITH CONDUCTIVE
INTERCONNECTS AND METHOD OF PAD PLACE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-123415    METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING
FREESCALE SEMICONDUCTOR, INC.    TW    NI-123878    ETCHING APPARATUS AND METHOD
OF ETCHING A SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    TW    NI-124296    DUAL
BAND MOBILE PHONE HANDSET

 

SCHEDULE 1B (Patents)

286



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-125600    METHOD FOR MULTIPLEXED
JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING ASSEMBLY OF AN INTEGRATED
CIRCUIT PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    NI-125837    METHOD FOR
FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.
   TW    NI-126120    RADIO WITH HALTING APPARATUS AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-126424    SEMICONDUCTOR DEVICE FOR SUBST RATE
TRIGGERED ELECTROSTATIC D ISCHARGE PROTECTION AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    TW    NI-126721    SEMICONDUCTOR DEVICE AND
ALIGNMENT METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-127236    METHOD AND
APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING ACCESS
TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION FREESCALE SEMICONDUCTOR, INC.   
TW    NI-127542    SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU
RE AND METHOD FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    TW    NI-128118
   SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    NI-129129    METHOD FOR FORMING AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-130162    A CIRCUIT AND METHOD
FOR RETAINING DATA IN DRAM IN A PORTABLE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-130800    CIRCUIT AND METHOD OF FREQUENC Y
SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL INTERFACE FREESCALE SEMICONDUCTOR,
INC.    TW    NI-132089    PROCESS FOR FORMING A SEMICOND UCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-132575    PROCESS FOR FORMING A CONDUCTI VE
STRUCTURE AND A SEMICONDUCT OR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-133678    MULTI-WAY CACHE APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.
   TW    NI-133740    PROGRAMMABLE DELAY CONTROL IN A MEMORY FREESCALE
SEMICONDUCTOR, INC.    TW    NI-135073    DATA PROCESSING SYSTEM HAVING BRANCH
CONTROL AND METHOD THER EOF FREESCALE SEMICONDUCTOR, INC.    TW    NI-135166   
CLOCK RECOVERY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-136364    FAST
START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM FREESCALE SEMICONDUCTOR,
INC.    TW    NI-137073    COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS
OF DIFFERENT DATA TYPES TO IMPROVE S OFTWARE EMULATION FREESCALE SEMICONDUCTOR,
INC.    TW    NI-137854    ARRANGEMENT FOR ENCRYPTION DEC RYPTION OF DATA AND
DATA CARRI ER INCORPORATING SAME FREESCALE SEMICONDUCTOR, INC.    TW   
NI-138887    PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY FREESCALE
SEMICONDUCTOR, INC.    TW    NI-138939    SENSING CIRCUIT AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-139705    A MEMORY DEVICE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    NI-139943    PROCESS FOR FORMING A SEMICOND UCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-140216    CIRCUIT AND METHOD
FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC DISCHARGES

 

SCHEDULE 1B (Patents)

287



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-141126    METHOD FOR FABRICATING A
SEMIC ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE EARTH METAL OXIDE
INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    TW    NI-141399   
SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-142099   
INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    NI-142131    INTEGRATED CIRCUIT HAVING
STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
TW    NI-142884    METHOD FOR FORMING A SEMICONDU CTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-142888    CMOS SEMICONDUCTOR DEVICES AND METHOD
OF FORMATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-144648    METHOD FOR
FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT FREESCALE
SEMICONDUCTOR, INC.    TW    NI-145289    METHOD FOR FABRICATING A SEMICONDUCTOR
STRUCTURE HAVING A STABLE CRYSTALLINE INTERFACE WITH SILICON FREESCALE
SEMICONDUCTOR, INC.    TW    NI-145744    DIGITAL COMMUNICATONS PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    TW    NI-146448    METHOD FOR FABRICATING A
SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE INTERFACE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-146581    METHOD FOR PROCESSING A SEMICO NDUCTOR
SUBSTRATE HAVING A COP PER SURFACE DISPOSED THEREON A ND STRUCTURE FORMED
FREESCALE SEMICONDUCTOR, INC.    TW    NI-147768    SEMICONDUCTOR STRUCTURE
HAVING A CRYSTALLINE ALKALINE EARTH METAL SILICON NITRIDE/OXIDE INTERFACE WITH
SILICON FREESCALE SEMICONDUCTOR, INC.    TW    NI-147847    SEMICONDUCTOR DEVICE
MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME FREESCALE SEMICONDUCTOR,
INC.    TW    NI-148695    METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A
PROCESSOR INTERFACE BUS FREESCALE SEMICONDUCTOR, INC.    TW    NI-148866   
MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS FREESCALE
SEMICONDUCTOR, INC.    TW    NI-148882    SEMICONDUCTOR DEVICE AND A PROCESS FOR
FORMING THE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-148958    A SIGNAL PROCESSING CIRCUI FREESCALE SEMICONDUCTOR, INC.    TW   
NI-151023    METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE
LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    TW    NI-151294    INTEGRATED
CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES FREESCALE
SEMICONDUCTOR, INC.    TW    NI-152854    MECHANICALLY ROBUST PAD INTERFACE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-152869    PROCESS FOR
FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-152908    METHOD OF FORMING A COPPER LAY ER OVER
A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    TW    NI-152921   
SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE

 

SCHEDULE 1B (Patents)

288



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-153338    LINEAR CAPACITOR STRUCTURE
IN A CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    TW    NI-153383   
SEMICONDUCTOR STURCTURE FREESCALE SEMICONDUCTOR, INC.    TW    NI-153858   
REAL-TIME PROCESSOR DEBUG SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW   
NI-155663    MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-156107    METHOD
OF OPERATING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-156701    SEMICONDUCTOR DEVICE AND METHO D OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    TW    NI-157025    METHOD AND APPARATUS FOR MANUFACTURING
AN INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW    NI-158223   
MEMORY CELL, METHOD OF FORMATION, AND OPERATION FREESCALE SEMICONDUCTOR, INC.   
TW    NI-158596    COMMUNICATING DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-158692    METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR
OCESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-158792   
HYBRID SEMICONDUCTOR STRUCTURE AND DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-159344    SELF CALIBRATING VCO CORRECTION CIRCUIT AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    TW    NI-159393    SEMICONDUCTOR STURCTURE,
SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED CIRCUIT, AND PROCESS FOR
FABRICATING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    NI-159780    DATA
PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING FREESCALE SEMICONDUCTOR,
INC.    TW    NI-160662    CIRCUIT FOR RF BUFFER AND METH OD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    TW    NI-161852    METHOD AND APPARATUS FOR
CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET FREESCALE SEMICONDUCTOR, INC.
   TW    NI-163252    SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION FREESCALE
SEMICONDUCTOR, INC.    TW    NI-163317    SEMICONDUCTOR DEVICE HAVING PASSIVE
ELEMENTSS AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW   
NI-163677    METHOD OF MANUFACTURING ELECTRONIC COMPONENTS FREESCALE
SEMICONDUCTOR, INC.    TW    NI-164050    PEAK PROGRAM CURRENT REDUCTION
APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-164263    METHOD
OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING
SYSTEM THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-164375   
SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.   
TW    NI-164833    PRECURSORS FOR INCORPORATING NITROGEN INTO A DIELECTRIC LAYER
FREESCALE SEMICONDUCTOR, INC.    TW    NI-165130    METHOD FOR UNIFORM POLISH IN
MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-165135   
METHOD FOR FORMING AN ELECTRICALLY CONDUCTIVE INTERCONNECTION BETWEEN TWO
SEMICONDUCTOR LAYERS, AND MULTILAYER SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-165165    SEMICONDUCTOR STRUCTURE HAVING HIGH
DIELECTRIC CONSTANT MATERIAL FREESCALE SEMICONDUCTOR, INC.    TW    NI-165380   
ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

 

SCHEDULE 1B (Patents)

289



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-165498    MICROELECTRONIC
PIEZOELECTRIC STRUCTURE AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR,
INC.    TW    NI-165842    METHOD FOR FORMING A SEMICONDU CTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-166226    MOCVD-GROWN EMODE HIGFET BUFFER
FREESCALE SEMICONDUCTOR, INC.    TW    NI-166609    METHOD OF REDUCING PARTICLE
SIZE AND INCREASING UNIFORMITY OF PARTICLES IN A COLLOIDAL SUSPENSION, METHOD OF
MANUFACTURING CIRCUITS, AND FILTER HAVING AN INPUT AND AN OUTPUT FREESCALE
SEMICONDUCTOR, INC.    TW    NI-167706    LOW NOISE AMPLIFIER HAVING BYPASS
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    TW    NI-168629    UV CURE PROCESS
AND TOOL FOR LOW K FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    TW   
NI-168795    SEMICONDUCTOR DEVICE ADHESIVE LAYER STRUCTURE AND PROCESS FOR
FORMING STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW    NI-169132    APPARATUS
FOR REDUCING DC OFFSET IN A RECEIVER FREESCALE SEMICONDUCTOR, INC.    TW   
NI-169205    SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    TW    NI-170221    WAFER PROCESSING EQUIPMENT AND METHOD
FOR PROCESSING WAFERS FREESCALE SEMICONDUCTOR, INC.    TW    NI-170815    METHOD
AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    TW    NI-171846    DUAL METAL GATE TRANSISTORS
FOR CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    TW    NI-172262    METHOD AND
APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE FREESCALE SEMICONDUCTOR, INC.   
TW    NI-172312    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    NI-172595
   RADIO RECEIVER HAVING A DYNAMIC BANDWIDTH FILTER AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    NI-172642    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT THEREOF FREESCALE
SEMICONDUCTOR, INC.    TW    NI-172666    SEMICONDUCTOR DEVICE AND PROCESS FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    NI-172915    ACOUSTIC
WAVE FILTER AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW
   NI-172944    WAFER CARRIER AND METHOD OF MATERIAL REMOVAL FROM A
SEMICONDUCTOR WAFER FREESCALE SEMICONDUCTOR, INC.    TW    NI-172989   
SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK FREESCALE SEMICONDUCTOR,
INC.    TW    NI-173117    METHOD FOR REMOVING ETCH RESIDUE RESULTING FROM A
PROCESS FOR FORMING A VIA FREESCALE SEMICONDUCTOR, INC.    TW    NI-173381   
LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    TW    NI-173716    SEMICONDUCTOR DEVICE USING A BARRIER LAYER BETWEEN
THE GATE ELECTRODE AND SUBSTRATE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    TW    NI-174287    PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST
DEAD TIME D ISTORTION CORRECTION

 

SCHEDULE 1B (Patents)

290



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-174598    SEMICONDUCTOR DEVICE AND A
PROCESS FOR FORMING FREESCALE SEMICONDUCTOR, INC.    TW    NI-175171    METHOD
FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
NI-176549    MULTI-LAYER REGISTRATION CONTROL FOR PHOTOLITHOGRAPHY PROCESSES
FREESCALE SEMICONDUCTOR, INC.    TW    NI-177137    METHOD AND APPARATUS FOR
MAKING AN INTEGRATED CIRCUIT USING POLARIZATION PROPERTIES OF LIGHT FREESCALE
SEMICONDUCTOR, INC.    TW    NI-177785    DATA PROCESSING SYSTEM HAVING AN
ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    TW    NI-178565    A DEVICE AND METHOD FOR PERFORMING STACK POP AND PUSH
OPERATIONS IN A PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW   
NI-178579    FILTERING DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW   
NI-178696    METHOD AND APPARATUS FOR MEASURING A POLISHING CONDITION FREESCALE
SEMICONDUCTOR, INC.    TW    NI-178698    SWITCHABLE AND TUNABLE COPANAR
WAVEGUIDE FILTERS FREESCALE SEMICONDUCTOR, INC.    TW    NI-179975   
MULTILAYERED TAPERED TRANSMISSION LINE, DEVICE AND METHOD FOR MAKING THE SAME
FREESCALE SEMICONDUCTOR, INC.    TW    NI-179980    LITHOGRAPHIC TEMPLATE
FREESCALE SEMICONDUCTOR, INC.    TW    NI-180559    OPTICAL DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-181000    INTEGRATION OF TWO
MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW
   NI-181004    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING FREESCALE
SEMICONDUCTOR, INC.    TW    NI-181759    BONDING PAD FREESCALE SEMICONDUCTOR,
INC.    TW    NI-183667    METHOD FOR CHEMICAL MECHANICAL POLISHING (CMP) WITH
ALTERING THE CONCENTRATION OF OXIDIZING AGENT IN SLURRY FREESCALE SEMICONDUCTOR,
INC.    TW    NI-184223    SELECTIVE METAL OXIDE REMOVAL FREESCALE
SEMICONDUCTOR, INC.    TW    NI-185009    LITHOGRAPHY METHOD FOR FORMING
SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS FREESCALE SEMICONDUCTOR, INC.   
TW    NI-185878    EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR
PROVIDING A LOW TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-186525    AN OPTO-COUPLING DEVICE STRUCTURE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-186739    METHOD OF
PREPARING CRYSTALLIN E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    TW    NI-187103    PACKAGE FOR ELECTRONIC COMPONENTS AND
METHOD FOR FORMING A PACKAGE FOR ELECTRONIC COMPONENTS. FREESCALE SEMICONDUCTOR,
INC.    TW    NI-187839    ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING
SAME FREESCALE SEMICONDUCTOR, INC.    TW    NI-187927    SEMICONDUCTOR DEVICE
AND A METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-188177    METHOD
OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING FREESCALE SEMICONDUCTOR,
INC.    TW    NI-188784    ENHANCED CERAMIC LAYERS FOR LAMINATED CERAMIC DEVICES
AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-188790    PROCESS FOR
MAKING A MIM CAPACITOR

 

SCHEDULE 1B (Patents)

291



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-189402    METHOD OF FORMING A PATTERN
ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE SHIFTING REFLECTIVE MASK
FREESCALE SEMICONDUCTOR, INC.    TW    NI-189406    METHOD OF FORMING A BOND PAD
AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    NI-190060    HIGH
FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    TW    NI-190158    STRUCTURE AND METHOD FOR FABRICATING EPITAXIAL
SEMICONDUCTOR ON INSULATOR (SOI) STRUCTURES AND DEVICES UTILIZING THE FORMATION
OF A COMPLIANT SUBSTRATE FOR MATERIALS USED TO FORM SAME FREESCALE
SEMICONDUCTOR, INC.    TW    NI-190461    FLEXIBLE INTERRUPT CONTROLLER THAT
INCLUDES AN INTERRUPT FORCE REGISTER FREESCALE SEMICONDUCTOR, INC.    TW   
NI-190529    SEMICONDUCTOR DEVICE HAVING A BALL GRID ARRAY AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    TW    NI-191727    A CHEMICAL MECHANICAL
POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN INTEGRATED CIRCUIT
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    TW    NI-191819    DATA PROCESSING
SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER FREESCALE SEMICONDUCTOR, INC.   
TW    NI-191828    MULTI-RATE ANALOG-TO-DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    TW    NI-192420    METHOD AND APPARATUS FOR A CLOCK
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    NI-192594    METHOD FOR FORMING A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-193059   
PROCESSOR HAVING SELECTIVE BRANCH PREDICTION FREESCALE SEMICONDUCTOR, INC.    TW
   NI-193106    RECORDING OF RESULT INFORMATION IN A BUILT-IN SELF-TEST CIRCUIT
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-193220   
LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE FREESCALE SEMICONDUCTOR,
INC.    TW    NI-193323    INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION
FREESCALE SEMICONDUCTOR, INC.    TW    NI-193848    LOW-PRESSURE LAMINATED
CERAMIC DEVICES AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    NI-195937   
COMMUNICATION CONTROLLER AND METHOD OF TRANSFORMING FREESCALE SEMICONDUCTOR,
INC.    TW    NI-197324    DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED
SECTIONS FREESCALE SEMICONDUCTOR, INC.    TW    NI-197367    PACKAGED
SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    NI-198820    VARIABLE GAIN AMPLIFIER WITH
AUTOBIASING SUPPLY REGULATION FREESCALE SEMICONDUCTOR, INC.    TW    NI-199509
   METHOD AND APPARATUS FOR COMBINING A WIRELESS RECEIVER AND A NON-WIRELESS
RECEIVER FREESCALE SEMICONDUCTOR, INC.    TW    NI-199535    AN INTEGRATED
CIRCUIT USING A REFLECTIVE MASK FREESCALE SEMICONDUCTOR, INC.    TW    NI-200639
   SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.
   TW    NI-202306    DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD
CONTEXT SWITCH FREESCALE SEMICONDUCTOR, INC.    TW    NI-204569    ARRANGEMENT
AND METHOD FOR IMPEDANCE MATCHING

 

SCHEDULE 1B (Patents)

292



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    NI-204631    METHOD OF MODIFYING THE
TEMPERATURE STABILITY OF A LOW TEMPERATURE COFIRED CERAMICS (LTCC) FREESCALE
SEMICONDUCTOR, INC.    TW    NI-204666    MULTIPHASE VOLTAGE CONTROLLED
OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-222193    STACKED DIE
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    NI-71387    DATA
PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    NI-74861    A SEMICONDUCTOR
DEVICE HAVING NO DIE SUPPORTING SURFACE AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    DE    P69404789.9    PROCESS FOR FORMING TIN- BISMUTH
SOLDER CONNECTION HAVING IMPROVED HIGH TEMPERATURE PROPERTIES FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00103662.9    INTEGRATED CIRCUIT MEMORY HAVI NG A
FUSE DETECT CIRCUIT AND M ETHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL00103663.7    METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER
CONNECT FREESCALE SEMICONDUCTOR, INC.    CN    ZL00108203.5    METHOD OF FORMING
A COPPER LAY ER OVER A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    CN
   ZL00120186.7    METHOD FOR FORMING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00120254.5    METHOD FOR FABRICATING A
SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE INTERFACE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00120260.X    METHOD FOR FABRICATING A SEMIC
ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE EARTH METAL OXIDE INTERFACE
WITH SILICON FREESCALE SEMICONDUCTOR, INC.    CN    ZL00121974.X    MEMORY
UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00129033.9    FILTER APPARATUS AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL00130960.9    METHOD AND
APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00130967.6    MECHANICALLY ROBUST PAD INTERFACE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL00131408.4   
INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES
FREESCALE SEMICONDUCTOR, INC.    CN    ZL00131624.9    METHOD AND APPARATUS FOR
A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP FREESCALE SEMICONDUCTOR,
INC.    CN    ZL00132938.3    INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND
METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    CN    ZL00132939.1   
LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    CN
   ZL00134286.X    LOW PROFILE INTERCONNECT STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    CN    ZL00135490.6    SEMICONDUCTOR DEVICE, A PROCESS FOR A
SEMICONDUCTOR DEVICE, AND A PROCESS FOR MAKING A MASKING DATABASE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL00135554.6    PEAK PROGRAM CURRENT REDUCTION
APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN    ZL00136603.3   
METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON FREESCALE SEMICONDUCTOR, INC.    CN    ZL00137087.1   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

293



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL00137090.1    SEMICONDUCTOR DEVICE AND
A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
CN    ZL00137568.7    VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY
FREESCALE SEMICONDUCTOR, INC.    CN    ZL00809472.1    APPARATUS FOR RECEIVING
AND PROCESSING A RADIO FREQUENCY SIGNAL FREESCALE SEMICONDUCTOR, INC.    CN   
ZL00811015.8    SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK
FREESCALE SEMICONDUCTOR, INC.    CN    ZL01101251.X    DEVICE AND METHOD FOR
PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH FREESCALE SEMICONDUCTOR, INC.
   CN    ZL01101649.3    PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A
CONDUCTIVE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN    ZL01101691.4   
FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER
FREESCALE SEMICONDUCTOR, INC.    CN    ZL01101738.4    UV CURE PROCESS AND TOOL
FOR LOW K FILM FORMATION FREESCALE SEMICONDUCTOR, INC.    CN    ZL01101739.2   
METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01101744.9    METHOD AND APPARATUS FOR TESTING AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    ZL01103095.X   
REAL-TIME PROCESSOR DEBUG SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01805820.5    SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01807539.8    METHOD OF MANUFACTURING A
HETEROJUNCTION BICMOS INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01807873.7    ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01808215.7    LOAD CAPACITANCE COMPENSATED BUFFER
AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    ZL01808345.5    METHOD
AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01808675.6    SINGLE SUPPLY HFET WITH TEMPERATURE
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    CN    ZL01811029.0    DUAL METAL
GATE TRANSISTORS FOR CMOS PROCESS FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01811030.4    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01811410.5    ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01811420.2    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL POLISHING SYSTEM THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    ZL01813676.1    METHOD AND APPARATUS FOR
DETECTING AND COMPENSATING DIGITAL LOSSES IN A COMMUNICATIONS NETWORK FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01813798.9    FREQUENCY MODULATOR USING A
WAVEFORM GENERATOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL01814061.0   
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
CN    ZL01814495.0    SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF
MAKING SAME FREESCALE SEMICONDUCTOR, INC.    CN    ZL01815204.X    METHOD FOR
UNIFORM POLISH IN MICROELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01816323.8    SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME

 

SCHEDULE 1B (Patents)

294



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL01816363.7    ELECTRO-OPTIC STRUCTURE
AND PROCESS FOR FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01816887.6    METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND
SEMICONDUCTOR COMPONENT THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01816888.4    MICROMACHINED COMPONENT AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01818248.8    AMORPHOUS CARBON LAYER FOR IMPROVED
ADHESION OF PHOTORESIST FREESCALE SEMICONDUCTOR, INC.    CN    ZL01818663.7   
APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS FREESCALE
SEMICONDUCTOR, INC.    CN    ZL01819699.3    LOW PROFILE INTEGRATED MODULE
INTERCONNECTS FREESCALE SEMICONDUCTOR, INC.    CN    ZL01822934.4    HIGH K
DIELECTRIC FILM AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    CN   
ZL01822989.1    METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED
PROGRAM FILES FREESCALE SEMICONDUCTOR, INC.    CN    ZL02142437.3    HIGH K
DIELECTRIC FILM AND METHOD FOR MAKING FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02804141.0    MULTILAYERED TAPERED TRANSMISSION LINE AND DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02805615.9    ARRANGEMENT AND METHOD FOR
IMPEDANCE MATCHING FREESCALE SEMICONDUCTOR, INC.    CN    ZL02806573.5   
DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS FREESCALE SEMICONDUCTOR,
INC.    CN    ZL02806953.6    LITHOGRAPHIC TEMPLATE FREESCALE SEMICONDUCTOR,
INC.    CN    ZL02809126.4    SEMICONDUCTOR DEVICE AND A METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    ZL02809264.3    METHOD OF FORMING AN
INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02809265.1    METHOD AND APPARATUS FOR A CLOCK
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    ZL02809266.X    AN OPTO-COUPLING
DEVICE STRUCTURE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02809465.4    SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE
MEMORY BURST CYCLES FREESCALE SEMICONDUCTOR, INC.    CN    ZL02809967.2   
FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    CN    ZL02810199.5    INTEGRATION OF TWO MEMORY TYPES ON THE SAME
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    ZL02812759.5    LOW
LEAKAGE LOCAL OSCILLATOR SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02814146.6    SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02814531.3    SELECTIVE METAL OXIDE REMOVAL
FREESCALE SEMICONDUCTOR, INC.    CN    ZL02817383.X    LOW POWER CYCLIC A/D
CONVERTER FREESCALE SEMICONDUCTOR, INC.    CN    ZL02817666.9    MODE CONTROLLER
FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND COMMUNICATIONS SYSTEM
FREESCALE SEMICONDUCTOR, INC.    CN    ZL02817807.6    DATA PROCESSING SYSTEM
HAVING AN ADAPTIVE PRIORITY CONTROLLER FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02817825.4    METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02819141.2    PACKAGED SEMICONDUCTOR WITH
MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
CN    ZL02819470.5    MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02819474.8    DUAL STEERED FREQUENCY SYNTHESIZER

 

SCHEDULE 1B (Patents)

295



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL02821860.4    INCREMENTAL-DELTA
ANALOGUE-TO-DIGITAL CONVERSION FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02822574.0    METHOD OF OPERATING A MEDIA ACCESS CONTROLLER FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02823290.9    VARIABLE GAIN AMPLIFIER WITH
AUTOBIASING SUPPLY REGULATION FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02823661.0    TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY
EFFECTS AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02823683.1    SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02824143.6    HIGH FREQUENCY SIGNAL ISOLATION IN
A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    ZL02824529.6   
SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING FREESCALE
SEMICONDUCTOR, INC.    CN    ZL02826499.1    METHOD AND APPARATUS FOR
INTERFACING A PROCESSOR TO A COPROCESSOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02826984.5    ENABLE PROPAGATION CONTROLLER FREESCALE SEMICONDUCTOR, INC.   
CN    ZL02827107.6    SYSTEM AND METHOD OF COMMUNICATION BETWEEN MULTIPLE
POINT-COORDINATED WIRELESS NETWORKS FREESCALE SEMICONDUCTOR, INC.    CN   
ZL02827246.3    METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    ZL02827378.8   
METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR
FREESCALE SEMICONDUCTOR, INC.    CN    ZL02827387.7    A CHEMISTRY FOR ETCHING
QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED BETWEEN GaAs AND InxGa(1-x)
P LAYERS FREESCALE SEMICONDUCTOR, INC.    CN    ZL02827682.5    ARTICLE
COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND METHOD OF
FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN    ZL02827843.7    WIRE
BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    CN    ZL03102312.6    PACKAGED
SEMICONDUCTOR DEVICE AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    CN
   ZL03105167.7    METHOD OF ATTACHING A DIE TO A SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03155383.4    TONE DETECTOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03801606.0    METHOD OF FORMING
NANOCRYSTALS IN A MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03801610.9    SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE
CRYSTAL FLUX FREESCALE SEMICONDUCTOR, INC.    CN    ZL03801747.4    ELECTRONIC
DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR,
INC.    CN    ZL03803385.2    CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY
SIGNALS FREESCALE SEMICONDUCTOR, INC.    CN    ZL03804117.0    LOW DROP-OUT
VOLTAGE REGULATOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL03804521.4   
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03804808.6    STACKED DIE SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03804813.2    HIGH FREQUENCY
SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.   
CN    ZL03804956.2    INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03805269.5    MULTI-ROW LEADFRAME

 

SCHEDULE 1B (Patents)

296



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL03805770.0    SEMICONDUCTOR DEVICE
HAVING A BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03806213.5    SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS
NETWORK FREESCALE SEMICONDUCTOR, INC.    CN    ZL03806299.2    INTEGRATED
CIRCUIT DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03807696.9    METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03809405.3    INSTRUCTION CACHE AND
METHOD FOR REDUCING MEMORY CONFLICTS FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03809591.2    SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03809935.7    METHOD AND APPARATUS FOR SECURE
SCAN TESTING FREESCALE SEMICONDUCTOR, INC.    CN    ZL03810166.1   
MONOCRYSTALLINE OXIDE HAVING A SEMICONDUCTOR DEVICE THEREON FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03810494.6    MULTIPLE THICKNESS SEMICONDUCTOR
INTERCONNECT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03812402.5    METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    ZL03812624.9    DATA PROCESSING
SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03814088.8    METHOD AND APPARATUS FOR SOFT
DEFECT DETECTION IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    CN    ZL03814162.0
   MULTI-TIERED LITHOGRAPHIC TEMPLATE FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03814608.8    LOW DROP-OUT VOLTAGE REGULATOR AND METHOD FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03815344.0    SENSE AMPLIFIER FOR A MEMORY HAVING
AT LEAST TWO DISTINCT RESISTANCE STATES FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03817594.0    LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03817780.3    COMMUNICATION SYSTEM AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL03818587.3    HYBRID STRUCTURE
FOR DISTRIBUTED POWER AMPLIFIERS FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03818840.6    RADIO RECEIVER WITH VARIABLE BANDWIDTH IF FILTER AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL03819789.8    CLOSED LOOP
CURRENT CONTROL CIRCUIT AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN
   ZL03820615.3    DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP
DIELECTRIC AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03820973.X    OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER
SUPPLY TRANSIENTS FREESCALE SEMICONDUCTOR, INC.    CN    ZL03821451.2   
SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    ZL03821452.0   
WAFER COATING AND SINGULATION METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03822968.4    METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03822969.2    CURRENT-CARRYING
ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME FREESCALE SEMICONDUCTOR,
INC.    CN    ZL03822971.4    FULL BRIDGE INTEGRAL NOISE SHAPING FOR
QUANTIZATION OF PULSE WIDTH MODULATION SIGNALS

 

SCHEDULE 1B (Patents)

297



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL03824003.3    NON-VOLATILE MEMORY
DEVICE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03824015.7    METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER FREESCALE
SEMICONDUCTOR, INC.    CN    ZL03824279.6    APPARATUS AND METHOD FOR POWER
MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
CN    ZL03824815.8    SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03824916.2    ONE TRANSISTOR DRAM CELL
STRUCTURE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03825020.9    LOW VOLTAGE DETECTION SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN
   ZL03825140.X    METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED
(AM) SIGNAL FREESCALE SEMICONDUCTOR, INC.    CN    ZL03825435.2    THIN GAAS
WITH COPPER BACK-METAL STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN   
ZL03825611.8    MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED
PLASTIC PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN    ZL03825687.8    METHOD
FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    CN    ZL03825818.8    POWER MANAGEMENT SYSTEM
FREESCALE SEMICONDUCTOR, INC.    CN    ZL200680056096.7    IMAGE PROCESSING
APPARATUS AND METHOD OF TRANSFERRING IMAGE DATA FREESCALE SEMICONDUCTOR, INC.   
CN    ZL201220524796.7    SEMICONDUCTOR DEVICE PACKAGE WITH CAP ELEMENT
FREESCALE SEMICONDUCTOR, INC.    CN    ZL94103949.8    SEMICONDUCTOR DEVICE
HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING THE SAME FREESCALE
SEMICONDUCTOR, INC.    CN    ZL94106509.X    SEMICONDUCTOR DEVICE HAVING A
REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A PROCESS FOR FOR MING THE DEVICE
FREESCALE SEMICONDUCTOR, INC.    CN    ZL95105174.1    FREQUENCY INVERSION
SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER FREESCALE SEMICONDUCTOR, INC.    CN
   ZL95106587.4    III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    CN    ZL95118705.8    CHEMICAL—MECHANICAL
POLISHER AND A PROCESS FOR POLISHING FREESCALE SEMICONDUCTOR, INC.    CN   
ZL95119287.6    ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T
RANSFERS FREESCALE SEMICONDUCTOR, INC.    CN    ZL95120270.7    MULTI-STRAND
SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD FREESCALE SEMICONDUCTOR,
INC.    CN    ZL96105117.5    METHOD FOR REDUCING POWER CONS UMPTION IN A
PORTABLE ELECTRON IC DEVICE WITH A LIQUID CRYSTA L DISPLAY SCREEN FREESCALE
SEMICONDUCTOR, INC.    CN    ZL96105466.2    MONOLITHIC HIGH FREQUENCY INTE
GRATED CIRCUIT STRUCTURE AND M ETHOD OF MANUFACTURING THE SAM E FREESCALE
SEMICONDUCTOR, INC.    CN    ZL96105893.5    DATA PROCESSING SYSTEM HAVING A
MULTI-FUNCTION SCALABLE PARA LLEL INPUT/OUTPUT PORT FREESCALE SEMICONDUCTOR,
INC.    CN    ZL97100387.4    METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING
AN ORGANIC SUBSTRATE FREESCALE SEMICONDUCTOR, INC.    CN    ZL97102640.8   
METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

298



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    ZL97110996.6    BIPOLAR TRANSISTOR AND
METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    CN    ZL97114012.X   
CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    ZL97115320.5    BALUN TRANSFORMER FREESCALE
SEMICONDUCTOR, INC.    CN    ZL97117646.9    MEMORY SUITABLE FOR OPERATION AT
LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.   
CN    ZL97120501.9    METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR
AND AN INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    ZL98100996.4   
PACKAGING APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
ZL98103715.1    SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT
FREESCALE SEMICONDUCTOR, INC.    CN    ZL98105911.2    METHOD FOR DEPOSITING A
DIFFUSION BARRIER FREESCALE SEMICONDUCTOR, INC.    CN    ZL98106329.2    PULSE
WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION CORRECTION
FREESCALE SEMICONDUCTOR, INC.    CN    ZL98108369.2    PROCESS FOR DEPOSITING A
LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    CN    ZL98115555.3    POINT OF USE DILUTION TOOL AND METHOD FREESCALE
SEMICONDUCTOR, INC.    CN    ZL98116658.X    SEMICONDUCTOR DEVICE AND METHOD FOR
MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    CN    ZL98118373.5    METHOD
AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK HAVING
ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION FREESCALE SEMICONDUCTOR,
INC.    CN    ZL98118581.9    METHOD AND APPARATUS FOR INTER FACING A PROCESSOR
TO A COPROC ESSOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL98120987.4    A
CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    CN   
ZL98121455.X    METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR
OCESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    CN    ZL98122812.7
   SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD
FOR FORMING SAME FREESCALE SEMICONDUCTOR, INC.    CN    ZL98123223.X   
SEMICONDUCTOR DEVICE MEMORY CE LL, AND PROCESSES FOR FORMING THEM FREESCALE
SEMICONDUCTOR, INC.    CN    ZL98801278.2    PORTABLE ELECTRONIC DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    CN    ZL98812928.0    SWITCHED CAPACITOR
CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE FREESCALE SEMICONDUCTOR, INC.   
CN    ZL99101606.8    METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR
DIE FREESCALE SEMICONDUCTOR, INC.    CN    ZL99104896.2    SYNCHRONOUS PIPELINED
BURST ME MORY AND METHOD FOR OPERATING SAME FREESCALE SEMICONDUCTOR, INC.    CN
   ZL99105292.7    SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D
ISCHARGE PROTECTION AND METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.   
CN    ZL99108648.1    DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD
THER EOF FREESCALE SEMICONDUCTOR, INC.    CN    ZL99108672.4    PIPELINED DUAL
PORT INTEGRATED CIRCUIT MEMORY FREESCALE SEMICONDUCTOR, INC.    CN   
ZL99108904.9    METHOD FOR FORMING A SEMICONDU CTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    ZL99110023.9    CMOS SEMICONDUCTOR DEVICES AND
METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    CN    ZL99110164.2   
METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS
FREESCALE SEMICONDUCTOR, INC.    CN    ZL99110621.0    METHOD FOR FORMING A
SEMICONDU CTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    ZL99111910.X   
METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    ZL99120977.X    CIRCUIT AND METHOD
FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC DISCHARGES
FREESCALE SEMICONDUCTOR, INC.    CN    ZL99123118.X    PROGRAMMABLE DELAY
CONTROL IN A MEMORY FREESCALE SEMICONDUCTOR, INC.    CN    ZL99126715.X    A
MEMORY DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN    ZL99806733.4   
POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    CN    ZL99808006.3    DIGITAL COMMUNICATONS PROCESSOR

 

SCHEDULE 1B (Patents)

299



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Patent Applications; Foreign

 

Owner

  

Country

   Application #   

Description

FREESCALE SEMICONDUCTOR, INC.    BR    1020120122332    CHARGE PUMP CIRCUIT WITH
FAST START-UP FREESCALE SEMICONDUCTOR, INC.    BR    1020120320304    TOUCH
SENSE INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    BR    1020130023531   
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.
   BR    1020130135666    METHODS AND STRUCTURES FOR REDUCING HEAT EXPOSURE OF
THERMALLY SENSITIVE SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    BR   
1020130146790    VRS INTERFACE WITH 1/T ARMING FUNCTION FREESCALE SEMICONDUCTOR,
INC.    BR    1020130221449    QUIESCENT CURRENT DETERMINATION USING IN-PACKAGE
VOLTAGE MEASUREMENTS FREESCALE SEMICONDUCTOR, INC.    BR    1120120005952   
RECEIVER WITH AUTOMATIC GAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    BR   
1120120120921    SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A
CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.    BR    0917905-4    MEMORY
DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    BR    0918467-8   
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    BR    PCT/US2009/038853    TOUCH SCREEN DETECTION AND
DIAGNOSTICS FREESCALE SEMICONDUCTOR, INC.    CN    200580025802.7    SYSTEM AND
METHOD FOR THE MITIGATION OF SPECTRAL LINES IN AN ULTRAWIDE BANDWIDTH
TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    CN    200580034723.2    WORD LINE
DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200710105012.0    LEAD FRAME FOR SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN    200780006671.7    METHOD AND
APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.    CN    200780007004.0    NON-VOLATILE MEMORY
HAVING A MULTIPLE BLOCK ERASE MODE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR,
INC.    CN    200780045980.5    SELECTIVE GUARDED MEMORY ACCESS ON A
PER-INSTRUCTION BASIS

 

SCHEDULE 1B (Patents)

300



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200780052492.7    IMPROVEMENTS IN OR
RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR FREESCALE SEMICONDUCTOR, INC.   
CN    200780052697.5    CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING
HEAT FROM AN INDUCTIVE LOAD FREESCALE SEMICONDUCTOR, INC.    CN   
200780052758.8    INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200780101320.4    MRAM TESTING
FREESCALE SEMICONDUCTOR, INC.    CN    200810144567.0    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
CN    200810168145.7    NEW GATE DRIVE METHOD FOR H BRIDGE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    200810173862.9    A PASSIVE CANCELLATION METHOD OF
SUBSTRATE NOISE FOR BUCK CONVERTER FREESCALE SEMICONDUCTOR, INC.    CN   
200810179793.2    METHOD FOR FAST TRACKING AND JITTER IMPROVEMENT IN
ASYNCHRONOUR SAMPLE RATE CONVERSION FREESCALE SEMICONDUCTOR, INC.    CN   
200880006470.1    SOURCE/DRAIN STRESSOR AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200880006522.5    MICROELECTRONIC ASSEMBLY WITH
IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    CN    200880015444.5    THREAD DE-EMPHASIS
INSTRUCTION FOR MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR, INC.    CN   
200880106121.7    SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT
LEAKAGE FREESCALE SEMICONDUCTOR, INC.    CN    200880109055.9    PHASE CHANGE
MEMORY STRUCTURES FREESCALE SEMICONDUCTOR, INC.    CN    200880130594    DIE
TEMPERATURE ESTIMATOR FREESCALE SEMICONDUCTOR, INC.    CN    200880131910.6   
CHARGE AMPLIFIERS WITH DC STABILIZATION FREESCALE SEMICONDUCTOR, INC.    CN   
200880132060.1    TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE
AVALANCHE BREAKDOWN FREESCALE SEMICONDUCTOR, INC.    CN    200910007747.9   
HIGH FREQUENCY POWER SWITCHING CIRCUIT WITH ADJUSTABLE DRIVE CURRENT FREESCALE
SEMICONDUCTOR, INC.    CN    200910140565.9    LEAD FRAME FOR SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN    200910142600    SUB-THRESHOLD
CMOS TEMPERATURE DETECTOR FREESCALE SEMICONDUCTOR, INC.    CN    200910149320.2
   METHOD FOR ASSEMBLING STACKABLE SEMICONDUCTOR PACKAGES FREESCALE
SEMICONDUCTOR, INC.    CN    200910159553.0    METHOD OF FORMING WIRE BONDS IN
SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    CN    200980103655.9   
PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS FREESCALE SEMICONDUCTOR,
INC.    CN    200980104243    ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200980106158.4   
QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS FREESCALE
SEMICONDUCTOR, INC.    CN    200980115765.7    CACHE COHERENCY PROTOCOL IN A
DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    200980118853.2   
CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
200980120007.4    UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE
ALLOCATION CACHE MISS FREESCALE SEMICONDUCTOR, INC.    CN    200980128467.1   
SYSTEM AND METHOD FOR POWER MANAGEMENT

 

SCHEDULE 1B (Patents)

301



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200980129456.5    BRANCH TARGET BUFFER
ALLOCATION FREESCALE SEMICONDUCTOR, INC.    CN    200980129750.6   
SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS FREESCALE SEMICONDUCTOR, INC.
   CN    200980130621.9    BALUN SIGNAL TRANSFORMER AND METHOD OF FORMING
FREESCALE SEMICONDUCTOR, INC.    CN    200980131904.5    PROVISION OF EXTENDED
ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA (SIMD) DATA PROCESSOR
FREESCALE SEMICONDUCTOR, INC.    CN    200980132364.2    DEBUG INSTRUCTION FOR
USE IN A MULTI-THREADED DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
CN    200980132486.1    DEBUG MESSAGE GENERATION USING A SELECTED ADDRESS TYPE
FREESCALE SEMICONDUCTOR, INC.    CN    200980133071.6    MEMORY DEVICE AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    200980134809.0    CIRCUIT
AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING FREESCALE SEMICONDUCTOR,
INC.    CN    200980134821.1    ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB
DEVICES FREESCALE SEMICONDUCTOR, INC.    CN    200980136772.5    INTEGRATED
CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    200980138708.0    DATA CONVERSION CIRCUITRY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200980143207.1   
PERMISSIONS CHECKING FOR DATA PROCESSING INSTRUCTIONS FREESCALE SEMICONDUCTOR,
INC.    CN    200980143516.9    TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY
ORTHOGONAL DIRECTIONS FREESCALE SEMICONDUCTOR, INC.    CN    200980146148.3   
PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200980148071.3    TOUCH SENSOR PANEL USING REGIONAL
AND LOCAL ELECTRODES TO INCREASE NUMBER OF SENSE LOCATIONS FREESCALE
SEMICONDUCTOR, INC.    CN    200980148878    RF DEVICE AND METHOD WITH TRENCH
UNDER BOND PAD FEATURE FREESCALE SEMICONDUCTOR, INC.    CN    200980149473.5   
ERROR DETECTION IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    200980150738.3    MICROELECTROMECHANICAL DEVICE
WITH ISOLATED MICROSTRUCTURES AND METHOD OF PRODUCING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    200980151877.8    LED DRIVER WITH FEEDBACK
CALIBRATION FREESCALE SEMICONDUCTOR, INC.    CN    200980153654.5    DETERMINING
INITIAL ROTOR POSITION OF AN ALTERNATING CURRENT MOTOR FREESCALE SEMICONDUCTOR,
INC.    CN    200980154030.5    METHOD OF FORMING A SEMICONDUCTOR LAYER
FREESCALE SEMICONDUCTOR, INC.    CN    200980154760.5    SEMICONDUCTOR
STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR STRUCTURE AND A
METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   CN    200980154951.1    PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL
RESONANT FREQUENCY OF A PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN   
200980154952.6    RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT
AND METHOD FOR SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED FREESCALE
SEMICONDUCTOR, INC.    CN    200980155477.4    RECEIVING NODE IN A PACKET
COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A BUFFER IN A RECEIVING NODE IN A
PACKET COMMUNICATIONS SYSTEM

 

SCHEDULE 1B (Patents)

302



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    200980155611.0    PROCESSING DATA FLOWS
FREESCALE SEMICONDUCTOR, INC.    CN    200980158627    A METHOD AND SYSTEM
ARRANGED FOR FILTERING AN IMAGE FREESCALE SEMICONDUCTOR, INC.    CN   
200980159203.2    TONE RELAY SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.   
CN    200980159464.4    TOUCH-SCREEN INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    CN    200980159468.2    BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    CN    200980159640.4    MULTICHANNEL RECEIVER
SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING FREESCALE SEMICONDUCTOR,
INC.    CN    200980159641.9    INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION
MODULE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200980160430.7
   TRANSISTOR POWER SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS
FREESCALE SEMICONDUCTOR, INC.    CN    200980160433.0    DATA ADMINISTRATION
UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD FOR UPDATING A DATA
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN    200980160434.5    CONTROLLER
SYSTEM, INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
CN    200980160482.4    INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION
CIRCUITRY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
200980160483.9    DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD FREESCALE
SEMICONDUCTOR, INC.    CN    200980160519.3    DUTY CYCLE CORRECTOR AND DUTY
CYCLE CORRECTION METHOD FREESCALE SEMICONDUCTOR, INC.    CN    200980160573.8   
SIGNAL PROCESSING SYSTEM, INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200980162321.9   
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    CN    200980162323.8    RESPONSE TO WEAROUT IN AN
ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    200980162392.9   
ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS
FREESCALE SEMICONDUCTOR, INC.    CN    200980162501.7    PUMP SYSTEM AND
MOTORIZED VEHICLE FREESCALE SEMICONDUCTOR, INC.    CN    200980162502.1   
VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
200980162615.1    RECEIVER AND METHOD FOR EQUALIZING SIGNALS FREESCALE
SEMICONDUCTOR, INC.    CN    200980162659.4    BYPASS CAPACITOR CIRCUIT AND
METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN INTEGRATED CIRCUIT DIE FREESCALE
SEMICONDUCTOR, INC.    CN    201010004666.6    DUAL DIE SEMICONDUCTOR PACKAGE
FREESCALE SEMICONDUCTOR, INC.    CN    201010113690.3    METHOD FOR MAKING
SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN    201010116814.3   
LEAD FRAME SHEET FREESCALE SEMICONDUCTOR, INC.    CN    201010139991.3    METHOD
FOR DETECTING AUDIO SIGNAL TRANSIENT AND TIME-SCALE MODIFICATION BASED ON SAME
FREESCALE SEMICONDUCTOR, INC.    CN    201010141754.0    METHOD OF MAKING
SEMICONDUCTOR PACKAGE WITH IMPROVED STANDOFF FREESCALE SEMICONDUCTOR, INC.    CN
   201010147513.7    LEAD FRAME FOR SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

303



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201010192111.9    STEPPER MOTOR
CONTROLLER AND METHOD FOR CONTROLLING THE SAME FREESCALE SEMICONDUCTOR, INC.   
CN    201010213286.3    METHOD AND APPARATUS FOR DC-TO-DC CONVERSION FREESCALE
SEMICONDUCTOR, INC.    CN    201010213923.7    THIN SEMICONDUCTOR PACKAGE AND
METHOD FOR MAKING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201010222612.7   
METHOD AND SYSTEM FOR TOUCH SENSOR INTERACE FAULT DETECTION FREESCALE
SEMICONDUCTOR, INC.    CN    201010236800.5    METHOD OF ASSEMBLING INTEGRATED
CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    201010255738.4   
SEMICONDUCTOR DEVICE WITH NESTED ROWS OF CONTACTS FREESCALE SEMICONDUCTOR, INC.
   CN    201010292924.5    BRACE FOR WIRE BOND FREESCALE SEMICONDUCTOR, INC.   
CN    201010297545.5    METHOD OF TESTING D/A AND A/D CONVERTERS FREESCALE
SEMICONDUCTOR, INC.    CN    201010601547.9    PRESSURE SENSOR AND METHOD OF
PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201080004924.9   
INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE FREESCALE SEMICONDUCTOR, INC.    CN    201080005033.5    DUAL
HIGH-K OXIDES WITH SiGe CHANNEL FREESCALE SEMICONDUCTOR, INC.    CN   
201080005182.1    SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL
FREESCALE SEMICONDUCTOR, INC.    CN    201080005920.2    CAPACITANCE-TO-VOLTAGE
INTERFACE CIRCUIT, AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.
   CN    201080006319.5    AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS
FREESCALE SEMICONDUCTOR, INC.    CN    201080009241.2    CONTINUOUS-TIME
SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING INDEPENDENT DELAYS
FREESCALE SEMICONDUCTOR, INC.    CN    201080009454.5    ANTIFUSE FREESCALE
SEMICONDUCTOR, INC.    CN    201080012403.8    VERTICALLY INTEGRATED MEMS
ACCELERATION TRANSDUCER FREESCALE SEMICONDUCTOR, INC.    CN    201080013875.5   
EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN
   201080014168.8    PEAK DETECTION WITH DIGITAL CONVERSION FREESCALE
SEMICONDUCTOR, INC.    CN    201080014331.0    MEMORY TESTING WITH SNOOP
CAPABILITIES IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN   
201080014872.3    NEGATIVE VOLTAGE GENERATION FREESCALE SEMICONDUCTOR, INC.   
CN    201080015511.0    DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    201080016069.3    THROUGH
SUBSTRATE VIAS FREESCALE SEMICONDUCTOR, INC.    CN    201080016420.9    ADDRESS
TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG FREESCALE SEMICONDUCTOR, INC.   
CN    201080020480.8    METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A
MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    201080022230.8    DEVICE
WITH PROXIMITY DETECTION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    CN   
201080025282.0    METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.    CN    201080025392.7    PROCESSOR AND METHOD
FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION FREESCALE
SEMICONDUCTOR, INC.    CN    201080031009.9    RECEIVER WITH AUTOMATIC GAIN
CONTROL

 

SCHEDULE 1B (Patents)

304



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201080034626.4    PULSE WIDTH MODULATION
FREQUENCY CONVERSION FREESCALE SEMICONDUCTOR, INC.    CN    201080038090.3   
MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION FREESCALE
SEMICONDUCTOR, INC.    CN    201080038435.5    POWER TRANSISTOR WITH TURN OFF
CONTROL AND METHOD FOR OPERATING FREESCALE SEMICONDUCTOR, INC.    CN   
201080043105.5    SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND
METHOD FOR FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
201080043119.7    CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND
METHODS FREESCALE SEMICONDUCTOR, INC.    CN    201080043387.9    OPERATING AN
EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY FREESCALE SEMICONDUCTOR, INC.    CN
   201080047064.7    SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR
REDUCING CRACK PROPAGATION FREESCALE SEMICONDUCTOR, INC.    CN    201080048571.2
   ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    201080052492.9    METHODS AND APPARATUS FOR
PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY DETECTION FREESCALE
SEMICONDUCTOR, INC.    CN    201080052594.0    SYSTEMS AND METHODS FOR
DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.
   CN    201080056932.8    ELECTRICAL COUPLING OF WAFER STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    CN    201080062117.2    CHIP DAMAGE DETECTION DEVICES FOR
A SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
201080062157.7    A NETWORK ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED
CIRCUIT AND A METHOD FOR PROVIDING A TELEPHONY CONNECTION FREESCALE
SEMICONDUCTOR, INC.    CN    201080063511.8    BOND PAD WITH MULTIPLE LAYER OVER
PAD METALLIZATION AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    CN   
201080064048.9    DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL AMONG
NOISE FREESCALE SEMICONDUCTOR, INC.    CN    201080065710.2    TOKEN BUCKET
MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET FREESCALE
SEMICONDUCTOR, INC.    CN    201080065994.5    MULTI-CHANNEL SNIFFER SYSTEM AND
METHOD FOR MULTI-CHANNEL SNIFFER SYNCHRONIZATION FREESCALE SEMICONDUCTOR, INC.
   CN    201080066832.3    INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD
PROTECTION THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    201080067339.3   
INFORMATION PROCESSING DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
201080067372.6    INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING
SIGNAL FOR CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR,
INC.    CN    201080068132.8    DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING
SYSTEM AND METHOD FOR OUTPUTTING IMAGE DATA FREESCALE SEMICONDUCTOR, INC.    CN
   201080068158.2    CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL, ELECTRONIC DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN
ELECTRONIC DEVICE WITH A CLOCK SIGNAL FREESCALE SEMICONDUCTOR, INC.    CN   
201080068162.9    ELECTRONIC CIRCUIT, SAFETY CRITICAL SYSTEM, AND METHOD FOR
PROVIDING A RESET SIGNAL FREESCALE SEMICONDUCTOR, INC.    CN    201080068267.4
   APPARATUS AND METHOD FOR REDUCING PROCESSOR LATENCY FREESCALE SEMICONDUCTOR,
INC.    CN    201080068785.6    VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL
PROCESSING OF VIDEO DATA FREESCALE SEMICONDUCTOR, INC.    CN    201080068792.6
   PUSH-PUSH OSCILLATOR CIRCUIT

 

SCHEDULE 1B (Patents)

305



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201080069170.5    METHODS FOR PROCESSING
A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    CN    201080069623.4    INTEGRATED CIRCUIT
DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    201080069626.8    DECODER FOR DETERMINING A
SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS OF A
CAPACTIVE SENSOR AND METHOD FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF
A DETECTED OBJECT BASED ON SIGNALS ON A CAPACTIVE SENSOR FREESCALE
SEMICONDUCTOR, INC.    CN    201080069837.1    VOLTAGE SWITCHING CIRCUITRY,
INTEGRATED DEVICE AND INTEGRATED CIRCUIT, AND METHOD OF VOLTAGE SWITCHING
FREESCALE SEMICONDUCTOR, INC.    CN    201080070281.8    METHOD FOR ENABLING
CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND INTEGRATED CIRCUIT
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    201080070285.6    INTEGRATED
CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE FREESCALE
SEMICONDUCTOR, INC.    CN    201080070327.6    METHOD FOR BIT RATE CONTROL
WITHIN A SCALABLE VIDEO CODING SYSTEM AND SYSTEM THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    201080070328.0    TACTILE INPUT DEVICE,
MICROPROCESSOR SYSTEM AND METHOD FOR CONTROLLING A TACTILE INPUT FREESCALE
SEMICONDUCTOR, INC.    CN    201080070336.5    METHOD AND APPARATUS FOR MANAGING
POWER IN A MULTI-CORE PROCESSOR FREESCALE SEMICONDUCTOR, INC.    CN   
201080070352.4    AN INTEGRATED CIRCUIT AND A METHOD OF POWER MANAGEMENT OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    201110044560.3    MRAM
DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
201110063844.7    SEMICONDUCTOR DEVICES AND METHODS OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    201110065715.1    METHOD OF PACKAGING SEMICONDUCTOR
DIE WITH CAP ELEMENT FREESCALE SEMICONDUCTOR, INC.    CN    201110082117.5   
SEMICONDUCTOR PACKAGE AND LEAD FRAME THEREFOR FREESCALE SEMICONDUCTOR, INC.   
CN    201110094128.5    METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH
INSULATING SUBSTRATE AND HEAT SINK FREESCALE SEMICONDUCTOR, INC.    CN   
201110097375.0    LEAD FRAME WITH COINED INNER LEADS FREESCALE SEMICONDUCTOR,
INC.    CN    201110123304.3    SEMICONDUCTOR DEVICE WITH STAGGERED LEADS
FREESCALE SEMICONDUCTOR, INC.    CN    201110127297.4    SEMICONDUCTOR DEVICE
WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    CN    201110131708.7   
METHOD AND SYSTEM FOR TESING OSCILLATING CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   CN    201110147062.1    VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND
METHOD FOR DECODING AN ENCODED VIDEO STREAM FREESCALE SEMICONDUCTOR, INC.    CN
   201110147477.9    VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND
METHOD FOR MANAGING A TRANSFER OF INFORMATION BETWEEN A MEMORY UNIT AND A
DECODER FREESCALE SEMICONDUCTOR, INC.    CN    201110154414.6    METHOD OF
ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.
   CN    201110162405.1    FLANK WETTABLE SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

306



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201110169920.2    METHOD OF ASSEMBLING
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    201110180310.2   
METHOD OF APPARATUS FOR MOLDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    CN    201110189595.6    BACKLIT VIDEO DISPLAY WITH DYNAMIC LUMINANCE
SCALING FREESCALE SEMICONDUCTOR, INC.    CN    201110190190.4    BATTERY CELL
EQUALIZER SYSTEM FREESCALE SEMICONDUCTOR, INC.    CN    201110190207.6   
CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION FREESCALE SEMICONDUCTOR, INC.    CN    201110195445.6   
SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK FREESCALE SEMICONDUCTOR, INC.    CN
   201110205715.7    STACKED DIE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR,
INC.    CN    201110221731.5    MEMORY WITH LOW VOLTAGE MODE OPERATION FREESCALE
SEMICONDUCTOR, INC.    CN    201110227755.1    SEMICONDUCTOR DEVICE DIE BONDING
FREESCALE SEMICONDUCTOR, INC.    CN    201110228725    DATA PROCESSING SYSTEM
WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION FREESCALE SEMICONDUCTOR,
INC.    CN    201110228863.0    SEMICONDUCTOR DEVICE AND METHOD OF PACKAGING
SAME FREESCALE SEMICONDUCTOR, INC.    CN    201110230237.5    DIGITAL GLITCH
FILTER FREESCALE SEMICONDUCTOR, INC.    CN    201110236686.0    MONOLITHIC
MICROWAVE INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
201110240721.6    MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    201110243371.9    METHOD FOR FORMING A
CAPPED MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE FREESCALE SEMICONDUCTOR,
INC.    CN    201110248478.2    CHARGE PUMP HAVING RAMP RATE CONTROL FREESCALE
SEMICONDUCTOR, INC.    CN    201110251644.4    PATTERNING A GATE STACK OF A
NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN NON-NVM AREA FREESCALE
SEMICONDUCTOR, INC.    CN    201110253157.1    POWER DEVICE AND METHOD OF
PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201110262810.0    MEMS
DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN
   201110307017.8    PROXIMITY OR TOUCH SENSOR FREESCALE SEMICONDUCTOR, INC.   
CN    201110308443.3    DATA PROCESSING SYSTEM HAVING SELECTIVE INVALIDATION OF
SNOOP REQUESTS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
201110326978.3    QFN DEVICE AND LEAD FRAME THEREFOR FREESCALE SEMICONDUCTOR,
INC.    CN    201110328909.6    INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW
VOLTAGE READ/WRITE OPERATION FREESCALE SEMICONDUCTOR, INC.    CN   
201110334782.9    METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS)
DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    201110335789.2    DEBUGGER
RECOVERY ON EXIT FROM LOW POWER MODE FREESCALE SEMICONDUCTOR, INC.    CN   
201110349969.6    AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION
TARGETING NARROW DESIGN WINDOWS FREESCALE SEMICONDUCTOR, INC.    CN   
201110356537.8    INTEGRATED ANTENNA PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN
   201110361920.2    METHOD OF TESTING PARALLEL POWER CONNECTIONS OF
SEMICONDUCTOR DEVICE

 

SCHEDULE 1B (Patents)

307



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201110362781.5    DIFFERENTIAL EQUALIZERS
WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS FREESCALE SEMICONDUCTOR, INC.   
CN    201110375044.9    PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    201110384933.1    AUTOMOTIVE RADAR SYSTEM AND
METHOD FOR USING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201110410571.9   
OSCILLATOR SYSTEMS HAVING ANNULAR RESONANT CIRCUITRY FREESCALE SEMICONDUCTOR,
INC.    CN    201110462926.9    VOLTAGE LEVEL SHIFTER FREESCALE SEMICONDUCTOR,
INC.    CN    201110463126.9    MASTER SLAVE FLIP-FLOP WITH LOW POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    CN    201180005566.8    METHOD OF
MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE NON-VOLATILE
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    CN    201180006596.0    ESD
PROTECTION DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
201180007153.3    DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    CN    201180007327.6    QUIESCENT CURRENT
(IDDQ) INDICATION AND TESTING APPARATUS AND METHODS FREESCALE SEMICONDUCTOR,
INC.    CN    201180013415.7    SEMICONDUCTOR DEVICE AND METHOD OF FABRICATING
SAME FREESCALE SEMICONDUCTOR, INC.    CN    201180013625.6    DC to DC CONVERTER
HAVING SWITCH CONTROL AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
CN    201180015877.2    SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR,
INC.    CN    201180015959.7    APPARATUS AND METHOD TO COMPENSATE FOR INJECTION
LOCKING FREESCALE SEMICONDUCTOR, INC.    CN    201180018612.8    MULTI-PORT
MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS FREESCALE SEMICONDUCTOR,
INC.    CN    201180021441.4    EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND
METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    CN    201180021771.3   
CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY
FREESCALE SEMICONDUCTOR, INC.    CN    201180022504.8    OVERVOLTAGE PROTECTION
CIRCUIT FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
201180025514.7    DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES FREESCALE
SEMICONDUCTOR, INC.    CN    201180029997.8    SWITCHING REGULATOR WITH INPUT
CURRENT LIMITING CAPABILITIES FREESCALE SEMICONDUCTOR, INC.    CN   
201180032138.4    TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL
FREESCALE SEMICONDUCTOR, INC.    CN    201180064061.9    INTEGRATED CIRCUIT
DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA FREESCALE
SEMICONDUCTOR, INC.    CN    201180065549.3    PHASED-ARRAY RECEIVER, RADAR
SYSTEM AND VEHICLE FREESCALE SEMICONDUCTOR, INC.    CN    201180065572.2   
DEVICE AND METHOD FOR COMPUTING A FUNCTION VALUE OF A FUNCTION FREESCALE
SEMICONDUCTOR, INC.    CN    201180065584.5    INTEGRATED CIRCUIT DEVICE AND
METHOD FOR CALCULATING A PREDICATE VALUE FREESCALE SEMICONDUCTOR, INC.    CN   
201180066480.6    INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATION CIRCUITRY AND
METHOD FOR REGULATING A VOLTAGE SUPPLY SIGNAL FREESCALE SEMICONDUCTOR, INC.   
CN    201180067317.1    SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS
FREESCALE SEMICONDUCTOR, INC.    CN    201180067792.9    OVERCURRENT PROTECTION
DEVICE AND METHOD OF OPERATING A POWER SWITCH

 

SCHEDULE 1B (Patents)

308



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201180067805.2    OVERCURRENT PROTECTION
DEVICE AND METHOD OF OPERATING A POWER SWITCH FREESCALE SEMICONDUCTOR, INC.   
CN    201180069679.4    METHOD FOR RANKING PATHS FOR POWER OPTIMIZATION OF AN
INTEGRATED CIRCUIT DESIGN AND CORRESPONDING COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    CN    201210017188.1    MEMS SENSOR WITH FOLDED TORSION
SPRINGS FREESCALE SEMICONDUCTOR, INC.    CN    201210017263.4    IN-LINE
REGISTER FILE BITCELL FREESCALE SEMICONDUCTOR, INC.    CN    201210017521.9   
MEMS SENSOR WITH DUAL PROOF MASSES FREESCALE SEMICONDUCTOR, INC.    CN   
201210019722.2    MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    CN    201210019970.7    METHOD AND APPARATUS FOR
PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.    CN    201210020014.0    VOLTAGE REGULATION
CIRCUITRY AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    CN   
201210028857.5    SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    CN    201210029471.6    DIGITAL METHOD TO OBTAIN THE I-V
CURVES OF NVM BITCELLS FREESCALE SEMICONDUCTOR, INC.    CN    201210035054.2   
MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    CN    201210037938.1    ANCHORED CONDUCTIVE VIA AND
METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN    201210040831.2   
MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING FREESCALE SEMICONDUCTOR,
INC.    CN    201210042210.8    SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD
FREESCALE SEMICONDUCTOR, INC.    CN    201210047612.7    VOLTAGE LEVEL SHIFTER
FREESCALE SEMICONDUCTOR, INC.    CN    201210048097.4    VIAS BETWEEN CONDUCTIVE
LAYERS TO IMPROVE RELIABILITY FREESCALE SEMICONDUCTOR, INC.    CN   
201210057325.4    LEAD FRAME FOR ASSEMBLING SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    201210057627.1    METHOD OF DESIGNING INTEGRATED
CIRCUIT THAT ACCOUNTS FOR DEVICE AGING FREESCALE SEMICONDUCTOR, INC.    CN   
201210074875.7    SPLIT-GATE NON-VOLATILE MEMORY CELL HAVING IMPROVED OVERLAP
TOLERANCE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
201210079180.8    SELECTABLE THRESHOLD RESET CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    CN    201210093356.5    PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY
(NVM) WITH FORMATION OF A CAPACITOR FREESCALE SEMICONDUCTOR, INC.    CN   
201210096699.7    OSCILLATOR CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
201210106456.7    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS
FREESCALE SEMICONDUCTOR, INC.    CN    201210114188.3    MEMS DEVICE WITH
CENTRAL ANCHOR FOR STRESS ISOLATION FREESCALE SEMICONDUCTOR, INC.    CN   
201210116609.6    CACHE MEMORY WITH DYNAMIC LOCKSTEP SUPPORT FREESCALE
SEMICONDUCTOR, INC.    CN    201210131114.0    SEMICONDUCTOR DEVICE AND METHOD
OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201210137486.4   
ELECTRICALLY PROGRAMMABLE FUSE MODULE IN SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    201210141356.8    RECONFIGURABLE INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

309



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201210142693.9    TIMING CONTROL IN
SYNCHRONOUS MEMORY DATA TRANSFER FREESCALE SEMICONDUCTOR, INC.    CN   
201210161809.3    CHARGE PUMP CIRCUIT WITH FAST START-UP FREESCALE
SEMICONDUCTOR, INC.    CN    201210173980.6    SEMICONDUCTOR SENSOR DEVICE AND
METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201210176628.8
   DUAL PORT PRESSURE SENSOR FREESCALE SEMICONDUCTOR, INC.    CN   
201210178054.8    ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.    CN    201210182560.4    TRIMMING CIRCUIT FOR
CLOCK SOURCE FREESCALE SEMICONDUCTOR, INC.    CN    201210188567.7    WRITING
DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   CN    201210194848.3    RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION
FREESCALE SEMICONDUCTOR, INC.    CN    201210195682.7    SYSTEM ON CHIP AND
CONTROL MODULE THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    201210201083.1   
BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    CN    201210236232.8    POWER MOSFET STRUCTURE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    CN    201210244251.5    POWER ADAPTER AND ELECTRICAL
CONNECTOR THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    201210251178.4   
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS FREESCALE SEMICONDUCTOR, INC.
   CN    201210257566.3    COMPARATOR AND RELAXATION OSCILLATOR EMPLOYING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    201210263013.9    COMBINED OUTPUT BUFFER
AND ESD DIODE DEVICE FREESCALE SEMICONDUCTOR, INC.    CN    201210289779.4   
CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER FREESCALE
SEMICONDUCTOR, INC.    CN    201210291502.5    TRENCH SEMICONDUCTOR DEVICES WITH
EDGE TERMINATION STRUCTURES, AND METHODS OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    201210295652.3    IMPLANT FOR PERFORMANCE
ENHANCEMENT OF SELECTED TRANSISTORS IN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    201210296941.5    SEMICONDUCTOR DEVICE WITH WAKE-UP
UNIT FREESCALE SEMICONDUCTOR, INC.    CN    201210305062.4    POWER MOSFET
CURRENT SENSE STRUCTURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    CN   
201210317297.5    SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION
THROUGH VIA FORMATION USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS FREESCALE
SEMICONDUCTOR, INC.    CN    201210327433.9    ATTACHING A MEMS TO A BONDING
WAFER FREESCALE SEMICONDUCTOR, INC.    CN    201210328798.3    INCIDENT
CAPACITIVE SENSOR FREESCALE SEMICONDUCTOR, INC.    CN    201210333682.9   
SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.
   CN    201210334279.8    SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    201210334326.9    BAND GAP REFERENCE
VOLTAGE GENERATOR FREESCALE SEMICONDUCTOR, INC.    CN    201210349012.6   
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES FREESCALE SEMICONDUCTOR,
INC.    CN    201210349048.4    VOLTAGE-CONTROLLED OSCILLATORS AND RELATED
SYSTEMS

 

SCHEDULE 1B (Patents)

310



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201210350088.0    INTERFACE SYSTEM AND
METHOD WITH BACKWARD COMPATABILITY FREESCALE SEMICONDUCTOR, INC.    CN   
201210352749.3    SEMICONDUCTOR WAFER DICING METHOD FREESCALE SEMICONDUCTOR,
INC.    CN    201210352772.2    SYSTEM AND METHOD FOR PERFORMING SCAN TEST
FREESCALE SEMICONDUCTOR, INC.    CN    201210369230.6    ROTARY DISK GYROSCOPE
FREESCALE SEMICONDUCTOR, INC.    CN    201210404564.2    METHOD FOR VERIFYING
DIGITAL TO ANALOG CONVERTER DESIGN FREESCALE SEMICONDUCTOR, INC.    CN   
201210417123.6    INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    201210417135.9    SYSTEMS AND METHODS FOR
SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES FREESCALE SEMICONDUCTOR,
INC.    CN    201210426250.2    BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY
REFERENCE CURRENT FREESCALE SEMICONDUCTOR, INC.    CN    201210448070.4   
SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    201210448241.3    METHOD OF PACKAGING SEMICONDUCTOR
DIE FREESCALE SEMICONDUCTOR, INC.    CN    201210452056.1    METHOD AND SYSTEM
FOR DEBLOCK FILTERING CODED MACROBLOCKS FREESCALE SEMICONDUCTOR, INC.    CN   
201210468156.3    RAIL TO RAIL DIFFERENTIAL BUFFER INPUT STAGE FREESCALE
SEMICONDUCTOR, INC.    CN    201210485240.6    HELIX SUBSTRATE AND
THREE-DIMENSIONAL PACKAGE WITH SAME FREESCALE SEMICONDUCTOR, INC.    CN   
201210487006.7    MULTI-VOLTAGE DOMAIN CIRCUIT DESIGN VERIFICATION METHOD
FREESCALE SEMICONDUCTOR, INC.    CN    201210513275.6    METHOD OF PROTECTING
AGAINST VIA FAILURE AND STRUCTURE THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN
   201210529697.2    TRENCH GATE TRANSISTOR AND METHOD OF FABRICATING SAME
FREESCALE SEMICONDUCTOR, INC.    CN    201210544579.9    TOUCH SENSE INTERFACE
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    201210545271.6    SYSTEM FOR
OPTIMIZING NUMBER OF DIES PRODUCED ON A WAFER FREESCALE SEMICONDUCTOR, INC.   
CN    201210551411.0    STATE RETENTION POWER GATED CELL FREESCALE
SEMICONDUCTOR, INC.    CN    201210583531.9    SEMICONDUCTOR WAFER PLATING BUS
AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN    201210584489.2   
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.    CN    201210597852.4    WIRE BONDING MACHINE
AND METHOD FOR TESTING WIRE BOND CONNECTIONS FREESCALE SEMICONDUCTOR, INC.    CN
   201210597853.9    MIXED SIGNAL IP CORE PROTOTYPING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    201310006802.9    MONITORING SYSTEM FOR DETECTING
DEGRADATION OF INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN   
201310016840.2    SKEWED SRAM CELL FREESCALE SEMICONDUCTOR, INC.    CN   
201310024955.6    PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    CN    201310028149.6    A DELAY
LINE PHASE SHIFTER WITH SELECTABLE PHASE SHIFT FREESCALE SEMICONDUCTOR, INC.   
CN    201310028470.4    AN ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS
AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    CN    201310029975.2   
SEMICONDUCTOR DEVICE HAVING A NANOTUBE LAYER AND METHOD FOR FORMING

 

SCHEDULE 1B (Patents)

311



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201310031117.1    SEMICOCNDUCTOR DEVICE
HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS OF DIFFERING
DENSITIES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
201310031119.0    STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF
NON-VOLATILE MEMORY CELLS FREESCALE SEMICONDUCTOR, INC.    CN    201310034892.2
   ENCAPSULANT WITH COROSION INHIBITOR FREESCALE SEMICONDUCTOR, INC.    CN   
201310037748.4    VIBRATION ROBUST X-AXIS RING GYRO TRANSDUCER FREESCALE
SEMICONDUCTOR, INC.    CN    201310044690.6    ELECTRONIC DEVICE FOR DETECTING
ERRONEOUS KEY SELECTION ENTRY FREESCALE SEMICONDUCTOR, INC.    CN   
201310044701.0    SELF-ADAPTING VOLTAGE AMPLIFIER AND BATTERY CHARGER DETECTION
FREESCALE SEMICONDUCTOR, INC.    CN    201310074969.9    MOLD CHASE FREESCALE
SEMICONDUCTOR, INC.    CN    201310078670.0    SEMICONDUCTOR DEVICE AND METHOD
OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.    CN    201310082531.5   
SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL SAMPLE AND HOLD CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    201310089140.6    RANDOM VALUE PRODUCTION METHODS
AND SYSTEMS FREESCALE SEMICONDUCTOR, INC.    CN    201310102611.2    FULLY
COMPLEMENTARY SELF-BIASED DIFFERENTIAL RECEIVER WITH STARTUP CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    201310113519.6    LOW POWER SRPG CELL FREESCALE
SEMICONDUCTOR, INC.    CN    201310118959.0    ELECTRONIC DEVICE WITH POWER MODE
CONTROL BUFFERS FREESCALE SEMICONDUCTOR, INC.    CN    201310123041.5   
SEMICONDUCTOR DEVICE WITH INTEGRAL HEAT SINK FREESCALE SEMICONDUCTOR, INC.    CN
   201310134795.0    Sharing Stacked BJT Clamps for System Level ESD Protection
FREESCALE SEMICONDUCTOR, INC.    CN    201310140547.7    MASTER-SLAVE FLIP-FLOP
WITH LOW POWER CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    CN    201310146515.8
   ERASING A NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC)
FREESCALE SEMICONDUCTOR, INC.    CN    201310148193.0    MEMORY WITH WORD LEVEL
POWER GATING FREESCALE SEMICONDUCTOR, INC.    CN    201310150287.1    LEAD FRAME
AND SUBSTRATE SEMICONDUCTOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN   
201310167146.0    APPARATUS AND METHOD FOR CONTROLLING CHARGE PUMP FREESCALE
SEMICONDUCTOR, INC.    CN    201310168850.8    VOLTAGE LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    CN    201310184678.5    TAMPER DETECTOR FOR SECURE MODULE
FREESCALE SEMICONDUCTOR, INC.    CN    201310187162.6    BASK DEMODULATOR AND
METHOD FOR DEMODULATING BASK MODULATED SIGNAL FREESCALE SEMICONDUCTOR, INC.   
CN    201310190891.7    COMPARATOR AND CLOCK SIGNAL GENERATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    CN    201310191174.6    CAVITY-TYPE SEMICONDUCTOR PACKAGE
AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN   
201310196242.8    PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    CN    201310201046.5    APPARATUS FOR
CONTROLLING COMPARATOR INPUT OFFSET VOLTAGE FREESCALE SEMICONDUCTOR, INC.    CN
   201310205001.5    INDUCTIVE ELEMENT WITH INTERRUPTER REGION AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    CN    201310205005.3    FIELD FOCUSING
FEATURES IN A RERAM CELL

 

SCHEDULE 1B (Patents)

312



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201310206388.6    PROCESSOR RESOURCE AND
EXECUTION PROTECTION METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    CN
   201310229576.0    MULTIPLE HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH
SAME FREESCALE SEMICONDUCTOR, INC.    CN    201310230768.3    An New MaxQFP
Package FREESCALE SEMICONDUCTOR, INC.    CN    201310237613.2    Synchronous
Rectifier Timer for Discontinuous Mode DC/DC Converter FREESCALE SEMICONDUCTOR,
INC.    CN    201310247508.7    EMULATED ELECTRICALLY ERASABLE MEMORY HAVING AN
ADDRESS RAM FOR DATA STORED IN FLASH MEMORY FREESCALE SEMICONDUCTOR, INC.    CN
   201310265326.2    HIGH BREAKDOWN VOLTAGE LDMOS DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    201310265329.6    SEMICONDUCTOR DEVICE AND DRIVER
CIRCUIT WITH A CURRENT CARRYING REGION AND ISOLATION STRUCTURE INTERCONNECTED
THROUGH A RESISTOR CIRCUIT, AND METHOD OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    201310265352.5    SEMICONDUCTOR DEVICE AND DRIVER
CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE INTERCONNECTED THROUGH A DIODE
CIRCUIT, AND METHOD OF MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    CN
   201310267888.0    SEMICONDUCTOR DEVICE PACKAGE AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    CN    201310267931.3    POWER TRANSISTOR WITH
HEAT DISSIPATION AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.    CN   
201310272473.2    FLIP-FLOP CIRCUIT WITH RESISTIVE POLY ROUTING FREESCALE
SEMICONDUCTOR, INC.    CN    201310272482.5    SEMICONDUCTOR DEVICE DIE
ATTACHMENT FREESCALE SEMICONDUCTOR, INC.    CN    201310277351.2    Angular Rate
Sensor With Quadrature Error Compensation FREESCALE SEMICONDUCTOR, INC.    CN   
201310285429.5    BIPOLAR TRANSISTOR WITH HIGH BREAKDOWN VOLTAGE FREESCALE
SEMICONDUCTOR, INC.    CN    201310287464.0    Sensor Package and Method of
Forming Same FREESCALE SEMICONDUCTOR, INC.    CN    201310317710.2    NON-LEADED
TYPE SEMICONDUCTOR PACKAGE AND METHOD OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    201310320678.3    SINGLE-EVENT LATCH-UP PREVENTION
TECHNIQUES FOR A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
201310323638.4    VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION BASED
ARMING THRESHOLD FREESCALE SEMICONDUCTOR, INC.    CN    201310350039.1    LOW
DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE FREESCALE
SEMICONDUCTOR, INC.    CN    201310377459.9    WAVEFORM CONVERSION CIRCUIT WITH
REDUCED JITTER FREESCALE SEMICONDUCTOR, INC.    CN    201310410093.0    VOLTAGE
TRANSLATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    CN    201310410597.2   
MICROELECTRONIC PACKAGES HAVING TRENCH VIAS AND METHODS FOR THE MANUFACTURE
THEREOF FREESCALE SEMICONDUCTOR, INC.    CN    201310411053.8    SYSTEMS AND
METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    CN    201310413821.3    SEMICONDUCTOR DEVICES WITH
IMPEDANCE MATCHING CIRCUITS, AND METHODS OF MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    CN    201310415650.8    Matrix Lid Heatspreader for Flip
Chip Package FREESCALE SEMICONDUCTOR, INC.    CN    201310416804.5    NVM WITH
CHARGE PUMP AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN   
201310436857.3    ELECTRONIC CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF
THEIR OPERATION

 

SCHEDULE 1B (Patents)

313



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201310437393.8    METHOD OF MAKING A
LOGIC TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL FREESCALE SEMICONDUCTOR,
INC.    CN    201310450260.4    STATE RETENTION POWER GATED CELL FREESCALE
SEMICONDUCTOR, INC.    CN    200980153609.X    CIRCUIT AND METHOD FOR SPEED
MONITORING OF AN ELECTRIC MOTOR FREESCALE SEMICONDUCTOR, INC.    CN   
200980153662.X    METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ACCESS TO A MEMORY
ELEMENT FREESCALE SEMICONDUCTOR, INC.    CN    200980158910.X    WIRELESS
COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER AMPLIFIER
THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    200980160481.X    DIVERSITY
RECEIVER AND TRANSCEIVER FREESCALE SEMICONDUCTOR, INC.    CN    200980162601.X
   METHOD AND SYSTEM FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES
OUTSIDE OF AN OPERATING SYSTEM ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    CN
   201010276483.X    LEAD FRAME FOR SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    CN    201010590311.X    BRACE FOR LONG BOND WIRE
FREESCALE SEMICONDUCTOR, INC.    CN    201080005845.X    MEMORY HAVING NEGATIVE
VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   CN    201080008701.X    DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH FREESCALE
SEMICONDUCTOR, INC.    CN    201080015418.X    SENSOR DEVICE WITH REDUCED
PARASITIC-INDUCED ERROR FREESCALE SEMICONDUCTOR, INC.    CN    201080051994.X   
MEMORY DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    CN   
201080065699.X    POWER GATING CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL
PROCESSING SYSTEM, ELECTRONIC DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    CN    201080066558.X    AUDIO COMMUNICATION DEVICE,
METHOD FOR OUTPUTTING AN AUDIO SIGNAL, AND COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    CN    201080066942.X    POWER SWITCHING APPARATUS AND
METHOD FOR IMPROVING CURRENT SENSE ACCURACY FREESCALE SEMICONDUCTOR, INC.    CN
   201080067368.X    METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN
A MEMORY ELEMENT AND INTEGRATED CIRCUIT DEVICE THEREFOR FREESCALE SEMICONDUCTOR,
INC.    CN    201080068259.X    LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND FREQUENCY
DIVIDER FREESCALE SEMICONDUCTOR, INC.    CN    201080068795.X    MEMORY
MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND METHOD
FOR MANAGING MEMORY FREESCALE SEMICONDUCTOR, INC.    CN    201110000656.X   
PRESSURE SENSOR AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    CN
   201110062115.X    MRAM DEVICE AND METHOD OF ASSEMBLING SAME FREESCALE
SEMICONDUCTOR, INC.    CN    201110246814.X    TOUCH SENSOR CONTROLLER FOR
DRIVING A TOUCH SENSOR SHIELD FREESCALE SEMICONDUCTOR, INC.    CN   
201110293438.X    DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH
CACHE BYPASS FREESCALE SEMICONDUCTOR, INC.    CN    201110356332.X    METHOD AND
APPARATUS FOR MONITORING FREE AIR BALL (FAB) FORMATION IN WIRE BONDING FREESCALE
SEMICONDUCTOR, INC.    CN    201110400936.X    PROCESSOR WITH PROGRAMMABLE
VIRTUAL PORTS FREESCALE SEMICONDUCTOR, INC.    CN    201110461367.X    TOUCH PAD
CAPACITIVE SENSOR CIRCUIT

 

SCHEDULE 1B (Patents)

314



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    201180067127.X    INTEGRATED CIRCUIT
DEVICE, POWER MANAGEMENT MODULE AND METHOD FOR PROVIDING POWER MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.    CN    201210100138.X    OSCILLATOR CIRCUIT FOR
GENERATING CLOCK SIGNAL FREESCALE SEMICONDUCTOR, INC.    CN    201210401167.X   
LOW POWER SCAN FLIP-FLOP CELL FREESCALE SEMICONDUCTOR, INC.    CN   
201210407786.X    SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE VIA (TSV)
AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    CN    201210543767.X   
PACKAGED LEADLESS SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    CN   
201310209342.X    SPLIT PAD FOR CIRCUIT BOARD FREESCALE SEMICONDUCTOR, INC.   
CN    201310237859.X    CAPACITIVE KEYPAD POSITION SENSOR WITH LOW
CROSS-INTERFERENCE FREESCALE SEMICONDUCTOR, INC.    CN    201310264977.X    A
SEMICONDUCTOR PACKAGE STRUCTURE HAVING AN AIR GAP AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    CN    201310292129.X    METHODS AND STRUCTURES
FOR MULTIPORT MEMORY DEVICES FREESCALE SEMICONDUCTOR, INC.    CN   
Not yet available    MEMORY DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
CN    Not yet available    ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    SENSOR DEVICE WITH
SEALING STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available   
MICRO ELECTROMECHANICAL SYSTEMS (MEMS) HAVING A GAP STOP AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    STACKED
SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available
   STACKED SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    RERAM DEVICE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    CN    Not
yet available    LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    HIGH PRECISION
SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   CN    Not yet available    VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME,
SIGMA DELTA ANALOG-TO-DIGITAL CONVERTERS, AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    STRESS-BASED
TECHNIQUES FOR DETECTING AN IMMINENT READFAILURE IN A NON-VOLATILE MEMORY ARRAY
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    INTEGRATED CIRCUIT
DIE ASSEMBLY WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION OF
THE CLOCK CYCLE FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available   
CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY FREESCALE SEMICONDUCTOR, INC.
   CN    Not yet available    SENSING DEVICE AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    METHODS AND SYSTEMS
FOR ADJUSTING NVM CELL BIAS CONDITIONS BASED UPON OPERATING TEMPERATURE TO
REDUCE PERFORMANCE DEGRADATION FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    METHODS AND SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR
PROGRAM/ERASE OPERATIONS TO REDUCE PERFORMANCE DEGRADATION

 

SCHEDULE 1B (Patents)

315



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    CAPACITIVE PRESSURE
SENSOR IN AN OVERMOLDED PACKAGE FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR
CALIBRATION FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available   
RECONFIGURABLE CIRCUIT AND DECODER THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN
   Not yet available    NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    Sensor Packaging
Method and Sensor Packages FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    DATA PROCESSOR DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    PRESSURE SENSOR WITH
DIFFERENTIAL CAPACITIVE OUTPUT FREESCALE SEMICONDUCTOR, INC.    CN    Not yet
available    LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET
VENT HOLES, AND METHODS OF THEIR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    CN
   Not yet available    WIRELESS POWER TRANSMITTERS WITH WIDE INPUT VOLTAGE
RANGE AND METHODS OF THEIR OPERATION FREESCALE SEMICONDUCTOR, INC.    CN    Not
yet available    NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS
FREESCALE SEMICONDUCTOR, INC.    CN    Not yet available    SEMICONDUCTOR
PACKAGE WITH STRESS RELIEF AND HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    CN
   Not yet available    STATE RETENTION POWER GATED CELL FOR INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    CN    PCT/IB2011/051285    PROCESSOR SYSTEM
WITH PREDICATE REGISTER, COMPUTER SYSTEM, METHOD FOR MANAGING PREDICATES AND
COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    CN   
PCT/IB2011/051353    INTEGRATED CIRCUIT DEVICE AND METHODS OF PERFORMING BIT
MANIPULATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    CN    PCT/IB2011/051357
   A METHOD AND APPARATUS FOR CONTROLLING FETCH-AHEAD IN A VLES PROCESSOR
ARCHITECTURE FREESCALE SEMICONDUCTOR, INC.    CN    ZL200980141501.9    METHOD
OF MAKING A SPLIT GATE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    CN   
ZL200980144991.8    ADAPTIVE IIP2 CALIBRATION FREESCALE SEMICONDUCTOR, INC.   
DE    02729351.3    COMPONENT WITH FILTER AND METHOD OF MANUFACTURING FREESCALE
SEMICONDUCTOR, INC.    DE    04810477.2    APPARATUS AND METHOD FOR TIME
ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME DOMAINS FREESCALE
SEMICONDUCTOR, INC.    DE    08713946.5    MULTI-LAYER SOURCE/DRAIN STRESSOR
FREESCALE SEMICONDUCTOR, INC.    DE    09787356.6    WIRELESS COMMUNICATION
DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.    DE    09803305.3    BRANCH TARGET BUFFER
ALLOCATION FREESCALE SEMICONDUCTOR, INC.    DE    09846744.2    MULTICHANNEL
RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING FREESCALE
SEMICONDUCTOR, INC.    DE    10712502.3    CHIP DAMAGE DETECTION DEVICES FOR A
SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    DE   
102006051151.4    METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE FREESCALE
SEMICONDUCTOR, INC.    EP    02713474.1    LITHOGRAPHIC TEMPLATE FREESCALE
SEMICONDUCTOR, INC.    EP    02729351.3    COMPONENT WITH FILTER AND METHOD OF
MANUFACTURING

 

SCHEDULE 1B (Patents)

316



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    02790328.5    COMMUNICATION NETWORK AND
ARRANGEMENT FOR USE THEREIN FREESCALE SEMICONDUCTOR, INC.    EP    03714137.1   
SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    03742271.4    HETERO-INTEGRATION OF SEMICONDUCTOR
MATERIALS ON SILICON FREESCALE SEMICONDUCTOR, INC.    EP    03809486.8   
APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    EP    04801054.0    LOW-POWER
COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING FREESCALE SEMICONDUCTOR,
INC.    EP    04804851.6    FREQUENCY GENERATION IN A WIRELESS COMMUNICATION
UNIT FREESCALE SEMICONDUCTOR, INC.    EP    04805019.9    POWER CONTROL SYSTEM
FOR A WIRELESS COMMUNICATION UNIT FREESCALE SEMICONDUCTOR, INC.    EP   
04810477.2    APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING
MULTIPLE TIME DOMAINS FREESCALE SEMICONDUCTOR, INC.    EP    04811469.8   
METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY FREESCALE SEMICONDUCTOR, INC.    EP    05702507.4    DEVICE
HAVING FAILURE RECOVERY CAPABILITIES AND A METHOD FOR FAILURE RECOVERY FREESCALE
SEMICONDUCTOR, INC.    EP    05702531.4    AUDIO COMMUNICATION UNIT WITH
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    05708797.5    SMART
POWER REGULATION IN LOW COST BATTERY CHARGING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    EP    05711379.7    METHOD OF MAKING A SEMICONDUCTOR DEVICE USING
TREATED PHOTORESIST FREESCALE SEMICONDUCTOR, INC.    EP    05711887.9   
SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE
FREESCALE SEMICONDUCTOR, INC.    EP    05712099.0    METHOD AND APPARATUS FOR
DOHERTY AMPLIFIER BIASING FREESCALE SEMICONDUCTOR, INC.    EP    05725380.9   
WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME FREESCALE SEMICONDUCTOR,
INC.    EP    05728353.3    MULTIPLE-STAGE FILTERING DEVICE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    EP    05732055.8    MASKING WITHIN A DATA PROCESSING
SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT INTERFACE FREESCALE SEMICONDUCTOR,
INC.    EP    05732887.4    SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    EP    05736239.4    ADAPTIVE PROTECTION CIRCUIT
FOR A POWER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    EP    05738443.0   
PROTECTION OF AN INTEGRATED CIRCUIT AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    EP    05738546.0    SEPARATELY STRAINED N-CHANNEL AND
P-CHANNEL TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    EP    05740025.1    IDEA
FOR FORMING FUSI GATE WITH HIGH GATE DIELECTRIC FREESCALE SEMICONDUCTOR, INC.   
EP    05742467.3    METHOD AND DEVICE FOR PROCESSING IMAGE DATA FREESCALE
SEMICONDUCTOR, INC.    EP    05744165.1    MEMORY DEVICE WITH A DATA HOLD LATCH
FREESCALE SEMICONDUCTOR, INC.    EP    05766956.6    METHOD AND SYSTEM FOR
PERFORMING DEBLOCKING FILTERING FREESCALE SEMICONDUCTOR, INC.    EP   
05766959.0    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS

 

SCHEDULE 1B (Patents)

317



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    05767906.0    METHOD OF FORMING A
SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    EP    05776970.5   
DEVICE AND METHOD FOR MEDIA ACCESS CONTROL FREESCALE SEMICONDUCTOR, INC.    EP
   05778236.9    A RECEIVER AND A METHOD FOR CHANNEL ESTIMATION FREESCALE
SEMICONDUCTOR, INC.    EP    05782558.0    METHOD OF FORMING A NANOCLUSTER
CHARGE STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    05782794.1    PORE
SEALING AND CLEANING POROUS LOW DIELECTRIC CONSTANT STRUCTURES FREESCALE
SEMICONDUCTOR, INC.    EP    05782905.3    SEMICONDUCTOR DEVICE AND METHOD OF
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    05782962.4
   WIRELESS COMMUNICATION UNIT AND METHOD FOR HANDOVER FREESCALE SEMICONDUCTOR,
INC.    EP    05789338.0    POWER SEMICONDUCTOR DEVICE AND METHOD OF
MANUFACTURING A POWER SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP
   05798898.2    APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE
MODULE USING FETCH BURSTS FREESCALE SEMICONDUCTOR, INC.    EP    05799438.6   
SYSTEM AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY IN A MULTIPLE VOLTAGE
ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    EP    05801606.4    METHOD AND
APPARATUS FOR NON-INTRUSIVE TRACING FREESCALE SEMICONDUCTOR, INC.    EP   
05804148.4    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS FREESCALE
SEMICONDUCTOR, INC.    EP    05810905.9    ELECTRONIC DEVICE AND METHOD FOR
CONTROLLING CURRENT FREESCALE SEMICONDUCTOR, INC.    EP    05815815.5   
WIRELESS SUBCRIBER COMMUNICATION UNIT AND METHOD OF POWER CONTROL THEREFOR
FREESCALE SEMICONDUCTOR, INC.    EP    05816173.8    METHOD FOR CLEANING A
SEMICONDUCTOR STRUCTURE AND CHEMISTRY THEREFOR FREESCALE SEMICONDUCTOR, INC.   
EP    05822578.0    METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES
ON AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    06118723.3   
METHOD OF IDENTIFYING AN IMPROVED CONFIGURATION FOR A COMMUNICATION SYSTEM USING
CODING GAIN AND AN APPARATUS THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP   
06701214.6    PROTECTION SYSTEM AND METHOD OF OPERATION THEREIN FREESCALE
SEMICONDUCTOR, INC.    EP    06710929.8    A METHOD FOR SCHEDULING ATM CELLS AND
A DEVICE HAVING ATM CELL SCHEDULING CAPABILITIES FREESCALE SEMICONDUCTOR, INC.
   EP    06723039.1    AN ELECTRONIC DEVICE HAVING A MEMORY ELEMENT AND METHOD
OF OPERATION THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    06724650.4   
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    06735153.6    INTERLAYER DIELECTRIC UNDER STRESS
FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    06739498.1   
SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER FREESCALE
SEMICONDUCTOR, INC.    EP    06761965.0    BIAS CIRCUIT FOR A RADIO FREQUENCY
POWER-AMPLIFIER AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP   
06765736.1    A METHOD AND DEVICE FOR PROVIDING A SECURITY BREACH INDICATIVE
AUDIO ALERT FREESCALE SEMICONDUCTOR, INC.    EP    06773131.5    SUBSTRATE
CONTACT FOR A CAPPED MEMS AND METHOD OF MAKING THE SUBSTRATE CONTACT AT THE
WAFER LEVEL

 

SCHEDULE 1B (Patents)

318



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    06777374.7    METHOD ANS SYSTEM FOR
TRANSMITTING A DATUM FROM A TIME-DEPENDENT DATA STORAGE MEANS FREESCALE
SEMICONDUCTOR, INC.    EP    06777377.0    METHOD AND APPARATUS FOR TRANSMITTING
DATA IN A FLEXRAY NODE FREESCALE SEMICONDUCTOR, INC.    EP    06777421.6   
METHOD AND SYSTEM OF GROUPING INTERRUPTS FROM A TIME-DEPENDENT DATA STORAGE
MEANS FREESCALE SEMICONDUCTOR, INC.    EP    06777587.4    IMPROVEMENTS IN OR
RELATING TO BUFFER MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    EP    06777712.8
   MICROPROCESSOR AND METHOD FOR REGISTER ADDRESSING THEREIN FREESCALE
SEMICONDUCTOR, INC.    EP    06788428.8    PACKAGED INTEGRATED CIRCUIT WITH
ENHANCED THERMAL DISSIPATION FREESCALE SEMICONDUCTOR, INC.    EP    06800928.1
   A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.
   EP    06807261.0    ANALOGUE-TO-DIGITAL CONVERTER APPARATUS AND METHOD OF
REUSING AN ANALOGUE-TO-DIGITAL CONVERTER CICRCUIT FREESCALE SEMICONDUCTOR, INC.
   EP    06809343.4    ELECTROSTATIC DISCHARGE PROTECTION APPARATUS AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    06816682.6    ELECTRONIC DEVICE
INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION ADJACENT TO A STRESSOR
LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR,
INC.    EP    06816841.8    FINE PITCH INTERCONNECT AND METHOD OF MAKING
FREESCALE SEMICONDUCTOR, INC.    EP    06821265.3    NETWORK AND METHOD FOR
SETTING A TIME-BASE OF A NODE IN THE NETWORK FREESCALE SEMICONDUCTOR, INC.    EP
   06821314.9    PROTECTION CIRCUIT APPARATUS FREESCALE SEMICONDUCTOR, INC.   
EP    06830063.1    MEMORY SYSTEM AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    EP    06830820.4    POWER SUPPLY SWITCHING APPARATUS WITH
SEVERE OVERLOAD DETECTION FREESCALE SEMICONDUCTOR, INC.    EP    06831874.0   
DATA COMMUNICATION SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    EP   
06842417.5    IMAGE PROCESSING APPARATUS AND METHOD OF TRANSFERRING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.    EP    06851955.2    SEMICONDUCTOR DEVICE AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    EP    07703810.7   
COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    07705686.9    SEMICONDUCTOR DEVICE AND METHOD OF
FORMING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    07726215.2
   CALIBRATION SIGNAL GENERATOR FREESCALE SEMICONDUCTOR, INC.    EP   
07735889.3    GENERATING A FRAME OF AUDIO DATA FREESCALE SEMICONDUCTOR, INC.   
EP    07735894.3    LOW COST FAULT TOLERANT SLAVE NODE IN AN HETEROGENEOUS
NETWORK OF NODES FREESCALE SEMICONDUCTOR, INC.    EP    07756373.2    NOISE
ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP FREESCALE
SEMICONDUCTOR, INC.    EP    07756489.6    APPARATUS AND METHOD FOR ADJUSTING AN
OPERATING PARAMETER OF AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP
   07757307.9    MEMORY WITH CLOCKED SENSE AMPLIFIER FREESCALE SEMICONDUCTOR,
INC.    EP    07757316.0    SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP
LAYER TO OPTIMIZE FORMATION OF SOURCE/DRAIN STRESSOR

 

SCHEDULE 1B (Patents)

319



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    07757888.8    MEMORY CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    EP    07758028.0    STRESSOR INTEGRATION AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    EP    07758081.9    NON-VOLATILE MEMORY
WITH CONTROLLED PROGRAM/ERASE FREESCALE SEMICONDUCTOR, INC.    EP    07758334.2
   TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION FREESCALE SEMICONDUCTOR,
INC.    EP    07758336.7    LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE
WITH INTEGRATED THROUGH HOLE TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND
ASSOCIATED METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    EP   
07760578.0    SYSTEM AND METHOD FOR SHARING RESET AND BACKGROUND COMMUNICATION
ON A SINGLE MCU PIN FREESCALE SEMICONDUCTOR, INC.    EP    07777658.1    DYNAMIC
TIMING ADJUSTMENT IN A CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    EP   
07789692.6    CIRCUIT ARRANGEMENT FOR FILTERING UNWANTED SIGNALS FROM A CLOCK
SIGNAL, PROCESSING SYSTEM AND METHOD OF FILTERING UNWANTED SIGNALS FROM A CLOCK
SIGNAL FREESCALE SEMICONDUCTOR, INC.    EP    07789911.0    DIGITAL SQUIB DRIVER
FREESCALE SEMICONDUCTOR, INC.    EP    07789925.0    INTEGRATED CIRCUIT
COMPRISING ERROR CORRECTION LOGIC, AND A METHOD OF ERROR CORRECTION FREESCALE
SEMICONDUCTOR, INC.    EP    07797098.6    FLEXIBLE MACROBLOCK ORDERING WITH
REDUCED DATA TRAFFIC AND POWER CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    EP
   07797139.8    MESSAGE BUFFER FOR A RECEIVER APPARATUS ON A COMMUNICATIONS BUS
FREESCALE SEMICONDUCTOR, INC.    EP    07798752.7    VIDEO INFORMATION
PROCESSING SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING FREESCALE
SEMICONDUCTOR, INC.    EP    07805073.9    CIRCUIT, INTEGRATED CIRCUIT AND
METHOD FOR DISSIPATING HEAT FROM AN INDUCTIVE LOAD FREESCALE SEMICONDUCTOR, INC.
   EP    07805075.4    INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION
THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    07814592.7    SCALING VIDEO
PROCESSING COMPLEXITY BASED ON POWER SAVINGS FACTOR FREESCALE SEMICONDUCTOR,
INC.    EP    07814883.0    SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    07826062.7    MOTOR
CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR
SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR FREESCALE
SEMICONDUCTOR, INC.    EP    07826833.1    METHOD, INTEGRATED CIRCUIT, AND
COMMUNICATION UNIT FOR SCHEDULING A PROCESSING OF PACKET STREAM CHANNELS
FREESCALE SEMICONDUCTOR, INC.    EP    07840436.5    LOCALIZED CONTENT ADAPTIVE
FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING FREESCALE SEMICONDUCTOR, INC.   
EP    07843360.4    METHOD OF MAKING A CONTACT ON A BACKSIDE OF A DIE FREESCALE
SEMICONDUCTOR, INC.    EP    07853658.8    METHOD OF PACKAGING A SEMICONDUCTOR
DEVICE AND A PREFABRICATED CONNECTOR FREESCALE SEMICONDUCTOR, INC.    EP   
07854550.6    DYNAMIC ALLOCATION OF MESSAGE BUFFERS FREESCALE SEMICONDUCTOR,
INC.    EP    07859537.8    DATA PROCESSOR PERFORMANCE PREDICTION FREESCALE
SEMICONDUCTOR, INC.    EP    08710075.6    MIXER CIRCUIT

 

SCHEDULE 1B (Patents)

320



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    08713946.5    MULTI-LAYER SOURCE/DRAIN
STRESSOR FREESCALE SEMICONDUCTOR, INC.    EP    08719701.8    TONE MONITORING
APPARATUS AND METHOD OF IDENTIFYING A TONE FREESCALE SEMICONDUCTOR, INC.    EP
   08727500.4    METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE FREESCALE
SEMICONDUCTOR, INC.    EP    08727504.6    METHOD OF MAKING A SEMICONDUCTOR
DEVICE HAVING HIGH VOLTAGE TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND
LOGIC TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    EP    08729114.2   
MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    EP    08729512.7   
SOURCE/DRAIN STRESSOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP   
08730837.5    ANALOG TO DIGITAL CONVERTER WITH AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    EP    08737801.4    A SYSTEM AND A METHOD FOR SELECTING A
CACHE WAY FREESCALE SEMICONDUCTOR, INC.    EP    08746993.8    THREAD
DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    EP    08751147.3    METHOD AND APPARATUS FOR DECODING RECEIVED DATA
SIGNALS FREESCALE SEMICONDUCTOR, INC.    EP    08751258.8    DISPLAY CONTROLLER,
IMAGE PROCESSING SYSTEM, DISPLAY SYSTEM, APPARATUS AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    EP    08754938.2    LOW VOLTAGE DATA PATH IN
MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    EP    08763210.5    APPARATUS AND
A METHOD FOR DETECTING FAULTS IN THE DELIVERY OF ELECTRICAL POWER TO ELECTRICAL
LOADS FREESCALE SEMICONDUCTOR, INC.    EP    08763466.3    PROCESSING
POSITION-RELATED INPUT DATA FROM A ROTATIONAL MACHINE WHOSE ANGULAR SPEED IS
VARIABLE FREESCALE SEMICONDUCTOR, INC.    EP    08771855.7    METHOD OF
PACKAGING AN INTEGRATED CIRCUIT DIE FREESCALE SEMICONDUCTOR, INC.    EP   
08776432.0    MEMORY SYSTEM AND SEMICONDUCTOR DEVICE THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    08781552.8    INTERCONNECT IN A MULTI-ELEMENT
PACKAGE FREESCALE SEMICONDUCTOR, INC.    EP    08781984.3    SEMICONDUCTOR
DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE FREESCALE SEMICONDUCTOR, INC.
   EP    08782025.4    DUAL GATE OXIDE DEVICE INTEGRATION FREESCALE
SEMICONDUCTOR, INC.    EP    08789549.6    POLY-RESISTOR, AND LINEAR AMPLIFIER
FREESCALE SEMICONDUCTOR, INC.    EP    08789638.7    HETERO-STRUCTURE FIELD
EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR AND METHOD FOR MANUFACTURING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    EP    08807471.1    AN ELECTROSTATIC
DISCHARGE PROTECTION CIRCUIT, EQUIPMENT AND METHOD FREESCALE SEMICONDUCTOR, INC.
   EP    08807502.3    METHOD OF FORMING A POWER SEMICONDUCTOR DEVICE AND POWER
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    08858814.0    ERROR
DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY FREESCALE
SEMICONDUCTOR, INC.    EP    08867823.0    3-D SEMICONDUCTOR DIE STRUCTURE WITH
CONTAINING FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    EP    08872032.1
   ELECTROSTATIC DISCHARGE PROTECTION

 

SCHEDULE 1B (Patents)

321



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    08875847.9    COMMUNICATING ON AN
ELECTRICAL BUS FREESCALE SEMICONDUCTOR, INC.    EP    08875848.7   
COMPUTATIONAL GENERATION OF NARROW-BANDWIDTH DIGITAL SIGNALS FREESCALE
SEMICONDUCTOR, INC.    EP    08875934.5    FLEXIBLE BUS DRIVER FREESCALE
SEMICONDUCTOR, INC.    EP    08875951.9    TRANSISTOR POWER SWITCH DEVICE
RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN FREESCALE SEMICONDUCTOR, INC.
   EP    09171681.1    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.    EP    09714840.7    MICROELECTROMECHANICAL
SYSTEMS COMPONENT AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    EP
   09715944.6    RESISTOR TRIGGERED ELECTROSTATIC DISCHARGE PROTECTION FREESCALE
SEMICONDUCTOR, INC.    EP    09720623.9    READ REFERENCE TECHNIQUE WITH CURRENT
DEGRADATION PROTECTION FREESCALE SEMICONDUCTOR, INC.    EP    09727967.3    DUAL
GATE LATERAL DIFFUSED MOS TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    EP   
09731806.7    SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS SENSOR
FREESCALE SEMICONDUCTOR, INC.    EP    09764060.1    TRANSISTOR POWER SWITCH
DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS FREESCALE SEMICONDUCTOR, INC.
   EP    09786286.6    CIRCUIT AND METHOD FOR SPEED MONITORING OF AN ELECTRIC
MOTOR FREESCALE SEMICONDUCTOR, INC.    EP    09786287.4    METHOD, SYSTEM AND
INTEGRATED CIRCUIT FOR ACCESS TO A MEMORY ELEMENT FREESCALE SEMICONDUCTOR, INC.
   EP    09786290.8    DETERMINING INITIAL ROTOR POSITION OF AN ALTERNATING
CURRENT MOTOR FREESCALE SEMICONDUCTOR, INC.    EP    09786348.4    SEMICONDUCTOR
STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR STRUCTURE AND A
METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   EP    09786706.3    TOUCH-SCREEN INTERFACE CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    EP    09786707.1    BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE
FREESCALE SEMICONDUCTOR, INC.    EP    09786896.2    INTEGRATED CIRCUIT
COMPRISING TRACE LOGIC AND METHOD FOR PROVIDING TRACE INFORMATION FREESCALE
SEMICONDUCTOR, INC.    EP    09787296.4    INTEGRATED CIRCUIT COMPRISING VOLTAGE
MODULATION CIRCUITRY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP   
09787302.0    DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD FREESCALE
SEMICONDUCTOR, INC.    EP    09787303.8    DIVERSITY RECEIVER AND TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.    EP    09787356.6    WIRELESS COMMUNICATION
DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER AMPLIFIER THEREFOR
FREESCALE SEMICONDUCTOR, INC.    EP    09800718.0    DEBUG MESSAGE GENERATION
USING A SELECTED ADDRESS TYPE FREESCALE SEMICONDUCTOR, INC.    EP    09800726.3
   BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE FREESCALE SEMICONDUCTOR,
INC.    EP    09807470.1    HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS
APPLICATIONS AND METHOD OF FORMING A HIGH POWER SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    EP    09808557.4    TRANSISTOR WITH GAIN VARIATION
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    EP    09820959.6    INTERRUPT
ACKNOWLEDGMENT IN A DATA PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

322



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    09822395.1    METHOD OF MAKING A SPLIT
GATE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    EP    09830864.6    TOUCH
SENSOR PANEL USING REGIONAL AND LOCAL ELECTRODES TO INCREASE NUMBER OF SENSE
LOCATIONS FREESCALE SEMICONDUCTOR, INC.    EP    09832363.7    ERROR DETECTION
IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    EP
   09839931.4    INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY
FOR CONTROLLING A FREQUENCY SOURCE FREESCALE SEMICONDUCTOR, INC.    EP   
09840268.8    PROCESSING DATA FLOWS FREESCALE SEMICONDUCTOR, INC.    EP   
09842554.9    RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND
METHOD FOR SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED FREESCALE
SEMICONDUCTOR, INC.    EP    09842903.8    A METHOD AND SYSTEM ARRANGED FOR
FILTERING AN IMAGE FREESCALE SEMICONDUCTOR, INC.    EP    09844556.2    TONE
RELAY SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    EP    09844559.6   
INTEGRATED CIRCUIT AND INTEGRATED CIRCUIT PACKAGE FREESCALE SEMICONDUCTOR, INC.
   EP    09846747.5    INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    09847273.1    INTEGRATED
CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE ADJUSTMENT FREESCALE
SEMICONDUCTOR, INC.    EP    09847274.9    INTEGRATED CIRCUIT, TRANSCEIVER AND
METHOD FOR LEAKAGE CANCELLATION IN A RECEIVE PATH FREESCALE SEMICONDUCTOR, INC.
   EP    09847275.6    DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK
ELEMENT, NETWORK, AND METHOD FOR UPDATING A DATA STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    EP    09847522.1    SIGNAL PROCESSING SYSTEM, INTEGRATED
CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    09849718.3    DUTY CYCLE CORRECTOR AND DUTY CYCLE
CORRECTION METHOD FREESCALE SEMICONDUCTOR, INC.    EP    09851059.7    RESPONSE
TO WEAROUT IN AN ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    EP   
09851060.5    CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    EP    09851225.4    ADVANCED COMMUNICATION
CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS FREESCALE
SEMICONDUCTOR, INC.    EP    09851400.3    VERTICAL POWER TRANSISTOR DEVICE,
SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING A VERTICAL POWER TRANSISTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    EP    09851401.1    PUMP SYSTEM AND MOTORIZED
VEHICLE FREESCALE SEMICONDUCTOR, INC.    EP    09851596.8    METHOD AND SYSTEM
FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES OUTSIDE OF AN
OPERATING SYSTEM ENVIRONMENT FREESCALE SEMICONDUCTOR, INC.    EP    09851597.6
   RECEIVER AND METHOD FOR EQUALIZING SIGNALS FREESCALE SEMICONDUCTOR, INC.   
EP    09851598.4    INTEGRATED CIRCUIT AND METHOD FOR REDUCING VIOLATIONS OF A
TIMING COSTRAINT FREESCALE SEMICONDUCTOR, INC.    EP    09851600.8    BYPASS
CAPACITOR CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN INTEGRATED
CIRCUIT DIE

 

SCHEDULE 1B (Patents)

323



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    10712502.3    CHIP DAMAGE DETECTION
DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
EP    10736186.7    DUAL HIGH-K OXIDES WITH SiGe CHANNEL FREESCALE
SEMICONDUCTOR, INC.    EP    10736189.1    AUTHENTICATED DEBUG ACCESS FOR FIELD
RETURNS FREESCALE SEMICONDUCTOR, INC.    EP    10738898.5    SUBSTRATE BONDING
WITH METAL GERMANIUM SILICON MATERIAL FREESCALE SEMICONDUCTOR, INC.    EP   
10741553.1    EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE FREESCALE
SEMICONDUCTOR, INC.    EP    10742033.3    INTEGRATED CIRCUIT, ELECTRONIC DEVICE
AND ESD PROTECTION THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    10744102.4   
DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH FREESCALE SEMICONDUCTOR, INC.    EP
   10746596.5    CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK
PATHS HAVING INDEPENDENT DELAYS FREESCALE SEMICONDUCTOR, INC.    EP   
10749489.0    INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING
SIGNAL FOR CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR,
INC.    EP    10756542.6    VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER
FREESCALE SEMICONDUCTOR, INC.    EP    10762036.1    NEGATIVE VOLTAGE GENERATION
FREESCALE SEMICONDUCTOR, INC.    EP    10762097.3    SENSOR DEVICE WITH REDUCED
PARASITIC-INDUCED ERROR FREESCALE SEMICONDUCTOR, INC.    EP    10764819.8   
THROUGH SUBSTRATE VIAS FREESCALE SEMICONDUCTOR, INC.    EP    10775238.8   
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM FREESCALE
SEMICONDUCTOR, INC.    EP    10776806.1    INTEGRATED CIRCUIT DEVICE, ELECTRONIC
DEVICE AND METHOD FOR DETECTING TIMING VIOLATIONS WITHIN A CLOCK SIGNAL
FREESCALE SEMICONDUCTOR, INC.    EP    10778097.5    DEVICE WITH PROXIMITY
DETECTION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    EP    10786551.1    METHOD
AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE FREESCALE SEMICONDUCTOR,
INC.    EP    10786554.5    PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE
ALTERATION OF ADDRESS TRANSLATION FREESCALE SEMICONDUCTOR, INC.    EP   
10795792.0    POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE
ACCURACY FREESCALE SEMICONDUCTOR, INC.    EP    10797771.2    RECEIVER WITH
AUTOMATIC GAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    EP    10798596.2   
METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    10805821.5   
INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD OF MANUFACTURE
THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    10806982.4    PULSE WIDTH
MODULATION FREQUENCY CONVERSION FREESCALE SEMICONDUCTOR, INC.    EP   
10809168.7    VOLTAGE SWITCHING CIRCUITRY, INTEGRATED DEVICE AND INTEGRATED
CIRCUIT, AND METHOD OF VOLTAGE SWITCHING FREESCALE SEMICONDUCTOR, INC.    EP   
10814136.7    MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION
FREESCALE SEMICONDUCTOR, INC.    EP    10817624.9    MEMORY DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    EP    10818094.4    TACTILE INPUT DEVICE,
MICROPROCESSOR SYSTEM AND METHOD FOR CONTROLLING A TACTILE INPUT

 

SCHEDULE 1B (Patents)

324



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    10819201.4    SEMICONDUCTOR DEVICE WITH
OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    EP    10820978.4    CAPACITIVE TOUCH SENSOR DEVICE
CONFIGURATION SYSTEMS AND METHODS FREESCALE SEMICONDUCTOR, INC.    EP   
10825377.4    SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR
REDUCING CRACK PROPAGATION FREESCALE SEMICONDUCTOR, INC.    EP    10830402.3   
ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF FREESCALE SEMICONDUCTOR,
INC.    EP    10831941.9    MEMORY DEVICE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    EP    10831984.9    METHODS AND APPARATUS FOR PERFORMING
CAPACITIVE TOUCH SENSING AND PROXIMITY DETECTION FREESCALE SEMICONDUCTOR, INC.
   EP    10831985.6    SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A
CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.    EP    10843791.4    A NETWORK
ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR PROVIDING
A TELEPHONY CONNECTION FREESCALE SEMICONDUCTOR, INC.    EP    10845951.2    BOND
PAD WITH MULTIPLE LAYER OVER PAD METALLIZATION AND METHOD OF FORMATION FREESCALE
SEMICONDUCTOR, INC.    EP    10846022.1    DETECTOR AND METHOD FOR DETECTING AN
OSCILLATORY SIGNAL AMONG NOISE FREESCALE SEMICONDUCTOR, INC.    EP    10846024.7
   DATA PROCESSING METHOD, DATA PROCESSOR AND APPARATUS INCLUDING A DATA
PROCESSOR FREESCALE SEMICONDUCTOR, INC.    EP    10848291.0    POWER GATING
CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING SYSTEM, ELECTRONIC
DEVICE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    10848292.8   
TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET
FREESCALE SEMICONDUCTOR, INC.    EP    10849332.1    MULTI-CHANNEL SNIFFER
SYSTEM AND METHOD FOR MULTI-CHANNEL SNIFFER SYNCHRONIZATION FREESCALE
SEMICONDUCTOR, INC.    EP    10849762.9    AUDIO COMMUNICATION DEVICE, METHOD
FOR OUTPUTTING AN AUDIO SIGNAL, AND COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    EP    10852813.4    INFORMATION PROCESSING DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    EP    10852816.7    METHOD FOR PROVIDING
DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND INTEGRATED CIRCUIT
DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    10854977.5    DISPLAY
CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING IMAGE DATA
FREESCALE SEMICONDUCTOR, INC.    EP    10854978.3    ELECTRONIC CIRCUIT, SAFETY
CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET SIGNAL FREESCALE
SEMICONDUCTOR, INC.    EP    10854979.1    CLOCK CIRCUIT FOR PROVIDING AN
ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC DEVICE WITH A CLOCK CIRCUIT
AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL FREESCALE
SEMICONDUCTOR, INC.    EP    10855252.2    LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND
FREQUENCY DIVIDER FREESCALE SEMICONDUCTOR, INC.    EP    10855254.8    APPARATUS
AND METHOD FOR REDUCING PROCESSOR LATENCY FREESCALE SEMICONDUCTOR, INC.    EP   
10856351.1    VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF
VIDEO DATA FREESCALE SEMICONDUCTOR, INC.    EP    10856352.9    PUSH-PUSH
OSCILLATOR CIRCUIT

 

SCHEDULE 1B (Patents)

325



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    10856354.5    MEMORY MANAGEMENT UNIT FOR
A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND METHOD FOR MANAGING MEMORY
FREESCALE SEMICONDUCTOR, INC.    EP    10858059.8    LOW-VOLTAGE EXIT DETECTOR,
ERROR DETECTOR, LOW-VOLTAGE SAFE CONTROLLER, BROWN-OUT DETECTION METHOD, AND
BROWN-OUT SELF-HEALING METHOD FREESCALE SEMICONDUCTOR, INC.    EP    10858361.8
   DECODER FOR DETERMINING A SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED
OBJECT BASED ON SIGNALS OF A CAPACTIVE SENSOR AND METHOD FOR DETERMINING A
SUBSTANCE OR MATERIAL STRUCTURE OF A DETECTED OBJECT BASED ON SIGNALS ON A
CAPACTIVE SENSOR FREESCALE SEMICONDUCTOR, INC.    EP    10859964.8    INTEGRATED
CIRCUIT DEVICE AND METHOD FOR DETECTING AN EXCESSIVE VOLTAGE STATE FREESCALE
SEMICONDUCTOR, INC.    EP    10860036.2    METHOD FOR ENABLING CALIBRATION
DURING START-UP OF A MICRO CONTROLLER UNIT AND INTEGRATED CIRCUIT THEREFOR
FREESCALE SEMICONDUCTOR, INC.    EP    10860038.8    METHOD FOR BIT RATE CONTROL
WITHIN A SCALABLE VIDEO CODING SYSTEM AND SYSTEM THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    10860047.9    METHOD AND APPARATUS FOR MANAGING
POWER IN A MULTI-CORE PROCESSOR FREESCALE SEMICONDUCTOR, INC.    EP   
10860114.7    AN INTEGRATED CIRCUIT AND A METHOD OF POWER MANAGEMENT OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    11167376.0    VIDEO
PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR DECODING AN ENCODED
VIDEO STREAM FREESCALE SEMICONDUCTOR, INC.    EP    11167377.8    VIDEO
PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A TRANSFER
OF INFORMATION BETWEEN A MEMORY UNIT AND A DECODER FREESCALE SEMICONDUCTOR, INC.
   EP    11170004.3    BATTERY CELL EQUALIZER SYSTEM FREESCALE SEMICONDUCTOR,
INC.    EP    11170039.9    CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO
DIGITAL CONVERTER WITH VARIABLE RESOLUTION FREESCALE SEMICONDUCTOR, INC.    EP
   11170299.9    MEMORY WITH LOW VOLTAGE MODE OPERATION FREESCALE SEMICONDUCTOR,
INC.    EP    11170583.6    ANALOG-TO-DIGITAL CONVERTER HAVING A SINGLE SET OF
COMPARATORS FOR A MULTI-STAGE SAMPLING CIRCUIT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    EP    11176316.5    MEMS PRESSURE SENSOR DEVICE AND
METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    EP    11176611.9   
PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA FREESCALE SEMICONDUCTOR, INC.    EP    11176623.4    CHARGE PUMP
HAVING RAMP RATE CONTROL FREESCALE SEMICONDUCTOR, INC.    EP    11177484.0   
DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH CACHE BYPASS FREESCALE
SEMICONDUCTOR, INC.    EP    11184861.0    METHOD OF MAKING A
MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE FREESCALE SEMICONDUCTOR, INC.   
EP    11185418.8    AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION
TARGETING NARROW DESIGN WINDOWS FREESCALE SEMICONDUCTOR, INC.    EP   
11185452.7    INTEGRATED ANTENNA PACKAGE FREESCALE SEMICONDUCTOR, INC.    EP   
11188965.5    AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME

 

SCHEDULE 1B (Patents)

326



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    11733213.0    NON-VOLATILE MEMORY DEVICE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    11737455.3    DATA
PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    EP    11737456.1    QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING
APPARATUS AND METHODS FREESCALE SEMICONDUCTOR, INC.    EP    11754552.5   
OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A POWER SWITCH FREESCALE
SEMICONDUCTOR, INC.    EP    11754553.3    OVERCURRENT PROTECTION DEVICE AND
METHOD OF OPERATING A POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    EP   
11766306.2    SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.   
EP    11777760.7    OPEN CIRCUIT DETECTOR AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    EP    11777773.0    OVERVOLTAGE PROTECTION CIRCUIT FOR AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    11787069.1    DATA
PROCESSOR HAVING MULTIPLE LOW POWER MODES FREESCALE SEMICONDUCTOR, INC.    EP   
11796147.4    SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.    EP    11807201.6    TRANSMISSION GATE CIRCUITRY
FOR HIGH VOLTAGE TERMINAL FREESCALE SEMICONDUCTOR, INC.    EP    11854624.1   
INTEGRATED CIRCUIT DEVICE AND METHOD FOR PERFORMING CONDITIONAL NEGATION OF DATA
FREESCALE SEMICONDUCTOR, INC.    EP    11855941.8    INTEGRATED CIRCUIT DEVICE
AND METHOD FOR CALCULATING A PREDICATE VALUE FREESCALE SEMICONDUCTOR, INC.    EP
   11856370.9    PHASED-ARRAY RECEIVER, RADAR SYSTEM AND VEHICLE FREESCALE
SEMICONDUCTOR, INC.    EP    11856420.2    DEVICE AND METHOD FOR COMPUTING A
FUNCTION VALUE OF A FUNCTION FREESCALE SEMICONDUCTOR, INC.    EP    11857416.9
   SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR,
INC.    EP    11857657.8    INTEGRATED CIRCUIT DEVICE, VOLTAGE REGULATION
CIRCUITRY AND METHOD FOR REGULATING A VOLTAGE SUPPLY SIGNAL FREESCALE
SEMICONDUCTOR, INC.    EP    11858080.2    INTEGRATED CIRCUIT DEVICE, POWER
MANAGEMENT MODULE AND METHOD FOR PROVIDING POWER MANAGEMENT FREESCALE
SEMICONDUCTOR, INC.    EP    12151623.1    MEMS SENSOR WITH DUAL PROOF MASSES
FREESCALE SEMICONDUCTOR, INC.    EP    12151630.6    MEMS SENSOR WITH FOLDED
TORSION SPRINGS FREESCALE SEMICONDUCTOR, INC.    EP    12151635.5    IN-LINE
REGISTER FILE BITCELL FREESCALE SEMICONDUCTOR, INC.    EP    12151640.5   
METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY FREESCALE SEMICONDUCTOR, INC.    EP    12151642.1   
MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER FREESCALE SEMICONDUCTOR, INC.    EP
   12154159.3    MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME FREESCALE
SEMICONDUCTOR, INC.    EP    12154237.7    DIGITAL METHOD TO OBTAIN THE I-V
CURVES OF NVM BITCELLS FREESCALE SEMICONDUCTOR, INC.    EP    12154277.3    VIAS
BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY FREESCALE SEMICONDUCTOR, INC.
   EP    12154287.2    MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF
MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    EP    12159924.5    SYNCHRONOUS
DATA PROCESSING SYSTEM AND METHOD

 

SCHEDULE 1B (Patents)

327



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    12159961.7    MEMORY CONTROLLER ADDRESS
AND DATA PIN MULTIPLEXING FREESCALE SEMICONDUCTOR, INC.    EP    12160380.7   
SELECTABLE THRESHOLD RESET CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP   
12162868.9    MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION FREESCALE
SEMICONDUCTOR, INC.    EP    12164037.9    CACHE MEMORY WITH DYNAMIC LOCKSTEP
SUPPORT FREESCALE SEMICONDUCTOR, INC.    EP    12164961.0    SELECTIVE ROUTING
OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF FREESCALE SEMICONDUCTOR, INC.    EP
   12169620.7    DUAL PORT PRESSURE SENSOR FREESCALE SEMICONDUCTOR, INC.    EP
   12169865.8    ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY
FREESCALE SEMICONDUCTOR, INC.    EP    12170078.5    METHOD AND APPARATUS FOR
GENERATING GATE-LEVEL ACTIVITY DATA FOR USE IN CLOCK GATING EFFICIENCY ANALYSIS
FREESCALE SEMICONDUCTOR, INC.    EP    12174843.8    COMBINED OUTPUT BUFFER AND
ESD DIODE DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    12174973.3    FUSED BUSS
FOR PLATING FEATURES ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    EP
   12175266.1    CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL
CONVERTER FREESCALE SEMICONDUCTOR, INC.    EP    12179289.9    SEMICONDUCTOR
DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH VIA FORMATION USING LEAD
FRAMES WITH ATTACHED SIGNAL CONDUITS FREESCALE SEMICONDUCTOR, INC.    EP   
12179294.9    SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT FREESCALE SEMICONDUCTOR,
INC.    EP    12179305.3    MOSFET MISMATCH CHARACTERIZATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    EP    12180251.6    INCIDENT CAPACITIVE SENSOR FREESCALE
SEMICONDUCTOR, INC.    EP    12180259.9    MEMORY MANAGEMENT UNIT (MMU) HAVING
REGION DESCRIPTOR GLOBALIZATION CONTROLS AND METHOD OF OEPRATION FREESCALE
SEMICONDUCTOR, INC.    EP    12180945.3    METHOD OF MAKING A SEMICONDUCTOR
DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY FREESCALE SEMICONDUCTOR, INC.   
EP    12185914.4    VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    EP    12185932.6    INTERFACE SYSTEM AND METHOD WITH
BACKWARD COMPATABILITY FREESCALE SEMICONDUCTOR, INC.    EP    12185946.6   
METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES FREESCALE SEMICONDUCTOR,
INC.    EP    12186133.0    ROTARY DISK GYROSCOPE FREESCALE SEMICONDUCTOR, INC.
   EP    12186147.0    STACKED SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR,
INC.    EP    12186166.0    STACKED SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    EP    12187977.9    SYSTEMS AND METHODS FOR
SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES FREESCALE SEMICONDUCTOR,
INC.    EP    12189879.5    SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    12191704.1    A
METHOD OF DECODING A RECEIVED SC-FDMA SYMBOL IN A RECEIVER IN A OFDM
COMMUNICATION SYSTEM, A RECEIVER, AN APPARATUS, AN OFDM COMMUNICATION SYSTEM AND
A COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    EP    12193879.9   
METHOD AND APPARATUS FOR NETWORK STREAMING

 

SCHEDULE 1B (Patents)

328



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    12194444.1    METHOD AND SYSTEM FOR
PROCESSING DATA FLOWS FREESCALE SEMICONDUCTOR, INC.    EP    12194468.0   
PACKAGED LEADLESS SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    EP   
12194494.6    WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE
HAVING A POWER AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP   
12194503.4    METHOD AND APPARATUS FOR RESETTING AT LEAST ONE NODE WITHIN A CPRI
RADIO BASE STATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    EP    12196094.2   
EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY ARE INCORPORATED
FREESCALE SEMICONDUCTOR, INC.    EP    13150356.7    SYSTEM AND METHOD FOR
PROCESSING DATA FLOWS FREESCALE SEMICONDUCTOR, INC.    EP    13150503.4   
CHANNEL ESTIMATION IN WIRELESS COMMUNICATION FREESCALE SEMICONDUCTOR, INC.    EP
   13150825.1    PIPELINED ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER
CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    EP    13151698.1    STRUCTURE AND
METHOD FOR HEALING TUNNEL DIELECTRIC OF NON-VOLATILE MEMORY CELLS FREESCALE
SEMICONDUCTOR, INC.    EP    13151789.8    SEMICOCNDUCTOR DEVICE HAVING
DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS OF DIFFERING DENSITIES AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    13151793.0    A DELAY
LINE PHASE SHIFTER WITH SELECTABLE PHASE SHIFT FREESCALE SEMICONDUCTOR, INC.   
EP    13151802.9    AN ADJUSTABLE POWER SPLITTER AND CORRESPONDING METHODS AND
APPARATUS FREESCALE SEMICONDUCTOR, INC.    EP    13151813.6    ENCAPSULANT WITH
COROSION INHIBITOR FREESCALE SEMICONDUCTOR, INC.    EP    13151824.3    METHOD
FOR FORMING DIE ASSEMBLY WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    EP
   13155182.2    METHOD FOR IMPLEMENTING SECURITY OF NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.    EP    13160459.7    RANDOM VALUE PRODUCTION
METHODS AND SYSTEMS FREESCALE SEMICONDUCTOR, INC.    EP    13161733.4   
MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS FREESCALE SEMICONDUCTOR, INC.
   EP    13161832.4    WRITE CONTENTION-FREE, NOISE-TOLERANT MULTIPORT BITCELL
FREESCALE SEMICONDUCTOR, INC.    EP    13161836.5    LOGIC TRANSISTOR AND
NON-VOLATILE MEMORY CELL INTEGRATION FREESCALE SEMICONDUCTOR, INC.    EP   
13161838.1    RERAM DEVICE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    EP   
13161840.7    Sharing Stacked BJT Clamps for System Level ESD Protection
FREESCALE SEMICONDUCTOR, INC.    EP    13161848.0    SAMPLE AND HOLD CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    EP    13161850.6    ERASING A NON-VOLATILE
MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC) FREESCALE SEMICONDUCTOR,
INC.    EP    13167454.1    MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR
MULTICHANNEL RECEIVER MONITORING FREESCALE SEMICONDUCTOR, INC.    EP   
13167459.0    MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER
MONITORING FREESCALE SEMICONDUCTOR, INC.    EP    13169490.3    INTEGRATED
CIRCUIT DIE ASSEMBLY WITH HEAT SPREADER FREESCALE SEMICONDUCTOR, INC.    EP   
13169521.5    PROCESSOR RESOURCE AND EXECUTION PROTECTION METHODS AND APPARATUS

 

SCHEDULE 1B (Patents)

329



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    13169541.3    STRESS-BASED TECHNIQUES FOR
DETECTING AN IMMINENT READFAILURE IN A NON-VOLATILE MEMORY ARRAY FREESCALE
SEMICONDUCTOR, INC.    EP    13169553.8    CLOCKED MEMORY WITH WORD LINE
ACTIVATION DURING A FIRST PORTION OF THE CLOCK CYCLE FREESCALE SEMICONDUCTOR,
INC.    EP    13169562.9    CLOCKED MEMORY WITH LATCHING PREDECODER CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    EP    13169572.8    VRS INTERFACE WITH 1/T
ARMING FUNCTION FREESCALE SEMICONDUCTOR, INC.    EP    13169578.5    SENSING
DEVICE AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    EP   
13169583.5    Synchronous Rectifier Timer for Discontinuous Mode DC/DC Converter
FREESCALE SEMICONDUCTOR, INC.    EP    13172863.6    FILM-ASSIST MOLDED GEL-FILL
CAVITY PACKAGE WITH OVERFLOW RESERVOIR FREESCALE SEMICONDUCTOR, INC.    EP   
13172879.2    POWER TRANSISTOR WITH HEAT DISSIPATION AND METHOD THEREFORE
FREESCALE SEMICONDUCTOR, INC.    EP    13172894.1    SEMICONDUCTOR DEVICE AND
DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    EP    13173216.6    DEVICE PACKAGE WITH RIGID
INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    EP    13173226.5    SEMICONDUCTOR DEVICE AND DRIVER
CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE INTERCONNECTED THROUGH A DIODE
CIRCUIT, AND METHOD OF MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    EP
   13173238.0    Sensor Package and Method of Forming Same FREESCALE
SEMICONDUCTOR, INC.    EP    13173268.7    SEMICONDUCTOR DEVICE PACKAGE AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    EP    13173277.8    HIGH
BREAKDOWN VOLTAGE LDMOS DEVICE FREESCALE SEMICONDUCTOR, INC.    EP    13173286.9
   Angular Rate Sensor With Quadrature Error Compensation FREESCALE
SEMICONDUCTOR, INC.    EP    13177131.3    METHODS AND SYSTEMS FOR ADJUSTING NVM
CELL BIAS CONDITIONS BASED UPON OPERATING TEMPERATURE TO REDUCE PERFORMANCE
DEGRADATION FREESCALE SEMICONDUCTOR, INC.    EP    13177161.0    METHODS AND
SYSTEMS FOR ADJUSTING NVM CELL BIAS CONDITIONS FOR PROGRAM/ERASE OPERATIONS TO
REDUCE PERFORMANCE DEGRADATION FREESCALE SEMICONDUCTOR, INC.    EP    13177186.7
   CAPACITIVE PRESSURE SENSOR IN AN OVERMOLDED PACKAGE FREESCALE SEMICONDUCTOR,
INC.    EP    13177826.8    RERAM DEVICE STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   EP    13178058.7    VARIABLE RELUCTANCE SENSOR INTERFACE WITH INTEGRATION
BASED ARMING THRESHOLD FREESCALE SEMICONDUCTOR, INC.    EP    13179520.5   
STACKED MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    EP    13179539.5    LOW
DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE REFERENCE FREESCALE
SEMICONDUCTOR, INC.    EP    13179559.3    ADAPTIVE ERROR CORRECTION FOR
NON-VOLATILE MEMORIES FREESCALE SEMICONDUCTOR, INC.    EP    13179567.6   
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING

 

SCHEDULE 1B (Patents)

330



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    EP    13179577.5    PRESSURE SENSOR WITH
DIFFERENTIAL CAPACITIVE OUTPUT FREESCALE SEMICONDUCTOR, INC.    EP    13179590.8
   LEADFRAMES, AIR-CAVITY PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT
HOLES, AND METHODS OF THEIR MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    EP   
13180554.1    TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR
CALIBRATION FREESCALE SEMICONDUCTOR, INC.    EP    13183320.4    SEMICONDUCTOR
DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND METHODS OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    EP    13183355.0    QUIESCENT CURRENT
DETERMINATION USING IN-PACKAGE VOLTAGE MEASUREMENTS FREESCALE SEMICONDUCTOR,
INC.    EP    13183374.1    Matrix Lid Heatspreader for Flip Chip Package
FREESCALE SEMICONDUCTOR, INC.    EP    13183405.3    NON-VOLATILE MEMORY (NVM)
WITH ADAPTIVE WRITE OPERATIONS FREESCALE SEMICONDUCTOR, INC.    EP    13183411.1
   SYSTEMS AND METHODS FOR CODE PROTECTION IN NON-VOLATILE MEMORY SYSTEMS
FREESCALE SEMICONDUCTOR, INC.    EP    13183417.8    NVM WITH CHARGE PUMP AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    EP    13184575.2    VOLTAGE
TRANSLATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    EP    13184837.6    THERMAL
SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO FREESCALE SEMICONDUCTOR, INC.   
EP    13275126.4    VEHICLE-BORNE RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA
DELTA ANALOG-TO-DIGITAL CONVERTERS, AND METHODS OF THEIR OPERATION FREESCALE
SEMICONDUCTOR, INC.    EP    94109689.3    METHOD AND STRUCTURE FOR FORMING AN
INTEGRATED CIRCUIT PATTE RN ON A SEMICONDUCTOR SUBSTRAT E FREESCALE
SEMICONDUCTOR, INC.    EP    99118540.6    PROGRAMMABLE DELAY CONTROL IN A
MEMORY FREESCALE SEMICONDUCTOR, INC.    FR    02729351.3    COMPONENT WITH
FILTER AND METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    FR   
04810477.2    APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING
MULTIPLE TIME DOMAINS FREESCALE SEMICONDUCTOR, INC.    FR    09787356.6   
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.    FR    09803305.3    BRANCH
TARGET BUFFER ALLOCATION FREESCALE SEMICONDUCTOR, INC.    FR    09846744.2   
MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING
FREESCALE SEMICONDUCTOR, INC.    FR    10712502.3    CHIP DAMAGE DETECTION
DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.   
GB    0325852.2    METHOD AND DEVICE FOR DERIVING A PREDISTORTED SIGNAL
FREESCALE SEMICONDUCTOR, INC.    GB    02729351.3    COMPONENT WITH FILTER AND
METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    GB    04810477.2   
APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS FREESCALE SEMICONDUCTOR, INC.    GB    08713946.5    MULTI-LAYER
SOURCE/DRAIN STRESSOR FREESCALE SEMICONDUCTOR, INC.    GB    09787356.6   
WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR FREESCALE SEMICONDUCTOR, INC.    GB    09803305.3    BRANCH
TARGET BUFFER ALLOCATION

 

SCHEDULE 1B (Patents)

331



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    GB    09846744.2    MULTICHANNEL RECEIVER
SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING FREESCALE SEMICONDUCTOR,
INC.    GB    10712502.3    CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    IN    0681/DEL/2005   
DIGITAL CLOCK FREQUENCY DOUBLER FREESCALE SEMICONDUCTOR, INC.    IN   
0819/DEL/2005    TRANSMISSION LINE DRIVER FREESCALE SEMICONDUCTOR, INC.    IN   
1044/DELNP/2008    MULTI-THREADED PROCESSOR ARCHITECTURE FREESCALE
SEMICONDUCTOR, INC.    IN    1046/DELNP/2008    SEMICONDUCTOR STACKED DIE/WAFER
CONFIGURATION AND PACKAGING AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
IN    108/DEL/2007    METHOD FOR FABRICATING A PCB FREESCALE SEMICONDUCTOR, INC.
   IN    109/DEL/2007    METHOD OF PACKAGING SEMICONDUCTOR DIE FREESCALE
SEMICONDUCTOR, INC.    IN    1098/DEL/2006    METHOD AND SYSTEM FOR
INCORPORATING VIA REDUNDANCY IN TIMING ANALYSIS FREESCALE SEMICONDUCTOR, INC.   
IN    1124/DEL/2006    CLOCK BALANCING METHOD FREESCALE SEMICONDUCTOR, INC.   
IN    1254/DELNP/2009    ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR
FORMING FREESCALE SEMICONDUCTOR, INC.    IN    1297/DELNP/2008    METHOD AND
SYSTEM FOR ACKNOWLEDGING FRAMES IN A COMMMUNICATION NETWORK FREESCALE
SEMICONDUCTOR, INC.    IN    1373/DEL/2005    CHARGE PUMP CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IN    1394/DEL/2005    TRANSMISSION LINE DRIVER CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    IN    1404/DEL/2005    DIFFERENTIAL RECEIVER
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    IN    1498/DELNP/2009    METHOD OF
PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR FREESCALE
SEMICONDUCTOR, INC.    IN    1545/DELNP/2009    METHOD OF MAKING A CONTACT ON A
BACKSIDE OF A DIE FREESCALE SEMICONDUCTOR, INC.    IN    156/DEL/2009    VIA
DEFINITION FOR SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    IN   
1669/DEL/2005    METHOD AND SYSTEM FOR REDUCING DELAY NOISE IN AN IC FREESCALE
SEMICONDUCTOR, INC.    IN    1913/DEL/2005    CLOCK GENERATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IN    192/DEL/2007    METHOD AND SYSTEM FOR ESTIMATING
POWER CONSUMPTION OF INTEGRATED CIRCUIT DESIGN FREESCALE SEMICONDUCTOR, INC.   
IN    192/DEL/2011    ESTIMATION AND COMPENSATION OF CLOCK VARIATION IN RECEIVED
SIGNAL FREESCALE SEMICONDUCTOR, INC.    IN    1925/DEL/2005    PVT VARIATION
DETECTION AND COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    IN   
1926/DEL/2005    PVT VARIATION DETECTION AND COMPENSATION CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IN    1928/DEL/2005    PVT VARIATION DETECTION AND
COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    IN    2125/DEL/2006   
METHOD AND SYSTEM OF EXECUTING A SOFTWARE APPLICATION IN HIGHLY CONSTRAINED
MEMORY SITUATION FREESCALE SEMICONDUCTOR, INC.    IN    2170/DEL/2006    SYSTEM
AND METHOD FOR MONITORING CLOCK SIGNAL IN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    IN    2189/DELNP/2008    SIGNAL CONVERTERS WITH MULTIPLE
GATE DEVICES FREESCALE SEMICONDUCTOR, INC.    IN    2211/DEL/2006    SYSTEM AND
METHOD FOR REDUCING POWER CONSUMPTION IN A LOW-DENSITY PARITY-CHECK (LDPC)
DECODER

 

SCHEDULE 1B (Patents)

332



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    IN    2262/DEL/2006    MILLER CAPACITANCE
TOLERANT BUFFER ELEMENT FREESCALE SEMICONDUCTOR, INC.    IN    2263/DEL/2006   
SYSTEM AND METHOD FOR TESTING MEMORY BLOCKS IN AN SOC DESIGN FREESCALE
SEMICONDUCTOR, INC.    IN    2306/DELNP/2007    METHOD FOR SHARING BANDWIDTH
USING REDUCED DUTY CYCLE SIGNALS FREESCALE SEMICONDUCTOR, INC.    IN   
2307/DELNP/2007    SYSTEM AND METHOD FOR FALL DETECTION FREESCALE SEMICONDUCTOR,
INC.    IN    2308/DELNP/2007    METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    IN    231/DEL/2009    METHOD
OF READING MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    IN    235/DEL/2007   
METHOD AND SYSTEM FOR MANAGING COMMUNICATIONS BETWEEN SUB-SYSTEMS OF A
COMMUNICATION DEVICE FREESCALE SEMICONDUCTOR, INC.    IN    2374/DEL/2006    LOW
VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE FREESCALE SEMICONDUCTOR, INC.    IN   
2432/DEL/2008    STANDBY CONTROL CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR,
INC.    IN    2477/DEL/2009    MEMORY DEVICE AND SENSE CIRCUITRY THEREFOR
FREESCALE SEMICONDUCTOR, INC.    IN    248/DELNP/2006    DATA PROCESSING SYSTEM
IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
IN    2485/DEL/2008    LOW POWER SELF-GATED, PULSE TRIGGERED CLOCK GATING CELL
FREESCALE SEMICONDUCTOR, INC.    IN    2487/DELNP/2009    METHOD OF MAKING A
NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    IN    2538/DEL/2006
   METHOD AND SYSTEM FOR DESIGNING TEST CIRCUIT IN A SYSTEM ON CHIP FREESCALE
SEMICONDUCTOR, INC.    IN    2636/DEL/2005    SEQUENCE-INDEPENDENT POWER-ON
RESET FOR MULTIVOLTAGE CIRCUITS FREESCALE SEMICONDUCTOR, INC.    IN   
2689/DEL/2005    DIGITAL CLOCK FREQUENCY MULTIPLIER FREESCALE SEMICONDUCTOR,
INC.    IN    2848/DELNP/2008    ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING
FREESCALE SEMICONDUCTOR, INC.    IN    29/DEL/2006    SCAN CELL FOR AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    IN    3020/DELNP/2008   
SYSTEM AND METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE
FREESCALE SEMICONDUCTOR, INC.    IN    3028/DELNP/2007    PACKAGED DEVICE AND
METHOD OF FORMING SAME FREESCALE SEMICONDUCTOR, INC.    IN    304/DEL/2009   
READ ONLY MEMORY AND METHOD OF READING SAME FREESCALE SEMICONDUCTOR, INC.    IN
   3193/DELNP2006    LOW IF RADIO RECEIVER FREESCALE SEMICONDUCTOR, INC.    IN
   3309/DELNP/2006    LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME
FREESCALE SEMICONDUCTOR, INC.    IN    3342/DEL/2005    METHOD FOR ESTIMATING
PROCESSOR ENERGY USAGE FREESCALE SEMICONDUCTOR, INC.    IN    3574/DELNP/2010   
ELECTRONIC ASSEMBLY MANUFACTURING METHOD FREESCALE SEMICONDUCTOR, INC.    IN   
364/DELNP/2008    SYSTEM AND METHOD FOR ADJUSTING ACQUISITION PHASE FREESCALE
SEMICONDUCTOR, INC.    IN    4442/DELNP/2009    MICROELECTRONIC ASSEMBLY WITH
IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    IN    5053/DELNP/2005    METHOD AND APPARATUS
FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT FREESCALE
SEMICONDUCTOR, INC.    IN    5182/DELNP/2008    WARPAGE-REDUCING PACKAGING
DESIGN FREESCALE SEMICONDUCTOR, INC.    IN    5313/DELNP/2005    METHOD AND
APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT

 

SCHEDULE 1B (Patents)

333



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    IN    5478/DELNP/2008    SYSTEM AND METHOD FOR
FAST MOTION ESTIMATION FREESCALE SEMICONDUCTOR, INC.    IN    5757/DELNP/2008   
BIT LINE PRECHARGE IN EMBEDDED MEMORY FREESCALE SEMICONDUCTOR, INC.    IN   
5974/DELNP/2008    METHOD AND APPARATUS FOR A STEPPED-DRIFT MOSFET FREESCALE
SEMICONDUCTOR, INC.    IN    650/DELNP/2009    VIDEO INFORMATION PROCESSING
SYSTEM WITH SELECTIVE CHROMA DEBLOCK FILTERING FREESCALE SEMICONDUCTOR, INC.   
IN    6651/DELNP/2008    SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    IN    6705/DELNP/2009    THREAD DE-EMPHASIS
INSTRUCTION FOR MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR, INC.    IN   
682/DEL/2005    CLOCK DELAY COMPENSATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   IN    7143/DELNP/2008    METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    IN    7344/DELNP/2008   
LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.    IN    7703/DELNP/2007    INTEGRATED CIRCUIT
WITH IMPROVED SIGNAL NOISE ISOLATION AND METHOD FOR IMPROVING SIGNAL NOISE
ISOLATION FREESCALE SEMICONDUCTOR, INC.    IN    7751/DELNP/2008    STRESSOR
INTEGRATION AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    IN   
79/DEL/2009    FLIP-FLOP CIRCUIT WITH INTERNAL LEVEL SHIFTER FREESCALE
SEMICONDUCTOR, INC.    IN    7967/DELNP/2006    MULTYLAYER CAVITY SLOT ANTENNA
FREESCALE SEMICONDUCTOR, INC.    IN    7968/DELNP/2006    RECESSED SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    IN    8/DEL/2007    SHORT CIRCUIT AND
OVER-VOLTAGE PROTECTION FOR A DATA BUS FREESCALE SEMICONDUCTOR, INC.    IN   
8122/DELNP/2010    METHOD AND CIRCUIT FOR EFUSE PROTECTION FREESCALE
SEMICONDUCTOR, INC.    IN    821/DEL/2010    METHOD FOR REDUCING SURFACE AREA OF
PAD LIMITED SEMICONDUCTOR DIE LAYOUT FREESCALE SEMICONDUCTOR, INC.    IN   
938/DEL/2006    METHOD OF DETERMINING A SYNCHRONOUS PHASE FREESCALE
SEMICONDUCTOR, INC.    JP    2000-201009    STRESS COMPENSATION COMPOSITION AND
SEMICONDUCTOR COMPONENT FORMED USING THE STRESS COMPENSATION COMPOSITION
FREESCALE SEMICONDUCTOR, INC.    JP    2000-289730    FILTER APPARATUS AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2002-577647   
LITHOGRAPHIC TEMPLATE FREESCALE SEMICONDUCTOR, INC.    JP    2006-321047   
METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP
   2007-326329    RAIL TO RAIL BUFFER AMPLIFIER FREESCALE SEMICONDUCTOR, INC.   
JP    2007-500763    SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    2007-519216   
ULTRA-THIN DIE AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.   
JP    2008-118358    METHOD AND CIRCUIT FOR GENERATING OUTPUT VOLTAGES FROM
INPUT VOLTAGE FREESCALE SEMICONDUCTOR, INC.    JP    2008-118360    METHOD AND
CIRCUIT FOR REDUCING REGULATOR OUTPUT NOISE FREESCALE SEMICONDUCTOR, INC.    JP
   2008-138177    OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER

 

SCHEDULE 1B (Patents)

334



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2008-537752    A METHOD OF MAKING AN
INVERTED-T CHANNEL TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    JP    2008-542309
   LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR,
INC.    JP    2008-545893    SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD
FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP    2008-545900    TRANSISTOR
WITH IMMERSED CONTACTS AND METHODS OF FORMING THEREOF FREESCALE SEMICONDUCTOR,
INC.    JP    2008-554454    METHOD AND APPARATUS FOR FORMING A
SEMICONDUCTOR-ON-INSULATOR (SOI) BODY-CONTACTED DEVICE FREESCALE SEMICONDUCTOR,
INC.    JP    2008-555430    METHOD AND APPARATUS FOR TESTING A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    2008-556487    METHOD AND
APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT MANUFACTURING
FREESCALE SEMICONDUCTOR, INC.    JP    2009-024785    PULSE WIDTH MODULATION
CIRCUIT, PULSE WIDTH MODULATION METHOD, AND REGULATOR FREESCALE SEMICONDUCTOR,
INC.    JP    2009-028928    METHOD FOR MANUFACTURING SEMICONDUCTOR FREESCALE
SEMICONDUCTOR, INC.    JP    2009-072564    CURRENT DRIVE CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    2009-112158    DRIVER CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    2009-504367    LEAD FRAME BASED, OVER-MOLDED
SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE TECHNOLOGY (THT) HEAT
SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR,
INC.    JP    2009-51205    SELF-CALIBRATING OSCILLATOR FREESCALE SEMICONDUCTOR,
INC.    JP    2009-512193    CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2009-513348    DIE LEVEL
METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY FREESCALE
SEMICONDUCTOR, INC.    JP    2009-517460    ELECTROSTATIC DISCHARGE PROTECTION
APPARATUS AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2009-532490
   SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    2009-537251    TWO-PORT SRAM HAVING IMPROVED WRITE
OPERATION FREESCALE SEMICONDUCTOR, INC.    JP    2009-537253    METHOD OF MAKING
A CONTACT ON A BACKSIDE OF A DIE FREESCALE SEMICONDUCTOR, INC.    JP   
2009-544874    FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    2009-546386   
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    JP    2009-547344    METHOD OF MAKING A SEMICONDUCTOR
DEVICE HAVING HIGH VOLTAGE TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND
LOGIC TRANSISTORS FREESCALE SEMICONDUCTOR, INC.    JP    2009-549654   
MULTI-LAYER SOURCE/DRAIN STRESSOR FREESCALE SEMICONDUCTOR, INC.    JP   
2009-551780    SOURCE/DRAIN STRESSOR AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    JP    2009-552003    MICROELECTRONIC ASSEMBLY WITH
IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    JP    2009-552780    SYSTEM AND METHOD FOR
TESTING AND PROVIDING AN INTEGRATED CIRCUIT HAVING MULTIPLE MODULES OR
SUBMODULES

 

SCHEDULE 1B (Patents)

335



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2009-552782    TRENCH FORMATION IN A
SEMICONDUCTOR MATERIAL FREESCALE SEMICONDUCTOR, INC.    JP    2009-553665   
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    JP    2010-113161
   OBJECT DETECTOR INCLUDING ELECTRIC FIELD MEASUREMENT FUNCTION HAVING VARIABLE
SENSITIVITY FREESCALE SEMICONDUCTOR, INC.    JP    2010-181954    SEMICONDUCTOR
DEVICE HAVING A BOND PAD AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP
   2010-502176    A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY
FREESCALE SEMICONDUCTOR, INC.    JP    2010-507523    THREAD DE-EMPHASIS
INSTRUCTION FOR MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP   
2010-511240    ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    2010-515655    HETERO-STRUCTURE FIELD
EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR AND METHOD FOR MANUFACTURING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    JP    2010-517037    DYNAMIC VOLTAGE
ADJUSTMENT FOR MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    2010-520025   
SYMMETRICAL DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    JP    2010-522993    INTERCONNECT IN A MULTI-ELEMENT
PACKAGE FREESCALE SEMICONDUCTOR, INC.    JP    2010-522998    RF CIRCUIT WITH
CONTROL UNIT TO REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS FREESCALE
SEMICONDUCTOR, INC.    JP    2010-524070    DUAL GATE OXIDE DEVICE INTEGRATION
FREESCALE SEMICONDUCTOR, INC.    JP    2010-526984    SYSTEM AND METHOD FOR
MONITORING DEBUG EVENTS FREESCALE SEMICONDUCTOR, INC.    JP    2010-526985   
PHASE CHANGE MEMORY STRUCTURES FREESCALE SEMICONDUCTOR, INC.    JP   
2010-528016    PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    JP    2010-528026    CLOCK CIRCUIT WITH CLOCK
TRANSFER CAPABILITY AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP   
2010-531101    METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    JP    2010-536974    ERROR DETECTOR IN A CACHE
MEMORY USING CONFIGURABLE WAY REDUNDANCY FREESCALE SEMICONDUCTOR, INC.    JP   
2010-540704    LIQUID LEVEL SENSING DEVICE AND METHOD FREESCALE SEMICONDUCTOR,
INC.    JP    2010-540777    ELECTRICAL ERASABLE PROGRAMMABLE MEMORY
TRANSCONDUCTANCE TESTING FREESCALE SEMICONDUCTOR, INC.    JP    2010-542235   
MIGFET CIRCUIT WITH ESD PROTECTION FREESCALE SEMICONDUCTOR, INC.    JP   
2010-545040    BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION FREESCALE
SEMICONDUCTOR, INC.    JP    2010-546807    PERIPHERAL MODULE REGISTER ACCESS
METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    JP    2010-547658   
ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP   
2010-550709    READ REFERENCE TECHNIQUE WITH CURRENT DEGRADATION PROTECTION
FREESCALE SEMICONDUCTOR, INC.    JP    2010-550741    LED DRIVER WITH DYNAMIC
POWER MANAGEMENT FREESCALE SEMICONDUCTOR, INC.    JP    2011-151482    BATTERY
CELL EQUALIZER SYSTEM

 

SCHEDULE 1B (Patents)

336



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2011-151483    CURRENT REDUCTION IN A
SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH VARIABLE RESOLUTION
FREESCALE SEMICONDUCTOR, INC.    JP    2011-153682    SOFT PROGRAM OF A
NON-VOLATILE MEMORY BLOCK FREESCALE SEMICONDUCTOR, INC.    JP    2011-165717   
DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION
FREESCALE SEMICONDUCTOR, INC.    JP    2011-167168    POLYMER CORE WIRE
FREESCALE SEMICONDUCTOR, INC.    JP    2011-167449    MEMS PRESSURE SENSOR
DEVICE AND METHOD OF FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    JP   
2011-174607    SEMICONDUCTOR DEVICE AND PROCESS FOR DESIGNING A MASK FREESCALE
SEMICONDUCTOR, INC.    JP    2011-186665    MEMS DEVICE ASSEMBLY AND METHOD OF
PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    JP    2011-189293    PATTERNING
A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN NON-NVM
AREA FREESCALE SEMICONDUCTOR, INC.    JP    2011-216769    METHOD OF MAKING A
MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE FREESCALE SEMICONDUCTOR, INC.   
JP    2011-239409    DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE FREESCALE
SEMICONDUCTOR, INC.    JP    2011-247770    AREA-EFFICIENT HIGH VOLTAGE
BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN WINDOWS FREESCALE
SEMICONDUCTOR, INC.    JP    2011-259676    AUTOMOTIVE RADAR SYSTEM AND METHOD
FOR USING SAME FREESCALE SEMICONDUCTOR, INC.    JP    2011-272993    MEMORY
HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES BIAS TEMPERATURE
INSTABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP   
2011-282742    VOLTAGE REGULATION CIRCUITRY AND RELATED OPERATING METHODS
FREESCALE SEMICONDUCTOR, INC.    JP    2011-286618    METHOD AND APPARATUS FOR
PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR AN ELECTRONIC DISPLAY
FREESCALE SEMICONDUCTOR, INC.    JP    2011-286686    MEMS SENSOR WITH DUAL
PROOF MASSES FREESCALE SEMICONDUCTOR, INC.    JP    2011-286840    MEMS SENSOR
WITH FOLDED TORSION SPRINGS FREESCALE SEMICONDUCTOR, INC.    JP    2011-507495
   MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR,
INC.    JP    2011-507496    CACHE COHERENCY PROTOCOL IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    2011-510525    CIRCUIT FOR AND AN
ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A PROCESS OF FORMING
THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    2011-511659   
CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS
FREESCALE SEMICONDUCTOR, INC.    JP    2011-511663    METHOD FOR ELECTRICALLY
TRIMMING AN NVM REFERENCE CELL FREESCALE SEMICONDUCTOR, INC.    JP   
2011-521136    SYSTEM AND METHOD FOR FETCHING INFORMATION TO A CACHE MODULE
USING A WRITE BACK ALLOCATE ALGORITHM FREESCALE SEMICONDUCTOR, INC.    JP   
2011-521137    BRANCH TARGET BUFFER ALLOCATION FREESCALE SEMICONDUCTOR, INC.   
JP    2011-521138    SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS
FREESCALE SEMICONDUCTOR, INC.    JP    2011-523841    TRANSISTOR WITH GAIN
VARIATION COMPENSATION

 

SCHEDULE 1B (Patents)

337



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2011-525033    MEMORY DEVICE AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    2011-526074    CIRCUIT AND METHOD
FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING FREESCALE SEMICONDUCTOR, INC.    JP
   2011-526075    ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB DEVICES FREESCALE
SEMICONDUCTOR, INC.    JP    2011-531051    ADAPTIVE IIP2 CALIBRATION FREESCALE
SEMICONDUCTOR, INC.    JP    2011-532106    INTERRUPT ACKNOWLEDGMENT IN A DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    2011-533213    METHOD
OF MAKING A SPLIT GATE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    JP   
2011-534580    TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL
DIRECTIONS FREESCALE SEMICONDUCTOR, INC.    JP    2011-535601    TECHNIQUE FOR
INTERCONNECTING INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    JP   
2011-536378    PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING
SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    2011-539600    RF DEVICE AND
METHOD WITH TRENCH UNDER BOND PAD FEATURE FREESCALE SEMICONDUCTOR, INC.    JP   
2011-540323    HIGH POWER SEMICONDUCTOR DEVICE FOR WIRELESS APPLICATIONS AND
METHOD OF FORMING A HIGH POWER SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    JP    2011-542203    MICROELECTROMECHANICAL DEVICE WITH ISOLATED
MICROSTRUCTURES AND METHOD OF PRODUCING SAME FREESCALE SEMICONDUCTOR, INC.    JP
   2011-543826    INTEGRATED CIRCUIT, COMMUNICATION UNIT AND METHOD FOR PHASE
COMPENSATION FREESCALE SEMICONDUCTOR, INC.    JP    2011-546308    DUAL HIGH-K
OXIDES WITH SiGe CHANNEL FREESCALE SEMICONDUCTOR, INC.    JP    2011-548020   
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL FREESCALE SEMICONDUCTOR,
INC.    JP    2011-548021    CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND
RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    JP    2011-548022   
MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    JP    2011-551085    DYNAMIC RANDOM ACCESS
MEMORY (DRAM) REFRESH FREESCALE SEMICONDUCTOR, INC.    JP    2011-552044   
CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS FREESCALE SEMICONDUCTOR, INC.    JP    2012-040338    VIAS
BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY FREESCALE SEMICONDUCTOR, INC.
   JP    2012-067874    SELECTABLE THRESHOLD RESET CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    2012-081775    PATTERNING A GATE STACK OF A
NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A CAPACITOR FREESCALE SEMICONDUCTOR,
INC.    JP    2012-090521    METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING
NANOCRYSTALS FREESCALE SEMICONDUCTOR, INC.    JP    2012-096796    SEMICONDUCTOR
DEVICE AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    JP   
2012-096894    SENSOR DEVICE WITH SEALING STRUCTURE FREESCALE SEMICONDUCTOR,
INC.    JP    2012-100849    LOAD CONTROL AND PROTECTION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    2012-101072    PHASE LOCKED LOOP CIRCUIT HAVING A
VOLTAGE CONTROLLED OSCILLATOR WITH IMPROVED BANDWIDTH

 

SCHEDULE 1B (Patents)

338



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2012-101073    ELECTRICALLY PROGRAMMABLE
FUSE MODULE IN SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    JP   
2012-107015    SELECTIVE ROUTING OF LOCAL MEMORY ACCESSES AND DEVICE THEREOF
FREESCALE SEMICONDUCTOR, INC.    JP    2012-121443    DUAL PORT PRESSURE SENSOR
FREESCALE SEMICONDUCTOR, INC.    JP    2012-125197    RELAXATION OSCILLATOR WITH
LOW POWER CONSUMPTION FREESCALE SEMICONDUCTOR, INC.    JP    2012-131985   
WRITING DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    2012-135889    BRANCH TARGET BUFFER ADDRESSING IN A
DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.    JP    2012-159145    FUSED BUSS
FOR PLATING FEATURES ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    JP
   2012-161149    COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    2012-167987    CONFIGURABLE CONTINUOUS TIME SIGMA
DELTA ANALOG-TO-DIGITAL CONVERTER FREESCALE SEMICONDUCTOR, INC.    JP   
2012-168421    ATTACHING A MEMS TO A BONDING WAFER FREESCALE SEMICONDUCTOR, INC.
   JP    2012-169552    IMPLANT FOR PERFORMANCE ENHANCEMENT OF SELECTED
TRANSISTORS IN AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP   
2012-169983    SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT FREESCALE SEMICONDUCTOR,
INC.    JP    2012-190037    VOLTAGE-CONTROLLED OSCILLATORS AND RELATED SYSTEMS
FREESCALE SEMICONDUCTOR, INC.    JP    2012-190978    INTERFACE SYSTEM AND
METHOD WITH BACKWARD COMPATABILITY FREESCALE SEMICONDUCTOR, INC.    JP   
2012-192369    MEMORY MANAGEMENT UNIT (MMU) HAVING REGION DESCRIPTOR
GLOBALIZATION CONTROLS AND METHOD OF OEPRATION FREESCALE SEMICONDUCTOR, INC.   
JP    2012-192370    METHODS AND APPARATUS FOR TESTING MULTIPLE-IC DEVICES
FREESCALE SEMICONDUCTOR, INC.    JP    2012-195705    INCIDENT CAPACITIVE SENSOR
FREESCALE SEMICONDUCTOR, INC.    JP    2012-234264    SYSTEMS AND METHODS FOR
SEMAPHORE-BASED PROTECTION OF SHARED SYSTEM RESOURCES FREESCALE SEMICONDUCTOR,
INC.    JP    2012-234265    SEMICONDUCTOR STRUCTURE HAVING A THROUGH SUBSTRATE
VIA (TSV) AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP   
2012-235730    INERTIAL SENSOR WITH OFF-AXIS SPRING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    2012-259248    METHOD OF PROTECTING AGAINST VIA
FAILURE AND STRUCTURE THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP   
2012-263592    EXTENDABLE-ARM ANTENNAS, AND MODULES AND SYSTEMS IN WHICH THEY
ARE INCORPORATED FREESCALE SEMICONDUCTOR, INC.    JP    2012-274485   
INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION
FREESCALE SEMICONDUCTOR, INC.    JP    2012-277272    PIPELINED
ANALOG-TO-DIGITAL CONVERTER HAVING REDUCED POWER CONSUMPTION FREESCALE
SEMICONDUCTOR, INC.    JP    2012-277273    SEMICONDUCTOR DEVICE HAVING A
NANOTUBE LAYER AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP   
2012-287211    SEMICONDUCTOR WAFER PLATING BUS AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    JP    2012-33324    ANCHORED CONDUCTIVE VIA AND METHOD
FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP    2012-502067    VERTICALLY
INTEGRATED MEMS ACCELERATION TRANSDUCER

 

SCHEDULE 1B (Patents)

339



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2012-504695    SENSOR DEVICE WITH REDUCED
PARASITIC-INDUCED ERROR FREESCALE SEMICONDUCTOR, INC.    JP    2012-504697   
DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    JP    2012-506049    MEMORY TESTING WITH SNOOP
CAPABILITIES IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP   
2012-510817    METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY
SYSTEM FREESCALE SEMICONDUCTOR, INC.    JP    2012-511872    DEVICE WITH
PROXIMITY DETECTION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    JP   
2012-513963    METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE
FREESCALE SEMICONDUCTOR, INC.    JP    2012-516876    MULTICHANNEL RECEIVER
SYSTEM, RADAR SYSTEM AND VEHICLE FREESCALE SEMICONDUCTOR, INC.    JP   
2012-520108    INTEGRATED CIRCUIT, TRANSCEIVER AND METHOD FOR LEAKAGE
CANCELLATION IN A RECEIVE PATH FREESCALE SEMICONDUCTOR, INC.    JP   
2012-521107    SIGNAL PROCESSING SYSTEM AND INTEGRATED CIRCUIT COMPRISING A
PREFETCH MODULE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP   
2012-523677    PULSE WIDTH MODULATION FREQUENCY CONVERSION FREESCALE
SEMICONDUCTOR, INC.    JP    2012-526804    MEMS DEVICE WITH STRESS ISOLATION
AND METHOD OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    JP    2012-526805   
POWER TRANSISTOR WITH TURN OFF CONTROL AND METHOD FOR OPERATING FREESCALE
SEMICONDUCTOR, INC.    JP    2012-530887    SEMICONDUCTOR DEVICE WITH
OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR FABRICATING SAME FREESCALE
SEMICONDUCTOR, INC.    JP    2012-532080    CAPACITIVE TOUCH SENSOR DEVICE
CONFIGURATION SYSTEMS AND METHODS FREESCALE SEMICONDUCTOR, INC.    JP   
2012-535212    SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR
REDUCING CRACK PROPAGATION FREESCALE SEMICONDUCTOR, INC.    JP    2012-537451   
CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    JP    2012-538419    ADVANCED COMMUNICATION CONTROLLER
UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS FREESCALE SEMICONDUCTOR, INC.   
JP    2012-539420    VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND
METHOD OF MANUFACTURING A VERTICAL POWER TRANSISTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    2012-539933    SYSTEMS AND METHODS FOR DELIVERING
POWER IN RESPONSE TO A CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.    JP   
2012-543137    MICRO ELECTROMECHANICAL SYSTEMS (MEMS) HAVING A GAP STOP AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2012-544551    ELECTRICAL
COUPLING OF WAFER STRUCTURES FREESCALE SEMICONDUCTOR, INC.    JP    2012-548063
   METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    JP    2012-550023   
ESD PROTECTION DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP   
2012-550088    DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    JP    2012-551199    QUIESCENT CURRENT (IDDQ)
INDICATION AND TESTING APPARATUS AND METHODS FREESCALE SEMICONDUCTOR, INC.    JP
   2012-557051    DC to DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF
OPERATION

 

SCHEDULE 1B (Patents)

340



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2012-62441    SYNCHRONOUS DATA PROCESSING
SYSTEM AND METHOD FREESCALE SEMICONDUCTOR, INC.    JP    2012-62442    MEMORY
CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING FREESCALE SEMICONDUCTOR, INC.    JP
   2013-014353    STRUCTURE AND METHOD FOR HEALING TUNNEL DIELECTRIC OF
NON-VOLATILE MEMORY CELLS FREESCALE SEMICONDUCTOR, INC.    JP    2013-015963   
MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.
   JP    2013-017041    VIBRATION ROBUST X-AXIS RING GYRO TRANSDUCER FREESCALE
SEMICONDUCTOR, INC.    JP    2013-023094    ULTRA-THIN DIE AND METHOD OF
FABRICATING SAME FREESCALE SEMICONDUCTOR, INC.    JP    2013-034808    METHOD
FOR IMPLEMENTING SECURITY OF NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.
   JP    2013-034809    SAMPLE AND HOLD CIRCUIT AND DIFFERENTIAL SAMPLE AND HOLD
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    2013-039970    FULLY
COMPLEMENTARY SELF-BIASED DIFFERENTIAL RECEIVER WITH STARTUP CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    2013-073741    MICROWAVE ADAPTORS AND RELATED
OSCILLATOR SYSTEMS FREESCALE SEMICONDUCTOR, INC.    JP    2013-074320    SAMPLE
AND HOLD CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    2013-082167    HIGH
PRECISION SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    JP    2013-091075    TAMPER DETECTOR FOR SECURE MODULE
FREESCALE SEMICONDUCTOR, INC.    JP    2013-091184    MEMORY WITH WORD LEVEL
POWER GATING FREESCALE SEMICONDUCTOR, INC.    JP    2013-103808    VEHICLE-BORNE
RADAR SYSTEMS WITH CONTINUOUS-TIME, SIGMA DELTA ANALOG-TO-DIGITAL CONVERTERS,
AND METHODS OF THEIR OPERATION FREESCALE SEMICONDUCTOR, INC.    JP   
2013-109020    PHOTRONIC DEVICE WITH REFLECTOR AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    JP    2013-109877    FIELD FOCUSING FEATURES IN A RERAM
CELL FREESCALE SEMICONDUCTOR, INC.    JP    2013-113109    VRS INTERFACE WITH
1/T ARMING FUNCTION FREESCALE SEMICONDUCTOR, INC.    JP    2013-113997   
INDUCTIVE ELEMENT WITH INTERRUPTER REGION AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    JP    2013-114003    METHODS AND STRUCTURES FOR REDUCING
HEAT EXPOSURE OF THERMALLY SENSITIVE SEMICONDUCTOR DEVICES FREESCALE
SEMICONDUCTOR, INC.    JP    2013-115491    PROCESSOR RESOURCE AND EXECUTION
PROTECTION METHODS AND APPARATUS FREESCALE SEMICONDUCTOR, INC.    JP   
2013-115492    CLOCKED MEMORY WITH WORD LINE ACTIVATION DURING A FIRST PORTION
OF THE CLOCK CYCLE FREESCALE SEMICONDUCTOR, INC.    JP    2013-115493    CLOCKED
MEMORY WITH LATCHING PREDECODER CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    JP   
2013-119536    FILM-ASSIST MOLDED GEL-FILL CAVITY PACKAGE WITH OVERFLOW
RESERVOIR FREESCALE SEMICONDUCTOR, INC.    JP    2013-126381    SEMICONDUCTOR
DEVICE AND DRIVER CIRCUIT WITH A CURRENT CARRYING REGION AND ISOLATION STRUCTURE
INTERCONNECTED THROUGH A RESISTOR CIRCUIT, AND METHOD OF MANUFACTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    JP    2013-127558    SEMICONDUCTOR DEVICE AND
DRIVER CIRCUIT WITH DRAIN AND ISOLATION STRUCTURE INTERCONNECTED THROUGH A DIODE
CIRCUIT, AND METHOD OF MANUFACTURE THEREOF

 

SCHEDULE 1B (Patents)

341



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2013-127559    HIGH BREAKDOWN VOLTAGE
LDMOS DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    2013-127611    EMULATED
ELECTRICALLY ERASABLE MEMORY HAVING AN ADDRESS RAM FOR DATA STORED IN FLASH
MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    2013-128001    A SEMICONDUCTOR
PACKAGE STRUCTURE HAVING AN AIR GAP AND METHOD FOR FORMING FREESCALE
SEMICONDUCTOR, INC.    JP    2013-128002    SEMICONDUCTOR DEVICE PACKAGE AND
METHOD OF MANUFACTURE FREESCALE SEMICONDUCTOR, INC.    JP    2013-13856   
SEMICOCNDUCTOR DEVICE HAVING DIFFERENT NON-VOLATILE MEMORIES HAVING NANOCRYSTALS
OF DIFFERING DENSITIES AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP
   2013-142647    Angular Rate Sensor With Quadrature Error Compensation
FREESCALE SEMICONDUCTOR, INC.    JP    2013-142648    DEVICE PACKAGE WITH RIGID
INTERCONNECT STRUCTURE CONNECTING DIE AND SUBSTRATE AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    2013-143177    BIPOLAR TRANSISTOR WITH HIGH
BREAKDOWN VOLTAGE FREESCALE SEMICONDUCTOR, INC.    JP    2013-145321    SRAM BIT
CELL WITH REDUCED BIT LINE PRECHARGE VOLTAGE FREESCALE SEMICONDUCTOR, INC.    JP
   2013-154160    LOW DROPOUT VOLTAGE REGULATOR WITH A FLOATING VOLTAGE
REFERENCE FREESCALE SEMICONDUCTOR, INC.    JP    2013-155610    STACKED
MICROELECTRONIC PACKAGES HAVING SIDEWALL CONDUCTORS AND METHODS FOR THE
FABRICATION THEREOF FREESCALE SEMICONDUCTOR, INC.    JP    2013-155710   
SINGLE-EVENT LATCH-UP PREVENTION TECHNIQUES FOR A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    JP    2013-156660    CAPACITIVE PRESSURE SENSOR IN AN
OVERMOLDED PACKAGE FREESCALE SEMICONDUCTOR, INC.    JP    2013-157841   
NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING FREESCALE SEMICONDUCTOR,
INC.    JP    2013-159882    VARIABLE RELUCTANCE SENSOR INTERFACE WITH
INTEGRATION BASED ARMING THRESHOLD FREESCALE SEMICONDUCTOR, INC.    JP   
2013-164657    LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH
INTEGRATED THROUGH HOLE TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED
METHOD OF MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    JP    2013-168786   
TRANSDUCER-INCLUDING DEVICES, AND METHODS AND APPARATUS FOR THEIR CALIBRATION
FREESCALE SEMICONDUCTOR, INC.    JP    2013-172542    NVM WITH CHARGE PUMP AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2013-173131    ADAPTIVE
ERROR CORRECTION FOR NON-VOLATILE MEMORIES FREESCALE SEMICONDUCTOR, INC.    JP
   2013-174151    SEMICONDUCTOR DEVICES WITH IMPEDANCE MATCHING CIRCUITS, AND
METHODS OF MANUFACTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    JP   
2013-174166    THERMAL SENSOR SYSTEM AND METHOD BASED ON CURRENT RATIO FREESCALE
SEMICONDUCTOR, INC.    JP    2013-175649    Sensor Packaging Method and Sensor
Packages FREESCALE SEMICONDUCTOR, INC.    JP    2013-176861    DATA PROCESSOR
DEVICE FOR HANDLING A WATCHPOINT AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    JP    2013-176866    PRESSURE SENSOR WITH DIFFERENTIAL CAPACITIVE OUTPUT
FREESCALE SEMICONDUCTOR, INC.    JP    2013-176871    LEADFRAMES, AIR-CAVITY
PACKAGES, AND ELECTRONIC DEVICES WITH OFFSET VENT HOLES, AND METHODS OF THEIR
MANUFACTURE

 

SCHEDULE 1B (Patents)

342



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2013-178981    MICROELECTRONIC PACKAGES
HAVING TRENCH VIAS AND METHODS FOR THE MANUFACTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    JP    2013-190289    NON-VOLATILE MEMORY (NVM) WITH
ADAPTIVE WRITE OPERATIONS FREESCALE SEMICONDUCTOR, INC.    JP    2013-191302   
ELECTRONIC CIRCUITS WITH VARIABLE ATTENUATORS AND METHODS OF THEIR OPERATION
FREESCALE SEMICONDUCTOR, INC.    JP    2013-199779    High Voltage Diode
FREESCALE SEMICONDUCTOR, INC.    JP    2013-199780    METHOD OF MAKING A LOGIC
TRANSISTOR AND A NON-VOLATILE MEMORY (NVM) CELL FREESCALE SEMICONDUCTOR, INC.   
JP    2013-202874    PACKAGING FOR SEMICONDUCTOR SENSOR DEVICES AND METHODS
FREESCALE SEMICONDUCTOR, INC.    JP    2013-203039    TWO-PORT SRAM HAVING
IMPROVED WRITE OPERATION FREESCALE SEMICONDUCTOR, INC.    JP    2013-39969   
RANDOM VALUE PRODUCTION METHODS AND SYSTEMS FREESCALE SEMICONDUCTOR, INC.    JP
   2013-502573    SEMICONDUCTOR DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.
   JP    2013-502580    APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING
FREESCALE SEMICONDUCTOR, INC.    JP    2013-504926    MULTI-PORT MEMORY HAVING A
VARIABLE NUMBER OF USED WRITE PORTS FREESCALE SEMICONDUCTOR, INC.    JP   
2013-507972    OPEN CIRCUIT DETECTOR AND METHOD THEREFORE FREESCALE
SEMICONDUCTOR, INC.    JP    2013-507977    EMULATED ELECTRICALLY ERASABLE (EEE)
MEMORY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.    JP   
2013-508012    CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE
MEMORY FREESCALE SEMICONDUCTOR, INC.    JP    2013-509076    OVERVOLTAGE
PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP
   2013-512565    POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT
SENSE ACCURACY FREESCALE SEMICONDUCTOR, INC.    JP    2013-512625    DATA
PROCESSOR HAVING MULTIPLE LOW POWER MODES FREESCALE SEMICONDUCTOR, INC.    JP   
2013-515361    SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES
FREESCALE SEMICONDUCTOR, INC.    JP    2013-517553    INTEGRATED CIRCUIT DEVICE
AND METHOD FOR GENERATING A TUNING SIGNAL FOR CALIBRATING A VOLTAGE CONTROLLED
OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    JP    2013-518394    TRANSMISSION
GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL FREESCALE SEMICONDUCTOR, INC.    JP   
2013-520226    DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR
OUTPUTTING IMAGE DATA FREESCALE SEMICONDUCTOR, INC.    JP    2013-525369   
VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA
FREESCALE SEMICONDUCTOR, INC.    JP    2013-525370    PUSH-PUSH OSCILLATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    JP    2013-530803    METHODS FOR
PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    JP    2013-532280    LOW-VOLTAGE EXIT
DETECTOR, ERROR DETECTOR, LOW-VOLTAGE SAFE CONTROLLER, BROWN-OUT DETECTION
METHOD, AND BROWN-OUT SELF-HEALING METHOD FREESCALE SEMICONDUCTOR, INC.    JP   
2013-533291    INTEGRATED CIRCUIT DEVICE, WIRELESS COMMUNICATION UNIT AND METHOD
OF MANUFACTURE THEREFOR

 

SCHEDULE 1B (Patents)

343



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    JP    2013-539352    METHOD FOR ENABLING
CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND INTEGRATED CIRCUIT
THEREFOR FREESCALE SEMICONDUCTOR, INC.    JP    2013-79324    RERAM DEVICE
STRUCTURE FREESCALE SEMICONDUCTOR, INC.    JP    2013-93707    ERASING A
NON-VOLATILE MEMORY (NVM) SYSTEM HAVING ERROR CORRECTION CODE (ECC) FREESCALE
SEMICONDUCTOR, INC.    JP    2013-95791    CAVITY-TYPE SEMICONDUCTOR PACKAGE AND
METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    JP    63-274342   
DATA PROCESSOR WITH DEVELOPMEN T SUPPORT FEATURES FREESCALE SEMICONDUCTOR, INC.
   JP    NA    SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    JP    NA    CIRCUIT DEVICE WITH AT LEAST
PARTIAL PACKAGING AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    JP   
NA    CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    JP    NA    INTEGRATED ANTENNA PACKAGE
FREESCALE SEMICONDUCTOR, INC.    JP    Not yet available    DIGITAL METHOD TO
OBTAIN THE I-V CURVES OF NVM BITCELLS FREESCALE SEMICONDUCTOR, INC.    JP    Not
yet available    SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE
SEMICONDUCTOR, INC.    JP    Not yet available    SEMICONDUCTOR DEVICE AND
RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    JP   
PCT/RU2011/000107    OVERCURRENT PROTECTION DEVICE AND METHOD OF OPERATING A
POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    KR    10-2006-119025    LOW
VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE FREESCALE SEMICONDUCTOR, INC.    KR   
10-2006-119486    METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    10-2006-7013210    METHOD OF MANUFACTURING A
SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT FORMED THEREBY FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7001880    SEMICONDUCTOR DEVICES AND METHOD
OF FABRICATION FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7001921   
ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7007606    MICROELECTRONIC ASSEMBLY AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    KR   
10-2008-7008172    SEMICONDUCTOR DEVICE HAVING NANO-PILLARS AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7008694    PROGRAMMABLE FUSE WITH
SILICON GERMANIUM FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7009819   
MULTIPLE DEVICE TYPES INCLUDING AN INVERTED-T CHANNEL TRANSISTOR AND METHOD
THEREFORE FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7010294    LATERALLY
GROWN NANOTUBES AND METHOD OF FORMATION FREESCALE SEMICONDUCTOR, INC.    KR   
10-2008-7010932    FINE PITCH INTERCONNECT AND METHOD OF MAKING FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7011022    ELECTRONIC DEVICE INCLUDING A
TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION ADJACENT TO A STRESSOR LAYER AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    KR   
10-2008-7013174    METHOD AND PROGRAM PRODUCT FOR PROTECTING INFORMATION IN EDA
TOOL DESIGN VIEWS

 

SCHEDULE 1B (Patents)

344



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7014424    SUPERJUNCTION POWER
MOSFET FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7018381    SPLIT GATE
MEMORY CELL IN A FINFET FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7018457
   MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7019010    SYSTEM AND METHOD FOR FAST
MOTION ESTIMATION FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7020067   
METHOD AND APPARATUS FOR TESTING A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7020330    METHOD AND APPARATUS FOR
INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT MANUFACTURING FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7020577    CAP LAYER FOR AN ALUMINUM COPPER
BOND PAD FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7020579    SEMICONDUCTOR
PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER
STRESSORS FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7020618    NOISE
ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7020966    BIT LINE PRECHARGE IN EMBEDDED
MEMORY FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7021970    DYNAMIC TIMING
ADJUSTMENT IN A CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    KR   
10-2008-7022159    WARP COMPENSATED PACKAGE AND METHOD FREESCALE SEMICONDUCTOR,
INC.    KR    10-2008-7022455    METHOD OF FORMING A SEMICONDUCTOR DEVICE AND
STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7022488   
ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7022525    SILICIDED NONVOLATILE MEMORY AND
METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7023407   
MEMORY WITH CLOCKED SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    KR   
10-2008-7023448    SEMICONDUCTOR DEVICE AND METHOD FOR FORMING THE SAME
FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7023823    BARRIER FOR USE IN 3-D
INTEGRATION OF CIRCUITS FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7024174
   APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7024213    LEAD FRAME
BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE TECHNOLOGY
(THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING FREESCALE
SEMICONDUCTOR, INC.    KR    10-2008-7028517    CONTENTION-FREE HIERARCHICAL BIT
LINE IN EMBEDDED MEMORY AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    KR
   10-2008-7029534    DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP
PACKAGE RELIABILITY FREESCALE SEMICONDUCTOR, INC.    KR    10-2008-7031752   
METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF FREESCALE
SEMICONDUCTOR, INC.    KR    10-2009-7001710    TRANSISTOR WITH ASYMMETRY FOR
DATA STORAGE CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7003904   
SUPERJUNCTION TRENCH DEVICE AND METHOD FREESCALE SEMICONDUCTOR, INC.    KR   
10-2009-7004277    LEVEL SHIFTING CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR   
10-2009-7005238    VIDEO INFORMATION PROCESSING SYSTEM WITH SELECTIVE CHROMA
DEBLOCK FILTERING FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7006625   
DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE

 

SCHEDULE 1B (Patents)

345



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7008704    SYSTEM AND METHOD FOR
REDUCING EDGE EFFECT FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7008904   
METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE FREESCALE
SEMICONDUCTOR, INC.    KR    10-2009-7009009    ONE TRANSISTOR DRAM CELL
STRUCTURE AND METHOD FOR FORMING FREESCALE SEMICONDUCTOR, INC.    KR   
10-2009-7009943    METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A
PREFABRICATED CONNECTOR FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7015540
   METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.
   KR    10-2009-7015607    METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH
VOLTAGE TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS
FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7016182    DYNAMIC PAD SIZE TO
REDUCE SOLDER FATIGUE FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7017031   
MULTI-LAYER SOURCE/DRAIN STRESSOR FREESCALE SEMICONDUCTOR, INC.    KR   
10-2009-7017436    MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL FREESCALE
SEMICONDUCTOR, INC.    KR    10-2009-7017872    SOURCE/DRAIN STRESSOR AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7018243    INTEGRATED
CIRCUIT FUSE ARRAY FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7018647   
TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL FREESCALE SEMICONDUCTOR, INC.    KR
   10-2009-7018982    DEVICE AND METHOD FOR GENERATING CACHE USER INITIATED
PRE-FETCH REQUESTS FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7019937   
METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES FREESCALE SEMICONDUCTOR, INC.    KR
   10-2009-7020035    SIMPLIFIED DEBLOCK FILTERING FOR REDUCED MEMORY ACCESS AND
COMPUTATIONAL COMPLEXITY FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7022966
   METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS
FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7023240    LOW VOLTAGE DATA PATH
IN MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    KR    10-2009-7023333    THREAD
DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR FREESCALE SEMICONDUCTOR,
INC.    KR    10-2009-7025412    ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7000648   
DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY FREESCALE SEMICONDUCTOR, INC.    KR   
10-2010-7001862    STRESS RELIEF OF A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    KR    10-2010-7002371    METHOD OF MANUFACTURING A
SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE OBTAINABLE THEREWITH FREESCALE
SEMICONDUCTOR, INC.    KR    10-2010-7004382    METHOD OF PACKAGING AN
INTEGRATED CIRCUIT DIE FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7004436   
RF CIRCUIT WITH CONTROL UNIT TO REDUCE SIGNAL POWER UNDER APPROPRIATE CONDITIONS
FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7004818    METHOD AND CIRCUIT FOR
PREVENTING HIGH VOLTAGE MEMORY DISTURB FREESCALE SEMICONDUCTOR, INC.    KR   
10-2010-7004951    SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT
LEAKAGE FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7007108    PROGRAMMABLE
ROM USING TWO BONDED STRATA AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR,
INC.    KR    10-2010-7007865    SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED
OPERANDS FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7013959    3-D
SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD

 

SCHEDULE 1B (Patents)

346



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7015023    MIGFET CIRCUIT WITH
ESD PROTECTION FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7017877   
NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE FREESCALE SEMICONDUCTOR, INC.   
KR    10-2010-7019580    BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION
FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7029038    CIRCUIT FOR AND AN
ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A PROCESS OF FORMING
THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7029593   
UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS FREESCALE SEMICONDUCTOR, INC.    KR    10-2010-7029643    SEMICONDUCTOR
DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS FREESCALE SEMICONDUCTOR, INC.
   KR    10-2011-0066720    CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO
DIGITAL CONVERTER WITH VARIABLE RESOLUTION FREESCALE SEMICONDUCTOR, INC.    KR
   10-2011-0068760    SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK FREESCALE
SEMICONDUCTOR, INC.    KR    10-2011-0073893    METHOD FOR FORMING A CAPPED
MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE FREESCALE SEMICONDUCTOR, INC.   
KR    10-2011-0096047    POLYMER CORE WIRE FREESCALE SEMICONDUCTOR, INC.    KR
   10-2011-0111454    METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS)
DEVICE FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-0118698    DIFFERENTIAL
EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    KR    10-2011-7005244    ERROR DETECTION SCHEMES FOR A
UNIFIED CACHE IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR   
10-2011-7005826    PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE
INSTRUCTION MULTIPLE DATA (SIMD) DATA PROCESSOR FREESCALE SEMICONDUCTOR, INC.   
KR    10-2011-7006168    DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA
PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-7006187   
TRANSISTOR WITH GAIN VARIATION COMPENSATION FREESCALE SEMICONDUCTOR, INC.    KR
   10-2011-7008865    METHOD OF MAKING A SPLIT GATE MEMORY CELL FREESCALE
SEMICONDUCTOR, INC.    KR    10-2011-7010579    TECHNIQUE FOR INTERCONNECTING
INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-7014141   
LED DRIVER WITH FEEDBACK CALIBRATION FREESCALE SEMICONDUCTOR, INC.    KR   
10-2011-7019683    ANTIFUSE FREESCALE SEMICONDUCTOR, INC.    KR   
10-2011-7020042    AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS FREESCALE
SEMICONDUCTOR, INC.    KR    10-2011-7021299    EXPOSED PAD BACKSIDE PRESSURE
SENSOR PACKAGE FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-7021662    DYNAMIC
RANDOM ACCESS MEMORY (DRAM) REFRESH FREESCALE SEMICONDUCTOR, INC.    KR   
10-2011-7025451    NEGATIVE VOLTAGE GENERATION FREESCALE SEMICONDUCTOR, INC.   
KR    10-2011-7026210    ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG
FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-7026878    METHOD TO CALIBRATE
START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM FREESCALE SEMICONDUCTOR, INC.
   KR    10-2011-7026969    PEAK DETECTION WITH DIGITAL CONVERSION FREESCALE
SEMICONDUCTOR, INC.    KR    10-2011-7029264    METHOD AND CIRCUIT FOR CHARGING
AND DISCHARGING A CIRCUIT NODE FREESCALE SEMICONDUCTOR, INC.    KR   
10-2011-77397    MEMORY WITH LOW VOLTAGE MODE OPERATION

 

SCHEDULE 1B (Patents)

347



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    KR    10-2011-87208    PATTERNING A GATE STACK
OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN NON-NVM AREA FREESCALE
SEMICONDUCTOR, INC.    KR    10-2012-0037853    METHOD OF MAKING A SEMICONDUCTOR
STRUCTURE USEFUL IN MAKING A SPLIT GATE NON-VOLATILE MEMORY CELL FREESCALE
SEMICONDUCTOR, INC.    KR    10-2012-0077643    SYSTEMS AND METHODS FOR DATA
CONVERSION FREESCALE SEMICONDUCTOR, INC.    KR    10-2012-0096302    MOSFET
MISMATCH CHARACTERIZATION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    KR   
10-2012-0118813    BUILT-IN SELF TRIM FOR NON-VOLATILE MEMORY REFERENCE CURRENT
FREESCALE SEMICONDUCTOR, INC.    KR    10-2012-126062    SEMICONDUCTOR SENSOR
DEVICE AND METHOD OF PACKAGING SAME FREESCALE SEMICONDUCTOR, INC.    KR   
10-2012-27035    SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD FREESCALE
SEMICONDUCTOR, INC.    KR    10-2012-27036    MEMORY CONTROLLER ADDRESS AND DATA
PIN MULTIPLEXING FREESCALE SEMICONDUCTOR, INC.    KR    10-2012-59177    DUAL
PORT PRESSURE SENSOR FREESCALE SEMICONDUCTOR, INC.    KR    10-2012-7003525   
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR,
INC.    KR    10-2012-7012730    SEMICONDUCTOR WAFER HAVING SCRIBE LANE
ALIGNMENT MARKS FOR REDUCING CRACK PROPAGATION FREESCALE SEMICONDUCTOR, INC.   
KR    10-2012-7012901    SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO
A CONNECTION EVENT FREESCALE SEMICONDUCTOR, INC.    KR    10-2012-8414    MEMORY
HAVING A LATCHING SENSE AMPLIFIER RESISTANT TO NEGATIVES BIAS TEMPERATURE
INSTABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    KR   
10-2012-90177    SEMICONDUCTOR DEVICE WITH WAKE-UP UNIT FREESCALE SEMICONDUCTOR,
INC.    KR    10-2013-0005009    SKEWED SRAM CELL FREESCALE SEMICONDUCTOR, INC.
   KR    10-2013-0030738    WRITE CONTENTION-FREE, NOISE-TOLERANT MULTIPORT
BITCELL FREESCALE SEMICONDUCTOR, INC.    KR    10-2013-0043611    MICROWAVE
ADAPTORS AND RELATED OSCILLATOR SYSTEMS FREESCALE SEMICONDUCTOR, INC.    KR   
10-2013-0099574    NON-VOLATILE MEMORY (NVM) THAT USES SOFT PROGRAMMING
FREESCALE SEMICONDUCTOR, INC.    KR    10-2013-0109709    NON-VOLATILE MEMORY
(NVM) WITH ADAPTIVE WRITE OPERATIONS FREESCALE SEMICONDUCTOR, INC.    KR   
10-2013-109392    NVM WITH CHARGE PUMP AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    MY    PI20094674    METHOD OF FORMING SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    MY    PI20095012    IMPROVED
SEMICONDUCTOR PACKAGE AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.   
MY    PI2010000044    SCAN BASED TEST ARCHITECTURE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    MY    PI2010001643    LEAD FRAME FOR SEMICONDUCTOR
PACKAGE FREESCALE SEMICONDUCTOR, INC.    MY    PI2011001861    SEMICONDUCTOR
TRAY CARRIER FREESCALE SEMICONDUCTOR, INC.    MY    PI2012004714    SYSTEM AND
METHOD FOR CLEANING BOND WIRE FREESCALE SEMICONDUCTOR, INC.    TW    093130261
   ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION FREESCALE
SEMICONDUCTOR, INC.    TW    094116365    SEPARATELY STRAINED N-CHANNEL AND
P-CHANNEL TRANSISTORS

 

SCHEDULE 1B (Patents)

348



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    094126428    METHOD AND APPARATUS FOR
PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    094127044    METHOD AND APPARATUS FOR MOBILITY
ENHANCEMENT IN A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
094129708    PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL
AND METHOD OF MAKING FREESCALE SEMICONDUCTOR, INC.    TW    094137697   
TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD
THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    095100764    METHOD OF
FABRICATING A SILICON-ON-INSULATOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW
   095104264    METHOD OF REMOVING NANOCLUSTERS IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    TW    095106162    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING A DIFFUSION BARRIER STACK AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    095106398    METHOD OF FORMING A
SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS AND STRUCTURE THEREOF
FREESCALE SEMICONDUCTOR, INC.    TW    095106399    ANTIFUSE ELEMENT AND
ELECTRICALLY REDUNDANT ANTIFUSE ARRAY FOR CONTROLLED RUPTURE LOCATION FREESCALE
SEMICONDUCTOR, INC.    TW    095107026    SYSTEM FOR INTEGRATED DATA INTEGRITY
VERIFICATION AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    095107494
   MEMORY STRUCTURE AND METHOD OF PROGRAMMING FREESCALE SEMICONDUCTOR, INC.   
TW    095108016    CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE
ELECTRODE FREESCALE SEMICONDUCTOR, INC.    TW    095108670    APPARATUS FOR
CURRENT SENSING FREESCALE SEMICONDUCTOR, INC.    TW    095109761    METHOD AND
APPARATUS FOR LOW VOLTAGE WRITE IN A STATIC RANDOM ACCESS MEMORY FREESCALE
SEMICONDUCTOR, INC.    TW    095113584    SEMICONDUCTOR PACKAGE AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    095121340    CHEMICAL
DIE SINGULATION TECHNIQUE FREESCALE SEMICONDUCTOR, INC.    TW    095121983   
METHOD OF FORMING A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW
   095125132    PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION
FREESCALE SEMICONDUCTOR, INC.    TW    095125136    STRESS RELEASE MECHANISM IN
MEMS DEVICE AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW   
095126624    SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A
VERTICAL SECOND GATE IN A TRENCH FREESCALE SEMICONDUCTOR, INC.    TW   
095127050    ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE ELEMENTS
FREESCALE SEMICONDUCTOR, INC.    TW    095129481    NONVOLATILE MEMORY CELL
PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    TW    095131664    MEMORY WITH
ROBUST DATA SENSING AND METHOD FOR SENSING DATA FREESCALE SEMICONDUCTOR, INC.   
TW    095131908    GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR
FREESCALE SEMICONDUCTOR, INC.    TW    095132821    SEMICONDUCTOR STACKED
DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF FREESCALE
SEMICONDUCTOR, INC.    TW    095133783    MICROELECTRONIC ASSEMBLY AND METHOD
FOR FORMING THE SAME

 

SCHEDULE 1B (Patents)

349



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    095134084    MICROELECTRONIC ASSEMBLY AND
METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    095136632   
SEMICONDUCTOR DEVICE HAVING NANO-PILLARS AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    095137375    PROGRAMMABLE FUSE WITH SILICON
GERMANIUM FREESCALE SEMICONDUCTOR, INC.    TW    095138067    SEMICONDUCTOR
STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF FREESCALE
SEMICONDUCTOR, INC.    TW    095138069    MULTIPLE DEVICE TYPES INCLUDING AN
INVERTED-T CHANNEL TRANSISTOR AND METHOD THEREFORE FREESCALE SEMICONDUCTOR, INC.
   TW    095138503    ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT FOR
MULTIPLE POWER DOMAIN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW   
095138667    SEMICONDUCTOR STRUCTURE AND METHOD OF ASSEMBLY FREESCALE
SEMICONDUCTOR, INC.    TW    095139041    SEMICONDUCTOR DEVICE WITH REDUCED
PACKAGE CROSS-TALK AND LOSS FREESCALE SEMICONDUCTOR, INC.    TW    095139043   
ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING FREESCALE SEMICONDUCTOR, INC.   
TW    095139048    PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER FREESCALE
SEMICONDUCTOR, INC.    TW    095139468    ELECTRONIC DEVICE INCLUDING A
TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION ADJACENT TO A STRESSOR LAYER AND A
PROCESS FOR FORMING THE ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    TW   
095139912    FINE PITCH INTERCONNECT AND METHOD OF MAKING FREESCALE
SEMICONDUCTOR, INC.    TW    095139951    SEMICONDUCTOR DEVICE AND METHOD FOR
FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    095141602    METHOD AND
APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR,
INC.    TW    095142110    DEVICE AND METHOD FOR COMPENSATING FOR VOLTAGE DROPS
FREESCALE SEMICONDUCTOR, INC.    TW    095143436    SUPERJUNCTION POWER MOSFET
FREESCALE SEMICONDUCTOR, INC.    TW    095144493    TRANSISTOR WITH IMMERSED
CONTACTS AND METHODS OF FORMING THEREOF FREESCALE SEMICONDUCTOR, INC.    TW   
095145553    SEMICONDUCTOR DEVICE COMPRISING A TRANSISTOR HAVING A COUNTER-DOPED
CHANNEL REGION AND METHOD FOR FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.   
TW    095146663    INTEGRATED CIRCUIT USING FINFETS AND HAVING A STATIC RANDOM
ACCESS MEMORY (SRAM) FREESCALE SEMICONDUCTOR, INC.    TW    095147984   
SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION FREESCALE SEMICONDUCTOR, INC.    TW    095148584    DUAL METAL
SILICIDE SCHEME USING A DUAL SPACER PROCESS FREESCALE SEMICONDUCTOR, INC.    TW
   095149108    MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS
FREESCALE SEMICONDUCTOR, INC.    TW    096100185    REGULATED VOLTAGE SYSTEM AND
METHOD OF PROTECTION THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    096100710
   METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI)
BODY-CONTACTED DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    096101922    EPI
T-GATE STRUCTURE FOR CoSi2 EXTENDIBILITY

 

SCHEDULE 1B (Patents)

350



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    096103125    NOISE ISOLATION BETWEEN
CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP FREESCALE SEMICONDUCTOR, INC.    TW
   096103126    METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED
CIRCUIT MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    TW    096103282    ERROR
CORRECTION DEVICE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    TW   
096104207    DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    096104890    LOW VOLTAGE OUTPUT BUFFER AND METHOD
FOR BUFFERING DIGITAL OUTPUT DATA FREESCALE SEMICONDUCTOR, INC.    TW   
096104932    METAL GATE WITH ZIRCONIUM FREESCALE SEMICONDUCTOR, INC.    TW   
096105319    APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    096106732    METHOD
FOR FORMING A DEPOSITED OXIDE LAYER FREESCALE SEMICONDUCTOR, INC.    TW   
096107088    ELECTRICAL FIELD SENSORS FREESCALE SEMICONDUCTOR, INC.    TW   
096107305    RF POWER TRANSISTOR DEVICE WITH METAL ELECTROMIGRATION DESIGN AND
METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    096107714    SILICIDED
NONVOLATILE MEMORY AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW
   096107870    ELECTRONIC DEVICE AND A PROCESS FOR FORMING THE ELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    096108415    MEMORY WITH CLOCKED
SENSE AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    TW    096108569   
SEMICONDUCTOR DEVICE STRUCTURE AND INTEGRATED CIRCUIT THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    096108790    SEMICONDUCTOR FABRICATION PROCESS
USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF SOURCE/DRAIN STRESSOR FREESCALE
SEMICONDUCTOR, INC.    TW    096108958    A WORLDWIDE DRIVER FOR A NON-VOLATILE
MEMORY DEVICE, A NON-VOLATILE MEMORY DEVICE AND METHOD FREESCALE SEMICONDUCTOR,
INC.    TW    096109128    BARRIER FOR USE IN 3-D INTEGRATION OF CIRCUITS
FREESCALE SEMICONDUCTOR, INC.    TW    096111387    CONTACT SURROUNDED BY
PASSIVATION AND POLYIMIDE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
TW    096111431    METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER
AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW    096111642    MEMORY
WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF FREESCALE SEMICONDUCTOR,
INC.    TW    096112138    DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP
CHIP PACKAGE RELIABILITY FREESCALE SEMICONDUCTOR, INC.    TW    096112740   
METHOD OF FORMING A SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    096121169    RF POWER TRANSISTOR DEVICE WITH HIGH
PERFORMANCE SHUNT CAPACITOR AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.   
TW    096124407    WAFER AND METHOD OF FORMING ALIGNMENT MARKERS FREESCALE
SEMICONDUCTOR, INC.    TW    096127119    DISTRIBUTED ELECTROSTATIC DISCHARGE
PROTECTION CIRCUIT WITH VARYING CLAMP SIZE FREESCALE SEMICONDUCTOR, INC.    TW
   096133902    ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING
FREESCALE SEMICONDUCTOR, INC.    TW    096135959    METHODS AND APPARATUS FOR A
QUAD FLAT NO-LEAD (QFN) PACKAGE

 

SCHEDULE 1B (Patents)

351



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    096136511    SENSOR HAVING FREE FALL
SELF-TEST CAPABILITY AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
096137896    ELECTRONIC DEVICE INCLUDING A CONDUCTIVE STRUCTURE EXTENDING
THROUGH A BURIED INSULATING LAYER FREESCALE SEMICONDUCTOR, INC.    TW   
096138041    TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION FREESCALE
SEMICONDUCTOR, INC.    TW    096139517    METHOD OF PACKAGING A DEVICE USING A
DIELECTRIC LAYER FREESCALE SEMICONDUCTOR, INC.    TW    096151412    SYSTEM AND
METHOD FOR REDUCING NOISE IN SENSORS WITH CAPACITIVE PICKUP FREESCALE
SEMICONDUCTOR, INC.    TW    096151427    FORMING A SEMICONDUCTOR DEVICE HAVING
A METAL ELECTRODE AND STRUCTURE THEREOF FREESCALE SEMICONDUCTOR, INC.    TW   
097100225    SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    TW    097100452    DIFFERENTIAL CAPACITIVE
SENSOR AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW   
097100887    SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    TW    097102097    METHOD OF MAKING A
NON-VOLATILE MEMORY DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    097102535   
DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE FREESCALE SEMICONDUCTOR, INC.    TW   
097102702    METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE
TRANSISTORS, NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC TRANSISTORS FREESCALE
SEMICONDUCTOR, INC.    TW    097103578    ELECTRONIC DEVICE WITH CONNECTION
BUMPS FREESCALE SEMICONDUCTOR, INC.    TW    97103703    MICROELECTRONIC
ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A METHOD FOR FORMING
THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    97103705    SOURCE/DRAIN
STRESSOR AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    097104336   
MULTI-LAYER SOURCE/DRAIN STRESSOR FREESCALE SEMICONDUCTOR, INC.    TW   
097105061    FORMING A SEMICONDUCTOR DEVICE HAVING EPITAXIALLY GROWN SOURCE AND
DRAIN REGIONS FREESCALE SEMICONDUCTOR, INC.    TW    097106129    SEMICONDUCTOR
DEVICE HAVING A METAL CARBIDE GATE WITH AN ELECTROPOSITIVE ELEMENT AND A METHOD
OF MAKING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    097106322   
ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME FREESCALE SEMICONDUCTOR, INC.    TW    097107237
   TRENCH FORMATION IN A SEMICONDUCTOR MATERIAL FREESCALE SEMICONDUCTOR, INC.   
TW    097107252    INTEGRATED CIRCUIT FUSE ARRAY FREESCALE SEMICONDUCTOR, INC.
   TW    97112158    METHOD FOR SELECTIVE REMOVAL OF A LAYER FREESCALE
SEMICONDUCTOR, INC.    TW    097112428    A FIRST INTER-LAYER DIELECTRIC STACK
FOR NON-VOLATILE MEMORY FREESCALE SEMICONDUCTOR, INC.    TW    097113393    ETCH
METHOD IN THE MANUFACTURE OF A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    TW    097114353    SEPARATE LAYER FORMATION IN A SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    TW    097115489    SEMICONDUCTOR WAFER
PROCESSING FREESCALE SEMICONDUCTOR, INC.    TW    097115593    METHOD OF FORMING
A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS

 

SCHEDULE 1B (Patents)

352



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    097115990    LOW VOLTAGE DATA PATH IN
MEMORY ARRAY FREESCALE SEMICONDUCTOR, INC.    TW    097117315    POWER
LEAD-ON-CHIP BALL GRID ARRAY PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW   
97117841    MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION
FREESCALE SEMICONDUCTOR, INC.    TW    97118679    METHOD FOR FORMING A DUAL
METAL GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW    097119398    METHOD
OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    097119553    METHOD FOR FORMING A
DUAL METAL GATE STRUCTURE FREESCALE SEMICONDUCTOR, INC.    TW    097119936   
ONE TIME PROGRAMMABLE ELEMENT SYSTEM IN AN INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    TW    097120502    METHODS AND APPARATUS FOR EMI
SHIELDING IN MULTI-CHIP MODULES FREESCALE SEMICONDUCTOR, INC.    TW    097121961
   DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY FREESCALE SEMICONDUCTOR, INC.    TW   
097122449    SOURCE/DRAIN STRESSORS FORMED USING IN-SITU EPITAXIAL GROWTH
FREESCALE SEMICONDUCTOR, INC.    TW    97125670    COUPLING LAYER COMPOSITION
FOR A SEMICONDUCTOR DEVICE, SEMICONDUCTOR DEVICE, METHOD OF FORMING THE COUPLING
LAYER, AND APPARATUS FOR THE MANUFACTURE OF A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    TW    097125950    HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR AND METHOD FOR MANUFACTURING A HETERO-STRUCTURE FIELD EFFECT
TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    TW    097126122    SYMMETRICAL
DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    097126694    STRESS RELIEF OF A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    97126735    INTERCONNECT IN A
MULTI-ELEMENT PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    097126812    METHOD
OF PACKAGING AN INTEGRATED CIRCUIT DIE FREESCALE SEMICONDUCTOR, INC.    TW   
097126814    METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE MEMORY DISTURB
FREESCALE SEMICONDUCTOR, INC.    TW    097127998    SEMICONDUCTOR DEVICE TEST
SYSTEM HAVING REDUCED CURRENT LEAKAGE FREESCALE SEMICONDUCTOR, INC.    TW   
097129047    DUAL GATE OXIDE DEVICE INTEGRATION FREESCALE SEMICONDUCTOR, INC.   
TW    097131929    PHASE CHANGE MEMORY STRUCTURES FREESCALE SEMICONDUCTOR, INC.
   TW    097131951    PHASE CHANGE MEMORY STRUCTURES FREESCALE SEMICONDUCTOR,
INC.    TW    097134906    PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD
OF OPERATION FREESCALE SEMICONDUCTOR, INC.    TW    097137045    ELECTROMAGNETIC
SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE FREESCALE SEMICONDUCTOR,
INC.    TW    097137387    INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY
ADJUSTABLE READ MARGIN AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW
   097137798    METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY
FREESCALE SEMICONDUCTOR, INC.    TW    097138301    KNOCK SIGNAL DETECTION IN
AUTOMOTIVE SYSTEMS FREESCALE SEMICONDUCTOR, INC.    TW    097139238   
SEMICONDUCTOR DEVICES WITH DIFFERENT DIELECTRIC THICKNESSES

 

SCHEDULE 1B (Patents)

353



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    097140721    METHOD FOR MANUFACTURING A
NON-VOLATILE MEMORY, NON-VOLATILE MEMORY DEVICE, AND AN INTEGRATED CIRCUIT
FREESCALE SEMICONDUCTOR, INC.    TW    097147179    LIQUID LEVEL SENSING DEVICE
AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    97147471    SEMICONDUCTOR
DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR,
INC.    TW    097147536    METHOD FOR TESTING A SEMICONDUCTOR DEVICE AND A
SEMICONDUCTOR DEVICE TESTING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW   
097147540    ERROR DETECTOR IN A CACHE MEMORY USING CONFIGURABLE WAY REDUNDANCY
FREESCALE SEMICONDUCTOR, INC.    TW    097147705    3-D SEMICONDUCTOR DIE
STRUCTURE WITH CONTAINING FEATURE AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW
   097148059    ELECTRONIC ASSEMBLY MANUFACTURING METHOD FREESCALE
SEMICONDUCTOR, INC.    TW    097151677    MICROPAD FORMATION FOR A SEMICONDUCTOR
FREESCALE SEMICONDUCTOR, INC.    TW    098101409    NON-VOLATILE MEMORY WITH
REDUCED CHARGE FLUENCE FREESCALE SEMICONDUCTOR, INC.    TW    098101921    STATE
RETAINING POWER GATED LATCH AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.   
TW    098101922    HIGH BANDWIDTH CACHE-TO-PROCESSING UNIT COMMUNICATION IN A
MULTIPLE PROCESSOR/CACHE SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW    098102270
   BALUN TRANSFORMER WITH IMPROVED HARMONIC SUPRESSION FREESCALE SEMICONDUCTOR,
INC.    TW    98102531    SHIELDED INTEGRATED CIRCUIT PAD STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    TW    098103080    METHOD OF FORMING OPENINGS IN A
SEMICONDUCTOR DEVICE AND SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.   
TW    098103728    PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS
FREESCALE SEMICONDUCTOR, INC.    TW    098103730    MICROELECTROMECHANICAL
SYSTEMS COMPONENT AND METHOD OF MAKING SAME FREESCALE SEMICONDUCTOR, INC.    TW
   98103850    INTERMEDIATE PRODUCT FOR A MULTICHANNEL FET AND PROCESS FOR
OBTAINING AN INTERMEDIATE PRODUCT FREESCALE SEMICONDUCTOR, INC.    TW   
098104740    QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS
FREESCALE SEMICONDUCTOR, INC.    TW    098104996    HYBRID TRANSISTOR BASED
POWER GATING SWITCH CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW   
098106732    OPTICAL COMMUNICATION INTEGRATION FREESCALE SEMICONDUCTOR, INC.   
TW    098107175    MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION FREESCALE
SEMICONDUCTOR, INC.    TW    098109788    CIRCUIT FOR AND AN ELECTRONIC DEVICE
INCLUDING A NONVOLATILE MEMORY CELL AND A PROCESS OF FORMING THE ELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    98111811    SURFACE TREATMENT IN
SEMICONDUCTOR MANUFACTURING FREESCALE SEMICONDUCTOR, INC.    TW    098112515   
TEST INTERPOSER HAVING ACTIVE CIRCUIT COMPONENT AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    098112880    METHOD OF SEALING AN AIR GAP IN A
LAYER OF A SEMICONDUCTOR STRUCTURE AND SEMICONDUCTOR STRUCTURE FREESCALE
SEMICONDUCTOR, INC.    TW    98116022    BRANCH TARGET BUFFER ALLOCATION

 

SCHEDULE 1B (Patents)

354



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    98116023    SEMICONDUCTOR DEVICES WITH
EXTENDED ACTIVE REGIONS FREESCALE SEMICONDUCTOR, INC.    TW    98117715   
BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE FREESCALE SEMICONDUCTOR, INC.
   TW    098118600    AN ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT, EQUIPMENT
AND METHOD FREESCALE SEMICONDUCTOR, INC.    TW    098119101    PROVISION OF
EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA (SIMD) DATA
PROCESSOR FREESCALE SEMICONDUCTOR, INC.    TW    098119969    DEBUG INSTRUCTION
FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.
   TW    098120721    SEMICONDUCTOR DEVICE AND METHOD OF ELECTROSTATIC DISCHARGE
PROTECTION THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    098120723    MEMORY
SYSTEM AND SEMICONDUCTOR DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
098122069    METHOD OF FORMING A POWER SEMICONDUCTOR DEVICE AND POWER
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    098122268   
TRANSISTOR WITH GAIN VARIATION COMPENSATION FREESCALE SEMICONDUCTOR, INC.    TW
   098122470    POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL
FREESCALE SEMICONDUCTOR, INC.    TW    98123882    MICRO CONTROLLER UNIT
INCLUDING AN ERROR INDICATOR MODULE FREESCALE SEMICONDUCTOR, INC.    TW   
098125047    INTEGRATED CIRCUIT AND A METHOD FOR RECOVERING FROM A LOW-POWER
PERIOD FREESCALE SEMICONDUCTOR, INC.    TW    98125356    SYSTEM AND METHOD FOR
FETCHING INFORMATION TO A CACHE MODULE USING A WRITE BACK ALLOCATE ALGORITHM
FREESCALE SEMICONDUCTOR, INC.    TW    098126217    DATA CONVERSION CIRCUITRY
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    098126772   
INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    TW    098126774    MEMORY HAVING SELF-TIMED BIT LINE
BOOST CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW   
098133745    ADAPTIVE IIP2 CALIBRATION FREESCALE SEMICONDUCTOR, INC.    TW   
098134418    METHOD OF MAKING A SPLIT GATE MEMORY CELL FREESCALE SEMICONDUCTOR,
INC.    TW    098135303    TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY
ORTHOGONAL DIRECTIONS FREESCALE SEMICONDUCTOR, INC.    TW    098135836    CMOS
LATCH-UP IMMUNITY FREESCALE SEMICONDUCTOR, INC.    TW    098138144    TECHNIQUE
FOR INTERCONNECTING INTEGRATED CIRCUITS FREESCALE SEMICONDUCTOR, INC.    TW   
98138216    RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE FREESCALE
SEMICONDUCTOR, INC.    TW    098138874    PROGRAMMABLE ERROR ACTIONS FOR A CACHE
IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW    098139022   
METHOD OF FORMING A SEMICONDUCTOR LAYER FREESCALE SEMICONDUCTOR, INC.    TW   
98140377    TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE
AVALANCHE BREAKDOWN FREESCALE SEMICONDUCTOR, INC.    TW    098140693   
TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN
FREESCALE SEMICONDUCTOR, INC.    TW    098140837    ERROR DETECTION IN A
MULTI-PROCESSOR DATA PROCESSING SYSTEM

 

SCHEDULE 1B (Patents)

355



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    98142870    HIGH POWER SEMICONDUCTOR
DEVICE FOR WIRELESS APPLICATIONS AND METHOD OF FORMING A HIGH POWER
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    098145607   
SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL FREESCALE SEMICONDUCTOR,
INC.    TW    098145608    DUAL HIGH-K OXIDES WITH SiGe CHANNEL FREESCALE
SEMICONDUCTOR, INC.    TW    098145617    CAPACITANCE-TO-VOLTAGE INTERFACE
CIRCUIT, AND RELATED OPERATING METHODS FREESCALE SEMICONDUCTOR, INC.    TW   
098145618    MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    098146542    PACKAGE ASSEMBLY
AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY OF A PACKAGE FREESCALE
SEMICONDUCTOR, INC.    TW    098146547    CLOCK GLITCH DETECTION FREESCALE
SEMICONDUCTOR, INC.    TW    098146562    SEMICONDUCTOR DEVICE WITH APPRAISAL
CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    TW    99100013    CLOCK GLITCH
DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    99100014    OSCILLATOR
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    99102997    SEMICONDUCTOR
STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR STRUCTURE AND A
METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE FREESCALE SEMICONDUCTOR, INC.
   TW    099110181    ELECTRICALLY ALTERABLE CIRCUIT FOR USE IN AN INTEGRATED
CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    099110613    DEBUG
SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    099110775    SENSOR DEVICE WITH REDUCED
PARASITIC-INDUCED ERROR FREESCALE SEMICONDUCTOR, INC.    TW    099111504    PEAK
DETECTION WITH DIGITAL CONVERSION FREESCALE SEMICONDUCTOR, INC.    TW   
99111599    ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG FREESCALE
SEMICONDUCTOR, INC.    TW    099111847    MEMORY TESTING WITH SNOOP CAPABILITIES
IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR, INC.    TW    099111861   
THROUGH SUBSTRATE VIAS FREESCALE SEMICONDUCTOR, INC.    TW    099114547   
METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM FREESCALE
SEMICONDUCTOR, INC.    TW    99115283    INTEGRATED CIRCUIT AND INTEGRATED
CIRCUIT PACKAGE FREESCALE SEMICONDUCTOR, INC.    TW    099115843    DEVICE WITH
PROXIMITY DETECTION CAPABILITY FREESCALE SEMICONDUCTOR, INC.    TW    099116392
   SILICON NITRIDE HARDSTOP ENCAPSULATION LAYER FOR STI REGION FREESCALE
SEMICONDUCTOR, INC.    TW    099117641    METHOD AND CIRCUIT FOR CHARGING AND
DISCHARGING A CIRCUIT NODE FREESCALE SEMICONDUCTOR, INC.    TW    099118606   
NON-SNAPBACK SCR FOR ELECTROSTATIC DISCHARGE PROTECTION FREESCALE SEMICONDUCTOR,
INC.    TW    099118607    VOLTAGE TRANSLATOR FREESCALE SEMICONDUCTOR, INC.   
TW    099118803    PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF
ADDRESS TRANSLATION FREESCALE SEMICONDUCTOR, INC.    TW    099133909   
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION

 

SCHEDULE 1B (Patents)

356



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    099140081    VERTICAL POWER TRANSISTOR
DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING A VERTICAL POWER
TRANSISTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    099142440    ELECTRICAL
COUPLING OF WAFER STRUCTURES FREESCALE SEMICONDUCTOR, INC.    TW    99144198   
BOND PAD WITH MULTIPLE LAYER OVER PAD METALLIZATION AND METHOD OF FORMATION
FREESCALE SEMICONDUCTOR, INC.    TW    100100687    METHOD OF MAKING A
SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE NON-VOLATILE MEMORY CELL
FREESCALE SEMICONDUCTOR, INC.    TW    100102139    ESD PROTECTION DEVICE AND
METHOD FREESCALE SEMICONDUCTOR, INC.    TW    100102942    DATA PROCESSING
SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW   
100105297    DC to DC CONVERTER HAVING SWITCH CONTROL AND METHOD OF OPERATION
FREESCALE SEMICONDUCTOR, INC.    TW    100113045    EMULATED ELECTRICALLY
ERASABLE (EEE) MEMORY AND METHOD OF OPERATION FREESCALE SEMICONDUCTOR, INC.   
TW    100116722    METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER
FREESCALE SEMICONDUCTOR, INC.    TW    100117094    ANGLED ION IMPLANTATION IN A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    100123734    CURRENT
REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH VARIABLE
RESOLUTION FREESCALE SEMICONDUCTOR, INC.    TW    100125820    MONOLITHIC
MICROWAVE INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    100128354   
CHARGE PUMP HAVING RAMP RATE CONTROL FREESCALE SEMICONDUCTOR, INC.    TW   
100128357    PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH
SIMULTANEOUS ETCH IN NON-NVM AREA FREESCALE SEMICONDUCTOR, INC.    TW   
100128969    POLYMER CORE WIRE FREESCALE SEMICONDUCTOR, INC.    TW    100135668
   METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    TW    100138147   
PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME FREESCALE SEMICONDUCTOR, INC.   
TW    101101634    MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING FREESCALE
SEMICONDUCTOR, INC.    TW    101101635    SYNCHRONOUS DATA PROCESSING SYSTEM AND
METHOD FREESCALE SEMICONDUCTOR, INC.    TW    101104084    SEMICONDUCTOR DEVICE
AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR, INC.    TW    101105133
   MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE FREESCALE
SEMICONDUCTOR, INC.    TW    101112662    MEMS DEVICE WITH CENTRAL ANCHOR FOR
STRESS ISOLATION FREESCALE SEMICONDUCTOR, INC.    TW    101112666    METHOD OF
MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE NON-VOLATILE
MEMORY CELL FREESCALE SEMICONDUCTOR, INC.    TW    101114262    ISOLATED
CAPACITORS WITHIN SHALLOW TRENCH ISOLATION FREESCALE SEMICONDUCTOR, INC.    TW
   101117337    DUAL PORT PRESSURE SENSOR FREESCALE SEMICONDUCTOR, INC.    TW   
101119009    SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    101119856    ACTIVE TILING PLACEMENT FOR IMPROVED
LATCH-UP IMMUNITY

 

SCHEDULE 1B (Patents)

357



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    TW    101126105    FUSED BUSS FOR PLATING
FEATURES ON A SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    TW    101126106
   SYSTEMS AND METHODS FOR DATA CONVERSION FREESCALE SEMICONDUCTOR, INC.    TW
   101131071    SEMICONDUCTOR DEVICE PACKAGING HAVING PRE-ENCAPSULATION THROUGH
VIA FORMATION USING LEAD FRAMES WITH ATTACHED SIGNAL CONDUITS FREESCALE
SEMICONDUCTOR, INC.    TW    101131628    MOSFET MISMATCH CHARACTERIZATION
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    TW    101137031    STACKED
SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    TW    101137032   
STACKED SEMICONDUCTOR DEVICES FREESCALE SEMICONDUCTOR, INC.    TW    101137515
   METHOD OF PACKAGING SEMICONDUCTOR DIE FREESCALE SEMICONDUCTOR, INC.    TW   
101137519    SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME FREESCALE
SEMICONDUCTOR, INC.    TW    102130934    NON-VOLATILE MEMORY (NVM) THAT USES
SOFT PROGRAMMING FREESCALE SEMICONDUCTOR, INC.    TW    102131427    NVM WITH
CHARGE PUMP AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    TW    102131428
   NON-VOLATILE MEMORY (NVM) WITH ADAPTIVE WRITE OPERATIONS FREESCALE
SEMICONDUCTOR, INC.    TW    102134103    METHOD OF MAKING A LOGIC TRANSISTOR
AND A NON-VOLATILE MEMORY (NVM) CELL FREESCALE SEMICONDUCTOR, INC.    TW   
PCT/IB2012/052733    INTEGRATED CIRCUIT COMPRISING AN IO BUFFER DRIVER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/CN2011/000220   
SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/EP2011/068916    RECEIVER CIRCUIT, PHASED-ARRAY RECEIVER AND
RADAR SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/FR2013/051736    CHARGE
PUMP CIRCUIT, PHASE LOCKED LOOP APPARATUS, INTEGRATED CIRCUIT, AND METHOD OF
MANUFACTURE OF A CHARGE PUMP FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/FR2013/051970    SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE THEREFOR
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/FR2013/051996    INTEGRATED SOLID
STATE MICROWAVE POWER GENERATION MODULES FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/FR2013/052043    SAFE OPERATING AREA CHECKING METHOD AND APPARATUS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/FR2013/052044    A POWER FIELD EFFECT
TRANSISTOR, A POWER FIELD EFFECT TRANSISTOR DEVICE AND A METHOD OF MANUFACTURING
A POWER FIELD EFFECT TRANSISTOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/FR2013/052292    CAN FD END-OF-FRAME DETECTOR, CAN BIT STREAM PROCESSING
DEVICE, METHOD FOR DETECTING THE END OF A CAN FD FRAME, AND METHOD OF OPERATING
A CAN BIT STREAM PROCESSOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/FR2013/052305    Integrated calibration circuit and a method for calibration
of a filter circuit FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2010/055331   
METHOD FOR ENABLING CALIBRATION DURING START-UP OF A MICRO CONTROLLER UNIT AND
INTEGRATED CIRCUIT THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/001049    AMPLIFIERS AND RELATED INTEGRATED CIRCUITS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/001591    GROUND LOSS MONITORING CIRCUIT
AND INTEGRATED CIRCUIT COMPRISING SAME

 

SCHEDULE 1B (Patents)

358



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/001871    INTEGRATED CIRCUIT
DEVICE AND METHOD OF DYNAMICALLY MODIFYING AT LEAST ONE CHARACTERISTIC WITHIN A
DIGITAL TO ANALOGUE CONVERTER MODULE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/002956    MEMORY DEVICE AND METHOD FOR ORGANIZING A HOMOGENEOUS
MEMORY FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/003023    DIRECT
SEQUENCE SPREAD SPECTRUM SIGNAL RECEIVING DEVICE AND METHOD FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/003128    DATA PROCESSING SYSTEM AND
METHOD OF CONTROLLING ACCESS TO A SHARED MEMORY UNIT FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2011/003189    SELF-BOOTSTRAP DRIVING CIRCUIT AND DC-DC
CONVERTER FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/003199    MEMORY
ACCESS CONTROLLER, DATA PROCESSING SYSTEM, AND METHOD FOR MANAGING DATA FLOW
BETWEEN A MEMORY UNIT AND A PROCESSING UNIT FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2011/003210    REFERENCE VOLTAGE GENERATING CIRCUIT, INTEGRATED CIRCUIT
AND VOLTAGE OR CURRENT SENSING DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/003298    POWER SAFETY CIRCUIT, INTEGRATED CIRCUIT DEVICE AND SAFETY
CRITICAL SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/003327   
NORMALLY-OFF HIGH ELECTRON MOBILITY TRANSISTOR AND INTEGRATED CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/003355    INTEGRATED CIRCUIT DEVICE,
CONTROLLER AREA NETWORK DRIVER MODULE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/052322    INTEGRATED CIRCUIT DEVICE AND
METHOD OF ENABLING THERMAL REGULATION WITHIN AN INTEGRATED CIRCUIT DEVICE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052323    VOLTAGE REGULATING
CIRCUIT AND METHOD FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052327   
INTEGRATED CIRCUIT DEVICE AND METHOD FOR CONTROLLING AN OPERATING MODE OF AN
ON-DIE MEMORY FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052329   
INTEGRATED CIRCUIT DEVICE AND METHOD FOR SELF-HEATING AN INTEGRATED CIRCUIT
DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052333    INTEGRATED
CIRCUIT DEVICE, VOLTAGE REGULATOR MODULE AND METHOD FOR COMPENSATING A VOLTAGE
SIGNAL FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052601    INTEGRATED
CIRCUIT DEVICE AND METHOD OF PERFORMING CUT-THROUGH FORWARDING OF PACKET DATA
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052602    INTEGRATED CIRCUIT
DEVICE AND METHOD OF IMPLEMENTING POWER GATING WITHIN AN INTEGRATED CIRCUIT
DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/052624    METHOD AND
DEVICE FOR ENCODING AND DECODING AN IMAGE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/053232    PROCESSING APPARATUS AND METHOD OF SYNCHRONIZING A FIRST
PROCESSING UNIT AND A SECOND PROCESSING UNIT FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2011/053235    SAFETY CRITICAL APPARATUS AND METHOD FOR CONTROLLING
DISTRACTION OF AN OPERATOR OF A SAFETY CRITICAL APPARATUS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/053237    METHOD AND APPARATUS FOR
ENCODING AN IMAGE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/053241   
METHOD AND APPARATUS FOR ENABLING AN EXECUTED CONTROL FLOW PATH THROUGH COMPUTER
PROGRAM CODE TO BE DETERMINED

 

SCHEDULE 1B (Patents)

359



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/053419    SIGNALLING CIRCUIT,
PROCESSING DEVICE AND SAFETY CRITICAL SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2011/053554    AN ELECTRONIC DEVICE AND A COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/053811    INTEGRATED CIRCUIT
PACKAGE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/053813    INTEGRATED
CIRCUIT DEVICE AND METHOD OF IDENTIFYING A PRESENCE OF A BROKEN CONNECTION
WITHIN AN EXTERNAL SIGNAL PATH FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/053837    INTEGRATED CIRCUIT DEVICE, MEMORY INTERFACE MODULE, DATA
PROCESSING SYSTEM AND METHOD FOR PROVIDING DATA ACCESS CONTROL FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2011/053857    DATA PROCESSING SYSTEM AND
METHOD FOR TASK SCHEDULING IN A DATA PROCESSING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2011/054657    MULTIMODE RAKE RECEIVER, CELLULAR BASE
STATION AND CELLULAR COMMUNICATION DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/054917    METHOD OF CONTROLLING A THERMAL BUDGET OF AN INTEGRATED
CIRCUIT DEVICE, AN INTEGRATED CIRCUIT, A THERMAL CONTROL MODULE AND AN
ELECTRONIC DEVICE THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/054925    REAL-TIME DISTRIBUTED NETWORK MODULE, REAL-TIME DISTRIBUTED
NETWORK AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/054926    REAL-TIME DISTRIBUTED NETWORK SLAVE DEVICE, REAL-TIME
DISTRIBUTED NETWORK AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/054929    MULTI-LEVEL CLOCK SIGNAL DISTRIBUTION NETWORK AND
INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/055213   
CLOCK SIGNAL GENERATOR MODULE, INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND METHOD
THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/055231    INTEGRATED
CIRCUIT, INTEGRATED CIRCUIT PACKAGE AND METHOD OF PROVIDING PROTECTION AGAINST
AN ELECTROSTATIC DISCHARGE EVENT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/055253    SYSTEM-ON-CHIP, METHOD OF MANUFACTURE THEREOF AND METHOD OF
CONTROLLING A SYSTEM-ON-CHIP FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2011/055298    CONTROLLER, SATA SYSTEM AND METHOD OF OPERATION THEREFOR
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/055326    INTEGRATED CIRCUIT
DEVICE, ASYMMETRIC MULTI-CORE PROCESSING MODULE, ELECTRONIC DEVICE AND METHOD OF
MANAGING EXECUTION OF COMPUTER PROGRAM CODE THEREFOR FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2011/055417    METHOD FOR PLACING OPERATIONAL CELLS IN A
SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2011/055488   
METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR MEASURING USER PERCEPTION
QUALITY OF A PROCESSING SYSTEM COMPRISING A USER INTERFACE FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/000246    OVER-CURRENT PROTECTION DEVICE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/000247    AN INTEGRATED
CIRCUIT DEVICE AND A METHOD FOR PROVIDING ESD PROTECTION FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/000359    DC TO DC CONVERTER AND METHOD
TO OPERATE A DC TO DC CONVERTER FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/000543    ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT ARRANGEMENT,
ELECTRONIC CIRCUIT AND ESD PROTECTION METHOD

 

SCHEDULE 1B (Patents)

360



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/000661    METHOD AND APPARATUS
FOR PERFORMING INTEGRATED CIRCUIT LAYOUT VERIFICATION FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/000992    DISPLAY CONTROLLER WITH BLENDING STAGE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001066    ELECTRONIC DEVICE
AND METHOD FOR MAINTAINING FUNCTIONALITY OF AN INTEGRATED CIRCUIT DURING
ELECTRICAL AGGRESSIONS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001185
   ELECTRONIC DEVICE HAVING A PIN FOR SETTING ITS MODE OF OPERATION AND METHOD
TO SET A MODE OF OPERATION FOR AN ELECTRONIC DEVICE HAVING A PIN FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001186    HEATING SYSTEM AND METHOD OF
TESTING A SEMICONDUCTOR DEVICE USING A HEATING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/001195    A SIMULATION SYSTEM AND METHOD FOR TESTING A
SIMULATION OF A DEVICE AGAINST ONE OR MORE VIOLATION RULES FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001207    CLOCK FOR SERIAL COMMUNICATION
DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001208    A PACKAGED
SEMICONDUCTOR DEVICE, A SEMICONDUCTOR DEVICE AND A METHOD OF MANUFACTURING A
PACKAGED SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/001209    A PIN ENTRY DEVICE, A USER IDENTIFICATION TERMINAL AND A
METHOD OF OBTAINING A PIN CODE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/001270    METHOD AND APPARATUS FOR CHARGING A BOOTSTRAP CHARGE
STORAGE DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001289   
SWITCH MODE POWER SUPPLY FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/001449    A DIGITAL SAMPLE CLOCK GENERATOR, A VIBRATION GYROSCOPE
CIRCUITRY COMPRISING SUCH DIGITAL SAMPLE CLOCK GENERATOR, AN ASSOCIATED
APPARATUS, AN ASSOCIATED SEMICONDUCTOR DEVICE AND ASSOCIATED METHODS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001562    CAPACITIVE ARRANGEMENT FOR
FREQUENCY SYNTHESIZERS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001563
   VOLTAGE RECULATOR CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.
   WO    PCT/IB2012/001565    LINEAR VOLTAGE REGULATOR DEVICE AND ELECTRONIC
DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001608    LINEAR POWER
REGULATOR DEVICE AND ELECTRONIC DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/001611    A PROTECTION CIRCUIT AND A GATE DRIVING CIRCUITRY FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001650    A SEMICONDUCTOR DEVICE
COMPRISING AN ESD PROTECTION DEVICE, AN ESD PROTECTION CIRCUITRY, AN INTEGRATED
CIRCUIT AND A METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001660    CALIBRATION ARRANGEMENT FOR
FREQUENCY SYNTHESIZERS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001774
   A SEMICONDUCTOR DEVICE COMPRISING AN ESD PROTECTION DEVICE, AN ESD PROTECTION
CIRCUITRY, AN INTEGRATED CIRCUIT AND A METHOD OF MANUFACTURING A SEMICONDUCTOR
DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001815    AUDIO UNIT
AND METHOD FOR GENERATING A SAFETY CRITICAL AUDIO SIGNAL FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/001817    MICRO-ELECTRO-MECHANICAL
SYSTEM DRIVE-MODE OSCILLATOR MODULE AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

361



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001818    SAMPLE-AND-HOLD
CIRCUIT, CAPACITIVE SENSING DEVICE, AND METHOD OF OPERATING A SAMPLE-AND-HOLD
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/001960    DIFFERENTIAL
LINE DRIVER CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002020    A SIMULATION SYSTEM AND METHOD FOR TESTING A SIMULATION OF
A DEVICE AGAINST ONE OR MORE VIOLATION RULES FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/002021    POWER SWITCHING DEVICE, THREE PHASE BRIDGE INVERTER, AND
METHOD OF OPERATING A POWER SWITCHING DEVICE FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/002022    RECEIVER UNIT AND METHOD FOR CORRECTING A VALUE OF A
RECEIVE SIGNAL STRENGTH INDICATOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002023    A SEMICONDUCTOR DEVICE AND AN INTEGRATED CIRCUIT COMPRISING
AN ESD PROTECTION DEVICE, ESD PROTECTION DEVICES AND A METHOD OF MANUFACTURING
THE SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002024    A CHARGING CIRCUIT, AN INDUCTIVE LOAD CONTROL CIRCUIT, AN
INTERNAL COMBUSTION ENGINE, A VEHICLE AND A METHOD OF CHARGING A BOOTSTRAP
STORAGE ELEMENT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/002224   
POWER SUPPLY CONTROL DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002333    METHOD AND SYSTEM FOR TESTING A SEMICONDUCTOR DEVICE
AGAINST ELECTROSTATIC DISCHARGE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002336    METHOD AND APPARATUS FOR REPORTING TRAFFIC INFORMATION
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/002341    AN INDUCTIVE LOAD
CONTROL CIRCUIT, A BRAKING SYSTEM FOR A VEHICLE AND A METHOD OF MEASURING
CURRENT IN AN INDUCTIVE LOAD CONTROL CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/002427    HIGH BANDWIDTH CURRENT SENSOR AND METHOD THEREFOR
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/002539    INTEGRATED CIRCUIT
DEVICE, SAFETY CIRCUIT, SAFETY-CRITICAL SYSTEM AND METHOD OF MANUFACTURING AN
INTEGRATED CIRCUIT DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002652    AMPLIFICATION STAGE AND WIDEBAND POWER AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/002653    METHOD AND APPARATUS FOR
DRIVING A POWER TRANSISTOR GATE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/002654    SELF-POWERED GATE DRIVE CIRCUIT APPARATUS AND METHOD
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/002655    START-UP TECHNIQUE
AND SYSTEM FOR A SELF-POWERED GATE DRIVE CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   WO    PCT/IB2012/002664    METHOD AND APPARATUS FOR GENERATING A PROOF-MASS
DRIVE SIGNAL FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/002670   
TEMPERATURE COEFFICIENT FACTOR CIRCUIT, SEMICONDUCTOR DEVICE, AND RADAR DEVICE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/050283    ON-DIE CAPACITANCE
MEASUREMENT MODULE AND METHOD FOR MEASURING AN ON-DIE CAPACITIVE LOAD FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/050856    A SEMICONDUCTOR DEVICE
COMPRISING AN OUTPUT DRIVER CIRCUITRY, A PACKAGED SEMICONDUCTOR DEVICE AND
ASSOCIATED METHODS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/050867   
CLOCK DISTRIBUTION MODULE, SYNCHRONOUS DIGITAL SYSTEM AND METHOD THEREFOR

 

SCHEDULE 1B (Patents)

362



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/050899    METHOD OF DETECTING
IRREGULAR CURRENT FLOW IN AN INTEGRATED CIRCUIT DEVICE AND APPARATUS THEREFOR
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/050901    MICROPROCESSOR, AND
METHOD OF MANAGING RESET EVENTS THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/050948    DEBUGGING METHOD AND COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/051140    INTERRUPT SUPERVISION SYSTEM,
PROCESSING SYSTEM AND METHOD FOR INTERRUPT SUPERVISON FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/051701    DIAGNOSTIC DATA GENERATION APPARATUS,
INTEGRATED CIRCUIT AND METHOD OF GENERATING DIAGNOSTIC DATA FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/051993    AN OSCILLATOR CIRCUIT, A
SEMICONDUCTOR DEVICE AND AN APPARATUS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/051997    A DYNAMIC FREQUENCY DIVIDER CIRCUIT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/051998    INFORMATION PROCESSING DEVICE
AND METHOD FOR PROTECTING DATA IN A CALL STACK FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2012/052010    A COMPUTER SYSTEM AND A METHOD FOR GENERATING AN
OPTIMIZED PROGRAM CODE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052024
   A SEMICONDUCTOR DEVICE ARRANGEMENT, A METHOD OF ANALYSING A PERFORMANCE OF A
FUNCTIONAL CIRCUIT ON A SEMICONDUCTOR DEVICE AND A DEVICE ANALYSIS SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052037    DATA PROCESSING
SYSTEM AND METHOD FOR OPERATING A DATA PROCESSING SYSTEM FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/052091    A CUT-THROUGH FORWARDING
MODULE AND A METHOD OF RECEIVING AND TRANSMITTING DATA FRAMES IN A CUT-THROUGH
FORWARDING MODE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052093   
METHOD AND SYSTEM FOR GENERATING A MEMORY TRACE OF A PROGRAM CODE EXECUTABLE ON
A PROGRAMMABLE TARGET FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052180
   SYSTEM-ON-CHIP, METHOD OF MANUFACTURE THEREOF AND METHOD OF COMMUNICATING
DIAGNOSTIC DATA FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052669   
PROCESSING SYSTEM AND METHOD OF INSTRUCTION SET ENCODING SPACE UTILIZATION
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052682    ELECTRONIC DEVICE
AND METHOD FOR OPERATING A POWER SWITCH FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/052696    IO DRIVER IMPEDANCE CALIBRATION FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/052700    SEQUENTIAL LOGIC CIRCUIT AND METHOD OF
PROVIDING SETUP TIMING VIOLATION TOLERANCE THEREFOR FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/052715    A SEMICONDUCTOR DEVICE AND A METHOD OF
MANUFACTURING A SEMICONDUCTOR DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/052733    INTEGRATED CIRCUIT COMPRISING AN IO BUFFER DRIVER AND
METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/052779   
SCHEDULING MODULE AND METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/052879    BUILT-IN SELF TEST SYSTEM, SYSTEM ON A CHIP AND METHOD FOR
CONTROLLING BUILT-IN SELF TESTS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/053028    MEMORY CONTROLLER, COMPUTING DEVICE WITH A MEMORY
CONTROLLER, AND METHOD FOR CALIBRATING DATA TRANSFER OF A MEMORY SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053360    ETHERCAT PACKET
FORWARDING WITH DISTRIBUTED CLOCKING

 

SCHEDULE 1B (Patents)

363



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053371    PHASE SWITCHABLE
BISTABLE MEMORY DEVICE, A FREQUENCY DIVIDER AND A RADIO FREQUENCY TRANSCEIVER
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053383    CUT THROUGH PACKET
FORWARDING DEVICE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053384    A
COMMUNICATION DEVICE FOR WIDEBAND CODE DIVISION MULTIPLE ACCESS COMMUNICATION
(W-CDMA) SYSTEM, A METHOD FOR USE THEREIN AND AN ASSOCIATED SEMICONDUCTOR DEVICE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053385    METHOD AND APPARATUS
FOR MANAGING A THERMAL BUDGET OF AT LEAST A PART OF A PROCESSING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053386    DATA PATH
CONFIGURATION COMPONENT, SIGNAL PROCESSING DEVICE AND METHOD THEREFOR FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/053471    INPUT/OUTPUT DRIVER CIRCUIT,
INTEGRATED CIRCUIT AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/053472    AN ELECTRONIC DEVICE FOR PROXIMITY DETECTION, A LIGHT
EMITTING DIODE FOR SUCH ELECTRONIC DEVICE, A CONTROL UNIT FOR SUCH ELECTRONIC
DEVICE, AN APPARATUS COMPRISING SUCH ELECTRONIC DEVICE AND AN ASSOCIATED METHOD
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053473    A METHOD OF SENSING
A USER INPUT TO A CAPACITIVE TOUCH SENSOR, A CAPACITIVE TOUCH SENSOR CONTROLLER,
AN INPUT DEVICE AND AN APPARATUS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/053677    SYSTEM ON A CHIP, APPARATUS AND METHOD FOR VOLTAGE RIPPLE
REDUCTION ON A POWER SUPPLY LINE OF AN INTEGRATED CIRCUIT DEVICE OPERABLE IN AT
LEAST TWO MODES FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053682   
SYSTEM AND METHOD FOR ON-DIE VOLTAGE DIFFERENCE MEASUREMENT ON A PASS DEVICE,
AND INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053721
   REGISTER FILE MODULE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/053864    "METHOD AND APPARATUS FOR IMPLEMENTING INSTRUMENTATION
CODE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/053865    CIRCUITRY FOR A
COMPUTING SYSTEM AND COMPUTING SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/053866    CIRCUITRY FOR A COMPUTING SYSTEM, LSU ARRANGEMENT AND
MEMORY ARRANGEMENT AS WELL AS COMPUTING SYSTEM FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2012/053995    METHOD FOR PERFORMING TOUCH DETECTION AND TOUCH
DETECTION MODULE THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/054048    A METHOD AND SYSTEM FOR SCROLLING A DATA SET ACROSS A
SCREEN FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054180    DATA BUS
NETWORK INTERFACE MODULE AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/054244    A CIRCUIT ARRANGEMENT FOR LOGIC BUILT-IN SELF-TEST OF A
SEMICONDUCTOR DEVICE AND A METHOD OF OPERATING SUCH CIRCUIT ARRANGEMENT
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054245    METHOD AND SYSTEM
FOR OBTAINING RUN-TIME INFORMATION ASSOCIATED WITH EXECUTING AN EXECUTABLE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054299    DISPLAY CONTROL UNIT
AND METHOD FOR GENERATING A VIDEO SIGNAL FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/054737    SYSTEM-ON-CHIP DEVICE, METHOD OF PERIPHERAL ACCESS AND
INTEGRATED CIRCUIT

 

SCHEDULE 1B (Patents)

364



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054758    ELECTRONIC DEVICE
AND METHOD FOR PROTECTING AN ELECTRONIC DEVICE AGAINST UNAUTHORIZED USE
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054796    VITERBI DECODING
DEVICE AND METHOD FOR DECODING A SIGNAL PRODUCED BY A CONVOLUTIONAL ENCODER
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054802    METHOD AND APPARATUS
FOR SELECTING DATA PATH ELEMENTS FOR CLONING FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/054807    METHOD OF SIMULATING A SEMICONDUCTOR INTEGRATED CIRCUIT,
COMPUTER PROGRAM PRODUCT, AND DEVICE FOR SIMULATING A SEMICONDUCTOR INTEGRATED
CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/054808    INTEGRATED
CIRCUIT FOR GENERATING OR PROCESSING A RADIO FREQUENCY SIGNAL FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/055159    SCAN TEST SYSTEM FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/055163    DIGITAL DEVICE AND METHOD
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/055469    METHOD AND APPARATUS
FOR MAINTAINING ALERTNESS OF AN OPERATOR OF A MANUALLY-OPERATED SYSTEM FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/055470    METHOD AND APPARATUS FOR
GENERATING AN INDICATOR OF A RISK LEVEL IN OPERATING SYSTEMS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/055998    FREQUENCY HOPPING RADIO SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2012/056019    METHOD AND APPARATUS
FOR AT-SPEED SCAN SHIFT FREQUENCY TEST OPTIMIZATION FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/056212    METHOD AND APPARATUS FOR MAINTAINING AN
ACCURATE I/O CALIBRATION CELL FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/056239    METHOD AND APPARATUS FOR PERFORMING STATE RETENTION FOR AT
LEAST ONE FUNCTIONAL BLOCK WITHIN AN IC DEVICE FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2012/056630    PROCESSOR CORE ARRANGEMENT, COMPUTING SYSTEM AND
METHODS FOR DESIGNING AND OPERATING A PROCESSOR CORE ARRANGEMENT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2012/056635    DATA PROCESSING DEVICE, METHOD
OF EXECUTION ERROR DETECTION AND INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/056636    NAVIGATION SYSTEM FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2012/056669    SYSTEM ON CHIP FREESCALE SEMICONDUCTOR, INC.
   WO    PCT/IB2012/056671    SYSTEM ON CHIP FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2012/056675    DIGITAL DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2012/056766    REDUNDANT PACKET FORWARDING SYSTEM FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2013/000103    A HOMOGENEITY DETECTION CIRCUIT, A VALVE
DRIVING SYSTEM AND A METHOD OF HOMOGENEITY DETECTION IN A VALVE DRIVING SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/000104    GROUND-LOSS
DETECTION CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/000105   
DOHERTY AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/000315   
METHOD AND APPARATUS FOR PROVIDING ELECTRICAL ISOLATION FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2013/000425    INTEGRATED CIRCUIT WITH INTEGRATED CURRENT
SENSOR

 

SCHEDULE 1B (Patents)

365



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/000430    METHOD OF
FABRICATING AN INTEGRATED CIRCUIT DEVICE, AND AN INTEGRATED CIRCUIT DEVICE
THEREFROM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/000431    DISPLAY
PROCESSOR AND METHOD FOR DISPLAY PROCESSING FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/000703    DESIGN TOOL APPARATUS, METHOD AND COMPUTER PROGRAM FOR
DESIGNING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/000705    APPARATUS AND METHOD FOR MONITORING ELECTRICAL CURRENT
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001150    METHOD AND APPARATUS
FOR METERING A VOLTAGE SIGNAL FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/001173    A LOW DROP-OUT VOLTAGE REGULATOR AND A METHOD OF PROVIDING
A REGULATED VOLTAGE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001328   
A NETWORK RECEIVER FOR A NETWORK USING DISTRIBUTED CLOCK SYNCHRONIZATION AND A
METHOD OF ADJUSTING A FREQUENCY OF AN INTERNAL CLOCK OF THE NETWORK RECEIVER
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001448    BUCK CONVERTER AND
METHOD OF OPERATING A BUCK CONVERTER FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/001449    VISUAL DISPLAY CONTENT SOURCE IDENTIFIER AND METHOD
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001452    VOLTAGE REGULATOR,
APPLICATION-SPECIFIC INTEGRATED CIRCUIT AND METHOD FOR PROVIDING A LOAD WITH A
REGULATED VOLTAGE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001453    A
NETWORK RECEIVER FOR A NETWORK USING DISTRIBUTED CLOCK SYNCHRONIZATION AND A
METHOD OF SAMPLING A SIGNAL RECEIVED FROM THE NETWORK FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2013/001607    HIGH FREQUENCY AMPLIFIER FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/001608    INTEGRATED MATCHING CIRCUIT
FOR A HIGH FREQUENCY AMPLIFIER FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/001610    RADIO SIGNAL DECODING AND DECODER FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2013/001763    TRIMMING CIRCUIT FOR A SENSOR AND TRIMMING
METHOD FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001764    EMITTER
FOLLOWER BUFFER WITH REVERSE-BIAS PROTECTION FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/001766    A GATE DRIVE CIRCUIT AND A METHOD FOR SETTING UP A GATE
DRIVE CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/001767    A GATE
DRIVE CIRCUIT AND A METHOD FOR CONTROLLING A POWER TRANSISTOR FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/001804    METHOD OF DESIGNING AN
INTEGRATED CIRCUIT AND COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2013/001836    APPARATUS AND METHOD FOR CHECKING THE INTEGRITY OF
VISUAL DISPLAY INFORMATION FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/001884    A TRANSCIEVER CIRCUIT AND METHOD FOR CONTROLLER AREA
NETWORKS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050121    INTEGRATED
CIRCUIT HIERARCHICAL DESIGN TOOL APPARATUS AND METHOD OF HIERARCHICALLY
DESIGNING AN INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/050122    A METHOD AND APPARATUS FOR SCAN CHAIN DATA MANAGEMENT
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050143    METHOD AND APPARATUS
FOR ESTIMATING A FRAGMENT COUNT FOR THE DISPLAY OF AT LEAST ONE
THREE-DIMENSIONAL OBJECT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/050149    METHOD AND CONTROL DEVICE FOR LAUNCH-OFF-SHIFT AT-SPEED
SCAN TESTING

 

SCHEDULE 1B (Patents)

366



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050151    METHOD AND APPARATUS
FOR CALCULATING DELAY TIMING VALUES FOR AN INTEGRATED CIRCUIT DESIGN FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/050152    CLOCK SOURCE, METHOD FOR
DISTRIBUTING A CLOCK SIGNAL AND INTEGRATED CIRCUIT FREESCALE SEMICONDUCTOR, INC.
   WO    PCT/IB2013/050153    METHOD AND APPARATUS FOR PERFORMING LOGIC
SYNTHESIS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050177    METHOD AND
APPARATUS FOR CALCULATING DELAY TIMING VALUES FOR AN INTEGRATED CIRCUIT DESIGN
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050178    ELECTRONIC DEVICE
AND METHOD FOR STATE RETENTION FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/050181    A METHOD AND APPARATUS FOR ADAPTIVE GRAPHICS COMPRESSION
AND DISPLAY BUFFER SWITCHING FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/050184    METHOD AND APPARATUS FOR SAMPLING A SIGNAL FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/050185    A METHOD AND APPARATUS FOR
USING A CPU CACHE MEMORY FOR NON-CPU RELATED TASKS FREESCALE SEMICONDUCTOR, INC.
   WO    PCT/IB2013/050192    ELECTRONIC HIGH FREQUENCY DEVICE AND MANUFACTURING
METHOD FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050194    VOLTAGE
CONTROLLED OSCILLATOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050198
   DEVICE FOR DETERMINING A POSITION OF A ROTOR OF A POLYPHASE ELECTRIC MOTOR
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050213    INTEGRATED CIRCUIT
PROCESSOR AND METHOD OF OPERATING A INTEGRATED CIRCUIT PROCESSOR FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/050219    PACKET PROCESSING ARCHITECTURE
AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050220   
DATA PROCESSOR AND METHOD FOR DATA PROCESSING FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2013/050223    A COMMON PUBLIC RADIO INTERFACE LANE CONTROLLER
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050225    METHOD AND CONTROL
DEVICE FOR RECOVERING NBTI/PBTI RELATED PARAMETER DEGRADATION IN MOSFET DEVICES
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/050257    A METHOD OF
ESTABLISHING PRE-FETCH CONTROL INFORMATION FROM AN EXECUTABLE CODE AND AN
ASSOCIATED NVM CONTROLLER, A DEVICE, A PROCESSOR SYSTEM AND COMPUTER PROGRAM
PRODUCTS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/051133    A METHOD OF
AND CIRCUITRY FOR CONTROLLING ACCESS BY A MASTER TO A PERIPHERAL, A METHOD OF
CONFIGURING SUCH CIRCUITRY, AND ASSOCIATED COMPUTER PROGRAM PRODUCTS FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/051138    ACTIVE IQ AND QUADRATURE
GENERATOR FOR HIGH FREQUENCY APPLICATIONS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/051140    CONFIGURATION CONTROLLER FOR AND A METHOD OF CONTROLLING A
CONFIGURATION OF A CIRCUITRY FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/051252    SEARCH METHOD AND APPARATUS FOR A COMMUNICATION SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/051256    APPARATUS, SYSTEM
AND METHOD FOR CONTROLLING PACKET DATA FLOW FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/051258    A METHOD OF OPERATING A MULTI-THREAD CAPABLE PROCESSOR
SYSTEM, AN AUTOMOTIVE SYSTEM COMPRISING SUCH MULTI-THREAD CAPABLE PROCESSOR
SYSTEM, AND A COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/052238    RADAR DEVICE AND METHOD OF OPERATING A RADAR DEVICE

 

SCHEDULE 1B (Patents)

367



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/052258    DATA PROCESSING
DEVICE, METHOD OF REPORTING PREDICATE VALUES, AND DATA CARRIER FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/052299    A METHOD OF CONTROLLING DIRECT
MEMORY ACCESS OF A PERIPHERAL MEMORY OF A PERIPHERAL BY A MASTER, AN ASSOCIATED
CIRCUITRY, AN ASSOCIATED DEVICE AND AN ASSOCIATED COMPUTER PROGRAM PRODUCT
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/052302    A HAAR CALCULATION
SYSTEM, AN IMAGE CLASSIFICATION SYSTEM, ASSOCIATED METHODS AND ASSOCIATED
COMPUTER PROGRAM PRODUCTS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/052306    A MULTI-PORT TRANSMITTER DEVICE FOR TRANSMITTING AT LEAST
PARTLY REDUNDANT DATA, AN ASSOCIATED CONTROL SYSTEM, AN ASSOCIATED METHOD AND AN
ASSOCIATED COMPUTER PROGRAM PRODUCT FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/052514    DEVICE FOR DETERMINING A POSITION OF A ROTOR OF AN ELECTRIC
MOTOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/052519    METHOD AND
APPARATUS FOR PROCESSING DATA FLOWS FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/053171    METHOD, COMPUTER PROGRAM PRODUCT AND CONTROLLER FOR
STARTING-UP A SWITCHED RELUCTANCE MOTOR, AND ELECTRICAL APPARATUS IMPLEMENTING
SAME FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/053385    MEMORY
CONTROLLER FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/053400    DEVICE
HAVING A SECURITY MODULE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/053405    DEVICE FOR CONTROLLING A MULTI-PHASE MOTOR FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/053406    CYCLING SAFETY SYSTEM
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/053880    METHOD AND DEVICE
FOR DETECTING A RACE CONDITION AND A COMPUTER PROGRAM PRODUCT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/053883    MICROCONTROLLER UNIT AND
METHOD OF OPERATING A MICROCONTROLLER UNIT FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/053885    METHOD AND APPARATUS FOR ENABLING TEMPORAL ALIGNMENT OF
DEBUG INFORMATION FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054437   
CELL MONITORING APPARATUS, BATTERY MONITORING APPARATUS, INTEGRATED CIRCUIT AND
METHOD OF MONITORING A RECHARGEABLE CELL FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/054439    RECEIVER SYSTEM AND METHOD FOR RECEIVER TESTING FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/054441    METHOD AND DEVICE FOR
INTERFACING IN A MOBILE COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/054952    PROCESSING DEVICE AND METHOD FOR PERFORMING A ROUND OF A
FAST FOURIER TRANSFORM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054956
   DIAGNOSTIC APPARATUS, CONTROL UNIT, INTEGRATED CIRCUIT, VEHICLE AND METHOD OF
RECORDING DIAGNOSTIC DATA FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/054961    EFFICIENT SCHEDULING IN ASYNCHRONOUS CONTENTION-BASED
SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054973    DETECTION OF
DATA CORRUPTION IN A DATA PROCESSING DEVICE FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/054974    DEVICE AND METHOD FOR EXECUTING A PROGRAM, AND METHOD
FOR STORING A PROGRAM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054982
   DEVICE AND METHOD FOR PROCESSING IN A MOBILE COMMUNICATION SYSTEM

 

SCHEDULE 1B (Patents)

368



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054989    CARRIER AGGREGATION
CONTROLLER AND METHOD FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054994
   SIGNAL PROCESSING DEVICE AND METHOD OF PERFORMING A PACK-INSERT OPERATION
FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/054997    SIGNAL PROCESSING
DEVICE AND METHOD OF PERFORMING A BIT-EXPAND OPERATION FREESCALE SEMICONDUCTOR,
INC.    WO    PCT/IB2013/054999    METHOD AND APPARATUS FOR OFFLOADING
FUNCTIONAL DATA FROM AN INTERCONNECT COMPONENT FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2013/055468    OSCILLATOR CIRCUIT AND METHOD OF GENERATING A CLOCK
SIGNAL FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/055472    METHOD AND
DEVICE FOR STREAMING CONTROL DATA IN A MOBILE COMMUNICATION SYSTEM FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/055473    METHOD AND DEVICE FOR DATA
STREAMING IN A MOBILE COMMUNICATION SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/055637    METHOD AND APPARATUS FOR CONTROLLING AN OPERATING MODE
OF A PROCESSING MODULE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/055907
   SYSTEM ON CHIP AND METHOD THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/055911    APPARATUS AND METHOD FOR DETERMINING IMPEDANCE
CHARACTERISTICS OF AN ELECTRICAL LOAD FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/055914    ILLEGAL MESSAGE DESTROYER FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/IB2013/055918    METHOD AND COMPUTER PROGRAM PRODUCT FOR DISASSEMBLING
A MIXED MACHINE CODE FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/055921   
FAULT DETECTION APPARATUS AND METHOD FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/056073    PROCESSING DEVICE AND METHOD FOR PROTECTING A DATA
PROCESSING DEVICE AGAINST TAMPERING FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/058120    METHOD OF ESTIMATING BER VALUES IN A WIRELESS COMMUNICATION
SYSTEM FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/058637    METHOD AND
APPARATUS FOR PERFORMING REGISTER ALLOCATION FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/058638    ELECTRONIC DEVICE HAVING MULTIPLEXED INPUT/OUTPUT
TERMINALS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/058639    METHOD OF
RESETTING A PROCESSOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/IB2013/058921
   LOW JITTER PULSE OUTPUT FOR POWER METER FREESCALE SEMICONDUCTOR, INC.    WO
   PCT/IB2013/058929    HEAD-UP DISPLAY WARPING CONTROLLER FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/058935    ELECTRONIC DEVICE AND
APPARATUS AND METHOD FOR POWER MANAGEMENT OF AN ELECTRONIC DEVICE FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/IB2013/058937    A SELECTIVELY POWERED LAYERED
NETWORK AND A METHOD THEREOF FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/IB2013/058938    APPARATUS AND METHOD FOR OPTIMISING A CONFIGURATION OF A
COMMUNICATIONS NETWORK DEVICE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/RU2011/000412    CIRCUIT ARRANGEMENT, LIGHTING APPARATUS AND METHOD OF
CROSSTALK-COMPENSATED CURRENT SENSING FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/RU2012/000160    REFERENCE VOLTAGE SOURCE AND METHOD FOR PROVIDING A
CURVATURE-COMPENSATED REFERENCE VOLTAGE FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/RU2013/000118    VOLTAGE REGULATOR WITH IMPROVED LOAD REGULATION FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/RU2013/000272    AUTOMATIC GENERATION OF TEST
LAYOUTS FOR TESTING A DESIGN RULE CHECKING TOOL FREESCALE SEMICONDUCTOR, INC.   
WO    PCT/RU2013/000275    A CURRENT GENERATOR CIRCUIT AND METHOD OF CALIBRATION
THEREOF FREESCALE SEMICONDUCTOR, INC.    WO    PCT/RU2013/000468    METHOD OF
GENERATING A TARGET LAYOUT ON THE BASIS OF A SOURCE LAYOUT FREESCALE
SEMICONDUCTOR, INC.    WO    PCT/RU2013/000469    PHASE DETECTOR AND
PHASE-LOCKED LOOP FREESCALE SEMICONDUCTOR, INC.    WO    PCT/RU2013/000664   
SPREAD-SPECTRUM CLOCK GENERATION CIRCUIT, INTEGRATED CIRCUIT AND APPARATUS
THEREFOR FREESCALE SEMICONDUCTOR, INC.    WO    PCT/US2010/041187    RECEIVER
WITH AUTOMATIC GAIN CONTROL FREESCALE SEMICONDUCTOR, INC.    WO   
PCT/US2010/045583    CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND
METHODS FREESCALE SEMICONDUCTOR, INC.    WO    PCT/US2010/049636   
SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION FREESCALE SEMICONDUCTOR, INC.    WO    PCT/US2013/038435    VOLTAGE
INITIALIZATION OF A MEMORY

 

SCHEDULE 1B (Patents)

369



--------------------------------------------------------------------------------

SigmaTel, LLC – Registered Patents; United States

 

Owner

  

Patent #

  

Description

SIGMATEL, LLC    5617058    DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL
INPUT SIGNALS TO A TRI-STATE POWER SWITCH SIGMATEL, LLC    5714909   
TRANSIMPEDANCE AMPLIFIER AND METHOD FOR CONSTRUCTING SAME SIGMATEL, LLC   
5892800    DATA DETECTION CIRCUIT HAVING A PRE-AMPLIFIER CIRCUIT SIGMATEL, LLC
   5933040    METHO AND APPARATUS FOR A DATA DETECTION CIRCUIT OPERATING FROM A
LOW VOLTAGE POWER SOURCE SIGMATEL, LLC    5977822    METHOD AND APPARATUS OF
PULSE POSITION DEMODULATION SIGMATEL, LLC    6055283    DATA DETECTION CIRCUIT
SIGMATEL, LLC    6128354    DATA DETECTION PRE-AMPLIFIER CIRCUIT SIGMATEL, LLC
   6144473    METHOD AND APPARATUS FOR TRANSCEIVING INFRARED SIGNALS SIGMATEL,
LLC    6147634    METHOD AND APPARATUS FOR DIGITAL TO ANALOG CONVERSION WITH
REDUCED NOISE SIGMATEL, LLC    6151149    METHOD AND APPARATUS FOR PULSE PATTERN
MODULATION SIGMATEL, LLC    6163580    METHOD AND APPARATUS FOR DATA DETECTION
WITH AN ENHANCED ADAPTIVE THRESHOLD SIGMATEL, LLC    6175601    INFRA-RED DATA
PROCESSING CIRCUIT SIGMATEL, LLC    6204651    METHOD AND APPARATUS FOR
REGULATING AN OUTPUT VOLTAGE OF A SWITCH MODE CONVERTER SIGMATEL, LLC    6212230
   METHOD AND APPARATUS FOR PULSE POSITION MODULATION SIGMATEL, LLC    6329800
   METHOD AND APPARATUS FOR REDUCING POWER CONSUMPTION IN DRIVER CIRCUITS
SIGMATEL, LLC    6362605    METHOD AND APPARATUS FOR PROVIDING POWER TO AN
INTEGRATED CIRCUIT SIGMATEL, LLC    6362755    METHOD AND APPARATUS FOR SAMPLE
RATE CONVERSION AND APPLICANTS THEREOF SIGMATEL, LLC    6366522    METHOD AND
APPARATUS FOR CONTROLLING POWER CONSUMPTION OF AN INTEGRATED CIRCUIT SIGMATEL,
LLC    6373277    LINE DRIVER HAVING VARIABLE IMPEDANCE TERMINATION SIGMATEL,
LLC    6404172    METHOD AND APPARATUS FOR PROVIDING INTEGRATED BUCK OR BOOST
CONVERSION SIGMATEL, LLC    6430220    DISTORTION REDUCTION METHOD AND APPARATUS
FOR LINEARIZATION OF DIGITAL PULSE WIDTH MODULATION BY EFFICIENT CALCULATION
SIGMATEL, LLC    6507223    DIFFERENTIAL LINE DRIVER HAVING ADJUSTABLE COMMON
MODE OPERATION SIGMATEL, LLC    6522275    METHOD AND APPARATUS FOR SAMPLE RATE
CONVERSION FOR USE IN AN ANALOG TO DIGITAL CONVERTER SIGMATEL, LLC    6522511   
HIGH SPEED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT SIGMATEL, LLC    6526111
   METHOD AND APPARATUS FOR PHASE LOCKED LOOP HAVING REDUCED JITTER AND/OR
FREQUENCY BIASING

 

SCHEDULE 1B (Patents)

370



--------------------------------------------------------------------------------

SIGMATEL, LLC    6584162    METHOD AND APPARATUS SAMPLE RATE CONVERSIONS IN AN
ANALOG TO DIGITAL CONVERTER SIGMATEL, LLC    6633187    METHOD AND APPARATUS FOR
ENABLING A STAND ALONE INTEGRATED CIRCUIT SIGMATEL, LLC    6753705    EDGE
SENSITIVE DETECTION CIRCUIT SIGMATEL, LLC    6768443    SWITCH CAPACITOR CIRCUIT
AND APPLICATIONS THEREOF SIGMATEL, LLC    6819677    METHOD AND APPARATUS FOR
RECOVERING DATA THAT WAS TRANSPORTED UTILIZING MULTIPLE DATA TRANSPORT PROTOCOLS
SIGMATEL, LLC    6857034    COMPUTER PERIPHERAL DEVICE INCORPORATING INFRARED
TRANSMISSIONS SIGMATEL, LLC    6931139    COMPUTER AUDIO SYSTEM SIGMATEL, LLC   
6967468    OVERVOLTAGE AND BACKFLOW CURRENT PROTECTION FOR A BATTERY CHARGER
SIGMATEL, LLC    6977447    METHOD AND APPARATUS FOR REGULATING MULTIPLE OUTPUTS
OF A SINGLE INDUCTOR DC TO DC CONVERTER SIGMATEL, LLC    7030695    LOW
THRESHOLD VOLTAGE CIRCUIT EMPLOYING A HIGH THRESHOLD VOLTAGE OUTPUT STAGE
SIGMATEL, LLC    7043479    REMOTE-DIRECTED MANAGEMENT OF MEDIA CONTENT
SIGMATEL, LLC    7075280    PULSE-SKIPPING PFM DC-DC CONVERTER USING A VOLTAGE
MODE CONTROL LOOP SIGMATEL, LLC    7116262    SYSTEM AND METHOD TO RECEIVE DATA
SIGMATEL, LLC    7146322    INTERLEAVING OF INFORMATION INTO COMPRESSED DIGITAL
AUDIO STREAMS SIGMATEL, LLC    7164320    CURRENT THRESHOLD CIRCUIT SIGMATEL,
LLC    7206563    REDUCTION OF RADIO FREQUENCY INTERFERENCE (RFI) PRODUCED BY
SWITCHING AMPLIFIERS SIGMATEL, LLC    7209069    SUCCESSIVE APPROXIMATION
ANALOG-TO-DIGITAL CONVERTER WITH CURRENT STEERED DIGITAL-TO-ANALOG CONVERTER
SIGMATEL, LLC    7212458    MEMORY PROCESSING SYSTEM AND METHODS FOR USE
THEREWITH SIGMATEL, LLC    7212463    METHOD AND SYSTEM OF OPERATING MODE
DETECTION SIGMATEL, LLC    7221725    HOST INTERFACE DATA RECEIVER SIGMATEL, LLC
   7227478    SAMPLE RATE CONVERTER WITH SELECTABLE SAMPLING RATE AND TIMING
REFERENCE SIGMATEL, LLC    7228054    AUTOMATED PLAYLIST GENERATION SIGMATEL,
LLC    7230557    AUDIO CODEC ADAPTED TO DUAL BIT-STREAMS AND METHODS FOR USE
THEREWITH SIGMATEL, LLC    7233875    TEST SET FOR TESTING A DEVICE AND METHODS
FOR USE THEREWITH SIGMATEL, LLC    7245247    ANALOG TO DIGITAL SIGNAL CONVERTER
HAVING SAMPLING CIRCUIT WITH DIVIDED INTEGRATING CAPACITANCE SIGMATEL, LLC   
7246027    POWER OPTIMIZATION OF A MIXED-SIGNAL SYSTEM ON AN INTEGRATED CIRCUIT
SIGMATEL, LLC    7254244    POP AND CLICK REDUCTION USING DAC POWER UP AND POWER
DOWN PROCESSING SIGMATEL, LLC    7262585    METHOD AND APPARATUS FOR
BI-DIRECTIONAL CURRENT LIMIT IN A DUAL-POWER SOURCE CAPABLE DEVICE SIGMATEL, LLC
   7280154    INTERPOLATIVE INTERLEAVING OF VIDEO IMAGES SIGMATEL, LLC   
7284080    MEMORY BUS ASSIGNMENT FOR FUNCTIONAL DEVICES IN AN AUDIO/VIDEO SIGNAL
PROCESSING SYSTEM SIGMATEL, LLC    7301826    MEMORY PROCESSING SYSTEM AND
METHODS FOR USE THEREWITH SIGMATEL, LLC    7312538    METHOD AND APPARATUS FOR
REGULATING MULTIPLE OUTPUTS OF A SINGLE INDUCTOR DC TO DC CONVERTER SIGMATEL,
LLC    7321261    FULL SWING AMPLIFYING CIRCUIT AND APPLICATIONS THEREOF
SIGMATEL, LLC    7323921    CLOCK GENERATOR, SYSTEM ON A CHIP INTEGRATED CIRCUIT
AND METHOD FOR USE THEREWITH SIGMATEL, LLC    7359254    CONTROLLER FOR
CONTROLLING A SOURCE CURRENT TO A MEMORY CELL, PROCESSING SYSTEM AND METHODS FOR
USE THEREWITH SIGMATEL, LLC    7366577    PROGRAMMABLE ANALOG INPUT/OUTPUT
INTEGRATED CIRCUIT SYSTEM SIGMATEL, LLC    7376762    SYSTEMS AND METHODS FOR
DIRECT MEMORY ACCESS SIGMATEL, LLC    7378829    METHOD AND SYSTEM FOR PROVIDING
VOLTAGE

 

SCHEDULE 1B (Patents)

371



--------------------------------------------------------------------------------

SIGMATEL, LLC    7379356    MEMORY, INTEGRATED CIRCUIT AND METHODS FOR ADJUSTING
A SENSE AMP ENABLE SIGNAL USED THEREWITH SIGMATEL, LLC    7382111    OVERVOLTAGE
AND BACKFLOW CURRENT PROTECTION FOR A BATTERY CHARGER SIGMATEL, LLC    7391346
   SWITCHING AMPLIFIER SYSTEM AND METHOD SIGMATEL, LLC    7391347    RADIO
RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE THEREWITH
SIGMATEL, LLC    7394314    CLASS-D AMPLIFIER WITH NOISE-IMMUNITY FEEDBACK
SIGMATEL, LLC    7394987    PROGRAMMABLE INFRARED DATA PROCESSOR SIGMATEL, LLC
   7395401    SYSTEM AND METHOD FOR ACCESSING SOLID-STATE MEMORY DEVICES
SIGMATEL, LLC    7402981    METHOD AND APPARATUS TO PERFORM BATTERY CHARGING
USING A DC-DC CONVERTER CIRCUIT SIGMATEL, LLC    7420866    METHOD AND SYSTEM OF
OPERATING MODE DETECTION SIGMATEL, LLC    7424056    METHOD FOR MOTION
ESTIMATION AND BANDWIDTH REDUCTION IN MEMORY AND DEVICE FOR PERFORMING THE SAME
SIGMATEL, LLC    7460847    HANDHELD AUDIO SYSTEM WITH RADIO RECEIVER AND METHOD
FOR USE THEREWITH SIGMATEL, LLC    7471723    ERROR CONCEALMENT AND ERROR
RESILIENCE SIGMATEL, LLC    7478084    REMOTE-DIRECTED MANAGEMENT OF MEDIA
CONTENT SIGMATEL, LLC    7490266    INTEGRATED CIRCUIT AND PROCESSING SYSTEM
WITH IMPROVED POWER SOURCE MONITORING AND METHODS FOR USE THEREWITH SIGMATEL,
LLC    7501794    SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A
SECONDARY BATTERY SIGMATEL, LLC    7508686    SYSTEM AND METHOD FOR CONFIGURING
DIRECT CURRENT CONVERTER SIGMATEL, LLC    7518661    SYSTEM AND METHOD OF AUDIO
DETECTION SIGMATEL, LLC    7528653    CLASS-D AMPLIFIER WITH NOISE-IMMUNITY
FEEDBACK SIGMATEL, LLC    7529878    METHOD AND SYSTEM OF MEMORY MANAGEMENT
SIGMATEL, LLC    7535287    SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF
CRYSTAL SHARING SIGMATEL, LLC    7543186    SYSTEM AND METHOD FOR IMPLEMENTING
SOFTWARE BREAKPOINTS SIGMATEL, LLC    7551017    LEVEL SHIFTER AND METHODS FOR
USE THEREWITH SIGMATEL, LLC    7555591    METHOD AND SYSTEM OF MEMORY MANAGEMENT
SIGMATEL, LLC    7565112    REDUCED ADJACENT CHANNEL INTERFERENCE IN A RADIO
RECEIVER SIGMATEL, LLC    7574590    SYSTEM AN A CHIP INTEGRATED CIRCUIT,
PROCESSING SYSTEM AND METHODS FOR USE THEREWITH SIGMATEL, LLC    7577419   
DIGITAL MIXER SYSTEM AND METHOD SIGMATEL, LLC    7583216    ADJUSTABLE DAC AND
APPLICATIONS THEREOF SIGMATEL, LLC    7594087    NON-VOLATILE MEMORY SIGMATEL,
LLC    7599451    SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL, LLC    7602862    MIXING MODULE AND METHODS FOR USE THEREWITH
SIGMATEL, LLC    7620131    DIGITAL CLOCK CONTROLLER, RADIO RECEIVER, AND
METHODS FOR USE THEREWITH SIGMATEL, LLC    7620380    ADJUSTABLE AUTOMATIC GAIN
CONTROL SIGMATEL, LLC    7620792    PROCESSING SYSTEM, MEMORY AND METHODS FOR
USE THEREWITH SIGMATEL, LLC    7627712    METHOD AND SYSTEM FOR MANAGING
MULTI-PLANE MEMORY DEVICES SIGMATEL, LLC    7629709    REGULATION OF A DC TO DC
CONVERTER SIGMATEL, LLC    7630645    DETECTING AN INFRARED TRANSCEIVER TYPE
SIGMATEL, LLC    7631163    MEMORY MANAGEMENT UNIT SIGMATEL, LLC    7634696   
SYSTEM AND METHOD FOR TESTING MEMORY SIGMATEL, LLC    7644251    NON-VOLATILE
SOLID-STATE MEMORY CONTROLLER SIGMATEL, LLC    7649935    DIGITAL ADAPTIVE
FEEDFORWARD HARMONIC DISTORTION COMPENSATION FOR DIGITALLY CONTROLLED POWER
STAGE SIGMATEL, LLC    7656968    RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED
CIRCUIT AND METHODS FOR USE THEREWITH SIGMATEL, LLC    7657725    INTEGRATED
CIRCUIT WITH MEMORY-LESS PAGE TABLE SIGMATEL, LLC    7664027    INFRARED ADAPTER
WITH DATA PACKET THROTTLE

 

SCHEDULE 1B (Patents)

372



--------------------------------------------------------------------------------

SIGMATEL, LLC    7672403    RADIO RECEIVER, SYSTEM ON A CHIP INTEGRATED CIRCUIT
AND METHODS FOR USE THEREWITH SIGMATEL, LLC    7676206    LOW NOISE, LOW
DISTORTION RADIO RECEIVER FRONT-END SIGMATEL, LLC    7684515    RADIO RECEIVER,
SYSTEM ON A CHIP INTEGRATED CIRCUIT AND METHODS FOR USE THEREWITH SIGMATEL, LLC
   7685333    METHOD AND SYSTEM FOR COMMUNICATING WITH MEMORY DEVICES UTILIZING
SELECTED TIMING PARAMETERS FROM A TIMING TABLE SIGMATEL, LLC    7686621   
INTEGRATED CIRCUIT TEST SOCKET HAVING ELASTIC CONTACT SUPPORT AND METHODS FOR
USE THEREWITH SIGMATEL, LLC    7689807    MASS STORAGE DEVICE, MASS STORAGE
CONTROLLER AND METHODS FOR USE THEREWITH SIGMATEL, LLC    7697912    METHOD TO
ADJUSTABLY CONVERT A FIRST DATA SIGNAL HAVING A FIRST TIME DOMAIN TO A SECOND
DATA SIGNAL HAVING A SECOND TIME DOMAIN SIGMATEL, LLC    7720456    ADJUST
SWITCHING RATE OF A POWER SUPPLY TO MITIGATE INTERFERENCE SIGMATEL, LLC   
7724843    CLOCK ADJUSTMENT FOR A HANDHELD AUDIO SYSTEM SIGMATEL, LLC    7724861
   SAMPLE RATE CONVERTER SIGMATEL, LLC    7725759    SYSTEM AND METHOD OF
MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE SIGMATEL, LLC    7728660    AUDIO
SIGNAL PROCESSING SYSTEM AND METHOD SIGMATEL, LLC    7729461    SYSTEM AND
METHOD OF SIGNAL PROCESSING SIGMATEL, LLC    7729682    RECEIVER AND METHODS FOR
USE THEREWITH SIGMATEL, LLC    7739469    PATCHING ROM CODE SIGMATEL, LLC   
7752049    INTERLEAVING OF INFORMATION INTO COMPRESSED DIGITAL AUDIO STREAMS
SIGMATEL, LLC    7752373    SYSTEM AND METHOD FOR CONTROLLING MEMORY OPERATIONS
SIGMATEL, LLC    7761773    SEMICONDUCTOR DEVICE INCLUDING A UNIQUE IDENTIFIER
AND ERROR CORRECTION CODE SIGMATEL, LLC    7774079    METHOD AND SYSTEM FOR
RECEIVING AND DECODING AUDIO SIGNALS SIGMATEL, LLC    7778074    SYSTEM AND
METHOD TO CONTROL ONE TIME PROGRAMMABLE MEMORY SIGMATEL, LLC    7786698   
CHARGING A SECONDARY BATTERY SIGMATEL, LLC    7792220    DEMODULATOR SYSTEM AND
METHOD SIGMATEL, LLC    7801311    RADIO RECEIVER WITH STEREO DECODER AND METHOD
FOR USE THEREWITH SIGMATEL, LLC    7809345    DIGITAL PLL AND APPLICATIONS
THEREOF SIGMATEL, LLC    7813823    COMPUTER AUDIO SYSTEM AND METHOD SIGMATEL,
LLC    7817807    AUDIO OUTPUT DRIVER AND METHODS FOR USE THEREWITH SIGMATEL,
LLC    7821501    TOUCH SCREEN DRIVER AND METHODS FOR USE THEREWITH SIGMATEL,
LLC    7843271    AUDIO AMPLIFIER AND METHODS FOR USE THEREWITH SIGMATEL, LLC   
7844307    WIRELESS HANDSET AND METHODS FOR USE THEREWITH SIGMATEL, LLC   
7856073    DIGITAL GAIN ADJUSTMENT IN A WIRELESS RECEIVER SIGMATEL, LLC   
7856283    DIGITAL MICROPHONE INTERFACE, AUDIO CODEC AND METHODS FOR USE
THEREWITH SIGMATEL, LLC    7856464    DECIMATION FILTER SIGMATEL, LLC    7864962
   SYSTEM AND METHOD OF ROUTING AUDIO SIGNALS TO MULTIPLE SPEAKERS SIGMATEL, LLC
   7882383    SYSTEM ON A CHIP WITH RTC POWER SUPPLY SIGMATEL, LLC    7890071   
HANDHELD AUDIO SYSTEM SIGMATEL, LLC    7894560    PILOT TRACKING MODULE OPERABLE
TO ADJUST INTERPOLATOR SAMPLE TIMING WITHIN A HANDHELD AUDIO SYSTEM SIGMATEL,
LLC    7899135    DIGITAL DECODER AND APPLICATIONS THEREOF SIGMATEL, LLC   
7907664    DIGITAL ADAPTIVE FEEDFORWARD HARMONIC DISTORTION COMPENSATION FOR
DIGITALLY CONTROLLED POWER STAGE SIGMATEL, LLC    7911839    SYSTEM AND METHOD
TO CONTROL ONE TIME PROGRAMMABLE MEMORY SIGMATEL, LLC    7917788    SOC WITH LOW
POWER AND PERFORMANCE MODES SIGMATEL, LLC    7929868    INFRARED RECEIVER,
INFRARED BRIDGE DEVICE AND METHODS FOR USE THEREWITH SIGMATEL, LLC    7930046   
CODEC INTEGRATED CIRCUIT, CODEC AND METHODS FOR USE THEREWITH SIGMATEL, LLC   
7940132    CLOCK SYSTEM AND APPLICATIONS THEREOF SIGMATEL, LLC    7949131   
DIGITAL SECURITY SYSTEM SIGMATEL, LLC    7953991    PROCESSING SYSTEM AND
METHODS FOR USE THEREWITH SIGMATEL, LLC    7966085    AUDIO SOURCE SYSTEM AND
METHOD SIGMATEL, LLC    8014533    AUDIO OUTPUT DRIVER FOR REDUCING
ELECTROMAGNETIC INTERFERENCE AND IMPROVING AUDIO CHANNEL PERFORMANCE SIGMATEL,
LLC    8035368    INTEGRATED CIRCUIT, UNIVERSAL SERIAL BUS ON-THE-GO POWER
SOURCE AND METHODS FOR USE THEREWITH SIGMATEL, LLC    8055982    ERROR
CORRECTION SYSTEM AND METHOD SIGMATEL, LLC    8106892    TOUCH SCREEN DRIVER FOR
RESOLVING PLURAL CONTEMPORANEOUS TOUCHES AND METHODS FOR USE THEREWITH SIGMATEL,
LLC    8130871    INTEGRATED CIRCUIT HAVING RADIO RECEIVER AND METHODS FOR USE
THEREWITH SIGMATEL, LLC    8189384    SYSTEM AND METHOD TO CONTROL ONE TIME
PROGRAMMABLE MEMORY SIGMATEL, LLC    8379730    METHOD FOR DETERMINING DISPLAY
ORDER OF VOPS IN DECODER END OF MPEG IMAGE SYSTEM AND DEVICE FOR EXECUTING THE
SAME SIGMATEL, LLC    8477248    SYSTEM AND METHOD FOR DEMODULATING AUDIO
SIGNALS SIGMATEL, LLC    D451899    AUDIO PLAYER APPARATUS SIGMATEL, LLC   
D451900    AUDIO PLAYER APPARATUS

 

SCHEDULE 1B (Patents)

373



--------------------------------------------------------------------------------

SigmaTel, LLC – Patent Applications; United States

 

OwnerName

  

PatNumber

  

Title

SIGMATEL, LLC    10/066552    EXPANSION PERIPHERAL TECHNIQUES FOR PORTABLE AUDIO
PLAYER SIGMATEL, LLC    10/614409    METHOD FOR DETERMINING DISPLAY ORDER OF
VOPS IN DECODER END OF MPEG IMAGE SYSTEM AND DEVICE FOR EXECUTING THE SAME
SIGMATEL, LLC    10/865585    FLEXIBLE MEMORY INTERFACE SYSTEM SIGMATEL, LLC   
11/166872    SYSTEM AND METHOD OF USING A PROTECTED NON-VOLATILE MEMORY
SIGMATEL, LLC    11/241682    SYSTEM AND METHOD FOR SYSTEM RESOURCE ACCESS
SIGMATEL, LLC    11/265867    POWER MANAGEMENT FOR A BETTERY-POWERED HANDHELD
AUDIO DEVICE SIGMATEL, LLC    11/402648    BUFFER CONTROLLER, CODEC AND METHODS
FOR USE THEREWITH SIGMATEL, LLC    11/732737    AUTOMATED PLAYLIST GENERATION
SIGMATEL, LLC    11/796979    GAIN CONTROL MODULE AND APPLICATIONS THEREOF
SIGMATEL, LLC    12/022973    EXPANSION PERIPHERAL TECHNIQUES FOR PORTABLE AUDIO
PLAYER SIGMATEL, LLC    12/945259    DECIMATION FILTER SIGMATEL, LLC   
13/107126    AUDIO SOURCE SYSTEM AND METHOD SIGMATEL, LLC    13/114655    AUDIO
OUTPUT DRIVER FOR REDUCING ELECTROMAGNETIC INTERFERENCE AND IMPROVING AUDIO
CHANNEL PERFORMANCE

 

SCHEDULE 1B (Patents)

374



--------------------------------------------------------------------------------

SigmaTel, LLC – Registered Patents; Foreign

 

Owner

  

Country

   Patent #   

Title

SIGMATEL    FR    007430    AUDIO PLAYER APPARATUS SIGMATEL    FR    012258   
AUDIO PLAYER APPARATUS SIGMATEL    KR    675414    SYSTEM AND METHOD FOR
CONFIGURING DIRECT CURRENT CONVERTER SIGMATEL    KR    743201    HANDHELD AUDIO
SYSTEM SIGMATEL    KR    747714    SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN
AN ELECTRONIC DEVICE SIGMATEL    KR    842021    SYSTEMS AND METHODS FOR DIRECT
MEMORY ACCESS SIGMATEL    JP    1130523    AUDIO PLAYER APPARATUS SIGMATEL    GB
   2097902    AUDIO PLAYER APPARATUS SIGMATEL    GB    2100567    AUDIO PLAYER
APPARATUS SIGMATEL    JP    4185456    TIME DIVISION MULTIPLEXED PWM AMPLIFIER
SIGMATEL    JP    4212647    DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF
SMALL INPUT SIGNALS TO A TRI-STATE POWER SWITCH SIGMATEL    JP    4938077   
SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF CRYSTAL SHARING SIGMATEL    JP   
5032386    TIME DIVISION MULTIPLEXED PWM AMPLIFIER SIGMATEL    DE    40011821.1
   AUDIO PLAYER APPARATUS SIGMATEL    DE    40103345.7    AUDIO PLAYER APPARATUS
SIGMATEL    CN    200580017568.3    SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR
CHARGING A SECONDARY BATTERY SIGMATEL    CN    200580017569    HANDHELD AUDIO
SYSTEM SIGMATEL    CN    200580017570.0    SYSTEM AND METHOD FOR CONFIGURING
DIRECT CURRENT CONVERTER SIGMATEL    CN    200580017571    DIGITAL DECODER AND
APPLICATIONS THEREOF SIGMATEL    CN    200580017574.9    INTEGRATED CIRCUIT WITH
MEMORY-LESS PAGE TABLE SIGMATEL    CN    200580020290.5    SYSTEMS AND METHODS
FOR DIRECT MEMORY ACCESS SIGMATEL    CN    200580020294.3    SYSTEM AND METHOD
OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE SIGMATEL    CN    200580033148
   INFRARED ADAPTER WITH DATA PACKET THROTTLE SIGMATEL    CN    200680000294   
SEMICONDUCTOR DEVICE AND SYSTEM AND METHOD OF CRYSTAL SHARING SIGMATEL    CN   
200680000372.8    SYSTEM AND METHOD TO RECEIVE DATA SIGMATEL    CN   
200680000373.2    NON-VOLATILE MEMORY SIGMATEL    CN    200680000374    SYSTEM
AN A CHIP INTEGRATED CIRCUIT, PROCESSING SYSTEM AND METHODS FOR USE THEREWITH
SIGMATEL    CN    200680000375    DIGITAL CLOCK CONTROLLER, RADIO RECEIVER, AND
METHODS FOR USE THEREWITH SIGMATEL    KR    3002947490000    AUDIO PLAYER
APPARATUS SIGMATEL    KR    3003052320000    AUDIO PLAYER APPARATUS SIGMATEL   
KR    10-675418    DIGITAL DECODER AND APPLICATIONS THEREOF SIGMATEL    KR   
10-675419    SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF SIGMATEL   
CN    200580017572.X    SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF
SIGMATEL    GB    EP0859976    ISOCHRONOUS BUFFERS FOR MMX-EQUIPPED
MICROPROCESSORS SIGMATEL    DE    EP0861520    DIGITAL SIGNAL PROCESSING FOR
LINEARIZATION OF SMALL INPUT SIGNALS TO A TRI-STATE POWER SWITCH SIGMATEL    FR
   EP0861520    DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF SMALL INPUT
SIGNALS TO A TRI-STATE POWER SWITCH

 

SCHEDULE 1B (Patents)

375



--------------------------------------------------------------------------------

SIGMATEL    GB    EP0861520    DIGITAL SIGNAL PROCESSING FOR LINEARIZATION OF
SMALL INPUT SIGNALS TO A TRI-STATE POWER SWITCH SIGMATEL    FR    EP0924708   
MPEG PORTABLE SOUND REPRODUCING SYSTEM AND A REPRODUCING METHOD THEREOF SIGMATEL
   GB    EP0924708    MPEG PORTABLE SOUND REPRODUCING SYSTEM AND A REPRODUCING
METHOD THEREOF SIGMATEL    GB    EP1000398    ISOCHRONOUS BUFFERS FOR
MMX-EQUIPPED MICROPROCESSORS SIGMATEL    GB    GB2419440    INFRARED ADAPTER
WITH DATA PACKET THROTTLE SIGMATEL    GB    GB2423200    SYSTEM, METHOD AND
SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY SIGMATEL    GB   
GB2426162    SAMPLE RATE CONVERSION MODULE AND APPLICATIONS THEREOF SIGMATEL   
GB    GB2426170    DIGITAL DECODER AND APPLICATIONS THEREOF SIGMATEL    GB   
GB2426171    HANDHELD AUDIO SYSTEM SIGMATEL    GB    GB2427719    INTEGRATED
CIRCUIT WITH MEMORY-LESS PAGE TABLE SIGMATEL    GB    GB2427720    SYSTEM AND
METHOD OF USING A PROTECTED NON-VOLATILE MEMORY SIGMATEL    GB    GB2427723   
SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE SIGMATEL    GB
   GB2427764    SYSTEM AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER
SIGMATEL    GB    GB2431749    SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS
SIGMATEL    GB    GB2444658    SYSTEM, METHOD AND SEMICONDUCTOR DEVICR FOR
CHARGING A SECONDARY BATTERY SIGMATEL    GB    GB2444659    SYSTEM, METHOD AND
SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY SIGMATEL    TW    I302319
   DIGITAL DECODER AND APPLICATIONS THEREOF SIGMATEL    TW    I311710   
INFRARED ADAPTER WITH DATA PACKET THROTTLE SIGMATEL    TW    I312604    SYSTEM,
METHOD AND SEMICONDUCTOR DEVICR FOR CHARGING A SECONDARY BATTERY SIGMATEL    TW
   I312966    SYSTEMS AND METHODS FOR DIRECT MEMORY ACCESS SIGMATEL    TW   
I313141    HANDHELD AUDIO SYSTEM SIGMATEL    TW    I315616    SAMPLE RATE
CONVERSION MODULE AND APPLICATIONS THEREOF SIGMATEL    TW    I316782    SYSTEM
AND METHOD FOR CONFIGURING DIRECT CURRENT CONVERTER SIGMATEL    TW    I321277   
SYSTEM AND METHOD OF USING A PROTECTED NON-VOLATILE MEMORY SIGMATEL    TW   
I331715    INTEGRATED CIRCUIT WITH MEMORY-LESS PAGE TABLE SIGMATEL    TW   
I335497    SYSTEM AND METHOD OF MANAGING CLOCK SPEED IN AN ELECTRONIC DEVICE
SIGMATEL    TW    I335507    SYSTEM AND METHOD FOR ACCESSING DATA FROM A MEMORY
DEVICE SIGMATEL    TW    I388114    SYSTEM AND METHOD FOR CONFIGURING DIRECT
CURRENT CONVERTER

 

SCHEDULE 1B (Patents)

376



--------------------------------------------------------------------------------

SigmaTel, LLC – Patent Applications; Foreign

 

Owner

  

Country

   Application #   

Description

SIGMATEL    CN    200680000376.6    HANDHELD AUDIO SYSTEM WITH RADIO RECEIVER
AND METHOD FOR USE THEREWITH SIGMATEL    CN    200880113890.X    TOUCH SCREEN
DRIVER FOR RESOLVING PLURAL CONTEMPORANEOUS TOUCHES AND METHODS FOR USE
THEREWITH SIGMATEL    EP    03771843.4    AUTOMATED PLAYLIST GENERATION SIGMATEL
   JP    2010-532105    TOUCH SCREEN DRIVER FOR RESOLVING PLURAL CONTEMPORANEOUS
TOUCHES AND METHODS FOR USE THEREWITH

 

SCHEDULE 1B (Patents)

377



--------------------------------------------------------------------------------

SCHEDULE 1C

TRADEMARKS

Freescale Semiconductor, Inc. – Registered Trademarks; United States

 

Owner

  

Title

  

Reg. No.

Freescale Semiconductor, Inc.    METROWERKS    1,655.296 Freescale
Semiconductor, Inc.    Design (Stylized M resembling Road Barrier)    1,676,605
Freescale Semiconductor, Inc.    CODEWARRIOR    1,981,365 Freescale
Semiconductor, Inc.    COLDFIRE    2,053,242 Freescale Semiconductor, Inc.   
CODETEST    2,079,931 Freescale Semiconductor, Inc.    C-5    2,399,754
Freescale Semiconductor, Inc.    C-WARE    2,399,755 Freescale Semiconductor,
Inc.    PEG    2,407,740 Freescale Semiconductor, Inc.    C-PORT    2,824,229
Freescale Semiconductor, Inc.    MOBILEGT    2,860,558 Freescale Semiconductor,
Inc.    POWERPARTS    2,908,899 Freescale Semiconductor, Inc.    STARCORE   
3,030,024 Freescale Semiconductor, Inc.    SEAWAY NETWORKS    3,128,609

 

SCHEDULE 1C (Trademarks)

378



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    ALTIVEC    3,142,787 Freescale Semiconductor,
Inc.    STREAMWISE    3,150,419 Freescale Semiconductor, Inc.    STREAMWISE   
3,197,979 Freescale Semiconductor, Inc.    FREESCALE    3,259,075 Freescale
Semiconductor, Inc.    POWERQUICC    3,276,522 Freescale Semiconductor, Inc.   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    3,358,102 Freescale
Semiconductor, Inc.    Design (Rectangle)    3,411,019 Freescale Semiconductor,
Inc.    CODEWARRIOR    3,444,193 Freescale Semiconductor, Inc.    Design
(Rectangle)    3,538,548 Freescale Semiconductor, Inc.    SYMPHONY    3,684,432
Freescale Semiconductor, Inc.    QORIQ    3,775,471 Freescale Semiconductor,
Inc.    Design (Windmill)    3,857,413 Freescale Semiconductor, Inc.   
FREESCALE    3,864,663 Freescale Semiconductor, Inc.    FREESCALE SEMICONDUCTOR
& Design (Rectangle)    3,865,943 Freescale Semiconductor, Inc.    VORTIQA   
4,032,066 Freescale Semiconductor, Inc.    PROCESSOR EXPERT    4,047,406
Freescale Semiconductor, Inc.    KINETIS    4,050,155 Freescale Semiconductor,
Inc.    QORIVVA    4,084,867 Freescale Semiconductor, Inc.    COLDFIRE+   
4,096,771 Freescale Semiconductor, Inc.    XTRINSIC    4,298,546 Freescale
Semiconductor, Inc.    FREESCALE    4,368,539

 

SCHEDULE 1C (Trademarks)

379



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Trademark Applications; United States

 

Owner

  

Title

  

Application.
No.

Freescale Semiconductor, Inc.    QORIQ QONVERGE    85/233,451 Freescale
Semiconductor, Inc.    READY PLAY    85/342,240 Freescale Semiconductor, Inc.   
AIRFAST    85/348,149 Freescale Semiconductor, Inc.    MAGNIV    85/348,157
Freescale Semiconductor, Inc.    SAFEASSURE    85/422,149 Freescale
Semiconductor, Inc.    SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)
   85/433,915 Freescale Semiconductor, Inc.    SAFE ASSURE BY FREESCALE & Design
(Vertical Diamonds)    85/433,928 Freescale Semiconductor, Inc.    FREESCALE &
Design (Rectangle)    85/497,099 Freescale Semiconductor, Inc.    VYBRID   
85/536,246 Freescale Semiconductor, Inc.    LAYERSCAPE    85/654,069 Freescale
Semiconductor, Inc.    TOWER    85/792,032

 

SCHEDULE 1C (Trademarks)

380



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Registered Trademarks; Foreign

 

Owner

  

Country

  

Title

  

Reg. No.

Freescale Semiconductor, Inc.    African Intellectual Property Organisation   
FREESCALE    50237 Freescale Semiconductor, Inc.    African Intellectual
Property Organisation    FREESCALE    50238 Freescale Semiconductor, Inc.   
Algeria    FREESCALE    68028 Freescale Semiconductor, Inc.    Andorra    Design
(Rectangle)    21044 Freescale Semiconductor, Inc.    Andorra    FREESCALE   
21046 Freescale Semiconductor, Inc.    Andorra    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    21048 Freescale Semiconductor, Inc.    Argentina   
DIGITAL DNA    1708185 Freescale Semiconductor, Inc.    Argentina    DIGITAL DNA
   1708188 Freescale Semiconductor, Inc.    Argentina    DIGITAL DNA    1738646
Freescale Semiconductor, Inc.    Argentina    DIGITAL DNA & Design (Small
Asterisk)    1769506 Freescale Semiconductor, Inc.    Argentina    LATINCHIP   
1796090 Freescale Semiconductor, Inc.    Argentina    LATINCHIP    1796091
Freescale Semiconductor, Inc.    Argentina    LATINCHIP    1796092 Freescale
Semiconductor, Inc.    Argentina    M.CORE    1814168 Freescale Semiconductor,
Inc.    Argentina    ALTIVEC (Stylized)    1987513 Freescale Semiconductor, Inc.
   Argentina    STARCORE    1999721 Freescale Semiconductor, Inc.    Argentina
   Design (Rectangle)    2043010 Freescale Semiconductor, Inc.    Argentina   
FREESCALE    2064965 Freescale Semiconductor, Inc.    Argentina    FREESCALE   
2064966 Freescale Semiconductor, Inc.    Argentina    Design (Rectangle)   
2071986

 

SCHEDULE 1C (Trademarks)

381



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Argentina    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    2077928 Freescale Semiconductor, Inc.    Argentina    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    2134984 Freescale Semiconductor, Inc.   
Armenia    FREESCALE    9576 Freescale Semiconductor, Inc.    Australia   
STARCORE    609819 Freescale Semiconductor, Inc.    Australia    STARCORE   
609821 Freescale Semiconductor, Inc.    Australia    STARCORE    609822
Freescale Semiconductor, Inc.    Australia    STARCORE    609823 Freescale
Semiconductor, Inc.    Australia    MOBILEOS    739952 Freescale Semiconductor,
Inc.    Australia    DIGITAL DNA    746023 Freescale Semiconductor, Inc.   
Australia    M-CORE    753373 Freescale Semiconductor, Inc.    Australia   
Design (Asterisk)    764370 Freescale Semiconductor, Inc.    Australia   
STARCORE    864674 Freescale Semiconductor, Inc.    Australia    ALTIVEC
(Stylized)    930965 Freescale Semiconductor, Inc.    Australia    FREESCALE   
1005371 Freescale Semiconductor, Inc.    Australia    Design (Rectangle)   
1018466 Freescale Semiconductor, Inc.    Australia    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    1018467 Freescale Semiconductor, Inc.    Azerbaijan   
FREESCALE    N 2005 0178 Freescale Semiconductor, Inc.    Bahrain    FREESCALE
   41755 Freescale Semiconductor, Inc.    Bahrain    FREESCALE    41756
Freescale Semiconductor, Inc.    Belarus    FREESCALE    24457 Freescale
Semiconductor, Inc.    Benelux    M.CORE    624683 Freescale Semiconductor, Inc.
   Bolivia    FREESCALE    99947-C Freescale Semiconductor, Inc.    Bolivia   
FREESCALE    99948-C Freescale Semiconductor, Inc.    Bosnia & Herzegovina   
FREESCALE    BAZ047861 Freescale Semiconductor, Inc.    Botswana    FREESCALE   
BW/M/04/00336 Freescale Semiconductor, Inc.    Brazil    DIGITAL DNA   
200047841 Freescale Semiconductor, Inc.    Brazil    DIGITAL DNA    200047850
Freescale Semiconductor, Inc.    Brazil    DIGITAL DNA    200054643 Freescale
Semiconductor, Inc.    Brazil    DIGITAL DNA    200054651 Freescale
Semiconductor, Inc.    Brazil    STARCORE    817448721 Freescale Semiconductor,
Inc.    Brazil    STARCORE    817449264

 

SCHEDULE 1C (Trademarks)

382



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Brazil    STARCORE    817449400 Freescale
Semiconductor, Inc.    Brazil    STARCORE    817449418 Freescale Semiconductor,
Inc.    Brazil    DIGITAL DNA    820422185 Freescale Semiconductor, Inc.   
Brazil    DIGITAL DNA    820422207 Freescale Semiconductor, Inc.    Brazil   
DIGITAL DNA    820442291 Freescale Semiconductor, Inc.    Brazil    DIGITAL DNA
& Design (Large Asterisk)    820829234 Freescale Semiconductor, Inc.    Brazil
   DIGITAL DNA & Design (Small Asterisk)    820829250 Freescale Semiconductor,
Inc.    Brazil    Design (Asterisk)    820829269 Freescale Semiconductor, Inc.
   Brazil    Design (Asterisk)    820829277 Freescale Semiconductor, Inc.   
Brazil    STARCORE    823544516 Freescale Semiconductor, Inc.    Brazil   
ALTIVEC (Stylized)    824946081 Freescale Semiconductor, Inc.    Brazil   
FREESCALE    826654274 Freescale Semiconductor, Inc.    Brazil    FREESCALE   
826654282 Freescale Semiconductor, Inc.    Brazil    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    826714650 Freescale Semiconductor, Inc.    Brazil   
Design (Rectangle)    826714668 Freescale Semiconductor, Inc.    Brazil   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    826714692 Freescale
Semiconductor, Inc.    Brazil    Design (Rectangle)    826714706 Freescale
Semiconductor, Inc.    Brazil    QORIQ    829974750 Freescale Semiconductor,
Inc.    Brazil    Design (Windmill)    830079564 Freescale Semiconductor, Inc.
   Brazil    Design (Windmill)    830079572 Freescale Semiconductor, Inc.   
Brazil    KINETIS    830626093 Freescale Semiconductor, Inc.    Brazil   
XTRINSIC    830644989 Freescale Semiconductor, Inc.    Brunei Darussalam   
FREESCALE    36308 Freescale Semiconductor, Inc.    Bulgaria    FREESCALE   
54837 Freescale Semiconductor, Inc.    Bulgaria    Design (Rectangle)    55522
Freescale Semiconductor, Inc.    Bulgaria    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    55793 Freescale Semiconductor, Inc.    Cambodia    FREESCALE   
20206/04 Freescale Semiconductor, Inc.    Cambodia    FREESCALE    20212/04
Freescale Semiconductor, Inc.    Canada    METROWERKS & M Design    377335
Freescale Semiconductor, Inc.    Canada    METROWERKS MODULA -2    377686

 

SCHEDULE 1C (Trademarks)

383



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Canada    STARCORE    432880 Freescale
Semiconductor, Inc.    Canada    VETHER    533182 Freescale Semiconductor, Inc.
   Canada    SUPERTAP    538601 Freescale Semiconductor, Inc.    Canada   
M-CORE    549245 Freescale Semiconductor, Inc.    Canada    CODEOPTIX    550816
Freescale Semiconductor, Inc.    Canada    Design (Asterisk)    563861 Freescale
Semiconductor, Inc.    Canada    STARCORE    603100 Freescale Semiconductor,
Inc.    Canada    FREESCALE    640267 Freescale Semiconductor, Inc.    Canada   
Design (Rectangle)    640442 Freescale Semiconductor, Inc.    Canada    ALTIVEC
(Stylized)    651,844 Freescale Semiconductor, Inc.    Canada    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    TMA 652,553 Freescale Semiconductor, Inc.
   Canada    LIVECODE    TMA538,317 Freescale Semiconductor, Inc.    Canada   
SEAWAY NETWORKS    TMA633,417 Freescale Semiconductor, Inc.    Canada   
STREAMWISE    TMA639,136 Freescale Semiconductor, Inc.    Canada    FREESCALE   
TMA756,987 Freescale Semiconductor, Inc.    Canada    FREESCALE    TMA756,988
Freescale Semiconductor, Inc.    Canada    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    TMA762,026 Freescale Semiconductor, Inc.    Canada    Design
(Rectangle)    TMA762,424 Freescale Semiconductor, Inc.    Canada    QORIQ   
TMA807,840 Freescale Semiconductor, Inc.    Canada    Design (Windmill)   
TMA815,133 Freescale Semiconductor, Inc.    Cayman Islands    FREESCALE   
2366159 Freescale Semiconductor, Inc.    Cayman Islands    FREESCALE    2366159B
Freescale Semiconductor, Inc.    Chile    FREESCALE    712.025 Freescale
Semiconductor, Inc.    Chile    FREESCALE    719.265 Freescale Semiconductor,
Inc.    Chile    FREESCALE SEMICONDUCTOR & Design (Rectangle)    719.266
Freescale Semiconductor, Inc.    Chile    Design (Rectangle)    719.267
Freescale Semiconductor, Inc.    Chile    DIGITAL DNA    527783 Freescale
Semiconductor, Inc.    Chile    DIGITAL DNA & Design (Large Asterisk)    530660
Freescale Semiconductor, Inc.    Chile    DIGITAL DNA & Design (Small Asterisk)
   530661 Freescale Semiconductor, Inc.    Chile    Design (Asterisk)    530662

 

SCHEDULE 1C (Trademarks)

384



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Chile    Design (Asterisk)    530663 Freescale
Semiconductor, Inc.    Chile    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
714071 Freescale Semiconductor, Inc.    Chile    Design (Rectangle)    714771
Freescale Semiconductor, Inc.    China    FREESCALE & Design (Rectangle)   
1132971 Freescale Semiconductor, Inc.    China    M.CORE    1286163 Freescale
Semiconductor, Inc.    China    Design (Asterisk)    1366193 Freescale
Semiconductor, Inc.    China    DIGITAL DNA & Design (Small Asterisk)    1366194
Freescale Semiconductor, Inc.    China    DIGITAL DNA & Design (Largel Asterisk)
   1366195 Freescale Semiconductor, Inc.    China    DIGITAL DNA & Device (in
Chinese Characters; large asterisk)    1393104 Freescale Semiconductor, Inc.   
China    DIGITAL DNA & Device (in Chinese Characters; large asterisk)    1402124
Freescale Semiconductor, Inc.    China    CCPLATFORM    1533913 Freescale
Semiconductor, Inc.    China    DIGITAL DNA & Device (in Chinese Characters;
small asterisk)    1746944 Freescale Semiconductor, Inc.    China    DIGITAL DNA
& Device (in Chinese Characters; small asterisk)    1746945 Freescale
Semiconductor, Inc.    China    ALTIVEC (Stylized)    3357112 Freescale
Semiconductor, Inc.    China    FREESCALE (Simplified Chinese Characters)   
4019860 Freescale Semiconductor, Inc.    China    FREESCALE (Simplified Chinese
Characters)    4019861 Freescale Semiconductor, Inc.    China    FREESCALE
SEMICONDUCTOR (Simplified Chinese Characters)    4020209 Freescale
Semiconductor, Inc.    China    FREESCALE SEMICONDUCTOR (Simplified Chinese
Characters)    4020860 Freescale Semiconductor, Inc.    China    FREESCALE   
4114568 Freescale Semiconductor, Inc.    China    FREESCALE    4114569 Freescale
Semiconductor, Inc.    China    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
4182594

 

SCHEDULE 1C (Trademarks)

385



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    China    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    4182595 Freescale Semiconductor, Inc.    China    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    4239509 Freescale Semiconductor, Inc.   
China    FREESCALE SEMICONDUCTOR & Design (Rectangle)    4239510 Freescale
Semiconductor, Inc.    China    POWERQUICC    4774348 Freescale Semiconductor,
Inc.    China    STARCORE    4973986 Freescale Semiconductor, Inc.    China   
STARCORE    4973987 Freescale Semiconductor, Inc.    China    STARCORE   
4973989 Freescale Semiconductor, Inc.    China    CODEWARRIOR    6513765
Freescale Semiconductor, Inc.    China    QORIQ    6939336 Freescale
Semiconductor, Inc.    China    Design (Windmill)    7015798 Freescale
Semiconductor, Inc.    China    Design (Windmill)    7015969 Freescale
Semiconductor, Inc.    China    VORTIQA    7542127 Freescale Semiconductor, Inc.
   China    XTRINSIC    8409997 Freescale Semiconductor, Inc.    China   
QORIVVA    8786452 Freescale Semiconductor, Inc.    China    COLDFIRE    9314562
Freescale Semiconductor, Inc.    China    Design (Rectangle)    9358624
Freescale Semiconductor, Inc.    China    Design (Rectangle)    9358625
Freescale Semiconductor, Inc.    China    READY PLAY    9590568 Freescale
Semiconductor, Inc.    China    MAGNIV    9626411 Freescale Semiconductor, Inc.
   China    AIRFAST    9626412 Freescale Semiconductor, Inc.    China    QORIQ
QONVERGE    9794274 Freescale Semiconductor, Inc.    China    VYBRID    10476069
Freescale Semiconductor, Inc.    Colombia    M.CORE    211362 Freescale
Semiconductor, Inc.    Colombia    FREESCALE    297244 Freescale Semiconductor,
Inc.    Colombia    Design (Rectangle)    297297 Freescale Semiconductor, Inc.
   Colombia    Design (Rectangle)    297298 Freescale Semiconductor, Inc.   
Colombia    FREESCALE SEMICONDUCTOR & Design (Rectangle)    299032 Freescale
Semiconductor, Inc.    Colombia    FREESCALE SEMICONDUCTOR & Design (Rectangle)
   299033 Freescale Semiconductor, Inc.    Colombia    FREESCALE    308768
Freescale Semiconductor, Inc.    Costa Rica    DIGITAL DNA    118564

 

SCHEDULE 1C (Trademarks)

386



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Costa Rica    Design (Rectangle)    152170
Freescale Semiconductor, Inc.    Costa Rica    FREESCALE    153815 Freescale
Semiconductor, Inc.    Costa Rica    Design (Rectangle)    154192 Freescale
Semiconductor, Inc.    Costa Rica    FREESCALE    154948 Freescale
Semiconductor, Inc.    Costa Rica    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    154949 Freescale Semiconductor, Inc.    Costa Rica    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    154951 Freescale Semiconductor, Inc.   
Croatia    FREESCALE    Z 20040960 Freescale Semiconductor, Inc.    Cyprus   
FREESCALE    70299 Freescale Semiconductor, Inc.    Cyprus    FREESCALE    70300
Freescale Semiconductor, Inc.    Cyprus    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    70411 Freescale Semiconductor, Inc.    Cyprus    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    70412 Freescale Semiconductor, Inc.   
Cyprus    Design (Rectangle)    70413 Freescale Semiconductor, Inc.    Cyprus   
Design (Rectangle)    70414 Freescale Semiconductor, Inc.    Czech Republic   
PROCESSOR EXPERT    226524 Freescale Semiconductor, Inc.    Czech Republic   
ALTIVEC (Stylized)    256706 Freescale Semiconductor, Inc.    Czech Republic   
FREESCALE    270918 Freescale Semiconductor, Inc.    Czech Republic    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    271281 Freescale Semiconductor, Inc.   
Czech Republic    Design (Rectangle)    271282 Freescale Semiconductor, Inc.   
Dominican Republic    FREESCALE    145020 Freescale Semiconductor, Inc.   
Dominican Republic    Design (Rectangle)    145293 Freescale Semiconductor, Inc.
   Dominican Republic    FREESCALE SEMICONDUCTOR & Design (Rectangle)    145294
Freescale Semiconductor, Inc.    Ecuador    FREESCALE    321-05 Freescale
Semiconductor, Inc.    Ecuador    FREESCALE    701-05 Freescale Semiconductor,
Inc.    Egypt    FREESCALE    167702 Freescale Semiconductor, Inc.    Egypt   
FREESCALE    167703 Freescale Semiconductor, Inc.    Egypt    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    168462 Freescale Semiconductor, Inc.   
Egypt    FREESCALE SEMICONDUCTOR & Design (Rectangle)    168463 Freescale
Semiconductor, Inc.    Egypt    Design (Rectangle)    168464

 

SCHEDULE 1C (Trademarks)

387



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Egypt    Design (Rectangle)    168465 Freescale
Semiconductor, Inc.    El Salvador    FREESCALE    17 Book 40 Freescale
Semiconductor, Inc.    El Salvador    FREESCALE    72 BOOK 40 Freescale
Semiconductor, Inc.    Estonia    FREESCALE    41750 Freescale Semiconductor,
Inc.    Estonia    FREESCALE SEMICONDUCTOR & Design (Rectangle)    41762
Freescale Semiconductor, Inc.    Estonia    Design (Rectangle)    41763
Freescale Semiconductor, Inc.    European Community    DNA    000294579
Freescale Semiconductor, Inc.    European Community    DIGITAL DNA    000661645
Freescale Semiconductor, Inc.    European Community    CODEWARRIOR    765,537
Freescale Semiconductor, Inc.    European Community    VETHER    830745
Freescale Semiconductor, Inc.    European Community    LIVECODE    000830752
Freescale Semiconductor, Inc.    European Community    SUPERTAP    830760
Freescale Semiconductor, Inc.    European Community    DIGITAL DNA & Design
(Small Asterisk)    859058 Freescale Semiconductor, Inc.    European Community
   Design (Asterisk)    859074 Freescale Semiconductor, Inc.    European
Community    M.CORE    001050038 Freescale Semiconductor, Inc.    European
Community    FREESCALE & Design (Rectangle)    1132971 Freescale Semiconductor,
Inc.    European Community    SYMPHONY    1558204 Freescale Semiconductor, Inc.
   European Community    STARCORE    2069979 Freescale Semiconductor, Inc.   
European Community    ALTIVEC (Stylized)    2890879 Freescale Semiconductor,
Inc.    European Community    FREESCALE    003810793 Freescale Semiconductor,
Inc.    European Community    Design (Rectangle)    3810801 Freescale
Semiconductor, Inc.    European Community    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    3998416 Freescale Semiconductor, Inc.    European Community   
POWERQUICC    4529681 Freescale Semiconductor, Inc.    European Community   
QORIQ    7215701 Freescale Semiconductor, Inc.    European Community    Design
(Windmill)    7334601 Freescale Semiconductor, Inc.    European Community   
VORTIQA    008413148 Freescale Semiconductor, Inc.    European Community   
PROCESSOR EXPERT    009087818 Freescale Semiconductor, Inc.    European
Community    KINETIS    9110099 Freescale Semiconductor, Inc.    European
Community    XTRINSIC    9192626 Freescale Semiconductor, Inc.    European
Community    QORIVVA    9487018 Freescale Semiconductor, Inc.    European
Community    COLDFIRE    9863697

 

SCHEDULE 1C (Trademarks)

388



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    European Community    AIRFAST    10056299
Freescale Semiconductor, Inc.    European Community    MAGNIV    10056356
Freescale Semiconductor, Inc.    European Community    QORIQ QONVERGE   
10155951 Freescale Semiconductor, Inc.    European Community    SAFEASSURE   
010723278 Freescale Semiconductor, Inc.    European Community    LAYERSCAPE   
010971811 Freescale Semiconductor, Inc.    European Community    FREESCALE TOWER
SYSTEM    011393865 Freescale Semiconductor, Inc.    France    M.CORE   
97709770 Freescale Semiconductor, Inc.    France    CODETEST    96 610 447
Freescale Semiconductor, Inc.    Georgia    FREESCALE    16091 Freescale
Semiconductor, Inc.    Germany    SYMPHONY    2080004 Freescale Semiconductor,
Inc.    Germany    MOBILEOS    39744291 Freescale Semiconductor, Inc.    Germany
   M-CORE    398038694 Freescale Semiconductor, Inc.    Guatemala    DIGITAL DNA
   109725 Freescale Semiconductor, Inc.    Guatemala    DIGITAL DNA    112624
Freescale Semiconductor, Inc.    Guatemala    DIGITAL DNA    112993 Freescale
Semiconductor, Inc.    Guatemala    DIGITAL DNA    114822 Freescale
Semiconductor, Inc.    Guatemala    DIGITAL DNA    117843 Freescale
Semiconductor, Inc.    Guatemala    FREESCALE    136322 Freescale Semiconductor,
Inc.    Guatemala    FREESCALE    136327 Freescale Semiconductor, Inc.   
Honduras    FREESCALE    10636 Freescale Semiconductor, Inc.    Honduras   
FREESCALE    93871 Freescale Semiconductor, Inc.    Hong Kong    STARCORE   
200204867 Freescale Semiconductor, Inc.    Hong Kong    ALTIVEC (Stylized)   
200306870 Freescale Semiconductor, Inc.    Hong Kong    FREESCALE (Traditional &
Simplified Chinese Characters)    300198441 Freescale Semiconductor, Inc.   
Hong Kong    FREESCALE SEMICONDUCTOR (Traditional & Simplified Chinese
Characters)    300198450 Freescale Semiconductor, Inc.    Hong Kong    FREESCALE
   300231083 Freescale Semiconductor, Inc.    Hong Kong    Design (Rectangle)   
300274644 Freescale Semiconductor, Inc.    Hong Kong    FREESCALE SEMICONDUCTOR
& Design (Rectangle)    300274653 Freescale Semiconductor, Inc.    Hong Kong   
FREESCALE & Design (Rectangle)    302155455 Freescale Semiconductor, Inc.   
Hong Kong    DIGITAL DNA    B97612002

 

SCHEDULE 1C (Trademarks)

389



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Hungary    FREESCALE    184412 Freescale
Semiconductor, Inc.    Hungary    FREESCALE SEMICONDUCTOR & Design (Rectangle)
   184 426 Freescale Semiconductor, Inc.    Hungary    Design (Rectangle)    184
472 Freescale Semiconductor, Inc.    Iceland    FREESCALE    183/2005 Freescale
Semiconductor, Inc.    India    Design (Rectangle)    725350 Freescale
Semiconductor, Inc.    India    STARCORE    741441 Freescale Semiconductor, Inc.
   India    QORIQ    924707 Freescale Semiconductor, Inc.    India    ALTIVEC
(Stylized)    1144726 Freescale Semiconductor, Inc.    India    FREESCALE   
1291974 Freescale Semiconductor, Inc.    India    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    1305967 Freescale Semiconductor, Inc.    India    Design
(Windmill)    1763477 Freescale Semiconductor, Inc.    India    VORTIQA   
1870316 Freescale Semiconductor, Inc.    India    QORIVVA    2046069 Freescale
Semiconductor, Inc.    Indonesia    FREESCALE    IDM000069200 Freescale
Semiconductor, Inc.    Indonesia    FREESCALE    IDM000069840 Freescale
Semiconductor, Inc.    Indonesia    FREESCALE SEMICONDUCTOR & Design (Rectangle)
   IDM000078403 Freescale Semiconductor, Inc.    Indonesia    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    IDM000078404 Freescale Semiconductor, Inc.
   Indonesia    Design (Rectangle)    IDM000078405 Freescale Semiconductor, Inc.
   Indonesia    Design (Rectangle)    IDM000078406 Freescale Semiconductor, Inc.
   Indonesia    ALTIVEC (Stylized)    IDM000369074 Freescale Semiconductor, Inc.
   Iran    FREESCALE    119031 Freescale Semiconductor, Inc.    Ireland   
M-CORE    207352 Freescale Semiconductor, Inc.    Israel    DIGITAL DNA   
115366 Freescale Semiconductor, Inc.    Israel    ALTIVEC (Stylized)    159785
Freescale Semiconductor, Inc.    Israel    FREESCALE    172608 Freescale
Semiconductor, Inc.    Israel    FREESCALE    172609 Freescale Semiconductor,
Inc.    Israel    FREESCALE SEMICONDUCTOR & Design (Rectangle)    173597
Freescale Semiconductor, Inc.    Israel    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    173598 Freescale Semiconductor, Inc.    Israel    Design
(Rectangle)    173599

 

SCHEDULE 1C (Trademarks)

390



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Israel    Design (Rectangle)    173600
Freescale Semiconductor, Inc.    Israel    POWERQUICC    182267 Freescale
Semiconductor, Inc.    Israel    STARCORE    202000 Freescale Semiconductor,
Inc.    Israel    STARCORE    202001 Freescale Semiconductor, Inc.    Israel   
FREESCALE & Design (Rectangle)    1132971 Freescale Semiconductor, Inc.    Italy
   M.CORE    1298343 Freescale Semiconductor, Inc.    Japan    FREESCALE &
Design (Rectangle)    1132971 Freescale Semiconductor, Inc.    Japan    DNA   
2063225 Freescale Semiconductor, Inc.    Japan    IMB    2627743 Freescale
Semiconductor, Inc.    Japan    INTER MODULE BUS    2636299 Freescale
Semiconductor, Inc.    Japan    AMCU    2655757 Freescale Semiconductor, Inc.   
Japan    SMARTMOS    2673554 Freescale Semiconductor, Inc.    Japan   
SMARTPOWER    2695856 Freescale Semiconductor, Inc.    Japan    X-DUCER   
2720706 Freescale Semiconductor, Inc.    Japan    KWI    3188870 Freescale
Semiconductor, Inc.    Japan    LDMOS    3188871 Freescale Semiconductor, Inc.
   Japan    MCCI    3188873 Freescale Semiconductor, Inc.    Japan    POR   
3188875 Freescale Semiconductor, Inc.    Japan    PRU    3188876 Freescale
Semiconductor, Inc.    Japan    QSM    3188877 Freescale Semiconductor, Inc.   
Japan    QSPI    3188878 Freescale Semiconductor, Inc.    Japan    SCIM   
3188881 Freescale Semiconductor, Inc.    Japan    XIRQ    3188882 Freescale
Semiconductor, Inc.    Japan    LVI    3195035 Freescale Semiconductor, Inc.   
Japan    STARCORE    3204234 Freescale Semiconductor, Inc.    Japan    PULSE
ACCUMLATOR    3205797 Freescale Semiconductor, Inc.    Japan    STARCORE   
3225432 Freescale Semiconductor, Inc.    Japan    DRAGONBALL    3243189
Freescale Semiconductor, Inc.    Japan    QADC    3274397 Freescale
Semiconductor, Inc.    Japan    RMCU    3279460 Freescale Semiconductor, Inc.   
Japan    RWU    3279461 Freescale Semiconductor, Inc.    Japan    CONFIG
REGISTER (in Japanese)    3296081

 

SCHEDULE 1C (Trademarks)

391



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Japan    COLDFIRE    3300650 Freescale
Semiconductor, Inc.    Japan    MTPROM    3324801 Freescale Semiconductor, Inc.
   Japan    PEPROM    3324802 Freescale Semiconductor, Inc.    Japan    BALL
GRID ARRAY    3370248 Freescale Semiconductor, Inc.    Japan    XDUCER   
4000958 Freescale Semiconductor, Inc.    Japan    SENSEON    4100135 Freescale
Semiconductor, Inc.    Japan    MC68000    4109581 Freescale Semiconductor, Inc.
   Japan    ALTIVEC (Stylized)    4292776 Freescale Semiconductor, Inc.    Japan
   ALTIVEC/TECHNOLOGY design    4320455 Freescale Semiconductor, Inc.    Japan
   POWERQUICC    4340764 Freescale Semiconductor, Inc.    Japan    DIGITALPOWER
   4359031 Freescale Semiconductor, Inc.    Japan    CODEOPTIX    4422658
Freescale Semiconductor, Inc.    Japan    FLASH MCU    4537259 Freescale
Semiconductor, Inc.    Japan    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
4895180 Freescale Semiconductor, Inc.    Japan    Design (Rectangle)    4896646
Freescale Semiconductor, Inc.    Japan    FREESCALE    4911094 Freescale
Semiconductor, Inc.    Japan    QORIQ    5190666 Freescale Semiconductor, Inc.
   Japan    Design (Windmill)    5221707 Freescale Semiconductor, Inc.    Japan
   CODETEST    5241972 Freescale Semiconductor, Inc.    Japan    CODEWARRIOR   
5286675 Freescale Semiconductor, Inc.    Japan    VORTIQA    5305977 Freescale
Semiconductor, Inc.    Japan    PROCESSOR EXPERT    5320081 Freescale
Semiconductor, Inc.    Japan    KINETIS    5365872 Freescale Semiconductor, Inc.
   Japan    COLDFIRE+    5376771 Freescale Semiconductor, Inc.    Japan    FSL
   5388156 Freescale Semiconductor, Inc.    Japan    QORIVVA    5406174
Freescale Semiconductor, Inc.    Japan    READY PLAY    5448079 Freescale
Semiconductor, Inc.    Japan    AIRFAST    5448082 Freescale Semiconductor, Inc.
   Japan    XTRINSIC    5449608 Freescale Semiconductor, Inc.    Japan   
SAFEASSURE    5521260 Freescale Semiconductor, Inc.    Japan    SAFE ASSURE BY
FREESCALE & Design (Horizontal Diamonds)    5521261

 

SCHEDULE 1C (Trademarks)

392



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Japan    VYBRID    5530675 Freescale
Semiconductor, Inc.    Japan    QORIQ QONVERGE (in Katakana)    5535724
Freescale Semiconductor, Inc.    Japan    MAGNIV    5560930 Freescale
Semiconductor, Inc.    Japan    LAYERSCAPE    5577869 Freescale Semiconductor,
Inc.    Jordan    FREESCALE    76087 Freescale Semiconductor, Inc.    Jordan   
FREESCALE    76088 Freescale Semiconductor, Inc.    Jordan    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    77343 Freescale Semiconductor, Inc.   
Jordan    FREESCALE SEMICONDUCTOR & Design (Rectangle)    77344 Freescale
Semiconductor, Inc.    Jordan    Design (Rectangle)    77345 Freescale
Semiconductor, Inc.    Jordan    Design (Rectangle)    77346 Freescale
Semiconductor, Inc.    Kazakhstan    FREESCALE    19720 Freescale Semiconductor,
Inc.    Kenya    FREESCALE    56160 Freescale Semiconductor, Inc.    Kosovo   
Design (Rectangle)    3461 Freescale Semiconductor, Inc.    Kosovo    FREESCALE
   3462 Freescale Semiconductor, Inc.    Kosovo    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    3463 Freescale Semiconductor, Inc.    Kuwait    FREESCALE
   58110 Freescale Semiconductor, Inc.    Kuwait    FREESCALE    58508 Freescale
Semiconductor, Inc.    Kyrgyz Republic    FREESCALE    7429 Freescale
Semiconductor, Inc.    Laos    FREESCALE    10886 Freescale Semiconductor, Inc.
   Laos    FREESCALE    10887 Freescale Semiconductor, Inc.    Latvia    Design
(Rectangle)    M 55592 Freescale Semiconductor, Inc.    Latvia    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    M 55593 Freescale Semiconductor, Inc.   
Latvia    FREESCALE    M55668 Freescale Semiconductor, Inc.    Lebanon   
FREESCALE    98392 Freescale Semiconductor, Inc.    Lebanon    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    98966 Freescale Semiconductor, Inc.   
Lebanon    Design (Rectangle)    98967 Freescale Semiconductor, Inc.    Lesotho
   FREESCALE    LS/M/04/00192 Freescale Semiconductor, Inc.    Liechtenstein   
FREESCALE    13320 Freescale Semiconductor, Inc.    Lithuania    FREESCALE   
52464 Freescale Semiconductor, Inc.    Lithuania    Design (Rectangle)    52470

 

SCHEDULE 1C (Trademarks)

393



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Lithuania    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    52471 Freescale Semiconductor, Inc.    Macao    FREESCALE   
N/014129 Freescale Semiconductor, Inc.    Macao    FREESCALE    N/014130
Freescale Semiconductor, Inc.    Macedonia (F.Y.R.O.M)    FREESCALE    14057
Freescale Semiconductor, Inc.    Madrid Protocol (TM)    FREESCALE & Design
(Rectangle)    1132971 Freescale Semiconductor, Inc.    Malawi    FREESCALE   
298/2004 Freescale Semiconductor, Inc.    Malaysia    ALTIVEC (Stylized)   
02013175 Freescale Semiconductor, Inc.    Malaysia    FREESCALE SEMICONDUCTOR
(Traditional Chinese Characters)    04005144 Freescale Semiconductor, Inc.   
Malaysia    FREESCALE    04007939 Freescale Semiconductor, Inc.    Malaysia   
FREESCALE    04007940 Freescale Semiconductor, Inc.    Malaysia    Design
(Rectangle)    04011153 Freescale Semiconductor, Inc.    Malaysia    Design
(Rectangle)    04011154 Freescale Semiconductor, Inc.    Malaysia    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    04011155 Freescale Semiconductor, Inc.   
Malaysia    FREESCALE SEMICONDUCTOR & Design (Rectangle)    04011156 Freescale
Semiconductor, Inc.    Malaysia    FREESCALE & Design (Rectangle)    2012001456
Freescale Semiconductor, Inc.    Malaysia    FREESCALE & Design (Rectangle)   
2012001457 Freescale Semiconductor, Inc.    Malaysia    FREESCALE & Design
(Rectangle)    2012001459 Freescale Semiconductor, Inc.    Malaysia    FREESCALE
SEMICONDUCTOR (Traditional Chinese Characters)    2004/05145 Freescale
Semiconductor, Inc.    Malaysia    FREESCALE (Traditional Chinese Characters)   
2004/05146 Freescale Semiconductor, Inc.    Malaysia    FREESCALE (Traditional
Chinese Characters)    2004/05147 Freescale Semiconductor, Inc.    Malta   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    42240 Freescale Semiconductor,
Inc.    Malta    FREESCALE    42283 Freescale Semiconductor, Inc.    Malta   
FREESCALE    42284 Freescale Semiconductor, Inc.    Malta    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    42441 Freescale Semiconductor, Inc.   
Malta    Design (Rectangle)    42442 Freescale Semiconductor, Inc.    Malta   
Design (Rectangle)    42443

 

SCHEDULE 1C (Trademarks)

394



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Mexico    M-CORE    577520 Freescale
Semiconductor, Inc.    Mexico    DIGITAL DNA & Design (Small Asterisk)    592139
Freescale Semiconductor, Inc.    Mexico    DIGITAL DNA & Design (Large Asterisk)
   592140 Freescale Semiconductor, Inc.    Mexico    Design (Asterisk)    592141
Freescale Semiconductor, Inc.    Mexico    Design (Asterisk)    596254 Freescale
Semiconductor, Inc.    Mexico    DIGITAL DNA & Design (Small Asterisk)    597740
Freescale Semiconductor, Inc.    Mexico    ALTIVEC (Stylized)    770388
Freescale Semiconductor, Inc.    Mexico    SYMPHONY    792878 Freescale
Semiconductor, Inc.    Mexico    FREESCALE    854716 Freescale Semiconductor,
Inc.    Mexico    FREESCALE    857007 Freescale Semiconductor, Inc.    Mexico   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    879423 Freescale Semiconductor,
Inc.    Mexico    Design (Rectangle)    879424 Freescale Semiconductor, Inc.   
Mexico    Design (Rectangle)    886286 Freescale Semiconductor, Inc.    Mexico
   FREESCALE SEMICONDUCTOR & Design (Rectangle)    886287 Freescale
Semiconductor, Inc.    Mexico    QORIQ    1065797 Freescale Semiconductor, Inc.
   Mexico    Design (Windmill)    1076244 Freescale Semiconductor, Inc.   
Mexico    Design (Windmill)    1087642 Freescale Semiconductor, Inc.    Mexico
   VORTIQA    1129875 Freescale Semiconductor, Inc.    Mexico    XTRINSIC   
1175926 Freescale Semiconductor, Inc.    Mexico    QORIQ QONVERGE    1256202
Freescale Semiconductor, Inc.    Mexico    FREESCALE & Design (Rectangle)   
1295042 Freescale Semiconductor, Inc.    Mexico    FREESCALE & Design
(Rectangle)    1295884 Freescale Semiconductor, Inc.    Mexico    FREESCALE &
Design (Rectangle)    1295885 Freescale Semiconductor, Inc.    Mexico    VYBRID
   1299449 Freescale Semiconductor, Inc.    Mexico    LAYERSCAPE    1320081
Freescale Semiconductor, Inc.    Mexico    FREESCALE & Design (Rectangle)   
1344137 Freescale Semiconductor, Inc.    Mexico    FREESCALE    1356174
Freescale Semiconductor, Inc.    Mexico    FREESCALE    1356175 Freescale
Semiconductor, Inc.    Mexico    FREESCALE    1356176 Freescale Semiconductor,
Inc.    Mexico    FREESCALE    1360202

 

SCHEDULE 1C (Trademarks)

395



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Mexico    FREESCALE TOWER SYSTEM    1363993
Freescale Semiconductor, Inc.    Moldova    FREESCALE    12595 Freescale
Semiconductor, Inc.    Monaco    FREESCALE    04.24182 Freescale Semiconductor,
Inc.    Mongolia    FREESCALE    4822 Freescale Semiconductor, Inc.   
Montenegro    FREESCALE SEMICONDUCTOR & Design (Rectangle)    01807PP Freescale
Semiconductor, Inc.    Montenegro    Design (Rectangle)    01808PP Freescale
Semiconductor, Inc.    Montenegro    FREESCALE    01982PP Freescale
Semiconductor, Inc.    Morocco    FREESCALE    92529 Freescale Semiconductor,
Inc.    Myanmar    FREESCALE    49712004 Freescale Semiconductor, Inc.   
Namibia    FREESCALE    2004/0579 Freescale Semiconductor, Inc.    Namibia   
FREESCALE    2004/0580 Freescale Semiconductor, Inc.    New Zealand    DIGITAL
DNA    283478 Freescale Semiconductor, Inc.    New Zealand    ALTIVEC (Stylized)
   666707 Freescale Semiconductor, Inc.    New Zealand    FREESCALE    713533
Freescale Semiconductor, Inc.    New Zealand    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    715677 Freescale Semiconductor, Inc.    New Zealand    Design
(Rectangle)    715678 Freescale Semiconductor, Inc.    Nicaragua    FREESCALE   
81,398 LM Freescale Semiconductor, Inc.    Nigeria    FREESCALE    78195
Freescale Semiconductor, Inc.    Norway    ALTIVEC (Stylized)    219211
Freescale Semiconductor, Inc.    Norway    FREESCALE    227532 Freescale
Semiconductor, Inc.    Norway    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
228022 Freescale Semiconductor, Inc.    Norway    Design (Rectangle)    228388
Freescale Semiconductor, Inc.    Norway    POWERQUICC    232075 Freescale
Semiconductor, Inc.    Oman    FREESCALE    33556 Freescale Semiconductor, Inc.
   Oman    FREESCALE    33557 Freescale Semiconductor, Inc.    Pakistan   
FREESCALE    192386 Freescale Semiconductor, Inc.    Pakistan    Design
(Rectangle)    193126 Freescale Semiconductor, Inc.    Pakistan    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    193127 Freescale Semiconductor, Inc.   
Pakistan    FREESCALE    195470 Freescale Semiconductor, Inc.    Pakistan   
FREESCALE    195471

 

SCHEDULE 1C (Trademarks)

396



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Pakistan    Design (Rectangle)    195472
Freescale Semiconductor, Inc.    Pakistan    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    195473 Freescale Semiconductor, Inc.    Panama    DIGITAL DNA   
111102 Freescale Semiconductor, Inc.    Panama    DIGITAL DNA    111103
Freescale Semiconductor, Inc.    Panama    DIGITAL DNA    111104 Freescale
Semiconductor, Inc.    Panama    DIGITAL DNA    111105 Freescale Semiconductor,
Inc.    Panama    DIGITAL DNA    111110 Freescale Semiconductor, Inc.    Panama
   DIGITAL DNA    111111 Freescale Semiconductor, Inc.    Panama    FREESCALE   
135,942 Freescale Semiconductor, Inc.    Panama    FREESCALE    135,946
Freescale Semiconductor, Inc.    Paraguay    FREESCALE    276167 Freescale
Semiconductor, Inc.    Paraguay    FREESCALE    276168 Freescale Semiconductor,
Inc.    Paraguay    Design (Rectangle)    277083 Freescale Semiconductor, Inc.
   Paraguay    Design (Rectangle)    277084 Freescale Semiconductor, Inc.   
Paraguay    FREESCALE SEMICONDUCTOR & Design (Rectangle)    279465 Freescale
Semiconductor, Inc.    Paraguay    FREESCALE SEMICONDUCTOR & Design (Rectangle)
   280706 Freescale Semiconductor, Inc.    Peru    FREESCALE    36645 Freescale
Semiconductor, Inc.    Peru    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
36808 Freescale Semiconductor, Inc.    Peru    Design (Rectangle)    37212
Freescale Semiconductor, Inc.    Peru    M.CORE    045235 Freescale
Semiconductor, Inc.    Peru    FREESCALE    101354 Freescale Semiconductor, Inc.
   Peru    FREESCALE SEMICONDUCTOR & Design (Rectangle)    101845 Freescale
Semiconductor, Inc.    Peru    Design (Rectangle)    103026 Freescale
Semiconductor, Inc.    Philippines    FREESCALE    4-2004-005450 Freescale
Semiconductor, Inc.    Philippines    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    4-2004-006977 Freescale Semiconductor, Inc.    Philippines   
Design (Rectangle)    4-2004-006978 Freescale Semiconductor, Inc.    Poland   
ALTIVEC (Stylized)    R-167374 Freescale Semiconductor, Inc.    Poland   
FREESCALE    R-186772 Freescale Semiconductor, Inc.    Poland    Design
(Rectangle)    R-193753

 

SCHEDULE 1C (Trademarks)

397



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Poland    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    R-194414 Freescale Semiconductor, Inc.    Portugal    M.CORE   
328079 Freescale Semiconductor, Inc.    Qatar    FREESCALE    32796 Freescale
Semiconductor, Inc.    Qatar    FREESCALE    32797 Freescale Semiconductor, Inc.
   Republic of Korea    FREESCALE (Traditional Chinese Characters)    13073
Freescale Semiconductor, Inc.    Republic of Korea    FREESCALE SEMICONDUCTOR
(Traditional Chinese Characters)    13074 Freescale Semiconductor, Inc.   
Republic of Korea    FREESCALE    14052 Freescale Semiconductor, Inc.   
Republic of Korea    Design (Rectangle)    14053 Freescale Semiconductor, Inc.
   Republic of Korea    FREESCALE SEMICONDUCTOR & Design (Rectangle)    15032
Freescale Semiconductor, Inc.    Republic of Korea    STARCORE    21916
Freescale Semiconductor, Inc.    Republic of Korea    FREESCALE & Design
(Rectangle)    1132971 Freescale Semiconductor, Inc.    Republic of Korea   
ALTIVEC (Stylized)    40-573480 Freescale Semiconductor, Inc.    Republic of
Korea    QORIQ    40-801354 Freescale Semiconductor, Inc.    Republic of Korea
   Design (Windmill)    40-803742 Freescale Semiconductor, Inc.    Republic of
Korea    VORTIQA    40-838417 Freescale Semiconductor, Inc.    Republic of Korea
   KINETIS    40-876849 Freescale Semiconductor, Inc.    Republic of Korea   
QORIVVA    40-896799 Freescale Semiconductor, Inc.    Republic of Korea   
COLDFIRE    40-913924 Freescale Semiconductor, Inc.    Republic of Korea   
XTRINSIC    40-916565 Freescale Semiconductor, Inc.    Republic of Korea   
MAGNIV    40-927159 Freescale Semiconductor, Inc.    Republic of Korea   
AIRFAST    40-927168 Freescale Semiconductor, Inc.    Republic of Korea   
SAFEASSURE    40-957874 Freescale Semiconductor, Inc.    Republic of Korea   
QORIQ QONVERGE    40-967908 Freescale Semiconductor, Inc.    Republic of Korea
   VYBRID    40-971942 Freescale Semiconductor, Inc.    Romania    FREESCALE   
62106 Freescale Semiconductor, Inc.    Romania    Design (Rectangle)    62853
Freescale Semiconductor, Inc.    Romania    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    64105 Freescale Semiconductor, Inc.    Russian Federation   
Design (Asterisk)    194850 Freescale Semiconductor, Inc.    Russian Federation
   DIGITAL DNA & Design (Small Asterisk)    204585

 

SCHEDULE 1C (Trademarks)

398



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Russian Federation    DIGITAL DNA & Design
(Large Asterisk)    226625 Freescale Semiconductor, Inc.    Russian Federation
   ALTIVEC (Stylized)    256365 Freescale Semiconductor, Inc.    Russian
Federation    FREESCALE    292049 Freescale Semiconductor, Inc.    Russian
Federation    Design (Rectangle)    293558 Freescale Semiconductor, Inc.   
Russian Federation    FREESCALE & Design (Rectangle)    293798 Freescale
Semiconductor, Inc.    Russian Federation    QORIVVA    441841 Freescale
Semiconductor, Inc.    Saudi Arabia    FREESCALE    836/58 Freescale
Semiconductor, Inc.    Saudi Arabia    FREESCALE    836/59 Freescale
Semiconductor, Inc.    Saudi Arabia    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    849/23 Freescale Semiconductor, Inc.    Saudi Arabia    Design
(Rectangle)    849/26 Freescale Semiconductor, Inc.    Saudi Arabia    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    849/45 Freescale Semiconductor, Inc.   
Saudi Arabia    Design (Rectangle)    849/46 Freescale Semiconductor, Inc.   
Serbia    FREESCALE    50104 Freescale Semiconductor, Inc.    Serbia   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    50352 Freescale Semiconductor,
Inc.    Serbia    Design (Rectangle)    50353 Freescale Semiconductor, Inc.   
Singapore    FREESCALE & Design (Rectangle)    1132971 Freescale Semiconductor,
Inc.    Singapore    ALTIVEC (Stylized)    T0215663J Freescale Semiconductor,
Inc.    Singapore    FREESCALE (Simplified Chinese Characters)    T04/05992F
Freescale Semiconductor, Inc.    Singapore    FREESCALE (Simplified Chinese
Characters)    T04/05995J Freescale Semiconductor, Inc.    Singapore   
FREESCALE SEMICONDUCTOR (Simplified Chinese Characters)    T04/05996I Freescale
Semiconductor, Inc.    Singapore    FREESCALE SEMICONDUCTOR (Simplified Chinese
Characters)    T04/05997G Freescale Semiconductor, Inc.    Singapore   
FREESCALE    T04/09608B Freescale Semiconductor, Inc.    Singapore    FREESCALE
   T04/09610D Freescale Semiconductor, Inc.    Singapore    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    T04/12366G Freescale Semiconductor, Inc.
   Singapore    Design (Rectangle)    T04/12372A Freescale Semiconductor, Inc.
   Singapore    Design (Rectangle)    T04/12375F

 

SCHEDULE 1C (Trademarks)

399



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Singapore    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    T0412365I Freescale Semiconductor, Inc.    Singapore    VYBRID   
T1201662I Freescale Semiconductor, Inc.    Singapore    DIGITAL DNA   
T97/12954G Freescale Semiconductor, Inc.    Singapore    DIGITAL DNA   
T9712953I Freescale Semiconductor, Inc.    Singapore    DIGITAL DNA    T9712955E
Freescale Semiconductor, Inc.    Singapore    DIGITAL DNA & Design (Small
Asterisk)    T9805963A Freescale Semiconductor, Inc.    Slovakia    FREESCALE   
211019 Freescale Semiconductor, Inc.    Slovakia    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    211912 Freescale Semiconductor, Inc.    Slovakia    Design
(Rectangle)    211913 Freescale Semiconductor, Inc.    Slovenia    FREESCALE   
200471102 Freescale Semiconductor, Inc.    Slovenia    Design (Rectangle)   
200471565 Freescale Semiconductor, Inc.    Slovenia    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    200471566 Freescale Semiconductor, Inc.    South Africa   
ALTIVEC (Stylized)    2002/16159 Freescale Semiconductor, Inc.    South Africa
   FREESCALE    2004/09265 Freescale Semiconductor, Inc.    South Africa   
FREESCALE    2004/09266 Freescale Semiconductor, Inc.    South Africa   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    2004/14982 Freescale
Semiconductor, Inc.    South Africa    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    2004/14983 Freescale Semiconductor, Inc.    South Africa   
Design (Rectangle)    2004/14984 Freescale Semiconductor, Inc.    South Africa
   Design (Rectangle)    2004/14985 Freescale Semiconductor, Inc.    Swaziland
   FREESCALE    211/2004 Freescale Semiconductor, Inc.    Sweden    STARCORE   
259139 Freescale Semiconductor, Inc.    Sweden    M.CORE    332279 Freescale
Semiconductor, Inc.    Switzerland    M.CORE    453341 Freescale Semiconductor,
Inc.    Switzerland    ALTIVEC (Stylized)    505296 Freescale Semiconductor,
Inc.    Switzerland    FREESCALE    527425 Freescale Semiconductor, Inc.   
Switzerland    FREESCALE SEMICONDUCTOR & Design (Rectangle)    528081 Freescale
Semiconductor, Inc.    Switzerland    Design (Rectangle)    528082 Freescale
Semiconductor, Inc.    Switzerland    FREESCALE & Design (Rectangle)    1132971

 

SCHEDULE 1C (Trademarks)

400



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Taiwan    STARCORE    71252 Freescale
Semiconductor, Inc.    Taiwan    M.CORE    871469 Freescale Semiconductor, Inc.
   Taiwan    DIGITAL DNA    879327 Freescale Semiconductor, Inc.    Taiwan   
DIGITAL DNA    879428 Freescale Semiconductor, Inc.    Taiwan    DIGITAL DNA   
881708 Freescale Semiconductor, Inc.    Taiwan    DIGITAL DNA & Design (Small
Asterisk)    885267 Freescale Semiconductor, Inc.    Taiwan    DIGITAL DNA (Shu
Zi Ji Yin & Asterisk) in Chinese Char & Dev    913950 Freescale Semiconductor,
Inc.    Taiwan    DIGITAL DNA (Shu Zi Ji Yin & Asterisk) in Chinese Char & Dev
   913951 Freescale Semiconductor, Inc.    Taiwan    STARCORE    989898
Freescale Semiconductor, Inc.    Taiwan    ALTIVEC (Stylized)    1053638
Freescale Semiconductor, Inc.    Taiwan    FREESCALE SEMICONDUCTOR (Traditional
Chinese Characters)    1135435 Freescale Semiconductor, Inc.    Taiwan   
FREESCALE (Traditional Chinese Characters)    1135436 Freescale Semiconductor,
Inc.    Taiwan    FREESCALE SEMICONDUCTOR (Traditional Chinese Characters)   
1160850 Freescale Semiconductor, Inc.    Taiwan    FREESCALE (Traditional
Chinese Characters)    1160851 Freescale Semiconductor, Inc.    Taiwan   
FREESCALE    1169882 Freescale Semiconductor, Inc.    Taiwan    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    1176653 Freescale Semiconductor, Inc.   
Taiwan    Design (Rectangle)    1212928 Freescale Semiconductor, Inc.    Taiwan
   VORTIQA    1404982 Freescale Semiconductor, Inc.    Taiwan    XTRINSIC   
1441357 Freescale Semiconductor, Inc.    Taiwan    COLDFIRE    1476377 Freescale
Semiconductor, Inc.    Taiwan    KINETIS    1494991 Freescale Semiconductor,
Inc.    Taiwan    VYBRID    1538751 Freescale Semiconductor, Inc.    Tajikistan
   FREESCALE    TJ 6337 Freescale Semiconductor, Inc.    Thailand    FREESCALE
   SM28253 Freescale Semiconductor, Inc.    Thailand    Design (Rectangle)   
SM28266

 

SCHEDULE 1C (Trademarks)

401



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Thailand    FREESCALE SEMICONDUCTOR & Design
(Rectangle)    SM32350 Freescale Semiconductor, Inc.    Thailand    ALTIVEC
(Stylized)    TM193043 Freescale Semiconductor, Inc.    Thailand    FREESCALE   
TM221898 Freescale Semiconductor, Inc.    Thailand    Design (Rectangle)   
TM228589 Freescale Semiconductor, Inc.    Thailand    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    TM282244 Freescale Semiconductor, Inc.    Tunisia   
FREESCALE    EE04.1326 Freescale Semiconductor, Inc.    Turkey    ALTIVEC
(Stylized)    2002 028132 Freescale Semiconductor, Inc.    Turkey    FREESCALE
   2004 018270 Freescale Semiconductor, Inc.    Turkey    Design (Rectangle)   
2004 023407 Freescale Semiconductor, Inc.    Turkey    FREESCALE SEMICONDUCTOR &
Design (Rectangle)    2004 23406 Freescale Semiconductor, Inc.    Turkmenistan
   FREESCALE    8824 Freescale Semiconductor, Inc.    Uganda    FREESCALE   
26796 Freescale Semiconductor, Inc.    Ukraine    FREESCALE    60164 Freescale
Semiconductor, Inc.    Ukraine    FREESCALE SEMICONDUCTOR & Design (Rectangle)
   75211 Freescale Semiconductor, Inc.    Ukraine    Design (Rectangle)    75212
Freescale Semiconductor, Inc.    United Arab Emirates    Design (Rectangle)   
52345 Freescale Semiconductor, Inc.    United Arab Emirates    Design
(Rectangle)    52346 Freescale Semiconductor, Inc.    United Arab Emirates   
FREESCALE SEMICONDUCTOR & Design (Rectangle)    52347 Freescale Semiconductor,
Inc.    United Arab Emirates    FREESCALE SEMICONDUCTOR & Design (Rectangle)   
52348 Freescale Semiconductor, Inc.    United Arab Emirates    FREESCALE   
53308 Freescale Semiconductor, Inc.    United Arab Emirates    FREESCALE   
53309 Freescale Semiconductor, Inc.    United Kingdom    SYMPHONY    1504688
Freescale Semiconductor, Inc.    United Kingdom    STARCORE    1545327 Freescale
Semiconductor, Inc.    United Kingdom    M-CORE (Series)    2157478 Freescale
Semiconductor, Inc.    United Kingdom    M CORE & Design    2159127 Freescale
Semiconductor, Inc.    United Kingdom    FREESCALE    2366159 Freescale
Semiconductor, Inc.    Uruguay    FREESCALE    355558 Freescale Semiconductor,
Inc.    Uzbekistan    FREESCALE    MGU13329 Freescale Semiconductor, Inc.   
Venezuela    DIGITAL DNA    P-208623 Freescale Semiconductor, Inc.    Venezuela
   DIGITAL DNA    P-208624 Freescale Semiconductor, Inc.    Venezuela    Design
(Asterisk)    P-243,076 Freescale Semiconductor, Inc.    Venezuela    FREESCALE
   P-282921 Freescale Semiconductor, Inc.    Venezuela    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    P292042 Freescale Semiconductor, Inc.   
Venezuela    Design (Rectangle)    P-292706 Freescale Semiconductor, Inc.   
Venezuela    LATINCHIP    S-014054 Freescale Semiconductor, Inc.    Venezuela   
FREESCALE    S-029713 Freescale Semiconductor, Inc.    Venezuela    Design
(Rectangle)    S-031404 Freescale Semiconductor, Inc.    Venezuela    FREESCALE
SEMICONDUCTOR & Design (Rectangle)    S-031405 Freescale Semiconductor, Inc.   
Vietnam    FREESCALE SEMICONDUCTOR & Design (Rectangle)    68126 Freescale
Semiconductor, Inc.    Vietnam    Design (Rectangle)    68127 Freescale
Semiconductor, Inc.    Vietnam    FREESCALE    68129 Freescale Semiconductor,
Inc.    Virgin Islands (British)    FREESCALE    2263 Freescale Semiconductor,
Inc.    Zambia    FREESCALE    321/2004

 

SCHEDULE 1C (Trademarks)

402



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc. – Trademark Applications; Foreign

 

Owner

  

Country

  

Title

  

Application #

Freescale Semiconductor, Inc.    Brazil    DIGITAL DNA (see surviving record
FRES:048-BR1)    820422193 Freescale Semiconductor, Inc.    Brazil    LATINCHIP
   821427245 Freescale Semiconductor, Inc.    Brazil    QORIVVA    830835440
Freescale Semiconductor, Inc.    Brazil    COLDFIRE    831000945 Freescale
Semiconductor, Inc.    Brazil    MAGNIV    831079630 Freescale Semiconductor,
Inc.    Brazil    QORIQ QONVERGE    831180838 Freescale Semiconductor, Inc.   
Brazil    SAFEASSURE    831225904 Freescale Semiconductor, Inc.    Brazil   
FREESCALE & Design (Rectangle)    840027338 Freescale Semiconductor, Inc.   
Brazil    FREESCALE & Design (Rectangle)    840027354 Freescale Semiconductor,
Inc.    Brazil    FREESCALE & Design (Rectangle)    840027370 Freescale
Semiconductor, Inc.    Brazil    FREESCALE & Design (Rectangle)    840027397
Freescale Semiconductor, Inc.    Brazil    VYBRID    840034130 Freescale
Semiconductor, Inc.    Brazil    LAYERSCAPE    840165056 Freescale
Semiconductor, Inc.    Brazil    FREESCALE TOWER SYSTEM    840353200 Freescale
Semiconductor, Inc.    Brazil    FREESCALE    840374852

 

SCHEDULE 1C (Trademarks)

403



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Brazil    FREESCALE    840374860 Freescale
Semiconductor, Inc.    Brazil    FREESCALE    840374879 Freescale Semiconductor,
Inc.    Brazil    FREESCALE    840374887 Freescale Semiconductor, Inc.    Brazil
   FREESCALE    840374895 Freescale Semiconductor, Inc.    Brazil    SAFE ASSURE
BY FREESCALE & Design (Vertical Diamonds)    840520670 Freescale Semiconductor,
Inc.    Brazil    SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)   
840520700 Freescale Semiconductor, Inc.    Canada    VORTIQA    1,454,133
Freescale Semiconductor, Inc.    Canada    XTRINSIC    1,485,966 Freescale
Semiconductor, Inc.    Canada    QORIQ QONVERGE    1,537,965 Freescale
Semiconductor, Inc.    Canada    FREESCALE & Design (Rectangle)    1,561,995
Freescale Semiconductor, Inc.    Canada    VYBRID    1,563,478 Freescale
Semiconductor, Inc.    Canada    LAYERSCAPE    1,582,342 Freescale
Semiconductor, Inc.    Canada    FREESCALE TOWER SYSTEM    1,605,748 Freescale
Semiconductor, Inc.    Canada    FREESCALE    1,605,749 Freescale Semiconductor,
Inc.    China    PROCESSOR EXPERT    8280506 Freescale Semiconductor, Inc.   
China    KINETIS    8306452 Freescale Semiconductor, Inc.    China    SAFEASSURE
   9965716 Freescale Semiconductor, Inc.    China    LAYERSCAPE    11087464
Freescale Semiconductor, Inc.    China    FREESCALE TOWER SYSTEM    11988475
Freescale Semiconductor, Inc.    China    DIGITAL DNA & Design (Small Asterisk)
   9800063304 Freescale Semiconductor, Inc.    China    DIGITAL DNA & Design
(Small Asterisk)    9800063305 Freescale Semiconductor, Inc.    China    SAFE
ASSURE BY FREESCALE & Design (Horizontal Diamonds)    Not yet available
Freescale Semiconductor, Inc.    China    SAFE ASSURE BY FREESCALE & Design
(Vertical Diamonds)    Not yet available Freescale Semiconductor, Inc.   
European Community    FREESCALE SEMICONDUCTOR & Design (Rectangle)    003811874
Freescale Semiconductor, Inc.    European Community    VYBRID    010634401
Freescale Semiconductor, Inc.    European Community    SAFE ASSURE BY FREESCALE
& Design (Horizontal Diamonds)    011803962

 

SCHEDULE 1C (Trademarks)

404



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    European Community    SAFE ASSURE BY FREESCALE
& Design (Vertical Diamonds)    011803996 Freescale Semiconductor, Inc.   
Guatemala    DIGITAL DNA    M98932000 Freescale Semiconductor, Inc.    Hong Kong
   FREESCALE    302472002 Freescale Semiconductor, Inc.    India    CODEWARRIOR
   1645599 Freescale Semiconductor, Inc.    India    PROCESSOR EXPERT    1914573
Freescale Semiconductor, Inc.    India    KINETIS    1968756 Freescale
Semiconductor, Inc.    India    XTRINSIC    1983292 Freescale Semiconductor,
Inc.    India    COLDFIRE    2126622 Freescale Semiconductor, Inc.    India   
MAGNIV    2163234 Freescale Semiconductor, Inc.    India    QORIQ QONVERGE   
2185220 Freescale Semiconductor, Inc.    India    SAFEASSURE    2207401
Freescale Semiconductor, Inc.    India    VYBRID    2282777 Freescale
Semiconductor, Inc.    India    LAYERSCAPE    2349771 Freescale Semiconductor,
Inc.    India    FREESCALE TOWER SYSTEM    2437754 Freescale Semiconductor, Inc.
   India    SAFE ASSURE BY FREESCALE & Design (Horizontal Diamonds)    2551292
Freescale Semiconductor, Inc.    India    SAFE ASSURE BY FREESCALE & Design
(Vertical Diamonds)    2551293 Freescale Semiconductor, Inc.    Iraq   
FREESCALE    46180 Freescale Semiconductor, Inc.    Japan    FREESCALE TOWER
SYSTEM    2012-97618 Freescale Semiconductor, Inc.    Madrid Protocol (TM)   
FREESCALE    Not yet available Freescale Semiconductor, Inc.    Malaysia   
FREESCALE & Design (Rectangle)    2012001458 Freescale Semiconductor, Inc.   
Malaysia    FREESCALE    2012020996 Freescale Semiconductor, Inc.    Malaysia   
FREESCALE    2012020997 Freescale Semiconductor, Inc.    Malaysia    FREESCALE
   2012020998 Freescale Semiconductor, Inc.    Malaysia    FREESCALE   
2012020999 Freescale Semiconductor, Inc.    Malaysia    FREESCALE    2012021000
Freescale Semiconductor, Inc.    Mexico    FREESCALE    1333791 Freescale
Semiconductor, Inc.    Republic of Korea    LAYERSCAPE    40-2012-38831
Freescale Semiconductor, Inc.    Republic of Korea    FREESCALE TOWER SYSTEM   
40-2012-75372 Freescale Semiconductor, Inc.    Republic of Korea    SAFE ASSURE
BY FREESCALE & Design (Horizontal Diamonds)    40-2013-31836

 

SCHEDULE 1C (Trademarks)

405



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.    Republic of Korea    SAFE ASSURE BY FREESCALE &
Design (Vertical Diamonds)    40-2013-31838 Freescale Semiconductor, Inc.    Sri
Lanka    FREESCALE    119863 Freescale Semiconductor, Inc.    Sri Lanka   
FREESCALE    119864 Freescale Semiconductor, Inc.    Taiwan    FREESCALE &
Design (Rectangle)    101006048 Freescale Semiconductor, Inc.    Taiwan   
FREESCALE TOWER SYSTEM    101068386 Freescale Semiconductor, Inc.    Taiwan   
FREESCALE    101070040

 

SCHEDULE 1C (Trademarks)

406